          Case 20-33948 Document 1456 Filed in TXSB on 06/02/21 Page 1 of 65




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

                                                        §
In re:                                                  §        Chapter 11
                                                        §
FIELDWOOD ENERGY LLC, et al.,                           §        Case No. 20-33948 (MI)
                                                        §
                                                        §        (Jointly Administered)
                               1
                    Debtors.                            §        Re: Docket No. 1395
                                                        §

                          NOTICE OF FILING OF AMENDED
                SCHEDULE OF ASSUMED CONTRACTS AND CURE AMOUNTS

                    PLEASE TAKE NOTICE that, on April 15, 2021, Fieldwood Energy LLC and

certain of its affiliates, as debtors and debtors in possession in the above-captioned chapter 11

cases (collectively, the “Debtors”), filed the solicitation version of the Fourth Amended Joint

Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284]

(including any exhibits and schedules thereto and as may be further amended, supplemented, or

modified, the “Plan”).2

                    PLEASE TAKE FURTHER NOTICE that, on April 15, 2021, the United States

Bankruptcy Court for the Southern District of Texas (the “Bankruptcy Court”) entered the

Amended Order (I) Approving Disclosure Statement and Form and Manner of Notice of



1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Dynamic Offshore Resources NS, LLC (0158); Fieldwood Energy LLC (6778); Fieldwood
Energy Inc. (4991); Fieldwood Energy Offshore LLC (4494); Fieldwood Onshore LLC (3489); Fieldwood SD
Offshore LLC (8786); Fieldwood Offshore LLC (2930); FW GOM Pipeline, Inc. (8440); GOM Shelf LLC (8107);
Bandon Oil and Gas GP, LLC (9172); Bandon Oil and Gas, LP (9266); Fieldwood Energy SP LLC (1971); Galveston
Bay Pipeline LLC (5703); and Galveston Bay Processing LLC (0422). The Debtors’ primary mailing address is 2000
W. Sam Houston Parkway S., Suite 1200, Houston, TX 77042.
2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan.
      Case 20-33948 Document 1456 Filed in TXSB on 06/02/21 Page 2 of 65




Disclosure Statement Hearing; (II) Establishing Solicitation and Voting Procedures;

(III) Scheduling Confirmation Hearing; (IV) Establishing Notice and Objection Procedures for

Confirmation of the Proposed Plan; (V) Approving Notice and Objection Procedures for the

Assumption of Executory Contracts and Unexpired Leases; (VI) Approving Procedures for

Objections to the Assignment and Transfer of Property of the Estate; and (VII) Granting Related

Relief [Docket No. 1286], approving notice and objection procedures for the assumption of

executory contracts and unexpired leases (the “Amended Disclosure Statement Order”).

              PLEASE TAKE FURTHER NOTICE that, on May 26, 2021, in accordance with

the Plan and Amended Disclosure Statement Order, the Debtors filed the Plan Supplement in

Connection with Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its

Affiliated Debtors [Docket No. 1394] (the “Plan Supplement”), which included, among other

things, the Schedule of Assumed Contracts attached as Exhibit D thereto (the “Schedule of

Assumed Contracts”).

              PLEASE TAKE FURTHER NOTICE that, on May 27, 2021, in accordance with

the Plan and Amended Disclosure Statement Order, the Debtors filed and served upon the

applicable contract parties the Debtors’ Notice to Contract Parties to Executory Contracts and

Unexpired Leases of the Schedule of Assumed Contracts and Cure Amounts [Docket No. 1395]

(the “Assumption Notice”).

              PLEASE TAKE FURTHER NOTICE that the Debtors hereby file, in accordance

with Section 8.1(d) of the Plan and as contemplated in the Assumption Notice, an Amended

Schedule of Assumed Contracts, attached hereto as Exhibit A (as may be amended, supplemented,

or modified, the “Amended Schedule of Assumed Contracts”).




                                              2
      Case 20-33948 Document 1456 Filed in TXSB on 06/02/21 Page 3 of 65




               PLEASE TAKE FURTHER NOTICE that you may obtain a copy of the

Amended Disclosure Statement Order, the Plan, the Disclosure Statement, the Amended Schedule

of Assumed Contracts, and all documents filed in these chapter 11 cases free of charge by visiting

the Debtors’ restructuring website at: https://cases.primeclerk.com/fieldwoodenergy/Home-Index.



Dated: June 2, 2021
       Houston, Texas
                                                  /s/ Alfredo Pérez
                                                WEIL, GOTSHAL & MANGES LLP
                                                Alfredo R. Pérez (15776275)
                                                Clifford Carlson (24090024)
                                                700 Louisiana Street, Suite 1700
                                                Houston, Texas 77002
                                                Telephone: (713) 546-5000
                                                Facsimile: (713) 224-9511
                                                Email: Alfredo.Perez@weil.com
                                                         Clifford.Carlson@weil.com

                                                -and-

                                                WEIL, GOTSHAL & MANGES LLP
                                                Matthew S. Barr (admitted pro hac vice)
                                                Jessica Liou (admitted pro hac vice)
                                                767 Fifth Avenue
                                                New York, New York 10153
                                                Telephone: (212) 310-8000
                                                Facsimile: (212) 310-8007
                                                Email: Matt.Barr@weil.com
                                                        Jessica.Liou@weil.com

                                                Attorneys for Debtors
                                                and Debtors in Possession




                                                3
Case 20-33948 Document 1456 Filed in TXSB on 06/02/21 Page 4 of 65




                             Exhibit A

               Amended Schedule of Assumed Contracts
                                                                                                                Case 20-33948 Document 1456 Filed in TXSB on 06/02/21 Page 5 of 65
Fieldwood Energy, LLC, et al.
Prepared June 2, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                             Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                  Cure Estimate                                                       Credit Bid
    #                                 Contract Category                                    Contract Description [1][2]                                          Known Contract Counterparties [3]                         Debtor Entities [4]                               Associated Leases [5]                                           Related Lease Parties [6]                                      Proposed Contract Treatment [8]          FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                          [7]                                                            Purchaser
    1                   Oilfield Services                              MSA                                                                  3D at Depth, Inc.                                                          Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
    2        1/1/2014   Oilfield Services                              MSA                                                                  Abrado, Inc.                                                               Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
    3        1/1/2014   Oilfield Services                              MSA                                                                  ACADIAN CONTRACTORS INC                                                    Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
    4        1/1/2014   Oilfield Services                              Master Ground Transportation Contract                                ACME TRUCK LINE INC                                                        Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
    5       1/25/2016   Other                                          Master Services Contract - Quarterly Preventive Maintenance          ACS MAINTENANCE SOLUTIONS, INC                                             Fieldwood Energy LLC      n.a.                                                                         n.a.                                                           $4,378.96      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       (Houston ofc)                                                                                                                                                                                                                                                                                                                                 Purchaser
    6       11/7/2017   Oilfield Services                              MSA                                                                  ADAPT CONCEPTS, LLC.                                                       Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
    7        9/6/2018   Oilfield Services                              MSA                                                                  ADD ENERGY LLC                                                             Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
    8                   Non-Oilfield Services                          Perpetual Software License Agreement                                 Adobe Software                                                             Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
    9                   Other                                          processes direct deposits, garnishments and tax                      ADP                                                                        Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   10                   Oilfield Services                              Fieldwood Energy LLC Purchase Order Terms and Conditions             Advanced Biocatalytics Corporation                                         Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   11        1/1/2014   Oilfield Services                              MSA                                                                  Advanced Logisitcs, LLC                                                    Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   12        4/1/2014   Other Services Agreements                      Response Resources Agreement                                         AET Inc.                                                                                             Area wide                                                                                                                                       $0.00      Assume and assign to Credit Bid
             4/1/2014                                                  Utilization Agreement                                                                                                                                                                                                                                                                                                                         Purchaser                                 x
             4/1/2020                                                  A&R Utilization Agreement
   13                   Oilfield Services                              MSA                                                                  AGGREKO LLC                                                                Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   14        1/1/2014   Non-Oilfield Services                          Consulting Agreement                                                 AGILINK TECHNOLOGIES INC                                                   Fieldwood Energy LLC      n.a.                                                                         n.a.                                                         $19,980.24       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   15                   Non-Oilfield Services                          Consulting Agreements                                                AGILINK TECHNOLOGIES INC                                                   Fieldwood Energy LLC      n.a.                                                                         n.a.                                                         $19,980.24       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   16                   Oilfield Services                              MSA, Work Order For Quincy Compressor Model QSI-220i                 AIRE TECHNOLOGIES, COMPRESSED AIR SYSTEMS                                  Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   17       11/8/2018   Oilfield Services                              Technical Services Contract                                          AKER SOLUTIONS INC                                                         Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   18       9/17/2020   Oilfield Services                              Fieldwood Energy LLC Purchase Order Terms and Conditions             Alamo Inc.                                                                 Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   19       12/14/2016 Other Misc.                                     by and between Fieldwood Energy LLC and All Aboard Development All Aboard Development Corporation; Walter Oil and Gas Corporation               Fieldwood Energy LLC      SS 189 Lease G04232                                                          CASTEX OFFSHORE INC, WALTER OIL & GAS                              $0.00      Assume and Allocate Pursuant to
                                                                       Corporation: All Aboard Development Corp. surrender of interest                                                                                                                                                                                        CORPORATION, WALTER OIL & GAS                                                       Divisive Mergers                   x
                                                                                                                                                                                                                                                                                                                              CORPORATION, BRISTOW US LLC
   20       7/14/2016   Non-Oilfield Services                          Master Service Agreement                                             ALPHEUS DATA SERVICES                                                      Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   21                   Non-Oilfield Services                          Master Services Agreements                                           ALPHEUS DATA SERVICES                                                      Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   22        1/1/2014   Oilfield Services                              MSA                                                                  ALTEC, INC                                                                 Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                                                                                                                  Divisive Mergers
   23       10/1/1997   Lease of Platform Space                        Lease of Platform Space - Amberjack Pipeline Company at GC 65        Amberjack Pipeline Company                                                 Fieldwood Energy          GC 65 Lease G05889                                                           WILD WELL CONTROL INC, DEEPWATER                                   $0.00      Assume and assign to Credit Bid
                                                                       "A" Platform                                                                                                                                    Offshore LLC                                                                                           ABANDONMENT ALTERNATIVES INC, MARUBENI                                                 Purchaser
                                                                                                                                                                                                                                                                                                                              OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                              CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                         x
                                                                                                                                                                                                                                                                                                                              RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                              OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                              CHEVRON USA INC, W & T ENER
   24       12/1/1997   Facilities & Tie-In Agreements                 Offshore Tie-In - Amberjack Pipeline Company at GC 65 "A" Platform Amberjack Pipeline Company                                                   Fieldwood Energy          GC 65 Lease G05889                                                           WILD WELL CONTROL INC, DEEPWATER                                   $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                       Offshore LLC                                                                                           ABANDONMENT ALTERNATIVES INC, MARUBENI                                                 Purchaser
                                                                                                                                                                                                                                                                                                                              OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                              CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                         x
                                                                                                                                                                                                                                                                                                                              RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                              OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                              CHEVRON USA INC, W & T ENER
   25       3/27/2017   Facilities & Tie-In Agreements                 APPROVAL BY FIELDWOOD ENERGY OFFSHORE TO ASSIGN                      AMBERJACK PIPELINE COMPANY AND SHELL OFFSHORE INC.                         Fieldwood Energy          GI 116 Lease G13944                                                          W & T OFFSHORE INC                                                 $0.00     Assume and (i) assign to Credit Bid
                                                                       AND ADDENDUM TO CONSENT TO ASSIGN BETWEEN                                                                                                       Offshore LLC                                                                                                                                                                      Purchaser (pursuant to the Plan and the
                                                                       AMBERJACK PIPELINE COMPANY AND SHELL OFFSHORE INC.                                                                                                                                                                                                                                                                                  Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                         account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   26       3/27/2017   Offshore Tie-in Agreement                      by and between Fieldwood Energy Offshore LLC, Fieldwood Energy       Amberjack Pipeline Company LLC                                             Fieldwood Energy          GI 116 Lease G13944                                                          W & T OFFSHORE INC                                                 $0.00     Assume and (i) assign to Credit Bid
                                                                       LLC and Amberjack Pipeline Company LLC: Consent of PSA                                                                                          Offshore LLC                                                                                                                                                                      Purchaser (pursuant to the Plan and the
                                                                       between Empire and Amberjack subject to addendum                                                                                                                                                                                                                                                                                    Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                         account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   27       7/11/2009   Marketing - Construction, Operations,          Proposes that the producers utilizing the Amberjack Pipeline,        Amberjack Pipeline, Chevron Pipe Line Company                              Fieldwood Energy LLC      MC 110 Lease G18192                                                          MARUBENI OIL & GAS (USA) LLC, TALOS                                $0.00     Assume and (i) assign to Credit Bid
                        Management, Ownership Agreements               collectively, “the Producers”, become owners in the Amberjack                                                                                                                                                                                          RESOURCES LLC                                                              Purchaser (pursuant to the Plan and the
                                                                       Pipeline. by and between Fieldwood Energy LLC and ?                                                                                                                                                                                                                                                                                 Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                         account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   28       7/11/2009   Marketing - Construction, Operations,          Proposes that the producers utilizing the Amberjack Pipeline,        Amberjack Pipeline, Chevron Pipe Line Company                              Fieldwood Energy LLC      MC 110 Lease G18192                                                          MARUBENI OIL & GAS (USA) LLC, TALOS                                $0.00     Assume and (i) assign to Credit Bid
                        Management, Ownership Agreements               collectively, “the Producers”, become owners in the Amberjack                                                                                                                                                                                          RESOURCES LLC                                                              Purchaser (pursuant to the Plan and the
                                                                       Pipeline. by and between Fieldwood Energy LLC and ?                                                                                                                                                                                                                                                                                 Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                         account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   29       7/11/2009   Marketing - Construction, Operations,          Proposes that the producers utilizing the Amberjack Pipeline,        Amberjack Pipeline, Chevron Pipe Line Company                              Fieldwood Energy LLC      MC 110 Lease G18192                                                          MARUBENI OIL & GAS (USA) LLC, TALOS                                $0.00     Assume and (i) assign to Credit Bid
                        Management, Ownership Agreements               collectively, “the Producers”, become owners in the Amberjack                                                                                                                                                                                          RESOURCES LLC                                                              Purchaser (pursuant to the Plan and the
                                                                       Pipeline. by and between Fieldwood Energy LLC and?                                                                                                                                                                                                                                                                                  Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                         account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   30                   Non-Oilfield Services                          Addendum to Existing Interior Landscaping Agreement effective        AMBIUS                                                                     Fieldwood Energy LLC      n.a.                                                                         n.a.                                                           $3,494.77      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       03/03/2020                                                                                                                                                                                                                                                                                                                                    Purchaser




                                                                                                                                                                                                                                            Page 1 of 61
                                                                                                                Case 20-33948 Document 1456 Filed in TXSB on 06/02/21 Page 6 of 65
Fieldwood Energy, LLC, et al.
Prepared June 2, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                             Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                  Cure Estimate                                                       Credit Bid
    #                                 Contract Category                                    Contract Description [1][2]                                         Known Contract Counterparties [3]                          Debtor Entities [4]                               Associated Leases [5]                                           Related Lease Parties [6]                                      Proposed Contract Treatment [8]          FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                          [7]                                                            Purchaser
   31        6/1/2000   Marketing - Connection Agreement               Connection Agreement between Ambjerck Pipeline and Anadkaro,         Ambjerck Pipeline and Anadkaro, Shell and Ocean Energy, INC.                                         GI 116 Lease G13944                                                          W & T OFFSHORE INC                                                 $0.00     Assume and (i) assign to Credit Bid
                                                                       Shell and Ocean Energy, INC.                                                                                                                                                                                                                                                                                                      Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                                                                                                                                                                           Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                         account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   32       2/17/2014   Oilfield Services                              Master Rental Services Agreement                                     Amega West Services, LLC                                                   Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   33       10/1/1995   Joint Operating Agreement                      JOINT OPERATING AGREEMENT BY AND BETWEEN AMERADA                     AMERADA HESS CORPORATION AND VASTAR RESOURCES INC.                                                   WD 121 Lease G19843, WD 122 Lease G13645                                     TAMPNET INC                                                        $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       HESS CORPORATION AND VASTAR RESOURCES INC.                                                                                                                                                                                                                                                                                                 Divisive Mergers
   34        3/7/1996   Joint Development / Venture / Exploration      JOINT DEVELOPMENT AREA AGREEMENT DATED MARCH 7,                      Amerada Hess Corporation, Vastar Resources Inc., Hardy Oil & Gas USA, Fieldwood Energy LLC;          EI 107 Lease G15241, EI 108 Lease G03811, EI 117 Lease G34293, EI 118                                                                           $0.00      Assume and Allocate Pursuant to
                        Agreements                                     1996, BY AND BETWEEN LOUISIANA LAND AND EXPLORATION                  Inc., British-Borneo Exploration, Zilkha Energy Company, Louisiana Land Fieldwood Energy             Lease G15242                                                                                                                                                     Divisive Mergers
                                                                       COMPANY AND ENSERCH EXPLORATION, INC, ET AL                          and Exploration Company, Enserch Exploration, Inc.                      Offshore LLC                                                                                                                                                                                                                     x
                                                                       COVERING PORTIONS OF BLOCKS 107, 108, 118 AND 117,
                                                                       EUGENE ISLAND.
   35       6/28/2018   Oilfield Services                              MSA; Transfer of ABS MSA to Affiliate                                American Bureau of Shipping; ABSG Consulting, Inc.                         Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   36        1/1/2014   Oilfield Services                              Master Ground Transportation Contract                                AMERICAN EAGLE LOGISTICS LLC                                               Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   37                   Oilfield Services                              502519_Master Services Agreement dated effective 01/03/2014          AMERICAN TANK CO, INC.                                                     Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   38       3/25/2004   Joint Development / Venture / Exploration      Amendment to Joint Venture Development Agreement, dated. March Anadarko E&P Company LP                                                          Fieldwood Energy          SS 206 Lease G01522, SS 207 Lease G01523                                                                                                        $0.00      Assume and Allocate Pursuant to
                        Agreements                                     25, 2004 between Anadarko E 8t P Company LP: Chevron U.S.A.                                                                                     Offshore LLC                                                                                                                                                                               Divisive Mergers
                                                                       Inc.; Hunt Oil Company, Hunt Petroleum, the George,R..Brown                                                                                                                                                                                                                                                                                                                   x
                                                                       Partnership LP, Offshore Investment ,Cov and the'Lamar Hunt Trust
                                                                       Estate,, whereby the Unit 'was expanded
   39        3/1/1998   Unit Agreement and/or Unit Operating           UNIT OPERATING AGREEMENT DATED MARCH 1, 1998, BY AND ANADARKO PETROLEUM CORPORATION AND SHELL OFFSHORE                                          Fieldwood Energy          GI 110 Lease G13943, GI 116 Lease G13944                                     W & T OFFSHORE INC                                                 $0.00     Assume and (i) assign to Credit Bid
                        Agreement                                      BETWEEN ANADARKO PETROLEUM CORPORATION AND SHELL INC.                                                                                           Offshore LLC                                                                                                                                                                      Purchaser (pursuant to the Plan and the
                                                                       OFFSHORE INC.                                                                                                                                                                                                                                                                                                                       Credit Bid Purchase Agreement) on
                                                                       UNIT NO.754398019                                                                                                                                                                                                                                                                                                                 account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   40        3/1/1998   Unit Agreement and/or Unit Operating           UNIT AGREEMENT FOR OUTER CONTINENTAL SHELF            ANADARKO PETROLEUM CORPORATION, AND SHELL OFFSORE INC.                                                              GI 110 Lease G13943, GI 116 Lease G13944                                     W & T OFFSHORE INC                                                 $0.00     Assume and (i) assign to Credit Bid
                        Agreement                                      EXPLORATION, DEVELOPMENT, AND PRODUCTION              UNIT NO.754398019                                                                                                                                                                                                                                                           Purchaser (pursuant to the Plan and the
                                                                       OPERATIONS ON THE GRAND ISLE BLOCK 116 UNIT, DATED                                                                                                                                                                                                                                                                                  Credit Bid Purchase Agreement) on
                                                                       MARCH 1, 1998, BY AND BETWEEN ANADARKO PETROLEUM                                                                                                                                                                                                                                                                                  account of the Acquired Interests and/or
                                                                       CORPORATION, AND SHELL OFFSORE INC. UNIT NO.754398019                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   41        3/2/1998   Letter Agreement - Other Land                  LETTER AGREEMENT DATED MARCH 2, 1998, BY AND                         ANADARKO PETROLEUM CORPORATION, ET AL, AND AMOCO                           Fieldwood Energy          GI 110 Lease G13943, GI 116 Lease G13944                                     W & T OFFSHORE INC                                                 $0.00      Assume and assign to Credit Bid
                                                                       BETWEEN ANADARKO PETROLEUM CORPORATION, ET AL,                       PRODUCTION COMPANY, ET AL.                                                 Offshore LLC                                                                                                                                                                                  Purchaser                                 x
                                                                       AND AMOCO PRODUCTION COMPANY, ET AL.
   42        6/1/2000   Marketing - Connection Agreement               TIE IN AGREEMENT ON PLATFORM AMBERJACK PIPELINE                      ANADARKO PETROLEUM CORPORATION, SHELL OFFSHORE, INC.,                                                GI 116 Lease G13944                                                          W & T OFFSHORE INC                                                 $0.00     Assume and (i) assign to Credit Bid
                                                                       COMPANY BY AND BETWEEN ANADARKO PETROLEUM                            AND OCEAN ENERGY, INC.                                                                                                                                                                                                                                       Purchaser (pursuant to the Plan and the
                                                                       CORPORATION, SHELL OFFSHORE, INC., AND OCEAN ENERGY,                                                                                                                                                                                                                                                                                Credit Bid Purchase Agreement) on
                                                                       INC.                                                                                                                                                                                                                                                                                                                              account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   43        2/1/2004   Joint Operating Agreement                      Joint Operating Agreement by and between Anadarko Petroluem         Anadarko US Offshore LLC                                                    Fieldwood Energy LLC      GC 768 Lease G21817                                                          ANADARKO US OFFSHORE LLC                                           $0.00      Assume and assign to Credit Bid
                                                                       Corporation and Noble Energy, Inc. dated effective February 1, 2004                                                                                                                                                                                                                                                                           Purchaser
                                                                       and amended by .
                                                                       (a) First Amendment dated 8 Apr 04
                                                                       (b) Second Amendment dated 12 Sep 12                                                                                                                                                                                                                                                                                                                                                    x
                                                                       (c) Third Amendment dated 1 Jan 13



   44        3/1/2004   Dedication Agreements                          Dedication of GC 282 to ANR Pipeline dated 1 Mar 2004                ANR Pipeline Company                                                       Fieldwood Energy LLC      GC 282 Lease G16727                                                                                                                             $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
   45       9/28/2001   Marketing - Connection Agreement               CONNECTION AGREEMENT INSTALLATION OF FACILITIES                      ANR PIPELINE COMPANY, FOREST OIL CORPORATION                                                         SM 149 Lease G02592                                                                                                                             $0.00     Assume and (i) assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                                                                                                                                                                           Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                         account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   46       Original - Non-O&G Real Property Lease / Rental /          Sublease agreement between Fieldwood Energy and Apache               Apache                                                                     Fieldwood Energy LLC      Total Area: B0300, B0150, B0200, L12, L15, L16, L17 and L18Square                                                                               $0.00      Assume and assign to Credit Bid
           9/30/2013; Sublease Agreements                              Total Area: B0300, B0150, B0200, L12, L15, L16, L17 and L18                                                                                                               Footage: 133,685 SF                                                                                                                                                 Purchaser
           1st Amend                                                   Square Footage: 133,685 SF
           1/14/2014;                                                  Address: 2000 W Sam Housotn Pkwy S, Houston, TX 77042
           2nd Amend                                                                                                                                                                                                                                                                                                                                                                                                                                           x
            9/7/2017;
           3rd Amend
            6/7/2018
   47        6/3/2011   Other Notices                                  Apache Notice Letter, dated June 3, 2011, non-consented EB 159 #A-Apache                                                                        Fieldwood SD Offshore     EB 159 Lease G02646                                                          APACHE DEEPWATER LLC                                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                       9 Well, Thru Tubing Gravel Pack GM 2-2.                                                                                                         LLC                                                                                                                                                                                        Divisive Mergers
   48       11/20/2012 Indemnity and Release Agreement                 GAS IMBALANCE SETTLEMENT RELEASE AND INDEMNITY                    APACHE AND SARATOGA                                                                                     MP 140 Lease G02193                                                          JX NIPPON OIL EXPLORATION USA LTD                                  $0.00      Assume and Allocate Pursuant to
                                                                       AGREEMENT BETWEEN APACHE AND SARATOGA, AS                                                                                                                                                                                                                                                                                                  Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       SUCCESSOR-IN-INTEREST UNDER THE TIE-IN MEASUREMENT
                                                                       AND ALLOCATION AGREEMENT
   49       6/15/2012   Marketing - Connection Agreement               REQUEST FOR CONSENT TO ASSIGN SM 149C TIE IN                      APACHE AS SUCCESSOR IN INTEREST TO UNION OIL AND FOREST                                                 SM 149 Lease G02592                                                                                                                             $0.00     Assume and (i) assign to Credit Bid
                                                                       CONNECTION TO SHELL BETWEEN APACHE AS SUCCESSOR IN OIL AND EQUILON ENERPRISES                                                                                                                                                                                                                                                     Purchaser (pursuant to the Plan and the
                                                                       INTEREST TO UNION OIL AND FOREST OIL AND EQUILON                                                                                                                                                                                                                                                                                    Credit Bid Purchase Agreement) on
                                                                       ENERPRISES                                                                                                                                                                                                                                                                                                                        account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   50       9/30/2013   Acquisition / PSA / Other Purchase or Sale     Owned property - pay annual taxes Originaly aquired by Apache in     Apache Corporation                                                                                   n.a.                                                                                                                                            $0.00      Assume and assign to Credit Bid
                        Agreements                                     2011 acquistion. Included in Project Tobasco Agreement for $1                                                                                                                                                                                                                                                                                 Purchaser
                                                                       Total Area: 3 buildings; office/warehouse space
                                                                       Square Footage: approx. 33,800 SF on approx 6 acres                                                                                                                                                                                                                                                                                                                                     x
                                                                       Address: 4677 NW Evangeline Thruway Carencro LA



   51        1/2/2014   Other                                          First Amendment to Sublease Agreement                                APACHE CORPORATION                                                         Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   52        1/3/2018   Other                                          Letter Agreement Amending Fourth Amendment to                        APACHE CORPORATION                                                         Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       Decommissioning Agreement                                                                                                                                                                                                                                                                                                                  Divisive Mergers
   53       4/11/2018   Other                                          Fifth Amendment to Decommissioning Agreement                         APACHE CORPORATION                                                         Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                            Page 2 of 61                                                                                                                                                          Divisive Mergers
                                                                                                                Case 20-33948 Document 1456 Filed in TXSB on 06/02/21 Page 7 of 65
Fieldwood Energy, LLC, et al.
Prepared June 2, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                             Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                  Cure Estimate                                                       Credit Bid
    #                                 Contract Category                                    Contract Description [1][2]                                         Known Contract Counterparties [3]                          Debtor Entities [4]                               Associated Leases [5]                                           Related Lease Parties [6]                                      Proposed Contract Treatment [8]          FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                          [7]                                                            Purchaser
   54       5/21/2018   Other                                          Third Amendment to Sublease Agreement                                APACHE CORPORATION                                                         Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                      Purchaser
   55        7/1/2016   Other                                          Third Amendment to Decommissioning Agreement                         APACHE CORPORATION                                                         Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                                                                                                                  Divisive Mergers
   56        9/1/2017   Other                                          Fourth Amendment to Decommissioning Agreement                        APACHE CORPORATION                                                         Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                                                                                                                  Divisive Mergers
   57       9/30/2013   Other                                          Sublease Agreement                                                   APACHE CORPORATION                                                         Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                      Purchaser
   58       9/30/2013   Other                                          Decommissioning Agreement                                            APACHE CORPORATION                                                         Fieldwood Energy LLC      n.a.                                                                         n.a.                                                      $48,269,559**       Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                                                                                                                  Divisive Mergers
   59       9/30/2013   Other                                          First Amendment to Decommissioning Agreement                         APACHE CORPORATION                                                         Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                                                                                                                  Divisive Mergers
   60       9/30/2013   Other                                          Second Amendment to Decommissioning Agreement                        APACHE CORPORATION                                                         Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                                                                                                                  Divisive Mergers
   61        9/7/2017   Other                                          Second Amendment to Sublease Agreement                               APACHE CORPORATION                                                         Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                      Purchaser
   62       9/30/2013   Acquisition / PSA / Other Purchase or Sale     Purchased GOM Shelf as a company from Apache                         Apache Corporation                                                         GOM Shelf LLC             BA A0133 g02665, EI 217 g00978, EI 246 810, EI 266 811, EI 267 812, EI                                                                          $0.00      Assume and allocate pursuant to
                        Agreements                                                                                                                                                                                                               269 813, EI 330 g02115, GI 32 174, GI 39 126, GI 39 126, GI 40, GI 41, GI                                                                                         divisive mergers
                                                                                                                                                                                                                                                 41, GI 42, GI 43, GI 44, GI 46, GI 47, GI 48, GI 52, HI 110, HI 111, MP 91,
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                 MP 296, MP 300, MP 303, MP 311, SS 91, SS 198, SS 198, SS 199, SS 199,
                                                                                                                                                                                                                                                 SM 108, SM 127, SM 128, SP 75, SP 87, WD 67, WD 68, WD 69, WD 70,
                                                                                                                                                                                                                                                 WD 71, WD 94, WD 95, WD 96
   63       1/13/2003   Farmout Agreement                            Farmout Agreement between Apache Corporation & Hunt Petroleum          Apache Corporation & Hunt Petroleum (AEC), Inc.                                                      SM 40 Lease G13607                                                          SANARE ENERGY PARTNERS, LLC                                         $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                     (AEC), Inc.                                                                                                                                                                                                                                                                                                                                     Purchaser
   64       5/19/2003   Confidentiality Agreements / AMI and Related Area of Mutual Interest Agreement by and between FIELDWOOD             APACHE CORPORATION (SUCCESSOR TO SPINNAKER                                 Fieldwood Energy          SS 301 Lease G10794                                                                                                                             $0.00      Assume and assign to Credit Bid
                        Consents                                     ENERGY OFFSHORE LLC(SUCCESSOR TO GRYPHON                               EXPLORATION COMPANY, L.L.C.)                                               Offshore LLC                                                                                                                                                                                  Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                     EXPLORATION COMPANY) ANDAPACHE CORPORATION
                                                                     (SUCCESSOR TO SPINNAKER EXPLORATION COMPANY, L.L.C.)
   65        8/1/2010   Marketing - Service Agreement                SERVICE AGREEMENT SOUTH PASS 49 PIPELINE QUALITY                       APACHE CORPORATION AND ALLOCATION SPECIALIST, LTD.                                                   SP 49                                                                                                                                           $0.00      Assume and Allocate Pursuant to
                                                                     BANK SERVICES BY AND BETWEEN APACHE CORPORATION                                                                                                                                                                                                                                                                                              Divisive Mergers                   x
                                                                     AND ALLOCATION SPECIALIST, LTD.
   66        2/1/2013   Joint Operating Agreement                    JOINT OPERATING AGREEMENT BY AND BETWEEN APACHE                        APACHE CORPORATION AND ENERGY XXI GOM, LLC                                 Fieldwood Energy LLC      SP 62 Lease G01294, VK 899 Lease G34408                                                                                                         $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                     CORPORATION AND ENERGY XXI GOM, LLC                                                                                                                                                                                                                                                                                                          Divisive Mergers
   67        2/1/2013   Confidentiality Agreements / AMI and Related AREA OF MUTUAL INTEREST AGREEMENT BY AND BETWEEN                   APACHE CORPORATION AND ENERGY XXI GOM, LLC - AREA OF                           Fieldwood Energy LLC      SP 62 Lease G01294, VK 899 G34408                                                                                                               $0.00      Assume and Allocate Pursuant to
                        Consents                                     APACHE CORPORATION AND ENERGY XXI GOM, LLC                         MUTUAL INTEREST; APACHE CORPORATION, GOM SHELF LLC AND                                                                                                                                                                                                                    Divisive Mergers                   x
                                                                                                                                        ENERGY XXI GOM LLC
   68       6/30/2003   Lease of Platform Space                        by and between Apache Corporation and Hunt Petroleum (AEC), Inc. Apache Corporation and Hunt Petroleum (AEC), Inc.                                                        SM 40 Lease G13607                                                           SANARE ENERGY PARTNERS, LLC                                        $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   69        2/9/2009   Facilities & Tie-In Agreements                 TIE-IN, MEASUREMENT AND ALLOCATION AGREEMENT                         APACHE CORPORATION AND LOBO OPERATING, INC.(Grand Bay                                                MP 140 Lease G02193                                                          JX NIPPON OIL EXPLORATION USA LTD                                  $0.00      Assume and Allocate Pursuant to
                                                                       BETWEEN APACHE CORPORATION AND LOBO OPERATING,                       Receiving Station)                                                                                                                                                                                                                                                    Divisive Mergers                   x
                                                                       INC.(Grand Bay Receiving Station)
   70       8/20/2007   Option Agreement                               OPTION AGREEMENT BY AND BETWEEN APACHE                               APACHE CORPORATION AND MAGNUM HUNTER PRODUCTION, INC. Fieldwood Energy LLC                           ST 287 Lease G24987                                                          RIDGEWOOD ENERGY CORPORATION                                       $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       CORPORATION AND MAGNUM HUNTER PRODUCTION, INC.                                                                                                                                                                                                                                                                                                     Purchaser
   71       11/8/2012   Operating Agreement - Other                    Attached to and made part of that certain Participation Agreement    Apache Corporation and Monforte Exploration LLC                                                      SM 48 Lease 786                                                                                                                                 $0.00     Assume and (i) assign to Credit Bid
                                                                       dated November 8, 2012 by and between Apache Corporation and                                                                                                                                                                                                                                                                      Purchaser (pursuant to the Plan and the
                                                                       Monforte Exploration LLC                                                                                                                                                                                                                                                                                                            Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                         account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   72       11/8/2012   Property Participation & Exchange              Participation Agreement dated November 8, 2012 by and between        Apache Corporation and Monforte Exploration LLC                                                      SM 48 Lease 786                                                                                                                                 $0.00     Assume and (i) assign to Credit Bid
                        Agreements                                     Apache Corporation and Monforte Exploration LLC                                                                                                                                                                                                                                                                                   Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                                                                                                                                                                           Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                         account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   73        2/1/1999   Operating Agreement - Other                    b/b Apache Corporation and PETSEC Energy Inc.                        Apache Corporation and PETSEC Energy Inc.                                                            MP 5 Lease SL13890, MP 6 Lease SL03771, MP 6 Lease SL13580, MP 6                                                                                $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                 Lease SL13891, MP 7 Lease SL03773, MP 7 Lease SL13892, MP 91 Lease                                                                                               Divisive Mergers                   x
                                                                                                                                                                                                                                                 G14576
   74       11/15/2007 Property Participation & Exchange               PARTICIPATION AGREEMENT BY AND BETWEEN APACHE                       APACHE CORPORATION AND RIDGEWOOD ENERGY CORPORATION Fieldwood Energy LLC                              ST 287 Lease G24987                                                RIDGEWOOD ENERGY CORPORATION                                                 $0.00      Assume and assign to Credit Bid
                       Agreements                                      CORPORATION AND RIDGEWOOD ENERGY CORPORATION As                                                                                                                                                                                                                                                                                               Purchaser
                                                                       Amended 10 January 2009” here as there is an amendment, dated
                                                                       10 Jan 2009 that describes both the ORRI we pay to Magnum Hunter
                                                                       and the provenance by which Ridgewood never received an                                                                                                                                                                                                                                                                                                                                 x
                                                                       assignment in ST 287 as they went Non Consent in the Side Track,
                                                                       but they still retain their share of PA (25%) in the Tophole of the
                                                                       Producer on ST 287 (via the OA of the same date as the original PA
                                                                       at #382)
   75       11/15/2007 Joint Operating Agreement                       OPERATING AGREEMENT BY AN D BETWEEN APACHE                           APACHE CORPORATION AND RIDGEWOOD ENERGY CORPORATION                                                  ST 287 Lease G24987                                                          RIDGEWOOD ENERGY CORPORATION                                       $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       CORPORATION AND RIDGEWOOD ENERGY CORPORATION                                                                                                                                                                                                                                                                                                  Purchaser
   76       11/20/2021 Facilities & Tie-In Agreements                  AMENDMENT TO PROVIDE FOR FUEL GAS BETWEEN APACHE                     APACHE CORPORATION AND SARATOGAS RESULOURCES, INC.                                                   MP 140 Lease G02193                                                          JX NIPPON OIL EXPLORATION USA LTD                                  $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       CORPORATION AND SARATOGAS RESULOURCES, INC.                                                                                                                                                                                                                                                                                                Divisive Mergers
   77       3/15/2011   Joint Operating Agreement                      JOINT OPERATING AGREEMENT BY AND BETWEEN APACHE                      APACHE CORPORATION AND STONE ENERGY OFFSHORE LLC                           Fieldwood Energy LLC      MP 314, 315 Lease G33693, MP 315 Lease G08467                                EPL OIL & GAS, LLC; HE&D OFFSHORE LP, TALOS                        $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       CORPORATION AND STONE ENERGY OFFSHORE LLC                                                                                                                                                                                                              ENERGY OFFSHORE, LLC                                                                Divisive Mergers
   78       9/17/2012   Property Participation & Exchange              PARTICIPATION AGREEMENT BY AND BETWEEN APACHE                        APACHE CORPORATION AND WALTER OIL & GAS CORPORATION                        Fieldwood Energy LLC      GI 54 Lease G27173                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                        Agreements                                     CORPORATION AND WALTER OIL & GAS CORPORATION                                                                                                                                                                                                                                                                                               Divisive Mergers




                                                                                                                                                                                                                                            Page 3 of 61
                                                                                                                Case 20-33948 Document 1456 Filed in TXSB on 06/02/21 Page 8 of 65
Fieldwood Energy, LLC, et al.
Prepared June 2, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                             Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                  Cure Estimate                                                       Credit Bid
    #                                 Contract Category                                    Contract Description [1][2]                                         Known Contract Counterparties [3]                          Debtor Entities [4]                               Associated Leases [5]                                              Related Lease Parties [6]                                   Proposed Contract Treatment [8]          FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                          [7]                                                            Purchaser
   79        7/1/2013    Joint Operating Agreement                     Joint Exploration Agreement dated 9/30/2013 but effective 7//1/2013 Apache Corporation, Apache Shelf, Inc., Apache Deepwater LLC, Apache Fieldwood Energy LLC;            WC 111 Lease 82, WC 130 Lease G12761, WC 144 Lease G01953, WC163                  BISSO EXPLORATION &, FAIRFIELD ROYALTY                        $0.00     Assume and (i) assign to Credit Bid
                                                                       b/b Apache Corporation, Apache Shelf, Inc., Apache Deepwater LLC, Shelf Exploration LLC, Fieldwood Energy LLC, and GOM Shelf; OA         GOM Shelf LLC                    Lease G05299, WC 165 Lease 758, WC 172 Lease G01998, WC 225 Lease                 CORP, HILCORP ENERGY 1 LP; BISSO                                      Purchaser (pursuant to the Plan and the
                                                                       Apache Shelf Exploration LLC, Fieldwood Energy LLC, and GOM         attached as Exhibit D                                                                                 G00900, WC 269 Lease G13563, WC 290 Lease G04818, WC 295 Lease                    EXPLORATION &, CALLON PETROLEUM                                         Credit Bid Purchase Agreement) on
                                                                       Shelf; OA attached as Exhibit D                                                                                                                                           G24730, WC 300 Lease G15078, WC 310 Lease G17789, WC 401 Lease                    OPERATING CO, W & T OFFSHORE INC; ANKOR                               account of the Acquired Interests and/or
                                                                                                                                                                                                                                                 G07619, WD 34 Lease G03414, WD 38 Lease G22772, WD 41 Lease                       ENERGY LLC; PEREGRINE OIL AND GAS II, LLC;                              (ii) allocate pursuant to the Divisive
                                                                                                                                                                                                                                                 G01073, WD 42 Lease G16470, WD 67 Lease 179, WD 68 Lease 180, WD                  Chevron USA Production Company, CNOOC                                   Mergers on account of the Excluded
                                                                                                                                                                                                                                                 69 Lease 181, WD 70 Lease 182, WD 71 Lease 838, WD 75 Lease G01085,               MARKETING U.S.A. INC., COX OPERATING, L.L.C.,                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                 WD 90 Lease G01089, WD 94 Lease 839, WD 95 Lease G01497, WD 96                    SHELL TRADING (US) COMPANY                                                       Purchase Agreement)
                                                                                                                                                                                                                                                 Lease G01498, WD 103 Lease 840, WD 104 Lease 841, WD 105 Lease 842,
                                                                                                                                                                                                                                                 WD 121 Lease G19843, WD 122 Lease G13645, WD 128 Lease G10883,
                                                                                                                                                                                                                                                 WD 133 Lease G1106, EC 2 Lease 16475, WC 33 Lease 16473, EC 24
                                                                                                                                                                                                                                                 Lease G04098, EI 224 Lease G05504, EI 307 Lease G02110, MI 623 Lease
                                                                                                                                                                                                                                                 G50000, MI 635 Lease G06043, ST 311 Lease G31418, VR 271 Lease
                                                                                                                                                                                                                                                 G04800, WC 110 Lease 81, EI 10 Lease G23851, MC 21 Lease G28531, VK
                                                                                                                                                                                                                                                 823 Lease G10942, BA 491 Lease G06069, BA A47 Lease G03940, BA A
                                                                                                                                                                                                                                                 105 Lease G01757, BA A133 Lease G02665, BS 41 Lease G21142, BS 53
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x         x            x
                                                                                                                                                                                                                                                 Lease 3770, EC 2 Lease SL18121, EC 172 Lease G17858, EC 222 Lease
                                                                                                                                                                                                                                                 G02037, EC 261 Lease G00971, EC 264 Lease G01880, EC 265 Lease
                                                                                                                                                                                                                                                 G00972, EC 278 Lease G00974, EC 328 Lease G10638, EC 334 Lease
                                                                                                                                                                                                                                                 G02062, EC 335 Lease G02439, EC 9/14 Lease G01440, EC 37 Lease
                                                                                                                                                                                                                                                 G25933, EC 71 Lease G13576, EI 10 Lease G23851, EI 105 Lease 797, EI
                                                                                                                                                                                                                                                 106 G17965, EI 107 Lease G15241, EI 108 Lease G03811, EI 118 Lease
                                                                                                                                                                                                                                                 G15242, EI 119 Lease 49, EI 120 Lease 50, EI 125 Lease 51, EI 126 Lease
                                                                                                                                                                                                                                                 52, EI 136 Lease G03152, EI 156 Lease G16353, EI 158 Lease G01220, EI
                                                                                                                                                                                                                                                 173 Lease G13622, EI 174 Lease G03782, EI 175 Lease 438, EI 187 Lease
                                                                                                                                                                                                                                                 G10736, EI 189 Lease 423, EI 196 Lease 802, EI 196 Lease G13821, EI 208
                                                                                                                                                                                                                                                 Lease 577, EI 211 Lease G05502, EI 212 Lease G05503, EI 217 Lease
                                                                                                                                                                                                                                                 G00978, EI 224 Lease G05504, EI 227 Lease 809, EI 246 Lease 810, EI 255
                                                                                                                                                                                                                                                 Lease G01958, EI 266 Lease 811, EI 267 Lease 812, EI 269 Lease 813, EI
                                                                                                                                                                                                                                                 280 Lease G23876, EI 281 Lease G09591, EI 282 Lease G09592, EI 312
                                                                                                                                                                                                                                                 Lease G22679, EI 313 Lease G02608, EI 315 Lease G02112, EI 316 Lease
                                                                                                                                                                                                                                                 G05040, EI 329 Lease G02912, EI 330 Lease G02115, EI 333 Lease
   80       12/15/1999 Letter Agreement - Other Land                   Letter Agreement, dated December 15, 1999, between Apache            Apache Corporation, Chevron U.S.A. Production Company, Kelley Oil       Fieldwood Energy             MP 77 Lease G04481                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                       Corporation, Chevron U.S.A. Production Company, Kelley Oil           Corporation, Key Production Company, Mobil Exploration & Producing U.S. Offshore LLC                                                                                                                                                                                  Divisive Mergers
                                                                       Corporation, Key Production Company, Mobil Exploration &             Inc. and
                                                                       Producing U.S. Inc. and                                              Sabco Oil and Gas Corporation                                                                                                                                                                                                                                                                            x                             x
                                                                       Sabco Oil and Gas Corporation, regarding the OCS-G 4481 #A-23
                                                                       Well, Main Pass Block 77, Main Pass Block 151 Field, Offshore. LA.
                                                                       Note: only have Key's executed cop
   81                    Marketing - Construction, Operations,         Owners constructed and own the Lateral Line which is used to         Apache Corporation, Enterprise GTM Offshore Operating Company, LLC         Fieldwood Energy LLC      HI A-376 G02754, HI A-376 G02754, HI A-573, WC 290, WC 172                        n.a.                                                          $0.00      Assume and allocate pursuant to
                         Management, Ownership Agreements              connect Gas supplies in the High Island Area to s trunk                                                                                                                                                                                                                                                                                    divisive mergers
                                                                       pipelinesystem owned hy High Island Offshore System. Theis
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       Agreement sets forth Operator and Owners rights and
                                                                       responsibilities with respe by and between Fieldwood Energy LLC
                                                                       and and
   82        2/1/2013    Joint Development / Venture / Exploration     MP 296 EXXI Exploration Agreement\Exploration Agreement Apache       APACHE CORPORATION, GOM SHELF LLC, ENERGY XXI GOM LLC                      Fieldwood Energy LLC      MP 296 Lease G01673                                                               EPL OIL & GAS, LLC                                            $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                         Agreements                                    & Energy XXI 2-1-2013 with Exhibits (less B)                                                                                                                                                                                                                                                                                               Divisive Mergers
   83       4/23/2013    Operating Agreement - Other                   Amendment and Ratification of OA eff. 4/23/2013 b/b Apache           Apache Corporation, GOM Shelf, BDX Ecploration, BDX Group, Shoreline       GOM Shelf LLC             SS 68 Lease G02917, SS 91 Lease G02919                                                                                                          $0.00      Assume and Allocate Pursuant to
                                                                       Corporation, GOM Shelf, BDX Ecploration, BDX Group, Shoreline        Offshore and Tenkay Resources                                                                                                                                                                                                                                         Divisive Mergers                   x
                                                                       Offshore and Tenkay Resources
   84       6/30/2003    Farmout Agreement                             Amendment to Farmout Agreement dated 01-13-2003 Ratification of      Apache Corporation, Hunt Petroleum AEC Inc and LLOG Exploration                                      SM 40 Lease G13607, SM 41 Lease G01192                                            SANARE ENERGY PARTNERS, LLC                                   $0.00      Assume and assign to Credit Bid
                                                                       Joint Area Agreement dated 06-01-2003 SM 40 and SM 41 Between        Offshore Inc.                                                                                                                                                                                                                                                            Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       Apache Corporation, Hunt Petroleum AEC Inc and LLOG Exploration
                                                                       Offshore Inc.
   85        7/1/2013    Acquisition / PSA / Other Purchase or Sale    PURCHASE AND SALE AGREEMENT by and among APACHE                      Apache Corporation; Apache Deepwater LLC; Apache Shelf, INC.               Fieldwood Energy LLC      MULTIPLE, ST 67, EI 119, EI 120, EI 125, EI 126, PL 11, WC 110, WC 111,                                                                         $0.00      Assume and allocate pursuant to
                         Agreements                                    CORPORATION,APACHE SHELF, INC., and                                                                                                                                       GI 39, GI 39, GI 40, GI 41, GI 41, GI 42, GI 46, GI 47, GI 48, GI 32, GI 43, GI                                                                                  divisive mergers
                                                                       APACHE DEEPWATER LLC collectively as the Sellers, and                                                                                                                     44, GI 52, WD 67, WD 68, WD 69, WD 70, WC 71, WC 102, SM 241, SS 30,
                                                                       FIELDWOOD ENERGY LLCas Buyer and GOM SHELF LLC Dated                                                                                                                      SS 31, SS 32, SS 33, SS 150, SS 154, EI 189, EI 175, EI 188, EI 53, EI 208,
                                                                       as of July 18, 2013                                                                                                                                                       SS 198, SS 199, WC 20, VR 131, SM 48, SM 108, EI 246, EI 266, EI 267, EI
                                                                                                                                                                                                                                                 269, SS 169, WD 71, WD 94, WD 103, WD 104, WD 105, EC 2 SL16473,
                                                                                                                                                                                                                                                 EC 2 SL16475, EI 227, EC 265, EC 278, EI 217, SS 248, SS 249, SS 271,
                                                                                                                                                                                                                                                 SS 274, WD 41, WD 73 G01083, WD 75, WD 90, WD 133, WD 133, SM 10,
                                                                                                                                                                                                                                                 SM 11, SM 41, SM 66, SM 76, EI 158, ST 161, SP 62, MP 300, EC 9/14, WD
                                                                                                                                                                                                                                                 95, WD 96, SS 204, SS 206, SS 207, SS 216, SP 61, SP 65, SP 66, SP 70,
                                                                                                                                                                                                                                                 SP 89, MP 289, MP 290, MP 296, BA A105, HI 129, WC 35, WC 66, SP 64,
                                                                                                                                                                                                                                                 WC 144, VR 265, EI 255, ST 148, MP 152, MP 153, EC 338, EI 307, EI 315,
                                                                                                                                                                                                                                                 EI 330, GI 76, GI 94, MP 140, MP 311, VR 369, VR 386, SM 106, SM 132,
                                                                                                                                                                                                                                                 SM 268, SM 269, EI 333, EI 342, EI 361, HI 110, HI 111, HI A-474, HI A-489,
                                                                                                                                                                                                                                                 HI A-572, HI A-573, EC 335, VR 380, SM 128, SM 136, SM 137, SM 149, SM
                                                                                                                                                                                                                                                 281, EI 57, BA A133, HI A537, HI A582, HI A-595, HI A-596, HI A-365, HI A-
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                 376, HI A-382, WC 35, WC 65, WC 66, SM 127, SM 141, EI 329, SS 68, SS
                                                                                                                                                                                                                                                 91, SS 291, PL 9, PL 10, MC 311, MU A-111, MI 623, EI 136, PL 13, MP 59,
                                                                                                                                                                                                                                                 MP 120, GA 180, HI 179, HI 193, WC 34, WC 67, VR 261, EI 337, MP 304,
                                                                                                                                                                                                                                                 SM 106, EI 174, EI 353, SA 13, SS 182, ST 53, MP 310, SS 189, PL 1, MP
                                                                                                                                                                                                                                                 303, VR 78, SM 236, MP 77, MP 301, VR 271, SM 161, WC 290, MP 64, VK
                                                                                                                                                                                                                                                 204, MI 622, EI 316, SS 259, SP 75, MI 518, WC 163, VR 252, EI 211, EI
                                                                                                                                                                                                                                                 212, EI 224, SS 175, SS 178, ST 205, ST 206, ST 295, EW 826, PN 969
                                                                                                                                                                                                                                                 G05953, PN 976 G05954, MI 635, BA 491, HI 116, HI 176, VK 780, SS 58,
                                                                                                                                                                                                                                                 ST 276, SP 87, MP 259, MP 260, VK 203, VK 692/693, MP 59, MP 315, SM
                                                                                                                                                                                                                                                 18, MP 309, VR 332, VR 363, VR 371, SS 105, SS 277, MC 108, EC 328, VR
                                                                                                                                                                                                                                                 362, EI 187, EI 354, SS 190, SS 243, SS 276, SS 301, WD 128, SP 88, MP
                                                                                                                                                                                                                                                 281, VK 251, VK 340, HI A442, SS 159, PL 5, SS 87, SS 198, SS 199, WD
                                                                                                                                                                                                                                                 103, HI 45, SS 126, SS 129, ST 296, VK 694, EC 14, EC 71, SM 40, EI 173,
                                                                                                                                                                                                                                                 WD 122, SS 193, ST 229, GI 110, GI 116, SM 280, EI 346, PL 25, MP 91,
                                                                                                                                                                                                                                                 WC 33, VR 408, EI 334, SS 151, SS 194, SS 354, MP 275, VK 824, GA 151,
                                                                                                                                                                                                                                                 VR 381, SM 150, ST 290, ST 291, MP 312, HI A545, VR 253, VR 356, SM
   86       9/27/2013    Abandonment / Decommissioning Agreement FULLY-PAID UP TURNKEY REMOVAL CONTRACT by and among                        Apache Corporation; Apache Deepwater LLC; Apache Shelf, INC.               GOM Shelf LLC             MULTIPLE                                                                                                                                        $0.00      Assume and allocate pursuant to
                                                                       APACHE CORPORATION, AP ACHE SHELF, INC., AND APACHE                                                                                                                                                                                                                                                                                        divisive mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       DEEPWATER LLC, as Company and GOM SHELF LLC, as
                                                                       Contractor, Dated as of September 27, 2013
   87       11/7/2014    Assignment of Oil & Gas Leasehold Interest(s) by and between Fieldwood Energy LLC, Apache Shelf Exploration        Apache Corporation; Apache Offshore Petroleum Limited Partnership;         Fieldwood Energy LLC      SS 259 Lease G05044                                                               APACHE OFFSHORE INVESTMENT GP                                 $0.00      Assume and Allocate Pursuant to
                                                                       LLC, Apache Offshore Petroleum Limited Partnership and Apache        Apache Shelf Exploration LLC                                                                                                                                                                                                                                          Divisive Mergers                   x
                                                                       Corporation
   88       11/7/2014    Assignment of Oil & Gas Leasehold Interest(s) by and between Fieldwood Energy LLC, Apache Shelf Exploration        Apache Corporation; Apache Offshore Petroleum Limited Partnership;         Fieldwood Energy LLC      ST 276 Lease G07780                                                               APACHE OFFSHORE INVESTMENT GP                                 $0.00      Assume and Allocate Pursuant to
                                                                       LLC, Apache Offshore Petroleum Limited Partnership and Apache        Apache Shelf Exploration LLC                                                                                                                                                                                                                                          Divisive Mergers                   x
                                                                       Corporation
   89       11/7/2014    Assignment of Oil & Gas Leasehold Interest(s) by and between Fieldwood Energy LLC, Apache Shelf Exploration        Apache Corporation; Apache Offshore Petroleum Limited Partnership;         Fieldwood Energy LLC      ST 296 Lease G12981                                                               APACHE OFFSHORE INVESTMENT GP                                 $0.00      Assume and Allocate Pursuant to
                                                                       LLC, Apache Offshore Petroleum Limited Partnership and Apache        Apache Shelf Exploration LLC                                                                                                                                                                                                                                          Divisive Mergers                   x
                                                                       Corporation
   90       11/7/2014    Assignment of Oil & Gas Leasehold Interest(s) by and between Fieldwood Energy LLC, Apache Shelf Exploration        Apache Corporation; Apache Offshore Petroleum Limited Partnership;         Fieldwood Energy LLC      ST 295 Lease G05646                                                               APACHE OFFSHORE INVESTMENT GP, BRISTOW                        $0.00      Assume and Allocate Pursuant to
                                                                       LLC, Apache Offshore Petroleum Limited Partnership and Apache        Apache Shelf Exploration LLC                                                                                                                                                           US LLC, TAMPNET INC                                                            Divisive Mergers                   x
                                                                       Corporation
   91       12/28/2013   Well / Prospect Proposals                     Letter proposing well B-19 MP 302 well by and between Fieldwood      Apache Corporation; Apache Shelf Exploration LLC                           Fieldwood Energy LLC      MP 302 Lease G32264                                                               APACHE SHELF EXPLORATION LLC, EPL OIL &                       $0.00      Assume and Allocate Pursuant to
                                                                       Energy LLC, GOM Shelf LLC, Apache Corporation and Apache Shelf                                                                                                                                                                                              GAS, LLC                                                                       Divisive Mergers                   x
                                                                       Exploration LLC
   92       3/15/2013    Joint Development / Venture / Exploration     Exploration Venture for portions of VR 271 SM 87 by and between      Apache Corporation; Pisces Energy LLC                                      Fieldwood Energy          VR 271; Lease G04800, SM 87 Lease G24870                                          CASTEX OFFSHORE, INC.                                         $0.00      Assume and Allocate Pursuant to
                         Agreements                                    Fieldwood Energy Offshore LLC, Apache Corporation and Pisces                                                                                    Offshore LLC                                                                                                                                                                               Divisive Mergers                   x
                                                                       Energy LLC

                                                                                                                                                                                                                                            Page 4 of 61
                                                                                                                Case 20-33948 Document 1456 Filed in TXSB on 06/02/21 Page 9 of 65
Fieldwood Energy, LLC, et al.
Prepared June 2, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                             Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                  Cure Estimate                                                       Credit Bid
    #                                 Contract Category                                    Contract Description [1][2]                                         Known Contract Counterparties [3]                          Debtor Entities [4]                               Associated Leases [5]                                           Related Lease Parties [6]                                      Proposed Contract Treatment [8]          FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                          [7]                                                            Purchaser
   93       8/25/2011   Property Participation & Exchange              PARTICIPATION AGREEMENT b/b APACHE CORPORATIONand                    APACHE CORPORATIONand CASTEX OFFSHORE, INC., ET AL                         Fieldwood Energy LLC      SS 189 Lease G04232                                                          CASTEX OFFSHORE INC, WALTER OIL & GAS                              $0.00      Assume and Allocate Pursuant to
                        Agreements                                     CASTEX OFFSHORE, INC., ET AL                                                                                                                                                                                                                           CORPORATION, WALTER OIL & GAS                                                       Divisive Mergers                   x
                                                                                                                                                                                                                                                                                                                              CORPORATION, BRISTOW US LLC
   94        5/1/2012   Other Transportation Agreements                CONDENSATE TRANSPORT & SEPARATION AGREEMENT b/b                      APACHE CORPORATIONand CASTEX OFFSHORE, INC., ET AL                         Fieldwood Energy LLC      SS 189 Lease G04232                                                          CASTEX OFFSHORE INC, WALTER OIL & GAS                              $0.00      Assume and Allocate Pursuant to
                                                                       APACHE CORPORATIONand CASTEX OFFSHORE, INC., ET AL                                                                                                                                                                                                     CORPORATION, WALTER OIL & GAS                                                       Divisive Mergers                   x
                                                                                                                                                                                                                                                                                                                              CORPORATION, BRISTOW US LLC
   95       9/21/2007   Farmout Agreement                              FARMOUT AGREEMENT b/b APACHE CORPORATIONand                          APACHE CORPORATIONand SENECA RESOURCES CORPORATION                         Fieldwood Energy LLC      SS 189 Lease G04232                                                          CASTEX OFFSHORE INC, WALTER OIL & GAS                              $0.00      Assume and Allocate Pursuant to
                                                                       SENECA RESOURCES CORPORATION                                                                                                                                                                                                                           CORPORATION, WALTER OIL & GAS                                                       Divisive Mergers                   x
                                                                                                                                                                                                                                                                                                                              CORPORATION, BRISTOW US LLC
   96       12/14/2009 OPTION AGREEMENT                                OPTION AGREEMENT b/b APACHE CORPORATIONand WALTER APACHE CORPORATIONand WALTER OIL & GAS CORPORATION, ET                                        Fieldwood Energy LLC      SS 189 Lease G04232                                                          CASTEX OFFSHORE INC, WALTER OIL & GAS                              $0.00      Assume and Allocate Pursuant to
                                                                       OIL & GAS CORPORATION, ET AL                      AL                                                                                                                                                                                                   CORPORATION, WALTER OIL & GAS                                                       Divisive Mergers                   x
                                                                                                                                                                                                                                                                                                                              CORPORATION, BRISTOW US LLC
   97        2/1/2010   Farmout Agreement                              FARMOUT AGREEMENT b/b APACHE CORPORATIONand                          APACHE CORPORATIONand WALTER OIL & GAS CORPORATION, ET                     Fieldwood Energy LLC      SS 189 Lease G04232                                                          CASTEX OFFSHORE INC, WALTER OIL & GAS                              $0.00      Assume and Allocate Pursuant to
                                                                       WALTER OIL & GAS CORPORATION, ET AL                                  AL                                                                                                                                                                                CORPORATION, WALTER OIL & GAS                                                       Divisive Mergers                   x
                                                                                                                                                                                                                                                                                                                              CORPORATION, BRISTOW US LLC
   98       9/15/1978   Joint Operating Agreement                    Amendment of Operating Agreement, dated September 15, 1978,            Apache Deepwater                                                           Fieldwood SD Offshore     EB 160 Lease G02647, EB 161 Lease G02648                                                                                                        $0.00      Assume and Allocate Pursuant to
                                                                     between Amoco Production Company, Mobil Oil Corporation, and                                                                                      LLC                                                                                                                                                                                        Divisive Mergers                                                 x
                                                                     'Union Oil Company of California.
   99         9/1/1975 Joint Operating Agreement                     First Amendment to Operating. Agreements, dated effective              Apache Deepwater                                                           Fieldwood SD Offshore     EB 158 Lease G02645, EB 159 Lease G02646, EB 160 Lease G02647, EB            APACHE DEEPWATER LLC                                               $0.00      Assume and Allocate Pursuant to
                                                                     September 1, 1975, between Mobil Oil Corporation, Amoco                                                                                           LLC                       161 Lease G02648                                                                                                                                                 Divisive Mergers                                                 x
                                                                     Production Company, and 'Union Oil Company of Califomia.
   100      11/13/1978 Joint Operating Agreement                     Second Amendment to Operating Agreements, dated effective;             Apache Deepwater                                                           Fieldwood SD Offshore     EB 158 Lease G02645                                                          APACHE DEEPWATER LLC                                               $0.00      Assume and Allocate Pursuant to
                                                                     November 13, 1978,.between Mobil Oil Corporation, Amoco                                                                                           LLC                                                                                                                                                                                        Divisive Mergers                                                 x
                                                                     Production Company, and Union Oil Company of Califomia
   101      11/13/1978 Joint Operating Agreement                     Fourth Amendment to Operating Agreements, dated effective;             Apache Deepwater                                                           Fieldwood SD Offshore     EB 158 Lease G02645                                                          APACHE DEEPWATER LLC                                               $0.00      Assume and Allocate Pursuant to
                                                                     November 13, 1978,.between Mobil Oil Corporation, Amoco                                                                                           LLC                                                                                                                                                                                        Divisive Mergers                                                 x
                                                                     Production Company, and Union Oil Company of Califomia
   102        1/1/1980 Joint Operating Agreement                     Third Amendment to Operating Agreements, dated effective January       Apache Deepwater                                                           Fieldwood SD Offshore     EB 158 Lease G02645                                                          APACHE DEEPWATER LLC                                               $0.00      Assume and Allocate Pursuant to
                                                                     1, 1980, between Mobil Oil Corporation, Amoco Production                                                                                          LLC                                                                                                                                                                                        Divisive Mergers                                                 x
                                                                     Company, and Union Oil Company bf Califomia.
   103       4/22/1980 Joint Operating Agreement                     Amendment to Operating Agreement, dated April 22, 1980, between        Apache Deepwater                                                           Fieldwood SD Offshore     EB 159 Lease G02646, EB 160 Lease G02647                                     APACHE DEEPWATER LLC                                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                     Union Oil Company, of Califomia and,Amoco;Production Company.                                                                                     LLC                                                                                                                                                                                        Divisive Mergers
   104        7/1/1986 Joint Operating Agreement                     Amendment to Operating Agreement, dated effective July 1, 1986,,       Apache Deepwater                                                           Fieldwood SD Offshore     EB 158 Lease G02645, EB 159 Lease G02646, EB 160 Lease G02647, EB            APACHE DEEPWATER LLC                                               $0.00      Assume and Allocate Pursuant to
                                                                     between Amoco Production Company; Union Oil Company of                                                                                            LLC                       161 Lease G02648                                                                                                                                                 Divisive Mergers                                                 x
                                                                     California, and Mobil ProducingTexas & New Mexico, Inc.
   105       1/1/2001 Joint Operating Agreement                      Fifth Amendment to Operating Agreements, dated effective January       Apache Deepwater                                                           Fieldwood SD Offshore     EB 158 Lease G02645                                                          APACHE DEEPWATER LLC                                               $0.00      Assume and Allocate Pursuant to
                                                                     1,, 2001, between Union Oil Company of Califomia and 'Vastar                                                                                      LLC                                                                                                                                                                                        Divisive Mergers                                                 x
                                                                     Offshore,Inc
   106       1/15/2001 Joint Operating Agreement                     Amendment to Operating Agreement,, dated January 15, .2001,            Apache Deepwater                                                           Fieldwood SD Offshore     EB 158 Lease G02645                                                          APACHE DEEPWATER LLC                                               $0.00      Assume and Allocate Pursuant to
                                                                     between Union Oil Company, Amoco Production Company, and                                                                                          LLC                                                                                                                                                                                        Divisive Mergers                                                 x
                                                                     Vastar Offshore,'Inc
   107        7/1/2013 Assignment of Oil & Gas Leasehold Interest(s) Stipulates the interest held by Apache Offshore Petroleum Limited      Apache Offshore Petroleum Limited Partnership                              Fieldwood Energy LLC      PN 969 G05953                                                                                                                                   $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                     Partnership, Fieldwood Energy LLC and Third parties                                                                                                                                                                                                                                                                                          Divisive Mergers
   108      10/31/1988 Farmout Agreement                             Farmout Agreement 10/31/1988                                           Apache Shelf                                                               Fieldwood Energy LLC      BA 491 Lease G06069                                                                                                                             $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                                                                                                                  Divisive Mergers
   109      3/10/1989   Farmout Agreement                              Ratification of Farmout Agreement 3/10/1989                          Apache Shelf                                                               Fieldwood Energy LLC      BA 491 Lease G06069                                                                                                                             $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                                                                                                                  Divisive Mergers
   110      12/1/1992   Farmout Agreement                              Farmout 12/1/1992                                                    Apache Shelf                                                               Fieldwood Energy LLC      VR 363 Lease G09522                                                                                                                             $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   111      12/30/1993 Operating Agreement - Other                     WD 90, WD 103 Operating AgreementS 12-30-1993                        Apache Shelf                                                               Fieldwood Energy LLC      WD 0090 Lease G01089, WD 0103 Lease G12360                                                                                                      $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                                                                                                                  Divisive Mergers
   112       2/7/2000   Operating Agreement - Other                    Operating Agreement eff. 2-7-00                                      Apache Shelf                                                               Fieldwood Energy LLC      HI 206 Lease G20660                                                                                                                             $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                                                                                                                  Divisive Mergers
   113       8/1/2004   Operating Agreement - Other                    Operating Agreement 8/1/04                                           Apache Shelf                                                               Fieldwood Energy LLC      HI A341 Lease G25605                                                                                                                            $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                                                                                                                  Divisive Mergers
   114      10/17/2006 Joint Operating Agreement                       Operating Agreement eff. 10-17-06                                    Apache Shelf                                                               Fieldwood Energy LLC      EC 37 Lease G25933                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                                                                                                                  Divisive Mergers
   115       1/4/2007   Farmout Agreement                              Farmout Agreement                                                    Apache Shelf                                                                                         SM 44 Lease G23840                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                                                                                                                  Divisive Mergers
   116       3/8/2007   Property Participation & Exchange              Participation Agreement as Amended                                   Apache Shelf                                                                                         SM 44 Lease G23840                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                        Agreements                                                                                                                                                                                                                                                                                                                                                                                Divisive Mergers
   117       1/1/1993   Unit Agreement and/or Unit Operating           Unit Operating Agreement eff. 1-1-93                                 Apache Shelf Exploration                                                   Fieldwood Energy LLC      VK 203 Lease G07890, VK 204 Lease G04921                                     TALOS PRODUCTION LLC                                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                        Agreement                                                                                                                                                                                                                                                                                                                                                                                 Divisive Mergers
   118       5/2/2014   Letter Agreement - Other Land                  Set forth the agreement between Apache Shelf and Fieldwood for the Apache Shelf Exploration LLC                                                 Fieldwood Energy LLC      EI 126 Lease 52                                                                                                                                 $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       drilling of the EI 126 A-5 well                                                                                                                                                                                                                                                                                                            Divisive Mergers
   119       7/1/2013   Joint Operating Agreement                      JOperating Agreement covering OCS-G 32264 MP 302                   Apache Shelf Exploration LLC                                                 Fieldwood Energy LLC      MP 302 Lease G32264                                                          APACHE SHELF EXPLORATION LLC, EPL OIL &                            $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                              GAS, LLC                                                                            Divisive Mergers
   120      12/4/2013   Other Lease / Rental Agreement                 by and between Fieldwood Energy LLC, GOM Shelf LLC and Apache        Apache Shelf Exploration LLC                                               Fieldwood Energy LLC      MP 302 Lease G32264                                                          APACHE SHELF EXPLORATION LLC, EPL OIL &                            $0.00      Assume and Allocate Pursuant to
                                                                       Shelf Exploration LLC - Amends certain Slot Rental Agreement dated                                                                                                                                                                                     GAS, LLC                                                                            Divisive Mergers                   x
                                                                       12/26/2012
   121      3/13/2014   Elections                                      by and between Fieldwood Energy LLC, GOM Shelf LLC and Apache        Apache Shelf Exploration LLC                                               Fieldwood Energy LLC      MP 302 Lease G32264                                                          APACHE SHELF EXPLORATION LLC, EPL OIL &                            $0.00      Assume and Allocate Pursuant to
                                                                       Shelf Exploration LLC: Proposal to run casing and election by                                                                                                                                                                                          GAS, LLC                                                                            Divisive Mergers                   x
                                                                       Apache
   122      4/28/2014   Marketing - PHA                                PHA MP311B-MP302B19 by and between Fieldwood and APACHE              APACHE SHELF EXPLORATION LLC                                               Fieldwood Energy LLC      MP 302 Lease G32264                                                          APACHE SHELF EXPLORATION LLC, EPL OIL &                            $0.00      Assume and Allocate Pursuant to
                                                                       SHELF EXPLORATION LLC and APACHE SHELF EXPLORATION                                                                                                                                                                                                     GAS, LLC                                                                            Divisive Mergers                   x
                                                                       LLC
   123       7/1/2013   Joint Operating Agreement                      EI 136 Operating Agreement covering depths below 19,135' SSTVD       Apache Shelf Exploration LLC                                               Fieldwood Energy LLC      EI 136 Lease G03152                                                          APACHE SHELF EXPLORATION LLC,                                      $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                              Transcontinental Gas Pipeline Co LLC                                                Divisive Mergers
   124      8/19/2019   Preferential Rights Agreement                  Negative Pref election associated with Apache Shelf to Juneuau by    Apache Shelf Exploration LLC Fieldwood Energy Offshore LLC & GOM         Fieldwood Energy            GI 46 Lease 132                                                              APACHE SHELF EXPLORATION LLC, BP AMERICA                           $0.00      Assume and assign to Credit Bid
                                                                       and between Apache Shelf Exploration LLC Fieldwood Energy            Shelf LLC                                                                Offshore LLC; GOM                                                                                        PRODUCTION COMPANY                                                                     Purchaser                                 x
                                                                       Offshore LLC & GOM Shelf LLC                                                                                                                  Shelf LLC
   125       1/1/1989   Operating Agreement - Other                    WD/GI UOA - CATCO OPERATING AGREEMENT BY AND                         Apache Shelf Exploration LLC, Atlantic Richfield Company, BP Exploration Fieldwood Energy LLC;       GI 32 Lease 174, GI 42 Lease 131, GI 43 Lease 175, GI 44 Lease 176, WD APACHE SHELF EXPLORATION LLC, BP AMERICA                                 $0.00     Assume and (i) assign to Credit Bid
                                                                       BETWEEN CONOCO INC. AND ATLANTIC RICHFIELD COMPANY                   & Production Inc., Conoco Inc., Fieldwood Energy Offshore LLC, GOM       Fieldwood Energy            67 Lease 179, WD 68 Lease 180, WD 69 Lease 181, WD 70 Lease 182, WD PRODUCTION COMPANY                                                                  Purchaser (pursuant to the Plan and the
                                                                       ET AL                                                                Shelf LLC, OXY USA Inc., Texaco Producing Inc.                           Offshore LLC                71 Lease 838                                                                                                                                              Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                         account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   126      2/22/2019   Joint Development / Venture / Exploration      APA - EXXI MP 295 Side Ltr Agrmnt dtd 2-22-13                        APACHE SHELF EXPLORATION LLC, ENERGY XXI GOM LLC                                                     MP 295 Lease G32263                                                          APACHE SHELF EXPLORATION LLC, ENERGY XXI                           $0.00   Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                        Agreements                                                                                                                                                                                                                                                                                            GOM LLC                                                                              Divisive Mergers
   127       2/1/2013   Operating Agreement - Other                    b/b Apache Shelf Exploration LLC, Fieldwood Energy LLC and           Apache Shelf Exploration LLC, Fieldwood Energy LLC and Energy XXI          Fieldwood Energy LLC      MP 145 G35283, MP 272 Lease G34865, MP 294 N/2 Lease G34394, MP              APACHE SHELF EXPLORATION LLC, ENERGY XXI                           $0.00   Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       Energy XXI GOM, LLC as amended                                       GOM, LLC as amended                                                                                  295 Lease G32263                                                             GOM LLC                                                                              Divisive Mergers
   128       5/1/1995   Unit Agreement and/or Unit Operating           Amendment-to Unit Operating Agreement, dated effective May 1,        APACHE SHELF EXPLORATION LLC; BP AMERICA PRODUCTION                        Fieldwood Energy          GI 46 Lease 132                                                              APACHE SHELF EXPLORATION LLC, BP AMERICA                           $0.00 Assume and (i) assign to Credit Bid
                        Agreement                                      1995, by and between Conoco Inc.,Vastar Resources, Inc., Texaco      COMPANY                                                                    Offshore LLC; GOM                                                                                      PRODUCTION COMPANY                                                      Purchaser (pursuant to the Plan and the
                                                                       Exploration and Production Inc. and Oxy USA Inc.                                                                                                Shelf LLC                                                                                                                                                                        Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                      account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                        (ii) allocate pursuant to the Divisive       x         x
                                                                                                                                                                                                                                                                                                                                                                                                        Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                        Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                 Purchase Agreement)
   129       1/1/1989   Operating Agreement - Other                    CATCO OPERATING AGREEMENT BY AND BETWEEN CONOCO                      Apache Shelf Exploration LLC; BP Exploration & Production Inc.;            Fieldwood Energy          SS 199 Lease G12358                                                                                                                             $0.00      Assume and Allocate Pursuant to
                                                                       INC. AND ATLANTIC RICHFIELD COMPANY ET AL                            Fieldwood Energy Offshore LLC; GOM Shelf LLC                               Offshore LLC; GOM                                                                                                                                                                          Divisive Mergers                   x
                                                                                                                                                                                                                       Shelf LLC




                                                                                                                                                                                                                                            Page 5 of 61
                                                                                                              Case 20-33948 Document 1456 Filed in TXSB on 06/02/21 Page 10 of 65
Fieldwood Energy, LLC, et al.
Prepared June 2, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                             Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                  Cure Estimate                                                       Credit Bid
    #                                 Contract Category                                    Contract Description [1][2]                                           Known Contract Counterparties [3]                        Debtor Entities [4]                               Associated Leases [5]                                           Related Lease Parties [6]                                      Proposed Contract Treatment [8]          FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                          [7]                                                            Purchaser
   130       1/1/1989   Operating Agreement - Other                    GI CATCO UOA - CATCO OPERATING AGREEMENT BY AND    Apache Shelf Exploration LLC; BP Exploration & Production Inc.;                              Fieldwood Energy          GI 39 Lease 126, GI 39 Lease 127, GI 40 Lease 128, GI 41 Lease 129, GI 41 APACHE SHELF EXPLORATION LLC, BP AMERICA                              $0.00     Assume and (i) assign to Credit Bid
                                                                       BETWEEN CONOCO INC. AND ATLANTIC RICHFIELD COMPANY Fieldwood Energy Offshore LLC; GOM Shelf LLC                                                 Offshore LLC; GOM         Lease 130, GI 46 Lease 132, GI 47 Lease 133, GI 48 Lease 134, GI 52       PRODUCTION COMPANY                                                            Purchaser (pursuant to the Plan and the
                                                                       ET AL Unit No. 891002021                                                                                                                        Shelf LLC                 Lease 177                                                                                                                                                 Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                         account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   131      1/21/1966   Unit Agreement and/or Unit Operating           Unit No. 891008784 - SS 271                                            Apache Shelf Exploration LLC; Bureau of Ocean Energy Management;         Dynamic Offshore          SS 247 Lease G01028, SS 248 Lease G01029, SS 249 Lease G01030, SS            TALOS ERT LLC, W & T ENERGY VI LLC                                 $0.00      Assume and Allocate Pursuant to
                        Agreement                                                                                                             Dynamic Offshore Resources NS, LLC; Fieldwood Energy LLC; Fieldwood      Resources NS, LLC;        270 Lease G01037, SS 271 Lease G01038                                                                                                                            Divisive Mergers
                                                                                                                                              Energy Offshore LLC; Hillcrest GOM, Inc.; Talos ERT LLC; W & T Energy    Fieldwood Energy LLC;                                                                                                                                                                                                         x
                                                                                                                                              VI, LLC; W & T Offshore, Inc.                                            Fieldwood Energy
                                                                                                                                                                                                                       Offshore LLC
   132      11/21/1955 Unit Agreement and/or Unit Operating            West Delta-Grand Isle Unit Agreement, dated November 21,1955,       Apache Shelf Exploratoin LLC; BP Exploration & Production Inc.;             Fieldwood Energy          GI 32 Lease 174, GI 42 Lease 131, GI 43 Lease 175, GI 44 Lease 176, WD APACHE SHELF EXPLORATION LLC, BP AMERICA                                 $0.00     Assume and (i) assign to Credit Bid
                       Agreement                                       between Continental Oil Company, as unit operator, and The Atlantic Fieldwood Energy Offshore LLC; GOM Shelf                                    Offshore LLC; GOM         67 Lease 179, WD 68 Lease 180, WD 69 Lease 181, WD 70 Lease 182, WD PRODUCTION COMPANY                                                                  Purchaser (pursuant to the Plan and the
                                                                       Refining Company, Tidewater Associated Oil Company and.Cities                                                                                   Shelf LLC                 71 Lease 838                                                                                                                                              Credit Bid Purchase Agreement) on
                                                                       Service                                                                                                                                                                                                                                                                                                                           account of the Acquired Interests and/or
                                                                       Production Company, as non-operators, as amended ; Unit No.                                                                                                                                                                                                                                                                         (ii) allocate pursuant to the Divisive    x         x
                                                                       891002454                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   133       4/1/2014   Farmout Agreement                              Farmout Agreement: OCS-G 13576; East Cameron Block 71                  Apache Shelf LLC; CASTEX OFFSHORE INC                                    Fieldwood Energy LLC      EC 71; Lease G13576                                                                                                                             $0.00      Assume and Allocate Pursuant to
                                                                       (Limited to the NE/4 of the block and a Contract Area created to                                                                                                                                                                                                                                                                           Divisive Mergers                   x
                                                                       include the Farmout Area and EC 58 S/2)
   134       7/1/1989   Operating Agreement - Other                    Operating Agreement eff. 7/1/89                                        Apache Shelf, Thistlewood Energy, Endeavour O&G, Agincourt,              Fieldwood Energy LLC      EI 255 Lease G01958                                                                                                                             $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                              Westmount Resources, Arcadia Oil                                                                                                                                                                                                                                    Divisive Mergers
   135      2/11/1999   Operating Agreement - Other                    Operating Agreement eff. 2-11-99                                       Apache Shelf, Thistlewood Energy, Endeavour O&G, Agincourt,              Fieldwood Energy LLC      EI 255 Lease G01958                                                                                                                             $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                              Westmount Resources, Arcadia Oil                                                                                                                                                                                                                                    Divisive Mergers
   136                  Marketing - Construction, Operations,          The Barnacle Pipeline is comprised of the sections of the Bonito       Apache, Fieldwood Energy LLC, and Bonito Pipeline Owners                 Fieldwood Energy LLC      EI 315 Lease G02112, EI 316 Lease G05040, EI 330 Lease G02115, EI 281 ARENA ENERGY LP, TANA EXPLORATION                                         $0.00      Assume and Allocate Pursuant to
                        Management, Ownership Agreements               Pipeline System (Segments I and II), that remained in service after                                                                                                       Lease G09591, EI 282 Lease G09592, EI 329 Lease G02912, EI 337 Lease COMPANY LLC                                                                                 Divisive Mergers
                                                                       abandonment of Bonito Pipeline. All owners in the Bonito Pipeline                                                                                                         G03332, EI 354 Lease G10752, EI 353 Lease G03783, EI 361 Lease                                                                                                                                      x
                                                                       assigned their respective interest to Apache (Fielwood) by and                                                                                                            G02324
                                                                       between Fieldwood Energy LLC and and
   137      11/2/2010   Marketing - Construction, Operations,          The Operator is responsible for the entity’s operations, accounting,  Apache, Fieldwood Energy LLC, and Bonito Pipeline Owners                  Fieldwood Energy LLC      MC 110 Lease G18192                                                          MARUBENI OIL & GAS (USA) LLC, TALOS                                $0.00     Assume and (i) assign to Credit Bid
                        Management, Ownership Agreements               and reporting detailed in the Operating Agreement, including pipeline                                                                                                                                                                                  RESOURCES LLC                                                              Purchaser (pursuant to the Plan and the
                                                                       operation, repair, and maintenance, as well as admintistative                                                                                                                                                                                                                                                                       Credit Bid Purchase Agreement) on
                                                                       functions such as paying expenses and maintaing records by and                                                                                                                                                                                                                                                                    account of the Acquired Interests and/or
                                                                       between Fieldwood Energy LLC and and                                                                                                                                                                                                                                                                                                (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   138      11/2/2010   Marketing - Construction, Operations,          The Operator is responsible for the entity’s operations, accounting,   Apache, Fieldwood Energy LLC, and Bonito Pipeline Owners                 Fieldwood Energy LLC      MC 110 Lease G18192                                                          MARUBENI OIL & GAS (USA) LLC, TALOS                                $0.00     Assume and (i) assign to Credit Bid
                        Management, Ownership Agreements               and reporting detailed in the Operating Agreement, including pipeline                                                                                                                                                                                  RESOURCES LLC                                                              Purchaser (pursuant to the Plan and the
                                                                       operation, repair, and maintenance, as well as admintistative functios                                                                                                                                                                                                                                                              Credit Bid Purchase Agreement) on
                                                                       such as paying expenses and maintaing records by and between                                                                                                                                                                                                                                                                      account of the Acquired Interests and/or
                                                                       Fieldwood Energy LLC and and                                                                                                                                                                                                                                                                                                        (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   139       2/1/2013   Data Agreement                                 Data Agreement effective 2-1-2013 by and between Fieldwood             APACHE, GOM SHELF, EXXI, FIELDWOOD                                       Fieldwood Energy LLC;     SP 62 Lease G01294, VK 899 Lease G34408                                                                                                         $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       Energy LLC, GOM Shelf LLC, Apache Corporation and EXXI                                                                                          GOM Shelf LLC                                                                                                                                                                              Divisive Mergers
   140       3/5/2012   Withdrawal Agreement                           Apache withdrawas and assigns its interst in the HI 176 Platform A     Apache, Hoactzin                                                                                   HI 176 Lease G06164                                                                                                                             $0.00      Assume and Allocate Pursuant to
                                                                       and Pipeline Segment 8569 to Hoactzin and creates an escrow in the                                                                                                                                                                                                                                                                         Divisive Mergers                   x
                                                                       amount of $594K for abandonment.
   141      2/22/2016   Elections                                      by and between Fieldwood Energy LLC, Apache Shelf Exploration          ApacheShelf Exploration LLC; GOM Offshore Exploration I, LLC; Hall-      Fieldwood Energy LLC      SS 176 Lease G33646                                                                                                                             $0.00      Assume and Allocate Pursuant to
                                                                       LLC, Hall-Houston Exploration IV, L.P. and GOM Offshore                Houston Exploration IV, L.P.                                                                                                                                                                                                                                        Divisive Mergers                   x
                                                                       Exploration I, LLC: Hall Houston withdrawal Election
   142                  Oilfield Services                              OTHER SERVICES - 544937_Master Services Agreement dated                A-PORT LLC                                                               Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       effective 09/01/2016                                                                                                                                                                                                                                                                                                                          Purchaser
   143                  Oilfield Services                              777485_Master_Service_Contract Effective_5-25-2017                     APPSMITHS VENTURES LP                                                    Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   144                  Oilfield Services                              700020_Master_Service_Contract Effective_11-1-2013                     AQUEOS CORPORATION                                                       Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   145                  Oilfield Services                              Contract Compression and Aftermarket Services                          ARCHROCK PARTNERS OPERATING LP                                           Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   146                  Oilfield Services                              Contract Compression and Aftermarket Services                          ARCHROCK SERVICES, LP                                                    Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   147       1/1/1982   Joint Operating Agreement                      OPERATING AGREEMENT BY AND BETWEEN SOHIO                               Arena Energy LP; Dynamic Offshore Resources NS, LLC; Fieldwood           Dynamic Offshore          EI 315 Lease G24912                                                          ARENA ENERGY LP, TANA EXPLORATION                                  $0.00      Assume and Allocate Pursuant to
                                                                       PETROLEUM COMPANY AND EXXON CORPORATION                                Energy LLC; Fieldwood Energy Offshore LLC                                Resources NS, LLC;                                                                                     COMPANY LLC                                                                         Divisive Mergers
                                                                                                                                                                                                                       Fieldwood Energy LLC;                                                                                                                                                                                                         x
                                                                                                                                                                                                                       Fieldwood Energy
                                                                                                                                                                                                                       Offshore LLC
   148      11/7/2017   Marketing - PHA                                Enhancement and modification to test separator MBD -4010 at HI         Arena Energy LP; Manta Ray Offshore Gathering, L.L.C.                    Fieldwood Energy LLC      HI A547                                                                                                                                         $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       547 B Platform - PHA Agreement dated May 8, 1998                                                                                                                                                                                                                                                                                           Divisive Mergers
   149       4/1/1977   Unit Agreement and/or Unit Operating           UNIT OPERATING AGREEMENT BY AND BETWEEN DEVON                          Arena Energy Offshore, LP; Arena Energy, LP; Energy XXI GOM LLC;         Fieldwood Energy LLC;     EI 330 Lease G02115                                                          ENERGY XXI GOM LLC, RENAISSANCE OFFSHORE,                          $0.00      Assume and Allocate Pursuant to
                        Agreement                                      ENERGY PRODUCTION , APACHE CORPORATION, ET AL.                         Fieldwood Energy LLC; GOM Shelf LLC; Renaissance Offshore, LLC           GOM Shelf LLC                                                                                          LLC, Arena, TANA EXPLORATION COMPANY LLC                                            Divisive Mergers                   x

   150       4/1/1977   Unit Agreement and/or Unit Operating           Unit Agreement, JD Sand, Reservoir A, Eugene Isiand Block 330          Arena Energy Offshore, LP; Arena Energy, LP; Energy XXI GOM LLC;         Fieldwood Energy LLC;     EI 330 Lease G02115, EI 337 Lease G03332                                     ENERGY XXI GOM LLC, RENAISSANCE OFFSHORE,                          $0.00      Assume and Allocate Pursuant to
                        Agreement                                      Field (Unit Number 891016943), dated effective April 1,1977, naming    Fieldwood Energy LLC; GOM Shelf LLC; Renaissance Offshore, LLC           GOM Shelf LLC                                                                                          LLC, Arena, TANA EXPLORATION COMPANY LLC                                            Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       Pennzoil Oil & Gas, Inc., as Operator, and Texaco Inc. and Shell Oil
                                                                       Company, as sub-operators
   151      4/17/2018   Marketing - PHA                                by and between Fieldwood Energy LLC and Arena Energy, LP:              Arena Energy, Lp                                                         Fieldwood Energy LLC      HI A547                                                                                                                                         $0.00      Assume and Allocate Pursuant to
                                                                       Amendment to Production Handling Service Agreement dated May 8,                                                                                                                                                                                                                                                                            Divisive Mergers                   x
                                                                       1988
   152       8/8/2018   Elections                                      In accordance with certain Farmout Agreeements dated 12/17/2002,       Arena Energy, LP; Arena Offshore, LP                                     Fieldwood Energy LLC      PL 25 Lease G14535                                                           ARENA OFFSHORE LP                                                  $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       05/19/2003 and 02/13/2004, Fieldwood elects to decline                                                                                                                                                                                                                                                                                     Divisive Mergers
   153      7/25/2019   Farmout Agreement                              Pursuant to that certain Farmout dated 12/17/2002. Reassignment to     Arena Energy, LP; Arena Offshore, LP                                     Fieldwood Energy LLC      PL 25 Lease G14535                                                           ARENA OFFSHORE LP                                                  $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       Arena and P&A liabilitiy                                                                                                                                                                                                                                                                                                                   Divisive Mergers
   154       8/1/2012   Throughput Capacity Lease Agreement            Fieldwood leases capacity to Arena for Barnacle Pipeline               Arena Offshore, LP                                                       Fieldwood Energy LLC      EI 316; EI 330 Barnacle Pipeline Lease G05040, EI 316; EI 330 Barnacle       ARENA ENERGY LP, TANA EXPLORATION                                  $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                 Pipeline Lease G02115                                                        COMPANY LLC                                                                         Divisive Mergers
   155                  Oilfield Services                              P&A Contractor                                                         ARO SOLUTIONS, LLC                                                       Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   156                  Oilfield Services                              701006_PO Terms & Conditions dated effective 10/14/2015                ARROW MAGNOLIA INTERNATIONAL, INC                                        Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   157      11/1/2013   Non-Oilfield Services                          Consulting Agreement                                                   Ascende Inc                                                              Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   158                  Oilfield Services                              529652_Master_Service_Contract Effective_12-31-2019                    ASRC ENERGY SERVICES OMEGA, LLC                                          Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   159      12/31/2019 Non-Oilfield Services                           License and System Service Agreement                                   ASSAI SOFTWARE SERVICES BV                                               Fieldwood Energy LLC      n.a.                                                                         n.a.                                                         $11,347.31       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   160      12/31/2019 Non-Oilfield Services                           License and System Services Agreement                                  ASSAI SOFTWARE SERVICES BV                                               Fieldwood Energy LLC      n.a.                                                                         n.a.                                                         $11,347.31       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   161                  Oilfield Services                              License and System Services Agreement dated effective December         ASSAI SOFTWARE SERVICES BV                                               Fieldwood Energy LLC      n.a.                                                                         n.a.                                                         $11,347.31       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       31, 2019                                                                                                                                                                                                                                                                                                                                      Purchaser
   162                  Non-Oilfield Services                          AT&T Dedicated Ethernet 7663403                                        AT & T CORP                                                              Fieldwood Energy LLC      n.a.                                                                         n.a.                                                           $1,109.42      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   163                  Non-Oilfield Services                          AT&T Mobile Business Agreement dated 07/19/2017                        AT&T MOBILITY                                                            Fieldwood Energy LLC      n.a.                                                                         n.a.                                                         $14,234.87       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                            Page 6 of 61                                                                                                                                                             Purchaser
                                                                                                              Case 20-33948 Document 1456 Filed in TXSB on 06/02/21 Page 11 of 65
Fieldwood Energy, LLC, et al.
Prepared June 2, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                           Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                  Cure Estimate                                                     Credit Bid
    #                                 Contract Category                                     Contract Description [1][2]                                        Known Contract Counterparties [3]                          Debtor Entities [4]                               Associated Leases [5]                                           Related Lease Parties [6]                                     Proposed Contract Treatment [8]         FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                          [7]                                                          Purchaser
   164      11/1/2013   Non-Oilfield Services                          Master Services Contract - Offshore Inspection Services (shelf)      ATHENA CONSULTING INC                                                      Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchaser
   165                  Oilfield Services                              554353_Master Services Agreement dated effective 11/01/2013          ATHENA CONSULTING INC                                                      Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00    Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                    Divisive Mergers
   166      9/10/1991   Letter Agreement - Other Land                  LETTER AGREEMENT BY AND BETWEEN ATLANTIC RICHFIELD ATLANTIC RICHFIELD COMPANY AND EXXON CORPORATION                                             Fieldwood Energy LLC      ST 67 Lease 20                                                                                                                                  $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                                                       COMPANY AND EXXON CORPORATION                                                                                                                                                                                                                                                                                                                    Purchaser
   167       7/1/1992   Joint Operating Agreement                      JOINT OPERATNG AGREEMENT BY AND BETWEEN ATLANTIC   ATLANTIC RICHFIELD COMPANY AND SAMEDAN OIL CORPORATION                                       Fieldwood Energy LLC      ST 67 Lease 20                                                                                                                                  $0.00 Assume and (i) assign to Credit Bid
                                                                       RICHFIELD COMPANY AND SAMEDAN OIL CORPORATION                                                                                                                                                                                                                                                                                   Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                                                                                                                                                                         Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                       account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                         (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                         Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                         Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                  Purchase Agreement)
   168       1/1/1989   Operating Agreement - Other                    CATCO OPERATING AGREEMENT BY AND BETWEEN CONOCO                      Atlantic Richfield Company, Texaco Producing Inc., Canadianoxy Offshore Fieldwood Energy             SS 206 Lease G01522                                                                                                                             $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                   x                             x
                                                                       INC. AND ATLANTIC RICHFIELD COMPANY ET AL                            Production Company and OXY USA Inc.                                     Offshore LLC                                                                                                                                                                                 Divisive Mergers
   169      9/13/1991   Letter Agreement - Other Land                  Letter Agreement by and between Atlantic Ritchfield Company and      Atlantic Ritchfield Company and Exxon Corporation                                                    ST 53 Lease G04000, ST 67 Lease 20                                                                                                              $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                                                       Exxon Corporation :                                                                                                                                                                                                                                                                                                                          Purchaser
   170       7/1/1992   Well Completion Agreement                      Well Completion Agreement by and between Atlantic Ritchfield         Atlantic Ritchfield Company and Samedan Oil Corporation                                              ST 67/68 Lease 20                                                                                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                                                       Company and Samedan Oil Corporation : ST 68 001 Well                                                                                                                                                                                                                                                                                         Purchaser
   171                  Non-Oilfield Services                          Master Services Contract Effective 05/16/17                          Automatic Access Gates LLC                                                 Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
   172      6/15/1999   Joint Development / Venture / Exploration      by and between Aviara Energy Corporation and Eugene Island 309,      Aviara Energy Corporation and Eugene Island 309, L.L.C.                                              EI 313 Lease G02608                                                          EPL OIL & GAS, LLC                                                 $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                        Agreements                                     L.L.C.                                                                                                                                                                                                                                                                                                                                    Divisive Mergers
   173      5/18/1999   Operating Agreement - Other                    by and between Aviara Energy Corporation and Texaco Exploration      Aviara Energy Corporation and Texaco Exploration and Production Inc.                                 EI 313 Lease G02608                                                          EPL OIL & GAS, LLC                                                 $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                       and Production Inc.                                                                                                                                                                                                                                                                                                                       Divisive Mergers
   174                  Non-Oilfield Services                          Software Licensing Agreement                                         AXIO GLOBAL, INC                                                           Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
   175                  Oilfield Services                              Labor                                                                B & B SERVICES                                                             Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
   176                  Oilfield Services                              514517_Master Services Agreement dated effective 01/30/2014          B & J MARTIN INC                                                           Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                 Divisive Mergers
   177                  Oilfield Services                              510096_Master Services Agreement dated effective 11/01/2013          BAKER HUGHES OILFIELD OPERATIONS INC                                       Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
   178      9/15/1979   Joint Operating Agreement                      OPERATING AGREEMENT EFFECTIVE SEPTEMBER 15, 1979, BY Bandon Oil & Gas, LP; Fieldwood Energy LLC; Fieldwood Energy Offshore                      Bandon Oil and Gas, LP; HI A365 Lease G02750, HI A376 Lease G02754                                     TAMPNET INC                                                        $0.00     Assume and Allocate Pursuant to
                                                                       AND BETWEEN ANADARKO PRODUCTION CO, AS OPERATOR, LLC                                                                                            Fieldwood Energy LLC;                                                                                                                                                                     Divisive Mergers
                                                                       AND PAN EASTERN EXPLORATION COMPANY, DIAMOND                                                                                                    Fieldwood Energy
                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                       SHAMROCK CORPORATION, COLUMBIA GAS DEVELOPMENT                                                                                                  Offshore LLC
                                                                       CORPORATION, TEXASGULF, INC, AND SAMEDAN OIL
                                                                       CORPORATION, NON-OPERATORS.
   179                  Oilfield Services                              559390_Master Services Agreement dated effective 05/12/2015 BARRACUDA OIL TOOLS, LLC                                                            Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
   180                  Oilfield Services                              700912_Master Services Agreement dated effective 04/14/2015          BAYWATER DRILLING LLC                                                      Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
   181                  Oilfield Services                              538336_Master Services Agreement dated effective 01/01/2014          BEACON RENTAL & SUPPLY INC                                                 Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
   182                  Oilfield Services                              700538_Master Services Agreement dated effective 04/11/2014          BECNEL RENTAL TOOLS, LLC                                                   Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                 Divisive Mergers
   183                  Oilfield Services                              558650_Master Services Agreement dated effective 01/01/2014          BEDROCK PETROLEUM CONSULTANTS LLC                                          Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
   184                  Oilfield Services                              777960_Master Services Agreement dated effective 08/09/2019          BELZONA HOUSTON / OFFSHORE                                                 Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
   185                  Oilfield Services                              Specialty Coatings Company used in the GOM to Protect the Interior BELZONA OFFSHORE                                                             Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                                                       / Exterior Surfaces from Erosion / Corrosion                                                                                                                                                                                                                                                                                                 Purchaser
   186                  Oilfield Services                              Bucking Up Pup-Joints and Collars                                  BENTON COMPLETION SERVICES INC                                               Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
   187                  Oilfield Services                              777788_Master Services Agreement dated effective 10/09/2018          BERGER GEOSCIENCES, LLC                                                    Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
   188       4/1/2005   Ownership & Partnership Agreements             Partnership agreement by and between BHP Billiton Petroleum          BHP Billiton Petroleum (Deepwater) Inc, Noble Energy and Chevron USA       Fieldwood Energy LLC      GC 282 Lease G16727, GC 238 Lease G26302                                                                                                        $0.00     Assume and assign to Credit Bid
                                                                       (Deepwater) Inc, Noble Energy and Chevron USA re certain             re certain operations across GC 238 and GC 282                                                                                                                                                                                                                          Purchaser                                x
                                                                       operations across GC 238 and GC 282
   189       3/1/1997   Joint Operating Agreement                      Joint Operating Agreement by and between BHP Petroleum               BHP Billiton Petroleum Deepwater; CHEVRON USA INC                          Fieldwood Energy LLC      GC 282 Lease G16727                                                                                                                             $0.00     Assume and assign to Credit Bid
                                                                       (Deepwater) Inc and Chevron USA Inc dated 1 Mar 97 (Typhoon                                                                                                                                                                                                                                                                                  Purchaser
                                                                       Operating Agreement) which is made applicable to the Boris
                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                                                       Prospect on GC 282 by that certain Joint Venture Agreement dated
                                                                       18 Jul 2001.
                                                                       Noble Ratified the JOperating Agreement on 31 August 2001
   190       7/1/2009   Joint Operating Agreement                      Joint Operating Agreement by and between Noble Energy, Inc,          BHP Billiton Petroleum Deepwater; Equinor USA E&P; Murphy E&P USA          Fieldwood Energy LLC      GC 768 Lease G21817, GC 679 Lease G21811                                     ANADARKO US OFFSHORE LLC                                           $0.00     Assume and assign to Credit Bid
                                                                       Samson Offshore Inc, Murphy Exploration and Production Company -                                                                                                                                                                                                                                                                             Purchaser
                                                                       USA and Statoil USA E+P Inc dated 1 July 2009, as amended by
                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                                                       (a) 1st Amendment dated 1 Aug 09
                                                                       (b) 2nd Amendment dated 14 Oct 09 and
                                                                       (c) 3rd Amendment dated 10 Nov 09
   191       3/1/2004   Joint Operating Agreement                      Joint Operating Agreement by and between BHP Petroleum               BHP Billiton Petroleum DW; NOBLE NERGY, INC., NORSK HYRDO E&P              Fieldwood Energy LLC;     GC 238 Lease G26302                                                                                                                             $0.00     Assume and assign to Credit Bid
                                                                       (Deepwater) Inc and Chevron USA Inc dated 1 Mar 97 (Typhoon          AMERICAS AS, INC. AND DAVIS OFFSHORE, L.P.                                 Fieldwood Energy                                                                                                                                                                             Purchaser
                                                                       Operating Agreement) which is made applicable to the Boris                                                                                      Offshore LLC
                                                                       Prospect on GC 282 by that certain Joint Venture Agreement dated
                                                                       18 Jul 2001.                                                                                                                                                                                                                                                                                                                                                                          x
                                                                       Noble Ratified the JOperating Agreement on 31 August 2001
                                                                       JBA dated 1 Mar 04 with BHP mandates used of the Boris
                                                                       JOperating Agreement for GC 238
   192       5/1/2005   Letter Agreement - Other Land                  Letter Agrmt by and between BHP, CVX and Noble settling dispute re BHP, CVX and Noble settling dispute re OH and PHA Fees on Boris and at Fieldwood Energy LLC            GC 282 Lease G16727                                                                                                                             $0.00     Assume and assign to Credit Bid
                                                                       OH and PHA Fees on Boris and at Typhoon platform dated 29 June Typhoon platform dated 29 June 06                                                                                                                                                                                                                                             Purchaser                                x
                                                                       06
   193                  Oilfield Services                              538911_Rental Agreement dated effective 10/10/2018                 BICO DRILLING TOOLS INC                                                Fieldwood Energy LLC            n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
   194      3/13/2014   Operating Agreement - Other                    Pursuant to change in operatorship per that PSA btw SandRidge and Black Elk Energy Offshore Operations, LLC                                     Fieldwood Energy LLC      ST 53 Lease G04000                                                                                                                              $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                                                       Black Elk                                                                                                                                                                                                                                                                                                                                    Purchaser
   195                  Oilfield Services                              EB 110 P&A Comms Provider                                         BLACKHAWK DATACOM                                                             Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
   196                  Oilfield Services                              Cement Heads, Centralizer Subs, Divert Tool                          BLACKHAWK SPECIALTY TOOLS                                                  Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
   197                  Oilfield Services                              564131-Daywork Drilling Contract dated 11-26-2008                    BLAKE INTERNATIONAL RIGS, LLC.                                             Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
   198                  Oilfield Services                              541284_Master Services Agreement dated effective 11/01/2013;         BLANCHARD CONTRACTORS, INC                                                 Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                                                       Work Order dated effective 08/14/2014                                                                                                                                                                                                                                                                                                        Purchaser
   199                  Oilfield Services                              537486_Master Services Agreement dated effective 08/25/2016          BLUE FIN SERVICES LLC                                                      Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
   200      10/6/2017   Non-Oilfield Services                          Consulting Agreement                                                 Blue Latitudes, LLC                                                        Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                 Divisive Mergers
   201                  Non-Oilfield Services                          Perpetual Software License Agreement                                 BLUE MARBLE GEOGRAPHICS                                                    Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
   202                  Oilfield Services                              700965_Master_Service_Contract Effective_7-22-2015                   BOBCAT METERING-CALIBRATION SERVICES, LLC                                  Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                 Divisive Mergers
   203                  Oilfield Services                              Pipeline Isolation Tools                                             BOLTTECH MANNINGS INC                                                      Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser

                                                                                                                                                                                                                                            Page 7 of 61
                                                                                                                Case 20-33948 Document 1456 Filed in TXSB on 06/02/21 Page 12 of 65
Fieldwood Energy, LLC, et al.
Prepared June 2, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                             Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                  Cure Estimate                                                       Credit Bid
    #                                 Contract Category                                     Contract Description [1][2]                                               Known Contract Counterparties [3]                        Debtor Entities [4]                            Associated Leases [5]                                         Related Lease Parties [6]                                      Proposed Contract Treatment [8]          FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                          [7]                                                            Purchaser
   204       8/5/2000   Transfer Agreement & Notices                   Transfer of Ownership and Title Agreement, made and entered into Bonray,Inc.; Energen Resources Corporation; Forcenergy Inc; Gardner                  Fieldwood Energy        MP 154 Lease G10902                                                                                                                         $0.00      Assume and Allocate Pursuant to
                                                                       August 5, 2000, by and between Bonray,Inc.; Energen Resources       Offshore Corporation; Guifstar Energy, Inc;                                       Offshore LLC                                                                                                                                                                         Divisive Mergers
                                                                       Corporation; Forcenergy Inc; Gardner Offshore Corporation; Guifstar Gulfstream Energy Services, Inc.; Liberty Energy
                                                                       Energy, Inc;;
                                                                       Gulfstream Energy Services, Inc.; Liberty Energy Gulf Corporation;
                                                                       Range Energy Ventures Corporation; and V.Saia Energy Interests,                                                                                                                                                                                                                                                                                                                                      x
                                                                       Inc., as Seller, to Range Resources Corporation and Chevron U.S.A.
                                                                       Inc., concerning the sale of the Main Pass Block 154 Platform "A"
                                                                       and the wells OCS-G 10902 No. A001 and OCS-G 10902 No.
                                                                       A002, all as more fully described in said document.

   205                  Oilfield Services                              Various Drilling Services - Snubbing Units, HWO Units, Consulting            BOOTS & COOTS                                                            Fieldwood Energy LLC    n.a.                                                                     n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       Services                                                                                                                                                                                                                                                                                                                                      Purchaser
   206                  Oilfield Services                              564216_Master Services Agreement dated effective 01/14/2014                  BOSARGE BOATS INC                                                        Fieldwood Energy LLC    n.a.                                                                     n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   207                  Oilfield Services                              536394_Master_Service_Contract Effective_4-6-2017                            BOSARGE DIVING INC                                                       Fieldwood Energy LLC    n.a.                                                                     n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   208                  Oilfield Services                              777507_Master Services Agreement dated effective 08/10/2017                  BOSCO OILFIELD SERVICES LLC                                              Fieldwood Energy LLC    n.a.                                                                     n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   209      6/13/2016   Non-Oilfield Services                          Cloud Based Document Sharing Site                                            Box.com                                                                  Fieldwood Energy LLC    n.a.                                                                     n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   210       4/1/2004   Joint Operating Agreement                      AMENDMENT OF JOINT OPERATING AGREEMENT DATED APRIL BP AMERICA PRODUCTION COMPANY AND STONE ENERGY                                                     Fieldwood Energy        WC 34 Lease G02819, WC 35 Lease G01860, WC 66 Lease G02825, WC                                                                              $0.00      Assume and Allocate Pursuant to
                                                                       1, 2004, BY AND BETWEEN BP AMERICA PRODUCTION                      CORPORATION.                                                                       Offshore LLC            77 Lease G02826                                                                                                                                              Divisive Mergers                   x
                                                                       COMPANY AND STONE ENERGY CORPORATION.
   211      12/31/2007 Operating Agreement - Other                     Company Agreement, dated effective December 31, 2007, between BP America Production Company, Chevron USA Inc. and GOM Shelf LLC                       Fieldwood Energy        WD 69 Lease 181                                                          APACHE SHELF EXPLORATION LLC, BP AMERICA                           $0.00     Assume and (i) assign to Credit Bid
                                                                       BP America Production Company,Chevron USA Inc. and GOM Shelf                                                                                          Offshore LLC                                                                                     PRODUCTION COMPANY                                                         Purchaser (pursuant to the Plan and the
                                                                       LLC, amending the Operating Agreements for certain jointly-owned                                                                                                                                                                                                                                                                    Credit Bid Purchase Agreement) on
                                                                       Facilities and Wells in GI 40, 41, 47, 48 and WD 69 and 70 damaged                                                                                                                                                                                                                                                                account of the Acquired Interests and/or
                                                                       by Hurricane Katrina.                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   212      9/26/2002   Marketing - Other                              WATER SATURATION AGREEMENT BP AMERICA AND CMS                   BP AMERICA PRODUCTION COMPANY, CMS TRUNKLINE GAS                                                              EW 826 Lease G05800                                                      APACHE DEEPWATER LLC, WALTER OIL & GAS                             $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       TRUNKLINE GAS COMPANY, LLC                                      COMPANY, LLC                                                                                                                                                                           CORPORATION, W & T OFFSHORE INC                                                     Divisive Mergers
   213      10/3/2019   Letter Agreement - Other Land                  Letter Agreement re BP Project Team for Genovesa by and between BP and FW dated 3 Oct 2019                                                                                    MC 519 Lease G27278                                                      BP EXPLORATION & PRODUCTION INC, HOUSTON                           $0.00      Assume and assign to Credit Bid
                                                                       BP and FW dated 3 Oct 2019                                                                                                                                                                                                                             ENERGY DEEPWATER VENTURES I, RED WILLOW                                                Purchaser                                 x
                                                                                                                                                                                                                                                                                                                              OFFSHORE LLC
   214      5/14/2008   Other Notices                                  Final Notification Letter Memo-Well Payout, elated May 14, 2008, EB BP E&P                                                                            Fieldwood SD Offshore   EB 160 Lease G02647                                                                                                                         $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                       160 #A-13 well paid out on March 3, 2008.                                                                                                             LLC                                                                                                                                                                                  Divisive Mergers
   215       1/1/1989   Unit Agreement and/or Unit Operating           EI 266 Unit Operating Agreement                                     BP E&P, EPL O&G, Apache Shelf                                                     Fieldwood Energy LLC    EI 266 Lease 811, EI 246 Lease 810, EI 267 Lease 812, EI 269 Lease 813                                                                      $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                        Agreement                                                                                                                                                                                                                                                                                                                                                                                 Divisive Mergers
   216       1/1/2012   Other Lease / Rental Agreement                 Lease Rental and Minimum Royalty Payment Agreement by and                    BP Exploraiton and Production, Inc., Marathon Oil Company, Noble         Fieldwood Energy LLC    MC 993 N/2 Lease G24134                                                                                                                     $0.00      Assume and assign to Credit Bid
                                                                       between BP Exploraiton and Produciton, Inc, Marathon Oil Cmpany              Energy, Inc., Samson Offshore, LLC, BHP Billiton Petroluem (Deepwater)                                                                                                                                                                                           Purchaser                                 x
                                                                       and Noble Energy, Inc dated 9 March 2012, but effective 1 Jan 12             Inc
   217       1/1/1994   Joint Operating Agreement                      BP EXPLORATION & OIL INC. AND SHELL OFFSHORE INC ET AL                       BP EXPLORATION & OIL INC.                                                Fieldwood Energy LLC    MC 108 Lease G09777                                                      TALOS PRODUCTION LLC                                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                                                                                                                  Divisive Mergers
   218       4/2/2007   Joint Operating Agreement                      Joint Operating Agreement – Isabella Prospect, dated effective April BP Exploration & Production Inc.                                                 Fieldwood Energy LLC    MC 562 Lease G19966                                                                                                                         $0.00      Assume and assign to Credit Bid
                                                                       2, 2007, by and between BP Exploration & Production Inc., as                                                                                                                                                                                                                                                                                  Purchaser
                                                                       Operator and Noble Energy, Inc (predecessor in interest to
                                                                       Fieldwood Energy LLC) as Non-Operator, governing the Mississippi
                                                                       Canyon Block 562 (OCS-G19966) as amended by
                                                                       a) the first amendment to the Isabella Prospect JOperating
                                                                       Agreement dated 25 October 2018, but made effective as of 15 Oct
                                                                       2018;                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                       b) the second amendment to the Isabella Prospect JOperating
                                                                       Agreement dated 10 Dec 2018, but made effective as of 15 Oct
                                                                       2018;
                                                                       b) that certain LEase Exchange and Well Participation Agreement by
                                                                       and between BP Exploration and Production and FIeldwood Energy
                                                                       LLC dated and effective 20 Jan 20
   219       6/3/2014   Joint Operating Agreement                      "Bright" Joint Operating Agreement made part of the "Bright                  BP Exploration & Production Inc.                                         Fieldwood Energy LLC    MC 474 Lease G35825, MC 518 Lease G35828                                                                                                    $0.00      Assume and assign to Credit Bid
                                                                       Participation Agreement" dated 3 June 2014 by and between Noble                                                                                                                                                                                                                                                                               Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       Energy, Inc and BP Exploration and Production, Inc.

   220      10/3/2019   Letter Agreement - Other Land                  Letter Agreement by and between Fieldwood Energy LLC and BP                  BP Exploration & Production Inc.                                         Fieldwood Energy LLC    MC 519 Lease G27278                                                      BP EXPLORATION & PRODUCTION INC, HOUSTON                           $0.00      Assume and assign to Credit Bid
                                                                       Exploration and Production dated 3 Oct 19 agreeing the method for                                                                                                                                                                                      ENERGY DEEPWATER VENTURES I, RED WILLOW                                                Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       renumeration of BP for its costs incurred facilitating the tie-in into the                                                                                                                                                                             OFFSHORE LLC
                                                                       BP operated Loop and Na Kika Platform.
   221      1/28/2020   Letter Agreement - Other Land                  Letter Agreement by and between Fieldwood Energy LLC and BP                  BP Exploration & Production Inc.                                         Fieldwood Energy LLC    MC 519 Lease G27278                                                      BP EXPLORATION & PRODUCTION INC, HOUSTON                           $0.00      Assume and assign to Credit Bid
                                                                       Exploration and Production dated 28 Jan 20 permitting Fieldwood to                                                                                                                                                                                     ENERGY DEEPWATER VENTURES I, RED WILLOW                                                Purchaser                                 x
                                                                       operate certain tie-in opreations into the Loop.                                                                                                                                                                                                       OFFSHORE LLC
   222      5/27/2005   Joint Operating Agreement                      Operating Agmt eff. 5-27-2005 b/b BP Exploration & Production Inc.           BP Exploration & Production Inc. and EOG Resources, Inc.                 Fieldwood Energy        GI 94 Lease G02163, GI 93 Lease G02628                                                                                                      $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       and EOG Resources, Inc.                                                                                                                               Offshore LLC                                                                                                                                                                         Divisive Mergers
   223      5/28/2005   Property Participation & Exchange              Participation Agmt eff. 5-28-2005 b/b BP Exploration & Production            BP Exploration & Production Inc. and EOG Resources, Inc.                 Fieldwood Energy        GI 94 Lease G02163                                                                                                                          $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                        Agreements                                     Inc. and EOG Resources, Inc.                                                                                                                          Offshore LLC                                                                                                                                                                         Divisive Mergers
   224      1/19/2006   Letter Agreement - Other Land                  Letter Agreement, - dated January 19, 2006, between BP Exploration           BP Exploration & Production Inc. and Union Oil Company of California     Fieldwood SD Offshore   EB 158 Lease G02645, EB 159 Lease G02646, EB 160 Lease G02647, EB        APACHE DEEPWATER LLC                                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                       & Production Inc. and Union Oil Company of California:                                                                                                LLC                     161 Lease G02648                                                                                                                                             Divisive Mergers
   225      12/1/2011   Joint Operating Agreement                      Galapagos Area Loop Subsea Production System Construction and                BP Exploration & Production Inc.; Houston Energy Deepwater Ventures I,   Fieldwood Energy LLC    MC 519 Lease G27278, MC 562 Lease G19966, MC 563 Lease G21176            BP EXPLORATION & PRODUCTION INC, HOUSTON                           $0.00      Assume and assign to Credit Bid
                                                                       Operating Agreement dated effective December 1, 2011 (as                     LLC; Red Willow Offshore                                                                                                                                                  ENERGY DEEPWATER VENTURES I, RED WILLOW                                                Purchaser
                                                                       amended) by and between BP Exploration & Production Inc.,                                                                                                                                                                                              OFFSHORE LLC
                                                                       Fieldwood Energy LLC, Red Willow Offshore, LLC and Houston
                                                                       Energy Deepwater Ventures I, LLC as amended
                                                                       a) by that certain First Amendment of the Galapagos Area Loop
                                                                       Subsea Production System Construction and Operating Agreement
                                                                       dated effective as of October 10, 2014,                                                                                                                                                                                                                                                                                                                                                 x
                                                                       b) by that certain Second Amendment of the Galapagos Area Loop
                                                                       Subsea Production System Construction and Operating Agreement
                                                                       dated effective as of October 15, 2018,
                                                                       c) by that certain Third Amendment of the Galapagos Area Loop
                                                                       Subsea Production System Construction and Operating Agreement
                                                                       dated effective as of 1 May 2019,
   226       5/1/2019   Joint Operating Agreement                      MC 519 DEEP Joint Operating Agreement dated effective May 1,            BP Exploration & Production Inc.; Houston Energy Deepwater Ventures I,        Fieldwood Energy LLC    MC 519 Lease G27278                                                      BP EXPLORATION & PRODUCTION INC, HOUSTON                           $0.00      Assume and assign to Credit Bid
                                                                       2019, by and between Fieldwood, Red Willow and HEDV, which              LLC; Red Willow Offshore                                                                                                                                                       ENERGY DEEPWATER VENTURES I, RED WILLOW                                                Purchaser
                                                                       governs the operating rights interest on that certain oil and gas lease                                                                                                                                                                                OFFSHORE LLC
                                                                       OCS-G 27278 (MC 519) as amended                                                                                                                                                                                                                                                                                                                                                         x
                                                                       (a) by that certain First Amendment to the MC 519 DEEP JOperating
                                                                       Agreement made effective 31 May 2019 by and between Fieldwood,
                                                                       Red Willow, BP and HEDV
   227      10/1/2002   Other Handling / Stabilization Agreements      First Amendment to Orion (MC 110) Platform Access, Operating         BP Exploration & Production Inc.; Stone Energy Corporation and Shell                                     MC 110 Lease G18192                                                      MARUBENI OIL & GAS (USA) LLC, TALOS                                $0.00     Assume and (i) assign to Credit Bid
                                                                       Services and Production Handling Agreement by and between BP         Offshore Inc.; Stone Energy Corporation; Ocean Energy, Inc.; Devon SFS                                                                                                            RESOURCES LLC                                                              Purchaser (pursuant to the Plan and the
                                                                       Exploration & Production Inc.; Stone Energy Corporation and Shell    Operating, Inc.                                                                                                                                                                                                                                                Credit Bid Purchase Agreement) on
                                                                       Offshore Inc.; Stone Energy Corporation; Ocean Energy, Inc.; Devon                                                                                                                                                                                                                                                                account of the Acquired Interests and/or
                                                                       SFS Operating, Inc. : Desire to install gas lift system on Amberjack                                                                                                                                                                                                                                                                (ii) allocate pursuant to the Divisive    x         x
                                                                       Patform                                                                                                                                                                                                                                                                                                                             Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)

                                                                                                                                                                                                                                                Page 8 of 61
                                                                                                               Case 20-33948 Document 1456 Filed in TXSB on 06/02/21 Page 13 of 65
Fieldwood Energy, LLC, et al.
Prepared June 2, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                           Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                  Cure Estimate                                                     Credit Bid
    #                                 Contract Category                                     Contract Description [1][2]                                            Known Contract Counterparties [3]                       Debtor Entities [4]                              Associated Leases [5]                                           Related Lease Parties [6]                                     Proposed Contract Treatment [8]         FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                          [7]                                                          Purchaser
   228      10/15/2018 Property Participation & Exchange               Cash Consideraton Exchange Agreement by and between BP           BP Exploration and Production Inc and Fieldwood Energy LLC dated 25     Fieldwood Energy LLC             MC 562 Lease G19966                                                                                                                             $0.00     Assume and assign to Credit Bid
                       Agreements                                      Exploration and Production Inc and Fieldwood Energy LLC dated 25 October effective 15 October 2018                                                                                                                                                                                                                                           Purchaser                                x
                                                                       October effective 15 October 2018
   229      12/15/2011 Acquisition / PSA / Other Purchase or Sale      MP 296 MP 296 B19 ST2 Slot & Well Bore Acq Agmt                  BP Exploration and Production, Inc, Marathon Oil Company, Noble Energy,                                  MP 296 Lease G01673                                                          EPL OIL & GAS, LLC                                                 $0.00     Assume and Allocate Pursuant to
                       Agreements                                                                                                       Inc, Samson Offshore, LLC, BHP Billiton Petroluem (Deepwater) Inc                                                                                                                                                                                                        Divisive Mergers                  x

   230                  Oilfield Services                              548442_Helicopter Service Agreement dated effective 02/24/2014          BRISTOW US LLC                                                            Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00    Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                    Divisive Mergers
   231                  Oilfield Services                              500904_MSA dated effective 02/06/2014; Amend. effective                 BROUSSARD BROTHERS INC                                                    Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                                                       06/01/2015; Amend. effective 03/20/2017                                                                                                                                                                                                                                                                                                          Purchaser
   232                  Oilfield Services                              777874_Master Services Agreement dated effective 12/13/2018             BUGWARE, INC.                                                             Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchaser
   233      10/27/1954 Unit Agreement and/or Unit Operating            Grand Isle CATCO Unit Agreement, dated October 27, 1954,                Bureau of Ocean Energy Management                                         Fieldwood Energy        GI 39 Lease 126, GI 39 Lease 127, GI 40 Lease 128, GI 41 Lease 129, GI 41 APACHE SHELF EXPLORATION LLC, BP AMERICA                              $0.00 Assume and (i) assign to Credit Bid
                       Agreement                                       between Continental Oil Company and The Atlantic Refining                                                                                         Offshore LLC; GOM       Lease 130, GI 46 Lease 132, GI 47 Lease 133, GI 48 Lease 134, GI 52       PRODUCTION COMPANY                                                          Purchaser (pursuant to the Plan and the
                                                                       Company, Tide Water Associated Oil Company and Cities Service                                                                                     Shelf LLC               Lease 177                                                                                                                                               Credit Bid Purchase Agreement) on
                                                                       Oil Company.; Unit No. 891002021                                                                                                                                                                                                                                                                                                account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                         (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                         Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                         Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                  Purchase Agreement)
   234       6/1/2010   Property Participation & Exchange              Approval.of Revision of Participation Area, effective June 1, 2010,     Bureau of Ocean Energy Management                                         Fieldwood Energy        GI 39 Lease 127, GI 46 Lease 132, GI 47 Lease 133, GI 48 Lease 134, GI 52 APACHE SHELF EXPLORATION LLC, BP AMERICA                              $0.00     Assume and assign to Credit Bid
                        Agreements                                     whereby the Grand Isle CATCO Unit was revised.                                                                                                    Offshore LLC            Lease 177                                                                 PRODUCTION COMPANY                                                                       Purchaser                                x

   235       4/1/2012   Property Participation & Exchange              Approval of. Revision of Participation Area, effective April 1, 2012,   Bureau of Ocean Energy Management                                         Fieldwood Energy        GI 39 Lease 127, GI 46 Lease 132, GI 47 Lease 133, GI 48 Lease 134, GI 52 APACHE SHELF EXPLORATION LLC, BP AMERICA                              $0.00     Assume and assign to Credit Bid
                        Agreements                                     whereby the Grand, Isle CATCO Unit was revised.                                                                                                   Offshore LLC            Lease 177                                                                 PRODUCTION COMPANY                                                                       Purchaser                                x

   236      5/15/1992   Unit Agreement and/or Unit Operating           EC 331/332 Unit Agreement                                               Bureau of Ocean Energy Management                                         Fieldwood Energy LLC    EC 331 Lease G08658, EC 332 Lease G09478                                     CAIRN ENERGY USA INC, CONTINENTAL LAND &                           $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
                        Agreement                                                                                                                                                                                                                                                                                             FUR CO INC                                                                         Divisive Mergers
   237      11/1/1982   Unit Agreement and/or Unit Operating           UNIT AGREEMENT BY AND BETWEEN CONOCO INC. AND                  Bureau of Ocean Energy Management                                                  Fieldwood Energy LLC    MP 296 Lease G01673, MP 303 Lease G04253, MP 304 Lease G03339                EPL OIL & GAS, LLC                                                 $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                        Agreement                                      CITIES SERVICE COMPANY ET AL                                                                                                                                                                                                                                                                                                              Divisive Mergers
   238      6/15/1993   Unit Agreement and/or Unit Operating           Unit Agreement for Outer Continental Shelf Exploration,        Bureau of Ocean Energy Management                                                  Fieldwood Energy LLC;   GC 200 Lease G12210, GC 201 Lease G12209, GC 244 Lease G11043                LLOG EXPLORATION COMPANY, RED WILLOW                               $0.00     Assume and assign to Credit Bid
                        Agreement                                      Development, and Production                                                                                                                       Fieldwood Energy                                                                                     OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC;                                             Purchaser
                                                                       Operations on the Green Canyon Block 244 Unit (Contract No.                                                                                       Offshore LLC                                                                                         RED WILLOW OFFSHORE LLC, TALOS ENERGY
                                                                       754393016) dated effective June                                                                                                                                                                                                                        OFFSHORE, LLC, WILD WELL CONTROL INC,                                                                                          x
                                                                       15, 1993, covering OCS-G 11043 (Green Canyon Block 244), OCS-G                                                                                                                                                                                         CHEVRON USA INC, W & T ENERGY VI LLC, SHELL
                                                                       12209 (Green Canyon                                                                                                                                                                                                                                    TRADING (US) COMPANY; RED WILLOW
                                                                       Block 200), and OCS-G 12210 (Green Canyon Block 201).                                                                                                                                                                                                  OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC
   239      4/13/1998   Letter Agreement - Other Land                  LETTER- NIPPON TAKES ITS SHARE OF COperating                            Bureau of Ocean Energy Management, ELF EXPLORATION INC.,                  Fieldwood Energy LLC;   VK 780 Lease G06884, VK 824 Lease G15436                                     ENERGY XXI GOM LLC, MARUBENI OIL & GAS                             $0.00     Assume and Allocate Pursuant to
                                                                       AgreementSTAL F/O & SHARE OF ELF'S INTEREST DATED APRIL                 COASTAL O&G CORPORATION AND NIPPON OIL EXPLORATION                        Fieldwood Energy                                                                                     (USA) LLC, TOTAL E & P USA INC                                                     Divisive Mergers
                                                                       13, 1998, BY AND BETWEEN ELF EXPLORATION INC., COperating               U.S.A. LIMITED.                                                           Offshore LLC                                                                                                                                                                                                              x
                                                                       AgreementSTAL O&G CORPORATION AND NIPPON OIL
                                                                       EXPLORATION U.S.A. LIMITED.
   240      12/18/2002 Pooling Agreement                               POOLING AGREEMENT DATED DECEMBER 18, 2002, BY AND                       Bureau of Ocean Energy Management, THE STATE OF TEXAS, AND                Fieldwood Energy        PN 883 Lease MF100410, PN 883 Lease MF100411, PN 883 Lease                                                                                      $0.00     Assume and Allocate Pursuant to
                                                                       BETWEEN THE STATE OF TEXAS AND SPINNAKER                                SPINNAKER EXPLORATION COMPANY, L.L.C.                                     Offshore LLC            MF100412, PN 883 Lease MF101898, PN 883 Lease MF96146, PN 883                                                                                                   Divisive Mergers                  x
                                                                       EXPLORATION COMPANY, L.L.C.                                                                                                                                               Lease MF96147, PN 883 Lease SL96146
   241       7/1/1984   Unit Agreement and/or Unit Operating           UNIT AGREEMENT BY AND BETWEEN SHELL OFFSHORE INC.                       Bureau of Ocean Energy Management; MP 310 Unit Agreement                  Fieldwood Energy LLC    MP 303 Lease G04253, MP 304 Lease G03339, MP 310 Lease G04126                EPL OIL & GAS, LLC; TALOS ENERGY OFFSHORE,                         $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                        Agreement                                      AND FLORIDA EXPLORATION COMPANY ET AL                                                                                                                                                                                                                  LLC, HE&D OFFSHORE LP                                                              Divisive Mergers
   242                  Oilfield Services                              500909_Master Services Agreement dated effective 11/01/2013             BURNER FIRE CONTROL INC                                                   Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
   243      11/19/2015 Other Handling / Stabilization Agreements       PHA between Fieldwood and Byron for Byron's SM 6 production             Byron Energy Inc.                                                         Fieldwood Energy LLC    SM 10/ SM 6 Lease G01181                                                                                                                        $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                 Divisive Mergers
   244                  Oilfield Services                              Master Services Contract dated effective 11/01/2013                     C DIVE LLC                                                                Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                 Divisive Mergers
   245                  Oilfield Services                              Pipe Supplier                                                           CACTUS PIPE & SUPPLY, LLC                                                 Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
   246                  Oilfield Services                              Provide Material Wellheads, Material Trees, Installation Service and    CACTUS WELLHEAD LLC                                                       Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                                                       Repair Service                                                                                                                                                                                                                                                                                                                               Purchaser
   247       3/1/2016   Farmout Agreement                              by and between Fieldwood Energy LLC, Walter Oil and Gas                 Cairn Energy USA; Walter Oil & Gas Corporation                            Fieldwood Energy LLC    MP 301 Lease G04486                                                          WALTER OIL & GAS CORPORATION                                       $0.00     Assume and Allocate Pursuant to
                                                                       Corporation and Cairn Energy USA: Ratify and amend that certain                                                                                                                                                                                                                                                                           Divisive Mergers                  x
                                                                       Farmout dated 12/31/1984
   248       9/1/1996   Joint Operating Agreement                      JOA BY AND BETWEEN CAIRNE ENERGY USA, INC. AND                          CAIRNE ENERGY USA, INC. AND NORCEN EXPLORER, INC. ET AL.                  Fieldwood Energy LLC    ST 291 Lease G16455                                                          ENVEN ENERGY VENTURES LLC                                          $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                       NORCEN EXPLORER, INC. ET AL.                                                                                                                                                                                                                                                                                                              Divisive Mergers
   249       5/1/2003   Joint Operating Agreement                      Offshore Operating Agreement dated May 1, 2003 between Magnum           Callon Petroleum Operating Co.                                            Fieldwood Energy LLC    WC 295 Lease G24730                                                          CALYPSO EXPLORATION LLC, CHEYENNE                                  $0.00     Assume and Allocate Pursuant to
                                                                       Hunter Production,Inc, and Westport Resourcs Corporation et al                                                                                                                                                                                         INTERNATIONAL CORP, MAGNUM HUNTER                                                  Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                              PRODUCTION INC, W & T OFFSHORE INC, W&T
                                                                                                                                                                                                                                                                                                                              OFFSHORE INC
   250                  Oilfield Services                              Terms and Conditions between Fieldwood Energy and Caltex, fully         CALTEX OIL TOOLS, LLC                                                     Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                                                       executed on 09/08/2020                                                                                                                                                                                                                                                                                                                       Purchaser
   251      5/29/2019   Other Misc.                                    Non Consent by Calypso AFE FW194028 by and between Calypso              Calypso Exploration LLC and Fieldwood Energy LLC                          Fieldwood Energy LLC    SS 79 Lease G15277                                                           CALYPSO EXPLORATION LLC                                            $0.00     Assume and assign to Credit Bid
                                                                       Exploration LLC and Fieldwood Energy LLC : Per 12.6 of JOA A-2                                                                                                                                                                                                                                                                               Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                                                       non consented Calypso assigned byt still responsible for obligations
                                                                       prior to election
   252                  Oilfield Services                              538834_Master Services Agreement dated effective 11/01/2013;            CAMERON INTERNATIONAL CORPORATION                                         Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                                                       Change Date dated effective 01/01/2014                                                                                                                                                                                                                                                                                                       Purchaser
   253                  Oilfield Services                              Wellhead, Measurment, Solutions, Etc.                                   CAMERON SOLUTIONS INC                                                     Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
   254                  Oilfield Services                              700336_Master Services Agreement dated effective 01/01/2014             CARDINAL COIL TUBING LLC                                                  Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
   255                  Oilfield Services                              Third Party Certification Engineering Group Required by BSEE            CARDNO PPI TECHNOLOGY SERVICES LLC                                        Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                                                       (Wellwork)                                                                                                                                                                                                                                                                                                                                   Purchaser
   256                  Oilfield Services                              502386_Joinder dated effective 06/24/2019                               CARLISLE ENERGY GROUP, INC.                                               Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                 Divisive Mergers
   257                  Oilfield Services                              555168_Master Services Agreement dated effective 11/01/2013             CASED HOLE WELL SERVICES LLC                                              Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
   258      7/21/2014   Operating Agreement - Other                    Castex is named as operator of HI 167 Platform                          CASTEX OFFSHORE INC                                                       Fieldwood Energy LLC    HI 116; HI 167 Lease G06156                                                                                                                     $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                 Divisive Mergers
   259      4/13/2016   Other Misc.                                    by and between Fieldwood Energy LLC, Chevron U.S.A. Inc.,               CASTEX OFFSHORE INC; Chevron U.S.A. Inc.; Peregrine Oil & Gas II,         Fieldwood Energy LLC    MP 59 Lease G08461                                                                                                                              $0.00     Assume and Allocate Pursuant to
                                                                       Peregrine Oil and Gas II, LLC and Castex Offshore, Inc.: Requests       LLC                                                                                                                                                                                                                                                               Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                       changre to compression standards in that certain Processing &
                                                                       Contract Operating Services Agreement dated 07/01/2011
   260      5/31/2016   Elections                                      by and between Fieldwood Energy LLC, Chevron U.S.A. Inc.,               CASTEX OFFSHORE INC; Chevron U.S.A. Inc.; Peregrine Oil & Gas II,         Fieldwood Energy LLC    MP 59 Lease G03194, MP 59 Lease G08461                                                                                                          $0.00     Assume and Allocate Pursuant to
                                                                       Peregrine Oil & Gas II, LLC and Castex Offshore, Inc.: increases to     LLC                                                                                                                                                                                                                                                               Divisive Mergers                  x
                                                                       continue compression services past orignal test period
   261      6/29/2016   Elections                                      by and between Fieldwood Energy LLC, Chevron U.S.A. Inc.,               CASTEX OFFSHORE INC; Chevron U.S.A. Inc.; Peregrine Oil & Gas II,         Fieldwood Energy LLC    MP 59 Lease G03194, MP 59 Lease G08461                                                                                                          $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                       Peregrine Oil & Gas II, LLC and Castex Offshore, Inc.:                  LLC                                                                                                                                                                                                                                                               Divisive Mergers
   262       4/1/2019   Other Handling / Stabilization Agreements      First Amendment to that certain Production Handling Agreement,          CASTEX OFFSHORE INC; GOME 1271 GP, LLC; Juniper Exploration,              Fieldwood Energy LLC    EI 224 Lease G05504                                                          TALOS PETROLEUM LLC, WALTER OIL & GAS                              $0.00     Assume and Allocate Pursuant to
                                                                       dated September 1, 2009 - Eiugene Island 224 "A" Platform - Federal     L.L.C                                                                                                                                                                          CORPORATION                                                                        Divisive Mergers                  x
                                                                       Offshore Louisiana
   263       4/6/2018   Withdrawal Agreement                           Withdrawal Election                                                     CASTEX OFFSHORE INC; Northstar Offshore Ventures LLC; Peregrine Oil Fieldwood Energy LLC          WC 269 - W/2 NE/4 NE/4; SE/4 and the N/2 NE/4 SE/4 of block 269 surface                                                                         $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                               & Gas II, LLC                                                                                     to 12,805' TVD Lease G13563                                                                                                                                     Divisive Mergers
   264       7/2/2014   Assignment of Platform & Pipelines             by and between Fieldwood Energy LLC and Castex Offshore, Inc. :         CASTEX OFFSHORE INC; Walter Oil and Gas Corporation                 Fieldwood Energy LLC          HI 116 Lease G06156                                                                                                                             $0.00     Assume and Allocate Pursuant to
                                                                       Fieldwood Divestiture of HI 116 Platform and pipelines                                                                                                                                                                                                                                                                                    Divisive Mergers                  x

   265       2/1/2010   Joint Operating Agreement                      Joint Operating Agreement between Castex offshore, INC. as              Castex offshore, INC. as Operator and Hunt Oil Company and Walter Oil &                           HI 176 Lease G27509                                                                                                                             $0.00     Assume and assign to Credit Bid
                                                                       Operator and Hunt Oil Company and Walter Oil & Gas Corporation          Gas Corporation as non-operator.                                                                                                                                                                                                                                     Purchaser                                x
                                                                       as non-operator.
   266       6/1/2013   Operating Agreement - Other                    Operating Agreement eff. 6-1-13 Castex, et al                           Castex, et al                                                             Fieldwood Energy LLC    EI 224 Lease G05504                                                          TALOS PETROLEUM LLC, WALTER OIL & GAS                              $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                             Page 9 of 61                                                                     CORPORATION                                                                        Divisive Mergers
                                                                                                              Case 20-33948 Document 1456 Filed in TXSB on 06/02/21 Page 14 of 65
Fieldwood Energy, LLC, et al.
Prepared June 2, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                      Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                  Cure Estimate                                                Credit Bid
    #                                   Contract Category                                  Contract Description [1][2]                                         Known Contract Counterparties [3]                          Debtor Entities [4]                               Associated Leases [5]                                           Related Lease Parties [6]                                     Proposed Contract Treatment [8]    FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                          [7]                                                     Purchaser
   267                   Non-Oilfield Services                         Perpetual Software License Agreement                                  CEI                                                                       Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
   268      7/12/2006    Unit Agreement and/or Unit Operating          BS 53 Field Voluntary Unit C by and between Centruy Exploration       Centruy Exploration New Orleans, Inc. and LA State Mineral Board                                    BS Lease 17860, BS Lease 17861                                               UPSTREAM EXPLORATION LLC                                           $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                         Agreement                                     New Orleans, Inc. and LA State Mineral Board                                                                                                                                                                                                                                                                                                 Purchaser
   269       4/1/2014    Operating Agreement - Other                   VIRGo Deep OA Operator ERT GOM, LLC by and between Century            Century Exploration New Orleans LLC, CL&F Resources LP, Sandridge                                   BS Lease 17860, BS Lease 16737, BS Lease 12806                               UPSTREAM EXPLORATION LLC                                           $0.00     Assume and assign to Credit Bid
                                                                       Exploration New Orleans LLC, CL&F Resources LP, Sandridge             Energy Offshroe, LLC and Energy Resource Technology GOM, LLC                                                                                                                                                                                                           Purchaser                           x
                                                                       Energy Offshroe, LLC and Energy Resource Technology GOM, LLC
   270                   Oilfield Services                             558154_Master Services Agreement dated effective 01/01/2014           CENTURY TECHNICAL SERVICES LLC                                            Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   271                   Oilfield Services                             700842_Master Services Agreement dated effective 01/01/2014           CETCO ENERGY SERVICES COMPANY LLC                                         Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   272                   Non-Oilfield Services                         Perpetual Software License Agreement                                  CGG SERVICES (U.S.) INC.                                                  Fieldwood Energy LLC      n.a.                                                                         n.a.                                                             $801.23     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   273                   Oilfield Services                             Pipe Supplier                                                         CHAMPIONS PIPE & SUPPLY CO                                                Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   274                   Oilfield Services                             Amendment to Master Services Contract, dated effective February 1, CHAMPIONX                                                                    Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                       2020                                                                                                                                                                                                                                                                                                                                          Purchaser
   275       4/1/2006    Right of Way                                  Charles Nicholson ETAL                                             Charles Nicholson ETAL                                                                                 WC 66                                                                                                                                           $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                                                                                                                                                                                                                                                                                                                                                                 Divisive Mergers
   276      8/11/2011    Other Services Agreements                     Registration Agreement for Emergency Response Script Services         ChemTel Inc.                                                                                        Area wide                                                                                                                                       $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   277                   Oilfield Services                       502662_MSA effective 11/01/2013; Change Date effective 1/1/2014;            CHET MORRISON CONTRACTORS, LLC                                            Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                 Change Date effective 1/1/2014                                                                                                                                                                                                                                                                                                                      Purchaser
   278      8/21/2020    Abandonment / Decommissioning Agreement Chet Morrison remove the two well conductors of the previously              Chet Morrison Contractors; Exxon Mobil Corporation; Hoactzin Partners,    Fieldwood Energy LLC      HI 176 Lease G27509                                                                                                                             $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                 plugged wells HI 176 #2, #3                                                 LP; Ridgewood Energy Corporation                                                                                                                                                                                                                                        Purchaser
   279      2/18/2000    Operating Agreement - Other             b/b Chevron and Samedan                                                     Chevron and Samedan                                                                                 VK 113 Lease G16535                                                          CHEVRON USA INC, EPL OIL & GAS, LLC                                $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                                                                                                                 Divisive Mergers
   280       6/1/2009    Ownership & Partnership Agreements           Owners Agreement between the owners of the High Island Pipeline        Chevron Pipe Line Company, owners of the High Island Pipeline System      Fieldwood Energy LLC      HIPS                                                                         n.a.                                                               $0.00     Assume and allocate pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                      System                                                                                                                                                                                                                                                                                                                                      divisive mergers
   281      11/18/1999   Letter Agreement - UOA                       Letter Agreement, dated November. 18, 1999, by and between             Chevron U.S.A. and Samedan Oil Corporation                                Fieldwood Energy          VK 251 Lease G10930, VK 340 Lease G10933                                     Williams Field Services                                            $0.00     Assume and Allocate Pursuant to
                                                                      Chevron U.S.A. tic. and Samedan Oil Corporatidri being a COPAS                                                                                   Offshore LLC                                                                                                                                                                              Divisive Mergers
                                                                      Amendment to Unit Operating Agreement for the Viosca Knoll 252
                                                                                                                                                                                                                                                                                                                                                                                                                                              x                      x
                                                                      Unit concerning
                                                                      Subpart (i;) of Section m. "Overhead", andimade effective January
                                                                      1,2000.
   282      3/20/2012    Other Notices                                Chevron's Notice to Apache Letter, dated March 20, 2012, EB 159        Chevron U.S.A. Inc, Apache Corporation                                    Fieldwood SD Offshore     EB 159 Lease G02646                                                          APACHE DEEPWATER LLC                                               $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                      #A-I5 Well (GM-2-2 Sand) conductor removal.                                                                                                      LLC                                                                                                                                                                                       Divisive Mergers
   283      10/25/2013   Letter Agreement - Other Land                Letter Agreement dated October 25, 2013 evidencing Chevron             Chevron U.S.A. Inc, Apache Corporation                                    Fieldwood Energy          CA 42 Lease G32267                                                           CASTEX OFFSHORE INC, PEREGRINE OIL AND                             $0.00     Assume and Allocate Pursuant to
                                                                      U.S.A. Inc.'s consent to an assignment of interest from Apache                                                                                   Offshore LLC                                                                                           GAS II LLC                                                                         Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                      Corporation in that-certain Farmout Agreement dated and made
                                                                      effective June 1, 2009, to Fieldwood Energy LLC.
   284      9/25/2003    Confidentiality Agreements / AMI and Related Area of Mutual Interest Agreement by and between Apache                CHEVRON U.S.A. INC.                                                       Fieldwood Energy LLC      WD 90 Lease G01089, WD 103 Lease 840, WD 103 Lease G12360                                                                                       $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                         Consents                                     Corporation and Chevron USA                                                                                                                                                                                                                                                                                                                Divisive Mergers
   285      12/30/2013   Withdrawal Agreement                         Withdrawal Agreement by and between Fieldwood Energy LLC and           Chevron U.S.A. Inc.                                                       Fieldwood Energy LLC      SS 216 Lease G01524                                                                                                                             $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                      Chevron U.S.A. Inc.                                                                                                                                                                                                                                                                                                                        Divisive Mergers
   286       8/1/2016    Letter Agreement - UOA                       by and between Fieldwood Energy Offshore LLC and Chevron U.S.A.        Chevron U.S.A. Inc.                                                       Fieldwood Energy          VK 340 Lease G10933                                                                                                                             $0.00     Assume and Allocate Pursuant to
                                                                      Inc.: RUE No. OCS-G 22052 for MP 154 surface wells used as                                                                                       Offshore LLC                                                                                                                                                                              Divisive Mergers             x                      x
                                                                      disposal wells for VK 252 Unit
   287       8/4/2016    Other Misc.                                  by and between Fieldwood Energy Offshore LLC and Chevron U.S.A.        Chevron U.S.A. Inc.                                                       Fieldwood Energy          VK 340 Lease G10933                                                                                                                             $0.00     Assume and Allocate Pursuant to
                                                                      Inc.: submitted new RUE to rpelace OCS -G 22052, consent by                                                                                      Offshore LLC                                                                                                                                                                              Divisive Mergers             x                      x
                                                                      chevron to issuance of new RUE
   288      7/28/2017    Indemnity and Release Agreement              by and between Fieldwood Energy LLC and Chevron U.S.A. Inc.:           Chevron U.S.A. Inc.                                                       Fieldwood Energy LLC      MP 59 Lease G03194, MP 59 Lease G08461                                                                                                          $0.00     Assume and Allocate Pursuant to
                                                                      Chevron sold to Cantium and needed DOO from Fieldood, Fieldwood                                                                                                                                                                                                                                                                            Divisive Mergers             x
                                                                      required this Agreement to allow DOO
   289       7/1/2019    Joint Operating Agreement                    Joint Operating Agreement by and between Chevron USA Inc and           Chevron U.S.A. Inc.                                                       Fieldwood Energy LLC      MC 118 Lease G35963, MC 119 Lease G36537, MC 163 Lease G36538, MC                                                                               $0.00     Assume and assign to Credit Bid
                                                                      Fieldwood Energy LLC dated 1 July 2019 and as amended by that                                                                                                              206 Lease G36540                                                                                                                                                   Purchaser
                                                                      (a)First Amendment dated effective 1 January 2020                                                                                                                                                                                                                                                                                                                                 x
                                                                      (b) Second Amendment dated effective 1 May 2020 (Part of the LEA)

   290       5/1/2020    Property Participation & Exchange             Lease Exchange Agreement by and between Chevron USA Inc and Chevron U.S.A. Inc.                                                                 Fieldwood Energy LLC      MC 118 Lease G35963, MC 119 Lease G36537, MC 162 Lease G36880, MC                                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                         Agreements                                    Fieldwood Energy LLC dated 1 May 2020                                                                                                                                     163 Lease G36538, MC 206 Lease G36540                                                                                                                              Purchaser
   291       6/6/1994    Letter Agreement - UOA                        Letter Agreement, dated June 6, 1994, whereby Chevron U.S.A. Inc. Chevron U.S.A. Inc.                                                           Fieldwood Energy          VK 251 Lease G10930, VK 340 Lease G10933                          Williams Field Services                                                       $0.00     Assume and Allocate Pursuant to
                                                                       approves, adopts and.recognizes the Unit Operating Agreement,                                                                                   Offshore LLC                                                                                                                                                                              Divisive Mergers             x                      x
                                                                       dated January 21, 1994 for the Viosca Knoll 252 Unit
   292       8/1/2015    Acquisition / PSA / Other Purchase or Sale    by and between Fieldwood Energy Offshore LLC and Chevron U.S.A. Chevron U.S.A. Inc.                                                             Fieldwood Energy          MP 77, 78 and VK 251, 252, 340 Fields Lease G04481, MP 77, 78 and VK     Williams Field Services                                                $0.00     Assume and Allocate Pursuant to
                         Agreements                                    Inc. : MP 77, 78 and VK 251, 252, 340 Fields                                                                                                    Offshore LLC              251, 252, 340 Fields Lease G10930, MP 77, 78 and VK 251, 252, 340 Fields                                                                                        Divisive Mergers             x                      x      x
                                                                                                                                                                                                                                                 Lease G10933
   293       8/1/2016    Letter Agreement - UOA                        by and between Fieldwood Energy Offshore LLC and Chevron U.S.A.       Chevron U.S.A. Inc.                                                       Fieldwood Energy          VK 251 Lease G10930                                                      Williams Field Services                                                $0.00     Assume and Allocate Pursuant to
                                                                       Inc.: RUE No. OCS-G 22052 for MP 154 surface wells used as                                                                                      Offshore LLC                                                                                                                                                                              Divisive Mergers             x                      x
                                                                       disposal wells for VK 252 Unit
   294       8/4/2016    Other Misc.                                   by and between Fieldwood Energy Offshore LLC and Chevron U.S.A.       Chevron U.S.A. Inc.                                                       Fieldwood Energy          VK 251 Lease G10930                                                          Williams Field Services                                            $0.00     Assume and Allocate Pursuant to
                                                                       Inc.: submitted new RUE to rpelace OCS -G 22052, consent by                                                                                     Offshore LLC                                                                                                                                                                              Divisive Mergers             x                      x
                                                                       chevron to issuance of new RUE
   295      10/14/2004 Letter Agreement - Other Land                   Letter Agreement, dated October. 14, 2004, between Ghevron U.S.A.     Chevron U.S.A. Inc. and Noble Energy, Inc.                                Fieldwood Energy          VK 251 Lease G10930, VK 340 Lease G10933                                     Williams Field Services                                            $0.00     Assume and Allocate Pursuant to
                                                                       Inc. and Noble Energy,.Inc. concerning Production Handling                                                                                      Offshore LLC                                                                                                                                                                              Divisive Mergers
                                                                       Agreement Terin's, Viosca Knoll 251 "A' PlatfomvCadillacProspect                                                                                                                                                                                                                                                                                                       x                      x
                                                                       and any Other Future
                                                                       Non-unit Production
   296       7/7/1997    Letter Agreement - Other Land                 Letter Agreement, dated July 7, 1997, by and between Chevron          Chevron U.S.A. Inc. and Samedan Oil Corporation                           Fieldwood Energy          VK 251 Lease G10930, VK 340 Lease G10933                                     Williams Field Services                                            $0.00     Assume and Allocate Pursuant to
                                                                       U.S.A. Inc. and Samedan Oil Corporation,concerning of the OCSTG                                                                                 Offshore LLC                                                                                                                                                                              Divisive Mergers
                                                                       10930 Well #1 in Viosca Knoll Block 251 to a proposed depth of                                                                                                                                                                                                                                                                                                         x                      x
                                                                       22,500' and certain
                                                                       earning and assignment provisions, more fully described therein.
   297      4/28/2014    Letter Agreement - Other Land                 Letter Agreement, dated April 28, 2014, between Chevron U.S.A. Inc.   Chevron U.S.A. Inc. and Samson Contour Energy E&P, LLC,                   Fieldwood Energy          MP 77 Lease G04481                                                                                                                              $0.00     Assume and Allocate Pursuant to
                                                                       and Samson Contour Energy E&P, LLC,                                   regarding Main Pass 77 Oil Imbalance Claim                                Offshore LLC                                                                                                                                                                              Divisive Mergers             x                             x
                                                                       regarding Main Pass 77 Oil Imbalance Claim
   298       5/2/1989    Letter Agreement - Other Land                 Letter Agreement, dated May 2, 1989, between Southern Natural         Chevron U.S.A. Inc. and Southern Natural Gas Company                      Fieldwood Energy          MP 77 Lease G04481                                                                                                                              $0.00     Assume and Allocate Pursuant to
                                                                       Gas Company and Chevron U:S.A. Inc.,concerning the                                                                                              Offshore LLC                                                                                                                                                                              Divisive Mergers
                                                                       "Construction, Installation, Operation and Maintenance of
                                                                                                                                                                                                                                                                                                                                                                                                                                              x                             x
                                                                       Measurement and Pipeline Facilities "
                                                                       for receipt points at various locations on the OCS, including Main
                                                                       Pass 77 'A' platform (as amended). Consent Sec. 1O.
   299      6/25/1992    Letter Agreement - Other Land                 Letter Agreement, dated June 25, 1992, between Chevron U.S.A.         Chevron U.S.A. Inc. and Southern Natural Gas Company                      Fieldwood Energy          MP 77 Lease G04481                                                                                                                              $0.00     Assume and Allocate Pursuant to
                                                                       Inc. ("Chevron") and Southern Natural Gas Company ("Southern"),                                                                                 Offshore LLC                                                                                                                                                                              Divisive Mergers
                                                                       concerning the "Interconnection of Pneumatic Chart Recorders
                                                                       Permit - Various Meter Stations, Offshore Louisiana ", whereby
                                                                       Chevron obtained consent from Southern for Chevron to connect,                                                                                                                                                                                                                                                                                                         x                             x
                                                                       operate and maintain pneumatic chart recorders on various of
                                                                       Southern's existing meter stations, offshore, Louisiana (including
                                                                       Main Pass Area Block 77 "A" platform).
   300      2/15/1993    Letter Agreement - Other Land                 Letter Agreement, dated effective February 15, 1993, between     Chevron U.S.A. Inc. and Southern Natural Gas Company                           Fieldwood Energy          MP 77 Lease G04481                                                                                                                              $0.00     Assume and Allocate Pursuant to
                                                                       Chevron U.S.A. Inc. ("Chevron") and Southern Natural Gas Company                                                                                Offshore LLC                                                                                                                                                                              Divisive Mergers
                                                                       ("Southern"), concerning the "Interconnection of Pneumatic Chart
                                                                       Recorders Permit -                                                                                                                                                                                                                                                                                                                                                     x                             x
                                                                       Various Meter Stations, Offshore Louisiana", whereby Chevron and
                                                                       Southern agree to amend and replace Exhibit "A" to that certain
                                                                       Letter Agreement, dated June 25, 1992 (described hereinabove).
                                                                                                                                                                                                                                            Page 10 of 61
                                                                                                              Case 20-33948 Document 1456 Filed in TXSB on 06/02/21 Page 15 of 65
Fieldwood Energy, LLC, et al.
Prepared June 2, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                             Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                  Cure Estimate                                                       Credit Bid
    #                                 Contract Category                                    Contract Description [1][2]                                           Known Contract Counterparties [3]                        Debtor Entities [4]                               Associated Leases [5]                                           Related Lease Parties [6]                                      Proposed Contract Treatment [8]          FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                          [7]                                                            Purchaser
   301       8/7/2003   Property Participation & Exchange              Exploration Participation Agreement, dated August 7, 2003, by and       Chevron U.S.A. Inc. and Westport Resources Corporation                   Fieldwood Energy         VK 251 Lease G10930, VK 340 Lease G10933                                     Williams Field Services                                            $0.00      Assume and Allocate Pursuant to
                        Agreements                                     between Chevron U.S.A. Inc. and'Westport Resources Corporation,                                                                                  Offshore LLC                                                                                                                                                                              Divisive Mergers
                                                                       as amended, concerning certain Offshore Continental Shelf                                                                                                                                                                                                                                                                                                                     x                      x
                                                                       properties, all as is
                                                                       more fully, provided'for and described therein.
   302      8/24/2004   Letter Agreement - Other Land                  Letter Agreement dated August 24, 2004, between Chevron U.S.A.          Chevron U.S.A. Inc. and Williams Field Services- Gulf Coast Company,     Fieldwood Energy         BA A133 Lease G02665                                                         W & T ENERGY VI LLC                                                $0.00      Assume and Allocate Pursuant to
                                                                       Inc. and Williams Field Services- Gulf COperating Agreementst           L.P.                                                                     Offshore LLC                                                                                                                                                                              Divisive Mergers                   x                             x
                                                                       Company, L.P.
   303       9/4/2010   Letter Agreement - Other Land                  Transfer interest N1 well and line, etc. by and between Chevron         Chevron U.S.A. Inc. GOM SHELF LLC                                        GOM Shelf LLC            GI 46 Lease 132                                                              APACHE SHELF EXPLORATION LLC, BP AMERICA                           $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       U.S.A. Inc. GOM SHELF LLC                                                                                                                                                                                                                              PRODUCTION COMPANY                                                                     Purchaser
   304       6/1/2009   Farmout Agreement                              Farmout Agreement dated effective June 1, 2009, between Chevron         Chevron U.S.A. Inc., and Phoenix Exploration Company, LP and                                      CA 42 Lease G32267                                                           CASTEX OFFSHORE INC, PEREGRINE OIL AND                             $0.00      Assume and Allocate Pursuant to
                                                                       U.S.A. Inc., and Phoenix Exploration Company, LP and Challenger         Challenger Minerals Inc.                                                                                                                                                       GAS II LLC                                                                          Divisive Mergers
                                                                       Minerals Inc., covering OCS-G 32267, Chandeleur Block 42 and
                                                                       OCS-G 32268, Chandeleur Block 43, INSOFAR AND ONLY                                                                                                                                                                                                                                                                                                                            x
                                                                       INSOFAR as they cover those depths from the surface to one
                                                                       hundred feet (100') below the deepest depth drilled and logged in the
                                                                       earning well.
   305      12/31/2007 Acquisition / PSA / Other Purchase or Sale      Agreement for Purchase and Sale, effective December 31, 2007,          Chevron U.S.A. Inc., as Seller, and Wild Well Control, Inc., as Buyer     Fieldwood Energy         WD 69 Lease 181                                                              APACHE SHELF EXPLORATION LLC, BP AMERICA                           $0.00     Assume and (i) assign to Credit Bid
                       Agreements                                      between Chevron U.S.A. Inc., as Seller, and Wild Well Control, Inc.,                                                                             Offshore LLC                                                                                          PRODUCTION COMPANY                                                         Purchaser (pursuant to the Plan and the
                                                                       as Buyer, conveying Chevron's undivided interest in certain Facilities                                                                                                                                                                                                                                                              Credit Bid Purchase Agreement) on
                                                                       and                                                                                                                                                                                                                                                                                                                               account of the Acquired Interests and/or
                                                                       Wells in Gl 40, 41, 47, 48 and WD 69 and 70 to Wild Well Control for                                                                                                                                                                                                                                                                (ii) allocate pursuant to the Divisive    x         x
                                                                       the purpose of decommissioning                                                                                                                                                                                                                                                                                                      Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   306      10/30/2006 Farmout Agreement                               Farmout Agreement, dated effective October 30, 2006, between            Chevron U.S.A. Inc., as-Farmor, and Mariner Energy Resources, Inc., as   Fieldwood Energy         SM 149 Lease G02592, SM 150 Lease G16325                                                                                                        $0.00     Assume and (i) assign to Credit Bid
                                                                       Chevron U.S.A. Inc., as-Farmor, and Mariner Energy Resources,           farmee                                                                   Offshore LLC                                                                                                                                                                     Purchaser (pursuant to the Plan and the
                                                                       Inc., as farmee, covering S/2 of SM 149 (OCS-G 2592) and S/2 of                                                                                                                                                                                                                                                                     Credit Bid Purchase Agreement) on
                                                                       SM 150 (005-016325) and limited to depths from the surface.to the                                                                                                                                                                                                                                                                 account of the Acquired Interests and/or
                                                                       stratigraphic equivalent of 100' below the deepest depth drilled in the                                                                                                                                                                                                                                                             (ii) allocate pursuant to the Divisive    x         x                   x
                                                                       #1 Well as proposed.                                                                                                                                                                                                                                                                                                                Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   307       1/7/2004   Farmout Agreement                              FARMOUT AGREEMENT BY AND BETWEEN CHEVRON U.S.A.                         CHEVRON U.S.A. INC., ET AL. AND BP AMERICA PRODUCTION                    Fieldwood Energy LLC     GI 52 Lease 177                                                              APACHE SHELF EXPLORATION LLC, BP AMERICA                           $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       INC., ET AL. AND BP AMERICA PRODUCTION COMPANY, ET AL.                  COMPANY, ET AL.                                                                                                                                                                PRODUCTION COMPANY                                                                     Purchaser
   308      11/1/2004   Property Participation & Exchange              Exploration Participation Agreement, dated November 1, 2004, by         Chevron U.S.A. Inc., Newfield Exploration Company, Cabot Oil & Gas       Fieldwood Energy         VK 251 Lease G10930, VK 340 Lease G10933                                     Williams Field Services                                            $0.00      Assume and Allocate Pursuant to
                        Agreements                                     and between Chevron U.S.A. Inc. and Newfield Exploration                Corporation                                                              Offshore LLC                                                                                                                                                                              Divisive Mergers
                                                                       Company, concerning certain Offshore Continental Shelf properties,                                                                                                                                                                                                                                                                                                            x                      x
                                                                       all as is more fully
                                                                       provided for and described therein
   309      11/3/2011   Letter Agreement - Other Land                  Letter Agreement dated November 3, 2011 evidencing Chevron              Chevron U.S.A. Inc., Phoenix Exploration Company LP, Apache              Fieldwood Energy         CA 42 Lease G32267                                                           CASTEX OFFSHORE INC, PEREGRINE OIL AND                             $0.00      Assume and Allocate Pursuant to
                                                                       U.S.A. Inc.'s consent to an assignment of interest from Phoenix         Corporation and Castex Offshore                                          Offshore LLC                                                                                          GAS II LLC                                                                          Divisive Mergers
                                                                       Exploration Company LP in that certain Farmout Agreement dated                                                                                                                                                                                                                                                                                                                x
                                                                       and made effective June 1, 2009, to Apache Corporation and Castex
                                                                       Offshore, Inc.
   310      11/3/2011   Letter Agreement - Other Land                  Letter Agreement, dated November 3, 2011, executed between              Chevron U.S.A. Inc., Phoenix Exploration Company, LP, Apache             Fieldwood Energy         VK 340 Lease G10933                                                                                                                             $0.00      Assume and Allocate Pursuant to
                                                                       Chevron U.S.A. Inc. (granting party) and Phoenix Exploration            Corporation and Castex Offshore, Inc.                                    Offshore LLC                                                                                                                                                                              Divisive Mergers
                                                                       Company, LP, Apache Corporation and Castex Offshore, Inc.                                                                                                                                                                                                                                                                                                                     x                      x
                                                                       (grantees), being a conditional
                                                                       consent to assign.
   311      11/3/2001   Letter Agreement - Other Land                  Letter Agreement, dated November 3, 2011, executed between              Chevron U.S.A. Inc., Phoenix Exploration Company, LP, Apache             Fieldwood Energy         VK 251 Lease G10930                                                          Williams Field Services                                            $0.00      Assume and Allocate Pursuant to
                                                                       Chevron U.S.A. Inc. (granting party) and Phoenix Exploration            Corporation and Castex Offshore, Inc.                                    Offshore LLC                                                                                                                                                                              Divisive Mergers
                                                                       Company, LP, Apache Corporation and Castex Offshore, Inc.                                                                                                                                                                                                                                                                                                                     x                      x
                                                                       (grantees), being a conditional
                                                                       consent to assign.
   312      3/31/2003   Letter Agreement - UOA                         Letter Agreement, dated March 31, 2003, between Chevron U.S.A.          Chevron U.S.A. Inc., Sabco Oil and Gas Corporation, Apache Corporation, Fieldwood Energy          MP 77 Lease G04481                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                       Inc., Sabco Oil and Gas Corporation, Apache Corporation,                ExxonMobil Production Company, Key Production Company and Contour Offshore LLC                                                                                                                                                                                     Divisive Mergers
                                                                       ExxonMobil Production Company, Key Production Company and               Energy
                                                                       Contour Energy                                                          Company
                                                                       Company regarding Second Opportunity to Participate - Election to                                                                                                                                                                                                                                                                                                             x                             x
                                                                       Acquire^Non-Participating Interest, in the MP77 OCS-G 4481 A-6
                                                                       TTPG, Project No. UWGHP-R3011, Cost Center UCP170500, Main
                                                                       Pass Block 77.
                                                                       Key Production Company election.
   313       6/9/1994   Letter Agreement - Other Land                  Letter Agreement, dated June 9, 1994, by and between Chevron            Chevron U.S.A. Inc., Samedan Oil Corporation and Continental Land & Fur Fieldwood Energy          VK 251 Lease G10930, VK 340 Lease G10933                                     Williams Field Services                                            $0.00      Assume and Allocate Pursuant to
                                                                       U.S.A. Inc., Samedan Oil Corporation and Continental Land & Fur         Co., Inc.                                                               Offshore LLC                                                                                                                                                                               Divisive Mergers                   x                      x
                                                                       Co., Inc.
   314       3/1/2019   Joint Bidding Agreements                       Joint Bidding Agreement by and between Chevron USA Inc and              Chevron U.S.A. Inc.; Ecopetrol America Inc; Talos Energy Offshore LLC    Fieldwood Energy LLC     MC 119 Lease G36537, MC 163 Lease G36538, MC 206 Lease G36540, n.a.                                                                             $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       Fieldwood Energy LLC dated 1 March 2019                                                                                                                                                                                                                                                                                                       Purchaser
   315       3/1/2017   Other Misc.                                    by and between Fieldwood Energy LLC, W & T Offshore, Inc.,              Chevron U.S.A. Inc.; Renaissance Offshore LLC; Transcontinental Gas      Fieldwood Energy LLC     ST 316 Lease G22762                                                          W&T OFFSHORE INC                                                   $0.00      Assume and Allocate Pursuant to
                                                                       Renaissance Offshore LLC, Transcontinental Gas Pipe Line and            Pipe Line Company, LLC; W&T Offshore, Inc.                                                                                                                                                                                                                         Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       Chevron U.S.A. Inc.: Transco Facilities Subseaq Modification - Shell
                                                                       owned ST 300 Platform
   316       8/1/2019   Joint Operating Agreement                      Operating Agreement dated and effective as of August 1, 2019 by         Chevron U.S.A. Inc.; Ridgewood Castle Rock, LLC                          Fieldwood Energy LLC     MC 743 Lease G36401                                                                                                                             $0.00      Assume and assign to Credit Bid
                                                                       and among Chevron U.S.A. Inc., Fieldwood Energy LLC, and                                                                                                                                                                                                                                                                                      Purchaser                                 x
                                                                       Ridgewood Castle Rock, LLC
   317      12/8/2000   Letter Agreement - Other Land                  Letter Agreement, dated December 8, 2000 (effective December 1,         Chevron U.S.A. Inc.and Williams Field Services - Gulf Coast Company,     Fieldwood Energy         VK 340 Lease G10933                                                                                                                             $0.00      Assume and Allocate Pursuant to
                                                                       2000), by and between Chevron U.S.A. Inc.and Williams Field             L.P.                                                                     Offshore LLC                                                                                                                                                                              Divisive Mergers
                                                                       Services - Gulf COperating Agreementst Company, L.P., whereby
                                                                       Chevron U.S.A. Inc. consents to an
                                                                       assignment by Williams Field Services - Gulf COperating                                                                                                                                                                                                                                                                                                                       x                      x
                                                                       Agreementst Company, L.P., to its affiliate, Williams Mobile Bay
                                                                       Producer Services, L.L.C.

   318       3/1/2000   Marketing - Gathering                          Gas gathering agreement between Chevron U.S.A. production               Chevron U.S.A. production Company and Samedan Oil Company as                                      VK 251 Lease G10930                                                          Williams Field Services                                            $0.00      Assume and Allocate Pursuant to
                                                                       Company and Samedan Oil Company as Producer and Shell                   Producer and Shell Offshore Inc. and Amoco Production Company as                                                                                                                                                                                                   Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x                      x
                                                                       Offshore Inc. and Amoco Production Company as Processor                 Processor
                                                                       (considered PHA) for VK 251
   319       8/1/2004   Unit Agreement and/or Unit Operating           Amendment and Supplement to?Unit Operating Agreement for the            Chevron UiS.A. Inc. and-Noble Energy, Inc                                Fieldwood Energy         VK 251 Lease G10930, VK 340 Lease G10933                                     Williams Field Services                                            $0.00      Assume and Allocate Pursuant to
                        Agreement                                      Viosca Knoll 252 Unit, dated August 1,2004, by and between                                                                                       Offshore LLC                                                                                                                                                                              Divisive Mergers                   x                      x
                                                                       Chevron UiS.A. Inc. and-Noble Energy, Inc
   320      7/18/2001   Joint Development / Venture / Exploration      Joint Venture Agrmt amongst Chevron USA INC and BHP Petroleum           Chevron USA INC and BHP Petroleum (Deepwater) Inc                        Fieldwood Energy LLC     GC 282 Lease G16727                                                                                                                             $0.00      Assume and assign to Credit Bid
                        Agreements                                     (Deepwater) Inc dated 18 July 2001 whereby CVX and BHP                                                                                                                                                                                                                                                                                        Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       exchanged WI in GC 281 and 282 and committed to Operating
                                                                       Agreement. (Samedan/NBL lated farmed into BHP's Interest)
   321       1/1/1989   Operating Agreement - Other                    Operating Agreement 1/1/89                                              CHEVRON USA INC, Apache Shelf                                            Fieldwood Energy LLC     EI 307 Lease G02110                                                                                                                             $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                                                                                                                  Divisive Mergers
   322      8/12/2002   Construction Agreements                        CMA amongst Chevron USA INC, BHP Billiton Petroleum                     Chevron USA INC, BHP Billiton Petroleum (Deepwater) Inc and Noble     Fieldwood Energy LLC        GC 282 Lease G16727                                                                                                                             $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       (Deepwater) Inc and Noble Energy Inc dated 12 Aug 2002                  Energy Inc                                                                                                                                                                                                                                                            Purchaser
   323       8/1/2002   Joint Development / Venture / Exploration      Development Plan approved by Chevron USA INC, BHP Billiton              Chevron USA INC, BHP Billiton Petroleum (Deepwater) Inc, Noble Energy Fieldwood Energy LLC        GC 282 Lease G16727                                                                                                                             $0.00      Assume and assign to Credit Bid
                        Agreements                                     Petroleum (Deepwater) Inc and Noble Energy Inc dated 12 Aug 2002        Inc                                                                                                                                                                                                                                                                   Purchaser                                 x

   324      11/2/1964   Unit Agreement and/or Unit Operating           EI 266 Unit Agreement                                                   CHEVRON USA INC, EPL OIL & GAS, LLC, Stone Energy, BP E&P                Fieldwood Energy LLC     EI 266 Lease 811, EI 246 Lease 810, EI 267 Lease 812, EI 269 Lease 813                                                                          $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                        Agreement                                                                                                                                                                                                                                                                                                                                                                                 Divisive Mergers
   325       1/1/2004   Farmout Agreement                              FARMOUT AGREEMENT DATED JANUARY 21, 2004, BY AND   CHEVRON USA INC. AND BP AMERICA PRODUCTION COMPANY.                                           Fieldwood Energy         WC 66 Lease G02826                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                       BETWEEN CHEVRON USA INC. AND BP AMERICA PRODUCTION                                                                                               Offshore LLC                                                                                                                                                                              Divisive Mergers                   x
                                                                       COMPANY.
                                                                                                                                                                                                                                            Page 11 of 61
                                                                                                              Case 20-33948 Document 1456 Filed in TXSB on 06/02/21 Page 16 of 65
Fieldwood Energy, LLC, et al.
Prepared June 2, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                             Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                  Cure Estimate                                                       Credit Bid
    #                                 Contract Category                                    Contract Description [1][2]                                         Known Contract Counterparties [3]                          Debtor Entities [4]                               Associated Leases [5]                                           Related Lease Parties [6]                                      Proposed Contract Treatment [8]          FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                          [7]                                                            Purchaser
   326      9/14/2010   Letter Agreement - Other Land                  CHEVRON USA INC. AND GOM SHELF LLC                                   CHEVRON USA INC. AND GOM SHELF LLC                                         Fieldwood Energy LLC      GI 46 Lease 132                                                              APACHE SHELF EXPLORATION LLC, BP AMERICA                           $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                              PRODUCTION COMPANY                                                                     Purchaser
   327      9/15/2009   Joint Operating Agreement                      JOINT OPERATING AGREEMENT BY AND BETWEEN DAVIS                       CHEVRON USA INC., PHOENIX EXPLORATION COMPANY, LP,                 Fieldwood Energy                  NE/4 GC 198 Lease G36021                                                                                                                        $0.00      Assume and assign to Credit Bid
                                                                       OFFSHORE, L.P., STEPHENS PRODUCTION COMPANY, LLC,                    CHALLENGER MINERALS INC, , DAVIS OFFSHORE, L.P., STEPHENS          Offshore LLC                                                                                                                                                                                          Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       ENERGY PARTNERS, LTD, NOBLE ENERGY INC., AND                         PRODUCTION COMPANY, LLC, ENERGY PARTNERS, LTD, NOBLE
                                                                       STATOILHYDRO USA E&P INC                                             ENERGY INC., AND STATOILHYDRO USA E&P INC
   328      6/15/2015   Elections                                      by and between Fieldwood Energy LLC, Chevron U.S.A. Inc., Wichita    CHEVRON USA INC; W&T Energy VI, LLC; W&T Offshore, L.L.C.; Wichita Fieldwood Energy LLC              ST 148 Lease G01960                                                                                                                             $0.00      Assume and Allocate Pursuant to
                                                                       Partnership, Ltd., W & T Energy VI, LLC and W&T Offshore, L.L.C.:    Partnership, Ltd.                                                                                                                                                                                                                                                     Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       In furtherance of April 14, 2015 letter Areana earned assignment
                                                                       from Chevron Chevron to resign as operator
   329      9/17/2015   Elections                                      In furtherance of April 14, 2015 and June 15, 2015 letters, Areana   CHEVRON USA INC; W&T Energy VI, LLC; W&T Offshore, L.L.C.; Wichita Fieldwood Energy LLC              ST 148 Lease G01960                                                                                                                             $0.00      Assume and Allocate Pursuant to
                                                                       earned assignment from Chevron Chevron to resign as operator,        Partnership, Ltd.                                                                                                                                                                                                                                                     Divisive Mergers                   x
                                                                       clarifying Working Interests, etc.
   330      4/30/2009   Operating Agreement - Other                    Operating Agreement eff. 4-30-09 Chevron USA, et al                  Chevron USA, et al                                                         Fieldwood Energy LLC      MP 59 Lease G03194, MP 59 Lease G08461                                                                                                          $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                                                                                                                  Divisive Mergers
   331       6/1/2009   Operating Agreement - Other                    Operating Agreement eff. 6-1-09 Chevron USA, et al                   Chevron USA, et al                                                         Fieldwood Energy LLC      MP 59 Lease G03194, MP 59 Lease G08461                                                                                                          $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                                                                                                                  Divisive Mergers
   332       9/1/1996   Operating Agreement - Other                    Offshore Operating Agreement 9/1/1996                                Chevron USA, Renaissance, Apache Shelf                                     Fieldwood Energy LLC      VR 408 Lease G15212                                                                                                                             $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                                                                                                                  Divisive Mergers
   333       9/3/1996   Operating Agreement - Other                    Operating Agreement (depths below 9000' on VR 392 & VR 408; and Chevron USA, Renaissance, Apache Shelf                                          Fieldwood Energy LLC      VR 408 Lease G15212                                                                                                                             $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       all depths VR 407) 9/3/1996                                                                                                                                                                                                                                                                                                                Divisive Mergers
   334      1/31/2000   Farmout Agreement                              Farmout Letter Agreement 1/31/2000                              Chevron USA, Renaissance, Apache Shelf                                          Fieldwood Energy LLC      VR 408 Lease G15212                                                                                                                             $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                                                                                                                  Divisive Mergers
   335      6/28/2012   Operating Agreement - Other                    Ownership and Operating Agreement                                    Chevron, Dynamic Offshore Resources, LLC, GOMH Explocation, LLC and                                  VR 229 Lease G27070                                                          SANARE ENERGY PARTNERS, LLC                                        $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                            Hall-Houston Exploration III, L.P.                                                                                                                                                                                                                                       Purchaser
   336      6/28/2012   Marketing - Connection Agreement               Ownership and Operating Agreement                                    Chevron, Dynamic Offshore Resources, LLC, GOMH Exploration, LLC and                                  VR 229 Lease G27070                                                          SANARE ENERGY PARTNERS, LLC                                        $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                            Hall-Houston Exploration III, L.P.                                                                                                                                                                                                                                       Purchaser
   337       Original - Non-O&G Real Property Lease / Rental /         Lease agreement between Fieldwood and Cheyenne Services              Cheyenne Services                                                   Fieldwood Energy LLC             Total Area: 2 buildings; office/warehouse spaceSquare Footage: approx.                                                                          $0.00      Assume and assign to Credit Bid
           11/15/2019; Sublease Agreements                             Total Area: 2 buildings; office/warehouse space                                                                                                                           23,800 SF on approx 3 acres                                                                                                                                         Purchaser
           1st Amend                                                   Square Footage: approx. 23,800 SF on approx 3 acres
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
            5/14/2020;                                                 Address: 108 Galbert Road Lafayette LA 70506
           2nd Amend
            9/14/2020
   338     11/15/2019 Other                                            Lease - 108 Galbert Rd., Lafayette, LA 70506                         CHEYENNE SERVICES LIMITED                                                  Fieldwood Energy LLC      n.a.                                                                         n.a.                                                           $6,475.38      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   339      4/26/2020   Other                                          First Amendment to Lease - 108 Galbert Rd., Lafayette, LA 70506      CHEYENNE SERVICES LIMITED                                                  Fieldwood Energy LLC      n.a.                                                                         n.a.                                                           $6,475.38      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   340                  Oilfield Services                              Master Service Agreement dated effective July 17, 2019               CHURCH POINT WHOLESALE                                                     Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   341                  Oilfield Services                              777969_Rental Agreement dated effective 11/21/2018                   CHURCHILL DRILLING TOOLS US, INC                                           Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   342                  Oilfield Services                              777621_Master Services Agreement dated effective 05/02/2019          C-INNOVATION, LLC                                                          Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   343      8/25/2016   Other Handling / Stabilization Agreements      by and between Fieldwood Energy LLC, CL&F Resources, L.P,            CL&F Resources, L.P.; Helis Oil and Gas Company LLC; Houston Energy Fieldwood Energy LLC             HI 129 Lease G01848                                                          W & T OFFSHORE INC, HELIS OIL & GAS COMPANY                        $0.00      Assume and Allocate Pursuant to
                                                                       Houston Energy LP., Helis Oil and Gas Company LLC and W&T            LP; W&T Offshore, Inc.                                                                                                                                                            LLC, HELIS OIL & GAS CO, CALYPSO                                                    Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       Offshore, Inc.: Amendment and Ratification of Production Handling                                                                                                                                                                                      EXPLORATION LLC, CHEYENNE PETROLEUM
                                                                       Agreement (High Island, East Addition Block 129)                                                                                                                                                                                                       COMPANY, MAGNUM HUNTER PRODUCTION INC
   344                  Oilfield Services                              Master Service Contract dated effective June 22, 2018                CLARIANT CORPORATION                                                       Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   345      1/30/2019   Other                                          Classic Business Products Maintenance Contract Agreement             CLASSIC BUSINESS PRODUCTS, INC                                             Fieldwood Energy LLC      n.a.                                                                         n.a.                                                             $485.06      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   346      10/27/2015 Other                                           Classic Business Products Maintenance Contract Agreement             CLASSIC BUSINESS PRODUCTS, INC                                             Fieldwood Energy LLC      n.a.                                                                         n.a.                                                             $485.06      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   347      10/3/2018   Other                                          Classic Business Products Maintenance Contract Agreement             CLASSIC BUSINESS PRODUCTS, INC                                             Fieldwood Energy LLC      n.a.                                                                         n.a.                                                             $485.06      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   348      10/3/2018   Other                                          Classic Business Products Rental Agreement                           CLASSIC BUSINESS PRODUCTS, INC                                             Fieldwood Energy LLC      n.a.                                                                         n.a.                                                             $485.06      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   349       8/2/2018   Other                                          Classic Business Products Maintenance Contract Agreement             CLASSIC BUSINESS PRODUCTS, INC                                             Fieldwood Energy LLC      n.a.                                                                         n.a.                                                             $485.06      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   350       9/4/2019   Other                                          Classic Business Products Maintenance Contract Agreement             CLASSIC BUSINESS PRODUCTS, INC                                             Fieldwood Energy LLC      n.a.                                                                         n.a.                                                             $485.06      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   351                  Oilfield Services                              Spill Response, Service Equipment, OSRO                              CLEAN GULF ASSOCIATES                                                      Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   352                  Oilfield Services                              Spill Response, Service Equipment, OSRO                              CLEAN GULF ASSOCIATES SERVICES LLC                                         Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   353       1/1/1994   Unit Agreement and/or Unit Operating           Co-Development Agreement and Amendment to Unit Operating             CNG Producing Company & Columbia Gas Development Corp., et al              Fieldwood Energy          SS 271 Lease G01038, SS 247 Lease G01028, SS 248 Lease G01029, SS            TALOS ERT LLC, W & T ENERGY VI LLC                                 $0.00      Assume and Allocate Pursuant to
                        Agreement                                      Agreement originally by and between CNG Producing Company &                                                                                     Offshore LLC              249 Lease G01030, SS 270 Lease G01037                                                                                                                            Divisive Mergers                   x
                                                                       Columbia Gas Development Corp., et al
   354       9/3/1974   Farmout Agreement                              Farmout Agreement by and between CNG Producing Company,              CNG Producing Company, Columbia Gas Development Corporation and            Fieldwood Energy          SS 271 Lease G01038                                                                                                                             $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       Columbia Gas Development Corporation and Forest Oil Corporation      Forest Oil Corporation                                                     Offshore LLC                                                                                                                                                                               Divisive Mergers
   355     01/01/1994, Unit Agreement and/or Unit Operating            U nit Operating Agreement by and between CNG Producing               CNG Producing Company, Columbia Gas Development Corporation, Total         Fieldwood Energy          SS 247 Lease G01028, SS 248 Lease G01029, SS 249 Lease G01030, SS            TALOS ERT LLC, W & T ENERGY VI LLC                                 $0.00      Assume and Allocate Pursuant to
           04/08/1994 Agreement                                        Company, Columbia Gas Development Corporation, Total Minatome        Minatome Corporation, Energy Development Corporation, Murphy               Offshore LLC              270 Lease G01037, SS 271 Lease G01038                                                                                                                            Divisive Mergers
                                                                       Corporation, Energy Development Corporation, Murphy Exploration      Exploration and Production Company and Anadarko Petroleum
                                                                       and Production Company and Anadarko Petroleum Corporation; and       Corporation; and Forest Oil Corporation and Timbuck Company                                                                                                                                                                                                                                              x
                                                                       Forest Oil Corporation and Timbuck Company/The Hat Creek
                                                                       Production Company, Limited Partnership (referred to as “Override
                                                                       Parties”)
   356      9/24/1985   Letter Agreement - JOA                         Clarification Letter Agreement by and between CNG Producing    CNG Producing Company, Hunt Oil Company, Southland Royalty                       Fieldwood Energy          VR 78 Lease G04421                                                                                                                              $0.00      Assume and assign to Credit Bid
                                                                       Company, Hunt Oil Company, Southland Royalty Company           Company (successor to Hunt Oil Company and Anadarko Production                   Offshore LLC                                                                                                                                                                                  Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       (successor to Hunt Oil Company and Anadarko Production Company Company

   357                  Oilfield Services                              501307_Master Services Agreement dated effective 01/01/2014          COASTAL CHEMICAL CO LLC                                                    Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   358      4/10/1998   Farmout Agreement                              FARMOUT AGREEMENT DATED APRIL 10, 1998, BY AND                       COASTAL O&G CORPORATION AND NIPPON OIL EXPLORATION                         Fieldwood Energy          VK 780 Lease G06884, VK 824 Lease G15436                                     ENERGY XXI GOM LLC, MARUBENI OIL & GAS                             $0.00      Assume and Allocate Pursuant to
                                                                       BETWEEN COperating AgreementSTAL O&G CORPORATION AND                 U.S.A. LIMITED.                                                            Offshore LLC                                                                                           (USA) LLC, TOTAL E & P USA INC                                                      Divisive Mergers                   x
                                                                       NIPPON OIL EXPLORATION U.S.A. LIMITED.
   359       1/7/2016   Other                                          Contract for the Extraction of Hydrocarbons under the Production     Comision Nacional de Hidrocarburos                                         Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                       Sharing Modality - Fieldwood Energy E&P Mexico, S. De R.L. De                                                                                                                                                                                                                                                                                 Purchaser                                 x
                                                                       C.V.
   360                  Oilfield Services                              Gravel Pack Tools, CT Unit Tools                                     CONCENTRIC PIPE AND TOOL RENTALS                                           Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                                                                                                                  Divisive Mergers
   361      4/15/1991   Operating Agreement - Other                    Operating Agreement eff. 4-15-91 b/b Conoco and Shell                Conoco and Shell                                                           Fieldwood Energy LLC      MP 289 Lease G01666                                                          ANADARKO US OFFSHORE LLC, ERA                                      $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                              HELICOPTERS INC., HIGH POINT GAS GATHERING,                                         Divisive Mergers
                                                                                                                                                                                                                                                                                                                              L.L.C., SHELL PIPELINE COMPANY LP, TALOS                                                                               x
                                                                                                                                                                                                                                                                                                                              PETROLEUM LLC, W & T OFFSHORE INC,
                                                                                                                                                                                                                                                                                                                              RIDGEWOOD ENERGY CORPORATION
   362       1/1/1989   Operating Agreement - Other                    CATCO OPERATING AGREEMENT BY AND BETWEEN CONOCO                      CONOCO INC. AND ATLANTIC RICHFIELD COMPANY ET AL                                                     WD 94 Lease 839                                                                                                                                 $0.00     Assume and (i) assign to Credit Bid
                                                                       INC. AND ATLANTIC RICHFIELD COMPANY ET AL                                                                                                                                                                                                                                                                                         Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                                                                                                                                                                           Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                         account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)




                                                                                                                                                                                                                                            Page 12 of 61
                                                                                                              Case 20-33948 Document 1456 Filed in TXSB on 06/02/21 Page 17 of 65
Fieldwood Energy, LLC, et al.
Prepared June 2, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                             Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                  Cure Estimate                                                       Credit Bid
    #                                 Contract Category                                    Contract Description [1][2]                                         Known Contract Counterparties [3]                          Debtor Entities [4]                               Associated Leases [5]                                           Related Lease Parties [6]                                      Proposed Contract Treatment [8]          FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                          [7]                                                            Purchaser
   363       1/1/1989   Operating Agreement - Other                    CATCO OPERATING AGREEMENT BY AND BETWEEN CONOCO                      CONOCO INC. AND ATLANTIC RICHFIELD COMPANY ET AL                                                     WD 95 Lease G01497                                                                                                                              $0.00     Assume and (i) assign to Credit Bid
                                                                       INC. AND ATLANTIC RICHFIELD COMPANY ET AL                                                                                                                                                                                                                                                                                         Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                                                                                                                                                                           Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                         account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   364       1/1/1989   Operating Agreement - Other                    CATCO OPERATING AGREEMENT BY AND BETWEEN CONOCO                      CONOCO INC. AND ATLANTIC RICHFIELD COMPANY ET AL                                                     WD 96 Lease G01498                                                                                                                              $0.00     Assume and (i) assign to Credit Bid
                                                                       INC. AND ATLANTIC RICHFIELD COMPANY ET AL                                                                                                                                                                                                                                                                                         Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                                                                                                                                                                           Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                         account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   365       1/1/1989   Operating Agreement - Other                    CATCO OPERATING AGREEMENT BY AND BETWEEN CONOCO                      CONOCO INC. AND ATLANTIC RICHFIELD COMPANY.                                Fieldwood Energy          WC 34 Lease G03251, WC 35 Lease G02819, WC 66 Lease G02826                                                                                      $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       INC. AND ATLANTIC RICHFIELD COMPANY ET AL                                                                                                       Offshore LLC                                                                                                                                                                               Divisive Mergers
   366      10/1/1990   Joint Operating Agreement                      RATIFICATION AND AMENDMENT NUMBER 1 TO JOINT                         CONOCO INC. AND TEXAS PRODUCING INC.                                       Fieldwood Energy          WC 34 Lease G02819, WC 35 Lease G01860, WC 66 Lease G02825, WC                                                                                  $0.00      Assume and Allocate Pursuant to
                                                                       OPERATING AGREEMENT DATED OCTOBER 1, 1990, BY AND                                                                                               Offshore LLC              77 Lease G02826                                                                                                                                                  Divisive Mergers                   x
                                                                       BETWEEN CONOCO INC. AND TEXAS PRODUCING INC.
   367       5/1/1995   Joint Operating Agreement                      AMENDMENT TO OPERATING AGREEMENT DATED MAY 1, 1995,                  CONOCO INC. AND VASTAR RESOURCES, INC., ET AL.                             Fieldwood Energy          WC 34 Lease G02819, WC 35 Lease G01860, WC 65 Lease G02825, WC                                                                                  $0.00      Assume and Allocate Pursuant to
                                                                       BY AND BETWEEN CONOCO INC. AND VASTAR RESOURCES,                                                                                                Offshore LLC              66 Lease G02826, WC 67 Lease G03256                                                                                                                              Divisive Mergers                   x
                                                                       INC., ET AL.
   368       5/1/1995   Unit Agreement and/or Unit Operating           Grand Isle CATCO Unit Operating Agreement Amendment for the Gl       Conoco Inc., Atlantic Richfield Company, Vastar Resources, Inc., Texaco    Fieldwood Energy          GI 41 Lease 129, GI 47 Lease 133, GI 48 Lease 134, GI 52 Lease 177           APACHE SHELF EXPLORATION LLC, BP AMERICA                           $0.00     Assume and (i) assign to Credit Bid
                        Agreement                                      41 A Platform, dated May 1,1995,between Conoco Inc., Atlantic        Exploration and Production Inc., Oxy USA Inc., Texaco Producing Inc.       Offshore LLC                                                                                           PRODUCTION COMPANY                                                         Purchaser (pursuant to the Plan and the
                                                                       Richfield Company, Texaco Producing Inc. and OXY USA Inc.                                                                                                                                                                                                                                                                           Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                         account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   369       1/1/1989   Operating Agreement - Other                    CATCO Operating Agreement eff. 1/1/89 by and between Conoco,         Conoco, Richfield , Texaco, et al                                          Fieldwood Energy LLC      EI 208 Lease 577                                                                                                                                $0.00   Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       Richfield , Texaco, et al                                                                                                                                                                                                                                                                                                                   Divisive Mergers
   370      2/25/2010   Operating Agreement - Other                    Operating Agreement eff. 2-25-10                                     Contango Op                                                                Fieldwood Energy LLC      EI 10 Lease G23851                                                                                                                              $0.00   Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                                                                                                                   Divisive Mergers
   371       8/1/1960   Unit Agreement and/or Unit Operating           Amendment to GI/WD Unit Agmt by and between Continental Oil          Continental Oil Company, Et al. Cities Service Production Company                                    WD 68 Lease 180, WD 69 Lease 181, WD 70 Lease 182, WD 71 Lease 838 APACHE SHELF EXPLORATION LLC, BP AMERICA                                     $0.00 Assume and (i) assign to Credit Bid
                        Agreement                                      Company, Et al. Cities Service Production Company                                                                                                                                                                                            PRODUCTION COMPANY                                                                Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                                                                                                                                                                        Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                      account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                        (ii) allocate pursuant to the Divisive       x         x
                                                                                                                                                                                                                                                                                                                                                                                                        Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                        Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                 Purchase Agreement)
   372      10/1/1969   Unit Agreement and/or Unit Operating           Amends both GI/WD Unit and CATCO Unit by and between               Continental Oil Company, Et al. Cities Service Production Company, Et al.                              GI 32 Lease 174, GI 39 Lease 127, GI 40 Lease 128, GI 41 Lease 129, GI 41 APACHE SHELF EXPLORATION LLC, BP AMERICA                              $0.00     Assume and (i) assign to Credit Bid
                        Agreement                                      Continental Oil Company, Et al. Cities Service Production Company,                                                                                                        Lease 130, GI 42 Lease 131, GI 43 Lease 175, GI 47 Lease 133, GI 46       PRODUCTION COMPANY                                                            Purchaser (pursuant to the Plan and the
                                                                       Et al.                                                                                                                                                                    Lease 132, GI 48 Lease 134, GI 52 Lease 177, WD 68 Lease 180, WD 69                                                                                       Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                 Lease 181, WD 70 Lease 182, WD 71 Lease 838                                                                                                             account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   373                  Oilfield Services                              Provide Specialized Laboratory Analysis of Produced Solids           CORE MINERALOGY, INC                                                       Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   374      8/30/2019   Non-Oilfield Services                          Master Subscription Agreement, Order Form                            COUPA SOFTWARE, INC.                                                       Fieldwood Energy LLC      n.a.                                                                         n.a.                                                           $2,026.10      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   375      9/15/2019   Non-Oilfield Services                          System Services / License Agreements                                 COUPA SOFTWARE, INC.                                                       Fieldwood Energy LLC      n.a.                                                                         n.a.                                                           $2,026.10      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   376      3/30/2017   Other Misc.                                    Fieldwood agreed to COX request/letter of no objectin to allow cox to Cox Operating LLC                                                         Fieldwood Energy LLC      EI 64; EI 53 Lease 479                                                       ENVEN ENERGY VENTURES LLC                                          $0.00      Assume and Allocate Pursuant to
                                                                       produce its EI 64# 9 well. Fieldwood is the operator of SW/4 of EI 53                                                                                                                                                                                                                                                                      Divisive Mergers                   x

   377      1/26/2021   Marketing - Transportation                     Cox leasing capacity on Segment III and Segment I (30 day term)-     Cox Operating LLC                                                          Fieldwood Energy LLC      HI A474 Lease G02366                                                         FREEPORT MCMORAN OIL & GAS LLC                                     $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       Cox liable for additional share of operation expenses                                                                                                                                                                                                                                                                                      Divisive Mergers
   378                  Oilfield Services                              508794_Master Services Agreement dated effective 12/03/2013;         C-PORT/STONE LLC                                                           Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       Amendment dated effective 01/28/2019                                                                                                                                                                                                                                                                                                          Purchaser
   379       9/1/1994   Unit Agreement and/or Unit Operating           EI 89 Field UOperating Agreement 9/1/94                              Crane Holding Inc.; W & T Energy VI LLC                                    Fieldwood Energy LLC      EI 0089 Lease 44, EI 0089 Lease 229                                                                                                             $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                        Agreement                                                                                                                                                                                                                                                                                                                                                                                 Divisive Mergers
   380                  Oilfield Services                              542303_Master Services Agreement dated effective 11/01/2013;         CRESCENT ENERGY SERVICES LLC                                               Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       Amendment dated effective 11/07/2017                                                                                                                                                                                                                                                                                                          Purchaser
   381                  Oilfield Services                              701147_Master Services Agreement dated effective 03/10/2016          CROSBY DREDGING LLC                                                        Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   382                  Oilfield Services                              505424-Master Time Charter Agreement dated 11-1-2013                 CROSBY TUGS INC                                                            Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   383       7/1/2017   Other Services Agreements                      Response Resources Agreement                                         CSA Ocean Sciences Inc.                                                                              Area wide                                                                                                                                       $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
             7/1/2017                                                  Utilization Agreement                                                                                                                                                                                                                                                                                                                         Purchaser
   384                  Oilfield Services                              Engine Parts/Maintenance/Overhauls                                   CSI COMPRESSCO SUB, INC.                                                   Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   385                  Oilfield Services                              532967_Master Services Agreement dated effective 12/01/2013          CSI TECHNOLOGIES LLC                                                       Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   386                  Oilfield Services                              558082_Master Services Agreement dated effective 01/01/2014          CUSTOM COMPRESSION SYSTEMS, LLC                                            Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   387                  Oilfield Services                              554325_PO Terms & Conditions dated effective 01/15/2019              CUSTOM PROCESS EQUIPMENT LLC                                               Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   388       1/1/2017   Non-Oilfield Services                          Administrative Services Agreement                                    CVS/CAREMARK                                                               Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   389                  Oilfield Services                              554431_Master Services Agreement dated effective 11/01/2013          CYRUS J GUIDRY & ASSOCIATES                                                Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   390       2/9/2018   Non-Oilfield Services                          Master Consulting Agreement                                          DAGEN PERSONNEL                                                            Fieldwood Energy LLC      n.a.                                                                         n.a.                                                           $7,570.59      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   391                  Oilfield Services                              700908_Master Services Agreement dated effective 04/17/2015          DALEY TOWER SERVICE, INC                                                   Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   392      10/26/2013 Oilfield Services                               508251_Master Services Agreement dated effective 11/01/2013;         DANOS LLC                                                                  Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       Amendment dated effective 01/01/2015                                                                                                                                                                                                                                                                                                          Purchaser
   393                  Oilfield Services                              700234_Master Services Agreement dated effective 11/01/2013          DART ENERGY SERVICES LLC                                                   Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   394       2/8/2019   Non-Oilfield Services                          Managed Services Agreement                                           DATAVOX, INC.                                                              Fieldwood Energy LLC      n.a.                                                                         n.a.                                                         $23,416.16       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   395                  Non-Oilfield Services                          Software Licensing Agreement                                         DATAWATCH CORPORATION                                                      Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   396      3/12/2009   Letter Agreement - Other Land                  LETTER AGREEMENT BY AND BETWEEN DAVIS OFFSHORE,                      DAVIS OFFSHORE, L.P., NOBLE ENERGY, INC. AND STATOILHYDRO                  Fieldwood Energy          GC 198 Lease G36021                                                                                                                             $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       L.P., NOBLE ENERGY, INC. AND STATOILHYDRO USA E&P INC.               USA E&P INC.                                                               Offshore LLC                                                                                                                                                                                  Purchaser
   397       9/1/2007   Joint Bidding Agreements                       JOINT BIDDING AGREEMENT BY AND BETWEEN DAVIS                         DAVIS OFFSHORE, L.P., STEPHENS PRODUCTION COMPANY, LLC,                    Fieldwood Energy          GC 198 Lease G36021                                                                                                                             $0.00      Assume and assign to Credit Bid
                                                                       OFFSHORE, L.P., STEPHENS PRODUCTION COMPANY, LLC,                    ENERGY PARTNERS, LTD                                                       Offshore LLC                                                                                                                                                                                  Purchaser                                 x
                                                                       ENERGY PARTNERS, LTD
   398      10/18/2013 Other Misc.                                     LOI                                                                  DCL Mooring & Rigging                                                                                Area wide                                                                                                                                       $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser

                                                                                                                                                                                                                                            Page 13 of 61
                                                                                                              Case 20-33948 Document 1456 Filed in TXSB on 06/02/21 Page 18 of 65
Fieldwood Energy, LLC, et al.
Prepared June 2, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                             Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                  Cure Estimate                                                       Credit Bid
    #                                 Contract Category                                    Contract Description [1][2]                                          Known Contract Counterparties [3]                            Debtor Entities [4]                            Associated Leases [5]                                           Related Lease Parties [6]                                      Proposed Contract Treatment [8]          FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                          [7]                                                            Purchaser
   399      1/31/2010   Abandonment / Decommissioning Agreement Decomissioning Obligations Agreement by and between Wild Well     Decomissioning Obligations Agreement by and between Wild Well Control, Fieldwood Energy                          GC 65GC 108GC 109 Lease G05889                                             WILD WELL CONTROL INC, DEEPWATER                                   $0.00      Assume and assign to Credit Bid
                                                                Control, Inc and Dynamic Offshore Resources Inc dated 31 Jan 2010 Inc and Dynamic Offshore Resources Inc dated 31 Jan 2010               Offshore LLC                                                                                                         ABANDONMENT ALTERNATIVES INC, MARUBENI                                                 Purchaser
                                                                                                                                                                                                                                                                                                                              OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                              CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                         x
                                                                                                                                                                                                                                                                                                                              RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                              OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                              CHEVRON USA INC, W & T ENER
   400      10/3/2014   Letter Agreement - Operating Agreement         Letter Agreement dated 3 Oct 14 by and between Deep Gulf Energy        Deep Gulf Energy III, LLC, Noble Energy, Inc, BP Exploration and             Fieldwood Energy LLC    MC 563 Lease G21176                                                                                                                           $0.00      Assume and assign to Credit Bid
                                                                       III, LLC, Noble Energy, Inc, BP Exploration and Produciton, Inc, Red   Produciton, Inc, Red Willow Offshore and Houston Energy Deepwater                                                                                                                                                                                                      Purchaser
                                                                       Willow Offshore and Houston Energy Deepwater Ventures I, LLC           Ventures I, LLC                                                                                                                                                                                                                                                                                                  x
                                                                       designating Depp Gulf as Operator of the Interval from 0-19,000'
                                                                       TVDSS
   401                  Oilfield Services                              701011_Master Services Agreement dated effective 01/22/2016            DEEPTREND, INC                                                               Fieldwood Energy LLC    n.a.                                                                       n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   402       9/3/2019   Other Lease / Rental Agreement                 Lease Agreement with Agreement to Purchase by and between              Deepwater Abandonment Alternatives, Inc.                                     Fieldwood Energy        GC 200 (NW/4 SE/4; SW/4 NE/4; E/2 SE/4 NW/4; S/2 NE/4 NW/4; W/2 E/2        RED WILLOW OFFSHORE LLC, TALOS ENERGY                              $0.00      Assume and assign to Credit Bid
                                                                       Deepwater Abandonment Alternatives, Inc and Fieldwood Energy                                                                                        Offshore LLC            SE/4; NE/4 SW/4 SE/4; SW/4 NW/4 NE/4) Lease G12209                         OFFSHORE, LLC, WILD WELL CONTROL INC,                                                  Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       Offshore LLC                                                                                                                                                                                                                                           CHEVRON USA INC, W & T ENERGY VI LLC, SHELL
                                                                                                                                                                                                                                                                                                                              TRADING (US) COMPANY
   403                  Oilfield Services                              511622_Master Services Agreement dated effective 08/19/2014            DEEPWATER CORROSION SERVICES INC                                             Fieldwood Energy LLC    n.a.                                                                       n.a.                                                               $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
   404                  Oilfield Services                              510045_Rental Agreement dated effective 01/21/2014                     DEEPWELL RENTALS INC                                                         Fieldwood Energy LLC    n.a.                                                                       n.a.                                                               $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
   405                  Oilfield Services                              Completion Engineering Consultant                                      DELGE                                                                        Fieldwood Energy LLC    n.a.                                                                       n.a.                                                               $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
   406       4/1/2013   Other Services Agreements                      Response Resources Agreement                                          Delmar Systems, Inc.                                                                                  Area wide                                                                                                                                     $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
             4/1/2013                                                  Utilization Agreement                                                                                                                                                                                                                                                                                                                              Purchaser
   407                  Oilfield Services                              Suction Piles, Installation Tools, Mooring, Anchoring, Work Wire, and DELMAR SYSTEMS, INC.                                                          Fieldwood Energy LLC    n.a.                                                                       n.a.                                                               $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       Towing Equipment & Services                                                                                                                                                                                                                                                                                                                        Purchaser
   408       1/1/2020   Non-Oilfield Services                          Administrative Services Agreement                                     DELTA DENTAL INSURANCE COMPANY                                                Fieldwood Energy LLC    n.a.                                                                       n.a.                                                               $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
   409                  Oilfield Services                              Gravel Pack Screens                                                    DELTA SCREENS                                                                Fieldwood Energy LLC    n.a.                                                                       n.a.                                                               $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
   410                  Oilfield Services                              777816_Master Services Agreement dated effective 12/05/2018            DELTA SUBSEA, LLC                                                            Fieldwood Energy LLC    n.a.                                                                       n.a.                                                               $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
   411                  Oilfield Services                              Auto Care for Lafayette Fleet                                          DELTA WORLD TIRE                                                             Fieldwood Energy LLC    n.a.                                                                       n.a.                                                               $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
   412                  Oilfield Services                              700329_Master Services Agreement dated effective 02/13/2014            DEMEX INTERNATIONAL INC                                                      Fieldwood Energy LLC    n.a.                                                                       n.a.                                                               $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
   413      10/4/1956   Unit Agreement and/or Unit Operating           ST 54 Unit Agreement, as amended and/or expanded by and                Departmement of the Interior and Humble Oil & Refining Company                                       ST 67 Lease 20                                                                                                                                $0.00     Assume and (i) assign to Credit Bid
                        Agreement                                      between Departmement of the Interior and Humble Oil & Refining                                                                                                                                                                                                                                                                    Purchaser (pursuant to the Plan and the
                                                                       Company : ST 54 Unit which includes St 67 (as amended by those                                                                                                                                                                                                                                                                      Credit Bid Purchase Agreement) on
                                                                       certain letter Agreements, etc.)                                                                                                                                                                                                                                                                                                  account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   414      5/13/1999   Unit Agreement and/or Unit Operating           Unit Agreement (754399006) by and between Dept of Interior and         Dept of Interior and Shell Offshore Inc dated effective 13 May 1999 and as                           GC 65 Lease G05889, GC 108 Lease G14668, GC 109 Lease G05900               WILD WELL CONTROL INC, DEEPWATER                                   $0.00      Assume and assign to Credit Bid
                        Agreement                                      Shell Offshore Inc dated effective 13 May 1999 and as amended on       amended on 15 Mar 2004                                                                                                                                                          ABANDONMENT ALTERNATIVES INC, MARUBENI                                                 Purchaser
                                                                       15 Mar 2004                                                                                                                                                                                                                                            OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                              CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                         x
                                                                                                                                                                                                                                                                                                                              RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                              OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                              CHEVRON USA INC, W & T ENER
   415                  Oilfield Services                              Screening (Shaker) Equipment                                           DERRICK CORP                                                                 Fieldwood Energy LLC    n.a.                                                                       n.a.                                                               $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
   416       6/1/2018   Marketing - Transportation                     IT Transport Contracy by and between Destin Pipeline company,          Destin Pipeline company, L.L.C. and Fieldwood Energy LLC.                    Fieldwood Energy LLC    MC 110 Lease G18192, BS 52 Lease 17675                                     MARUBENI OIL & GAS (USA) LLC, TALOS                                $0.00     Assume and (i) assign to Credit Bid
                                                                       L.L.C. and Fieldwood Energy LLC.                                                                                                                                                                                                                       RESOURCES LLC                                                              Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                                                                                                                                                                           Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                         account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   417                  Oilfield Services                              Mechanical Parts                                                       DEVALL DIESEL SERVICES, LLC                                                  Fieldwood Energy LLC    n.a.                                                                       n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   418      10/25/2005 Farmout Agreement                               Farmout Agreement, as amended: EI 312 with Devon                       Devon                                                                                                EI 312 Lease G22679                                                        EPL OIL & GAS, LLC                                                 $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                                                                                                                  Divisive Mergers
   419      5/17/2007   Joint Operating Agreement                      JOINT OPERATING AGREEMENT BY AND BETWEEN DEVON              DEVON ENERGY PRODUCTION COMPANY, L.P. AND HUNT                                          Fieldwood Energy LLC    MO 826 Lease G26176                                                        W & T OFFSHORE INC, W&T OFFSHORE INC                               $0.00      Assume and Allocate Pursuant to
                                                                       ENERGY PRODUCTION COMPANY, L.P. AND HUNT PETROLEUM PETROLEUM CORPORATION, ET AL.                                                                                                                                                                                                                                                           Divisive Mergers                   x
                                                                       CORPORATION, ET AL.
   420                  Oilfield Services                              559614_Master Services Agreement dated effective 11/01/2013 DIAMOND PETROLEUM VENTURES LLC                                                          Fieldwood Energy LLC    n.a.                                                                       n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   421                  Oilfield Services                              Derrick Barge Rental                                                   DIAMOND SERVICE CORPORATION                                                  Fieldwood Energy LLC    n.a.                                                                       n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   422       1/1/2015   Non-Oilfield Services                          Master Services Contract                                               DISA INC                                                                     Fieldwood Energy LLC    n.a.                                                                       n.a.                                                         $12,774.45       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   423      1/10/2014   Non-Oilfield Services                          Master Services Contract                                               DISA INC                                                                     Fieldwood Energy LLC    n.a.                                                                       n.a.                                                         $12,774.45       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   424       5/1/2015   Acquisition / PSA / Other Purchase or Sale     by and between Fieldwood Energy LLC and Discvovery Producer            Discvovery Producer Services LLC                                             Fieldwood Energy LLC    ST 311 Lease G31418                                                        WALTER OIL & GAS CORPORATION, W&T                                  $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                        Agreements                                     Services LLC: ST 311 Pipeline Divestiture                                                                                                                                                                                                              OFFSHORE INC                                                                        Divisive Mergers
   425      6/29/2015   Settlement / Release / Relinquishment          by and between Fieldwood Energy LLC and Discvovery Producer            Discvovery Producer Services LLC                                             Fieldwood Energy LLC    ST 311 Lease G31418                                                        WALTER OIL & GAS CORPORATION, W&T                                  $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                        Agreements                                     Services LLC: ST 311 Pipeline Divestiture                                                                                                                                                                                                              OFFSHORE INC                                                                        Divisive Mergers
   426                  Oilfield Services                              Master Services Contract dated effective June 01, 2015                 DIVERSE SAFETY AND SCAFFOLDING LLC                                           Fieldwood Energy LLC    n.a.                                                                       n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   427                  Oilfield Services                              700305_Master Services Agreement dated effective 01/17/2014            DLS LLC                                                                      Fieldwood Energy LLC    n.a.                                                                       n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   428                  Non-Oilfield Services                          Perpetual Software License Agreement                                   DOCVUE LLC                                                                   Fieldwood Energy LLC    n.a.                                                                       n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   429                  Oilfield Services                              777873_Master Services Agreement dated effective 04/08/2018            DOF SUBSEA USA INC                                                           Fieldwood Energy LLC    n.a.                                                                       n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   430      12/20/2002 Joint Operating Agreement                       Joint Operating Agreement by and between Dominion Exploration &        Dominion Exploration & Production, Inc. and Spinnaker Exploration            Fieldwood Energy        WC 130 Lease G12761                                                                                                                           $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       Production, Inc. and Spinnaker Exploration Company, LLC                Company, LLC                                                                 Offshore LLC                                                                                                                                                                           Divisive Mergers
   431      8/23/2002   Joint Operating Agreement                      Joint Operating Agreement by and between Dominion Exploration &        Dominion Exploration & Production, Inc., as Operator, and Spinnaker          Fieldwood Energy        WC 72 Lease G23735                                                                                                                            $0.00      Assume and Allocate Pursuant to
                                                                       Production, Inc., as Operator, and Spinnaker Exploration Company,      Exploration Company, L.L.C., as Non-Operator                                 Offshore LLC                                                                                                                                                                           Divisive Mergers                   x
                                                                       L.L.C., as Non-Operator
   432      11/26/2019 Settlement / Release / Relinquishment           Settlement and Release Agreement b/b Dominion Oklahoma Texas           Dominion Oklahoma Texas Exploration and Production, Inc. and                 Fieldwood Energy LLC    HI 45 Lease G12564                                                                                                                            $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                       Agreements                                      Exploration and Production, Inc. and Fieldwood Energy LLC              Fieldwood Energy LLC                                                                                                                                                                                                                                                Divisive Mergers
   433                 Oilfield Services                               777591_Master Services Agreement dated effective 05/16/2018            DOVECO LLC                                                                   Fieldwood Energy LLC    n.a.                                                                       n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   434                  Oilfield Services                              OEM Manufacturer, Clark Gas Compressor Parts, Shop Repairs             DRESSER-RAND CO                                                              Fieldwood Energy LLC    n.a.                                                                       n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   435                  Oilfield Services                              564739_Master Services Agreement dated effective 09/05/2014            DRILL CUTTINGS DISPOSAL COMPANY LLC                                          Fieldwood Energy LLC    n.a.                                                                       n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   436                  Oilfield Services                              516459_Master Services Agreement dated effective 11/01/2013            DRILLCHEM DRILLING SOLUTIONS                                                 Fieldwood Energy LLC    n.a.                                                                       n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   437                  Oilfield Services                              514968_Master Services Agreement dated effective 11/01/2013            DRILLING SERVICES OF AMERICA                                                 Fieldwood Energy LLC    n.a.                                                                       n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
                                                                                                                                                                                                                                              Page 14 of 61
                                                                                                              Case 20-33948 Document 1456 Filed in TXSB on 06/02/21 Page 19 of 65
Fieldwood Energy, LLC, et al.
Prepared June 2, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                      Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                  Cure Estimate                                                Credit Bid
    #                                 Contract Category                                    Contract Description [1][2]                                         Known Contract Counterparties [3]                          Debtor Entities [4]                               Associated Leases [5]                                           Related Lease Parties [6]                                     Proposed Contract Treatment [8]    FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                          [7]                                                     Purchaser
   438      12/19/1997 Marketing - PHA                                 Shell Offshore Inc. (SOI) as owner and operator of GC 65 Platform   Droshky-Deepwater Abandonment Alternatives Inc                                                        GC 65 Lease G05889                                                           WILD WELL CONTROL INC, DEEPWATER                                   $0.00     Assume and assign to Credit Bid
                                                                       and BP Exploration & Oil Inc., Marathon Oil Company, and Shell                                                                                                                                                                                         ABANDONMENT ALTERNATIVES INC, MARUBENI                                                Purchaser
                                                                       Deepwater Development Inc., successor in interest to Shell Offshore                                                                                                                                                                                    OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                       Inc.                                                                                                                                                                                                                                                   CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                  x
                                                                                                                                                                                                                                                                                                                              RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                              OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                              CHEVRON USA INC, W & T ENER
   439                  Oilfield Services                              777883_Master Services Agreement dated effective 05/14/2019           DURHAM'S INSPECTION SERVICES, INC.                                        Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
   440                  Oilfield Services                              502178_Master Services Agreement dated effective 11/01/2013           DYNAMIC INDUSTRIES INC                                                    Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
   441      9/26/2012   Letter Agreement - Other Land                  LETTER AGREEMENT BY AND BETWEEN DYNAMIC OFFSHORE                      DYNAMIC OFFSHORE RESOURCES AND NOBLE ENERGY INC                      Fieldwood Energy               Utilization of Bullwinkle Platform for Talon Prospect Lease G36021                                                                              $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                       RESOURCES AND NOBLE ENERGY INC                                                                                                             Offshore LLC                                                                                                                                                                                      Purchaser
   442      6/10/1966   Unit Agreement and/or Unit Operating           SS 271 Unit Operating Agreement (Unit#891008784) As Amended,          Dynamic Offshore Resources NS, LLC; Fieldwood Energy LLC; Fieldwood Dynamic Offshore                SS 247 Lease G01028, SS 248 Lease G01029, SS 249 Lease G01030, SS            TALOS ERT LLC, W & T ENERGY VI LLC                                 $0.00     Assume and Allocate Pursuant to
                        Agreement                                      originally by and between Forest Oil Corp. as Operator, and Texas     Energy Offshore LLC; Hilcrest GOM, Inc.; Talos ERT LLC; W & T Energy Resources NS, LLC;             270 Lease G01037, SS 271 Lease G01038                                                                                                                           Divisive Mergers
                                                                       Gas Exploration Corp. et al as Non-Operators                          VI, LLC                                                              Fieldwood Energy LLC;                                                                                                                                                                                                       x
                                                                                                                                                                                                                  Fieldwood Energy
                                                                                                                                                                                                                  Offshore LLC
   443                  Marketing - Construction, Operations,          Owners constructed and own the Lateral Line which is used to          Dynamic Offshore Resources, LLC, Enterprise GTM Offshore Operating   Fieldwood Energy               HI A-446, HI A-447, HI A-550 Lease G04081                                    TAMPNET INC                                                        $0.00     Assume and Allocate Pursuant to
                        Management, Ownership Agreements               connect Gas supplies in the High Island Area to s trunk               Company, LLC                                                         Offshore LLC                                                                                                                                                                                   Divisive Mergers
                                                                       pipelinesystem owned hy High Island Offshore System. Theis
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                       Agreement sets forth Operator and Owners rights and
                                                                       responsibilities with respe by and between Fieldwood Energy
                                                                       Offshore LLC and and
   444                  Oilfield Services                              Terms and Conditions entered into by and between Fieldwood            E&C FINFAN, INC                                                           Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                       Energy LLC and E&C FinFan Inc.                                                                                                                                                                                                                                                                                                               Purchaser
   445                  Oilfield Services                              Pipe Supplier                                                         EAGLE PIPE, LLC                                                           Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
   446                  Non-Oilfield Services                          Perpetual Software License Agreement                                  ECAD, INC                                                                 Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
   447                  Oilfield Services                              701181_Master Services Agreement dated effective 12/12/2016           ECHO OFFSHORE, LLC                                                        Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
   448                  Marketing - Other                              Market Authorization Letter Agreement to act as agent for Ecopetrol   Ecopetrol Ameica Inc.                                                     Fieldwood Energy LLC      MC 948 Lease G28030, MC 949 Lease G32363, MC 992 Lease G24133, MC ECOPETROL AMERICA LLC, TALOS ENERGY                                           $0.00     Assume and assign to Credit Bid
                                                                       Ameica Inc. to Market gas production                                                                                                                                      993 Lease G24134                                                  OFFSHORE, LLC; ECOPETROL AMERICA LLC,                                                            Purchaser                           x
                                                                                                                                                                                                                                                                                                                   TALOS ENERGY OFFSHORE, LLC
   449                  Marketing - Other                              Market Authorization Letter Agreement to act as agent for Ecopetrol Ecopetrol America                                                           Fieldwood Energy LLC      MC 904 Lease G36566                                                                                                                             $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                       Ameica Inc. to Market gas production                                                                                                                                                                                                                                                                                                         Purchaser
   450       7/1/2006   Joint Operating Agreement                      Joint Operating Agreement by and between Noble Energy, Inc.         Ecopetrol America LLC; Talos Energy Offshore LLC                            Fieldwood Energy LLC      MC 948 Lease G28030, MC 949 Lease G32363, MC 992 Lease G24133, MC ECOPETROL AMERICA LLC, TALOS ENERGY                                           $0.00     Assume and assign to Credit Bid
                                                                       (Fieldwood is successor-in-interest to Noble Energy, Inc.) and                                                                                                            993 Lease G24134, MC 904 Lease G36566, MC 905 Lease G36405        OFFSHORE, LLC                                                                                    Purchaser
                                                                       Samson Offshore Company effective as of July 1, 2006, including
                                                                       any memorandums or financial statements of the same, as amended
                                                                       by the:
                                                                       A. Ratification and Amendment of Gunflint Joint Operating
                                                                       Agreement by and among Noble Energy, Inc., Samson Offshore
                                                                       Company, BP Exploration & Production Inc., and Marathon Oil
                                                                       Company dated effective November 1, 2008.
                                                                       B. Amendment of the Gunflint Joint Operating Agreement dated
                                                                       effective July 7, 2009 by and between Noble Energy, Inc., Samson                                                                                                                                                                                                                                                                                                                 x
                                                                       Offshore Company, BP Exploration & Production Inc., and Marathon
                                                                       Oil Company.
                                                                       C. Ratification, Amendment and Re-Designation of the Gunflint
                                                                       JOperating Agreement as the Gunflint Voluntary Unit Operating
                                                                       Agreement dated effective January 1, 2011 by and between Noble
                                                                       Energy Inc., BP Exploration & Production Inc., Samson Offshore
                                                                       Company, Marathon Oil Company and BHP Billiton Petroleum
                                                                       (Deepwater) Inc.


   451                  Oilfield Services                              538166_Master Services Agreement dated effective 01/20/2014;          ECOSERV, LLC                                                              Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                       Amendment dated effective 06/09/2014                                                                                                                                                                                                                                                                                                         Purchaser
   452                  Oilfield Services                              508862_Master Services Agreement dated effective 06/06/2018           EDG INC                                                                   Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
   453                  Oilfield Services                              542177_PO Terms & Conditions dated effective 05/08/2019               EDGEN MURRAY CORPORATION                                                  Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
   454                  Oilfield Services                              Produced Water EPA testing for NPDES permit                           ELEMENT MATERIALS TECHNOLOGY LAFAYETTE LLC                                Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                                                                                                                                                                                                                                                                                                                                                                 Divisive Mergers
   455       5/1/1988   Operating Agreement - Other                    Offshore Operating Agreement entered into May 1, 1988 by and          ELF Aquitaine Operating Inc. as Operator and Plumn Offshore, Inc. and                               EI 342 Lease G02319                                                          TANA EXPLORATION COMPANY LLC                                       $0.00     Assume and Allocate Pursuant to
                                                                       between ELF Aquitaine Operating Inc. as Operator and Plumn            TXP Operating Company as Non-Operators                                                                                                                                                                                                                              Divisive Mergers             x                             x
                                                                       Offshore, Inc. and TXP Operating Company as Non-Operators
   456       4/6/1998   Joint Development / Venture / Exploration      AMENDMENT TO JOINT VENTURE AGREEMENT- ELF ASSUMES                     ELF EXPLORATION INC. AND COASTAL O&G CORPORATION                          Fieldwood Energy          VK 779VK 780 Lease G06884, VK824 Lease G15436                                ENERGY XXI GOM LLC, MARUBENI OIL & GAS                             $0.00     Assume and Allocate Pursuant to
                        Agreements                                     COperating AgreementSTAL POSISTION DATED APRIL 6, 1998                                                                                          Offshore LLC                                                                                           (USA) LLC, TOTAL E & P USA INC                                                     Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                       ELF EXPLORATION INC. AND COperating AgreementSTAL O&G
                                                                       CORPORATION.
   457       4/6/1998   Letter Agreement - Other Land                  LETTER (ELF OFFERS NIPPON PART OF THE COperating                      ELF EXPLORATION INC. AND NIPPON OIL EXPLORATION U.S.A.                    Fieldwood Energy          VK 780 Lease G06884, VK 824 Lease G15436                                     ENERGY XXI GOM LLC, MARUBENI OIL & GAS                             $0.00     Assume and Allocate Pursuant to
                                                                       AgreementSTAL INTEREST) DATED APRIL 6, 1998, BY AND                   LIMITED                                                                   Offshore LLC                                                                                           (USA) LLC, TOTAL E & P USA INC                                                     Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                       BETWEEN ELF EXPLORATION INC. AND NIPPON OIL
                                                                       EXPLORATION U.S.A. LIMITED
   458                  Oilfield Services                              537492_Master Services Agreement dated effective 11/01/2013           ELITE COMMUNICATION SERVICES INC                                          Fieldwood Energy LLC      n.a.                                                                         n.a.                                                        $159,560.07      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
   459                  Oilfield Services                              777975_Master Services Agreement dated effective 10/30/2019           EMINENT OILFIELD SERVICES, LLC                                            Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                                                                                                                                                                                                                                                                                                                                                                 Divisive Mergers
   460       3/1/2019   Marketing - Service Agreement                  SERVICES CONTRACT FOR PIG LAUNCHER BETWEEN EMPIRE EMPIRE DEEPWATER LLC AND FIELDWOOD ENERGY LLC                                                 Fieldwood Energy LLC      EW 826 Lease G05800                                                          APACHE DEEPWATER LLC, WALTER OIL & GAS                             $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                       DEEPWATER LLC AND FIELDWOOD ENERGY LLC                                                                                                                                                                                                                 CORPORATION, W & T OFFSHORE INC                                                    Divisive Mergers
   461                  Oilfield Services                              701217_Master Services Agreement dated effective 08/08/2018 ENCORE WELLHEAD SYSTEMS LLC                                                         Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
   462                  Oilfield Services                              700564_Master Services Agreement dated effective 04/28/2014           ENERGY COMPLETION SERVICES LP                                             Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
   463       7/1/1998   Farmout Agreement                              FO by and between Energy Development Corp & Juniper Energy Kp Energy Development Corp & Juniper Energy Kp                                       Fieldwood Energy LLC      EI 57 Lease G02601                                                           TALOS PRODUCTION LLC                                               $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                                                                                                                                                                                                                                                                                                                                                                 Divisive Mergers
   464                  Non-Oilfield Services                                                                                                ENERGY GRAPHICS INC                                                       Fieldwood Energy LLC      n.a.                                                                         n.a.                                                         $38,970.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
   465                  Non-Oilfield Services                                                                                                ENERGY INFORMATION INC                                                    Fieldwood Energy LLC      n.a.                                                                         n.a.                                                           $1,500.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
   466                  Oilfield Services                              BOP Certifier (Wellwork)                                              ENERGY RISK CONSULTING                                                    Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
   467       9/9/2013   Operating Agreement - Other                    Amends certain JOperating Agreement dated 02/01/2013                  Energy XXI GOM LLC                                                        Fieldwood Energy LLC      SP 62 Lease G01294                                                                                                                              $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                                                                                                                                                                                                                                                                                                                                                                 Divisive Mergers
   468       1/1/1971   Joint Operating Agreement                      PENNZOIL OFFSHORE GAS OPERATORS, INC., MESA                           Energy XXI GOM LLC                                                        Fieldwood Energy LLC      EI 330 Lease G02115                                                          ENERGY XXI GOM LLC, RENAISSANCE OFFSHORE,                          $0.00     Assume and Allocate Pursuant to
                                                                       PETROLEUM CO., ET AL.                                                                                                                                                                                                                                  LLC, Arena, TANA EXPLORATION COMPANY LLC                                           Divisive Mergers             x

   469      12/1/1974   Joint Operating Agreement                      PENNZOIL OFFSHORE GAS OPERATORS, INC. AND PENNZOIL                    Energy XXI GOM LLC; Fieldwood Energy LLC; GOM Shelf LLC                   Fieldwood Energy LLC;     SM 127 Lease G02883, SM 141 Lease G02885                                     ENERGY XXI GOM LLC                                                 $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                       LOUISIANA AND TEXAS OFFSHORE, INC. ET AL                                                                                                        GOM Shelf LLC                                                                                                                                                                             Divisive Mergers
   470       5/1/1974   Joint Operating Agreement                      OPERATING AGREEMENT BY AND BETWEEN PENNZOIL                           Energy XXI GOM LLC; Fieldwood Energy LLC; GOM Shelf LLC                   Fieldwood Energy LLC;     SM 128 Lease G02587                                                          ENERGY XXI GOM LLC, SHELL PIPELINE COMPANY                         $0.00     Assume and Allocate Pursuant to
                                                                       OFFSHORE GAS OPERATORS, INC. AND PENNZOIL LOUISIANA                                                                                             GOM Shelf LLC                                                                                          LP, TRUNKLINE GAS CO LLC                                                           Divisive Mergers             x
                                                                       AND TEXAS OFFSHORE, INC. ET AL
   471       1/1/2000   Joint Operating Agreement                      JOINT OPERATING AGREEMENT BY AND BETWEEN OCEAN                        Energy XXI GOM LLC; OCEAN ENERGY, INC., MCMORAN OIL & GAS                 Fieldwood Energy LLC      EI 108 Lease G03811                                                                                                                             $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                       ENERGY, INC., MCMORAN OIL & GAS LLC., ET AL.                          LLC., ET AL.                                                                                                                                                                                                                                                        Divisive Mergers
   472                  Oilfield Services                              701119_PO Terms & Conditions dated effective 03/22/2016               ENERJETEX TECHNOLOGY LLC                                                  Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                            Page 15 of 61                                                                                                                                                           Purchaser
                                                                                                              Case 20-33948 Document 1456 Filed in TXSB on 06/02/21 Page 20 of 65
Fieldwood Energy, LLC, et al.
Prepared June 2, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                      Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                  Cure Estimate                                                Credit Bid
    #                                 Contract Category                                     Contract Description [1][2]                                         Known Contract Counterparties [3]                         Debtor Entities [4]                               Associated Leases [5]                                           Related Lease Parties [6]                                     Proposed Contract Treatment [8]    FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                          [7]                                                     Purchaser
   473                  Oilfield Services                              777689_Master Services Agreement dated effective 06/06/2018            ENGINUITY GLOBAL LLC                                                     Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
   474                  Oilfield Services                              ENSCO 102 Daywork Drilling Contract 09 05 2018                         ENSCO OFFSHORE COMPANY                                                   Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
   475       7/1/1996   Joint Operating Agreement                      7.1.1996 SM 39 Joint Operating Agreement, as amended                   ENSERCH EXPLORATION, INC, AND PETROBRAS AMERICA, INC.                    Fieldwood Energy LLC;     SM 39 Lease G16320                                                                                                                              $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                       Fieldwood Energy                                                                                                                                                                          Divisive Mergers                                    x
                                                                                                                                                                                                                       Offshore LLC
   476      12/14/1995 Other Misc.                                     REVISED LETTER OF INTENT (FARMOUT) DATED DECEMBER                      ENSERCH EXPLORATION, INC, AND PETROBRAS AMERICA, INC.                                              SM 280 Lease G14456                                                          MP GULF OF MEXICO, LLC                                             $0.00     Assume and Allocate Pursuant to
                                                                       14, 1995, BY AND BETWEEN ENSERCH EXPLORATION, INC, AND                                                                                                                                                                                                                                                                                    Divisive Mergers             x
                                                                       PETROBRAS AMERICA, INC.
   477       5/2/1978   Farmout Agreement                              FARMOUT AGREEMENT EFFECTIVE MAY 2, 1978, BY AND                        ENSERCH, FARMOR, AND ANADARKO, FARMEE.                                   Fieldwood Energy          HI A365 Lease G02750                                                                                                                            $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                       BETWEEN ENSERCH, FARMOR, AND ANADARKO, FARMEE.                                                                                                  Offshore LLC                                                                                                                                                                              Divisive Mergers
   478       8/1/2018   Withdrawal Agreement                           by and between Fieldwood Energy Offshore LLC and Entech                Entech Enterprises, Inc.                                                 Fieldwood Energy          SS 271 Lease G01038                                                                                                                             $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                       Enterprises, Inc.: Entech Withdraws from SS 271 Unit                                                                                            Offshore LLC                                                                                                                                                                              Divisive Mergers
   479                  Oilfield Services                              Utilities - Grand Isle and Venice                                      ENTERGY GULF STATES LOUISIANA LLC                                        Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
   480                  Oilfield Services                              Utilities - Grand Isle and Venice                                      ENTERGY LOUISIANA LLC                                                    Fieldwood Energy LLC      n.a.                                                                         n.a.                                                           $2,830.22     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
   481       2/1/2006   Marketing - Transportation                     Memorandum of Agreement in addition to the Gas Gathering               Enterprise Field Services company, LLC and Noble Energy, Inc. -                                    GC 768 Lease G21817                                                          ANADARKO US OFFSHORE LLC                                           $0.00     Assume and assign to Credit Bid
                                                                       between Enterprise Field Services company, LLC and Noble Energy,       Dedication of production                                                                                                                                                                                                                                              Purchaser                           x
                                                                       Inc. - Dedication of production
   482       5/1/2009   Marketing - Transportation                     Reimbursement Agreement between Enterprise Field Services, LLC         Enterprise Field Services, LLC and Anadarko Petroleum, ENI Petroleum                               GC 768 Lease G21817                                                          ANADARKO US OFFSHORE LLC                                           $0.00     Assume and assign to Credit Bid
                                                                       and Anadarko Petroleum, ENI Petroleum US LLC, ConocoPhillips           US LLC, ConocoPhillips Company, BHP Billiton Petroleum Inc, MCX Gulf                                                                                                                                                                                                  Purchaser
                                                                       Company, BHP Billiton Petroleum Inc, MCX Gulf of Mexico, LLC,          of Mexico, LLC, NIPPON Oil Exploration USA Limited, Hess Corpo                                                                                                                                                                                                                                            x
                                                                       NIPPON Oil Exploration USA Limited, Hess Corporation, Repsol E&P
                                                                       USA, Ecopetrol America Inc, and Noble Energy Inc.
   483                  Oilfield Services                              Enterprise Offshore Drilling -- Appendix A_Drilling Order 07 12 2018   ENTERPRISE OFFSHORE DRILLING LLC                                         Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
   484      10/7/2013   Elections                                      Election Letter Agreement by and between Fieldwood Energy LLC          ENVEN ENERGY VENTURES LLC                                                Fieldwood Energy LLC      PL 13 Lease G03171                                                           ANKOR ENERGY LLC, ENVEN ENERGY VENTURES,                           $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                       and Enven Energy Ventures LLC                                                                                                                                                                                                                          LLC                                                                                Divisive Mergers
   485       9/1/1981   Joint Operating Agreement                      Operating Agreement 9/1/1981                                    ENVEN ENERGY VENTURES LLC, Walter O&G, Castex, GOME 1271,                       Fieldwood Energy LLC      VR 271 Lease G04800                                                                                                                             $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                                                                                       Dorado Deep                                                                                                                                                                                                                                                               Divisive Mergers
   486      2/26/1966   Operating Agreement - Other                    Operating Agreement by and between Hardy Oil & Gas USA Inc., As ENVEN ENERGY VENTURES LLC; Fieldwood Energy LLC; Fieldwood                      Fieldwood Energy LLC;     GA 151 Lease G15740                                                          ENVEN ENERGY VENTURES LLC                                          $0.00     Assume and Allocate Pursuant to
                                                                       Operator and British-Borneo Exploration, Inc. and Zilkha Energy Energy Offshore LLC                                                             Fieldwood Energy                                                                                                                                                                          Divisive Mergers             x
                                                                       Company, As Non-Operators                                                                                                                       Offshore LLC
   487      6/24/1994   Operating Agreement - Other                    Operating Agreement eff. 6-24-94                                EnVen Energy Ventures, Walter O&G, Energy XXI GOM                               Fieldwood Energy LLC      MP 281 Lease G10910                                                                                                                             $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                                                                                                                                                                                                                                                                                                                                                                 Divisive Mergers
   488                  Non-Oilfield Services                          Perpetual Software License Agreement                                   ENVIRONMENTAL SYSTEMS RESEARCH INSTITUTE, INC                            Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
   489      11/1/2006   Farmout Agreement                              Farmout Agreement by and between EOG Resources, Inc. and :             EOG Resources, Inc.                                                                                SS 79 Lease G15277                                                           CALYPSO EXPLORATION LLC                                            $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                       EOG farm out SS 79 to Seneca Resources Corporation                                                                                                                                                                                                                                                                                           Purchaser
   490      6/14/2000   Farmout Agreement                              Farmout Agreement by and between EOG Resources, Inc. and               EOG Resources, Inc. and PetroQuest Energy One, L.L.C.                                              SS 79 Lease G15277                                                           CALYPSO EXPLORATION LLC                                            $0.00     Assume and assign to Credit Bid
                                                                       PetroQuest Energy One, L.L.C. : EOG farm out SS 79 to PetroQuest,                                                                                                                                                                                                                                                                            Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                       PetroQuest then enters Exploration and Developemnt Agreement
                                                                       with Challenge Minerals
   491                  Oilfield Services                              Diving & ROV Services, Well P&A, Cutting Services, Heavy Lifting,      EPIC COMPANIES, LLC                                                      Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                       Derrick Barges                                                                                                                                                                                                                                                                                                                               Purchaser
   492                  Oilfield Services                              Diving & ROV Services, Well P&A, Cutting Services, Heavy Lifting,      EPIC DIVING & MARINE SERVICES, LLC (a disrega                            Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                       Derrick Barges                                                                                                                                                                                                                                                                                                                               Purchaser
   493      8/19/2020   Non-Oilfield Services                          Statement of Work                                                      EPIC INSURANCE BROKERS & CONSULTANTS                                     Fieldwood Energy LLC      n.a.                                                                         n.a.                                                             $145.16     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
   494       8/1/2010   Marketing - Service Agreement                  SERVICE AGREEMENT FOR SOUTH PASS 49 PIPELINE                   EPL O&G                                                                                                    SP 49                                                                                                                                           $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                       PERSONNEL                                                                                                                                                                                                                                                                                                                                 Divisive Mergers
   495      12/4/2013   Other Lease / Rental Agreement                 by and between Fieldwood Energy LLC, GOM Shelf LLC and EPL Oil EPL OIL & GAS, LLC                                                               Fieldwood Energy LLC      MP 302 Lease G32264                                                          APACHE SHELF EXPLORATION LLC, EPL OIL &                            $0.00     Assume and Allocate Pursuant to
                                                                       & Gas, LLC - Amends certain Slot Rental Agreement dated                                                                                                                                                                                                GAS, LLC                                                                           Divisive Mergers             x
                                                                       12/26/2012
   496      10/25/2005 Property Participation & Exchange               EI 311/312 includes JOA with EPL                               EPL OIL & GAS, LLC                                                                                         EI 312 Lease G22679                                                          EPL OIL & GAS, LLC                                                 $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                       Agreements                                                                                                                                                                                                                                                                                                                                                                                Divisive Mergers
   497      4/28/2014 Marketing - PHA                                  PHA MP311B-MP302B19 by and between Fieldwood and EPL OIL &             EPL OIL & GAS, LLC                                                       Fieldwood Energy LLC      MP 311 Lease G02213                                               EPL OIL & GAS, LLC, APACHE SHELF                                              $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                       GAS, LLC and EPL OIL & GAS, LLC                                                                                                                                                                                                             EXPLORATION LLC                                                                               Divisive Mergers
   498       2/6/1967   Joint Operating Agreement                      OPERATING AGREEMENT BY AND BETWEEN CONTINENTAL OIL                     EPL OIL & GAS, LLC; Fieldwood Energy LLC; GOM Shelf LLC                  Fieldwood Energy LLC;     MP 296 Lease G01673, MP 303 Lease G04253, MP 304 Lease G03339, MP EPL OIL & GAS, LLC; EPL OIL & GAS, LLC, APACHE                                $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                       COMPANY AND TENNECO OIL COMPANY ET AL, AS AMENDED                                                                                               GOM Shelf LLC             311 Lease G02213                                                  SHELF EXPLORATION LLC                                                                         Divisive Mergers
   499      6/23/2003   Marketing - Connection Agreement               OFFSHORE TIE-IN EQUILON ENTERPRISES LLC DBA SHELL OIL                  EQUILON ENTERPRISES LLC                                                                            MC 311 Lease G02968                                               ARENA ENERGY LP, BRISTOW US LLC                                               $0.00     Assume and Allocate Pursuant to
                                                                       PRODUCTS US CONNECTION FOR BOURBON OIL PIPELINE AT                                                                                                                                                                                                                                                                                        Divisive Mergers             x
                                                                       MC 311A
   500      4/16/2014   Other Lease / Rental Agreement                 Rental Agreement                                                       Equinor USA E&P, W & T Energy VI                                                                   MC 993 N/2MC 993 S/2 Lease G24134                                                                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
   501      11/1/2011   Joint Operating Agreement                      Joint Operating Agreement by and between Marathon Oil Company,         Equinor USA E&P; W & T Energy VI                                         Fieldwood Energy LLC      MC 993 S/2 Lease G24134                                                                                                                         $0.00     Assume and assign to Credit Bid
                                                                       Statoil USA E&P Inc and Woodside Energy (USA) Inc dated and                                                                                                                                                                                                                                                                                  Purchaser                           x
                                                                       effective 1 Nov 2011
   502      9/11/2012   Joint Operating Agreement                      Area of Mutual Interest Agreement and Joint Operating Agreement        Equinor USA E&P; W & T Energy VI                                         Fieldwood Energy LLC      MC 992 S/2 Lease G24133                                                      ECOPETROL AMERICA LLC, TALOS ENERGY                                $0.00     Assume and assign to Credit Bid
                                                                       made and entered into between Marathon Oil Company, Statoil USA                                                                                                                                                                                        OFFSHORE, LLC                                                                         Purchaser
                                                                       E&P Inc and Woodside Energy (USA) Inc dated and effective 11                                                                                                                                                                                                                                                                                                                     x
                                                                       June 2012 (including JOperating Agreement to be identical to
                                                                       JOperating Agreement for MC 993 S/2)
   503                  Oilfield Services                              500985_MSA dated effective 12/16/13; Amend. effective 01/29/2015;      ERA HELICOPTERS LLC                                                      Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                       Amend. effective 08/21/2018                                                                                                                                                                                                                                                                                                                  Purchaser
   504                  Oilfield Services                              777596_Master Services Agreement dated effective 03/20/2018            ESEIS, INC                                                               Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
   505                  Oilfield Services                              700634_Master Services Agreement dated effective 10/01/2014            ETHOS ENERGY LIGHT TURBINES LLC                                          Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
   506                  Oilfield Services                              Rental Drill Bits                                                      EVANS RENTALS, INC                                                       Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
   507                  Oilfield Services                              Master Agreement                                                       Eventure Global                                                          Fieldwood Energy, LLC     n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
   508      7/31/2018   Non-Oilfield Services                          Services Agreement                                                     EVERYTHINGBENEFITS                                                       Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
   509                  Oilfield Services                              508471_Master Services Agreement dated effective 11/01/2013            EXPEDITORS & PRODUCTION SERVICES CO, INC                                 Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
   510       5/6/2019   Non-Oilfield Services                          Consulting Agreement                                                   EXPLOITATION TECHNOLOGIES LLC                                            Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
   511                  Oilfield Services                              Explosives Contractor                                                  EXPLOSIVE SERVICES INTERNATIONAL LTD                                     Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
   512      8/16/1993   Joint Operating Agreement                      Amendment to'Operating Agreement, dated August 16, 1993,               Express Acquisition Company and Torch EnergyAdvisors Inc.                Fieldwood Energy          SS 207 Lease G01523                                                                                                                             $0.00     Assume and Allocate Pursuant to
                                                                       between Express Acquisition Company and Torch EnergyAdvisors                                                                                    Offshore LLC                                                                                                                                                                              Divisive Mergers             x                             x
                                                                       Inc.
   513                  Oilfield Services                              Daily Operating Supplies                                               EXPRESS SUPPLY & STEEL LLC                                               Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
   514                  Oilfield Services                              700929_Master Services Agreement dated effective 05/07/2015            EXPRESS WELD LLC                                                         Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
   515                  Oilfield Services                              Pipeline Rental Tools/Equipment                                        EXPRO MIDSTREAM SERVICES, LLC                                            Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
   516                  Oilfield Services                              543437_Master Services Agreement dated effective 11/01/2013            EXTREME ENERGY SERVICES LLC                                              Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
   517      12/11/2007 Letter Agreement - Other Land                   Letter Agreement by and between Exxon Mobil Corporation and            Exxon Mobil Corporation and Apache Corporation                                                     ST 67/68 Lease 20                                                                                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                       Apache Corporation : Amendment to Letter Agreement 10/24/2006                                                                                                                                                                                                                                                                                Purchaser

                                                                                                                                                                                                                                            Page 16 of 61
                                                                                                              Case 20-33948 Document 1456 Filed in TXSB on 06/02/21 Page 21 of 65
Fieldwood Energy, LLC, et al.
Prepared June 2, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                      Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                  Cure Estimate                                                Credit Bid
    #                                 Contract Category                                    Contract Description [1][2]                                         Known Contract Counterparties [3]                          Debtor Entities [4]                               Associated Leases [5]                                           Related Lease Parties [6]                                     Proposed Contract Treatment [8]    FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                          [7]                                                     Purchaser
   518       4/9/2008   Letter Agreement - Other Land                  Letter Agreement by and between Exxon Mobil Corporation and          Exxon Mobil Corporation and Apache Corporation                                                       ST 67/68 Lease 20                                                                                                                               $0.00     Assume and assign to Credit Bid
                                                                       Apache Corporation : Exxon Mobil grants extension to well                                                                                                                                                                                                                                                                                    Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                       commencement per Amendment to Letter Agreement dated
                                                                       09/10/1991
   519      1/31/2007   Facilities & Tie-In Agreements                 EXXON MOBIL PIPELINE COMPANY CONNECTION AGREEMENT                    EXXONMOBIL PIPELINE COMPANY                                                                          WD 90 Lease G01089                                                                                                                              $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                       FOR WD 73A platform owned by Exxon and connecting to WD 90                                                                                                                                                                                                                                                                                Divisive Mergers
   520      8/21/2006   Marketing - Connection Agreement               EXXONMOBILE PIPELINE COMPANY CONNECTION AGREEMENT                    EXXONMOBIL PIPELINE COMPANY                                                                          MC 311 Lease G02968                                                          ARENA ENERGY LP, BRISTOW US LLC                                    $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                       WITH APACHE CORPORATION                                                                                                                                                                                                                                                                                                                   Divisive Mergers
   521                  Oilfield Services                              777903_Master Services Agreement dated effective 03/28/2019          F.A.D. FLANGE ACCIAIO E DERIVATI S.P.A.                                    Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
   522                  Oilfield Services                              505180_Master Services Agreement dated effective 12/01/2013          FASTORQ LLC                                                                Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
   523                  Oilfield Services                              501699_Master Services Agreement dated effective 02/02/2014          FDF ENERGY SERVICES                                                        Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
   524       6/1/2020   Non-Oilfield Services                          Service Agreement                                                    FIDELITY INVESTMENTS INSTITUTIONAL                                         Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
   525       4/1/2009   Marketing - Other                              Allocation of quality bank by and between Fieldwood and Allocation   Fieldwood and Allocation Specialists, LLC and Allocation Specialists, LLC Fieldwood Energy LLC       GI 116 Lease G13944                                                          W & T OFFSHORE INC                                                 $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                       Specialists, LLC and Allocation Specialists, LLC                                                                                                                                                                                                                                                                                             Purchaser
   526      11/1/2018   Marketing - Other                              Allocation of quality bank by and between Fieldwood and Allocation   Fieldwood and Allocation Specialists, LLC and Allocation Specialists, LLC Fieldwood Energy LLC       GC 065 Lease G05889                                                          WILD WELL CONTROL INC, DEEPWATER                                   $0.00     Assume and assign to Credit Bid
                                                                       Specialists, LLC and Allocation Specialists, LLC                                                                                                                                                                                                       ABANDONMENT ALTERNATIVES INC, MARUBENI                                                Purchaser
                                                                                                                                                                                                                                                                                                                              OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                              CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                  x
                                                                                                                                                                                                                                                                                                                              RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                              OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                              CHEVRON USA INC, W & T ENER
   527       1/1/2006   Marketing - PHA                                GC 768 by and between Fieldwood and Anadarko US Offshore LLC         Fieldwood and Anadarko US Offshore LLC and Anadarko US Offshore            Fieldwood Energy LLC      GC 768 Lease G21817                                                          ANADARKO US OFFSHORE LLC                                           $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                       and Anadarko US Offshore LLC                                         LLC                                                                                                                                                                                                                                                                     Purchaser
   528       8/1/1997   Marketing - PHA                                ST 176/ST 148 by and between Fieldwood and Arena Offshore LLC        Fieldwood and Arena Offshore LLC and Arena Offshore LLC                    Fieldwood Energy LLC      ST 161 Lease G01248, ST 148 Lease G01960                                                                                                        $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                       and Arena Offshore LLC                                                                                                                                                                                                                                                                                                                    Divisive Mergers
   529      10/31/2013 Marketing - Pipeline Transport                  Capacity Agreement by and between Fieldwood and Arena Offshore       Fieldwood and Arena Offshore LP and Arena Offshore LP                      Fieldwood Energy LLC      EI 315 Lease G02112, EI 316 Lease G05040, EI 329 Lease G02912                ARENA ENERGY LP, TANA EXPLORATION                                  $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                       LP and Arena Offshore LP                                                                                                                                                                                                                               COMPANY LLC                                                                        Divisive Mergers
   530      9/21/2010   Marketing - PHA                                MC 519-Santiago;MC 563-Santa Cruz;MC 562-Isabella MC 563 by          Fieldwood and BP Exploration and Production Inc. and BP Exploration and Fieldwood Energy LLC         MC 562 Lease G19966                                                                                                                             $0.00     Assume and assign to Credit Bid
                                                                       and between Fieldwood and BP Exploration and Production Inc. and     Production Inc.                                                                                                                                                                                                                                                         Purchaser                           x
                                                                       BP Exploration and Production Inc.
   531      9/21/2010   Marketing - PHA                                MC 562 and MC 519 at MC 474(Genovesa) by and between                 Fieldwood and BP Exploration and Production Inc. and BP Exploration and Fieldwood Energy LLC         MC 562 Lease G19966                                                                                                                             $0.00     Assume and assign to Credit Bid
                                                                       Fieldwood and BP Exploration and Production Inc. and BP              Production Inc.                                                                                                                                                                                                                                                         Purchaser                           x
                                                                       Exploration and Production Inc.
   532      9/21/2010   Marketing - PHA                                MC 519-Santiago;MC 563-Santa Cruz;MC 562-Isabella MC 563 by          Fieldwood and BP Exploration and Production Inc. and BP Exploration and Fieldwood Energy LLC         MC 519 Lease G27278                                                          BP EXPLORATION & PRODUCTION INC, HOUSTON                           $0.00     Assume and assign to Credit Bid
                                                                       and between Fieldwood and BP Exploration and Production Inc. and     Production Inc.                                                                                                                                                                   ENERGY DEEPWATER VENTURES I, RED WILLOW                                               Purchaser                           x
                                                                       BP Exploration and Production Inc.                                                                                                                                                                                                                     OFFSHORE LLC
   533      9/21/2010   Marketing - PHA                                MC 562 and MC 519 at MC 474(Genovesa) by and between                 Fieldwood and BP Exploration and Production Inc. and BP Exploration and Fieldwood Energy LLC         MC 519 Lease G27278, MC 474 Lease G35825                                     BP EXPLORATION & PRODUCTION INC, HOUSTON                           $0.00     Assume and assign to Credit Bid
                                                                       Fieldwood and BP Exploration and Production Inc. and BP              Production Inc.                                                                                                                                                                   ENERGY DEEPWATER VENTURES I, RED WILLOW                                               Purchaser                           x
                                                                       Exploration and Production Inc.                                                                                                                                                                                                                        OFFSHORE LLC
   534       1/1/2011   Marketing - Lease of Platform Space            BRI116-LOPS by and between Fieldwood and BRISTOW U.S. LLC            Fieldwood and BRISTOW U.S. LLC and BRISTOW U.S. LLC                        Fieldwood Energy LLC      EI 346 Lease G14482, MC 311 Lease G02968, SS 189 Lease G04232, ST            BRISTOW US LLC; ARENA ENERGY LP, BRISTOW                           $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                       and BRISTOW U.S. LLC                                                                                                                                                      295 Lease G05646                                                             US LLC                                                                             Divisive Mergers
   535       7/1/2014   Marketing - PHA                                VR 271 by and between Fieldwood and Castex Offshore Inc and          Fieldwood and Castex Offshore Inc and Castex Offshore Inc                  Fieldwood Energy LLC      VR 271 Lease G04800                                                                                                                             $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                       Castex Offshore Inc                                                                                                                                                                                                                                                                                                                       Divisive Mergers
   536      11/1/2016   Marketing - Pipeline Transport                 Capacity Agreement by and between Fieldwood and Chevron              Fieldwood and Chevron Products Company and Chevron Products                Fieldwood Energy LLC      GC 065 Lease G05889                                                          WILD WELL CONTROL INC, DEEPWATER                                   $0.00     Assume and assign to Credit Bid
                                                                       Products Company and Chevron Products Company                        Company                                                                                                                                                                           ABANDONMENT ALTERNATIVES INC, MARUBENI                                                Purchaser
                                                                                                                                                                                                                                                                                                                              OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                              CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                  x
                                                                                                                                                                                                                                                                                                                              RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                              OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                              CHEVRON USA INC, W & T ENER
   537      11/4/2016   Marketing - Pipeline Transport                 Capacity Agreement by and between Fieldwood and Chevron              Fieldwood and Chevron Products Company and Chevron Products                Fieldwood Energy LLC      GC 065 Lease G05889                                                          WILD WELL CONTROL INC, DEEPWATER                                   $0.00     Assume and assign to Credit Bid
                                                                       Products Company and Chevron Products Company                        Company                                                                                                                                                                           ABANDONMENT ALTERNATIVES INC, MARUBENI                                                Purchaser
                                                                                                                                                                                                                                                                                                                              OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                              CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                  x
                                                                                                                                                                                                                                                                                                                              RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                              OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                              CHEVRON USA INC, W & T ENER
   538      6/13/2018   Marketing - Pipeline Transport                 Capacity Agreement by and between Fieldwood and Chevron              Fieldwood and Chevron Products Company and Chevron Products                Fieldwood Energy LLC      GC 065 Lease G05889                                                          WILD WELL CONTROL INC, DEEPWATER                                   $0.00     Assume and assign to Credit Bid
                                                                       Products Company and Chevron Products Company                        Company                                                                                                                                                                           ABANDONMENT ALTERNATIVES INC, MARUBENI                                                Purchaser
                                                                                                                                                                                                                                                                                                                              OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                              CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                  x
                                                                                                                                                                                                                                                                                                                              RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                              OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                              CHEVRON USA INC, W & T ENER
   539      10/1/2016   Marketing - Pipeline Transport                 Capacity Agreement by and between Fieldwood and Chevron USA          Fieldwood and Chevron USA INC and Chevron USA INC                          Fieldwood Energy LLC      GC 065 Lease G05889                                                          WILD WELL CONTROL INC, DEEPWATER                                   $0.00     Assume and assign to Credit Bid
                                                                       INC and Chevron USA INC                                                                                                                                                                                                                                ABANDONMENT ALTERNATIVES INC, MARUBENI                                                Purchaser
                                                                                                                                                                                                                                                                                                                              OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                              CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                  x
                                                                                                                                                                                                                                                                                                                              RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                              OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                              CHEVRON USA INC, W & T ENER
   540      11/1/2016   Marketing - Pipeline Transport                 Capacity Agreement by and between Fieldwood and Chevron USA          Fieldwood and Chevron USA INC and Chevron USA INC                          Fieldwood Energy LLC      GC 065 Lease G05889                                                          WILD WELL CONTROL INC, DEEPWATER                                   $0.00     Assume and assign to Credit Bid
                                                                       INC and Chevron USA INC                                                                                                                                                                                                                                ABANDONMENT ALTERNATIVES INC, MARUBENI                                                Purchaser
                                                                                                                                                                                                                                                                                                                              OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                              CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                  x
                                                                                                                                                                                                                                                                                                                              RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                              OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                              CHEVRON USA INC, W & T ENER
   541      7/13/2018   Marketing - Pipeline Transport                 Capacity Agreement by and between Fieldwood and Chevron USA          Fieldwood and Chevron USA INC and Chevron USA INC                          Fieldwood Energy LLC      GC 065 Lease G05889                                                          WILD WELL CONTROL INC, DEEPWATER                                   $0.00     Assume and assign to Credit Bid
                                                                       INC and Chevron USA INC                                                                                                                                                                                                                                ABANDONMENT ALTERNATIVES INC, MARUBENI                                                Purchaser
                                                                                                                                                                                                                                                                                                                              OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                              CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                  x
                                                                                                                                                                                                                                                                                                                              RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                              OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                              CHEVRON USA INC, W & T ENER
   542       2/2/1996   Marketing - Pipeline Transport                 Gathering Agreement by and between Fieldwood and CMA Pipeline        Fieldwood and CMA Pipeline and CMA Pipeline                                Fieldwood Energy LLC      ST 206 Lease G05613                                                          MARATHON OIL COMPANY, W & T OFFSHORE INC,                          $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                       and CMA Pipeline                                                                                                                                                                                                                                       CMA PIPELINE                                                                       Divisive Mergers
   543      9/30/2015   Marketing - Pipeline Transport                 Gathering Agreement by and between Fieldwood and CMPA                Fieldwood and CMPA PIPELINE PARTNERSHIP, LLC and CMPA                      Fieldwood Energy LLC      ST 206 Lease G05613                                                          MARATHON OIL COMPANY, W & T OFFSHORE INC,                          $0.00     Assume and Allocate Pursuant to
                                                                       PIPELINE PARTNERSHIP, LLC and CMPA PIPELINE                          PIPELINE PARTNERSHIP, LLC                                                                                                                                                         CMA PIPELINE                                                                       Divisive Mergers             x
                                                                       PARTNERSHIP, LLC
   544      7/18/2002   Marketing - PHA                                HI A-582 by and between Fieldwood and Cox Operating, LLC and         Fieldwood and Cox Operating, LLC and Cox Operating, LLC                    Fieldwood Energy LLC      HI A582 Lease G02719                                                         COX OPERATING LLC                                                  $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                       Cox Operating, LLC                                                                                                                                                                                                                                                                                                                        Divisive Mergers
   545      7/31/2013   Marketing - Pipeline Transport                 Capacity Agreement by and between Fieldwood and Energy XXI and       Fieldwood and Energy XXI and Energy XXI                                    Fieldwood Energy LLC      EI 315 Lease G02112, EI 316 Lease G05040, EI 329 Lease G02912       ARENA ENERGY LP, TANA EXPLORATION                                           $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                       Energy XXI                                                                                                                                                                                                                                    COMPANY LLC                                                                                 Divisive Mergers
   546       6/3/2015   Marketing - Pipeline Transport                 Capacity Agreement by and between Fieldwood and Energy XXI and       Fieldwood and Energy XXI and Energy XXI                                    Fieldwood Energy LLC      EI 315 Lease G02112, EI 316 Lease G05040, EI 329 Lease G02912       ARENA ENERGY LP, TANA EXPLORATION                                           $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                       Energy XXI                                                                                                                                                                                                                                    COMPANY LLC                                                                                 Divisive Mergers
   547      11/1/2006   Marketing - Lease of Platform Space            ERA100-LOPS by and between Fieldwood and ERA Helicopters LLC         Fieldwood and ERA Helicopters LLC and ERA Helicopters LLC                  Fieldwood Energy LLC      HI A-573 Lease G02393, MP 289 Lease G01666, SS 274 Lease G01039, ST ERA HELICOPTERS INC.; Crimson Louisiana Pipeline                            $0.00     Assume and Allocate Pursuant to
                                                                       and ERA Helicopters LLC                                                                                                                                                   206 Lease G05613, VR 265 Lease G01955                               LLC, EAST CAMERON GATHERING LLC, ERA                                                        Divisive Mergers             x
                                                                                                                                                                                                                                                                                                                     HELICOPTERS INC.




                                                                                                                                                                                                                                            Page 17 of 61
                                                                                                              Case 20-33948 Document 1456 Filed in TXSB on 06/02/21 Page 22 of 65
Fieldwood Energy, LLC, et al.
Prepared June 2, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                      Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                  Cure Estimate                                                Credit Bid
    #                                 Contract Category                                    Contract Description [1][2]                                         Known Contract Counterparties [3]                          Debtor Entities [4]                               Associated Leases [5]                                           Related Lease Parties [6]                                     Proposed Contract Treatment [8]    FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                          [7]                                                     Purchaser
   548       2/1/2011   Marketing - Lease of Platform Space            ERA100-LOPS by and between Fieldwood and ERA Helicopters LLC Fieldwood and ERA Helicopters LLC and ERA Helicopters LLC                          Fieldwood Energy LLC      GC 065 Lease G05889                                                          WILD WELL CONTROL INC, DEEPWATER                                   $0.00     Assume and assign to Credit Bid
                                                                       and ERA Helicopters LLC                                                                                                                                                                                                                                ABANDONMENT ALTERNATIVES INC, MARUBENI                                                Purchaser
                                                                                                                                                                                                                                                                                                                              OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                              CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                  x
                                                                                                                                                                                                                                                                                                                              RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                              OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                              CHEVRON USA INC, W & T ENER
   549      2/29/1996   Marketing - PHA                                PHA by and between Fieldwood and FIELDWOOD ENERGY LLC                Fieldwood and FIELDWOOD ENERGY LLC and FIELDWOOD ENERGY                    Fieldwood Energy LLC      GC 065 Lease G05889                                                          WILD WELL CONTROL INC, DEEPWATER                                   $0.00     Assume and assign to Credit Bid
                                                                       and FIELDWOOD ENERGY LLC                                             LLC                                                                                                                                                                               ABANDONMENT ALTERNATIVES INC, MARUBENI                                                Purchaser
                                                                                                                                                                                                                                                                                                                              OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                              CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                  x
                                                                                                                                                                                                                                                                                                                              RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                              OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                              CHEVRON USA INC, W & T ENER
   550       4/1/2007   Marketing - PHA                                RID108101-MP289C-MP275 by and between Fieldwood and FWE              Fieldwood and FWE and FWE                                                  Fieldwood Energy LLC      MP 289 Lease G01666                                                          ANADARKO US OFFSHORE LLC, ERA                                      $0.00     Assume and Allocate Pursuant to
                                                                       and FWE                                                                                                                                                                                                                                                HELICOPTERS INC., HIGH POINT GAS GATHERING,                                        Divisive Mergers
                                                                                                                                                                                                                                                                                                                              L.L.C., SHELL PIPELINE COMPANY LP, TALOS                                                                        x
                                                                                                                                                                                                                                                                                                                              PETROLEUM LLC, W & T OFFSHORE INC,
                                                                                                                                                                                                                                                                                                                              RIDGEWOOD ENERGY CORPORATION
   551      8/14/1995   Marketing - PHA                                PHA SM280-SM268A by and between Fieldwood and FWE and FWE Fieldwood and FWE and FWE                                                             Fieldwood Energy LLC      SM 268 Lease G02310                                                          HELIS OIL & GAS CO, AMERICAN PANTHER, LLC,                         $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                                                                                                                                                                                                                                                                              MP GULF OF MEXICO, LLC                                                             Divisive Mergers
   552       5/1/2012   Marketing - PHA                                PHA EI354-EI337A by and between Fieldwood and FWE and FWE            Fieldwood and FWE and FWE                                                  Fieldwood Energy LLC      EI 354 Lease G10752, EI 337, EI 337                                          RIDGEWOOD ENERGY CORPORATION, COX                                  $0.00     Assume and allocate pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                                                                                                                                                                                                                                                                              OPERATING LLC                                                                       divisive mergers
   553      12/10/2013 Marketing - PHA                                 MC 725 by and between Fieldwood and GULFSTAR ONE LLC and Fieldwood and GULFSTAR ONE LLC and GULFSTAR ONE LLC as                                 Fieldwood Energy LLC      MC 948 Lease G28030                                                          ECOPETROL AMERICA LLC, TALOS ENERGY                                $0.00     Assume and assign to Credit Bid
                                                                       GULFSTAR ONE LLC as amended by:A. First Amendment to              amended by                                                                                                                                                                           OFFSHORE, LLC                                                                          Purchaser
                                                                       Production Handling Agreement by and among Gulfstar One LLC,
                                                                       Noble Energy, Inc., Ecopetrol America, Inc., Samson Offshore
                                                                       Mapleleaf, LLC and Marathon Oil Company dated effective July 1,                                                                                                                                                                                                                                                                                                                  x
                                                                       2016. B. Second Amendment to Production Handling Agreement by
                                                                       and among Gulfstar One LLC, Noble Energy, Inc., Ecopetrol America
                                                                       Inc., Samson Offshore Mapleleaf, LLC, and Marathon Oil Company
                                                                       dated effective August 4, 2016
   554       4/1/2018   Marketing - PHA                                PHA ST 308 Katmai by and between Fieldwood and ILX PROSPECT          Fieldwood and ILX PROSPECT KATMAI LLC and ILX PROSPECT                     Fieldwood Energy LLC      ST 308 Lease G21685                                                                                                                             $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                       KATMAI LLC and ILX PROSPECT KATMAI LLC                               KATMAI LLC                                                                                                                                                                                                                                                              Purchaser
   555      1/17/1997   Marketing - Lease of Platform Space            ZZZ900-GC065 MROG LOPS by and between Fieldwood and Manta            Fieldwood and Manta Ray Offshore Gathering Co., LLC and Manta Ray          Fieldwood Energy LLC      GC 065 Lease G05889                                                          WILD WELL CONTROL INC, DEEPWATER                                   $0.00     Assume and assign to Credit Bid
                                                                       Ray Offshore Gathering Co., LLC and Manta Ray Offshore Gathering     Offshore Gathering Co., LLC                                                                                                                                                       ABANDONMENT ALTERNATIVES INC, MARUBENI                                                Purchaser
                                                                       Co., LLC                                                                                                                                                                                                                                               OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                              CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                  x
                                                                                                                                                                                                                                                                                                                              RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                              OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                              CHEVRON USA INC, W & T ENER
   556      1/14/2019   Marketing - PHA                                RED100-GC200TA09 ORLOV PHA by and between Fieldwood and              Fieldwood and RED WILLOW OFFSHORE LLC and RED WILLOW                       Fieldwood Energy LLC      GC 065 Lease G05889                                                          WILD WELL CONTROL INC, DEEPWATER                                   $0.00     Assume and assign to Credit Bid
                                                                       RED WILLOW OFFSHORE LLC and RED WILLOW OFFSHORE                      OFFSHORE LLC                                                                                                                                                                      ABANDONMENT ALTERNATIVES INC, MARUBENI                                                Purchaser
                                                                       LLC                                                                                                                                                                                                                                                    OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                              CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                  x
                                                                                                                                                                                                                                                                                                                              RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                              OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                              CHEVRON USA INC, W & T ENER
   557       1/1/2020   Marketing - Pipeline Transport                 Transportation Agreement by and between Fieldwood and RED            Fieldwood and RED WILLOW OFFSHORE LLC and RED WILLOW                       Fieldwood Energy LLC      GC 065 Lease G05889                                                          WILD WELL CONTROL INC, DEEPWATER                                   $0.00     Assume and assign to Credit Bid
                                                                       WILLOW OFFSHORE LLC and RED WILLOW OFFSHORE LLC                      OFFSHORE LLC                                                                                                                                                                      ABANDONMENT ALTERNATIVES INC, MARUBENI                                                Purchaser
                                                                                                                                                                                                                                                                                                                              OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                              CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                  x
                                                                                                                                                                                                                                                                                                                              RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                              OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                              CHEVRON USA INC, W & T ENER
   558       4/1/2018   Marketing - PHA                                PHA ST 308 Katmai by and between Fieldwood and RIDGEWOOD             Fieldwood and RIDGEWOOD KATMAI LLC and RIDGEWOOD KATMAI                    Fieldwood Energy LLC      ST 308 Lease G21685                                                                                                                             $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                       KATMAI LLC and RIDGEWOOD KATMAI LLC                                  LLC                                                                                                                                                                                                                                                                     Purchaser
   559      4/28/2009   Marketing - Lease of Platform Space            ROT101-LOPS MATAGORDA ISLAND 622C by and between                     Fieldwood and Rotocraft Leasing Company, LLC and Rotocraft Leasing         Fieldwood Energy LLC      EI 189 Lease 423                                                             ENVEN ENERGY VENTURES LLC, HELIS OIL & GAS                         $0.00     Assume and Allocate Pursuant to
                                                                       Fieldwood and Rotocraft Leasing Company, LLC and Rotocraft           Company, LLC                                                                                                                                                                      COMPANY LLC, ROTOCRAFT LEASING CO LLC                                              Divisive Mergers             x
                                                                       Leasing Company, LLC
   560      4/28/2009   Marketing - Lease of Platform Space            ROT101-LOPS EI 189P/F B by and between Fieldwood and                 Fieldwood and Rotocraft Leasing Company, LLC and Rotocraft Leasing         Fieldwood Energy LLC      MI 622 Lease G05000                                                          EOG RESOURCES INC, ROTOCRAFT LEASING CO                            $0.00     Assume and Allocate Pursuant to
                                                                       Rotocraft Leasing Company, LLC and Rotocraft Leasing Company,        Company, LLC                                                                                                                                                                      LLC                                                                                Divisive Mergers             x
                                                                       LLC
   561      8/28/2014   Marketing - PHA                                MC 736 by and between Fieldwood and SBM Gulf Production, LLC         Fieldwood and SBM Gulf Production, LLC and SBM Gulf Production, LLC        Fieldwood Energy LLC      MC 698 Lease G28022, MC 782 Lease G33757                                     HOUSTON ENERGY DEEPWATER VENTURES V,                               $0.00     Assume and assign to Credit Bid
                                                                       and SBM Gulf Production, LLC                                                                                                                                                                                                                           RED WILLOW OFFSHORE LLC, W & T ENERGY VI                                              Purchaser                           x
                                                                                                                                                                                                                                                                                                                              LLC
   562       1/1/2010   Marketing - Lease of Platform Space            Annual LOPS payment for 12" Pipeline by and between Fieldwood        Fieldwood and Shell GOM Pipeline CO LLC and Shell GOM Pipeline CO          Fieldwood Energy LLC      GC 065 Lease G05889                                                          WILD WELL CONTROL INC, DEEPWATER                                   $0.00     Assume and assign to Credit Bid
                                                                       and Shell GOM Pipeline CO LLC and Shell GOM Pipeline CO LLC          LLC                                                                                                                                                                               ABANDONMENT ALTERNATIVES INC, MARUBENI                                                Purchaser
                                                                                                                                                                                                                                                                                                                              OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                              CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                  x
                                                                                                                                                                                                                                                                                                                              RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                              OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                              CHEVRON USA INC, W & T ENER
   563      11/1/2016   Marketing - Lease of Platform Space            Annual LOPS payment for 16" Pipeline by and between Fieldwood        Fieldwood and Shell GOM Pipeline CO LLC and Shell GOM Pipeline CO          Fieldwood Energy LLC      GC 065 Lease G05889                                                          WILD WELL CONTROL INC, DEEPWATER                                   $0.00     Assume and assign to Credit Bid
                                                                       and Shell GOM Pipeline CO LLC and Shell GOM Pipeline CO LLC          LLC                                                                                                                                                                               ABANDONMENT ALTERNATIVES INC, MARUBENI                                                Purchaser
                                                                                                                                                                                                                                                                                                                              OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                              CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                  x
                                                                                                                                                                                                                                                                                                                              RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                              OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                              CHEVRON USA INC, W & T ENER
   564       3/1/2016   Marketing - Pipeline Transport                 Capacity Agreement by and between Fieldwood and SHELL                Fieldwood and SHELL TRADING (US) COMPANY and SHELL TRADING                 Fieldwood Energy LLC      GC 065 Lease G05889                                                          WILD WELL CONTROL INC, DEEPWATER                                   $0.00     Assume and assign to Credit Bid
                                                                       TRADING (US) COMPANY and SHELL TRADING (US) COMPANY                  (US) COMPANY                                                                                                                                                                      ABANDONMENT ALTERNATIVES INC, MARUBENI                                                Purchaser
                                                                                                                                                                                                                                                                                                                              OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                              CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                  x
                                                                                                                                                                                                                                                                                                                              RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                              OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                              CHEVRON USA INC, W & T ENER
   565      12/5/2016   Marketing - Pipeline Transport                 Capacity Agreement by and between Fieldwood and SHELL                Fieldwood and SHELL TRADING (US) COMPANY and SHELL TRADING                 Fieldwood Energy LLC      GC 065 Lease G05889                                                          WILD WELL CONTROL INC, DEEPWATER                                   $0.00     Assume and assign to Credit Bid
                                                                       TRADING (US) COMPANY and SHELL TRADING (US) COMPANY                  (US) COMPANY                                                                                                                                                                      ABANDONMENT ALTERNATIVES INC, MARUBENI                                                Purchaser
                                                                                                                                                                                                                                                                                                                              OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                              CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                  x
                                                                                                                                                                                                                                                                                                                              RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                              OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                              CHEVRON USA INC, W & T ENER
   566      12/5/2016   Marketing - Pipeline Transport                 Capacity Agreement by and between Fieldwood and SHELL                Fieldwood and SHELL TRADING (US) COMPANY and SHELL TRADING                 Fieldwood Energy LLC      GC 065 Lease G05889                                                          WILD WELL CONTROL INC, DEEPWATER                                   $0.00     Assume and assign to Credit Bid
                                                                       TRADING (US) COMPANY and SHELL TRADING (US) COMPANY                  (US) COMPANY                                                                                                                                                                      ABANDONMENT ALTERNATIVES INC, MARUBENI                                                Purchaser
                                                                                                                                                                                                                                                                                                                              OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                              CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                  x
                                                                                                                                                                                                                                                                                                                              RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                              OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                              CHEVRON USA INC, W & T ENER
   567      12/5/2016   Marketing - Pipeline Transport                 Capacity Agreement by and between Fieldwood and SHELL                Fieldwood and SHELL TRADING (US) COMPANY and SHELL TRADING                 Fieldwood Energy LLC      GC 065 Lease G05889                                                          WILD WELL CONTROL INC, DEEPWATER                                   $0.00     Assume and assign to Credit Bid
                                                                       TRADING (US) COMPANY and SHELL TRADING (US) COMPANY                  (US) COMPANY                                                                                                                                                                      ABANDONMENT ALTERNATIVES INC, MARUBENI                                                Purchaser
                                                                                                                                                                                                                                                                                                                              OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                              CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                  x
                                                                                                                                                                                                                                                                                                                              RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                              OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                            Page 18 of 61                                                                     CHEVRON USA INC, W & T ENER
                                                                                                              Case 20-33948 Document 1456 Filed in TXSB on 06/02/21 Page 23 of 65
Fieldwood Energy, LLC, et al.
Prepared June 2, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                             Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                  Cure Estimate                                                       Credit Bid
    #                                 Contract Category                                    Contract Description [1][2]                                         Known Contract Counterparties [3]                          Debtor Entities [4]                               Associated Leases [5]                                           Related Lease Parties [6]                                      Proposed Contract Treatment [8]          FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                          [7]                                                            Purchaser
   568      12/5/2016   Marketing - Pipeline Transport                 Capacity Agreement by and between Fieldwood and SHELL                Fieldwood and SHELL TRADING (US) COMPANY and SHELL TRADING                 Fieldwood Energy LLC      GC 065 Lease G05889                                                          WILD WELL CONTROL INC, DEEPWATER                                   $0.00      Assume and assign to Credit Bid
                                                                       TRADING (US) COMPANY and SHELL TRADING (US) COMPANY                  (US) COMPANY                                                                                                                                                                      ABANDONMENT ALTERNATIVES INC, MARUBENI                                                 Purchaser
                                                                                                                                                                                                                                                                                                                              OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                              CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                         x
                                                                                                                                                                                                                                                                                                                              RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                              OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                              CHEVRON USA INC, W & T ENER
   569      6/29/2018   Marketing - Pipeline Transport                 Capacity Agreement by and between Fieldwood and SHELL                Fieldwood and SHELL TRADING (US) COMPANY and SHELL TRADING                 Fieldwood Energy LLC      GC 065 Lease G05889                                                          WILD WELL CONTROL INC, DEEPWATER                                   $0.00      Assume and assign to Credit Bid
                                                                       TRADING (US) COMPANY and SHELL TRADING (US) COMPANY                  (US) COMPANY                                                                                                                                                                      ABANDONMENT ALTERNATIVES INC, MARUBENI                                                 Purchaser
                                                                                                                                                                                                                                                                                                                              OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                              CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                         x
                                                                                                                                                                                                                                                                                                                              RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                              OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                              CHEVRON USA INC, W & T ENER
   570      6/29/2018   Marketing - Pipeline Transport                 Capacity Agreement by and between Fieldwood and SHELL                Fieldwood and SHELL TRADING (US) COMPANY and SHELL TRADING                 Fieldwood Energy LLC      GC 065 Lease G05889                                                          WILD WELL CONTROL INC, DEEPWATER                                   $0.00      Assume and assign to Credit Bid
                                                                       TRADING (US) COMPANY and SHELL TRADING (US) COMPANY                  (US) COMPANY                                                                                                                                                                      ABANDONMENT ALTERNATIVES INC, MARUBENI                                                 Purchaser
                                                                                                                                                                                                                                                                                                                              OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                              CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                         x
                                                                                                                                                                                                                                                                                                                              RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                              OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                              CHEVRON USA INC, W & T ENER
   571      6/30/1999   Marketing - PHA                                MC 109/MC110 by and between Fieldwood and Talos Energy and           Fieldwood and Talos Energy and Talos Energy                                Fieldwood Energy LLC      MC 110 Lease G18192                                                          MARUBENI OIL & GAS (USA) LLC, TALOS                                $0.00     Assume and (i) assign to Credit Bid
                                                                       Talos Energy                                                                                                                                                                                                                                           RESOURCES LLC                                                              Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                                                                                                                                                                           Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                         account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   572       3/1/2007   Marketing - PHA                                SM 107 by and between Fieldwood and Talos Energy and Talos           Fieldwood and Talos Energy and Talos Energy                                Fieldwood Energy LLC      SM 108 Lease 792                                                             TALOS PRODUCTION LLC                                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       Energy                                                                                                                                                                                                                                                                                                                                     Divisive Mergers
   573      6/30/1999   Marketing - PHA                                MC 108/MC 109 by and between Fieldwood and Talos Energy LLC          Fieldwood and Talos Energy LLC and Talos Energy LLC                        Fieldwood Energy LLC      MC 108 Lease G09777                                                          TALOS PRODUCTION LLC                                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       and Talos Energy LLC                                                                                                                                                                                                                                                                                                                       Divisive Mergers
   574       8/1/2015   Marketing - Pipeline Transport                 Capacity Agreement by and between Fieldwood and Talos Energy         Fieldwood and Talos Energy Offshore, LLC and Talos Energy Offshore,        Fieldwood Energy LLC      MP 309 Lease G08760, MP 310 Lease G04126                                     TALOS ENERGY OFFSHORE, LLC, HE&D                                   $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       Offshore, LLC and Talos Energy Offshore, LLC                         LLC                                                                                                                                                                               OFFSHORE LP                                                                         Divisive Mergers
   575      1/14/2019   Marketing - PHA                                TAL109-GC200TA09 ORLOV PHA by and between Fieldwood and              Fieldwood and TALOS ENERGY OFFSHORE, LLC and TALOS ENERGY                  Fieldwood Energy LLC      GC 065 Lease G05889                                                          WILD WELL CONTROL INC, DEEPWATER                                   $0.00      Assume and assign to Credit Bid
                                                                       TALOS ENERGY OFFSHORE, LLC and TALOS ENERGY                          OFFSHORE, LLC                                                                                                                                                                     ABANDONMENT ALTERNATIVES INC, MARUBENI                                                 Purchaser
                                                                       OFFSHORE, LLC                                                                                                                                                                                                                                          OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                              CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                         x
                                                                                                                                                                                                                                                                                                                              RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                              OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                              CHEVRON USA INC, W & T ENER
   576       1/1/2020   Marketing - Pipeline Transport                 Transportation Agreement by and between Fieldwood and TALOS Fieldwood and TALOS ENERGY OFFSHORE, LLC and TALOS ENERGY                           Fieldwood Energy LLC      GC 065 Lease G05889                                                          WILD WELL CONTROL INC, DEEPWATER                                   $0.00      Assume and assign to Credit Bid
                                                                       ENERGY OFFSHORE, LLC and TALOS ENERGY OFFSHORE, LLC OFFSHORE, LLC                                                                                                                                                                                      ABANDONMENT ALTERNATIVES INC, MARUBENI                                                 Purchaser
                                                                                                                                                                                                                                                                                                                              OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                              CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                         x
                                                                                                                                                                                                                                                                                                                              RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                              OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                              CHEVRON USA INC, W & T ENER
   577      8/12/2019   Marketing - Lease of Platform Space            TAM102-LOPS-19 by and between Fieldwood and TAMPNET                  Fieldwood and TAMPNET                                                      Fieldwood Energy LLC      ST 308 Lease G21685                                                                                                                             $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   578      8/12/2019   Marketing - Lease of Platform Space            TAM102-LOPS-23 by and between Fieldwood and TAMPNET                  Fieldwood and TAMPNET                                                      Fieldwood Energy LLC      VR 371 Lease G09524                                                                                                                             $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   579      8/12/2019   Marketing - Lease of Platform Space            TAM102-LOPS-7 by and between Fieldwood and TAMPNET                   Fieldwood and TAMPNET                                                      Fieldwood Energy LLC      GI 43 Lease 175                                                              APACHE SHELF EXPLORATION LLC, BP AMERICA                           $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                              PRODUCTION COMPANY                                                                     Purchaser
   580      8/12/2019   Marketing - Lease of Platform Space            TAM102-LOPS-8 by and between Fieldwood and TAMPNET                   Fieldwood and TAMPNET                                                      Fieldwood Energy LLC      GI 116 Lease G13944                                                          W & T OFFSHORE INC                                                 $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
   581      8/12/2019   Marketing - Lease of Platform Space            TAM102-LOPS-2 by and between Fieldwood and TAMPNET and               Fieldwood and TAMPNET and TAMPNET                                          Fieldwood Energy LLC      EI 120 Lease 50                                                                                                                                 $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       TAMPNET                                                                                                                                                                                                                                                                                                                                    Divisive Mergers
   582      8/12/2019   Marketing - Lease of Platform Space            TAM102-LOPS-18 by and between Fieldwood and TAMPNET and              Fieldwood and TAMPNET and TAMPNET                                          Fieldwood Energy LLC      SP 69 Lease G34367                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       TAMPNET                                                                                                                                                                                                                                                                                                                                    Divisive Mergers
   583      8/12/2019   Marketing - Lease of Platform Space            TAM102-LOPS-15 by and between Fieldwood and TAMPNET and              Fieldwood and TAMPNET and TAMPNET                                          Fieldwood Energy LLC      SS 207 Lease G01523, SS 216 Lease G01524                                                                                                        $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x                             x
                                                                       TAMPNET                                                                                                                                                                                                                                                                                                                                    Divisive Mergers
   584      8/12/2019   Marketing - Lease of Platform Space            TAM102-LOPS-24 by and between Fieldwood and TAMPNET and              Fieldwood and TAMPNET and TAMPNET                                          Fieldwood Energy LLC      WC 71 Lease 244                                                                                                                                 $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       TAMPNET                                                                                                                                                                                                                                                                                                                                    Divisive Mergers
   585      8/12/2019   Marketing - Lease of Platform Space            TAM102-LOPS-25 by and between Fieldwood and TAMPNET and              Fieldwood and TAMPNET and TAMPNET                                          Fieldwood Energy LLC      WD 105 Lease 842                                                                                                                                $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       TAMPNET                                                                                                                                                                                                                                                                                                                                    Divisive Mergers
   586      8/12/2019   Marketing - Lease of Platform Space            TAM102-LOPS-22 by and between Fieldwood and TAMPNET and              Fieldwood and TAMPNET and TAMPNET                                          Fieldwood Energy LLC      VR 315 Lease G04215                                                          ANKOR E&P HOLDINGS CORPORATION, CANNAT                             $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                       TAMPNET                                                                                                                                                                                                                                                ENERGY INC.                                                                         Divisive Mergers
   587      8/12/2019   Marketing - Lease of Platform Space            TAM102-LOPS-20 by and between Fieldwood and TAMPNET and              Fieldwood and TAMPNET and TAMPNET                                          Fieldwood Energy LLC      ST 295 Lease G05646                                                          APACHE OFFSHORE INVESTMENT GP, BRISTOW                             $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       TAMPNET                                                                                                                                                                                                                                                US LLC, TAMPNET INC                                                                 Divisive Mergers
   588      8/12/2019   Marketing - Lease of Platform Space            TAM102-LOPS-5 by and between Fieldwood and TAMPNET and               Fieldwood and TAMPNET and TAMPNET                                          Fieldwood Energy LLC      EI 315 Lease G02112                                                          ARENA ENERGY LP, TANA EXPLORATION                                  $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       TAMPNET                                                                                                                                                                                                                                                COMPANY LLC                                                                         Divisive Mergers
   589      8/12/2019   Marketing - Lease of Platform Space            TAM102-LOPS-9 by and between Fieldwood and TAMPNET and               Fieldwood and TAMPNET and TAMPNET                                          Fieldwood Energy LLC      HI 179 Lease G03236                                                          ARENA ENERGY LP, Transcontinental Gas Pipeline                     $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       TAMPNET                                                                                                                                                                                                                                                Co LLC                                                                              Divisive Mergers
   590      8/12/2019   Marketing - Lease of Platform Space            TAM102-LOPS-6 by and between Fieldwood and TAMPNET and               Fieldwood and TAMPNET and TAMPNET                                          Fieldwood Energy LLC      EI 346 Lease G14482                                                          BRISTOW US LLC                                                     $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       TAMPNET                                                                                                                                                                                                                                                                                                                                    Divisive Mergers
   591      8/12/2019   Marketing - Lease of Platform Space            TAM102-LOPS-14 by and between Fieldwood and TAMPNET and              Fieldwood and TAMPNET and TAMPNET                                          Fieldwood Energy LLC      SS 189 Lease G04232                                                          CASTEX OFFSHORE INC, WALTER OIL & GAS                              $0.00      Assume and Allocate Pursuant to
                                                                       TAMPNET                                                                                                                                                                                                                                                CORPORATION, WALTER OIL & GAS                                                       Divisive Mergers                   x
                                                                                                                                                                                                                                                                                                                              CORPORATION, BRISTOW US LLC
   592      8/12/2019   Marketing - Lease of Platform Space     TAM102-LOPS-12 by and between Fieldwood and TAMPNET and                     Fieldwood and TAMPNET and TAMPNET                                          Fieldwood Energy LLC      HI A-573 Lease G02393, MC 311 Lease G02968, SP 70 Lease G01614               ERA HELICOPTERS INC.                                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                TAMPNET                                                                                                                                                                                                                                                                                                                                           Divisive Mergers
   593      8/12/2019 Marketing - Lease of Platform Space       TAM102-LOPS-16 by and between Fieldwood and TAMPNET and                     Fieldwood and TAMPNET and TAMPNET                                          Fieldwood Energy LLC      SS 274 Lease G01039                                                          ERA HELICOPTERS INC.                                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                TAMPNET                                                                                                                                                                                                                                                                                                                                           Divisive Mergers
   594      8/12/2019 Marketing - Lease of Platform Space       TAM102-LOPS-1 by and between Fieldwood and TAMPNET and                      Fieldwood and TAMPNET and TAMPNET                                          Fieldwood Energy LLC      BA A105 Lease G01757                                                         ERA HELICOPTERS INC., TAMPNET INC                                  $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x                             x
                                                                TAMPNET                                                                                                                                                                                                                                                                                                                                           Divisive Mergers
   595      8/12/2019 Marketing - Lease of Platform Space       TAM102-LOPS-17 by and between Fieldwood and TAMPNET and                     Fieldwood and TAMPNET and TAMPNET                                          Fieldwood Energy LLC      SM 268 Lease G02310                                                          HELIS OIL & GAS CO, AMERICAN PANTHER, LLC,                         $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                TAMPNET                                                                                                                                                                                                                                                       MP GULF OF MEXICO, LLC                                                              Divisive Mergers
   596      8/12/2019 Marketing - Lease of Platform Space       TAM102-LOPS-13 by and between Fieldwood and TAMPNET and                     Fieldwood and TAMPNET and TAMPNET                                          Fieldwood Energy LLC      MP 310 Lease G04126                                                          TALOS ENERGY OFFSHORE, LLC, HE&D                                   $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                TAMPNET                                                                                                                                                                                                                                                       OFFSHORE LP                                                                         Divisive Mergers
   597      8/12/2019 Marketing - Lease of Platform Space       TAM102-LOPS-4 by and between Fieldwood and TAMPNET and                      Fieldwood and TAMPNET and TAMPNET                                          Fieldwood Energy LLC      EI 224 Lease G05504                                                          TALOS PETROLEUM LLC, WALTER OIL & GAS                              $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                TAMPNET                                                                                                                                                                                                                                                       CORPORATION                                                                         Divisive Mergers
   598      8/12/2019 Marketing - Lease of Platform Space       TAM102-LOPS-11 by and between Fieldwood and TAMPNET and                     Fieldwood and TAMPNET and TAMPNET                                          Fieldwood Energy LLC      HI A-550 Lease G04081                                                        TAMPNET INC                                                        $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                TAMPNET                                                                                                                                                                                                                                                                                                                                           Divisive Mergers
   599      8/12/2019 Marketing - Lease of Platform Space       TAM102-LOPS-26 by and between Fieldwood and TAMPNET and                     Fieldwood and TAMPNET and TAMPNET                                          Fieldwood Energy LLC      WD 122 Lease G13645                                                          TAMPNET INC                                                        $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                TAMPNET                                                                                                                                                                                                                                                                                                                                           Divisive Mergers
   600      8/12/2019 Marketing - Lease of Platform Space       TAM102-LOPS-27 by and between Fieldwood and TAMPNET and                     Fieldwood and TAMPNET and TAMPNET                                          Fieldwood Energy LLC      WD 79, WD 80 Lease G01874                                                    TAMPNET INC, VENICE GATHERING SYSTEMS                              $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                TAMPNET                                                                                                                                                                                                                                                                                                                                              Purchaser
   601      8/12/2019 Marketing - Lease of Platform Space       TAM102-LOPS-3 by and between Fieldwood and TAMPNET and                      Fieldwood and TAMPNET and TAMPNET                                          Fieldwood Energy LLC      EI 158 Lease G01220                                                          Transcontinental Gas Pipeline Co LLC                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                TAMPNET                                                                                                                                                                                                                                                                                                                                           Divisive Mergers
   602       7/8/2013 Marketing - Pipeline Transport            Capacity Agreement by and between Fieldwood and Tana                        Fieldwood and Tana Exploration Company, LLC and Tana Exploration           Fieldwood Energy LLC      EI 315 Lease G02112, EI 316 Lease G05040, EI 329 Lease G02912                ARENA ENERGY LP, TANA EXPLORATION                                  $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                Exploration Company, LLC and Tana Exploration Company, LLC                  Company, LLC                                                                                                                                                                      COMPANY LLC                                                                         Divisive Mergers
   603       3/1/2014 Marketing - PHA                           BS 25 by and between Fieldwood and Tana Exploration Company,                Fieldwood and Tana Exploration Company, LLC and Tana Exploration           Fieldwood Energy LLC      BS 25 Lease G31442                                                           TANA EXPLORATION COMPANY LLC                                       $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                LLC and Tana Exploration Company, LLC                                       Company, LLC                                                                                                                                                                                                                                                             Purchaser
   604      12/1/2016 Marketing - Other                         AGREEMENT FOR VR 78 PRODUCTION TO FLOW TO                                   FIELDWOOD AND TRANSCO                                                      Fieldwood Energy LLC      VR 78 Lease G04421                                                                                                                              $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                TRANSCO'S PIPELINE                                                                                                                                                                                                                                                                                                                                   Purchaser
   605      12/1/2016 Interconnection and Measurement Agreement AGREEMENT FOR VR 78 PRODUCTION TO FLOW TO                                   FIELDWOOD AND TRANSCO                                                      Fieldwood Energy LLC      VR 78 Lease G04421                                                                                                                              $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                TRANSCO'S PIPELINE                                                                                                                                                          Page 19 of 61                                                                                                                                                            Purchaser
                                                                                                              Case 20-33948 Document 1456 Filed in TXSB on 06/02/21 Page 24 of 65
Fieldwood Energy, LLC, et al.
Prepared June 2, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                             Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                  Cure Estimate                                                       Credit Bid
    #                                 Contract Category                                     Contract Description [1][2]                                        Known Contract Counterparties [3]                          Debtor Entities [4]                               Associated Leases [5]                                           Related Lease Parties [6]                                      Proposed Contract Treatment [8]          FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                          [7]                                                            Purchaser
   606       9/5/1981   Marketing - Lease of Platform Space            A-LOPS-EI158B by and between Fieldwood and Transcontinental          Fieldwood and Transcontinental Gas Pipeline Corporation and                Fieldwood Energy LLC      EI 136 Lease G03152                                                          APACHE SHELF EXPLORATION LLC,                                      $0.00      Assume and Allocate Pursuant to
                                                                       Gas Pipeline Corporation and Transcontinental Gas Pipeline           Transcontinental Gas Pipeline Corporation                                                                                                                                         Transcontinental Gas Pipeline Co LLC                                                Divisive Mergers                   x
                                                                       Corporation
   607      9/15/1981   Marketing - Lease of Platform Space            A-LOPS-EI136JA by and between Fieldwood and Transcontinental         Fieldwood and Transcontinental Gas Pipeline Corporation and                Fieldwood Energy LLC      EI 136 Lease G03152                                                          APACHE SHELF EXPLORATION LLC,                                      $0.00      Assume and Allocate Pursuant to
                                                                       Gas Pipeline Corporation and Transcontinental Gas Pipeline           Transcontinental Gas Pipeline Corporation                                                                                                                                         Transcontinental Gas Pipeline Co LLC                                                Divisive Mergers                   x
                                                                       Corporation
   608       3/1/2017   Marketing - PHA                                BS 52SL 17860#2 by and between Fieldwood and Upstream                Fieldwood and Upstream Exploration LLC and Upstream Exploration LLC        Fieldwood Energy LLC      BS 52 Lease 17675                                                            UPSTREAM EXPLORATION LLC                                           $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       Exploration LLC and Upstream Exploration LLC                                                                                                                                                                                                                                                                                                       Purchaser
   609      6/13/1996   Marketing - PHA                                SS 300 B/SS301 by and between Fieldwood and W & T Offshore,          Fieldwood and W & T Offshore, Inc. and W & T Offshore, Inc.                Fieldwood Energy LLC      SS 300 Lease G07760, SS 301 Lease G10794                                     W&T OFFSHORE INC                                                   $0.00     Assume and (i) assign to Credit Bid
                                                                       Inc. and W & T Offshore, Inc.                                                                                                                                                                                                                                                                                                     Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                                                                                                                                                                           Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                         account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   610      10/23/2018 Marketing - PHA                                 MO826-VK251 by and between Fieldwood and W& T Offshore and           Fieldwood and W& T Offshore and W& T Offshore                              Fieldwood Energy LLC      MO 826 Lease G26176                                                          W & T OFFSHORE INC, W&T OFFSHORE INC                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       W& T Offshore                                                                                                                                                                                                                                                                                                                              Divisive Mergers
   611       3/1/2017   Marketing - Pipeline Transport                 Capacity Agreement by and between Fieldwood and W&T Energy           Fieldwood and W&T Energy Energy VI, LLC and W&T Energy Energy VI,          Fieldwood Energy LLC      GC 065 Lease G05889                                                          WILD WELL CONTROL INC, DEEPWATER                                   $0.00      Assume and assign to Credit Bid
                                                                       Energy VI, LLC and W&T Energy Energy VI, LLC                         LLC                                                                                                                                                                               ABANDONMENT ALTERNATIVES INC, MARUBENI                                                 Purchaser
                                                                                                                                                                                                                                                                                                                              OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                              CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                         x
                                                                                                                                                                                                                                                                                                                              RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                              OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                              CHEVRON USA INC, W & T ENER
   612       3/1/2017   Marketing - Pipeline Transport                 Capacity Agreement by and between Fieldwood and W&T Energy           Fieldwood and W&T Energy Energy VI, LLC and W&T Energy Energy VI,          Fieldwood Energy LLC      GC 065 Lease G05889                                                          WILD WELL CONTROL INC, DEEPWATER                                   $0.00      Assume and assign to Credit Bid
                                                                       Energy VI, LLC and W&T Energy Energy VI, LLC                         LLC                                                                                                                                                                               ABANDONMENT ALTERNATIVES INC, MARUBENI                                                 Purchaser
                                                                                                                                                                                                                                                                                                                              OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                              CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                         x
                                                                                                                                                                                                                                                                                                                              RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                              OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                              CHEVRON USA INC, W & T ENER
   613       8/1/2018   Marketing - Pipeline Transport                 Capacity Agreement by and between Fieldwood and W&T Energy           Fieldwood and W&T Energy Energy VI, LLC and W&T Energy Energy VI,          Fieldwood Energy LLC      GC 065 Lease G05889                                                          WILD WELL CONTROL INC, DEEPWATER                                   $0.00      Assume and assign to Credit Bid
                                                                       Energy VI, LLC and W&T Energy Energy VI, LLC                         LLC                                                                                                                                                                               ABANDONMENT ALTERNATIVES INC, MARUBENI                                                 Purchaser
                                                                                                                                                                                                                                                                                                                              OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                              CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                         x
                                                                                                                                                                                                                                                                                                                              RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                              OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                              CHEVRON USA INC, W & T ENER
   614       8/1/2018   Marketing - Pipeline Transport                 Capacity Agreement by and between Fieldwood and W&T Energy           Fieldwood and W&T Energy Energy VI, LLC and W&T Energy Energy VI,          Fieldwood Energy LLC      GC 065 Lease G05889                                                          WILD WELL CONTROL INC, DEEPWATER                                   $0.00      Assume and assign to Credit Bid
                                                                       Energy VI, LLC and W&T Energy Energy VI, LLC                         LLC                                                                                                                                                                               ABANDONMENT ALTERNATIVES INC, MARUBENI                                                 Purchaser
                                                                                                                                                                                                                                                                                                                              OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                              CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                         x
                                                                                                                                                                                                                                                                                                                              RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                              OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                              CHEVRON USA INC, W & T ENER
   615                  Marketing - PHA                                ST 320 A-5ST1 by and between Fieldwood and W&T Offshore, Inc.        Fieldwood and W&T Offshore, Inc. and W&T Offshore, Inc.                    Fieldwood Energy LLC      ST 320 Lease G24990                                                          W&T OFFSHORE INC, WALTER OIL & GAS                                 $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       and W&T Offshore, Inc.                                                                                                                                                                                                                                 CORPORATION                                                                         Divisive Mergers
   616      11/12/2013 Marketing - Pipeline Transport                  Capacity Agreement by and between Fieldwood and Walter Oil &         Fieldwood and Walter Oil & Gas Corporation and Walter Oil & Gas Fieldwood Energy LLC                 EW 826 Lease G05800                                                          APACHE DEEPWATER LLC, WALTER OIL & GAS                             $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       Gas Corporation and Walter Oil & Gas Corporation                     Corporation                                                                                                                                                                       CORPORATION, W & T OFFSHORE INC                                                     Divisive Mergers
   617      9/30/2004   Marketing - PHA                                PHA for EB165A/EB430 by and between Fieldwood and WALTER             Fieldwood and WALTER OIL & GAS CORPORATION and WALTER OIL & Fieldwood Energy LLC                     EI 224 Lease G05504                                                          TALOS PETROLEUM LLC, WALTER OIL & GAS                              $0.00      Assume and Allocate Pursuant to
                                                                       OIL & GAS CORPORATION and WALTER OIL & GAS                           GAS CORPORATION                                                                                                                                                                   CORPORATION                                                                         Divisive Mergers                   x
                                                                       CORPORATION
   618      10/21/2018 Marketing - PHA                                 ST 320 A02 by and between Fieldwood and Walter Oil & Gas             Fieldwood and Walter Oil & Gas Corporation and Walter Oil & Gas            Fieldwood Energy LLC      ST 320 Lease G24990                                                          W&T OFFSHORE INC, WALTER OIL & GAS                                 $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       Corporation and Walter Oil & Gas Corporation                         Corporation                                                                                                                                                                       CORPORATION                                                                         Divisive Mergers
   619      5/20/2019   Marketing - PHA                                ST 320 A03 by and between Fieldwood and Walter Oil & Gas             Fieldwood and Walter Oil & Gas Corporation and Walter Oil & Gas            Fieldwood Energy LLC      ST 320 Lease G24990                                                          W&T OFFSHORE INC, WALTER OIL & GAS                                 $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       Corporation and Walter Oil & Gas Corporation                         Corporation                                                                                                                                                                       CORPORATION                                                                         Divisive Mergers
   620                  Marketing - PHA                                ST 311 A1 by and between Fieldwood and Walter Oil & Gas              Fieldwood and Walter Oil & Gas Corporation and Walter Oil & Gas            Fieldwood Energy LLC      ST 311 Lease G31418                                                          WALTER OIL & GAS CORPORATION, W&T                                  $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       Corporation and Walter Oil & Gas Corporation                         Corporation                                                                                                                                                                       OFFSHORE INC                                                                        Divisive Mergers
   621      6/14/2000   Marketing - Lease of Platform Space            WIL174 OP&MN FEE-VK251A by and between Fieldwood and                 Fieldwood and WILLIAMS FIELD SERVICES and WILLIAMS FIELD                   Fieldwood Energy LLC      VK 251 Lease G10930                                                          Williams Field Services                                            $0.00      Assume and allocate pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x                      x
                                                                       WILLIAMS FIELD SERVICES and WILLIAMS FIELD SERVICES                  SERVICES                                                                                                                                                                                                                                                               divisive mergers
   622       1/7/2016   Other                                          Services Agreement                                                   Fieldwood Energy E&P Mexico, S. De R.L. De C.V.                            Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                      Purchaser
   623       1/7/2016   Other                                          Services Agreement                                                   Fieldwood Energy E&P Mexico, S. De R.L. De C.V.                            Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                      Purchaser
   624      2/21/2018   Other                                          Engineering, Procurement, Construction and Installation Services     Fieldwood Energy E&P Mexico, S. De R.L. De C.V.                            Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       Agreement                                                                                                                                                                                                                                                                                                                                      Purchaser
   625                  Other                                          Contract for the Extraction of Hydrocarbons under the Production     Fieldwood Energy E&P Mexico, S. De R.L. De C.V.                            Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                       Sharing Modality - Fieldwood Energy E&P Mexico, S. De R.L. De                                                                                                                                                                                                                                                                                  Purchaser                                x
                                                                       C.V.
   626       3/1/2011   Marketing - Processing                         POL (0.3/GPM) 80-90% PLUS FEE = $.15 /MCF (ESC) by and               Fieldwood Energy LLC (Formally Noble Energy Inc.) and Enterprise Gas       Fieldwood Energy LLC      GC 768 Lease G21817                                                          ANADARKO US OFFSHORE LLC                                           $0.00      Assume and assign to Credit Bid
                                                                       between Fieldwood Energy LLC (Formally Noble Energy Inc.) and        Processing LLC and Enterprise Gas Processing LLC                                                                                                                                                                                                                         Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       Enterprise Gas Processing LLC and Enterprise Gas Processing LLC

   627      1/22/2015   Marketing - Reserve Commitment                 Big Bend / Dantzler Reserve Commitment between Fieldwood             Fieldwood Energy LLC (Successor to Noble Energy, Inc) and Destin           Fieldwood Energy LLC      MC 742 Lease G32343, MC 697 Lease G28021, MC 698 Lease G28022, MC                                                                               $0.00      Assume and assign to Credit Bid
                                                                       Energy LLC (Successor to Noble Energy, Inc) and Destin Pipeline      Pipeline Company, LLC and Destin Pipeline Company, LLC                                               782 Lease G33757                                                                                                                                                    Purchaser                                 x
                                                                       Company, LLC and Destin Pipeline Company, LLC
   628       2/1/2012   Marketing - Reserve Commitment                 Galapagos, Santiago/Santa Cruz Reserve Commitment between            Fieldwood Energy LLC (Successor to Noble Energy, Inc) and Destin           Fieldwood Energy LLC      MC 519 Lease G27278, MC 562 Lease G19966, MC 563 Lease G21176                BP EXPLORATION & PRODUCTION INC, HOUSTON                           $0.00      Assume and assign to Credit Bid
                                                                       Fieldwood Energy LLC (Successor to Noble Energy, Inc) and Destin     Pipeline Company, LLC and Destin Pipeline Company, LLC                                                                                                                            ENERGY DEEPWATER VENTURES I, RED WILLOW                                                Purchaser                                 x
                                                                       Pipeline Company, LLC and Destin Pipeline Company, LLC                                                                                                                                                                                                 OFFSHORE LLC
   629      10/1/2015   Marketing - Processing                         Coordination Agreement between Fieldwood Energy LLC and              Fieldwood Energy LLC and (Spectra) Texas Eastern and Texas Eastern to Fieldwood Energy LLC           BS 25 Lease G31442                                                           TANA EXPLORATION COMPANY LLC                                       $0.00      Assume and assign to Credit Bid
                                                                       (Spectra) Texas Eastern and Texas Eastern to Process at Targa        Process at Targa Venice                                                                                                                                                                                                                                                  Purchaser                                 x
                                                                       Venice
   630       2/7/2014   Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between    Fieldwood Energy LLC and Air Liquide Large Indsutries U.S. LP              Fieldwood Energy LLC      n.a.                                                                                                                                            $0.00      Assume and assign to Credit Bid
                                                                       Fieldwood Energy LLC and Air Liquide Large Indsutries U.S. LP                                                                                                                                                                                                                                                                                 Purchaser                                 x

   631      10/1/2013   Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between    Fieldwood Energy LLC and Apache Corporation                                Fieldwood Energy LLC      n.a.                                                                                                                                            $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       Fieldwood Energy LLC and Apache Corporation                                                                                                                                                                                                                                                                                                   Purchaser
   632       2/1/2016   Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between    Fieldwood Energy LLC and Arena Energy, LP                                  Fieldwood Energy LLC      n.a.                                                                                                                                            $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       Fieldwood Energy LLC and Arena Energy, LP                                                                                                                                                                                                                                                                                                     Purchaser
   633       7/1/2019   Marketing - Processing                         between $.15 /mmbtu to $.10 /mmbtu depending on volume esc by        Fieldwood Energy LLC and Arrowhead Louisiana Pipeline, LLC                 Fieldwood Energy LLC      WC 33 Lease G15050, WC 66 Lease G02826, WC 65 Lease G02825, EC               FAIRFIELD ROYALTY CORP, HILCORP ENERGY 1                           $0.00      Assume and Allocate Pursuant to
                                                                       and between Fieldwood Energy LLC and Arrowhead Louisiana                                                                                                                  9/14 Lease G01440, EC 2 SL16473 Lease 16473, EC 2 SL16473 Lease              LP                                                                                  Divisive Mergers                   x
                                                                       Pipeline, LLC and Arrowhead Louisiana Pipeline, LLC                                                                                                                       16473
   634      12/1/2008   Marketing - Processing                         Greater of FEE or POL (85%/15%) min Fee $.16 (annual esclator) by    Fieldwood Energy LLC and Arrowhead Louisiana Pipeline, LLC current         Fieldwood Energy LLC      VR 78 Lease G04421, GI 43 (GI 32 - 52 / WD 67-71, 94-96) Lease 175, VR                                                                          $0.00     Assume and (i) assign to Credit Bid
                                                                       and between Fieldwood Energy LLC and Arrowhead Louisiana             operator and Arrowhead Louisiana Pipeline, LLC current operator                                      229 Lease G27070                                                                                                                                        Purchaser (pursuant to the Plan and the
                                                                       Pipeline, LLC current operator and Arrowhead Louisiana Pipeline,                                                                                                                                                                                                                                                                    Credit Bid Purchase Agreement) on
                                                                       LLC current operator                                                                                                                                                                                                                                                                                                              account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)




                                                                                                                                                                                                                                            Page 20 of 61
                                                                                                              Case 20-33948 Document 1456 Filed in TXSB on 06/02/21 Page 25 of 65
Fieldwood Energy, LLC, et al.
Prepared June 2, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                             Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                  Cure Estimate                                                       Credit Bid
    #                                 Contract Category                                    Contract Description [1][2]                                         Known Contract Counterparties [3]                          Debtor Entities [4]                               Associated Leases [5]                                           Related Lease Parties [6]                                      Proposed Contract Treatment [8]          FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                          [7]                                                            Purchaser
   635       1/1/2011   Marketing - Processing                         Greater of FEE or POL (85%/15%) min Fee $.16 (annual esclator) by Fieldwood Energy LLC and Arrowhead Louisiana Pipeline, LLC current            Fieldwood Energy LLC      VR 78 Lease G04421, GI 43 (GI 32 - 52 / WD 67-71, 94-96) Lease 175, VR                                                                          $0.00     Assume and (i) assign to Credit Bid
                                                                       and between Fieldwood Energy LLC and Arrowhead Louisiana          operator and Arrowhead Louisiana Pipeline, LLC current operator                                         229 Lease G27070                                                                                                                                        Purchaser (pursuant to the Plan and the
                                                                       Pipeline, LLC current operator and Arrowhead Louisiana Pipeline,                                                                                                                                                                                                                                                                    Credit Bid Purchase Agreement) on
                                                                       LLC current operator                                                                                                                                                                                                                                                                                                              account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   636      9/17/2017   Marketing - Processing                         Greater of FEE or POL (85%/15%) min Fee $.16 (annual esclator) by Fieldwood Energy LLC and Arrowhead Louisiana Pipeline, LLC current            Fieldwood Energy LLC      VR 78 Lease G04421, GI 43 (GI 32 - 52 / WD 67-71, 94-96) Lease 175, VR                                                                          $0.00     Assume and (i) assign to Credit Bid
                                                                       and between Fieldwood Energy LLC and Arrowhead Louisiana          operator and Arrowhead Louisiana Pipeline, LLC current operator                                         229 Lease G27070                                                                                                                                        Purchaser (pursuant to the Plan and the
                                                                       Pipeline, LLC current operator and Arrowhead Louisiana Pipeline,                                                                                                                                                                                                                                                                    Credit Bid Purchase Agreement) on
                                                                       LLC current operator                                                                                                                                                                                                                                                                                                              account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   637       3/1/2020   Marketing - Processing                         Amend to FEE: Transco VR 66/78 = $.1873 per MMBtu(annual         Fieldwood Energy LLC and Arrowhead Louisiana Pipeline, LLC current             Fieldwood Energy LLC      VR 78 Lease G04421, GI 43 (GI 32 - 52 / WD 67-71, 94-96) Lease 175, VR                                                                          $0.00     Assume and (i) assign to Credit Bid
                                                                       Esclator); Kinetica Egan Gap interconect = $.08 per mmbtu (not   operator and Arrowhead Louisiana Pipeline, LLC current operator                                          229 Lease G27070, ST 53 Lease G04000                                                                                                                    Purchaser (pursuant to the Plan and the
                                                                       subject to Esclator) by and between Fieldwood Energy LLC and                                                                                                                                                                                                                                                                        Credit Bid Purchase Agreement) on
                                                                       Arrowhead Louisiana Pipeline, LLC current operator and Arrowhead                                                                                                                                                                                                                                                                  account of the Acquired Interests and/or
                                                                       Louisiana Pipeline, LLC current operator                                                                                                                                                                                                                                                                                            (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   638       7/1/2017   Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between      Fieldwood Energy LLC and BASF Intertrade Corporation                     Fieldwood Energy LLC      n.a.                                                                                                                                            $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       Fieldwood Energy LLC and BASF Intertrade Corporation                                                                                                                                                                                                                                                                                          Purchaser
   639       8/1/2014   Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between      Fieldwood Energy LLC and Boston Gas Company D/B/A National Grid          Fieldwood Energy LLC      n.a.                                                                                                                                            $0.00      Assume and assign to Credit Bid
                                                                       Fieldwood Energy LLC and Boston Gas Company D/B/A National                                                                                                                                                                                                                                                                                    Purchaser                                 x
                                                                       Grid
   640      11/1/2014   Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between      Fieldwood Energy LLC and BP Energy Company                               Fieldwood Energy LLC      n.a.                                                                                                                                            $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       Fieldwood Energy LLC and BP Energy Company                                                                                                                                                                                                                                                                                                    Purchaser
   641       1/1/2020   Property Participation & Exchange              Lease Exchange and Well Participation Agreement dated effective        Fieldwood Energy LLC and BP Exploration and Production Inc covering      Fieldwood Energy LLC      MC 474 Lease G35825, MC 518 Lease G35828                                                                                                        $0.00      Assume and assign to Credit Bid
                        Agreements                                     20 January 2020 by and between Fieldwood Energy LLC and BP             MC 474 / 518                                                                                                                                                                                                                                                           Purchaser                                 x
                                                                       Exploration and Production Inc covering MC 474 / 518
   642       6/1/2020   Marketing - Crude Sales                        BP Oil Supply buys crude oil from Fieldwood Energy by and between      Fieldwood Energy LLC and BP Oil Supply, a Division of BP Products North Fieldwood Energy LLC       MC 697 Lease G28021, MC 698 Lease G28022, MC 782 Lease G33757,                                                                                  $0.00      Assume and assign to Credit Bid
                                                                       Fieldwood Energy LLC and BP Oil Supply, a Division of BP Products      America Inc. and BP Oil Supply, a Division of BP Products North America                            MC738 Lease G32343                                                                                                                                                  Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       North America Inc. and BP Oil Supply, a Division of BP Products        Inc.
                                                                       North America Inc.
   643       6/1/2020   Marketing - Crude Sales                        BP Oil Supply buys crude oil from Fieldwood Energy by and between      Fieldwood Energy LLC and BP Oil Supply, a Division of BP Products North Fieldwood Energy LLC       MC 742 Lease G32343                                                                                                                             $0.00      Assume and assign to Credit Bid
                                                                       Fieldwood Energy LLC and BP Oil Supply, a Division of BP Products      America Inc. and BP Oil Supply, a Division of BP Products North America                                                                                                                                                                                                Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       North America Inc. and BP Oil Supply, a Division of BP Products        Inc.
                                                                       North America Inc.
   644       4/1/2021   Marketing - Crude Sales                        BP Oil Supply buys crude oil from Fieldwood Energy by and between      Fieldwood Energy LLC and BP Oil Supply, a Division of BP Products North Fieldwood Energy LLC       MC 474 Lease G35825                                                                                                                             $0.00      Assume and assign to Credit Bid
                                                                       Fieldwood Energy LLC and BP Oil Supply, a Division of BP Products      America Inc. and BP Oil Supply, a Division of BP Products North America                                                                                                                                                                                                Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       North America Inc. and BP Oil Supply, a Division of BP Products        Inc.
                                                                       North America Inc.
   645      11/30/2017 Marketing - Crude Sales                         BP Oil Supply buys crude oil from Fieldwood Energy by and between      Fieldwood Energy LLC and BP Oil Supply, a Division of BP Products North Fieldwood Energy LLC       ST 295 Lease G05646                                                          APACHE OFFSHORE INVESTMENT GP, BRISTOW                             $0.00      Assume and Allocate Pursuant to
                                                                       Fieldwood Energy LLC and BP Oil Supply, a Division of BP Products      America Inc. and BP Oil Supply, a Division of BP Products North America                                                                                                         US LLC, TAMPNET INC                                                                 Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       North America Inc. and BP Oil Supply, a Division of BP Products        Inc.
                                                                       North America Inc.
   646      5/19/2020   Marketing - Crude Sales                        BP Oil Supply buys crude oil from Fieldwood Energy by and between      Fieldwood Energy LLC and BP Oil Supply, a Division of BP Products North Fieldwood Energy LLC       MC 698 Lease G28022, MC 782 Lease G33757                                     HOUSTON ENERGY DEEPWATER VENTURES V,                               $0.00      Assume and assign to Credit Bid
                                                                       Fieldwood Energy LLC and BP Oil Supply, a Division of BP Products      America Inc. and BP Oil Supply, a Division of BP Products North America                                                                                                         RED WILLOW OFFSHORE LLC, W & T ENERGY VI                                               Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       North America Inc. and BP Oil Supply, a Division of BP Products        Inc.                                                                                                                                                                            LLC
                                                                       North America Inc.
   647       6/1/2020   Marketing - Crude Sales                        BP Oil Supply buys crude oil from Fieldwood Energy by and between      Fieldwood Energy LLC and BP Oil Supply, a Division of BP Products North Fieldwood Energy LLC       MC 698 Lease G28022                                                          HOUSTON ENERGY DEEPWATER VENTURES V,                               $0.00      Assume and assign to Credit Bid
                                                                       Fieldwood Energy LLC and BP Oil Supply, a Division of BP Products      America Inc. and BP Oil Supply, a Division of BP Products North America                                                                                                         RED WILLOW OFFSHORE LLC, W & T ENERGY VI                                               Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       North America Inc. and BP Oil Supply, a Division of BP Products        Inc.                                                                                                                                                                            LLC
                                                                       North America Inc.
   648       7/1/2020   Marketing - Crude Sales                        BP Oil Supply buys crude oil from Fieldwood Energy by and between      Fieldwood Energy LLC and BP Oil Supply, a Division of BP Products North Fieldwood Energy LLC       GC 040 Lease G34536                                                          ILX PROSPECT KATMAI LLC, RIDGEWOOD KATMAI                          $0.00      Assume and assign to Credit Bid
                                                                       Fieldwood Energy LLC and BP Oil Supply, a Division of BP Products      America Inc. and BP Oil Supply, a Division of BP Products North America                                                                                                         LLC                                                                                    Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       North America Inc. and BP Oil Supply, a Division of BP Products        Inc.
                                                                       North America Inc.
   649      6/14/2000   Marketing - Gathering                          Gas Gathering Agreement by and between Fieldwood Energy LLC            Fieldwood Energy LLC and Carbonate Trend and Carbonate Trend             Fieldwood Energy LLC      VK 251 Lease G10930                                                          Williams Field Services                                            $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x                      x
                                                                       and Carbonate Trend and Carbonate Trend                                                                                                                                                                                                                                                                                                    Divisive Mergers
   650      6/14/2000   Marketing - Gathering                          Gas Gathering Agreement by and between Fieldwood Energy LLC            Fieldwood Energy LLC and Carbonate Trend and Carbonate Trend             Fieldwood Energy LLC      VK 251 Lease G10930                                                          Williams Field Services                                            $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x                      x
                                                                       and Carbonate Trend and Carbonate Trend                                                                                                                                                                                                                                                                                                    Divisive Mergers
   651       8/1/2014   Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between      Fieldwood Energy LLC and Castex Energy, Inc.                             Fieldwood Energy LLC      n.a.                                                                                                                                            $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       Fieldwood Energy LLC and Castex Energy, Inc.                                                                                                                                                                                                                                                                                                  Purchaser
   652       7/1/2014   Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between      Fieldwood Energy LLC and Castex Offshore, Inc.                           Fieldwood Energy LLC      n.a.                                                                                                                                            $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       Fieldwood Energy LLC and Castex Offshore, Inc.                                                                                                                                                                                                                                                                                                Purchaser
   653      9/13/2011   Marketing - Transportation                     Chandeleur IT Transportation - Fieldwood interest in MP 59 was sold    Fieldwood Energy LLC and Chandeleur Pipeline, LLC, now owned by Third Fieldwood Energy LLC         MP 59 Lease G03194                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                       to Cantium by and between Fieldwood Energy LLC and Chandeleur          Coast Midstream and Chandeleur Pipeline, LLC, now owned by Third                                                                                                                                                                                                    Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       Pipeline, LLC, now owned by Third Coast Midstream and Chandeleur       Coast Midstream
                                                                       Pipeline, LLC, now owned by Third Coast Midstream
   654       3/1/2014   Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between      Fieldwood Energy LLC and Chevron Natural Gas                             Fieldwood Energy LLC      n.a.                                                                                                                                            $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       Fieldwood Energy LLC and Chevron Natural Gas                                                                                                                                                                                                                                                                                                  Purchaser
   655      2/25/2011   Marketing - Construction, Operations,          Provides for the construction and operation of the EI 361 Pipeline     Fieldwood Energy LLC and Chevron Pipeline Company and Chevron            Fieldwood Energy LLC      EI 315 Lease G02112, EI 316 Lease G05040, EI 330 Lease G02115, EI 281 ARENA ENERGY LP, TANA EXPLORATION                                         $0.00      Assume and Allocate Pursuant to
                        Management, Ownership Agreements               (Segment I) and EI Pipeline (Segment II) which was installed to        Pipeline Company                                                                                   Lease G09591, EI 282 Lease G09592, EI 329 Lease G02912, EI 337 Lease COMPANY LLC                                                                                 Divisive Mergers
                                                                       connect the Barnacle Pipeline (the still in service portion what was                                                                                                      G03332                                                                                                                                                                                              x
                                                                       formerly Bonito Pipeline) . by and between Fieldwood Energy LLC
                                                                       and Chevron Pipeline Company and Chevron Pipeline Company
   656       2/1/2019   Marketing - Other                              Methanol Treatment Agreement by and between Fieldwood Energy           Fieldwood Energy LLC and Chevron Pipeline Company and Chevron            Fieldwood Energy LLC      MC 948 Lease G28030                                                          ECOPETROL AMERICA LLC, TALOS ENERGY                                $0.00      Assume and assign to Credit Bid
                                                                       LLC and Chevron Pipeline Company and Chevron Pipeline Company          Pipeline Company                                                                                                                                                                OFFSHORE, LLC                                                                          Purchaser                                 x

   657      10/1/1984   Marketing - Construction, Operations,          Provides for the construction and operation of the EI 361 Pipeline.    Fieldwood Energy LLC and Chevron Pipeline Company and Chevron            Fieldwood Energy LLC      EI 354 Lease G10752, EI 353 Lease G03783, EI 354 Lease G10752, EI 361 RIDGEWOOD ENERGY CORPORATION, COX                                         $0.00      Assume and Allocate Pursuant to
                        Management, Ownership Agreements               Originating from the EI 361 A Platform to the Bonito Pipeline System   Pipeline Company                                                                                   Lease G02324                                                          OPERATING LLC                                                                              Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       by and between Fieldwood Energy LLC and Chevron Pipeline
                                                                       Company and Chevron Pipeline Company
   658      5/31/2018   Marketing - Crude Sales                        Gunflint - Chevron buys crude oil from Fieldwood Energy by and         Fieldwood Energy LLC and Chevron Products Company                        Fieldwood Energy LLC      MC 904 Lease G36566, MC 949 Lease G32363, MC 992 Lease G24133, MC ECOPETROL AMERICA LLC, TALOS ENERGY                                           $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       between Fieldwood Energy LLC and Chevron Products Company                                                                                                                 993 Lease G24134                                                  OFFSHORE, LLC                                                                                     Purchaser
   659      1/30/2014   Marketing - Crude Sales                        Chevron buys crude oil from Fieldwood Energy by and between            Fieldwood Energy LLC and Chevron Products Company and Chevron            Fieldwood Energy LLC      MP 77 Lease G04481                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                       Fieldwood Energy LLC and Chevron Products Company and                  Products Company                                                                                                                                                                                                                                                    Divisive Mergers                   x                             x
                                                                       Chevron Products Company
   660      1/31/2014   Marketing - Crude Sales                        Chevron buys crude oil from Fieldwood Energy by and between            Fieldwood Energy LLC and Chevron Products Company and Chevron            Fieldwood Energy LLC      PL 13 Lease G03171, MP 140 Lease G02193                                      ANKOR ENERGY LLC, ENVEN ENERGY VENTURES,                           $0.00      Assume and Allocate Pursuant to
                                                                       Fieldwood Energy LLC and Chevron Products Company and                  Products Company                                                                                                                                                                LLC; JX NIPPON OIL EXPLORATION USA LTD                                              Divisive Mergers                   x
                                                                       Chevron Products Company
   661      5/31/2018   Marketing - Crude Sales                        Chevron buys crude oil from Fieldwood Energy by and between            Fieldwood Energy LLC and Chevron Products Company and Chevron            Fieldwood Energy LLC      MC 948 Lease G28030                                                          ECOPETROL AMERICA LLC, TALOS ENERGY                                $0.00      Assume and assign to Credit Bid
                                                                       Fieldwood Energy LLC and Chevron Products Company and                  Products Company                                                                                                                                                                OFFSHORE, LLC                                                                          Purchaser                                 x
                                                                       Chevron Products Company
   662      1/31/2014   Marketing - Crude Sales                        Chevron buys crude oil from Fieldwood Energy by and between            Fieldwood Energy LLC and Chevron Products Company and Chevron            Fieldwood Energy LLC      SS 274 Lease G01039, EI 188 Lease 443, SM 149 Lease G02592, SM 132 ERA HELICOPTERS INC.                                                         $0.00     Assume and (i) assign to Credit Bid
                                                                       Fieldwood Energy LLC and Chevron Products Company and                  Products Company                                                                                   Lease G02282, SM 268 Lease G02310, SS 204 Lease G01520, SS 207                                                                                          Purchaser (pursuant to the Plan and the
                                                                       Chevron Products Company                                                                                                                                                  Lease G01523, SS 216 Lease G01524, ST 311 Lease G31418, SM 40 Lease                                                                                       Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                 G13607, SM 41 Lease G01192, SM 44 Lease G23840, SM 41 Lease                                                                                             account of the Acquired Interests and/or
                                                                                                                                                                                                                                                 G01192, SM 44 Lease G23840, SM 39 Lease G16320, SM 48 Lease 786                                                                                           (ii) allocate pursuant to the Divisive    x         x            x      x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
                                                                                                                                                                                                                                            Page 21 of 61
                                                                                                              Case 20-33948 Document 1456 Filed in TXSB on 06/02/21 Page 26 of 65
Fieldwood Energy, LLC, et al.
Prepared June 2, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                             Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                  Cure Estimate                                                       Credit Bid
    #                                 Contract Category                                    Contract Description [1][2]                                         Known Contract Counterparties [3]                          Debtor Entities [4]                               Associated Leases [5]                                           Related Lease Parties [6]                                      Proposed Contract Treatment [8]          FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                          [7]                                                            Purchaser
   663      3/18/2014   Marketing - Crude Sales                        Chevron buys crude oil from Fieldwood Energy by and between          Fieldwood Energy LLC and Chevron Products Company and Chevron              Fieldwood Energy LLC      GI 116 Lease G13944, ST 320 Lease G24990                                     W & T OFFSHORE INC                                                 $0.00      Assume and assign to Credit Bid
                                                                       Fieldwood Energy LLC and Chevron Products Company and                Products Company                                                                                                                                                                                                                                                         Purchaser                                 x
                                                                       Chevron Products Company
   664       9/1/2018   Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between    Fieldwood Energy LLC and CIMA Energy, LTD                                  Fieldwood Energy LLC      n.a.                                                                                                                                            $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       Fieldwood Energy LLC and CIMA Energy, LTD                                                                                                                                                                                                                                                                                                     Purchaser
   665       8/1/2014   Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between    Fieldwood Energy LLC and Colonial Gas Company D/B/A National Grid          Fieldwood Energy LLC      n.a.                                                                                                                                            $0.00      Assume and assign to Credit Bid
                                                                       Fieldwood Energy LLC and Colonial Gas Company D/B/A National                                                                                                                                                                                                                                                                                  Purchaser                                 x
                                                                       Grid
   666       3/1/2014   Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between    Fieldwood Energy LLC and ConocoPhillips Company                            Fieldwood Energy LLC      n.a.                                                                                                                                            $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       Fieldwood Energy LLC and ConocoPhillips Company                                                                                                                                                                                                                                                                                               Purchaser
   667      11/30/2018 Marketing - Transportation                      Oil Transport by and between Fieldwood Energy LLC and Crimson        Fieldwood Energy LLC and Crimson Gulf LLC and Crimson Gulf LLC             Fieldwood Energy LLC      EI 136 Lease G03152, EI 158 Lease G01220, EI 173 Lease G13622, EI 174 APACHE SHELF EXPLORATION LLC,                                             $0.00      Assume and Allocate Pursuant to
                                                                       Gulf LLC and Crimson Gulf LLC                                                                                                                                             Lease G03782, EI 175 Lease 438, EI 187 Lease G10736, EI 189 Lease 423, Transcontinental Gas Pipeline Co LLC                                                      Divisive Mergers
                                                                                                                                                                                                                                                 EI 211 Lease G05502, EI 212 Lease G05503, EI 307 Lease G02110, SS 151
                                                                                                                                                                                                                                                 Lease G15282, SS 175 Lease G05550, SS 176 Lease G33646, SS 246                                                                                                                                      x
                                                                                                                                                                                                                                                 Lease G01027, SS 247 Lease G01028, SS 248 Lease G01029, SS 249
                                                                                                                                                                                                                                                 Lease G01030, SS 271 Lease G01038, SS 274 Lease G01039, SS 291
                                                                                                                                                                                                                                                 Lease G02923
   668       7/8/2011   Marketing - Gathering                          Galapagos, FT 2 - plus 5 amendments-MDQ changes by and               Fieldwood Energy LLC and Destin Pipeline Company, LLC and Destin           Fieldwood Energy LLC      MC 519 Lease G27278, MC 562 Lease G19966, MC 563 Lease G21176                BP EXPLORATION & PRODUCTION INC, HOUSTON                           $0.00      Assume and assign to Credit Bid
                                                                       between Fieldwood Energy LLC and Destin Pipeline Company, LLC        Pipeline Company, LLC                                                                                                                                                             ENERGY DEEPWATER VENTURES I, RED WILLOW                                                Purchaser                                 x
                                                                       and Destin Pipeline Company, LLC                                                                                                                                                                                                                       OFFSHORE LLC
   669      8/28/2015   Marketing - Gathering                          Big Bned Dantzler, Destin FT2, - plus 4 amendments-MDQ changes       Fieldwood Energy LLC and Destin Pipeline Company, LLC and Destin           Fieldwood Energy LLC      MC 782 Lease G33757, MC 697 Lease G33757                                     RIDGEWOOD DANTZLER LLC, TALOS                                      $0.00      Assume and assign to Credit Bid
                                                                       by and between Fieldwood Energy LLC and Destin Pipeline              Pipeline Company, LLC                                                                                                                                                             EXPLORATION LLC, W & T ENERGY VI LLC                                                   Purchaser                                 x
                                                                       Company, LLC and Destin Pipeline Company, LLC
   670      11/15/2013 Marketing - Transportation                      Discovery Gas FT2 agreement; plus amendments to MDQ and              Fieldwood Energy LLC and Discovery Gas Transmission and Discovery          Fieldwood Energy LLC      ST 308 Lease G21685                                                                                                                             $0.00      Assume and assign to Credit Bid
                eff                                                    Exhibit B by and between Fieldwood Energy LLC and Discovery Gas      Gas Transmission                                                                                                                                                                                                                                                         Purchaser                                 x
             12/1/2013                                                 Transmission and Discovery Gas Transmission
   671      11/15/2013 Marketing - Transportation                      Discovery Gas FT2 Discount letter by and between Fieldwood           Fieldwood Energy LLC and Discovery Gas Transmission and Discovery          Fieldwood Energy LLC      ST 308 Lease G21685                                                                                                                             $0.00      Assume and assign to Credit Bid
                eff                                                    Energy LLC and Discovery Gas Transmission and Discovery Gas          Gas Transmission                                                                                                                                                                                                                                                         Purchaser                                 x
             12/1/2013                                                 Transmission
   672       5/1/2020 Marketing - Transportation                       Disocvery Gas - FT2 agreement; by and between Fieldwood Energy       Fieldwood Energy LLC and Discovery Gas Transmission and Discovery          Fieldwood Energy LLC      GC 040 Lease G34536                                                          ILX PROSPECT KATMAI LLC, RIDGEWOOD KATMAI                          $0.00      Assume and assign to Credit Bid
                                                                       LLC and Discovery Gas Transmission and Discovery Gas                 Gas Transmission                                                                                                                                                                  LLC                                                                                    Purchaser                                 x
                                                                       Transmission
   673       5/1/2020   Marketing - Transportation                     Discovery Gas FT2 Discount letter by and between Fieldwood           Fieldwood Energy LLC and Discovery Gas Transmission and Discovery          Fieldwood Energy LLC      GC 040 Lease G34536                                                          ILX PROSPECT KATMAI LLC, RIDGEWOOD KATMAI                          $0.00      Assume and assign to Credit Bid
                                                                       Energy LLC and Discovery Gas Transmission and Discovery Gas          Gas Transmission                                                                                                                                                                  LLC                                                                                    Purchaser                                 x
                                                                       Transmission
   674       4/1/2015   Marketing - Transportation                     Disocvery Gas - FT2 agreement; by and between Fieldwood Energy       Fieldwood Energy LLC and Discovery Gas Transmission and Discovery          Fieldwood Energy LLC      ST 311 Lease G31418                                                          WALTER OIL & GAS CORPORATION, W&T                                  $0.00      Assume and Allocate Pursuant to
                                                                       LLC and Discovery Gas Transmission and Discovery Gas                 Gas Transmission                                                                                                                                                                  OFFSHORE INC                                                                        Divisive Mergers                   x
                                                                       Transmission
   675       4/1/2015   Marketing - Transportation                     Discovery Gas FT2 Discount letter by and between Fieldwood           Fieldwood Energy LLC and Discovery Gas Transmission and Discovery          Fieldwood Energy LLC      ST 311 Lease G31418                                                          WALTER OIL & GAS CORPORATION, W&T                                  $0.00      Assume and Allocate Pursuant to
                                                                       Energy LLC and Discovery Gas Transmission and Discovery Gas          Gas Transmission                                                                                                                                                                  OFFSHORE INC                                                                        Divisive Mergers                   x
                                                                       Transmission
   676       4/1/2015   Marketing - Gathering                          Discovery Gas Gathering and Gas Dedication by and between            Fieldwood Energy LLC and Discovery Gas Transmission and Discovery          Fieldwood Energy LLC      ST 311 Lease G31418                                                          WALTER OIL & GAS CORPORATION, W&T                                  $0.00      Assume and Allocate Pursuant to
                                                                       Fieldwood Energy LLC and Discovery Gas Transmission and              Gas Transmission                                                                                                                                                                  OFFSHORE INC                                                                        Divisive Mergers                   x
                                                                       Discovery Gas Transmission
   677      7/15/2004   Marketing - Transportation                     Condensate Transportation Agreement by and between Fieldwood         Fieldwood Energy LLC and Discovery Gas Transmission LLC and                Fieldwood Energy LLC      ST 308 Lease G21685                                                                                                                             $0.00      Assume and assign to Credit Bid
                                                                       Energy LLC and Discovery Gas Transmission LLC and Discovery          Discovery Gas Transmission LLC                                                                                                                                                                                                                                           Purchaser                                 x
                                                                       Gas Transmission LLC
   678      8/25/2009   Marketing - Separation & Stablization          Amendment Letter to Condensate Transport Agreement ST 308            Fieldwood Energy LLC and Discovery Gas Transmission LLC and                Fieldwood Energy LLC      ST 308 Lease G21685                                                                                                                             $0.00      Assume and assign to Credit Bid
                                                                       Tarantula by and between Fieldwood Energy LLC and Discovery Gas      Discovery Gas Transmission LLC                                                                                                                                                                                                                                           Purchaser                                 x
                                                                       Transmission LLC and Discovery Gas Transmission LLC
   679       4/1/2015   Marketing - Transportation                     Liquids Transportation Agreement by and between Fieldwood Energy     Fieldwood Energy LLC and Discovery Gas Transmission LLC and                Fieldwood Energy LLC      ST 311 Lease G31418                                                          WALTER OIL & GAS CORPORATION, W&T                                  $0.00      Assume and Allocate Pursuant to
                                                                       LLC and Discovery Gas Transmission LLC and Discovery Gas             Discovery Gas Transmission LLC                                                                                                                                                    OFFSHORE INC                                                                        Divisive Mergers                   x
                                                                       Transmission LLC
   680      7/15/2004   Marketing - Separation & Stablization          Liquids Sep., Handling, Stab.,and Redelivery Agreement by and        Fieldwood Energy LLC and Discovery Producer Services LLC and               Fieldwood Energy LLC      ST 308 Lease G21685                                                                                                                             $0.00      Assume and assign to Credit Bid
                                                                       between Fieldwood Energy LLC and Discovery Producer Services         Discovery Producer Services LLC                                                                                                                                                                                                                                          Purchaser                                 x
                                                                       LLC and Discovery Producer Services LLC
   681       5/1/2020   Marketing - Separation & Stablization          Liquids Sep., Handling, Stab.,and Redelivery Agreement by and        Fieldwood Energy LLC and Discovery Producer Services LLC and               Fieldwood Energy LLC      GC 040 Lease G34536                                                          ILX PROSPECT KATMAI LLC, RIDGEWOOD KATMAI                          $0.00      Assume and assign to Credit Bid
                                                                       between Fieldwood Energy LLC and Discovery Producer Services         Discovery Producer Services LLC                                                                                                                                                   LLC                                                                                    Purchaser                                 x
                                                                       LLC and Discovery Producer Services LLC
   682      10/1/2006   Marketing - Separation & Stablization          Amendment Letter to Condensated Sep., and Redelivery Agreement       Fieldwood Energy LLC and Discovery Producer Services LLC and               Fieldwood Energy LLC      ST 308 Lease G21685                                                                                                                             $0.00      Assume and assign to Credit Bid
                                                                       ST 308 Tarantula by and between Fieldwood Energy LLC and             Discovery Producter Services LLC                                                                                                                                                                                                                                         Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       Discovery Producer Services LLC and Discovery Producter Services
                                                                       LLC
   683      2/24/2014   Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between    Fieldwood Energy LLC and DTE Energy Trading, Inc.                          Fieldwood Energy LLC      n.a.                                                                                                                                            $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       Fieldwood Energy LLC and DTE Energy Trading, Inc.                                                                                                                                                                                                                                                                                             Purchaser
   684       2/1/2017   Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between    Fieldwood Energy LLC and Duke Energy Carolinas, LLC                        Fieldwood Energy LLC      n.a.                                                                                                                                            $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       Fieldwood Energy LLC and Duke Energy Carolinas, LLC                                                                                                                                                                                                                                                                                           Purchaser
   685       5/6/2014   Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between    Fieldwood Energy LLC and Duke Energy Florida, Inc.                         Fieldwood Energy LLC      n.a.                                                                                                                                            $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       Fieldwood Energy LLC and Duke Energy Florida, Inc.                                                                                                                                                                                                                                                                                            Purchaser
   686      2/27/2015   Marketing - Transportation                     Crude Oil Transport. by and between Fieldwood Energy LLC and         Fieldwood Energy LLC and Endymion Oil Pipeline Company LLC and             Fieldwood Energy LLC      MC 697 Lease G28021, MC 698 Lease G28022, MC 742 Lease G32343, MC                                                                               $0.00      Assume and assign to Credit Bid
                                                                       Endymion Oil Pipeline Company LLC and Endymion Oil Pipeline          Endymion Oil Pipeline Company LLC                                                                    782 Lease G33757                                                                                                                                                    Purchaser                                 x
                                                                       Company LLC
   687      10/1/1981   Marketing - Construction, Operations,          Provides description and ownership of said Gathering System by and   Fieldwood Energy LLC and Energy XXI Pipeline II, LLC and Energy XXI        Fieldwood Energy LLC      WD 80 Lease G01989, WD 85 Lease G04895, WD 86 Lease G02934, SP 87 TAMPNET INC; TALOS ERT LLC                                                    $0.00     Assume and (i) assign to Credit Bid
                        Management, Ownership Agreements               between Fieldwood Energy LLC and Energy XXI Pipeline II, LLC and     Pipeline II, LLC                                                                                     Lease G07799, SP 89 Lease G01618, WD 104 Lease 841, WD 105 Lease                                                                                        Purchaser (pursuant to the Plan and the
                                                                       Energy XXI Pipeline II, LLC                                                                                                                                               842, WD 133 Lease G01106, WD 121 Lease G19843, WD 122 Lease                                                                                               Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                 G13645, WD 128 Lease G10883, SP 87 Lease G07799, SP 88 Lease                                                                                            account of the Acquired Interests and/or
                                                                                                                                                                                                                                                 G10894                                                                                                                                                    (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   688      9/16/2014   Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC and Enlink Gas Marketing, LP                             Fieldwood Energy LLC      n.a.                                                                                                                                            $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       Fieldwood Energy LLC and Enlink Gas Marketing, LP                                                                                                                                                                                                                                                                                             Purchaser
   689       4/1/2020   Marketing - Processing                         POL 90%/10% by and between Fieldwood Energy LLC and ENLINK Fieldwood Energy LLC and ENLINK LIG LIQUIDS, LLC and ENLINK LIG                      Fieldwood Energy LLC      EI 126 Lease 52, EI 136 Lease G03152, EI 158 Lease G01220, SS 32 Lease                                                                          $0.00      Assume and Allocate Pursuant to
                                                                       LIG LIQUIDS, LLC and ENLINK LIG LIQUIDS, LLC                      LIQUIDS, LLC                                                                                            335, SS 33 Lease 336, SS 91 Lease G02919, SS 214 Lease 828, SS 233                                                                                               Divisive Mergers
                                                                                                                                                                                                                                                 Lease G01528, SS 246 Lease G01027, SS 271 Lease G01038, SS 252
                                                                                                                                                                                                                                                 Lease G01529, SS 253 Lease G01031, SS 354 Lease G15312, SM 93
                                                                                                                                                                                                                                                 Lease G21618, SM 139 Lease G21106, PL 1 Lease G04234, PL 9 Lease                                                                                                                                    x                      x      x
                                                                                                                                                                                                                                                 G02924, PL 10 Lease G02925, PL 11 Lease 71, SS 68 Lease G02917, PL
                                                                                                                                                                                                                                                 10 Lease G02925, PL 11 Lease 71, ST 242 Lease G23933, ST 315 Lease
                                                                                                                                                                                                                                                 G23946, ST 316 Lease G22762, VR 272 Lease G23829, VR 313 Lease
                                                                                                                                                                                                                                                 G01172, VR 315 Lease G04215, VR 332 Lease G09514
   690      11/1/2004   Marketing - Processing                         $0.06/MMBTU by and between Fieldwood Energy LLC and ENLINK Fieldwood Energy LLC and ENLINK Midstream current operator and                       Fieldwood Energy LLC      SM 149 Lease G02592                                                                                                                             $0.00     Assume and (i) assign to Credit Bid
                                                                       Midstream current operator and ENLINK Midstream current operator ENLINK Midstream current operator                                                                                                                                                                                                                                Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                                                                                                                                                                           Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                         account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   691       4/1/2007   Marketing - Processing                         $0.06/MMBTU by and between Fieldwood Energy LLC and ENLINK Fieldwood Energy LLC and ENLINK Midstream current operator and                       Fieldwood Energy LLC      SM 149 Lease G02592                                                                                                                             $0.00     Assume and (i) assign to Credit Bid
                                                                       Midstream current operator and ENLINK Midstream current operator ENLINK Midstream current operator                                                                                                                                                                                                                                Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                                                                                                                                                                           Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                         account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
                                                                                                                                                                                                                                            Page 22 of 61
                                                                                                              Case 20-33948 Document 1456 Filed in TXSB on 06/02/21 Page 27 of 65
Fieldwood Energy, LLC, et al.
Prepared June 2, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                             Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                  Cure Estimate                                                       Credit Bid
    #                                 Contract Category                                    Contract Description [1][2]                                         Known Contract Counterparties [3]                          Debtor Entities [4]                               Associated Leases [5]                                           Related Lease Parties [6]                                      Proposed Contract Treatment [8]          FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                          [7]                                                            Purchaser
   692      1/19/2012   Marketing - Processing                         92% / 8% by and between Fieldwood Energy LLC and ENLINK              Fieldwood Energy LLC and ENLINK Midstream current operator and             Fieldwood Energy LLC      SM 136 Lease G02588, SM 137 Lease G02589                                                                                                        $0.00    Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x                             x
                                                                       Midstream current operator and ENLINK Midstream current operator     ENLINK Midstream current operator                                                                                                                                                                                                                                       Divisive Mergers
   693      2/17/2014   Marketing - Processing                         92% / 8% by and between Fieldwood Energy LLC and ENLINK              Fieldwood Energy LLC and ENLINK Midstream current operator and             Fieldwood Energy LLC      SM 137 Lease G02589, SS 207 Lease G01523                                                                                                        $0.00    Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x                             x
                                                                       Midstream current operator and ENLINK Midstream current operator     ENLINK Midstream current operator                                                                                                                                                                                                                                       Divisive Mergers
   694       1/1/2013   Marketing - Processing                         98%/2% AND $.06/mmbTU by and between Fieldwood Energy LLC            Fieldwood Energy LLC and ENLINK Midstream current operator and             Fieldwood Energy LLC      EI 346 Lease G14482, GI 116 Lease G13944, SS 79/80 Lease G15277              BRISTOW US LLC                                                     $0.00 Assume and (i) assign to Credit Bid
                                                                       and ENLINK Midstream current operator and ENLINK Midstream           ENLINK Midstream current operator                                                                                                                                                                                                                          Purchaser (pursuant to the Plan and the
                                                                       current operator                                                                                                                                                                                                                                                                                                                  Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                       account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                         (ii) allocate pursuant to the Divisive      x         x
                                                                                                                                                                                                                                                                                                                                                                                                         Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                         Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                  Purchase Agreement)
   695      10/22/1976 Marketing - Processing                          Agreement for the Construction and Operation of the Blue Water Gas   Fieldwood Energy LLC and ENLINK Midstream current operator and             Fieldwood Energy LLC      VR 261                                                                       n.a.                                                               $0.00      Assume and allocate pursuant to
                                                                       Plant, Acadia Parish, Louisiana by and between Fieldwood Energy      ENLINK Midstream current operator                                                                                                                                                                                                                                     divisive mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       LLC and ENLINK Midstream current operator and ENLINK
                                                                       Midstream current operator
   696       1/1/2011   Marketing - Processing                         98%/2% AND $.06/mmbTU by and between Fieldwood Energy LLC            Fieldwood Energy LLC and ENLINK Midstream current operator and             Fieldwood Energy LLC      GI 116 Lease G13944, EI 346 Lease G14482, SS 79/80 Lease G15277              W & T OFFSHORE INC                                                 $0.00     Assume and (i) assign to Credit Bid
                                                                       and ENLINK Midstream current operator and ENLINK Midstream           ENLINK Midstream current operator                                                                                                                                                                                                                            Purchaser (pursuant to the Plan and the
                                                                       current operator                                                                                                                                                                                                                                                                                                                    Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                         account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   697       4/1/2012   Marketing - Processing                         98%/2% AND $.06/mmbTU by and between Fieldwood Energy LLC            Fieldwood Energy LLC and ENLINK Midstream current operator and             Fieldwood Energy LLC      GI 116 Lease G13944, EI 346 Lease G14482, SS 79/80 Lease G15277              W & T OFFSHORE INC                                                 $0.00     Assume and (i) assign to Credit Bid
                                                                       and ENLINK Midstream current operator and ENLINK Midstream           ENLINK Midstream current operator                                                                                                                                                                                                                            Purchaser (pursuant to the Plan and the
                                                                       current operator                                                                                                                                                                                                                                                                                                                    Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                         account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   698       6/1/2012   Marketing - Processing                         98%/2% AND $.06/mmbTU by and between Fieldwood Energy LLC            Fieldwood Energy LLC and ENLINK Midstream current operator and             Fieldwood Energy LLC      GI 116 Lease G13944, EI 346 Lease G14482, SS 79/80 Lease G15277              W & T OFFSHORE INC                                                 $0.00     Assume and (i) assign to Credit Bid
                                                                       and ENLINK Midstream current operator and ENLINK Midstream           ENLINK Midstream current operator                                                                                                                                                                                                                            Purchaser (pursuant to the Plan and the
                                                                       current operator                                                                                                                                                                                                                                                                                                                    Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                         account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   699      11/1/2012   Marketing - Processing                         98%/2% AND $.06/mmbTU by and between Fieldwood Energy LLC            Fieldwood Energy LLC and ENLINK Midstream current operator and             Fieldwood Energy LLC      GI 116 Lease G13944, EI 346 Lease G14482, SS 79/80 Lease G15277              W & T OFFSHORE INC                                                 $0.00     Assume and (i) assign to Credit Bid
                                                                       and ENLINK Midstream current operator and ENLINK Midstream           ENLINK Midstream current operator                                                                                                                                                                                                                            Purchaser (pursuant to the Plan and the
                                                                       current operator                                                                                                                                                                                                                                                                                                                    Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                         account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   700       3/1/2011   Marketing - Processing                         Gas processing Raw make purchase by and between Fieldwood            Fieldwood Energy LLC and Enterprise Gas Processing LLC ((Formally          Fieldwood Energy LLC      GC 768 Lease G21817                                                          ANADARKO US OFFSHORE LLC                                           $0.00      Assume and assign to Credit Bid
                                                                       Energy LLC and Enterprise Gas Processing LLC ((Formally Noble        Noble Energy Inc.) and Enterprise Gas Processing LLC                                                                                                                                                                                                                     Purchaser                                 x
                                                                       Energy Inc.) and Enterprise Gas Processing LLC
   701      3/16/2004   Marketing - Processing                         87/13% by and between Fieldwood Energy LLC and Enterprise Gas        Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise Fieldwood Energy LLC           SM 142 Lease G01216, SM 40 Lease G13607, EC 178 Lease G34229, EI                                                                                $0.00     Assume and (i) assign to Credit Bid
                                                                       Processing LLC and Enterprise Gas Processing LLC                     Gas Processing LLC                                                                                   307 Lease G02110, EC 338 Lease G02063                                                                                                                   Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                                                                                                                                                                           Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                         account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   702      11/11/2004 Marketing - Processing                          85/15% by and between Fieldwood Energy LLC and Enterprise Gas        Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise      Fieldwood Energy LLC      VR 161 Lease G34253                                                                                                                             $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       Processing LLC and Enterprise Gas Processing LLC                     Gas Processing LLC                                                                                                                                                                                                                                                    Divisive Mergers
   703      12/6/2004   Marketing - Processing                         87/13% by and between Fieldwood Energy LLC and Enterprise Gas        Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise      Fieldwood Energy LLC      VR 161 Lease G34253                                                                                                                             $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       Processing LLC and Enterprise Gas Processing LLC                     Gas Processing LLC                                                                                                                                                                                                                                                    Divisive Mergers
   704       2/1/2005   Marketing - Processing                         88/12% by and between Fieldwood Energy LLC and Enterprise Gas        Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise      Fieldwood Energy LLC      SM 39 Lease G16320                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                       Processing LLC and Enterprise Gas Processing LLC                     Gas Processing LLC                                                                                                                                                                                                                                                    Divisive Mergers
   705       4/1/2010   Marketing - Processing                         85/15% by and between Fieldwood Energy LLC and Enterprise Gas        Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise      Fieldwood Energy LLC      EI 307 Lease G02110                                                                                                                             $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       Processing LLC and Enterprise Gas Processing LLC                     Gas Processing LLC                                                                                                                                                                                                                                                    Divisive Mergers
   706       4/1/2011   Marketing - Processing                         85/15% by and between Fieldwood Energy LLC and Enterprise Gas        Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise      Fieldwood Energy LLC      EI 307 Lease G02110                                                                                                                             $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       Processing LLC and Enterprise Gas Processing LLC                     Gas Processing LLC                                                                                                                                                                                                                                                    Divisive Mergers
   707      11/1/2011   Marketing - Processing                         (.5/GPM*100) or $.10 by and between Fieldwood Energy LLC and         Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise      Fieldwood Energy LLC      MC 519 Lease G27278, MC 563 Lease G21176, MC 562 Lease G19966         BP EXPLORATION & PRODUCTION INC, HOUSTON                                  $0.00      Assume and assign to Credit Bid
                                                                       Enterprise Gas Processing LLC and Enterprise Gas Processing LLC      Gas Processing LLC                                                                                                                                                         ENERGY DEEPWATER VENTURES I, RED WILLOW                                                       Purchaser                                 x
                                                                                                                                                                                                                                                                                                                       OFFSHORE LLC
   708      11/9/2004   Marketing - Processing                         85/15% by and between Fieldwood Energy LLC and Enterprise Gas        Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise      Fieldwood Energy LLC      EC 332 Lease G09478                                                   CAIRN ENERGY USA INC, CONTINENTAL LAND &                                  $0.00    Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                       Processing LLC and Enterprise Gas Processing LLC                     Gas Processing LLC                                                                                                                                                         FUR CO INC                                                                                   Divisive Mergers
   709       1/8/2007   Marketing - Processing                         85/15% by and between Fieldwood Energy LLC and Enterprise Gas        Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise      Fieldwood Energy LLC      EC 332 Lease G09478                                                   CAIRN ENERGY USA INC, CONTINENTAL LAND &                                  $0.00    Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                       Processing LLC and Enterprise Gas Processing LLC                     Gas Processing LLC                                                                                                                                                         FUR CO INC                                                                                   Divisive Mergers
   710      1/12/2011   Marketing - Processing                         85/15% by and between Fieldwood Energy LLC and Enterprise Gas        Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise      Fieldwood Energy LLC      EC 332 Lease G09478                                                   CAIRN ENERGY USA INC, CONTINENTAL LAND &                                  $0.00    Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                       Processing LLC and Enterprise Gas Processing LLC                     Gas Processing LLC                                                                                                                                                         FUR CO INC                                                                                   Divisive Mergers
   711       8/1/2009   Marketing - Processing                         FEE - .0800 PER mcF by and between Fieldwood Energy LLC and          Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise      Fieldwood Energy LLC      EI 211 Lease G05502, EI 212 Lease G05503, EI 281 Lease G09591, EI 281 EPL OIL & GAS, LLC                                                        $0.00 Assume and (i) assign to Credit Bid
                                                                       Enterprise Gas Processing LLC and Enterprise Gas Processing LLC      Gas Processing LLC                                                                                   Lease G09591, SS 178 Lease G05551, SS 190 Lease G10775, EI 53 Lease                                                                                   Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                 479, GI 76 Lease G02161, SM 280 Lease G14456, SS 274 Lease G01039,                                                                                      Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                 ST 205 Lease G05612, ST 296 Lease G12981, ST 291 Lease G16455, SM                                                                                     account of the Acquired Interests and/or
                                                                                                                                                                                                                                                 149 Lease G02592, ST 190 Lease G01261, ST 205 Lease G05612, SM 268                                                                                      (ii) allocate pursuant to the Divisive      x         x
                                                                                                                                                                                                                                                 Lease G02310, SM 281 Lease G02600, SM 280 Lease G14456                                                                                                  Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                         Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                  Purchase Agreement)
   712      1/18/2012   Marketing - Processing                         FEE - .0800 PER MCF - ESCALATOR ADDED by and between                 Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise Fieldwood Energy LLC           EI 211 Lease G05502, EI 212 Lease G05503, EI 281 Lease G09591, EI 281 EPL OIL & GAS, LLC                                                        $0.00     Assume and (i) assign to Credit Bid
                                                                       Fieldwood Energy LLC and Enterprise Gas Processing LLC and           Gas Processing LLC                                                                                   Lease G09591, SS 178 Lease G05551, SS 190 Lease G10775, EI 53 Lease                                                                                     Purchaser (pursuant to the Plan and the
                                                                       Enterprise Gas Processing LLC                                                                                                                                             479, GI 76 Lease G02161, SM 280 Lease G14456, SS 274 Lease G01039,                                                                                        Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                 ST 205 Lease G05612, ST 296 Lease G12981, ST 291 Lease G16455, SM                                                                                       account of the Acquired Interests and/or
                                                                                                                                                                                                                                                 149 Lease G02592, ST 190 Lease G01261, ST 205 Lease G05612, SM 268                                                                                        (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                 Lease G02310, SM 281 Lease G02600, SM 280 Lease G14456                                                                                                    Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   713      2/11/2015   Marketing - Processing                         95% & $0.08/Mmbtu/ MINIMUM $.20 by and between Fieldwood             Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise Fieldwood Energy LLC           MC 742 Lease G32343, MC 697 Lease G28021, MC 698 Lease G28022     HOUSTON ENERGY DEEPWATER VENTURES V,                                          $0.00      Assume and assign to Credit Bid
                                                                       Energy LLC and Enterprise Gas Processing LLC and Enterprise Gas      Gas Processing LLC                                                                                                                                                     RED WILLOW OFFSHORE LLC, W & T ENERGY VI                                                          Purchaser                                 x
                                                                       Processing LLC                                                                                                                                                                                                                              LLC
   714       1/8/2019   Marketing - Processing                         $.16 /MMBTU (escl) plus electricity fee by and between Fieldwood     Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise Fieldwood Energy LLC           MP 140 Lease G02193, WD 90 Lease G01089, WD 103 Lease 840, WD 105 JX NIPPON OIL EXPLORATION USA LTD                                             $0.00     Assume and (i) assign to Credit Bid
                                                                       Energy LLC and Enterprise Gas Processing LLC and Enterprise Gas      Gas Processing LLC                                                                                   Lease 842, MP 289 Lease G01666, MP 290 Lease G34866, MP 275 Lease                                                                                       Purchaser (pursuant to the Plan and the
                                                                       Processing LLC                                                                                                                                                            G15395, MP 289 Lease G01666, SP 62 Lease G01294, MP 296 Lease                                                                                             Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                 G01673, MP 311 Lease G02213, MP 311 Lease G02213, MP 77 Lease                                                                                           account of the Acquired Interests and/or
                                                                                                                                                                                                                                                 G04481, BS 52 Lease 17675, MC 311 Lease G02968, MC 108 Lease                                                                                              (ii) allocate pursuant to the Divisive    x         x                   x
                                                                                                                                                                                                                                                 G09777                                                                                                                                                    Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)



                                                                                                                                                                                                                                            Page 23 of 61
                                                                                                              Case 20-33948 Document 1456 Filed in TXSB on 06/02/21 Page 28 of 65
Fieldwood Energy, LLC, et al.
Prepared June 2, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                             Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                  Cure Estimate                                                       Credit Bid
    #                                 Contract Category                                    Contract Description [1][2]                                         Known Contract Counterparties [3]                          Debtor Entities [4]                               Associated Leases [5]                                           Related Lease Parties [6]                                      Proposed Contract Treatment [8]          FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                          [7]                                                            Purchaser
   715       1/1/2012   Marketing - Processing                         FEE - .08005 /MCF (SUBJECT TO gdp (NEVER LESS THAT .075               Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise Fieldwood Energy LLC          SM 76 Lease G01208, SM 58 Lease G01194, EI 158 Lease G01220, EI 188 LOUISIANA LAND & EXPLORATION CO                                             $0.00      Assume and Allocate Pursuant to
                                                                       OR GRATER THAN $.12 /MCF by and between Fieldwood Energy              Gas Processing LLC                                                                                  Lease 443, SS 207 Lease G01523, ST 295 Lease G05646, SS 189 Lease                                                                                                Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x                             x
                                                                       LLC and Enterprise Gas Processing LLC and Enterprise Gas                                                                                                                  G04232, PL 25 Lease G14535
                                                                       Processing LLC
   716       1/8/2019   Marketing - Processing                         $.16 /MMBTU (escl) plus electricity fee by and between Fieldwood      Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise Fieldwood Energy LLC          MC 110 Lease G18192                                                          MARUBENI OIL & GAS (USA) LLC, TALOS                                $0.00     Assume and (i) assign to Credit Bid
                                                                       Energy LLC and Enterprise Gas Processing LLC and Enterprise Gas       Gas Processing LLC                                                                                                                                                               RESOURCES LLC                                                              Purchaser (pursuant to the Plan and the
                                                                       Processing LLC                                                                                                                                                                                                                                                                                                                      Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                         account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   717       7/1/1970   Marketing - Processing                         Agreement for the Construction and Operation of the Toca Gas          Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise Fieldwood Energy LLC          WD 73 G01083, WD 75, WD 90, WD 103, WD 104, WD 105                           n.a.                                                               $0.00      Assume and allocate pursuant to
                                                                       Processing Plant, St. Bernard Parish, Louisiana by and between        Gas Processing LLC                                                                                                                                                                                                                                                   divisive mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       Fieldwood Energy LLC and Enterprise Gas Processing LLC and
                                                                       Enterprise Gas Processing LLC
   718       7/1/1970   Marketing - Construction, Operations,          The Operator shall receive the gas to be processed at the Plant       Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise Fieldwood Energy LLC          WD 105, SP 62, BS 52, SP 65, SP 70, MP 289, MP 290, WD 133, MC 311           n.a.                                                               $0.00      Assume and allocate pursuant to
                        Management, Ownership Agreements               Delivery Point for the account of each owner and, after processing,   Gas Processing LLC                                                                                                                                                                                                                                                   divisive mergers
                                                                       deliver the Residue Gas to Highpoint, all in accordance with                                                                                                                                                                                                                                                                                                                  x
                                                                       agreements by and between Fieldwood Energy LLC and Enterprise
                                                                       Gas Processing LLC and Enterprise Gas Processing LLC
   719      7/25/2014   Marketing - Processing                         Ratificaton to the Agreement for the Construction and Operation of    Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise Fieldwood Energy LLC          WD 73 G01083, WD 75, WD 90, WD 103, WD 105                                   n.a.                                                               $0.00      Assume and allocate pursuant to
                                                                       the Toca Gas Processing Plant, St. Bernard Parish, Louisiana by and   Gas Processing LLC                                                                                                                                                                                                                                                   divisive mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       between Fieldwood Energy LLC and Enterprise Gas Processing LLC
                                                                       and Enterprise Gas Processing LLC
   720      10/1/2012   Marketing - Processing                         pol 85% 15% by and between Fieldwood Energy LLC and Enterprise        Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise Fieldwood Energy LLC          GC 200 Lease G12209, GC 201 Lease G12210, GC 244 Lease G11043                RED WILLOW OFFSHORE LLC, TALOS ENERGY                              $0.00      Assume and assign to Credit Bid
                                                                       Gas Processing LLC and Enterprise Gas Processing LLC                  Gas Processing LLC                                                                                                                                                               OFFSHORE, LLC, WILD WELL CONTROL INC,                                                  Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                              CHEVRON USA INC, W & T ENERGY VI LLC, SHELL
                                                                                                                                                                                                                                                                                                                              TRADING (US) COMPANY
   721      2/27/2015   Marketing - Processing                         95.75% & $0.10/Mmbtu / Minimum $.20 by and between Fieldwood          Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise Fieldwood Energy LLC          MC 782 Lease G33757                                                          RIDGEWOOD DANTZLER LLC, TALOS                                      $0.00      Assume and assign to Credit Bid
                                                                       Energy LLC and Enterprise Gas Processing LLC and Enterprise Gas       Gas Processing LLC                                                                                                                                                               EXPLORATION LLC, W & T ENERGY VI LLC                                                   Purchaser                                 x
                                                                       Processing LLC
   722       3/1/2005   Marketing - Processing                         87/13% by and between Fieldwood Energy LLC and Enterprise Gas         Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise Fieldwood Energy LLC          SM 142 Lease G01216, SM 40 Lease G13607, EC 178 Lease G34229, EI             SANARE ENERGY PARTNERS, LLC                                        $0.00     Assume and (i) assign to Credit Bid
                                                                       Processing LLC and Enterprise Gas Processing LLC                      Gas Processing LLC                                                                                  307 Lease G02110                                                                                                                                        Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                                                                                                                                                                           Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                         account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   723       1/1/2009   Marketing - Processing                         87/13% by and between Fieldwood Energy LLC and Enterprise Gas         Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise Fieldwood Energy LLC          SM 142 Lease G01216, SM 40 Lease G13607, EC 178 Lease G34229, EI             SANARE ENERGY PARTNERS, LLC                                        $0.00     Assume and (i) assign to Credit Bid
                                                                       Processing LLC and Enterprise Gas Processing LLC                      Gas Processing LLC                                                                                  307 Lease G02110                                                                                                                                        Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                                                                                                                                                                           Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                         account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   724       1/1/1992   Marketing - Processing                         BASE by and between Fieldwood Energy LLC and Enterprise Gas           Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise Fieldwood Energy LLC          EC 265 Lease G00972, EC 338 Lease G02063, EI 315 Lease G02112, EI            TALOS ENERGY OFFSHORE, LLC                                         $0.00     Assume and (i) assign to Credit Bid
                                                                       Processing LLC and Enterprise Gas Processing LLC                      Gas Processing LLC                                                                                  316 Lease G05040, EI 333 Lease G02317, EI 334 Lease G15263, EI 337                                                                                      Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                 Lease G03332, EI 353 Lease G03783, EI 354 Lease G10752, EI 361 Lease                                                                                      Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                 G02324, SM 39 Lease G16320, SM 48 Lease 786, SM 127 Lease G02883,                                                                                       account of the Acquired Interests and/or
                                                                                                                                                                                                                                                 SM 128 Lease G02587, SM 141 Lease G02885                                                                                                                  (ii) allocate pursuant to the Divisive    x         x            x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   725      10/1/1995   Marketing - Processing                         CONTRUCTION/OPERATING (NI) by and between Fieldwood             Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise Fieldwood Energy LLC                EC 265 Lease G00972, EC 338 Lease G02063, EI 315 Lease G02112, EI            TALOS ENERGY OFFSHORE, LLC                                         $0.00     Assume and (i) assign to Credit Bid
                                                                       Energy LLC and Enterprise Gas Processing LLC and Enterprise Gas Gas Processing LLC                                                                                        316 Lease G05040, EI 329 Lease G02912, EI 315 Lease G02112, EI 316                                                                                      Purchaser (pursuant to the Plan and the
                                                                       Processing LLC                                                                                                                                                            Lease G05040, EI 333 Lease G02317, EI 334 Lease G15263, EI 337 Lease                                                                                      Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                 G03332, EI 353 Lease G03783, EI 354 Lease G10752, EI 361 Lease                                                                                          account of the Acquired Interests and/or
                                                                                                                                                                                                                                                 G02324, SM 39 Lease G16320, SM 48 Lease 786, SM 127 Lease G02883,                                                                                         (ii) allocate pursuant to the Divisive    x         x            x
                                                                                                                                                                                                                                                 SM 128 Lease G02587, SM 141 Lease G02885                                                                                                                  Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   726      10/13/1998 Marketing - Processing                          RAW MAKE by and between Fieldwood Energy LLC and Enterprise           Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise Fieldwood Energy LLC          EC 265 Lease G00972, EC 338 Lease G02063, EI 315 Lease G02112, EI            TALOS ENERGY OFFSHORE, LLC                                         $0.00     Assume and (i) assign to Credit Bid
                                                                       Gas Processing LLC and Enterprise Gas Processing LLC                  Gas Processing LLC                                                                                  316 Lease G05040, EI 333 Lease G02317, EI 334 Lease G15263, EI 337                                                                                      Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                 Lease G03332, EI 353 Lease G03783, EI 354 Lease G10752, EI 361 Lease                                                                                      Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                 G02324, SM 39 Lease G16320, SM 48 Lease 786, SM 127 Lease G02883,                                                                                       account of the Acquired Interests and/or
                                                                                                                                                                                                                                                 SM 128 Lease G02587, SM 141 Lease G02885                                                                                                                  (ii) allocate pursuant to the Divisive    x         x            x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   727      11/13/1998 Marketing - Processing                          AMENDMEMT by and between Fieldwood Energy LLC and               Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise Fieldwood Energy LLC                EC 265 Lease G00972, EC 338 Lease G02063, EI 315 Lease G02112, EI            TALOS ENERGY OFFSHORE, LLC                                         $0.00     Assume and (i) assign to Credit Bid
                                                                       Enterprise Gas Processing LLC and Enterprise Gas Processing LLC Gas Processing LLC                                                                                        316 Lease G05040, EI 333 Lease G02317, EI 334 Lease G15263, EI 337                                                                                      Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                 Lease G03332, EI 353 Lease G03783, EI 354 Lease G10752, EI 361 Lease                                                                                      Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                 G02324, SM 39 Lease G16320, SM 48 Lease 786, SM 127 Lease G02883,                                                                                       account of the Acquired Interests and/or
                                                                                                                                                                                                                                                 SM 128 Lease G02587, SM 141 Lease G02885                                                                                                                  (ii) allocate pursuant to the Divisive    x         x            x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   728       2/1/2000   Marketing - Processing                         SERVICE-FRACTIONATION (NI) by and between Fieldwood Energy Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise Fieldwood Energy LLC                     EC 265 Lease G00972, EC 338 Lease G02063, EI 315 Lease G02112, EI            TALOS ENERGY OFFSHORE, LLC                                         $0.00     Assume and (i) assign to Credit Bid
                                                                       LLC and Enterprise Gas Processing LLC and Enterprise Gas   Gas Processing LLC                                                                                             316 Lease G05040, EI 329 Lease G02912, EI 315 Lease G02112, EI 316                                                                                      Purchaser (pursuant to the Plan and the
                                                                       Processing LLC                                                                                                                                                            Lease G05040, EI 333 Lease G02317, EI 334 Lease G15263, EI 337 Lease                                                                                      Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                 G03332, EI 353 Lease G03783, EI 354 Lease G10752, EI 361 Lease                                                                                          account of the Acquired Interests and/or
                                                                                                                                                                                                                                                 G02324, SM 39 Lease G16320, SM 48 Lease 786, SM 127 Lease G02883,                                                                                         (ii) allocate pursuant to the Divisive    x         x            x
                                                                                                                                                                                                                                                 SM 128 Lease G02587, SM 141 Lease G02885                                                                                                                  Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   729      12/1/2000   Marketing - Processing                         SERVICE-DEHYDRATION (NI) by and between Fieldwood Energy              Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise Fieldwood Energy LLC          EC 265 Lease G00972, EC 338 Lease G02063, EI 315 Lease G02112, EI            TALOS ENERGY OFFSHORE, LLC                                         $0.00     Assume and (i) assign to Credit Bid
                                                                       LLC and Enterprise Gas Processing LLC and Enterprise Gas              Gas Processing LLC                                                                                  316 Lease G05040, EI 329 Lease G02912, EI 315 Lease G02112, EI 316                                                                                      Purchaser (pursuant to the Plan and the
                                                                       Processing LLC                                                                                                                                                            Lease G05040, EI 333 Lease G02317, EI 334 Lease G15263, EI 337 Lease                                                                                      Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                 G03332, EI 353 Lease G03783, EI 354 Lease G10752, EI 361 Lease                                                                                          account of the Acquired Interests and/or
                                                                                                                                                                                                                                                 G02324, SM 39 Lease G16320, SM 48 Lease 786, SM 127 Lease G02883,                                                                                         (ii) allocate pursuant to the Divisive    x         x            x
                                                                                                                                                                                                                                                 SM 128 Lease G02587, SM 141 Lease G02885                                                                                                                  Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   730       9/1/2010   Marketing - Processing                         EXHIBIT B-1 COMMITMENT FORM TO C&O AGREEMENT by and Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise Fieldwood Energy LLC                            EC 265 Lease G00972, EC 338 Lease G02063, EI 315 Lease G02112, EI            TALOS ENERGY OFFSHORE, LLC                                         $0.00     Assume and (i) assign to Credit Bid
                                                                       between Fieldwood Energy LLC and Enterprise Gas Processing LLC Gas Processing LLC                                                                                         316 Lease G05040, EI 329 Lease G02912, EI 315 Lease G02112, EI 316                                                                                      Purchaser (pursuant to the Plan and the
                                                                       and Enterprise Gas Processing LLC                                                                                                                                         Lease G05040, EI 333 Lease G02317, EI 334 Lease G15263, EI 337 Lease                                                                                      Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                 G03332, EI 353 Lease G03783, EI 354 Lease G10752, EI 361 Lease                                                                                          account of the Acquired Interests and/or
                                                                                                                                                                                                                                                 G02324, SM 39 Lease G16320, SM 48 Lease 786, SM 127 Lease G02883,                                                                                         (ii) allocate pursuant to the Divisive    x         x            x
                                                                                                                                                                                                                                                 SM 128 Lease G02587, SM 141 Lease G02885                                                                                                                  Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)




                                                                                                                                                                                                                                            Page 24 of 61
                                                                                                              Case 20-33948 Document 1456 Filed in TXSB on 06/02/21 Page 29 of 65
Fieldwood Energy, LLC, et al.
Prepared June 2, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                             Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                  Cure Estimate                                                       Credit Bid
    #                                 Contract Category                                    Contract Description [1][2]                                         Known Contract Counterparties [3]                          Debtor Entities [4]                               Associated Leases [5]                                           Related Lease Parties [6]                                      Proposed Contract Treatment [8]          FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                          [7]                                                            Purchaser
   731      10/18/2010 Marketing - Processing                          BALLOT TO EXTEND MCMORAN GPA THORUGH 12/31/2011 by             Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise Fieldwood Energy LLC                 EC 265 Lease G00972, EC 338 Lease G02063, EI 315 Lease G02112, EI            TALOS ENERGY OFFSHORE, LLC                                         $0.00     Assume and (i) assign to Credit Bid
                                                                       and between Fieldwood Energy LLC and Enterprise Gas Processing Gas Processing LLC                                                                                         316 Lease G05040, EI 329 Lease G02912, EI 315 Lease G02112, EI 316                                                                                      Purchaser (pursuant to the Plan and the
                                                                       LLC and Enterprise Gas Processing LLC                                                                                                                                     Lease G05040, EI 333 Lease G02317, EI 334 Lease G15263, EI 337 Lease                                                                                      Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                 G03332, EI 353 Lease G03783, EI 354 Lease G10752, EI 361 Lease                                                                                          account of the Acquired Interests and/or
                                                                                                                                                                                                                                                 G02324, SM 39 Lease G16320, SM 48 Lease 786, SM 127 Lease G02883,                                                                                         (ii) allocate pursuant to the Divisive    x         x            x
                                                                                                                                                                                                                                                 SM 128 Lease G02587, SM 141 Lease G02885                                                                                                                  Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   732      12/1/2010   Marketing - Processing                         BALLOT TO AMEND EXHIBIT E TO C&O AGREEMENT by and              Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise Fieldwood Energy LLC                 EC 265 Lease G00972, EC 338 Lease G02063, EI 315 Lease G02112, EI            TALOS ENERGY OFFSHORE, LLC                                         $0.00     Assume and (i) assign to Credit Bid
                                                                       between Fieldwood Energy LLC and Enterprise Gas Processing LLC Gas Processing LLC                                                                                         316 Lease G05040, EI 329 Lease G02912, EI 315 Lease G02112, EI 316                                                                                      Purchaser (pursuant to the Plan and the
                                                                       and Enterprise Gas Processing LLC                                                                                                                                         Lease G05040, EI 333 Lease G02317, EI 334 Lease G15263, EI 337 Lease                                                                                      Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                 G03332, EI 353 Lease G03783, EI 354 Lease G10752, EI 361 Lease                                                                                          account of the Acquired Interests and/or
                                                                                                                                                                                                                                                 G02324, SM 39 Lease G16320, SM 48 Lease 786, SM 127 Lease G02883,                                                                                         (ii) allocate pursuant to the Divisive    x         x            x
                                                                                                                                                                                                                                                 SM 128 Lease G02587, SM 141 Lease G02885                                                                                                                  Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   733       6/1/2012   Marketing - Processing                         EXHIBIT B-1 COMMITMENT FORM TO C&O AGREEMENT by and Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise Fieldwood Energy LLC                            EC 265 Lease G00972, EC 338 Lease G02063, EI 315 Lease G02112, EI            TALOS ENERGY OFFSHORE, LLC                                         $0.00     Assume and (i) assign to Credit Bid
                                                                       between Fieldwood Energy LLC and Enterprise Gas Processing LLC Gas Processing LLC                                                                                         316 Lease G05040, EI 329 Lease G02912, EI 315 Lease G02112, EI 316                                                                                      Purchaser (pursuant to the Plan and the
                                                                       and Enterprise Gas Processing LLC                                                                                                                                         Lease G05040, EI 333 Lease G02317, EI 334 Lease G15263, EI 337 Lease                                                                                      Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                 G03332, EI 353 Lease G03783, EI 354 Lease G10752, EI 361 Lease                                                                                          account of the Acquired Interests and/or
                                                                                                                                                                                                                                                 G02324, SM 39 Lease G16320, SM 48 Lease 786, SM 127 Lease G02883,                                                                                         (ii) allocate pursuant to the Divisive    x         x            x
                                                                                                                                                                                                                                                 SM 128 Lease G02587, SM 141 Lease G02885                                                                                                                  Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   734       7/1/2012   Marketing - Processing                         BALLOT TO APPROVE ENTERPRISE AS PLANT OPERATOR TO Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise Fieldwood Energy LLC                              EC 265 Lease G00972, EC 338 Lease G02063, EI 315 Lease G02112, EI            TALOS ENERGY OFFSHORE, LLC                                         $0.00     Assume and (i) assign to Credit Bid
                                                                       C&O AGREEMENT by and between Fieldwood Energy LLC and           Gas Processing LLC                                                                                        316 Lease G05040, EI 329 Lease G02912, EI 315 Lease G02112, EI 316                                                                                      Purchaser (pursuant to the Plan and the
                                                                       Enterprise Gas Processing LLC and Enterprise Gas Processing LLC                                                                                                           Lease G05040, EI 333 Lease G02317, EI 334 Lease G15263, EI 337 Lease                                                                                      Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                 G03332, EI 353 Lease G03783, EI 354 Lease G10752, EI 361 Lease                                                                                          account of the Acquired Interests and/or
                                                                                                                                                                                                                                                 G02324, SM 39 Lease G16320, SM 48 Lease 786, SM 127 Lease G02883,                                                                                         (ii) allocate pursuant to the Divisive    x         x            x
                                                                                                                                                                                                                                                 SM 128 Lease G02587, SM 141 Lease G02885                                                                                                                  Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   735       7/1/2012   Marketing - Processing                         APPROVAL OF AFES TO C&O AGREEMENT by and between                     Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise Fieldwood Energy LLC           EC 265 Lease G00972, EC 338 Lease G02063, EI 315 Lease G02112, EI            TALOS ENERGY OFFSHORE, LLC                                         $0.00     Assume and (i) assign to Credit Bid
                                                                       Fieldwood Energy LLC and Enterprise Gas Processing LLC and           Gas Processing LLC                                                                                   316 Lease G05040, EI 329 Lease G02912, EI 315 Lease G02112, EI 316                                                                                      Purchaser (pursuant to the Plan and the
                                                                       Enterprise Gas Processing LLC                                                                                                                                             Lease G05040, EI 333 Lease G02317, EI 334 Lease G15263, EI 337 Lease                                                                                      Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                 G03332, EI 353 Lease G03783, EI 354 Lease G10752, EI 361 Lease                                                                                          account of the Acquired Interests and/or
                                                                                                                                                                                                                                                 G02324, SM 39 Lease G16320, SM 48 Lease 786, SM 127 Lease G02883,                                                                                         (ii) allocate pursuant to the Divisive    x         x            x
                                                                                                                                                                                                                                                 SM 128 Lease G02587, SM 141 Lease G02885                                                                                                                  Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   736      9/25/2013   Marketing - Processing                         BALLOT TO C&O AGREEMENT by and between Fieldwood Energy              Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise Fieldwood Energy LLC           EC 265 Lease G00972, EC 338 Lease G02063, EI 315 Lease G02112, EI            TALOS ENERGY OFFSHORE, LLC                                         $0.00     Assume and (i) assign to Credit Bid
                                                                       LLC and Enterprise Gas Processing LLC and Enterprise Gas             Gas Processing LLC                                                                                   316 Lease G05040, EI 329 Lease G02912, EI 315 Lease G02112, EI 316                                                                                      Purchaser (pursuant to the Plan and the
                                                                       Processing LLC                                                                                                                                                            Lease G05040, EI 333 Lease G02317, EI 334 Lease G15263, EI 337 Lease                                                                                      Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                 G03332, EI 353 Lease G03783, EI 354 Lease G10752, EI 361 Lease                                                                                          account of the Acquired Interests and/or
                                                                                                                                                                                                                                                 G02324, SM 39 Lease G16320, SM 48 Lease 786, SM 127 Lease G02883,                                                                                         (ii) allocate pursuant to the Divisive    x         x            x
                                                                                                                                                                                                                                                 SM 128 Lease G02587, SM 141 Lease G02885                                                                                                                  Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   737      10/6/2013   Marketing - Processing                         REVISED EXHIBIT C TO C&O AGREEMENT by and between                    Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise Fieldwood Energy LLC           EC 265 Lease G00972, EC 338 Lease G02063, EI 315 Lease G02112, EI            TALOS ENERGY OFFSHORE, LLC                                         $0.00     Assume and (i) assign to Credit Bid
                                                                       Fieldwood Energy LLC and Enterprise Gas Processing LLC and           Gas Processing LLC                                                                                   316 Lease G05040, EI 329 Lease G02912, EI 315 Lease G02112, EI 316                                                                                      Purchaser (pursuant to the Plan and the
                                                                       Enterprise Gas Processing LLC                                                                                                                                             Lease G05040, EI 333 Lease G02317, EI 334 Lease G15263, EI 337 Lease                                                                                      Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                 G03332, EI 353 Lease G03783, EI 354 Lease G10752, EI 361 Lease                                                                                          account of the Acquired Interests and/or
                                                                                                                                                                                                                                                 G02324, SM 39 Lease G16320, SM 48 Lease 786, SM 127 Lease G02883,                                                                                         (ii) allocate pursuant to the Divisive    x         x            x
                                                                                                                                                                                                                                                 SM 128 Lease G02587, SM 141 Lease G02885                                                                                                                  Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   738       8/1/1999   Marketing - Processing                         fixed fee conveyance by and between Fieldwood Energy LLC and    Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise Fieldwood Energy LLC                GC 065 G05889, GC 108 G14668, GC 109 G05900, GC 243 G20051, GC               W & T OFFSHORE INC                                                 $0.00     Assume and (i) assign to Credit Bid
                                                                       Enterprise Gas Processing LLC and Enterprise Gas Processing LLC Gas Processing LLC                                                                                        200 G12209, GI 116 Lease G13944                                                                                                                         Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                                                                                                                                                                           Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                         account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   739      10/1/2007   Marketing - Processing                         87/13% by and between Fieldwood Energy LLC and Enterprise Gas        Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise Fieldwood Energy LLC           EC 338 Lease G02063                                                          W&T OFFSHORE INC                                                   $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       Processing LLC and Enterprise Gas Processing LLC                     Gas Processing LLC                                                                                                                                                                                                                                                    Divisive Mergers
   740      2/20/2008   Marketing - Processing                         88/12% by and between Fieldwood Energy LLC and Enterprise Gas        Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise Fieldwood Energy LLC           SM 39 Lease G16320, EC 338 Lease G02063                                      W&T OFFSHORE INC                                                   $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x                      x
                                                                       Processing LLC and Enterprise Gas Processing LLC                     Gas Processing LLC                                                                                                                                                                                                                                                    Divisive Mergers
   741       4/1/2018   Marketing - Processing                         fee = $.12 / MMBTU by and between Fieldwood Energy LLC and           Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise Fieldwood Energy LLC           ST 320 Lease G24990                                                          W&T OFFSHORE INC, WALTER OIL & GAS                                 $0.00      Assume and Allocate Pursuant to
                                                                       Enterprise Gas Processing LLC and Enterprise Gas Processing LLC      Gas Processing LLC                                                                                                                                                                CORPORATION                                                                         Divisive Mergers                   x

   742       4/1/2020   Marketing - Processing                         NGL BANK - FIRST AMENDED AND RESTATED by and between                 Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise Fieldwood Energy LLC           ST 320 Lease G24990                                                          W&T OFFSHORE INC, WALTER OIL & GAS                                 $0.00      Assume and Allocate Pursuant to
                                                                       Fieldwood Energy LLC and Enterprise Gas Processing LLC and           Gas Processing LLC                                                                                                                                                                CORPORATION                                                                         Divisive Mergers                   x
                                                                       Enterprise Gas Processing LLC
   743       8/1/2015   Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between    Fieldwood Energy LLC and Enven Energy Ventures, LLC                        Fieldwood Energy LLC      n.a.                                                                                                                                            $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       Fieldwood Energy LLC and Enven Energy Ventures, LLC                                                                                                                                                                                                                                                                                           Purchaser
   744      1/23/2014   Marketing - Crude Sales                        ExxonMobil Oil Supply buys crude oil from Fieldwood Energy by and    Fieldwood Energy LLC and EXXONMOBIL Oil CORPORATION and                    Fieldwood Energy LLC      EI 281 Lease G09591, EI 282 Lease G09592, EI 315 Lease G02112, EI 316                                                                           $0.00      Assume and assign to Credit Bid
                                                                       between Fieldwood Energy LLC and EXXONMOBIL Oil                      EXXONMOBIL Oil CORPORATION                                                                           Lease G05040, EI 329 Lease G02912, EI 330 Lease G02115, EI 337 Lease                                                                                                Purchaser
                                                                       CORPORATION and EXXONMOBIL Oil CORPORATION                                                                                                                                G03332, EI 337 Lease G03332, EI 353 Lease G03783, EI 354 Lease
                                                                                                                                                                                                                                                 G10752, EI 342 Lease G02319, GC 065 Lease G05889, SM 142 Lease
                                                                                                                                                                                                                                                 G01216, SM 93 Lease G21618, SM 127 Lease G02883, SM 128 Lease
                                                                                                                                                                                                                                                 G02587, SS 300 Lease G07760, SS 315 Lease G09631, SS 314 Lease                                                                                                                                                x
                                                                                                                                                                                                                                                 G26074, VR 362 Lease G10687, VR 371 Lease G09524, EI 361 Lease
                                                                                                                                                                                                                                                 G02324, PL 1 Lease G04234, PL 9 Lease G02924, PL 10 Lease G02925,
                                                                                                                                                                                                                                                 SS 68 Lease G02917, PL 9 Lease G02924, PL 10 Lease G02925, EI 361
                                                                                                                                                                                                                                                 Lease G02324, ST 316 Lease G22762, VR 380 Lease G02580
   745      1/23/2014   Marketing - Crude Sales                        ExxonMobil Oil Supply buys crude oil from Fieldwood Energy by and    Fieldwood Energy LLC and EXXONMOBIL Oil CORPORATION and                    Fieldwood Energy LLC      SS 301 Lease G10794                                                                                                                             $0.00      Assume and assign to Credit Bid
                                                                       between Fieldwood Energy LLC and EXXONMOBIL Oil                      EXXONMOBIL Oil CORPORATION                                                                                                                                                                                                                                               Purchaser                                 x
                                                                       CORPORATION and EXXONMOBIL Oil CORPORATION
   746      1/23/2014   Marketing - Crude Sales                        ExxonMobil Oil Supply buys crude oil from Fieldwood Energy by and    Fieldwood Energy LLC and EXXONMOBIL Oil CORPORATION and                    Fieldwood Energy LLC      ST 308 Lease G21685                                                                                                                             $0.00      Assume and assign to Credit Bid
                                                                       between Fieldwood Energy LLC and EXXONMOBIL Oil                      EXXONMOBIL Oil CORPORATION                                                                                                                                                                                                                                               Purchaser                                 x
                                                                       CORPORATION and EXXONMOBIL Oil CORPORATION
   747                  Marketing - Crude Sales                        ExxonMobil Oil Supply buys crude oil from Fieldwood Energy by and    Fieldwood Energy LLC and EXXONMOBIL Oil CORPORATION and                    Fieldwood Energy LLC      GI 43 Lease 175                                                              APACHE SHELF EXPLORATION LLC, BP AMERICA                           $0.00      Assume and assign to Credit Bid
                                                                       between Fieldwood Energy LLC and EXXONMOBIL Oil                      EXXONMOBIL Oil CORPORATION                                                                                                                                                        PRODUCTION COMPANY                                                                     Purchaser                                 x
                                                                       CORPORATION and EXXONMOBIL Oil CORPORATION
   748       1/1/2020   Marketing - Crude Sales                        ExxonMobil Oil Supply buys crude oil from Fieldwood Energy by and    Fieldwood Energy LLC and EXXONMOBIL Oil CORPORATION and                    Fieldwood Energy LLC      GC 065 Lease G05889, GC 108 Lease G14668, GC 109 Lease G05900, GC WILD WELL CONTROL INC, DEEPWATER                                              $0.00      Assume and assign to Credit Bid
                                                                       between Fieldwood Energy LLC and EXXONMOBIL Oil                      EXXONMOBIL Oil CORPORATION                                                                           244 Lease G11043, GC 200 Lease G12209, GC 243 Lease G20051, GC 201 ABANDONMENT ALTERNATIVES INC, MARUBENI                                                           Purchaser
                                                                       CORPORATION and EXXONMOBIL Oil CORPORATION                                                                                                                                Lease G12210                                                       OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                    CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                                   x
                                                                                                                                                                                                                                                                                                                    RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                    OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                    CHEVRON USA INC, W & T ENER




                                                                                                                                                                                                                                            Page 25 of 61
                                                                                                              Case 20-33948 Document 1456 Filed in TXSB on 06/02/21 Page 30 of 65
Fieldwood Energy, LLC, et al.
Prepared June 2, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                             Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                  Cure Estimate                                                       Credit Bid
    #                                 Contract Category                                    Contract Description [1][2]                                         Known Contract Counterparties [3]                          Debtor Entities [4]                               Associated Leases [5]                                           Related Lease Parties [6]                                      Proposed Contract Treatment [8]          FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                          [7]                                                            Purchaser
   749      7/23/2020   Marketing - Connection Agreement               ST 53/ST 57 CONNECTION AGREEMENT BETWEEN FIELDWOOD FIELDWOOD ENERGY LLC AND FIELDWOOD ENERGY OFFSHORE                                           Fieldwood Energy LLC;     ST 53 Lease G04000, ST 67 Lease 20                                                                                                              $0.00     Assume and (i) assign to Credit Bid
                                                                       ENERGY LLC AND FIELDWOOD ENERGY OFFSHORE AND       AND ROSEFIELD PIPELINE COMPANY, LLC                                                          Fieldwood Energy                                                                                                                                                                  Purchaser (pursuant to the Plan and the
                                                                       ROSEFIELD PIPELINE COMPANY, LLC                                                                                                                 Offshore LLC                                                                                                                                                                        Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                         account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   750      11/21/2014 Marketing - Gas Sales                           Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC and Florida Power & Light Company                        Fieldwood Energy LLC      n.a.                                                                                                                                            $0.00      Assume and assign to Credit Bid
                                                                       Fieldwood Energy LLC and Florida Power & Light Company                                                                                                                                                                                                                                                                                        Purchaser                                 x

   751       2/1/2019   Marketing - Transportation                     Pool Agreement by and between Fieldwood Energy LLC and Gulf          Fieldwood Energy LLC and Gulf South Pipeline Company, LP and Gulf          Fieldwood Energy LLC      EI 32 Lease 196, EI 89 Lease 44                                              COX OPERATING LLC                                                  $0.00      Assume and Allocate Pursuant to
                                                                       South Pipeline Company, LP and Gulf South Pipeline Company, LP       South Pipeline Company, LP                                                                                                                                                                                                                                            Divisive Mergers                   x

   752      12/10/2013 Marketing - Transportation                      Crude Oil Transport. by and between Fieldwood Energy LLC and         Fieldwood Energy LLC and Gulfstar One LLC and Gulfstar One LLC             Fieldwood Energy LLC      MC 904 Lease G36566, MC 948 Lease G28030, MC 949 Lease G32363, MC            ECOPETROL AMERICA LLC, TALOS ENERGY                                $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       Gulfstar One LLC and Gulfstar One LLC                                                                                                                                     992 Lease G32363, MC 993 Lease G32363                                        OFFSHORE, LLC                                                                          Purchaser
   753      12/10/2013 Marketing - Transportation                      Crude Oil Transport. by and between Fieldwood Energy LLC and         Fieldwood Energy LLC and Gulfstar One LLC and Gulfstar One LLC             Fieldwood Energy LLC      MC 904 Lease G36566, MC 948 Lease G28030, MC 949 Lease G32363, MC            ECOPETROL AMERICA LLC, TALOS ENERGY                                $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       Gulfstar One LLC and Gulfstar One LLC                                                                                                                                     992 Lease G32363, MC 993 Lease G32363                                        OFFSHORE, LLC                                                                          Purchaser
   754      12/10/2013 Marketing - Transportation                      Crude Oil Transport. by and between Fieldwood Energy LLC and         Fieldwood Energy LLC and Gulfstar One LLC and Gulfstar One LLC             Fieldwood Energy LLC      MC 904 Lease G36566, MC 948 Lease G28030, MC 949 Lease G32363, MC            ECOPETROL AMERICA LLC, TALOS ENERGY                                $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       Gulfstar One LLC and Gulfstar One LLC                                                                                                                                     992 Lease G32363, MC 993 Lease G32363                                        OFFSHORE, LLC                                                                          Purchaser
   755      11/1/1995   Marketing - Transportation                     IT Transport Contract by and between Fieldwood Energy LLC and        Fieldwood Energy LLC and HIGH ISLAND OFFSHORE SYSTEM, llc and              Fieldwood Energy LLC      EB 159 Lease G02646, EB 160 Lease G02647, EB 165 Lease G06280, HI A-         APACHE DEEPWATER LLC                                               $0.00      Assume and Allocate Pursuant to
                                                                       HIGH ISLAND OFFSHORE SYSTEM, llc and HIGH ISLAND                     HIGH ISLAND OFFSHORE SYSTEM, llc                                                                     341 Lease G25605, HI A-365 G02750 Lease G02750, HI A-376 G02754                                                                                                  Divisive Mergers
                                                                       OFFSHORE SYSTEM, llc                                                                                                                                                      Lease G02754, HI A545 Lease G17199, HI A-550 Lease G04081, HI A-563                                                                                                                                 x                             x
                                                                                                                                                                                                                                                 Lease G02388, HI A-382 Lease G02757, HI A-573 Lease G02393, HI A-595
                                                                                                                                                                                                                                                 Lease G02721, HI A-596 Lease G02722
   756      10/10/2013 Marketing - Transportation                      IT Gathering Agreement by and between Fieldwood Energy LLC and Fieldwood Energy LLC and High Point Gas Gathering, LLC and High Point Fieldwood Energy LLC                 MC 110 Lease G18192                                                          MARUBENI OIL & GAS (USA) LLC, TALOS                                $0.00     Assume and (i) assign to Credit Bid
                                                                       High Point Gas Gathering, LLC and High Point Gas Gathering, LLC Gas Gathering, LLC                                                                                                                                                                     RESOURCES LLC                                                              Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                                                                                                                                                                           Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                         account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   757       1/1/2019   Marketing - Transportation                     IT Gathering Agreement by and between Fieldwood Energy LLC and Fieldwood Energy LLC and High Point Gas Gathering, LLC and High Point Fieldwood Energy LLC                 MC 110 Lease G18192                                                          MARUBENI OIL & GAS (USA) LLC, TALOS                                $0.00     Assume and (i) assign to Credit Bid
                                                                       High Point Gas Gathering, LLC and High Point Gas Gathering, LLC Gas Gathering, LLC                                                                                                                                                                     RESOURCES LLC                                                              Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                                                                                                                                                                           Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                         account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   758      12/1/2013   Marketing - Transportation                     IT Gathering Agreement by and between Fieldwood Energy LLC and Fieldwood Energy LLC and High Point Gas Gathering, LLC and High Point Fieldwood Energy LLC                 BS 52 Lease 17675, MP 153 Lease G01967, SP 65 Lease G01610, MP 296 UPSTREAM EXPLORATION LLC; AMERICAN                                           $0.00     Assume and (i) assign to Credit Bid
                                                                       High Point Gas Gathering, LLC and High Point Gas Gathering, LLC Gas Gathering, LLC                                                                                        Lease G01673, MP 310 Lease G04126, MP 311 Lease G02213, MP 311     PANTHER, LLC                                                                         Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                 Lease G02213, MP 77 Lease G04481, SP 62 Lease G01294, WD 75 Lease                                                                                         Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                 G01085, MC 110 Lease G18192                                                                                                                             account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x                   x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   759      12/1/2013   Marketing - Transportation                     IT Transport Contract by and between Fieldwood Energy LLC and        Fieldwood Energy LLC and High Point Gas Transmission, LLC and High         Fieldwood Energy LLC      MC 311 Lease G02968, WD 105 Lease 842, MP 289 Lease G01666, MP 275 ARENA ENERGY LP, BRISTOW US LLC                                              $0.00     Assume and (i) assign to Credit Bid
                                                                       High Point Gas Transmission, LLC and High Point Gas                  Point Gas Transmission, LLC                                                                          Lease G15395, BS 52 Lease 17675, MC 110 Lease G18192                                                                                                    Purchaser (pursuant to the Plan and the
                                                                       Transmission, LLC                                                                                                                                                                                                                                                                                                                   Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                         account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   760      9/10/2014   Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC and J. Aron & Company                                    Fieldwood Energy LLC      n.a.                                                                                                                                            $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       Fieldwood Energy LLC and J. Aron & Company                                                                                                                                                                                                                                                                                                    Purchaser
   761      1/14/2014   Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC and J.P. Morgan Ventures Energy Corporation              Fieldwood Energy LLC      n.a.                                                                                                                                            $0.00      Assume and assign to Credit Bid
                                                                       Fieldwood Energy LLC and J.P. Morgan Ventures Energy                                                                                                                                                                                                                                                                                          Purchaser                                 x
                                                                       Corporation
   762       3/1/2014   Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC and Jefferson Island Storage & Hub, L.L.C.               Fieldwood Energy LLC      n.a.                                                                                                                                            $0.00      Assume and assign to Credit Bid
                                                                       Fieldwood Energy LLC and Jefferson Island Storage & Hub, L.L.C.                                                                                                                                                                                                                                                                               Purchaser                                 x

   763      7/25/2019   Joint Development / Venture / Exploration      Exploration Venture Agreement by and between Fieldwood Energy        Fieldwood Energy LLC and Juneau Oil & Gas LLC (terminated 6-23-20)         Fieldwood Energy LLC      MULTIPLE                                                                                                                                        $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                        Agreements                                     LLC and Juneau Oil & Gas LLC (terminated 6-23-20)                                                                                                                                                                                                                                                                                          Divisive Mergers
   764       8/1/2014   Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between    Fieldwood Energy LLC and Keyspan Gas East Corporation D/B/A National Fieldwood Energy LLC            n.a.                                                                                                                                            $0.00      Assume and assign to Credit Bid
                                                                       Fieldwood Energy LLC and Keyspan Gas East Corporation D/B/A          Grid                                                                                                                                                                                                                                                                     Purchaser                                 x
                                                                       National Grid
   765       5/1/2008   Marketing - PHA                                Oil Liquids Transportation by and between Fieldwood Energy LLC       Fieldwood Energy LLC and Kinetica and Kinetica                             Fieldwood Energy LLC      SS 207 Lease G01523                                                                                                                             $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x                             x
                                                                       and Kinetica and Kinetica                                                                                                                                                                                                                                                                                                                  Divisive Mergers
   766       3/1/2011   Marketing - PHA                                Oil Liquids Transportation by and between Fieldwood Energy LLC       Fieldwood Energy LLC and Kinetica and Kinetica                             Fieldwood Energy LLC      SS 207 Lease G01523                                                                                                                             $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x                             x
                                                                       and Kinetica and Kinetica                                                                                                                                                                                                                                                                                                                  Divisive Mergers
   767      11/1/2012 Marketing - PHA                                  Oil Liquids Transportation by and between Fieldwood Energy LLC       Fieldwood Energy LLC and Kinetica and Kinetica                             Fieldwood Energy LLC      SS 207 Lease G01523                                                                                                                             $0.00      Assume and Allocate Pursuant to
            amended                                                    and Kinetica and Kinetica                                                                                                                                                                                                                                                                                                                  Divisive Mergers                   x                             x
            12/1/2013
   768      11/1/2012 Marketing - Transportation                       Oil Liquids Transportation transferring agreement from apache        Fieldwood Energy LLC and Kinetica and Kinetica                             Fieldwood Energy LLC      WC 165 Lease 758, WC 291 Lease G04397                                                                                                           $0.00      Assume and Allocate Pursuant to
            Amended                                                    Corporation to Fieldwood Energy LLC by and between Fieldwood                                                                                                                                                                                                                                                                               Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
             effective                                                 Energy LLC and Kinetica and Kinetica
            12/1/2013
   769     Amendment Marketing - Transportation                        Oil Liquids Transportation by and between Fieldwood Energy LLC       Fieldwood Energy LLC and Kinetica and Kinetica                             Fieldwood Energy LLC      SM 149 Lease G02592, SM 149 Lease G02592, SM 149 Lease G02592                                                                                   $0.00     Assume and (i) assign to Credit Bid
               date                                                    and Kinetica and Kinetica                                                                                                                                                                                                                                                                                                         Purchaser (pursuant to the Plan and the
             8/1/2014                                                                                                                                                                                                                                                                                                                                                                                      Credit Bid Purchase Agreement) on
             contract                                                                                                                                                                                                                                                                                                                                                                                    account of the Acquired Interests and/or
               date                                                                                                                                                                                                                                                                                                                                                                                        (ii) allocate pursuant to the Divisive    x         x
            11/1/2012                                                                                                                                                                                                                                                                                                                                                                                      Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   770       3/1/2011   Marketing - Transportation                     Oil Liquids Transportation by and between Fieldwood Energy LLC       Fieldwood Energy LLC and Kinetica and Kinetica                             Fieldwood Energy LLC      VR 380 Lease G02580, SM 149 Lease G02592, EI 267 Lease 812, SS 79/80 CALYPSO EXPLORATION LLC                                                    $0.00     Assume and (i) assign to Credit Bid
                                                                       and Kinetica and Kinetica                                                                                                                                                 Lease G15277                                                                                                                                            Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                                                                                                                                                                           Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                         account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   771      11/1/2012   Marketing - Transportation                     Oil Liquids Transportation by and between Fieldwood Energy LLC       Fieldwood Energy LLC and Kinetica and Kinetica                             Fieldwood Energy LLC      SS 79/80 Lease G15277                                                        CALYPSO EXPLORATION LLC                                            $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       and Kinetica and Kinetica                                                                                                                                                                                                                                                                                                                     Purchaser
   772       9/1/1997   Marketing - Transportation                     Oil Liquids Transportation by and between Fieldwood Energy LLC       Fieldwood Energy LLC and Kinetica and Kinetica                             Fieldwood Energy LLC      VR 229 Lease G27070                                                          SANARE ENERGY PARTNERS, LLC                                        $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       and Kinetica and Kinetica                                                                                                                                                                                                                                                                                                                     Purchaser
   773     Amendment Marketing - Transportation                        Oil Liquids Transportation by and between Fieldwood Energy LLC       Fieldwood Energy LLC and Kinetica and Kinetica                             Fieldwood Energy LLC      VR 229 Lease G27070                                                          SANARE ENERGY PARTNERS, LLC                                        $0.00      Assume and assign to Credit Bid
             effective                                                 and Kinetica and Kinetica                                                                                                                                                                                                                                                                                                                     Purchaser                                 x
            11/1/2009
   774      4/1/2004 Marketing - Transportation                        Oil Liquids Transportation by and between Fieldwood Energy LLC    Fieldwood Energy LLC and Kinetica Energy Express, LLC and Kinetica            Fieldwood Energy LLC      VR 261 Lease G03328                                                                                                                             $0.00      Assume and Allocate Pursuant to
                                                                       and Kinetica Energy Express, LLC and Kinetica Energy Express, LLC Energy Express, LLC                                                                                                                                                                                                                                                      Divisive Mergers                   x                             x

                                                                                                                                                                                                                                            Page 26 of 61
                                                                                                              Case 20-33948 Document 1456 Filed in TXSB on 06/02/21 Page 31 of 65
Fieldwood Energy, LLC, et al.
Prepared June 2, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                             Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                  Cure Estimate                                                       Credit Bid
    #                                 Contract Category                                    Contract Description [1][2]                                          Known Contract Counterparties [3]                         Debtor Entities [4]                               Associated Leases [5]                                           Related Lease Parties [6]                                      Proposed Contract Treatment [8]          FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                          [7]                                                            Purchaser
   775      9/30/2009   Marketing - Transportation                     Oil Liquids Transportation by and between Fieldwood Energy LLC    Fieldwood Energy LLC and Kinetica Energy Express, LLC and Kinetica            Fieldwood Energy LLC      VR 261 Lease G03328                                                                                                                             $0.00      Assume and Allocate Pursuant to
                                                                       and Kinetica Energy Express, LLC and Kinetica Energy Express, LLC Energy Express, LLC                                                                                                                                                                                                                                                      Divisive Mergers                   x                             x

   776      9/30/2009   Marketing - Transportation                     Oil Liquids Transportation by and between Fieldwood Energy LLC    Fieldwood Energy LLC and Kinetica Energy Express, LLC and Kinetica            Fieldwood Energy LLC      VR 261 Lease G03328                                                                                                                             $0.00      Assume and Allocate Pursuant to
                                                                       and Kinetica Energy Express, LLC and Kinetica Energy Express, LLC Energy Express, LLC                                                                                                                                                                                                                                                      Divisive Mergers                   x                             x

   777      10/22/2009 Marketing - Transportation                      Oil Liquids Transportation by and between Fieldwood Energy LLC    Fieldwood Energy LLC and Kinetica Energy Express, LLC and Kinetica            Fieldwood Energy LLC      VR 261 Lease G03328                                                                                                                             $0.00      Assume and Allocate Pursuant to
                                                                       and Kinetica Energy Express, LLC and Kinetica Energy Express, LLC Energy Express, LLC                                                                                                                                                                                                                                                      Divisive Mergers                   x                             x

   778      1/1/2007 Marketing - Transportation                        Oil Liquids Transportation by and between Fieldwood Energy LLC    Fieldwood Energy LLC and Kinetica Energy Express, LLC and Kinetica            Fieldwood Energy LLC      WC 66 Lease G02826                                                                                                                              $0.00      Assume and Allocate Pursuant to
             Original                                                  and Kinetica Energy Express, LLC and Kinetica Energy Express, LLC Energy Express, LLC                                                                                                                                                                                                                                                      Divisive Mergers
            Contract;
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
           Amendment
             Effective
             1/1/2007
   779      8/1/1992, Marketing - Transportation                       Oil Liquids Transportation by and between Fieldwood Energy LLC    Fieldwood Energy LLC and Kinetica Energy Express, LLC and Kinetica            Fieldwood Energy LLC      WC 66 Lease G02826                                                                                                                              $0.00      Assume and Allocate Pursuant to
           Amendment                                                   and Kinetica Energy Express, LLC and Kinetica Energy Express, LLC Energy Express, LLC                                                                                                                                                                                                                                                      Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
             Effective
             1/1/2007
   780      12/1/2013 Marketing - Transportation                       IT Transport Contract by and between Fieldwood Energy LLC and           Fieldwood Energy LLC and Kinetica Energy Express, LLC and Kinetica      Fieldwood Energy LLC      GI 43 Lease 175, GI 47 Lease 133, EI 224 Lease G05504, SS 169 Lease          APACHE SHELF EXPLORATION LLC, BP AMERICA                           $0.00     Assume and (i) assign to Credit Bid
                                                                       Kinetica Energy Express, LLC and Kinetica Energy Express, LLC           Energy Express, LLC                                                                               820, SS 182 Lease G03998, SS 193 Lease G13917, SS 198 Lease 593, SS          PRODUCTION COMPANY; BOIS D'ARC                                             Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                 198 Lease 593, SM 106 Lease G02279, VR 196 Lease G19760, VR 229              EXPLORATION, LLC; FAIRFIELD ROYALTY CORP,                                    Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                 Lease G27070, VR 261 Lease G03328, EC 2 SL16473 Lease 16473, EC 2            HILCORP ENERGY 1 LP                                                        account of the Acquired Interests and/or
                                                                                                                                                                                                                                                 SL16473 Lease 16473, ST 53 Lease G04000                                                                                                                   (ii) allocate pursuant to the Divisive    x         x                   x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   781      2/25/2010   Marketing - Transportation                     Oil Liquids Transportation by and between Fieldwood Energy LLC    Fieldwood Energy LLC and Kinetica Energy Express, LLC and Kinetica            Fieldwood Energy LLC      WC 65 Lease G02825, WC 66 Lease G02826, WC 72 Lease G23735, EC 2             FAIRFIELD ROYALTY CORP, HILCORP ENERGY 1                           $0.00      Assume and Allocate Pursuant to
                                                                       and Kinetica Energy Express, LLC and Kinetica Energy Express, LLC Energy Express, LLC                                                                                     SL16473 Lease 16473                                                          LP                                                                                  Divisive Mergers                   x

   782       9/1/1997   Marketing - Transportation                     Oil Liquids Transportation by and between Fieldwood Energy LLC    Fieldwood Energy LLC and Kinetica Energy Express, LLC and Kinetica            Fieldwood Energy LLC      SS 198 Lease 593                                                             RENAISSANCE OFFSHORE, LLC, TALOS                                   $0.00      Assume and Allocate Pursuant to
                                                                       and Kinetica Energy Express, LLC and Kinetica Energy Express, LLC Energy Express, LLC                                                                                                                                                                  PRODUCTION LLC                                                                      Divisive Mergers                   x

   783       4/1/2020   Marketing - Transportation                     IT Gathering by and between Fieldwood Energy LLC and Kinetica           Fieldwood Energy LLC and Kinetica Midstream Energy, LLC and Kinetica    Fieldwood Energy LLC      EI 188 Lease 443, EI 189 Lease 423, EI 211 Lease G05502, EI 212 Lease                                                                           $0.00     Assume and (i) assign to Credit Bid
                                                                       Midstream Energy, LLC and Kinetica Midstream Energy, LLC                Midstream Energy, LLC                                                                             G05503, EI 342 Lease G02319, EI 346 Lease G14482, SM 149 Lease                                                                                          Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                 G02592, SM 7 Lease G33610, SM 10 Lease G01181, SS 105 Lease                                                                                               Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                 G09614, SS 129 Lease G12941, SS 178 Lease G05551, SS 204 Lease                                                                                          account of the Acquired Interests and/or
                                                                                                                                                                                                                                                 G01520, SS 207 Lease G01523, SS 216 Lease G01524, VR 380 Lease                                                                                            (ii) allocate pursuant to the Divisive    x         x                   x
                                                                                                                                                                                                                                                 G02580                                                                                                                                                    Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   784       4/1/2020   Marketing - Transportation                     IT Gathering by and between Fieldwood Energy LLC and Kinetica           Fieldwood Energy LLC and Kinetica Midstream Energy, LLC and Kinetica    Fieldwood Energy LLC      SS 301 Lease G10794                                                                                                                             $0.00     Assume and (i) assign to Credit Bid
                                                                       Midstream Energy, LLC and Kinetica Midstream Energy, LLC                Midstream Energy, LLC                                                                                                                                                                                                                                     Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                                                                                                                                                                           Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                         account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   785       4/1/2020   Marketing - Gathering                          IT Gathering by and between Fieldwood Energy LLC and Kinetica           Fieldwood Energy LLC and Kinetica Midstream Energy, LLC and Kinetica    Fieldwood Energy LLC      ST 49 Lease G24956, ST 53 Lease G04000, WC 66 Lease G02826, WC 65                                                                               $0.00     Assume and (i) assign to Credit Bid
                                                                       Midstream Energy, LLC and Kinetica Midstream Energy, LLC                Midstream Energy, LLC                                                                             Lease G02825                                                                                                                                            Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                                                                                                                                                                           Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                         account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   786      12/1/2013   Marketing - Transportation                     IT Transmission by and between Fieldwood Energy LLC and Kinetica Fieldwood Energy LLC and Kinetica Midstream Energy, LLC and Kinetica           Fieldwood Energy LLC      SS 79/80 Lease G15277, SS 301 Lease G10794, SS 300 Lease G07760, SM CALYPSO EXPLORATION LLC                                                     $0.00     Assume and (i) assign to Credit Bid
                                                                       Midstream Energy, LLC and Kinetica Midstream Energy, LLC         Midstream Energy, LLC                                                                                    149 Lease G02592                                                                                                                                        Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                                                                                                                                                                           Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                         account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   787       4/1/2020   Marketing - Transportation                     IT Gathering by and between Fieldwood Energy LLC and Kinetica           Fieldwood Energy LLC and Kinetica Midstream Energy, LLC and Kinetica    Fieldwood Energy LLC      SS 79/80 Lease G15277                                                        CALYPSO EXPLORATION LLC                                            $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       Midstream Energy, LLC and Kinetica Midstream Energy, LLC                Midstream Energy, LLC                                                                                                                                                                                                                                                 Purchaser
   788      10/1/1982   Marketing - Construction, Operations,          Governs the Ownership and Operations of the Facility. The Facility is   Fieldwood Energy LLC and Kinetica Partners LLC and Kinetica Partners    Fieldwood Energy LLC      SA 10                                                                        n.a.                                                               $0.00      Assume and allocate pursuant to
                        Management, Ownership Agreements               co-owned by two groups, Owners and Producers. Facility assets are       LLC                                                                                                                                                                                                                                                                divisive mergers
                                                                       owned in three different classes: either solely owned by Owners, co-
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       owned by Owners and Producers or soley owned by Pr by and
                                                                       between Fieldwood Energy LLC and Kinetica Partners LLC and
                                                                       Kinetica Partners LLC
   789       1/1/2017   Other Assignment / Bill of Sale (or            by and between Fieldwood Energy LLC and Lamar Hunt Trust                Fieldwood Energy LLC and Lamar Hunt Trust Estate                        Fieldwood Energy LLC      SM 281 Lease G02600                                                                                                                             $0.00      Assume and Allocate Pursuant to
                        Conveyance, Notice of Exercise) & Related      Estate: Assignment made as result of Withdrawl from Operating                                                                                                                                                                                                                                                                              Divisive Mergers                   x
                        Consents                                       Agreement
   790       1/1/2017   Other Assignment / Bill of Sale (or            by and between Fieldwood Energy LLC and Lamar Hunt Trust                Fieldwood Energy LLC and Lamar Hunt Trust Estate                        Fieldwood Energy LLC      SM 280 Lease G14456                                                          MP GULF OF MEXICO, LLC                                             $0.00      Assume and Allocate Pursuant to
                        Conveyance, Notice of Exercise) & Related      Estate: Assignment made as result of Withdrawl from Operating                                                                                                                                                                                                                                                                              Divisive Mergers                   x
                        Consents                                       Agreement
   791      10/1/2017   Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between       Fieldwood Energy LLC and Mansfield Power and Gas LLC                    Fieldwood Energy LLC      n.a.                                                                                                                                            $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       Fieldwood Energy LLC and Mansfield Power and Gas LLC                                                                                                                                                                                                                                                                                          Purchaser
   792       2/1/2006   Marketing - Gathering                          Crude Oil Transport. by and between Fieldwood Energy LLC and            Fieldwood Energy LLC and Manta Ray Gathering Co.,LLC and Manta Ray      Fieldwood Energy LLC      GC 768 Lease G21817                                                          ANADARKO US OFFSHORE LLC                                           $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       Manta Ray Gathering Co.,LLC and Manta Ray Gathering Co.,LLC             Gathering Co.,LLC                                                                                                                                                                                                                                                     Purchaser
   793      3/15/2020   Marketing - Gathering                          Crude Oil Transport. by and between Fieldwood Energy LLC and            Fieldwood Energy LLC and Manta Ray Gathering Co.,LLC and Manta Ray      Fieldwood Energy LLC      GC 040 Lease G34536                                                          ILX PROSPECT KATMAI LLC, RIDGEWOOD KATMAI                          $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       Manta Ray Gathering Co.,LLC and Manta Ray Gathering Co.,LLC             Gathering Co.,LLC                                                                                                                                                              LLC                                                                                    Purchaser
   794      3/15/2020   Marketing - Gathering                          Crude Oil Transport. by and between Fieldwood Energy LLC and            Fieldwood Energy LLC and Manta Ray Gathering Co.,LLC and Manta Ray      Fieldwood Energy LLC      GC 040 Lease G34536                                                          ILX PROSPECT KATMAI LLC, RIDGEWOOD KATMAI                          $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       Manta Ray Gathering Co.,LLC and Manta Ray Gathering Co.,LLC             Gathering Co.,LLC                                                                                                                                                              LLC                                                                                    Purchaser
   795       6/1/2003   Marketing - Gathering                          Crude Oil Transport. by and between Fieldwood Energy LLC and            Fieldwood Energy LLC and Manta Ray Gathering Co.,LLC and Manta Ray      Fieldwood Energy LLC      ST 316 Lease G22762                                                          W&T OFFSHORE INC                                                   $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       Manta Ray Gathering Co.,LLC and Manta Ray Gathering Co.,LLC             Gathering Co.,LLC                                                                                                                                                                                                                                                  Divisive Mergers
   796       9/1/2004   Marketing - Gathering                          Crude Oil Transport. by and between Fieldwood Energy LLC and            Fieldwood Energy LLC and Manta Ray Gathering Company LLC and            Fieldwood Energy LLC      ST 308 Lease G21685                                                                                                                             $0.00      Assume and assign to Credit Bid
                                                                       Manta Ray Gathering Company LLC and Manta Ray Gathering                 Manta Ray Gathering Company LLC                                                                                                                                                                                                                                       Purchaser                                 x
                                                                       Company LLC
   797       4/1/2010   Marketing - Transportation                     Manta Ray firm Gatheing and Dedicaiton , Disount Rate of $.12 by        Fieldwood Energy LLC and Manta Ray Offshore Gathering Company and       Fieldwood Energy LLC      GI 116 Lease G13944, GC 065 Lease G05889, GC 108 Lease G14668, GC                                                                               $0.00     Assume and (i) assign to Credit Bid
                                                                       and between Fieldwood Energy LLC and Manta Ray Offshore                 Manta Ray Offshore Gathering Company                                                              109 Lease G05900                                                                                                                                        Purchaser (pursuant to the Plan and the
                                                                       Gathering Company and Manta Ray Offshore Gathering Company                                                                                                                                                                                                                                                                          Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                         account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   798       2/1/2006   Marketing - Transportation                     Anaconda Gas Pipeline Gathering agreement; includes gas                 Fieldwood Energy LLC and Manta Ray Offshore Gathering Company and       Fieldwood Energy LLC      GC 768 Lease G21817                                                          ANADARKO US OFFSHORE LLC                                           $0.00      Assume and assign to Credit Bid
                                                                       Dedication; plus 1 amendment dated 7/1/2011 by and between              Manta Ray Offshore Gathering Company                                                                                                                                                                                                                                  Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       Fieldwood Energy LLC and Manta Ray Offshore Gathering Company
                                                                       and Manta Ray Offshore Gathering Company
   799      12/1/1992   Marketing - Transportation                     Manta Ray firm Gatheing and Dedicaiton , Disount Rate of $.032 by       Fieldwood Energy LLC and Manta Ray Offshore Gathering Company and       Fieldwood Energy LLC      ST 295 Lease G05646                                                          APACHE OFFSHORE INVESTMENT GP, BRISTOW                             $0.00      Assume and Allocate Pursuant to
                                                                       and between Fieldwood Energy LLC and Manta Ray Offshore                 Manta Ray Offshore Gathering Company                                                                                                                                           US LLC, TAMPNET INC                                                                 Divisive Mergers                   x
                                                                       Gathering Company and Manta Ray Offshore Gathering Company
                                                                                                                                                                                                                                            Page 27 of 61
                                                                                                              Case 20-33948 Document 1456 Filed in TXSB on 06/02/21 Page 32 of 65
Fieldwood Energy, LLC, et al.
Prepared June 2, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                             Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                  Cure Estimate                                                       Credit Bid
    #                                 Contract Category                                    Contract Description [1][2]                                         Known Contract Counterparties [3]                          Debtor Entities [4]                               Associated Leases [5]                                           Related Lease Parties [6]                                      Proposed Contract Treatment [8]          FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                          [7]                                                            Purchaser
   800       4/1/2000   Marketing - Transportation                     Manta Ray firm Gatheing and Dedicaiton , Disount Rate of $.06 by     Fieldwood Energy LLC and Manta Ray Offshore Gathering Company and          Fieldwood Energy LLC      GI 116 Lease G13944                                                          W & T OFFSHORE INC                                                 $0.00     Assume and (i) assign to Credit Bid
                                                                       and between Fieldwood Energy LLC and Manta Ray Offshore              Manta Ray Offshore Gathering Company                                                                                                                                                                                                                         Purchaser (pursuant to the Plan and the
                                                                       Gathering Company and Manta Ray Offshore Gathering Company                                                                                                                                                                                                                                                                          Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                         account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   801      12/1/2015   Marketing - Transportation                     Firm - Gathering by and between Fieldwood Energy LLC and Manta       Fieldwood Energy LLC and Manta Ray Offshore Gathering Company and          Fieldwood Energy LLC      ST 320 Lease G24990                                                          W&T OFFSHORE INC, WALTER OIL & GAS                                 $0.00      Assume and Allocate Pursuant to
                                                                       Ray Offshore Gathering Company and Manta Ray Offshore                Manta Ray Offshore Gathering Company                                                                                                                                              CORPORATION                                                                         Divisive Mergers                   x
                                                                       Gathering Company
   802       7/1/2013   Marketing - Separation & Stablization          Consent to assign liquids separation 7 stabilization agreement as    Fieldwood Energy LLC and Manta Ray Offshore Gathering Company,             Fieldwood Energy LLC      GI 116 Lease G13944, GI 110 Lease G13943                                     W & T OFFSHORE INC                                                 $0.00     Assume and (i) assign to Credit Bid
                                                                       amended dated 1/17/2001 between Manta Ray and Apache                 L.L.C.                                                                                                                                                                                                                                                       Purchaser (pursuant to the Plan and the
                                                                       (Contract Nos. 101939, 310225 and 106968) by and between                                                                                                                                                                                                                                                                            Credit Bid Purchase Agreement) on
                                                                       Fieldwood Energy LLC and Manta Ray Offshore Gathering Company,                                                                                                                                                                                                                                                                    account of the Acquired Interests and/or
                                                                       L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.                                                                                                                                                                                                                                                                             (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   803      4/27/2004   Marketing - Separation & Stablization          Oil Liquids Separation and Stabilization Agreement by and between Fieldwood Energy LLC and Manta Ray Offshore Gathering Company,                Fieldwood Energy LLC      ST 295 Lease G05646                                                          APACHE OFFSHORE INVESTMENT GP, BRISTOW                             $0.00      Assume and Allocate Pursuant to
                                                                       Fieldwood Energy LLC and Manta Ray Offshore Gathering Company, L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.                                                                                                                                 US LLC, TAMPNET INC                                                                 Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.

   804      11/1/2000   Marketing - Separation & Stablization          Oil Liquids Separation and Stabilization Agreement by and between Fieldwood Energy LLC and Manta Ray Offshore Gathering Company,                Fieldwood Energy LLC      GI 110 Lease G13943, GI 116 Lease G13944                                     W & T OFFSHORE INC                                                 $0.00     Assume and (i) assign to Credit Bid
                                                                       Fieldwood Energy LLC and Manta Ray Offshore Gathering Company, L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.                                                                                                                                                                                                            Purchaser (pursuant to the Plan and the
                                                                       L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.                                                                                                                                                                                                                                                                             Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                         account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   805      11/1/2000   Marketing - Separation & Stablization          Oil Liquids Separation and Stabilization Agreement by and between Fieldwood Energy LLC and Manta Ray Offshore Gathering Company,                Fieldwood Energy LLC      GI 110 Lease G13943, GI 116 Lease G13944                                     W & T OFFSHORE INC                                                 $0.00     Assume and (i) assign to Credit Bid
                                                                       Fieldwood Energy LLC and Manta Ray Offshore Gathering Company, L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.                                                                                                                                                                                                            Purchaser (pursuant to the Plan and the
                                                                       L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.                                                                                                                                                                                                                                                                             Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                         account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   806       3/1/2008   Marketing - Separation & Stablization          Oil Liquids Separation and Stabilization Agreement by and between Fieldwood Energy LLC and Manta Ray Offshore Gathering Company,                Fieldwood Energy LLC      GI 110 Lease G13943, GI 116 Lease G13944                                     W & T OFFSHORE INC                                                 $0.00     Assume and (i) assign to Credit Bid
                                                                       Fieldwood Energy LLC and Manta Ray Offshore Gathering Company, L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.                                                                                                                                                                                                            Purchaser (pursuant to the Plan and the
                                                                       L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.                                                                                                                                                                                                                                                                             Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                         account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   807      11/1/2010   Marketing - Separation & Stablization          LSA by and between Fieldwood Energy LLC and Manta Ray Offshore Fieldwood Energy LLC and Manta Ray Offshore Gathering Company,                   Fieldwood Energy LLC      GI 116 Lease G13944                                                          W & T OFFSHORE INC                                                 $0.00     Assume and (i) assign to Credit Bid
                                                                       Gathering Company, L.L.C. and Manta Ray Offshore Gathering     L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.                                                                                                                                                                                                            Purchaser (pursuant to the Plan and the
                                                                       Company, L.L.C.                                                                                                                                                                                                                                                                                                                     Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                         account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   808       6/1/2014   Marketing - Separation & Stablization          Separation and Stabilization Agreement by and between Fieldwood      Fieldwood Energy LLC and Manta Ray Offshore Gathering Company,             Fieldwood Energy LLC      GI 116 Lease G13944, GI 110 Lease G13943                                     W & T OFFSHORE INC                                                 $0.00     Assume and (i) assign to Credit Bid
                                                                       Energy LLC and Manta Ray Offshore Gathering Company, L.L.C.          L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.                                                                                                                                                                                                      Purchaser (pursuant to the Plan and the
                                                                       and Manta Ray Offshore Gathering Company, L.L.C.                                                                                                                                                                                                                                                                                    Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                         account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   809       4/1/2018   Marketing - Separation & Stablization          Contract for ST 320 by and between Fieldwood Energy LLC and          Fieldwood Energy LLC and Manta Ray Offshore Gathering Company,             Fieldwood Energy LLC      ST 320 Lease G24990                                                          W&T OFFSHORE INC, WALTER OIL & GAS                                 $0.00      Assume and Allocate Pursuant to
                                                                       Manta Ray Offshore Gathering Company, L.L.C. and Manta Ray           L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.                                                                                                                           CORPORATION                                                                         Divisive Mergers                   x
                                                                       Offshore Gathering Company, L.L.C.
   810       4/1/2010   Marketing - Separation & Stablization          Oil Liquids Separation and Stabilization Agreement by and between    Fieldwood Energy LLC and Manta Ray Offshore Gathering Company,             Fieldwood Energy LLC      GC 065 Lease G05889, GC 108 Lease G14668, GC 109 Lease G05900, GC WILD WELL CONTROL INC, DEEPWATER                                              $0.00      Assume and assign to Credit Bid
                                                                       Fieldwood Energy LLC and Manta Ray Offshore Gathering Company,       L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.                                              243 Lease G20051                                                  ABANDONMENT ALTERNATIVES INC, MARUBENI                                                            Purchaser
                                                                       L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.                                                                                                                                                                                     OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                   CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                                    x
                                                                                                                                                                                                                                                                                                                   RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                   OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                   CHEVRON USA INC, W & T ENER
   811       4/1/2010   Marketing - Separation & Stablization          Liquids Separation and Stabilization Agreement by and between  Fieldwood Energy LLC and Manta Ray Offshore Gathering Company,                   Fieldwood Energy LLC      GC 065 Lease G05889, GC 108 Lease G14668, GC 109 Lease G05900, GC WILD WELL CONTROL INC, DEEPWATER                                              $0.00      Assume and assign to Credit Bid
                                                                       Fieldwood Energy LLC and Manta Ray Offshore Gathering Company, L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.                                                    243 Lease G20051                                                  ABANDONMENT ALTERNATIVES INC, MARUBENI                                                            Purchaser
                                                                       L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.                                                                                                                                                                                     OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                   CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                                    x
                                                                                                                                                                                                                                                                                                                   RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                   OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                   CHEVRON USA INC, W & T ENER
   812       4/1/2011   Marketing - Separation & Stablization          LSSA by and between Fieldwood Energy LLC and Manta Ray               Fieldwood Energy LLC and Manta Ray Offshore Gathering Company,             Fieldwood Energy LLC      GC 065 Lease G05889, GC 108 Lease G14668, GC 109 Lease G05900, GC WILD WELL CONTROL INC, DEEPWATER                                              $0.00      Assume and assign to Credit Bid
                                                                       Offshore Gathering Company, L.L.C. and Manta Ray Offshore            L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.                                              243 Lease G20051                                                  ABANDONMENT ALTERNATIVES INC, MARUBENI                                                            Purchaser
                                                                       Gathering Company, L.L.C.                                                                                                                                                                                                                   OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                   CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                                    x
                                                                                                                                                                                                                                                                                                                   RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                   OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                   CHEVRON USA INC, W & T ENER
   813       6/8/2017   Lease of Platform Space                        by and between Fieldwood Energy LLC and Manta Ray Offshore        Fieldwood Energy LLC and Manta Ray Offshore Gathering, L.L.C.                 Fieldwood Energy LLC      ST 295 Lease G05646                                                          APACHE OFFSHORE INVESTMENT GP, BRISTOW                             $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       Gathering, L.L.C.:                                                                                                                                                                                                                                     US LLC, TAMPNET INC                                                                 Divisive Mergers
   814      7/11/2018   Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC and Marathon Oil Company                                 Fieldwood Energy LLC      n.a.                                                                                                                                            $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       Fieldwood Energy LLC and Marathon Oil Company                                                                                                                                                                                                                                                                                                 Purchaser
   815      5/23/2014   Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC and Marathon Petroleum Company LP                        Fieldwood Energy LLC      n.a.                                                                                                                                            $0.00      Assume and assign to Credit Bid
                                                                       Fieldwood Energy LLC and Marathon Petroleum Company LP                                                                                                                                                                                                                                                                                        Purchaser                                 x

   816       6/6/2018   Marketing - Crude Sales                        Marathon Petroleum Corporation buys crude oil from Fieldwood         Fieldwood Energy LLC and Marathon Petroleum Company LP and                 Fieldwood Energy LLC      GC 768 Lease G21817                                                          ANADARKO US OFFSHORE LLC                                           $0.00      Assume and assign to Credit Bid
                                                                       Energy by and between Fieldwood Energy LLC and Marathon              Marathon Petroleum Company LP                                                                                                                                                                                                                                            Purchaser                                 x
                                                                       Petroleum Company LP and Marathon Petroleum Company LP
   817       7/1/2018   Marketing - Crude Sales                        Marathon Petroleum Corporation buys crude oil from Fieldwood         Fieldwood Energy LLC and Marathon Petroleum Company LP and                 Fieldwood Energy LLC      GC 768 Lease G21817                                                          ANADARKO US OFFSHORE LLC                                           $0.00      Assume and assign to Credit Bid
                                                                       Energy by and between Fieldwood Energy LLC and Marathon              Marathon Petroleum Company LP                                                                                                                                                                                                                                            Purchaser                                 x
                                                                       Petroleum Company LP and Marathon Petroleum Company LP
   818       3/5/2014   Marketing - Crude Sales                        Marathon Petroleum Corporation buys crude oil from Fieldwood         Fieldwood Energy LLC and Marathon Petroleum Company LP and                 Fieldwood Energy LLC      EB 158 Lease G02645, EB 159 Lease G02646, EB 160 Lease G02647, EB            APACHE DEEPWATER LLC                                               $0.00      Assume and Allocate Pursuant to
                                                                       Energy by and between Fieldwood Energy LLC and Marathon              Marathon Petroleum Company LP                                                                        165 Lease G06280, HI A-365 G02754 Lease G02754, HI A-376 G02754                                                                                                  Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x                             x
                                                                       Petroleum Company LP and Marathon Petroleum Company LP                                                                                                                    Lease G02754, HI A545 Lease G17199, HI A-573 Lease G02393, HI A-595
                                                                                                                                                                                                                                                 Lease G02721, HI A-582 Lease G02719
   819      11/18/2015 Marketing - Gas Sales                           Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC and McMoRan Oil & Gas LLC                                Fieldwood Energy LLC      n.a.                                                                                                                                            $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       Fieldwood Energy LLC and McMoRan Oil & Gas LLC                                                                                                                                                                                                                                                                                                Purchaser

                                                                                                                                                                                                                                            Page 28 of 61
                                                                                                              Case 20-33948 Document 1456 Filed in TXSB on 06/02/21 Page 33 of 65
Fieldwood Energy, LLC, et al.
Prepared June 2, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                             Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                  Cure Estimate                                                       Credit Bid
    #                                 Contract Category                                    Contract Description [1][2]                                         Known Contract Counterparties [3]                          Debtor Entities [4]                               Associated Leases [5]                                           Related Lease Parties [6]                                      Proposed Contract Treatment [8]          FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                          [7]                                                            Purchaser
   820      10/15/2015 Marketing - Gas Sales                           Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC and Mercuria Energy Gas Trading LLC                      Fieldwood Energy LLC      n.a.                                                                                                                                            $0.00      Assume and assign to Credit Bid
                                                                       Fieldwood Energy LLC and Mercuria Energy Gas Trading LLC                                                                                                                                                                                                                                                                                      Purchaser                                 x

   821      8/28/2015   Marketing - Transportation                     Murphy Laterl -Gas Transportation for Big Bend and Dantzler by and Fieldwood Energy LLC and Murphy and Murphy                                   Fieldwood Energy LLC      MC 698 Lease G28022, MC 782 Lease G33757, MC 742 Lease G28022                HOUSTON ENERGY DEEPWATER VENTURES V,                               $0.00      Assume and assign to Credit Bid
                                                                       between Fieldwood Energy LLC and Murphy and Murphy                                                                                                                                                                                                     RED WILLOW OFFSHORE LLC, W & T ENERGY VI                                               Purchaser                                 x
                                                                                                                                                                                                                                                                                                                              LLC
   822      8/28/2015   Marketing - Transportation                     Murphy Lateral -Gas Transportation for Big Bend and Dantzler by        Fieldwood Energy LLC and Murphy and Murphy                               Fieldwood Energy LLC      MC 697 Lease G33757                                                          RIDGEWOOD DANTZLER LLC, TALOS                                      $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       and between Fieldwood Energy LLC and Murphy and Murphy                                                                                                                                                                                                 EXPLORATION LLC, W & T ENERGY VI LLC                                                   Purchaser
   823      8/28/2015   Marketing - Transportation                     Crude Oil Transport. by and between Fieldwood Energy LLC and           Fieldwood Energy LLC and Murphy Exploration & Production Company         Fieldwood Energy LLC      MC 697 Lease G28021, MC 742 Lease G32343                                                                                                        $0.00      Assume and assign to Credit Bid
                                                                       Murphy Exploration & Production Company USA and Murphy                 USA and Murphy Exploration & Production Company USA                                                                                                                                                                                                                    Purchaser                                 x
                                                                       Exploration & Production Company USA
   824      8/28/2015   Marketing - Transportation                     Crude Oil Transport by and between Fieldwood Energy LLC and            Fieldwood Energy LLC and Murphy Exploration & Production Company         Fieldwood Energy LLC      MC 698 Lease G28022                                                          HOUSTON ENERGY DEEPWATER VENTURES V,                               $0.00      Assume and assign to Credit Bid
                                                                       Murphy Exploration & Production Company USA and Murphy                 USA and Murphy Exploration & Production Company USA                                                                                                                             RED WILLOW OFFSHORE LLC, W & T ENERGY VI                                               Purchaser                                 x
                                                                       Exploration & Production Company USA                                                                                                                                                                                                                   LLC
   825      8/28/2015   Marketing - Transportation                     Crude Oil Transport by and between Fieldwood Energy LLC and            Fieldwood Energy LLC and Murphy Exploration & Production Company         Fieldwood Energy LLC      MC 782 Lease G33757                                                          RIDGEWOOD DANTZLER LLC, TALOS                                      $0.00      Assume and assign to Credit Bid
                                                                       Murphy Exploration & Production Company USA and Murphy                 USA and Murphy Exploration & Production Company USA                                                                                                                             EXPLORATION LLC, W & T ENERGY VI LLC                                                   Purchaser                                 x
                                                                       Exploration & Production Company USA
   826       4/1/2018   Marketing - Transportation                     LTA for ST 320 by and between Fieldwood Energy LLC and Nautilus        Fieldwood Energy LLC and Nautilus Pipeline Company, L.L.C. and           Fieldwood Energy LLC      ST 320 Lease G24990                                                          W&T OFFSHORE INC, WALTER OIL & GAS                                 $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       Pipeline Company, L.L.C. and Nautilus Pipeline Company, L.L.C.         Nautilus Pipeline Company, L.L.C.                                                                                                                                               CORPORATION                                                                         Divisive Mergers
   827      2/14/2020   Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between      Fieldwood Energy LLC and NextEra Energy Power Marketing, LLC             Fieldwood Energy LLC      n.a.                                                                                                                                            $0.00      Assume and assign to Credit Bid
                                                                       Fieldwood Energy LLC and NextEra Energy Power Marketing, LLC                                                                                                                                                                                                                                                                                  Purchaser                                 x

   828       8/1/2014   Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC and Niagara Mohawk Power Corporation D/B/A               Fieldwood Energy LLC      n.a.                                                                                                                                            $0.00      Assume and assign to Credit Bid
                                                                       Fieldwood Energy LLC and Niagara Mohawk Power Corporation         National Grid                                                                                                                                                                                                                                                               Purchaser                                 x
                                                                       D/B/A National Grid
   829       9/1/2014   Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC and NJR Energy Services Company                          Fieldwood Energy LLC      n.a.                                                                                                                                            $0.00      Assume and assign to Credit Bid
                                                                       Fieldwood Energy LLC and NJR Energy Services Company                                                                                                                                                                                                                                                                                          Purchaser                                 x

   830      4/11/2018   Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between      Fieldwood Energy LLC and Noble Energy, Inc.                              Fieldwood Energy LLC      n.a.                                                                                                                                            $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       Fieldwood Energy LLC and Noble Energy, Inc.                                                                                                                                                                                                                                                                                                   Purchaser
   831       7/8/2011   Marketing - Gathering                          Galapagos, Gas Gathering, Okeanos Gas Dedication within                Fieldwood Energy LLC and Okeanos Gas Gathering Company, LLC and          Fieldwood Energy LLC      MC 519 Lease G27278, MC 562 Lease G19966, MC 563 Lease G21176                BP EXPLORATION & PRODUCTION INC, HOUSTON                           $0.00      Assume and assign to Credit Bid
                                                                       Gathering - plus 5 amendments-MDQ changes by and between               Okeanos Gas Gathering Company, LLC                                                                                                                                              ENERGY DEEPWATER VENTURES I, RED WILLOW                                                Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       Fieldwood Energy LLC and Okeanos Gas Gathering Company, LLC                                                                                                                                                                                            OFFSHORE LLC
                                                                       and Okeanos Gas Gathering Company, LLC
   832      8/28/2015   Marketing - Gathering                          Big Bned Dantzler, Destin FT2, - plus 4 amendments-MDQ changes         Fieldwood Energy LLC and Okeanos Gas Gathering Company, LLC and          Fieldwood Energy LLC      MC 698 Lease G28022, MC 742 Lease G28022                          HOUSTON ENERGY DEEPWATER VENTURES V,                                          $0.00      Assume and assign to Credit Bid
                                                                       by and between Fieldwood Energy LLC and Okeanos Gas Gathering          Okeanos Gas Gathering Company, LLC                                                                                                                                   RED WILLOW OFFSHORE LLC, W & T ENERGY VI                                                          Purchaser                                 x
                                                                       Company, LLC and Okeanos Gas Gathering Company, LLC                                                                                                                                                                                         LLC
   833      2/27/2015   Marketing - Gathering                          Big Bned Dantzler, Okeanos Gas Gathering, Gas Dedication within        Fieldwood Energy LLC and Okeanos Gas Gathering Company, LLC and          Fieldwood Energy LLC      MC 698 Lease G28022, MC 782 Lease G33757, MC 742 Lease G28022, MC HOUSTON ENERGY DEEPWATER VENTURES V,                                          $0.00      Assume and assign to Credit Bid
                                                                       Gathering - plus 4 amendments-MDQ changes by and between               Okeanos Gas Gathering Company, LLC                                                                 697 Lease G33757                                                  RED WILLOW OFFSHORE LLC, W & T ENERGY VI                                                          Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       Fieldwood Energy LLC and Okeanos Gas Gathering Company, LLC                                                                                                                                                                                 LLC
                                                                       and Okeanos Gas Gathering Company, LLC
   834       6/1/2015   Marketing - Construction, Operations,          Operator to perform the physical operations, maintenance, and repair   Fieldwood Energy LLC and Panther Operating Company, LLC (Third Coast Fieldwood Energy LLC          HI A-563, HI A-582, HI A-595                                                 n.a.                                                               $0.00      Assume and allocate pursuant to
                        Management, Ownership Agreements               of the System, as well as the management and administrative            Midstream) and Panther Operating Company, LLC (Third Coast                                                                                                                                                                                                          divisive mergers
                                                                       functions for the System by and between Fieldwood Energy LLC and       Midstream)                                                                                                                                                                                                                                                                                             x
                                                                       Panther Operating Company, LLC (Third Coast Midstream) and
                                                                       Panther Operating Company, LLC (Third Coast Midstream)
   835       6/1/2018   Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between      Fieldwood Energy LLC and Peoples Gas System, a divison of Tampa          Fieldwood Energy LLC      n.a.                                                                                                                                            $0.00      Assume and assign to Credit Bid
                                                                       Fieldwood Energy LLC and Peoples Gas System, a divison of Tampa        Electric Company                                                                                                                                                                                                                                                       Purchaser                                 x
                                                                       Electric Company
   836      6/18/2020   Marketing - Crude Sales                        Phillips 66 Petroleum Company buys crude oil from Fieldwood            Fieldwood Energy LLC and Phillips 66 Company and Phillips 66 Company Fieldwood Energy LLC          GI 43 Lease 175                                                              APACHE SHELF EXPLORATION LLC, BP AMERICA                           $0.00      Assume and assign to Credit Bid
                                                                       Energy by and between Fieldwood Energy LLC and Phillips 66                                                                                                                                                                                             PRODUCTION COMPANY                                                                     Purchaser                                 x
                                                                       Company and Phillips 66 Company
   837      6/18/2020   Marketing - Crude Sales                        Phillips 66 Petroleum Company buys crude oil from Fieldwood            Fieldwood Energy LLC and Phillips 66 Company and Phillips 66 Company Fieldwood Energy LLC          MP 311 Lease G02213, SP 62 Lease G01294, SP 65 Lease G01610                  EPL OIL & GAS, LLC, APACHE SHELF                                   $0.00      Assume and Allocate Pursuant to
                                                                       Energy by and between Fieldwood Energy LLC and Phillips 66                                                                                                                                                                                             EXPLORATION LLC                                                                     Divisive Mergers                   x
                                                                       Company and Phillips 66 Company
   838       5/1/2009   Marketing - Processing                         92/8% or $.08/MMBtu by and between Fieldwood Energy LLC and            Fieldwood Energy LLC and Plains Gas Solutions, LLC. and Plains Gas       Fieldwood Energy LLC      SS 189 Lease G04232                                                  CASTEX OFFSHORE INC, WALTER OIL & GAS                                      $0.00      Assume and Allocate Pursuant to
                                                                       Plains Gas Solutions, LLC. and Plains Gas Solutions, LLC.              Solutions, LLC.                                                                                                                                                         CORPORATION, WALTER OIL & GAS                                                               Divisive Mergers                   x
                                                                                                                                                                                                                                                                                                                      CORPORATION, BRISTOW US LLC
   839      6/29/2010   Marketing - Processing                         92/8% or $.08/MMBtu by and between Fieldwood Energy LLC and            Fieldwood Energy LLC and Plains Gas Solutions, LLC. and Plains Gas       Fieldwood Energy LLC      SS 189 Lease G04232                                                  CASTEX OFFSHORE INC, WALTER OIL & GAS                                      $0.00      Assume and Allocate Pursuant to
                                                                       Plains Gas Solutions, LLC. and Plains Gas Solutions, LLC.              Solutions, LLC.                                                                                                                                                         CORPORATION, WALTER OIL & GAS                                                               Divisive Mergers                   x
                                                                                                                                                                                                                                                                                                                      CORPORATION, BRISTOW US LLC
   840      10/1/2008   Marketing - Processing                         GPM; <1.25 = 15%, 1.25 - 2.5 = 12.5%, >2.5 = 10% by and between        Fieldwood Energy LLC and Plains Gas Solutions, LLC. and Plains Gas       Fieldwood Energy LLC      GI 83 Lease G03793, ST 195 Lease G03593, ST 179 Lease G12020, ST 203 CLK EXPLORATION COMPANY                                                    $0.00      Assume and Allocate Pursuant to
                                                                       Fieldwood Energy LLC and Plains Gas Solutions, LLC. and Plains         Solutions, LLC.                                                                                    Lease G01269, ST 190 Lease G01261                                                                                                                                Divisive Mergers                   x                      x      x
                                                                       Gas Solutions, LLC.
   841      11/1/2010   Marketing - Processing                         GPM; <1.25 = 15%, 1.25 - 2.5 = 12.5%, >2.5 = 10% by and between        Fieldwood Energy LLC and Plains Gas Solutions, LLC. and Plains Gas       Fieldwood Energy LLC      GI 83 Lease G03793, ST 195 Lease G03593, ST 179 Lease G12020, ST 203 CLK EXPLORATION COMPANY                                                    $0.00      Assume and Allocate Pursuant to
                                                                       Fieldwood Energy LLC and Plains Gas Solutions, LLC. and Plains         Solutions, LLC.                                                                                    Lease G01269, ST 190 Lease G01261                                                                                                                                Divisive Mergers                   x                      x      x
                                                                       Gas Solutions, LLC.
   842      7/24/2012   Marketing - Processing                         GPM; <1.25 = 15%, 1.25 - 2.5 = 12.5%, >2.5 = 10% by and between        Fieldwood Energy LLC and Plains Gas Solutions, LLC. and Plains Gas       Fieldwood Energy LLC      GI 83 Lease G03793, ST 195 Lease G03593, ST 179 Lease G12020, ST 203 CLK EXPLORATION COMPANY                                                    $0.00      Assume and Allocate Pursuant to
                                                                       Fieldwood Energy LLC and Plains Gas Solutions, LLC. and Plains         Solutions, LLC.                                                                                    Lease G01269, ST 190 Lease G01261                                                                                                                                Divisive Mergers                   x                      x      x
                                                                       Gas Solutions, LLC.
   843       5/1/2009   Marketing - Processing                         92/8% or $.08/MMBtu by and between Fieldwood Energy LLC and            Fieldwood Energy LLC and Plains Gas Solutions, LLC. and Plains Gas       Fieldwood Energy LLC      GI 116 Lease G13944                                                          W & T OFFSHORE INC                                                 $0.00     Assume and (i) assign to Credit Bid
                                                                       Plains Gas Solutions, LLC. and Plains Gas Solutions, LLC.              Solutions, LLC.                                                                                                                                                                                                                                            Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                                                                                                                                                                           Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                         account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   844      6/29/2010   Marketing - Processing                         92/8% or $.08/MMBtu by and between Fieldwood Energy LLC and            Fieldwood Energy LLC and Plains Gas Solutions, LLC. and Plains Gas       Fieldwood Energy LLC      GI 116 Lease G13944                                                          W & T OFFSHORE INC                                                 $0.00     Assume and (i) assign to Credit Bid
                                                                       Plains Gas Solutions, LLC. and Plains Gas Solutions, LLC.              Solutions, LLC.                                                                                                                                                                                                                                            Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                                                                                                                                                                           Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                         account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   845       9/1/2004   Marketing - Transportation                     Crude Oil Purchase and Sale/Transport by and between Fieldwood         Fieldwood Energy LLC and Poseidon Oil Pipeline Company LLC and           Fieldwood Energy LLC      ST 308 Lease G21685                                                                                                                             $0.00      Assume and assign to Credit Bid
                                                                       Energy LLC and Poseidon Oil Pipeline Company LLC and Poseidon          Poseidon Oil Pipeline Company LLC                                                                                                                                                                                                                                      Purchaser                                 x
                                                                       Oil Pipeline Company LLC
   846      4/10/2012   Marketing - Transportation                     Crude Oil Purchase and Sale/Transport by and between Fieldwood         Fieldwood Energy LLC and Poseidon Oil Pipeline Company LLC and           Fieldwood Energy LLC      VR 380 Lease G02580                                                                                                                             $0.00      Assume and Allocate Pursuant to
                                                                       Energy LLC and Poseidon Oil Pipeline Company LLC and Poseidon          Poseidon Oil Pipeline Company LLC                                                                                                                                                                                                                                   Divisive Mergers                   x
                                                                       Oil Pipeline Company LLC
   847       5/1/2006   Marketing - Transportation                     Crude Oil Purchase and Sale/Transport by and between Fieldwood         Fieldwood Energy LLC and Poseidon Oil Pipeline Company LLC and           Fieldwood Energy LLC      GC 768 Lease G21817                                                          ANADARKO US OFFSHORE LLC                                           $0.00      Assume and assign to Credit Bid
                                                                       Energy LLC and Poseidon Oil Pipeline Company LLC and Poseidon          Poseidon Oil Pipeline Company LLC                                                                                                                                                                                                                                      Purchaser                                 x
                                                                       Oil Pipeline Company LLC
   848      12/23/1995 Marketing - Transportation                      Crude Oil Purchase and Sale/Transport by and between Fieldwood         Fieldwood Energy LLC and Poseidon Oil Pipeline Company LLC and           Fieldwood Energy LLC      EI 346 Lease G14482                                                          BRISTOW US LLC                                                     $0.00      Assume and Allocate Pursuant to
                                                                       Energy LLC and Poseidon Oil Pipeline Company LLC and Poseidon          Poseidon Oil Pipeline Company LLC                                                                                                                                                                                                                                   Divisive Mergers                   x
                                                                       Oil Pipeline Company LLC
   849      3/15/2020   Marketing - Transportation                     Crude Oil Purchase and Sale/Transport by and between Fieldwood         Fieldwood Energy LLC and Poseidon Oil Pipeline Company LLC and           Fieldwood Energy LLC      GC 040 Lease G34536                                                          ILX PROSPECT KATMAI LLC, RIDGEWOOD KATMAI                          $0.00      Assume and assign to Credit Bid
                                                                       Energy LLC and Poseidon Oil Pipeline Company LLC and Poseidon          Poseidon Oil Pipeline Company LLC                                                                                                                                               LLC                                                                                    Purchaser                                 x
                                                                       Oil Pipeline Company LLC
   850      3/15/2020   Marketing - Transportation                     Crude Oil Purchase and Sale/Transport by and between Fieldwood         Fieldwood Energy LLC and Poseidon Oil Pipeline Company LLC and           Fieldwood Energy LLC      GC 040 Lease G34536                                                          ILX PROSPECT KATMAI LLC, RIDGEWOOD KATMAI                          $0.00      Assume and assign to Credit Bid
                                                                       Energy LLC and Poseidon Oil Pipeline Company LLC and Poseidon          Poseidon Oil Pipeline Company LLC                                                                                                                                               LLC                                                                                    Purchaser                                 x
                                                                       Oil Pipeline Company LLC
   851      7/15/2003   Marketing - Transportation                     Crude Oil Purchase and Sale/Transport by and between Fieldwood         Fieldwood Energy LLC and Poseidon Oil Pipeline Company LLC and           Fieldwood Energy LLC      ST 316 Lease G22762                                                          W&T OFFSHORE INC                                                   $0.00      Assume and Allocate Pursuant to
                                                                       Energy LLC and Poseidon Oil Pipeline Company LLC and Poseidon          Poseidon Oil Pipeline Company LLC                                                                                                                                                                                                                                   Divisive Mergers                   x
                                                                       Oil Pipeline Company LLC
                                                                                                                                                                                                                                            Page 29 of 61
                                                                                                              Case 20-33948 Document 1456 Filed in TXSB on 06/02/21 Page 34 of 65
Fieldwood Energy, LLC, et al.
Prepared June 2, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                             Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                  Cure Estimate                                                       Credit Bid
    #                                 Contract Category                                    Contract Description [1][2]                                         Known Contract Counterparties [3]                          Debtor Entities [4]                               Associated Leases [5]                                           Related Lease Parties [6]                                      Proposed Contract Treatment [8]          FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                          [7]                                                            Purchaser
   852      2/27/2015   Marketing - Transportation                     Crude Oil Transport. by and between Fieldwood Energy LLC and         Fieldwood Energy LLC and Proteus Oil Pipeline Company LLC and              Fieldwood Energy LLC      MC 698 Lease G28022, MC 742 Lease G32343, MC 782 Lease G33757                HOUSTON ENERGY DEEPWATER VENTURES V,                               $0.00      Assume and assign to Credit Bid
                                                                       Proteus Oil Pipeline Company LLC and Proteus Oil Pipeline            Proteus Oil Pipeline Company LLC                                                                                                                                                  RED WILLOW OFFSHORE LLC, W & T ENERGY VI                                               Purchaser                                 x
                                                                       Company LLC                                                                                                                                                                                                                                            LLC
   853      2/27/2015   Marketing - Transportation                     Crude Oil Transport. by and between Fieldwood Energy LLC and         Fieldwood Energy LLC and Proteus Oil Pipeline Company LLC and              Fieldwood Energy LLC      MC 697 Lease G28021                                                                                                                             $0.00      Assume and assign to Credit Bid
                                                                       Proteus Oil Pipeline Company LLC and Proteus Oil Pipeline            Proteus Oil Pipeline Company< LLC                                                                                                                                                                                                                                        Purchaser                                 x
                                                                       Company< LLC
   854       6/1/1998   Marketing - Crude Sales                        Producers sell Crude Oil to Questor and Questor purchases Crude      Fieldwood Energy LLC and Questor Pipeline Venture and Questor Pipeline Fieldwood Energy LLC          HI A-376 G02754                                                              n.a.                                                               $0.00      Assume and allocate pursuant to
                                                                       Oil from Producers. Producers buy back a volume of Crude Oil at      Venture                                                                                                                                                                                                                                                               divisive mergers
                                                                       HIPS Segment III tie-in equal to their monthly production sold to                                                                                                                                                                                                                                                                                                             x
                                                                       Questor at the Platform. by and between Fieldwood Energy LLC and
                                                                       Questor Pipeline Venture and Questor Pipeline Venture
   855       5/1/2019   Acquisition / PSA / Other Purchase or Sale     Purchase and Sale Agreement by and between Fieldwood Energy          Fieldwood Energy LLC and Red Willow Offshore dated 10 Jun 2019, but        Fieldwood Energy LLC      MC 519 Lease G27278                                                          BP EXPLORATION & PRODUCTION INC, HOUSTON                           $0.00      Assume and assign to Credit Bid
                        Agreements                                     LLC and Red Willow Offshore dated 10 Jun 2019, but effective 1 May   effective 1 May 2019                                                                                                                                                              ENERGY DEEPWATER VENTURES I, RED WILLOW                                                Purchaser                                 x
                                                                       2019                                                                                                                                                                                                                                                   OFFSHORE LLC
   856      6/10/2019   Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between    Fieldwood Energy LLC and Red Willow Offshore, LLC                          Fieldwood Energy LLC      n.a.                                                                                                                                            $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       Fieldwood Energy LLC and Red Willow Offshore, LLC                                                                                                                                                                                                                                                                                             Purchaser
   857       3/8/2021   Settlement / Release / Relinquishment          Release and Settlement Agreement entered into as of March 8, 2021    Fieldwood Energy LLC and Renaissance Offshore LLC                          Fieldwood Energy LLC      SP 64 Lease G01901, SP 65 Lease G01610, SS 198 Lease G12355, MP 152 RENAISSANCE OFFSHORE, LLC                                                   $0.00      Assume and Allocate Pursuant to
                        Agreements                                     by and between Fieldwood Energy LLC and Renaissance Offshore                                                                                                              Lease G01966, MP 153 Lease G01967, EI 330 Lease G02115                                                                                                           Divisive Mergers                   x
                                                                       LLC
   858      11/30/2014 Marketing - Gas Sales                           Base Contract for Sale and Purchase of Natural Gas by and between    Fieldwood Energy LLC and Rooster Petroleum, LLC                            Fieldwood Energy LLC      n.a.                                                                                                                                            $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       Fieldwood Energy LLC and Rooster Petroleum, LLC                                                                                                                                                                                                                                                                                                    Purchaser
   859       3/6/2020   Marketing - Gathering                          Crude Oil Transport. by and between Fieldwood Energy LLC and         Fieldwood Energy LLC and Rosefield Pipeline Company LLC and                Fieldwood Energy LLC      ST 49 Lease G24956, ST 53 Lease G04000, ST 67 Lease 20                                                                                          $0.00     Assume and (i) assign to Credit Bid
                                                                       Rosefield Pipeline Company LLC and Rosefield Pipeline Company        Rosefield Pipeline Company LLC                                                                                                                                                                                                                               Purchaser (pursuant to the Plan and the
                                                                       LLC                                                                                                                                                                                                                                                                                                                                 Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                         account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   860      7/23/2020   Marketing - Connection Agreement               Connection Agreement by and between Fieldwood Energy LLC and         Fieldwood Energy LLC and Rosefield Pipeline Company LLC and                Fieldwood Energy LLC      ST 53 Lease G04000, ST 67 Lease 20                                                                                                              $0.00     Assume and (i) assign to Credit Bid
                                                                       Rosefield Pipeline Company LLC and Rosefield Pipeline Company        Rosefield Pipeline Company LLC                                                                                                                                                                                                                               Purchaser (pursuant to the Plan and the
                                                                       LLC                                                                                                                                                                                                                                                                                                                                 Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                         account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   861      7/23/2020   Facilities & Tie-In Agreements                 ST 49 A PLATFORM TIE-IN TO ST 49 LATERAL PIPELNE                  FIELDWOOD ENERGY LLC AND ROSEFIELD PIPELINE COMPANY, LLC Fieldwood Energy LLC                           ST 49 Lease G24956                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                       BETWEEN FIELDWOOD ENERGY LLC AND ROSEFIELD                                                                                                                                                                                                                                                                                                 Divisive Mergers                   x
                                                                       PIPELINE COMPANY, LLC
   862       5/1/2018   Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC and Samson Offshore Mapleleaf, LLC  Fieldwood Energy LLC                           n.a.                                                                                                                                            $0.00      Assume and assign to Credit Bid
                                                                       Fieldwood Energy LLC and Samson Offshore Mapleleaf, LLC                                                                                                                                                                                                                                                                                       Purchaser                                 x

   863       6/1/2015   Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between    Fieldwood Energy LLC and Samsung Oil & Gas USA Corp.                       Fieldwood Energy LLC      n.a.                                                                                                                                            $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       Fieldwood Energy LLC and Samsung Oil & Gas USA Corp.                                                                                                                                                                                                                                                                                          Purchaser
   864       7/1/2014   Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between    Fieldwood Energy LLC and Scana Energy Marketing, Inc.                      Fieldwood Energy LLC      n.a.                                                                                                                                            $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       Fieldwood Energy LLC and Scana Energy Marketing, Inc.                                                                                                                                                                                                                                                                                         Purchaser
   865      12/1/2013   Marketing - Transportation                     Searobin East - Rertrgrade-Flash- Transport, IT max Rate. by and     Fieldwood Energy LLC and Sea Robin Pipeline Company and Sea Robin          Fieldwood Energy LLC      EW 826 Lease G05800, SM 268 Lease G02310, SS 274 Lease G01039, EI            APACHE DEEPWATER LLC, WALTER OIL & GAS                             $0.00      Assume and Allocate Pursuant to
                                                                       between Fieldwood Energy LLC and Sea Robin Pipeline Company          Pipeline Company                                                                                     53 Lease 479, SS 189 Lease G04232                                            CORPORATION, W & T OFFSHORE INC                                                     Divisive Mergers                   x
                                                                       and Sea Robin Pipeline Company
   866      12/1/2013   Marketing - Transportation                     Searobin West Transprt, IT max rate - all receipt points by and      Fieldwood Energy LLC and Sea Robin Pipeline Company and Sea Robin          Fieldwood Energy LLC      EI 330 Lease G02115, EI 337 Lease G03332, SM 128 Lease G02587, SM 39 ENERGY XXI GOM LLC, RENAISSANCE OFFSHORE,                                  $0.00      Assume and Allocate Pursuant to
                                                                       between Fieldwood Energy LLC and Sea Robin Pipeline Company          Pipeline Company                                                                                     Lease G16320, EI 333 Lease G02317, EI 315 Lease G02112, EI 316 Lease LLC, Arena, TANA EXPLORATION COMPANY LLC                                                    Divisive Mergers                   x                      x
                                                                       and Sea Robin Pipeline Company                                                                                                                                            G05040, EC 338 Lease G02063
   867      12/1/2013   Marketing - Transportation                     Searobin West PTR Transprt, max rate - all receipt points by and     Fieldwood Energy LLC and Sea Robin Pipeline Company and Sea Robin          Fieldwood Energy LLC      EI 330 Lease G02115                                                  ENERGY XXI GOM LLC, RENAISSANCE OFFSHORE,                                  $0.00      Assume and Allocate Pursuant to
                                                                       between Fieldwood Energy LLC and Sea Robin Pipeline Company          Pipeline Company                                                                                                                                                          LLC, Arena, TANA EXPLORATION COMPANY LLC                                                    Divisive Mergers                   x
                                                                       and Sea Robin Pipeline Company
   868      12/1/2013   Marketing - Transportation                     Searobin Retrograde contract. IT max rate by and between             Fieldwood Energy LLC and Sea Robin Pipeline Company and Sea Robin          Fieldwood Energy LLC      EI 330 Lease G02115, EI 337 Lease G03332, SM 128 Lease G02587, SM 39         ENERGY XXI GOM LLC, RENAISSANCE OFFSHORE,                          $0.00      Assume and Allocate Pursuant to
                                                                       Fieldwood Energy LLC and Sea Robin Pipeline Company and Sea          Pipeline Company                                                                                     Lease G16320, EI 333 Lease G02317, EI 315 Lease G02112, EI 316 Lease         LLC, Arena, TANA EXPLORATION COMPANY LLC                                            Divisive Mergers                   x                      x
                                                                       Robin Pipeline Company                                                                                                                                                    G05040
   869      12/1/2013   Marketing - Transportation                     Searobin East - Transport, IT max Rate. by and between Fieldwood     Fieldwood Energy LLC and Sea Robin Pipeline Company and Sea Robin          Fieldwood Energy LLC      SS 274 Lease G01039, SM 268 Lease G02310, EW 826 Lease G05800, ST            ERA HELICOPTERS INC.                                               $0.00      Assume and Allocate Pursuant to
                                                                       Energy LLC and Sea Robin Pipeline Company and Sea Robin              Pipeline Company                                                                                     205 Lease G05612, EI 53 Lease 479, SS 189 Lease G04232, ST 206 Lease                                                                                             Divisive Mergers                   x                             x
                                                                       Pipeline Company                                                                                                                                                          G05613, ST 195 Lease G03593
   870       8/1/2018   Marketing - Gathering                          IT Retrograde contractTransport Contract by and between Fieldwood    Fieldwood Energy LLC and Sea Robin Pipeline Company and Sea Robin          Fieldwood Energy LLC      SS 274 Lease G01039, SM 268 Lease G02310, EW 826 Lease G05800, ST            ERA HELICOPTERS INC.                                               $0.00     Assume and (i) assign to Credit Bid
                                                                       Energy LLC and Sea Robin Pipeline Company and Sea Robin              Pipeline Company                                                                                     205 Lease G05612, ST 206 Lease G05613, EI 53 Lease 479, ST 195 Lease                                                                                    Purchaser (pursuant to the Plan and the
                                                                       Pipeline Company                                                                                                                                                          G03593, SS 189 Lease G04232, GI 116 Lease G13944, ST 295 Lease                                                                                            Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                 G05646                                                                                                                                                  account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x                   x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   871      12/1/2013   Marketing - Transportation                     Searobin East - PTR - Transport, IT max Rate. by and between         Fieldwood Energy LLC and Sea Robin Pipeline Company and Sea Robin          Fieldwood Energy LLC      SS 274 Lease G01039, SM 268 Lease G02310, EW 826 Lease G05800, ST            ERA HELICOPTERS INC.; MARATHON OIL                                 $0.00      Assume and Allocate Pursuant to
                                                                       Fieldwood Energy LLC and Sea Robin Pipeline Company and Sea          Pipeline Company                                                                                     205 Lease G05612, EI 53 Lease 479, EI 316 Lease G05040, EC 338 Lease         COMPANY, W & T ENERGY VI LLC, ERA                                                   Divisive Mergers                   x
                                                                       Robin Pipeline Company                                                                                                                                                    G02063, EI 361 Lease G02324                                                  HELICOPTERS INC., TRUNKLINE GAS CO LLC
   872      12/1/2013   Marketing - Transportation                     Searobin East - PTR Transport, IT Discount Life of reserves at ST    Fieldwood Energy LLC and Sea Robin Pipeline Company and Sea Robin          Fieldwood Energy LLC      GI 116 Lease G13944, ST 295 Lease G05646                                     W & T OFFSHORE INC                                                 $0.00     Assume and (i) assign to Credit Bid
                                                                       292 (FW production- GI 116, ST 295) by and between Fieldwood         Pipeline Company                                                                                                                                                                                                                                             Purchaser (pursuant to the Plan and the
                                                                       Energy LLC and Sea Robin Pipeline Company and Sea Robin                                                                                                                                                                                                                                                                             Credit Bid Purchase Agreement) on
                                                                       Pipeline Company                                                                                                                                                                                                                                                                                                                  account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   873      12/1/2013   Marketing - Transportation                     Searobin East - Transport, IT max Rate. by and between Fieldwood     Fieldwood Energy LLC and Sea Robin Pipeline Company and Sea Robin          Fieldwood Energy LLC      GI 116 Lease G13944                                                          W & T OFFSHORE INC                                                 $0.00     Assume and (i) assign to Credit Bid
                                                                       Energy LLC and Sea Robin Pipeline Company and Sea Robin              Pipeline Company                                                                                                                                                                                                                                             Purchaser (pursuant to the Plan and the
                                                                       Pipeline Company                                                                                                                                                                                                                                                                                                                    Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                         account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   874       1/1/2017   Marketing - Transportation                     Searobin East - Transport, IT Discount Life of reserves at ST 292 Fieldwood Energy LLC and Sea Robin Pipeline Company and Sea Robin             Fieldwood Energy LLC      GI 116 Lease G13944, ST 295 Lease G05646                                     W & T OFFSHORE INC                                                 $0.00     Assume and (i) assign to Credit Bid
                                                                       (FW production- GI 116, ST 295) by and between Fieldwood Energy Pipeline Company                                                                                                                                                                                                                                                  Purchaser (pursuant to the Plan and the
                                                                       LLC and Sea Robin Pipeline Company and Sea Robin Pipeline                                                                                                                                                                                                                                                                           Credit Bid Purchase Agreement) on
                                                                       Company                                                                                                                                                                                                                                                                                                                           account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   875       1/1/2017   Marketing - Transportation                     Searobin East - PTR Transport, IT Discount Life of reserves at ST    Fieldwood Energy LLC and Sea Robin Pipeline Company and Sea Robin          Fieldwood Energy LLC      GI 116 Lease G13944, ST 295 Lease G05646                                     W & T OFFSHORE INC                                                 $0.00     Assume and (i) assign to Credit Bid
                                                                       292 (FW production- GI 116, ST 295) by and between Fieldwood         Pipeline Company                                                                                                                                                                                                                                             Purchaser (pursuant to the Plan and the
                                                                       Energy LLC and Sea Robin Pipeline Company and Sea Robin                                                                                                                                                                                                                                                                             Credit Bid Purchase Agreement) on
                                                                       Pipeline Company                                                                                                                                                                                                                                                                                                                  account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   876       5/1/2003   Marketing - Transportation                     LTA by and between Fieldwood Energy LLC and Sea Robin Pipeline Fieldwood Energy LLC and Sea Robin Pipeline Company, LLC and Sea                 Fieldwood Energy LLC      EC 261 Lease G00971                                                                                                                             $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       Company, LLC and Sea Robin Pipeline Company, LLC               Robin Pipeline Company, LLC                                                                                                                                                                                                                                                 Divisive Mergers
                                                                                                                                                                                                                                            Page 30 of 61
                                                                                                              Case 20-33948 Document 1456 Filed in TXSB on 06/02/21 Page 35 of 65
Fieldwood Energy, LLC, et al.
Prepared June 2, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                             Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                  Cure Estimate                                                       Credit Bid
    #                                 Contract Category                                    Contract Description [1][2]                                         Known Contract Counterparties [3]                          Debtor Entities [4]                               Associated Leases [5]                                           Related Lease Parties [6]                                      Proposed Contract Treatment [8]          FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                          [7]                                                            Purchaser
   877       5/1/2015   Marketing - Transportation                     LTA by and between Fieldwood Energy LLC and Sea Robin Pipeline       Fieldwood Energy LLC and Sea Robin Pipeline Company, LLC and Sea           Fieldwood Energy LLC      EI 93 Lease 228                                                                                                                                 $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       Company, LLC and Sea Robin Pipeline Company, LLC                     Robin Pipeline Company, LLC                                                                                                                                                                                                                                           Divisive Mergers
   878       5/1/2015   Marketing - Transportation                     Amendment No. 2 for LTA by and between Fieldwood Energy LLC          Fieldwood Energy LLC and Sea Robin Pipeline Company, LLC and Sea           Fieldwood Energy LLC      ST 161 Lease G01248, ST 203 Lease G01269, EW 826 Lease G05800, GI                                                                               $0.00      Assume and Allocate Pursuant to
                                                                       and Sea Robin Pipeline Company, LLC and Sea Robin Pipeline           Robin Pipeline Company, LLC                                                                          76 Lease G02161, EI 53 Lease 479, ST 190 Lease G01261, GI 93 Lease                                                                                               Divisive Mergers
                                                                       Company, LLC                                                                                                                                                              G02628, GI 94 Lease G02163, SM 268 Lease G02310, SS 189 Lease
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x                      x      x
                                                                                                                                                                                                                                                 G04232, SS 274 Lease G01039, ST 179 Lease G12020, ST 291 Lease
                                                                                                                                                                                                                                                 G16455, SM 268 Lease G02310, GI 83 Lease G03793, ST 195 Lease
                                                                                                                                                                                                                                                 G03593, ST 205 Lease G05612, ST 206 Lease G05613
   879       2/1/2018   Marketing - Transportation                     LTA by and between Fieldwood Energy LLC and Sea Robin Pipeline       Fieldwood Energy LLC and Sea Robin Pipeline Company, LLC and Sea           Fieldwood Energy LLC      EW 826 Lease G05800, SS 189 Lease G04232, ST 205 Lease G05612, ST            APACHE DEEPWATER LLC, WALTER OIL & GAS                             $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       Company, LLC and Sea Robin Pipeline Company, LLC                     Robin Pipeline Company, LLC                                                                          206 Lease G05613, EI 53 Lease 479, GI 76 Lease G02161                        CORPORATION, W & T OFFSHORE INC                                                     Divisive Mergers
   880       2/1/2018   Marketing - Transportation                     Liquid Hydrocarbon Transportation Agreement by and between           Fieldwood Energy LLC and Sea Robin Pipeline Company, LLC and Sea           Fieldwood Energy LLC      EW 826 Lease G05800, SS 189 Lease G04232, ST 205 Lease G05612, ST            APACHE DEEPWATER LLC, WALTER OIL & GAS                             $0.00      Assume and Allocate Pursuant to
                                                                       Fieldwood Energy LLC and Sea Robin Pipeline Company, LLC and         Robin Pipeline Company, LLC                                                                          206 Lease G05613, EI 53 Lease 479, GI 76 Lease G02161                        CORPORATION, W & T OFFSHORE INC                                                     Divisive Mergers                   x
                                                                       Sea Robin Pipeline Company, LLC
   881       5/1/2001   Marketing - Separation & Stablization          Retrograde Condensate Separation by and between Fieldwood            Fieldwood Energy LLC and Sea Robin Pipeline Company, LLC and Sea           Fieldwood Energy LLC      EI 53 Lease 479, SS 189 Lease G04232, SS 274 Lease G01039                    ENVEN ENERGY VENTURES LLC                                          $0.00      Assume and Allocate Pursuant to
                                                                       Energy LLC and Sea Robin Pipeline Company, LLC and Sea Robin         Robin Pipeline Company, LLC                                                                                                                                                                                                                                           Divisive Mergers                   x
                                                                       Pipeline Company, LLC
   882       5/1/2015   Marketing - Transportation                     Amendment No. 2 by and between Fieldwood Energy LLC and Sea          Fieldwood Energy LLC and Sea Robin Pipeline Company, LLC and Sea           Fieldwood Energy LLC      EI 53 Lease 479                                                              ENVEN ENERGY VENTURES LLC                                          $0.00      Assume and Allocate Pursuant to
                                                                       Robin Pipeline Company, LLC and Sea Robin Pipeline Company,          Robin Pipeline Company, LLC                                                                                                                                                                                                                                           Divisive Mergers                   x
                                                                       LLC
   883      10/1/2004   Marketing - Separation & Stablization          LSA by and between Fieldwood Energy LLC and Sea Robin Pipeline       Fieldwood Energy LLC and Sea Robin Pipeline Company, LLC and Sea           Fieldwood Energy LLC      ST 205 Lease G05612, ST 206 Lease G05613                                     MARATHON OIL COMPANY, W & T ENERGY VI LLC,                         $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       Company, LLC and Sea Robin Pipeline Company, LLC                     Robin Pipeline Company, LLC                                                                                                                                                       ERA HELICOPTERS INC., TRUNKLINE GAS CO LLC                                          Divisive Mergers
   884      10/1/2004   Marketing - Transportation                     Liquid Hydrocarbons Injector by and between Fieldwood Energy LLC     Fieldwood Energy LLC and Sea Robin Pipeline Company, LLC and Sea           Fieldwood Energy LLC      ST 205 Lease G05612, ST 206 Lease G05613                                     MARATHON OIL COMPANY, W & T ENERGY VI LLC,                         $0.00      Assume and Allocate Pursuant to
                                                                       and Sea Robin Pipeline Company, LLC and Sea Robin Pipeline           Robin Pipeline Company, LLC                                                                                                                                                       ERA HELICOPTERS INC., TRUNKLINE GAS CO LLC                                          Divisive Mergers                   x
                                                                       Company, LLC
   885       5/1/2009   Marketing - Separation & Stablization          Liquid Hydrocarbon Separation Agreement by and between               Fieldwood Energy LLC and Sea Robin Pipeline Company, LLC and Sea           Fieldwood Energy LLC      ST 205 Lease G05612, ST 206 Lease G05613, ST 291 Lease G16455                MARATHON OIL COMPANY, W & T ENERGY VI LLC,                         $0.00      Assume and Allocate Pursuant to
                                                                       Fieldwood Energy LLC and Sea Robin Pipeline Company, LLC and         Robin Pipeline Company, LLC                                                                                                                                                       ERA HELICOPTERS INC., TRUNKLINE GAS CO LLC                                          Divisive Mergers                   x
                                                                       Sea Robin Pipeline Company, LLC
   886       1/1/2011   Marketing - Separation & Stablization          Liquid Hydrocarbon Separation Agreement by and between               Fieldwood Energy LLC and Sea Robin Pipeline Company, LLC and Sea           Fieldwood Energy LLC      ST 205 Lease G05612, ST 206 Lease G05613, ST 291 Lease G16455                MARATHON OIL COMPANY, W & T ENERGY VI LLC,                         $0.00      Assume and Allocate Pursuant to
                                                                       Fieldwood Energy LLC and Sea Robin Pipeline Company, LLC and         Robin Pipeline Company, LLC                                                                                                                                                       ERA HELICOPTERS INC., TRUNKLINE GAS CO LLC                                          Divisive Mergers                   x
                                                                       Sea Robin Pipeline Company, LLC
   887       6/1/2011   Marketing - Separation & Stablization          Liquid Hydrocarbon Separation Agreement by and between               Fieldwood Energy LLC and Sea Robin Pipeline Company, LLC and Sea           Fieldwood Energy LLC      ST 205 Lease G05612, ST 206 Lease G05613, ST 291 Lease G16455                MARATHON OIL COMPANY, W & T ENERGY VI LLC,                         $0.00      Assume and Allocate Pursuant to
                                                                       Fieldwood Energy LLC and Sea Robin Pipeline Company, LLC and         Robin Pipeline Company, LLC                                                                                                                                                       ERA HELICOPTERS INC., TRUNKLINE GAS CO LLC                                          Divisive Mergers                   x
                                                                       Sea Robin Pipeline Company, LLC
   888      1/19/2012   Marketing - Separation & Stablization          Liquid Hydrocarbon Separation Agreement by and between               Fieldwood Energy LLC and Sea Robin Pipeline Company, LLC and Sea           Fieldwood Energy LLC      ST 205 Lease G05612, ST 206 Lease G05613, ST 291 Lease G16455                MARATHON OIL COMPANY, W & T ENERGY VI LLC,                         $0.00      Assume and Allocate Pursuant to
                                                                       Fieldwood Energy LLC and Sea Robin Pipeline Company, LLC and         Robin Pipeline Company, LLC                                                                                                                                                       ERA HELICOPTERS INC., TRUNKLINE GAS CO LLC                                          Divisive Mergers                   x
                                                                       Sea Robin Pipeline Company, LLC
   889       9/1/2012   Marketing - Separation & Stablization          Retrograde Condensate Separation by and between Fieldwood            Fieldwood Energy LLC and Sea Robin Pipeline Company, LLC and Sea           Fieldwood Energy LLC      ST 205 Lease G05612, ST 206 Lease G05613, SS 274 Lease G01039, GI 94 MARATHON OIL COMPANY, W & T ENERGY VI LLC,                                 $0.00      Assume and Allocate Pursuant to
                                                                       Energy LLC and Sea Robin Pipeline Company, LLC and Sea Robin         Robin Pipeline Company, LLC                                                                          Lease G02163, EI 53 Lease 479, SS 189 Lease G04232, ST 161 Lease     ERA HELICOPTERS INC., TRUNKLINE GAS CO LLC                                                  Divisive Mergers
                                                                       Pipeline Company, LLC                                                                                                                                                     G01248, SM 268 Lease G02310, ST 190 Lease G01261, ST 203 Lease                                                                                                                                      x                      x
                                                                                                                                                                                                                                                 G01269, ST 291 Lease G16455, EW 826 Lease G05800, GI 93 Lease
                                                                                                                                                                                                                                                 G02628, GI 83 Lease G03793
   890       5/1/2015   Marketing - Transportation                     LTA by and between Fieldwood Energy LLC and Sea Robin Pipeline       Fieldwood Energy LLC and Sea Robin Pipeline Company, LLC and Sea           Fieldwood Energy LLC      ST 205 Lease G05612, ST 206 Lease G05613, EI 53 Lease 479            MARATHON OIL COMPANY, W & T ENERGY VI LLC,                                 $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       Company, LLC and Sea Robin Pipeline Company, LLC                     Robin Pipeline Company, LLC                                                                                                                                               ERA HELICOPTERS INC., TRUNKLINE GAS CO LLC                                                  Divisive Mergers
   891       3/1/2018   Marketing - Separation & Stablization          Retrograde Condensate Separation by and between Fieldwood            Fieldwood Energy LLC and Sea Robin Pipeline Company, LLC and Sea           Fieldwood Energy LLC      ST 205 Lease G05612, ST 206 Lease G05613, EW 826 Lease G05800, GI MARATHON OIL COMPANY, W & T ENERGY VI LLC,                                    $0.00      Assume and Allocate Pursuant to
                                                                       Energy LLC and Sea Robin Pipeline Company, LLC and Sea Robin         Robin Pipeline Company, LLC                                                                          76 Lease G02161, SM 268 Lease G02310, SS 189 Lease G04232, SS 274 ERA HELICOPTERS INC., TRUNKLINE GAS CO LLC                                                     Divisive Mergers                   x                      x
                                                                       Pipeline Company, LLC                                                                                                                                                     Lease G01039, EI 53 Lease 479, GI 83 Lease G03793
   892       5/1/2015   Marketing - Transportation                     Amendment No. 2 for LTA by and between Fieldwood Energy LLC          Fieldwood Energy LLC and Sea Robin Pipeline Company, LLC and Sea           Fieldwood Energy LLC      EI 94 Lease G05488, SS 189 Lease G04232, ST 179 Lease G12020, ST 291 MCMORAN OIL & GAS LLC, PIQUANT INC                                         $0.00      Assume and Allocate Pursuant to
                                                                       and Sea Robin Pipeline Company, LLC and Sea Robin Pipeline           Robin Pipeline Company, LLC                                                                          Lease G16455, GI 76 Lease G02161, GI 83 Lease G03793, ST 195 Lease                                                                                               Divisive Mergers                   x                      x      x
                                                                       Company, LLC                                                                                                                                                              G03593
   893       5/5/2006   Marketing - Transportation                     LTA by and between Fieldwood Energy LLC and Sea Robin Pipeline       Fieldwood Energy LLC and Sea Robin Pipeline Company, LLC and Sea           Fieldwood Energy LLC      EC 261 Lease G00971, EC 278 Lease G00974                             TALOS ENERGY OFFSHORE, LLC                                                 $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       Company, LLC and Sea Robin Pipeline Company, LLC                     Robin Pipeline Company, LLC                                                                                                                                                                                                                                           Divisive Mergers
   894       7/1/2010   Marketing - Transportation                     LTA by and between Fieldwood Energy LLC and Sea Robin Pipeline       Fieldwood Energy LLC and Sea Robin Pipeline Company, LLC and Sea           Fieldwood Energy LLC      EC 261 Lease G00971, EC 278 Lease G00974, EI 333 Lease G02317                TALOS ENERGY OFFSHORE, LLC                                         $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       Company, LLC and Sea Robin Pipeline Company, LLC                     Robin Pipeline Company, LLC                                                                                                                                                                                                                                           Divisive Mergers
   895      6/17/2014   Marketing - Gas Sales                          Base Contrat for Sale and Purchase for Natrula Gas by and between    Fieldwood Energy LLC and Sempra Midstream Services, Inc.                   Fieldwood Energy LLC      n.a.                                                                                                                                            $0.00      Assume and assign to Credit Bid
                                                                       Fieldwood Energy LLC and Sempra Midstream Services, Inc.                                                                                                                                                                                                                                                                                      Purchaser                                 x

   896       3/1/2014   Marketing - Gas Sales                          Base Contrat for Sale and Purchase for Natrula Gas by and between Fieldwood Energy LLC and Sequent Energy Management, L.P.                      Fieldwood Energy LLC      n.a.                                                                                                                                            $0.00      Assume and assign to Credit Bid
                                                                       Fieldwood Energy LLC and Sequent Energy Management, L.P.                                                                                                                                                                                                                                                                                      Purchaser                                 x

   897      8/19/2020   Marketing - Crude Sales                        STUSCO buys crude oil from Fieldwood Energy by and between           Fieldwood Energy LLC and Shell Trading (US) Company and Shell Trading Fieldwood Energy LLC           WC 485 Lease G02220, EI 337 Lease G03332, SM 39 Lease G16320, SM                                                                                $0.00      Assume and assign to Credit Bid
                                                                       Fieldwood Energy LLC and Shell Trading (US) Company and Shell        (US) Company                                                                                         40 Lease G13607                                                                                                                                                     Purchaser                                 x
                                                                       Trading (US) Company
   898      8/19/2020   Marketing - Crude Sales                        STUSCO buys crude oil from Fieldwood Energy by and between           Fieldwood Energy LLC and Shell Trading (US) Company and Shell Trading Fieldwood Energy LLC           VR 380 Lease G02580, EI 211 Lease G05502, EI 212 Lease G05503, SM                                                                               $0.00     Assume and (i) assign to Credit Bid
                                                                       Fieldwood Energy LLC and Shell Trading (US) Company and Shell        (US) Company                                                                                         149 Lease G02592, EI 53 Lease 479, EI 53 Lease 479, GI 76 Lease G02161,                                                                                 Purchaser (pursuant to the Plan and the
                                                                       Trading (US) Company                                                                                                                                                      SM 106 Lease G02279, GI 83 Lease G03793, EI 346 Lease G14482, SS 190                                                                                      Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                 Lease G10775, SS 204 Lease G01520, SS 206 Lease G01522, SS 216                                                                                          account of the Acquired Interests and/or
                                                                                                                                                                                                                                                 Lease G01524, SM 268 Lease G02310, SS 189 Lease G04232, EW 826                                                                                            (ii) allocate pursuant to the Divisive    x         x            x      x
                                                                                                                                                                                                                                                 Lease G05800, SS 274 Lease G01039, ST 206 Lease G05613, SS 207                                                                                            Mergers on account of the Excluded
                                                                                                                                                                                                                                                 Lease G01523, SS 216 Lease G01524, GA 210 Lease G25524, HI 206                                                                                            Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                 Lease G20660, VR 326 Lease G21096, WC 110 Lease 81, WC 295 Lease                                                                                                   Purchase Agreement)
                                                                                                                                                                                                                                                 G24730, EI 188 Lease 443, SS 79/80 Lease G15277
   899      8/19/2020   Marketing - Crude Sales                        STUSCO buys crude oil from Fieldwood Energy by and between           Fieldwood Energy LLC and Shell Trading (US) Company and Shell Trading Fieldwood Energy LLC           SS 169 Lease 820, SS 178 Lease G05551, SS 176 Lease G33646, SS 177                                                                              $0.00      Assume and Allocate Pursuant to
                                                                       Fieldwood Energy LLC and Shell Trading (US) Company and Shell        (US) Company                                                                                         Lease 590, VR 332 Lease G09514, VR 333 Lease G14417, VR 315 Lease                                                                                                Divisive Mergers                   x                      x      x
                                                                       Trading (US) Company                                                                                                                                                      G04215, VR 272 Lease G23829
   900      8/19/2020   Marketing - Crude Sales                        STUSCO buys crude oil from Fieldwood Energy by and between           Fieldwood Energy LLC and Shell Trading (US) Company and Shell Trading Fieldwood Energy LLC           MC 563 Lease G21176                                                                                                                             $0.00      Assume and assign to Credit Bid
                                                                       Fieldwood Energy LLC and Shell Trading (US) Company and Shell        (US) Company                                                                                                                                                                                                                                                             Purchaser                                 x
                                                                       Trading (US) Company
   901      8/19/2020   Marketing - Crude Sales                        STUSCO buys crude oil from Fieldwood Energy by and between           Fieldwood Energy LLC and Shell Trading (US) Company and Shell Trading Fieldwood Energy LLC           MC 474 Lease G35825                                                                                                                             $0.00      Assume and assign to Credit Bid
                                                                       Fieldwood Energy LLC and Shell Trading (US) Company and Shell        (US) Company                                                                                                                                                                                                                                                             Purchaser                                 x
                                                                       Trading (US) Company
   902       9/1/2020   Marketing - Crude Sales                        STUSCO buys crude oil from Fieldwood Energy by and between           Fieldwood Energy LLC and Shell Trading (US) Company and Shell Trading Fieldwood Energy LLC           VR 78 Lease G04421                                                                                                                              $0.00      Assume and assign to Credit Bid
                                                                       Fieldwood Energy LLC and Shell Trading (US) Company and Shell        (US) Company                                                                                                                                                                                                                                                             Purchaser                                 x
                                                                       Trading (US) Company
   903      8/19/2020   Marketing - Crude Sales                        STUSCO buys crude oil from Fieldwood Energy by and between           Fieldwood Energy LLC and Shell Trading (US) Company and Shell Trading Fieldwood Energy LLC           MC 519 Lease G27278                                                   BP EXPLORATION & PRODUCTION INC, HOUSTON                                  $0.00      Assume and assign to Credit Bid
                                                                       Fieldwood Energy LLC and Shell Trading (US) Company and Shell        (US) Company                                                                                                                                                               ENERGY DEEPWATER VENTURES I, RED WILLOW                                                       Purchaser                                 x
                                                                       Trading (US) Company                                                                                                                                                                                                                            OFFSHORE LLC
   904      8/19/2020   Marketing - Crude Sales                        STUSCO buys crude oil from Fieldwood Energy by and between           Fieldwood Energy LLC and Shell Trading (US) Company and Shell Trading Fieldwood Energy LLC           SM 128 Lease G02587, EI 333 Lease G02317, EI 315 Lease G02112, EI 316 ENERGY XXI GOM LLC, SHELL PIPELINE COMPANY                                $0.00      Assume and Allocate Pursuant to
                                                                       Fieldwood Energy LLC and Shell Trading (US) Company and Shell        (US) Company                                                                                         Lease G05040, EI 307 Lease G02110                                     LP, TRUNKLINE GAS CO LLC                                                                   Divisive Mergers                   x
                                                                       Trading (US) Company
   905      8/19/2020   Marketing - Crude Sales                        STUSCO buys crude oil from Fieldwood Energy by and between           Fieldwood Energy LLC and Shell Trading (US) Company and Shell Trading Fieldwood Energy LLC           SM 128 Lease G02587, VR 196 Lease G19760, VR 229 Lease G27070                ENERGY XXI GOM LLC, SHELL PIPELINE COMPANY                         $0.00      Assume and assign to Credit Bid
                                                                       Fieldwood Energy LLC and Shell Trading (US) Company and Shell        (US) Company                                                                                                                                                                      LP, TRUNKLINE GAS CO LLC                                                               Purchaser                                 x
                                                                       Trading (US) Company
   906      8/18/2020   Marketing - Crude Sales                        STUSCO buys crude oil from Fieldwood Energy by and between           Fieldwood Energy LLC and Shell Trading (US) Company and Shell Trading Fieldwood Energy LLC           MP 310 Lease G04126, MC 108 Lease G09777, MC 110 Lease G18192, MP TALOS ENERGY OFFSHORE, LLC, HE&D                                              $0.00      Assume and assign to Credit Bid
                                                                       Fieldwood Energy LLC and Shell Trading (US) Company and Shell        (US) Company                                                                                         296 Lease G01673, WD 79, WD 80 Lease G01874, ST 53 Lease G04000,    OFFSHORE LP; COX OPERATING LLC                                                                  Purchaser
                                                                       Trading (US) Company                                                                                                                                                      SS 193 Lease G13917, SM 105 Lease G17938, SM 106 Lease G02279, MC
                                                                                                                                                                                                                                                 311 Lease G02968, EC 349 Lease G14385, ST 148 Lease G01960, GC 201,                                                                                                                                           x
                                                                                                                                                                                                                                                 WD 27 Lease G04473, BS 52 Lease 17675, BS 25 Lease G31442, EI 32
                                                                                                                                                                                                                                                 Lease 196, WC 498 Lease G03520, WD 75 Lease G01085, WD 90 Lease
                                                                                                                                                                                                                                                 G01089, WD 103 Lease 840
   907      8/14/2020   Marketing - Crude Sales                        STUSCO buys crude oil from Fieldwood Energy by and between           Fieldwood Energy LLC and Shell Trading (US) Company and Shell Trading Fieldwood Energy LLC           HI A-550 Lease G04081, WC 65 Lease G02825, WC 66 Lease G02826                TAMPNET INC                                                        $0.00      Assume and Allocate Pursuant to
                                                                       Fieldwood Energy LLC and Shell Trading (US) Company and Shell        (US) Company                                                                                                                                                                                                                                                          Divisive Mergers                   x                             x
                                                                       Trading (US) Company
   908      8/13/2020   Marketing - Crude Sales                        STUSCO buys crude oil from Fieldwood Energy by and between           Fieldwood Energy LLC and Shell Trading (US) Company and Shell Trading Fieldwood Energy LLC           BA A133 Lease G02665, BA A105 Lease G01757                                   W & T ENERGY VI LLC                                                $0.00      Assume and Allocate Pursuant to
                                                                       Fieldwood Energy LLC and Shell Trading (US) Company and Shell        (US) Company                                                                                                                                                                                                                                                          Divisive Mergers                   x                             x
                                                                       Trading (US) Company



                                                                                                                                                                                                                                            Page 31 of 61
                                                                                                              Case 20-33948 Document 1456 Filed in TXSB on 06/02/21 Page 36 of 65
Fieldwood Energy, LLC, et al.
Prepared June 2, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                             Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                  Cure Estimate                                                       Credit Bid
    #                                 Contract Category                                    Contract Description [1][2]                                         Known Contract Counterparties [3]                          Debtor Entities [4]                               Associated Leases [5]                                           Related Lease Parties [6]                                      Proposed Contract Treatment [8]          FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                          [7]                                                            Purchaser
   909      8/19/2020   Marketing - Crude Sales                        STUSCO buys crude oil from Fieldwood Energy by and between             Fieldwood Energy LLC and Shell Trading (US) Company and Shell Trading Fieldwood Energy LLC         HI 129 Lease G01848, HI 179 Lease G03236, EI 224 Lease G05504, SS 129 W & T OFFSHORE INC, HELIS OIL & GAS COMPANY                               $0.00      Assume and Allocate Pursuant to
                                                                       Fieldwood Energy LLC and Shell Trading (US) Company and Shell          (US) Company                                                                                       Lease G12941, SS 198 Lease 593, EC 338 Lease G02063, EI 361 Lease       LLC, HELIS OIL & GAS CO, CALYPSO                                                         Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       Trading (US) Company                                                                                                                                                      G02324                                                                  EXPLORATION LLC, CHEYENNE PETROLEUM
                                                                                                                                                                                                                                                                                                                         COMPANY, MAGNUM HUNTER PRODUCTION INC
   910      8/11/2020   Marketing - Crude Sales                        STUSCO buys crude oil from Fieldwood Energy by and between             Fieldwood Energy LLC and Shell Trading (US) Company and Shell Trading Fieldwood Energy LLC         PL 10 Lease G02925, SS 253 Lease G01031, SS 354 Lease G15312, EI 158 WALTER OIL & GAS CORPORATION, MCMORAN                                      $0.00      Assume and Allocate Pursuant to
                                                                       Fieldwood Energy LLC and Shell Trading (US) Company and Shell          (US) Company                                                                                       Lease G01220, SS 354 Lease G15312, SS 214 Lease 828, SS 91 Lease        OIL & GAS LLC, RIDGEWOOD ENERGY                                                          Divisive Mergers
                                                                       Trading (US) Company                                                                                                                                                      G02919, SS 91 Lease G02919, EI 126 Lease 52, EI 120 Lease 50, ST 316    CORPORATION
                                                                                                                                                                                                                                                 Lease G22762, SS 354 Lease G15312, VR 272 Lease G23829, VR 272
                                                                                                                                                                                                                                                 Lease G23829, EI 158 Lease G01220, ST 316 Lease G22762, SS 214 Lease                                                                                                                                x                      x      x
                                                                                                                                                                                                                                                 828, PL 10 Lease G02925, EI 126 Lease 52, EI 120 Lease 50, VR 315 Lease
                                                                                                                                                                                                                                                 G04215, SS 253 Lease G01031, SS 233 Lease G01528, VR 313 Lease
                                                                                                                                                                                                                                                 G01172
   911      8/14/2020   Marketing - Crude Sales                        STUSCO buys crude oil from Fieldwood Energy by and between             Fieldwood Energy LLC and Shell Trading (US) Company and Shell Trading Fieldwood Energy LLC         ST 311 Lease G31418, ST 320 Lease G24990                                     WALTER OIL & GAS CORPORATION, W&T                                  $0.00      Assume and Allocate Pursuant to
                                                                       Fieldwood Energy LLC and Shell Trading (US) Company and Shell          (US) Company                                                                                                                                                                    OFFSHORE INC                                                                        Divisive Mergers                   x
                                                                       Trading (US) Company
   912      8/22/2017   Marketing - Gas Sales                          Base Contrat for Sale and Purchase for Natrula Gas by and between      Fieldwood Energy LLC and Sierentz Global Merchants LLC                   Fieldwood Energy LLC      n.a.                                                                                                                                            $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       Fieldwood Energy LLC and Sierentz Global Merchants LLC                                                                                                                                                                                                                                                                                        Purchaser
   913       5/1/2020   Marketing - Gas Sales                          Base Contrat for Sale and Purchase for Natrula Gas by and between      Fieldwood Energy LLC and South Jersey Resources Group, LLC               Fieldwood Energy LLC      n.a.                                                                                                                                            $0.00      Assume and assign to Credit Bid
                                                                       Fieldwood Energy LLC and South Jersey Resources Group, LLC                                                                                                                                                                                                                                                                                    Purchaser                                 x

   914      6/10/2014   Marketing - Gas Sales                          Base Contrat for Sale and Purchase for Natrula Gas by and between Fieldwood Energy LLC and Southern Company Services, Inc.                      Fieldwood Energy LLC      n.a.                                                                                                                                            $0.00      Assume and assign to Credit Bid
                                                                       Fieldwood Energy LLC and Southern Company Services, Inc.                                                                                                                                                                                                                                                                                      Purchaser                                 x

   915      5/21/2018   Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between      Fieldwood Energy LLC and Southwest Energy, LP                            Fieldwood Energy LLC      n.a.                                                                                                                                            $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       Fieldwood Energy LLC and Southwest Energy, LP                                                                                                                                                                                                                                                                                                 Purchaser
   916       8/7/2018   Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between      Fieldwood Energy LLC and Spire Marketing Inc.                            Fieldwood Energy LLC      n.a.                                                                                                                                            $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       Fieldwood Energy LLC and Spire Marketing Inc.                                                                                                                                                                                                                                                                                                 Purchaser
   917       2/1/1995   Marketing - Transportation                     Stingray - Vr 371 Lateral agreement with Reserve Dedication of         Fieldwood Energy LLC and Stingray Pipeline Company LLC (MCP              Fieldwood Energy LLC      VR 371 Lease G09524                                                                                                                             $0.00      Assume and assign to Credit Bid
                                                                       Block 371, VR 362 - $.06 by and between Fieldwood Energy LLC           Operating) and Stingray Pipeline Company LLC (MCP Operating)                                                                                                                                                                                                           Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       and Stingray Pipeline Company LLC (MCP Operating) and Stingray
                                                                       Pipeline Company LLC (MCP Operating)
   918       1/1/2012   Marketing - Transportation                     Stinray - HI 350, WC 144 WC269 $.10 discount. Reserve Dedicaton        Fieldwood Energy LLC and Stingray Pipeline Company LLC (MCP              Fieldwood Energy LLC      HI A350 Lease G02428, HI A350 Lease G02428, HI A350 Lease G02428                                                                                $0.00      Assume and Allocate Pursuant to
                                                                       agreement 310074 by and between Fieldwood Energy LLC and               Operating) and Stingray Pipeline Company LLC (MCP Operating)                                                                                                                                                                                                        Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       Stingray Pipeline Company LLC (MCP Operating) and Stingray
                                                                       Pipeline Company LLC (MCP Operating)
   919      12/1/2003   Marketing - Transportation                     Stingray Reserve Dedication VR Block 326 $.10 by and between           Fieldwood Energy LLC and Stingray Pipeline Company LLC (MCP              Fieldwood Energy LLC      VR 326 Lease G21096                                                          HELIS OIL & GAS COMPANY LLC                                        $0.00      Assume and Allocate Pursuant to
                                                                       Fieldwood Energy LLC and Stingray Pipeline Company LLC (MCP            Operating) and Stingray Pipeline Company LLC (MCP Operating)                                                                                                                                                                                                        Divisive Mergers                   x
                                                                       Operating) and Stingray Pipeline Company LLC (MCP Operating)
   920       3/6/1974   Marketing - Construction, Operations,          Provides for the construction and operation of the onshore             Fieldwood Energy LLC and Stingray Pipeline Company LLC (MCP              Fieldwood Energy LLC      WC 269 Lease G13563, WC 485 Lease G02220, WC 507 Lease G02549                MCMORAN OIL & GAS LLC                                              $0.00      Assume and Allocate Pursuant to
                        Management, Ownership Agreements               separation facility which is connected to the facilites of Stingray    Operating) and Stingray Pipeline Company LLC (MCP Operating)                                                                                                                                                                                                        Divisive Mergers
                                                                       Pipeline Company and which separates condensate from the natural
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       gas injected into and transported by Stinray by and between
                                                                       Fieldwood Energy LLC and Stingray Pipeline Company LLC (MCP
                                                                       Operating) and Stingray Pipeline Company LLC (MCP Operating)
   921       1/1/2010   Marketing - Transportation                     Liquids Transportation Service by and between Fieldwood Energy         Fieldwood Energy LLC and Stingray Pipeline Company LLC and Stingray      Fieldwood Energy LLC      HI A350 Lease G02428, WC 144 Lease G01953, WC 172 Lease G01998                                                                                  $0.00      Assume and Allocate Pursuant to
                                                                       LLC and Stingray Pipeline Company LLC and Stingray Pipeline            Pipeline Company LLC                                                                                                                                                                                                                                                Divisive Mergers                   x
                                                                       Company LLC
   922       2/1/1995   Marketing - Transportation                     Liquids Transportation Service by and between Fieldwood Energy         Fieldwood Energy LLC and Stingray Pipeline Company LLC and Stingray      Fieldwood Energy LLC      VR 326 Lease G21096                                                          HELIS OIL & GAS COMPANY LLC                                        $0.00      Assume and Allocate Pursuant to
                                                                       LLC and Stingray Pipeline Company LLC and Stingray Pipeline            Pipeline Company LLC                                                                                                                                                                                                                                                Divisive Mergers                   x
                                                                       Company LLC
   923       1/1/2012   Marketing - Transportation                     Liquids Transportation Service by and between Fieldwood Energy         Fieldwood Energy LLC and Stingray Pipeline Company LLC and Stingray      Fieldwood Energy LLC      VR 326 Lease G21096                                                          HELIS OIL & GAS COMPANY LLC                                        $0.00      Assume and Allocate Pursuant to
                                                                       LLC and Stingray Pipeline Company LLC and Stingray Pipeline            Pipeline Company LLC                                                                                                                                                                                                                                                Divisive Mergers                   x
                                                                       Company LLC
   924      12/1/2014   Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between      Fieldwood Energy LLC and Superior Natural Gas Corporation                Fieldwood Energy LLC      n.a.                                                                                                                                            $0.00      Assume and assign to Credit Bid
                                                                       Fieldwood Energy LLC and Superior Natural Gas Corporation                                                                                                                                                                                                                                                                                     Purchaser                                 x

   925      11/2/2010   Marketing - Construction, Operations,          SP 49 Pipeline LLC (the “Entity”), an limited liability company, was   Fieldwood Energy LLC and Talos Resources LLC and Energy XXI GOM,         Fieldwood Energy LLC;     MC 110 Lease G18192                                                          MARUBENI OIL & GAS (USA) LLC, TALOS                                $0.00     Assume and (i) assign to Credit Bid
                        Management, Ownership Agreements               formed on November 2, 2010 by Apache GOM Pipeline, Inc,                LLC and Talos Resources LLC and Energy XXI GOM, LLC                      FW GOM Pipeline, Inc.                                                                                  RESOURCES LLC                                                              Purchaser (pursuant to the Plan and the
                                                                       (succeeded by FW GOM Pipeline, Inc), Energy XXI GOM LLC, and                                                                                                                                                                                                                                                                        Credit Bid Purchase Agreement) on
                                                                       Stone Energy Offshore, LLC (succeeded by Talos Resources LLC).                                                                                                                                                                                                                                                                    account of the Acquired Interests and/or
                                                                       Then by and between Fieldwood Energy LLC and Talos Resources                                                                                                                                                                                                                                                                        (ii) allocate pursuant to the Divisive    x         x
                                                                       LLC and Energy XXI GOM, LLC and Talos Resources LLC and                                                                                                                                                                                                                                                                             Mergers on account of the Excluded
                                                                       Energy XXI GOM, LLC                                                                                                                                                                                                                                                                                                                 Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   926      9/16/2014   Marketing - Gas Sales                        Base Contract for Sale and Purchase of Natural Gas by and between        Fieldwood Energy LLC and Tammary Oil & Gas LLC                           Fieldwood Energy LLC      n.a.                                                                                                                                            $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                     Fieldwood Energy LLC and Tammary Oil & Gas LLC                                                                                                                                                                                                                                                                                                  Purchaser
   927       6/1/2018   Marketing - Gas Sales                        Base Contract for Sale and Purchase of Natural Gas by and between        Fieldwood Energy LLC and Tampa Electric Company                          Fieldwood Energy LLC      n.a.                                                                                                                                            $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                     Fieldwood Energy LLC and Tampa Electric Company                                                                                                                                                                                                                                                                                                 Purchaser
   928      6/19/2014   Confidentiality Agreements / AMI and Related Consent to Disclose by and between Fieldwood Energy LLC and              Fieldwood Energy LLC and Tana Exploration Company LLC                    Fieldwood Energy LLC      BS 25 Lease 19718, BS 25 Lease G31442, EI 315 Lease G24912, EI 342                                                                              $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                        Consents                                     Tana Exploration Company LLC : BS 25 and other properties                                                                                                                   Lease G02319, VR 229 Lease G27070                                                                                                                                   Purchaser
   929       3/1/2014   Marketing - Gas Sales                        Base Contract for Sale and Purchase of Natural Gas by and between        Fieldwood Energy LLC and Targa Gas Marketing LLC                         Fieldwood Energy LLC      n.a.                                                                                                                                            $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                     Fieldwood Energy LLC and Targa Gas Marketing LLC                                                                                                                                                                                                                                                                                                Purchaser
   930      10/1/2014   Marketing - Transportation                   IT Gathering by and between Fieldwood Energy LLC and Targa               Fieldwood Energy LLC and Targa Midstream Services and Targa              Fieldwood Energy LLC      WC 71 Lease 244, WC 102 Lease 247                                                                                                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                     Midstream Services and Targa Midstream Services                          Midstream Services                                                                                                                                                                                                                                                  Divisive Mergers
   931      10/1/2014   Marketing - Transportation                   Pelican Pipeline by and between Fieldwood Energy LLC and Targa           Fieldwood Energy LLC and Targa Midstream Services and Targa              Fieldwood Energy LLC      HI 129 Lease G01848, WC 290 Lease G04818                                     W & T OFFSHORE INC, HELIS OIL & GAS COMPANY                        $0.00      Assume and Allocate Pursuant to
                                                                     Midstream Services and Targa Midstream Services                          Midstream Services                                                                                                                                                              LLC, HELIS OIL & GAS CO, CALYPSO                                                    Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x                      x
                                                                                                                                                                                                                                                                                                                              EXPLORATION LLC, CHEYENNE PETROLEUM
                                                                                                                                                                                                                                                                                                                              COMPANY, MAGNUM HUNTER PRODUCTION INC
   932       9/1/2005   Marketing - Processing                         POL DEPENDENT ON GPm by and between Fieldwood Energy LLC Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and                               Fieldwood Energy LLC      SP 60 Lease G02137, SP 61 Lease G01609                                                                                                          $0.00     Assume and (i) assign to Credit Bid
                                                                       and TARGA MIDSTREAM SERVICES LP and TARGA MIDSTREAM TARGA MIDSTREAM SERVICES LP                                                                                                                                                                                                                                                   Purchaser (pursuant to the Plan and the
                                                                       SERVICES LP                                                                                                                                                                                                                                                                                                                         Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                         account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   933       8/1/2007   Marketing - Processing                         POL depending on GPM plus FEE $.10 /MMBtu by and between               Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and                 Fieldwood Energy LLC      WD 34 Lease G03414, ST 148 Lease G01960                                                                                                         $0.00      Assume and Allocate Pursuant to
                                                                       Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and               TARGA MIDSTREAM SERVICES LP                                                                                                                                                                                                                                         Divisive Mergers                   x
                                                                       TARGA MIDSTREAM SERVICES LP
   934       1/1/2009   Marketing - Processing                         Greater of 87%/13% or $.08 by and between Fieldwood Energy LLC         Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and                 Fieldwood Energy LLC      WC 71 Lease 244, WC 102 Lease 247                                                                                                               $0.00      Assume and Allocate Pursuant to
                                                                       and TARGA MIDSTREAM SERVICES LP and TARGA MIDSTREAM                    TARGA MIDSTREAM SERVICES LP                                                                                                                                                                                                                                         Divisive Mergers                   x
                                                                       SERVICES LP
   935       6/1/2009   Marketing - Processing                         75%/25% plus $.12026 / mmbu by and between Fieldwood Energy            Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and                 Fieldwood Energy LLC      WD 34 Lease G03414, ST 148 Lease G01960                                                                                                         $0.00      Assume and Allocate Pursuant to
                                                                       LLC and TARGA MIDSTREAM SERVICES LP and TARGA                          TARGA MIDSTREAM SERVICES LP                                                                                                                                                                                                                                         Divisive Mergers                   x
                                                                       MIDSTREAM SERVICES LP
   936       1/1/2011   Marketing - Processing                         Greater of 87%/13% or $.08 by and between Fieldwood Energy LLC         Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and                 Fieldwood Energy LLC      WC 71 Lease 244, WC 102 Lease 247                                                                                                               $0.00      Assume and Allocate Pursuant to
                                                                       and TARGA MIDSTREAM SERVICES LP and TARGA MIDSTREAM                    TARGA MIDSTREAM SERVICES LP                                                                                                                                                                                                                                         Divisive Mergers                   x
                                                                       SERVICES LP
   937       5/1/2012   Marketing - Processing                         Greater of 87%/13% or $.08 by and between Fieldwood Energy LLC         Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and                 Fieldwood Energy LLC      WC 71 Lease 244, WC 102 Lease 247                                                                                                               $0.00      Assume and Allocate Pursuant to
                                                                       and TARGA MIDSTREAM SERVICES LP and TARGA MIDSTREAM                    TARGA MIDSTREAM SERVICES LP                                                                                                                                                                                                                                         Divisive Mergers                   x
                                                                       SERVICES LP




                                                                                                                                                                                                                                            Page 32 of 61
                                                                                                              Case 20-33948 Document 1456 Filed in TXSB on 06/02/21 Page 37 of 65
Fieldwood Energy, LLC, et al.
Prepared June 2, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                             Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                  Cure Estimate                                                       Credit Bid
    #                                 Contract Category                                    Contract Description [1][2]                                         Known Contract Counterparties [3]                          Debtor Entities [4]                               Associated Leases [5]                                           Related Lease Parties [6]                                      Proposed Contract Treatment [8]          FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                          [7]                                                            Purchaser
   938       1/1/2003   Marketing - Processing                         POL depending on GPM plus FEE $.12 /MMBtu by and between Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and                               Fieldwood Energy LLC      WD 41 Lease G01073, GI 46 Lease 132                                          APACHE SHELF EXPLORATION LLC, BP AMERICA                           $0.00     Assume and (i) assign to Credit Bid
                                                                       Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and TARGA MIDSTREAM SERVICES LP                                                                                                                                                                   PRODUCTION COMPANY                                                         Purchaser (pursuant to the Plan and the
                                                                       TARGA MIDSTREAM SERVICES LP                                                                                                                                                                                                                                                                                                         Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                         account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   939       1/1/2009   Marketing - Processing                         POL depending on GPM plus FEE $.12 /MMBtu by and between Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and                               Fieldwood Energy LLC      WD 41 Lease G01073, GI 46 Lease 132                                          APACHE SHELF EXPLORATION LLC, BP AMERICA                           $0.00     Assume and (i) assign to Credit Bid
                                                                       Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and TARGA MIDSTREAM SERVICES LP                                                                                                                                                                   PRODUCTION COMPANY                                                         Purchaser (pursuant to the Plan and the
                                                                       TARGA MIDSTREAM SERVICES LP                                                                                                                                                                                                                                                                                                         Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                         account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   940      3/31/2009   Marketing - Processing                         POL depending on GPM plus FEE $.12 /MMBtu by and between Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and                               Fieldwood Energy LLC      WD 41 Lease G01073, GI 46 Lease 132                                          APACHE SHELF EXPLORATION LLC, BP AMERICA                           $0.00     Assume and (i) assign to Credit Bid
                                                                       Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and TARGA MIDSTREAM SERVICES LP                                                                                                                                                                   PRODUCTION COMPANY                                                         Purchaser (pursuant to the Plan and the
                                                                       TARGA MIDSTREAM SERVICES LP                                                                                                                                                                                                                                                                                                         Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                         account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   941       9/1/2009   Marketing - Processing                         POL depending on GPM plus FEE $.12 /MMBtu by and between Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and                               Fieldwood Energy LLC      WD 41 Lease G01073, GI 46 Lease 132                                          APACHE SHELF EXPLORATION LLC, BP AMERICA                           $0.00     Assume and (i) assign to Credit Bid
                                                                       Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and TARGA MIDSTREAM SERVICES LP                                                                                                                                                                   PRODUCTION COMPANY                                                         Purchaser (pursuant to the Plan and the
                                                                       TARGA MIDSTREAM SERVICES LP                                                                                                                                                                                                                                                                                                         Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                         account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   942      11/1/2009   Marketing - Processing                         POL depending on GPM plus FEE $.12 /MMBtu by and between Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and                               Fieldwood Energy LLC      WD 41 Lease G01073, GI 46 Lease 132                                          APACHE SHELF EXPLORATION LLC, BP AMERICA                           $0.00     Assume and (i) assign to Credit Bid
                                                                       Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and TARGA MIDSTREAM SERVICES LP                                                                                                                                                                   PRODUCTION COMPANY                                                         Purchaser (pursuant to the Plan and the
                                                                       TARGA MIDSTREAM SERVICES LP                                                                                                                                                                                                                                                                                                         Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                         account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   943      8/11/2010   Marketing - Processing                         POL depending on GPM plus FEE $.12 /MMBtu by and between Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and                               Fieldwood Energy LLC      WD 41 Lease G01073, GI 46 Lease 132                                          APACHE SHELF EXPLORATION LLC, BP AMERICA                           $0.00     Assume and (i) assign to Credit Bid
                                                                       Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and TARGA MIDSTREAM SERVICES LP                                                                                                                                                                   PRODUCTION COMPANY                                                         Purchaser (pursuant to the Plan and the
                                                                       TARGA MIDSTREAM SERVICES LP                                                                                                                                                                                                                                                                                                         Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                         account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   944      11/1/2010   Marketing - Processing                         POL depending on GPM plus FEE $.12 /MMBtu by and between Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and                               Fieldwood Energy LLC      WD 41 Lease G01073, GI 46 Lease 132                                          APACHE SHELF EXPLORATION LLC, BP AMERICA                           $0.00     Assume and (i) assign to Credit Bid
                                                                       Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and TARGA MIDSTREAM SERVICES LP                                                                                                                                                                   PRODUCTION COMPANY                                                         Purchaser (pursuant to the Plan and the
                                                                       TARGA MIDSTREAM SERVICES LP                                                                                                                                                                                                                                                                                                         Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                         account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   945       2/1/2013   Marketing - Processing                         GREATER OF FEE OR POL 85%/15% OR $.15 / MMBTU PLUS dgs Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and                                 Fieldwood Energy LLC      GI 47 Lease 133, SS 198 Lease 593, GI 48 Lease 134, SM 106 Lease             APACHE SHELF EXPLORATION LLC, BP AMERICA                           $0.00     Assume and (i) assign to Credit Bid
                                                                       FEE by and between Fieldwood Energy LLC and TARGA      TARGA MIDSTREAM SERVICES LP                                                                                        G02279, SP 75 Lease G05051, EI 224 Lease G05504, SS 129 Lease                PRODUCTION COMPANY                                                         Purchaser (pursuant to the Plan and the
                                                                       MIDSTREAM SERVICES LP and TARGA MIDSTREAM SERVICES                                                                                                                        G12941, SS 130 Lease 453                                                                                                                                  Credit Bid Purchase Agreement) on
                                                                       LP                                                                                                                                                                                                                                                                                                                                account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   946       2/1/2013   Marketing - Processing                         GREATER OF FEE OR POL 85%/15% OR $.15 / MMBTU PLUS dgs Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and                                 Fieldwood Energy LLC      GI 43 Lease 175, ST 53 Lease G04000, VR 229 Lease G27070, GI 32 Lease APACHE SHELF EXPLORATION LLC, BP AMERICA                                  $0.00     Assume and (i) assign to Credit Bid
                                                                       FEE by and between Fieldwood Energy LLC and TARGA      TARGA MIDSTREAM SERVICES LP                                                                                        174, GI 39 Lease 126, GI 40 Lease 128, GI 41 Lease 129, GI 42 Lease 131, PRODUCTION COMPANY                                                             Purchaser (pursuant to the Plan and the
                                                                       MIDSTREAM SERVICES LP and TARGA MIDSTREAM SERVICES                                                                                                                        GI 44 Lease 176, GI 46 Lease 132, GI 52 Lease 177, WD 94 Lease 839, WD                                                                                    Credit Bid Purchase Agreement) on
                                                                       LP                                                                                                                                                                        95 Lease G01497, WD 96 Lease G01498, GI 43 Lease 175, GI 47 Lease                                                                                       account of the Acquired Interests and/or
                                                                                                                                                                                                                                                 133, GI 48 Lease 134                                                                                                                                      (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   947       4/1/2013   Marketing - Processing                         Greater of Fee or POL (85%/15%) min Fee $.12 plu s DGS FEE $.04 Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and                        Fieldwood Energy LLC      GI 32 Lease 174, GI 39 Lease 126, GI 40 Lease 128, GI 41 Lease 129, GI 42 APACHE SHELF EXPLORATION LLC, BP AMERICA                              $0.00     Assume and (i) assign to Credit Bid
                                                                       plus Dehy Fee $.02 (subject to annual exclation) by and between TARGA MIDSTREAM SERVICES LP                                                                               Lease 131, GI 44 Lease 176, GI 46 Lease 132, GI 47 Lease 133, GI 48       PRODUCTION COMPANY                                                            Purchaser (pursuant to the Plan and the
                                                                       Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and                                                                                                                  Lease 134, GI 52 Lease 177, WD 67 Lease 179, WD 68 Lease 180, WD 69                                                                                       Credit Bid Purchase Agreement) on
                                                                       TARGA MIDSTREAM SERVICES LP                                                                                                                                               Lease 181, WD 70 Lease 182, WD 71 Lease 838, WD 94 Lease 839, WD 95                                                                                     account of the Acquired Interests and/or
                                                                                                                                                                                                                                                 Lease G01497, WD 96 Lease G01498                                                                                                                          (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   948       4/1/2013   Marketing - Processing                         Greater of Fee or POL (85%/15%) min Fee $.12 plu s DGS FEE $.04 Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and                        Fieldwood Energy LLC      GI 43 Lease 175                                                              APACHE SHELF EXPLORATION LLC, BP AMERICA                           $0.00     Assume and (i) assign to Credit Bid
                                                                       plus Dehy Fee $.02 (subject to annual exclation) by and between TARGA MIDSTREAM SERVICES LP                                                                                                                                                            PRODUCTION COMPANY                                                         Purchaser (pursuant to the Plan and the
                                                                       Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and                                                                                                                                                                                                                                                                            Credit Bid Purchase Agreement) on
                                                                       TARGA MIDSTREAM SERVICES LP                                                                                                                                                                                                                                                                                                       account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   949      3/15/2020   Marketing - Processing                         GREATER OF FEE OR POL 85%/15% OR $.15 / MMBTU PLUS dgs               Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and                   Fieldwood Energy LLC      WD 86 Lease G02934, SP 87 Lease G07799, SP 89 Lease G01618                   ARENA OFFSHORE LP                                                  $0.00      Assume and Allocate Pursuant to
                                                                       FEE by and between Fieldwood Energy LLC and TARGA                    TARGA MIDSTREAM SERVICES LP                                                                                                                                                                                                                                           Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       MIDSTREAM SERVICES LP and TARGA MIDSTREAM SERVICES
                                                                       LP
   950       1/1/1998   Marketing - Processing                         POL= 85%/15% by and between Fieldwood Energy LLC and TARGA           Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and                   Fieldwood Energy LLC      WD 79, WD 80 Lease G01874, WD 80 Lease G01989                                TAMPNET INC, VENICE GATHERING SYSTEMS                              $0.00      Assume and assign to Credit Bid
                                                                       MIDSTREAM SERVICES LP and TARGA MIDSTREAM SERVICES                   TARGA MIDSTREAM SERVICES LP                                                                                                                                                                                                                                              Purchaser                                 x
                                                                       LP
   951       5/1/2010   Marketing - Processing                         POL= 85%/15% by and between Fieldwood Energy LLC and TARGA           Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and                   Fieldwood Energy LLC      WD 79, WD 80 Lease G01874, WD 80 Lease G01989                                TAMPNET INC, VENICE GATHERING SYSTEMS                              $0.00      Assume and assign to Credit Bid
                                                                       MIDSTREAM SERVICES LP and TARGA MIDSTREAM SERVICES                   TARGA MIDSTREAM SERVICES LP                                                                                                                                                                                                                                              Purchaser                                 x
                                                                       LP
   952       5/1/2011   Marketing - Processing                         POL= 85%/15% by and between Fieldwood Energy LLC and TARGA           Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and                   Fieldwood Energy LLC      WD 79, WD 80 Lease G01874, WD 80 Lease G01989                                TAMPNET INC, VENICE GATHERING SYSTEMS                              $0.00      Assume and assign to Credit Bid
                                                                       MIDSTREAM SERVICES LP and TARGA MIDSTREAM SERVICES                   TARGA MIDSTREAM SERVICES LP                                                                                                                                                                                                                                              Purchaser                                 x
                                                                       LP
   953      3/12/2012 Marketing - Processing                           Greater of Fee or POL (80%/20%) min Fee $.15 plu s DGS FEE $.04      Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and                   Fieldwood Energy LLC      BS 25 Lease G31442                                                           TANA EXPLORATION COMPANY LLC                                       $0.00      Assume and assign to Credit Bid
           as amended                                                  plus Dehy Fee $.02 (subject to annual exclation) by and between      TARGA MIDSTREAM SERVICES LP                                                                                                                                                                                                                                              Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
             3/1/2015                                                  Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and
                                                                       TARGA MIDSTREAM SERVICES LP
   954      6/10/2014   Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between    Fieldwood Energy LLC and Tenaska Marketing Ventures                        Fieldwood Energy LLC      n.a.                                                                                                                                            $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       Fieldwood Energy LLC and Tenaska Marketing Ventures                                                                                                                                                                                                                                                                                           Purchaser
                                                                                                                                                                                                                                            Page 33 of 61
                                                                                                              Case 20-33948 Document 1456 Filed in TXSB on 06/02/21 Page 38 of 65
Fieldwood Energy, LLC, et al.
Prepared June 2, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                             Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                  Cure Estimate                                                       Credit Bid
    #                                 Contract Category                                    Contract Description [1][2]                                         Known Contract Counterparties [3]                          Debtor Entities [4]                               Associated Leases [5]                                           Related Lease Parties [6]                                      Proposed Contract Treatment [8]          FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                          [7]                                                            Purchaser
   955      12/1/2013   Marketing - Transportation                     IT Transport Contract by and between Fieldwood Energy LLC and        Fieldwood Energy LLC and Texas Eastern and Texas Eastern                   Fieldwood Energy LLC      CA 43 Lease G32268, VK 113 Lease G16535, EC 14 Lease G13572, SP 87           CASTEX OFFSHORE INC, PEREGRINE OIL AND                             $0.00      Assume and Allocate Pursuant to
                                                                       Texas Eastern and Texas Eastern                                                                                                                                           Lease G07799, SP 89 Lease G01618, VR 261 Lease G03328, VR 265 Lease          GAS II LLC; CHEVRON USA INC, EPL OIL & GAS,                                         Divisive Mergers                   x                      x      x
                                                                                                                                                                                                                                                 G01955                                                                       LLC
   956      12/1/2013   Marketing - Transportation                     IT Transport Contract by and between Fieldwood Energy LLC and     Fieldwood Energy LLC and Texas Eastern and Texas Eastern                      Fieldwood Energy LLC      BS 25 Lease G31442                                                           TANA EXPLORATION COMPANY LLC                                       $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       Texas Eastern and Texas Eastern                                                                                                                                                                                                                                                                                                               Purchaser
   957      12/1/2013   Marketing - Transportation                     IT Transport Contract by and between Fieldwood Energy LLC and     Fieldwood Energy LLC and Texas Eastern and Texas Eastern                      Fieldwood Energy LLC      BS 25 Lease G31442                                                           TANA EXPLORATION COMPANY LLC                                       $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       Texas Eastern and Texas Eastern                                                                                                                                                                                                                                                                                                               Purchaser
   958       4/1/2015   Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC and Texla Energy Management, Inc.                        Fieldwood Energy LLC      n.a.                                                                                                                                            $0.00      Assume and assign to Credit Bid
                                                                       Fieldwood Energy LLC and Texla Energy Management, Inc.                                                                                                                                                                                                                                                                                        Purchaser                                 x

   959       8/1/2014   Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between    Fieldwood Energy LLC and The Brooklyn Union Gas Company D/B/A              Fieldwood Energy LLC      n.a.                                                                                                                                            $0.00      Assume and assign to Credit Bid
                                                                       Fieldwood Energy LLC and The Brooklyn Union Gas Company D/B/A        National Grid NY                                                                                                                                                                                                                                                         Purchaser                                 x
                                                                       National Grid NY
   960      4/29/2014   Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between    Fieldwood Energy LLC and The Energy Authority, Inc.                        Fieldwood Energy LLC      n.a.                                                                                                                                            $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       Fieldwood Energy LLC and The Energy Authority, Inc.                                                                                                                                                                                                                                                                                           Purchaser
   961       8/1/2014   Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between    Fieldwood Energy LLC and The Narragansett Electric Company D/B/A           Fieldwood Energy LLC      n.a.                                                                                                                                            $0.00      Assume and assign to Credit Bid
                                                                       Fieldwood Energy LLC and The Narragansett Electric Company           National Grid                                                                                                                                                                                                                                                            Purchaser                                 x
                                                                       D/B/A National Grid
   962       5/1/2016   Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between    Fieldwood Energy LLC and TOTAL Gas & Power North America, Inc.             Fieldwood Energy LLC      n.a.                                                                                                                                            $0.00      Assume and assign to Credit Bid
                                                                       Fieldwood Energy LLC and TOTAL Gas & Power North America, Inc.                                                                                                                                                                                                                                                                                Purchaser                                 x

   963      1/26/2015   Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between    Fieldwood Energy LLC and TrailStone NA Logistics, LLC                      Fieldwood Energy LLC      n.a.                                                                                                                                            $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       Fieldwood Energy LLC and TrailStone NA Logistics, LLC                                                                                                                                                                                                                                                                                              Purchaser
   964      12/1/2013   Marketing - Transportation                     IT Transport Contract by and between Fieldwood Energy LLC and        Fieldwood Energy LLC and Transco and Transco                               Fieldwood Energy LLC      MC 904 Lease G36566                                                                                                                             $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       Transco and Transco                                                                                                                                                                                                                                                                                                                                Purchaser
   965      10/1/2014   Marketing - Transportation                     Plant Flash Gas by and between Fieldwood Energy LLC and Transco      Fieldwood Energy LLC and Transco and Transco                               Fieldwood Energy LLC      VR 78 Lease G04421                                                                                                                              $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       and Transco                                                                                                                                                                                                                                                                                                                                        Purchaser
   966      12/1/2013   Marketing - Transportation                     IT Transport Contract by and between Fieldwood Energy LLC and        Fieldwood Energy LLC and Transco and Transco                               Fieldwood Energy LLC      MC 948 Lease G28030, MC 948 Lease G28030, MC 949 Lease G32363, MC            ECOPETROL AMERICA LLC, TALOS ENERGY                                $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       Transco and Transco                                                                                                                                                       992 Lease G32363, MC 993 Lease G32363                                        OFFSHORE, LLC                                                                               Purchaser
   967      12/1/2013   Marketing - Transportation                     IT Transport Contract by and between Fieldwood Energy LLC and        Fieldwood Energy LLC and Transco and Transco                               Fieldwood Energy LLC      BA A133 Lease G02665, BA 491 Lease G06069, BA A105 Lease G01757,             W & T ENERGY VI LLC; LOUISIANA LAND &                              $0.00     Assume and (i) assign to Credit Bid
                                                                       Transco and Transco                                                                                                                                                       GA 210 Lease G25524, HI 206 Lease G20660, HI 179 Lease G03236, WC            EXPLORATION CO; WALTER OIL & GAS                                           Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                 110 Lease 81, VR 78 Lease G04421, EI 119 Lease 49, EI 120 Lease 50, EI       CORPORATION, MCMORAN OIL & GAS LLC,                                          Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                 125 Lease 51, EI 126 Lease 52, EI 136 Lease G03152, EI 158 Lease             RIDGEWOOD ENERGY CORPORATION                                               account of the Acquired Interests and/or
                                                                                                                                                                                                                                                 G01220, EI 173 Lease G13622, EI 174 Lease G03782, EI 175 Lease 438, HI                                                                                    (ii) allocate pursuant to the Divisive
                                                                                                                                                                                                                                                 111 Lease G02354, HI 110 Lease G02353, HI 176 Lease G27509, SS 32                                                                                         Mergers on account of the Excluded
                                                                                                                                                                                                                                                 Lease 335, SS 58 Lease G07746, SS 91 Lease G02919, SS 214 Lease 828,                                                                                      Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                 SS 243 Lease G10780, SS 246 Lease G01027, SS 271 Lease G01038, SS                                                                                                  Purchase Agreement)
                                                                                                                                                                                                                                                 252 Lease G01529, SS 253 Lease G01031, SS 354 Lease G15312, SM 66                                                                                                                                   x         x            x      x
                                                                                                                                                                                                                                                 Lease G01198, SM 76 Lease G01208, SM 93 Lease G21618, SM 108 Lease
                                                                                                                                                                                                                                                 792, SM 147 Lease G06693, PL 1 Lease G04234, PL 9 Lease G02924, PL
                                                                                                                                                                                                                                                 10 Lease G02925, PL 11 Lease 71, SS 68 Lease G02917, ST 242 Lease
                                                                                                                                                                                                                                                 G23933, ST 315 Lease G23946, ST 316 Lease G22762, VR 78 Lease
                                                                                                                                                                                                                                                 G04421, VR 272 Lease G23829, SM 102 Lease G24872, VR 313 Lease
                                                                                                                                                                                                                                                 G01172, VR 315 Lease G04215, VR 332 Lease G09514


   968      12/1/2013   Marketing - Transportation                     ISCT Contract by and between Fieldwood Energy LLC and Transco        Fieldwood Energy LLC and Transco and Transco                               Fieldwood Energy LLC      MO 826 Lease G26176, VK 251 Lease G10930                                     W & T OFFSHORE INC, W&T OFFSHORE INC                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x                      x
                                                                       and Transco                                                                                                                                                                                                                                                                                                                                Divisive Mergers
   969       7/1/2001   Marketing - Gathering                          Measurement and Allocation of Condensate by and between              Fieldwood Energy LLC and Transcontinental Gas Pipe Line Company LLC Fieldwood Energy LLC             BA A105 Lease G01757, BA A133 Lease G02665, BA 491 Lease G06069              ERA HELICOPTERS INC., TAMPNET INC                                  $0.00      Assume and Allocate Pursuant to
                                                                       Fieldwood Energy LLC and Transcontinental Gas Pipe Line              and Transcontinental Gas Pipe Line Company LLC                                                                                                                                                                                                                        Divisive Mergers                   x                             x
                                                                       Company LLC and Transcontinental Gas Pipe Line Company LLC
   970      2/10/2014   Marketing - Transportation                     Injected and Retrograde Condensate Transportation and Btu            Fieldwood Energy LLC and Transcontinental Gas Pipe Line Company LLC Fieldwood Energy LLC             BA A105 Lease G01757, BA A133 Lease G02665, BA 491 Lease G06069              ERA HELICOPTERS INC., TAMPNET INC                                  $0.00      Assume and Allocate Pursuant to
                                                                       Reduction Make-up Agreement by and between Fieldwood Energy          and Transcontinental Gas Pipe Line Company LLC                                                                                                                                                                                                                        Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x                             x
                                                                       LLC and Transcontinental Gas Pipe Line Company LLC and
                                                                       Transcontinental Gas Pipe Line Company LLC
   971       7/1/2014   Marketing - Gathering                          Measurement and Allocation of Condensate by and between              Fieldwood Energy LLC and Transcontinental Gas Pipe Line Company LLC Fieldwood Energy LLC             BA A105 Lease G01757, BA A133 Lease G02665, BA 491 Lease G06069              ERA HELICOPTERS INC., TAMPNET INC                                  $0.00      Assume and Allocate Pursuant to
                                                                       Fieldwood Energy LLC and Transcontinental Gas Pipe Line              and Transcontinental Gas Pipe Line Company LLC                                                                                                                                                                                                                        Divisive Mergers                   x                             x
                                                                       Company LLC and Transcontinental Gas Pipe Line Company LLC
   972       4/8/2010   Marketing - Transportation                     Liquid Transportation by and between Fieldwood Energy LLC and        Fieldwood Energy LLC and Transcontinental Gas Pipe Line Company LLC( Fieldwood Energy LLC            SA 10 Lease G03958                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                       Transcontinental Gas Pipe Line Company LLC( formerly                 formerly Transcontinental Gas Pipe Line Corporation) and                                                                                                                                                                                                              Divisive Mergers
                                                                       Transcontinental Gas Pipe Line Corporation) and Transcontinental     Transcontinental Gas Pipe Line Company LLC( formerly Transcontinental                                                                                                                                                                                                                                    x
                                                                       Gas Pipe Line Company LLC( formerly Transcontinental Gas Pipe        Ga
                                                                       Line Corporation)
   973      11/1/2007   Marketing - Transportation                     Liquid Transportation BTU Makeup by and between Fieldwood            Fieldwood Energy LLC and Transcontinental Gas Pipe Line Corporation        Fieldwood Energy LLC      EI 126 Lease 52, PL 10 Lease G02925, SS 214 Lease 828, SS 253 Lease                                                                             $0.00      Assume and Allocate Pursuant to
                                                                       Energy LLC and Transcontinental Gas Pipe Line Corporation and        and Transcontinental Gas Pipe Line Corporation                                                       G01031, VR 313 Lease G01172, EI 158 Lease G01220, SS 233 Lease                                                                                                   Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x                      x      x
                                                                       Transcontinental Gas Pipe Line Corporation                                                                                                                                G01528, VR 315 Lease G04215, ST 316 Lease G22762, VR 272 Lease
                                                                                                                                                                                                                                                 G23829, SS 91 Lease G02919, SS 354 Lease G15312
   974       7/1/2008   Marketing - Transportation                     Liquid Transportation BTU Makeup by and between Fieldwood            Fieldwood Energy LLC and Transcontinental Gas Pipe Line Corporation        Fieldwood Energy LLC      BA 491 Lease G06069                                                                                                                             $0.00      Assume and Allocate Pursuant to
                                                                       Energy LLC and Transcontinental Gas Pipe Line Corporation and        and Transcontinental Gas Pipe Line Corporation                                                                                                                                                                                                                        Divisive Mergers                   x
                                                                       Transcontinental Gas Pipe Line Corporation
   975       8/6/1997   Marketing - Transportation                     Liquid Transportation by and between Fieldwood Energy LLC and        Fieldwood Energy LLC and Transcontinental Gas Pipe Line Corporation        Fieldwood Energy LLC      HI 179 Lease G03236                                                          ARENA ENERGY LP, Transcontinental Gas Pipeline                     $0.00      Assume and Allocate Pursuant to
                                                                       Transcontinental Gas Pipe Line Corporation and Transcontinental      and Transcontinental Gas Pipe Line Corporation                                                                                                                                    Co LLC                                                                              Divisive Mergers                   x
                                                                       Gas Pipe Line Corporation
   976      9/27/1993   Marketing - Transportation                     Liquid Transpotation by and between Fieldwood Energy LLC and         Fieldwood Energy LLC and Transcontinental Gas Pipe Line Corporation        Fieldwood Energy LLC      BA A105 Lease G01757, BA A133 Lease G02665, BA 491 Lease G06069,             ERA HELICOPTERS INC., TAMPNET INC                                  $0.00     Assume and (i) assign to Credit Bid
                                                                       Transcontinental Gas Pipe Line Corporation and Transcontinental      and Transcontinental Gas Pipe Line Corporation                                                       GA 210 Lease G25524, HI 179 Lease G03236, HI 206 Lease G20660, WC                                                                                       Purchaser (pursuant to the Plan and the
                                                                       Gas Pipe Line Corporation                                                                                                                                                 110 Lease 81, SS 354 Lease G15312, VR 78 Lease G04421                                                                                                     Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                         account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x                   x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   977      11/1/2007   Marketing - Transportation                     Liquid Transpotation by and between Fieldwood Energy LLC and         Fieldwood Energy LLC and Transcontinental Gas Pipe Line Corporation        Fieldwood Energy LLC      BA A105 Lease G01757, BA A133 Lease G02665, BA 491 Lease G06069,             ERA HELICOPTERS INC., TAMPNET INC                                  $0.00     Assume and (i) assign to Credit Bid
                                                                       Transcontinental Gas Pipe Line Corporation and Transcontinental      and Transcontinental Gas Pipe Line Corporation                                                       GA 210 Lease G25524, HI 179 Lease G03236, HI 206 Lease G20660, WC                                                                                       Purchaser (pursuant to the Plan and the
                                                                       Gas Pipe Line Corporation                                                                                                                                                 110 Lease 81, VR 78 Lease G04421                                                                                                                          Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                         account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x                   x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   978      1/22/2013   Marketing - Transportation                     Liquid Transpotation by and between Fieldwood Energy LLC and         Fieldwood Energy LLC and Transcontinental Gas Pipeline Company, LLC        Fieldwood Energy LLC      BA A105 Lease G01757, BA A133 Lease G02665, BA 491 Lease G06069,             ERA HELICOPTERS INC., TAMPNET INC                                  $0.00     Assume and (i) assign to Credit Bid
                                                                       Transcontinental Gas Pipeline Company, LLC (formerly                 (formerly Transcontinental Gas Pipe Line Corporation) and                                            GA 210 Lease G25524, HI 179 Lease G03236, HI 206 Lease G20660, WC                                                                                       Purchaser (pursuant to the Plan and the
                                                                       Transcontinental Gas Pipe Line Corporation) and Transcontinental     Transcontinental Gas Pipeline Company, LLC (formerly Transcontinental                                110 Lease 81, VR 78 Lease G04421                                                                                                                          Credit Bid Purchase Agreement) on
                                                                       Gas Pipeline Company, LLC (formerly Transcontinental Gas Pipe        Gas                                                                                                                                                                                                                                                          account of the Acquired Interests and/or
                                                                       Line Corporation)                                                                                                                                                                                                                                                                                                                   (ii) allocate pursuant to the Divisive    x         x                   x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   979       8/7/2014   Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between    Fieldwood Energy LLC and United Energy Trading, LLC                        Fieldwood Energy LLC      n.a.                                                                                                                                            $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       Fieldwood Energy LLC and United Energy Trading, LLC                                                                                                                                                                                                                                                                                           Purchaser
   980      11/1/2015   Marketing - Other                              Provides for certain monitoring, maintenance and repais for the      Fieldwood Energy LLC and Venice Energy Services Company LLC (Targa Fieldwood Energy LLC              SP 89 Lease G01618, WD 86 Lease G02934, WD 128 Lease G10883, WD              TALOS ERT LLC, THE LOUISIANA LAND & EXPL CO                        $0.00      Assume and Allocate Pursuant to
                                                                       South Pass Dehydration Station on behalf of Owners by and between    Resources) and Venice Energy Services Company LLC (Targa Resources)                                  104 Lease 841                                                                LLC, SANARE ENERGY PARTNERS, LLC, Texas                                             Divisive Mergers
                                                                       Fieldwood Energy LLC and Venice Energy Services Company LLC                                                                                                                                                                                            Eastern Transmission / Spectra Energy                                                                                  x
                                                                       (Targa Resources) and Venice Energy Services Company LLC
                                                                       (Targa Resources)
   981      8/13/1997   Marketing - Transportation                     Venice Gatheing Firm Transport with Disount $.05, ST-148 by and      Fieldwood Energy LLC and Venice Gatheering System, L.L.C. and Venice Fieldwood Energy LLC            ST 148 Lease G01960                                                                                                                             $0.00      Assume and Allocate Pursuant to
                                                                       between Fieldwood Energy LLC and Venice Gatheering System,           Gatheering System, L.L.C.                                                                                                                                                                                                                                             Divisive Mergers                   x
                                                                       L.L.C. and Venice Gatheering System, L.L.C.

                                                                                                                                                                                                                                            Page 34 of 61
                                                                                                              Case 20-33948 Document 1456 Filed in TXSB on 06/02/21 Page 39 of 65
Fieldwood Energy, LLC, et al.
Prepared June 2, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                             Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                  Cure Estimate                                                       Credit Bid
    #                                 Contract Category                                    Contract Description [1][2]                                         Known Contract Counterparties [3]                          Debtor Entities [4]                               Associated Leases [5]                                           Related Lease Parties [6]                                      Proposed Contract Treatment [8]          FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                          [7]                                                            Purchaser
   982      12/17/1997 Marketing - Transportation                      Venice Gatheing Firm Transport with Disount $.05, ST-148 by and      Fieldwood Energy LLC and Venice Gatheering System, L.L.C. and Venice Fieldwood Energy LLC            ST 148 Lease G01960                                                                                                                             $0.00      Assume and Allocate Pursuant to
                                                                       between Fieldwood Energy LLC and Venice Gatheering System,           Gatheering System, L.L.C.                                                                                                                                                                                                                                             Divisive Mergers                   x
                                                                       L.L.C. and Venice Gatheering System, L.L.C.
   983      10/1/2019   Marketing - Transportation                     FT -2 Transport by and between Fieldwood Energy LLC and Venice       Fieldwood Energy LLC and Venice Gathering and Venice Gathering             Fieldwood Energy LLC      WD 79, WD 80 Lease G01874, ST 148 Lease G01960                               TAMPNET INC, VENICE GATHERING SYSTEMS                              $0.00     Assume and (i) assign to Credit Bid
                                                                       Gathering and Venice Gathering                                                                                                                                                                                                                                                                                                    Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                                                                                                                                                                           Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                         account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   984      12/15/1997 Marketing - Transportation                      Venice Gatheing Firm Transport with Disount $.05, ST-148 by and      Fieldwood Energy LLC and Venice Gathering System, L.L.C. and Venice        Fieldwood Energy LLC      ST 148 Lease G01960                                                                                                                             $0.00      Assume and Allocate Pursuant to
                                                                       between Fieldwood Energy LLC and Venice Gathering System,            Gathering System, L.L.C.                                                                                                                                                                                                                                              Divisive Mergers                   x
                                                                       L.L.C. and Venice Gathering System, L.L.C.
   985       4/1/2003   Marketing - Gathering                          GC 45, WD 41 by and between Fieldwood Energy LLC and Venice          Fieldwood Energy LLC and Venice Gathering System, L.L.C. and Venice        Fieldwood Energy LLC      WD 41 Lease G01073                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       Gathering System, L.L.C. and Venice Gathering System, L.L.C.         Gathering System, L.L.C.                                                                                                                                                                                                                                              Divisive Mergers
   986      11/1/2010   Marketing - Gathering                          Venice Gathiering, Max Rate,WD 41 Effective date 11/1/2010 by and    Fieldwood Energy LLC and Venice Gathering System, L.L.C. and Venice        Fieldwood Energy LLC      WD 41 Lease G01073                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                       between Fieldwood Energy LLC and Venice Gathering System,            Gathering System, L.L.C.                                                                                                                                                                                                                                              Divisive Mergers                   x
                                                                       L.L.C. and Venice Gathering System, L.L.C.
   987      12/18/1997 Marketing - Transportation                      Venice Gatheing Firm Transport with Disount $.05, WD 79 by and       Fieldwood Energy LLC and Venice Gathering System, L.L.C. and Venice        Fieldwood Energy LLC      WD 79, WD 80 Lease G01874                                                    TAMPNET INC, VENICE GATHERING SYSTEMS                              $0.00      Assume and assign to Credit Bid
                                                                       between Fieldwood Energy LLC and Venice Gathering System,            Gathering System, L.L.C.                                                                                                                                                                                                                                                 Purchaser                                 x
                                                                       L.L.C. and Venice Gathering System, L.L.C.
   988       1/1/2001   Marketing - Transportation                     Venice Gatheing Firm transport Max rate WD 79 by and between         Fieldwood Energy LLC and Venice Gathering System, L.L.C. and Venice        Fieldwood Energy LLC      WD 79, WD 80 Lease G01874                                                    TAMPNET INC, VENICE GATHERING SYSTEMS                              $0.00      Assume and assign to Credit Bid
                                                                       Fieldwood Energy LLC and Venice Gathering System, L.L.C. and         Gathering System, L.L.C.                                                                                                                                                                                                                                                 Purchaser                                 x
                                                                       Venice Gathering System, L.L.C.
   989      3/31/2014   Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between    Fieldwood Energy LLC and W&T Offshore, Inc.                                Fieldwood Energy LLC      n.a.                                                                                                                                            $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       Fieldwood Energy LLC and W&T Offshore, Inc.                                                                                                                                                                                                                                                                                                   Purchaser
   990      8/14/2014   Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between    Fieldwood Energy LLC and Washington Gas Light Company                      Fieldwood Energy LLC      n.a.                                                                                                                                            $0.00      Assume and assign to Credit Bid
                                                                       Fieldwood Energy LLC and Washington Gas Light Company                                                                                                                                                                                                                                                                                         Purchaser                                 x

   991      9/10/1990   Marketing - Gathering                          Gathering Agreement - Discount for BA 491 by and between             Fieldwood Energy LLC and WFS and WFS                                       Fieldwood Energy LLC      BA 491 Lease G06069                                                                                                                             $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       Fieldwood Energy LLC and WFS and WFS                                                                                                                                                                                                                                                                                                       Divisive Mergers
   992       9/1/2009   Marketing - Terminalling                       Terminalling Agreement by and between Fieldwood Energy LLC and       Fieldwood Energy LLC and WFS-Liquid Company and WFS-Liquid                 Fieldwood Energy LLC      SM 66 Lease G01198, SM 132 Lease G02282, ST 316 Lease G22762, SS                                                                                $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x                             x
                                                                       WFS-Liquid Company and WFS-Liquid Company                            Company                                                                                              145 Lease G34831, SM 76 Lease G01208                                                                                                                             Divisive Mergers
   993       9/1/2009   Marketing - Terminalling                       Terminalling Agreement by and between Fieldwood Energy LLC and       Fieldwood Energy LLC and WFS-Liquid Company and WFS-Liquid                 Fieldwood Energy LLC      PL 10 Lease G02925, PL 13 Lease G03171, PL 10 Lease G02925, EI 158   WALTER OIL & GAS CORPORATION, MCMORAN                                      $0.00      Assume and Allocate Pursuant to
                                                                       WFS-Liquid Company and WFS-Liquid Company                            Company                                                                                              Lease G01220, EI 107 Lease G15241, EI 107 Lease G15241, SS 182 Lease OIL & GAS LLC, RIDGEWOOD ENERGY                                                             Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                 G03998, SS 259 Lease G05044, SS 33 Lease 336, SS 193 Lease G13917, CORPORATION
                                                                                                                                                                                                                                                 SM 76 Lease G01208
   994       2/1/2014   Marketing - Terminalling                       Terminalling Agreement by and between Fieldwood Energy LLC and Fieldwood Energy LLC and WFS-Liquid LLC and WFS-Liquid LLC                       Fieldwood Energy LLC      EI 126 Lease 52, PL 10 Lease G02925, SS 214 Lease 828, SS 253 Lease                                                                             $0.00      Assume and Allocate Pursuant to
                                                                       WFS-Liquid LLC and WFS-Liquid LLC                                                                                                                                         G01031, VR 313 Lease G01172, EI 158 Lease G01220, SS 233 Lease                                                                                                   Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x                      x      x
                                                                                                                                                                                                                                                 G01528, VR 315 Lease G04215, ST 316 Lease G22762, VR 272 Lease
                                                                                                                                                                                                                                                 G23829, SS 91 Lease G02919, SS 354 Lease G15312
   995      3/26/2014   Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC and WGL Midstream, Inc.                                  Fieldwood Energy LLC      n.a.                                                                                                                                            $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       Fieldwood Energy LLC and WGL Midstream, Inc.                                                                                                                                                                                                                                                                                                  Purchaser
   996       2/1/2014   Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC and Williams Energy Resources LLC                        Fieldwood Energy LLC      n.a.                                                                                                                                            $0.00      Assume and assign to Credit Bid
                                                                       Fieldwood Energy LLC and Williams Energy Resources LLC                                                                                                                                                                                                                                                                                        Purchaser                                 x

   997       3/1/2003   Marketing - Processing                         PTR KEEP WHOLE -fee=$.06 /MMBtu - no liquids received by and         Fieldwood Energy LLC and Williams Field Services and Williams Field        Fieldwood Energy LLC      BA 491 Lease G06069                                                                                                                             $0.00      Assume and Allocate Pursuant to
                                                                       between Fieldwood Energy LLC and Williams Field Services and         Services                                                                                                                                                                                                                                                              Divisive Mergers                   x
                                                                       Williams Field Services
   998       4/1/2003   Marketing - Processing                         PTR KEEP WHOLE -fee=$.06 /MMBtu - no liquids received by and         Fieldwood Energy LLC and Williams Field Services and Williams Field        Fieldwood Energy LLC      BA 491 Lease G06069                                                                                                                             $0.00      Assume and Allocate Pursuant to
                                                                       between Fieldwood Energy LLC and Williams Field Services and         Services                                                                                                                                                                                                                                                              Divisive Mergers                   x
                                                                       Williams Field Services
   999      12/1/2003   Marketing - Processing                         PTR KEEP WHOLE -fee=$.06 /MMBtu - no liquids received by and         Fieldwood Energy LLC and Williams Field Services and Williams Field        Fieldwood Energy LLC      BA 491 Lease G06069                                                                                                                             $0.00      Assume and Allocate Pursuant to
                                                                       between Fieldwood Energy LLC and Williams Field Services and         Services                                                                                                                                                                                                                                                              Divisive Mergers                   x
                                                                       Williams Field Services
  1000      7/15/2004   Marketing - Processing                         POL 90%/10% by and between Fieldwood Energy LLC and Williams         Fieldwood Energy LLC and Williams Field Services and Williams Field        Fieldwood Energy LLC      ST 308 Lease G21685                                                                                                                             $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       Field Services and Williams Field Services                           Services                                                                                                                                                                                                                                                                 Purchaser
  1001       8/1/2009   Marketing - Processing                         POL 90%/10% by and between Fieldwood Energy LLC and Williams         Fieldwood Energy LLC and Williams Field Services and Williams Field        Fieldwood Energy LLC      ST 308 Lease G21685                                                                                                                             $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       Field Services and Williams Field Services                           Services                                                                                                                                                                                                                                                                 Purchaser
  1002      8/25/2009   Marketing - Processing                         POL 90%/10% by and between Fieldwood Energy LLC and Williams         Fieldwood Energy LLC and Williams Field Services and Williams Field        Fieldwood Energy LLC      ST 308 Lease G21685                                                                                                                             $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       Field Services and Williams Field Services                           Services                                                                                                                                                                                                                                                                 Purchaser
  1003      12/10/2013 Marketing - Processing                          POL 85% / 15% by and between Fieldwood Energy LLC and                Fieldwood Energy LLC and Williams Field Services and Williams Field        Fieldwood Energy LLC      MC 904 Lease G36566, MC 948 Lease G28030, MC 949 Lease G32363, MC                                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       Williams Field Services and Williams Field Services                  Services                                                                                             992 Lease G24133, MC 993 Lease G24134                                                                                                                               Purchaser
  1004      12/12/2013 Marketing - Processing                          POL 90%/10% by and between Fieldwood Energy LLC and Williams         Fieldwood Energy LLC and Williams Field Services and Williams Field        Fieldwood Energy LLC      St 308 Lease G21685                                                                                                                             $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       Field Services and Williams Field Services                           Services                                                                                                                                                                                                                                                                 Purchaser
  1005      12/10/2013 Marketing - Processing                          POL 85% / 15% by and between Fieldwood Energy LLC and                Fieldwood Energy LLC and Williams Field Services and Williams Field        Fieldwood Energy LLC      MC 904 Lease G36566, MC 948 Lease G28030, MC 949 Lease G32363, MC ECOPETROL AMERICA LLC, TALOS ENERGY                                           $0.00      Assume and assign to Credit Bid
                                                                       Williams Field Services and Williams Field Services                  Services                                                                                             992 Lease G24133, MC 993 Lease G24134                             OFFSHORE, LLC; ECOPETROL AMERICA LLC,                                                             Purchaser                                 x
                                                                                                                                                                                                                                                                                                                   TALOS ENERGY OFFSHORE, LLC
  1006      12/10/2013 Marketing - Processing                          POL 85% / 15% by and between Fieldwood Energy LLC and                Fieldwood Energy LLC and Williams Field Services and Williams Field        Fieldwood Energy LLC      MC 904 Lease G36566, MC 948 Lease G28030, MC 949 Lease G32363, MC ECOPETROL AMERICA LLC, TALOS ENERGY                                           $0.00      Assume and assign to Credit Bid
                                                                       Williams Field Services and Williams Field Services                  Services                                                                                             992 Lease G24133, MC 993 Lease G24134                             OFFSHORE, LLC; ECOPETROL AMERICA LLC,                                                             Purchaser                                 x
                                                                                                                                                                                                                                                                                                                   TALOS ENERGY OFFSHORE, LLC
  1007       2/1/2004   Marketing - Processing                       PTR KEEP WHOLE -fee=$.06 /MMBtu - no liquids received by and           Fieldwood Energy LLC and Williams Field Services and Williams Field        Fieldwood Energy LLC      BA A105 Lease G01757                                              ERA HELICOPTERS INC., TAMPNET INC                                             $0.00      Assume and Allocate Pursuant to
                                                                     between Fieldwood Energy LLC and Williams Field Services and           Services                                                                                                                                                                                                                                                              Divisive Mergers                   x                             x
                                                                     Williams Field Services
  1008       9/1/2004 Marketing - Processing                         PTR KEEP WHOLE -fee=$.06 /MMBtu - no liquids received by and           Fieldwood Energy LLC and Williams Field Services and Williams Field        Fieldwood Energy LLC      BA A105 Lease G01757                                                         ERA HELICOPTERS INC., TAMPNET INC                                  $0.00      Assume and Allocate Pursuant to
                                                                     between Fieldwood Energy LLC and Williams Field Services and           Services                                                                                                                                                                                                                                                              Divisive Mergers                   x                             x
                                                                     Williams Field Services
  1009       11/5/2004 Marketing - Processing                        PTR KEEP WHOLE -fee=$.06 /MMBtu - no liquids received by and           Fieldwood Energy LLC and Williams Field Services and Williams Field        Fieldwood Energy LLC      BA A105 Lease G01757                                                         ERA HELICOPTERS INC., TAMPNET INC                                  $0.00      Assume and Allocate Pursuant to
                                                                     between Fieldwood Energy LLC and Williams Field Services and           Services                                                                                                                                                                                                                                                              Divisive Mergers                   x                             x
                                                                     Williams Field Services
  1010       5/1/2020 Marketing - Processing                         POL-65% of GPM- Never less than10% or more than 20% by and             Fieldwood Energy LLC and Williams Field Services and Williams Field        Fieldwood Energy LLC      GC 040 Lease G34536                                                          ILX PROSPECT KATMAI LLC, RIDGEWOOD KATMAI                          $0.00      Assume and assign to Credit Bid
                                                                     between Fieldwood Energy LLC and Williams Field Services and           Services                                                                                                                                                                          LLC                                                                                    Purchaser                                 x
                                                                     Williams Field Services
  1011      1/24/2001 Marketing - Processing                         80% / 20% PTR KEEP WHOLE by and between Fieldwood Energy               Fieldwood Energy LLC and Williams Field Services and Williams Field        Fieldwood Energy LLC      MP 259 Lease G07827                                                          MCMORAN OIL & GAS LLC                                              $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                     LLC and Williams Field Services and Williams Field Services            Services                                                                                                                                                                                                                                                              Divisive Mergers
  1012       1/1/2016 Marketing - Processing                         80% / 20% PTR KEEP WHOLE by and between Fieldwood Energy               Fieldwood Energy LLC and Williams Field Services and Williams Field        Fieldwood Energy LLC      MP 259 Lease G07827, VK 692/693 Lease G07898, VK 694 Lease G13055            MCMORAN OIL & GAS LLC                                              $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                     LLC and Williams Field Services and Williams Field Services            Services                                                                                                                                                                                                                                                              Divisive Mergers
  1013       8/1/2004 Marketing - Processing                         PTR KEEP WHOLE -fee=$.06 /MMBtu - no liquids received by and           Fieldwood Energy LLC and Williams Field Services and Williams Field        Fieldwood Energy LLC      BA A133 Lease G02665                                                         W & T ENERGY VI LLC                                                $0.00      Assume and Allocate Pursuant to
                                                                     between Fieldwood Energy LLC and Williams Field Services and           Services                                                                                                                                                                                                                                                              Divisive Mergers                   x                             x
                                                                     Williams Field Services
  1014       8/1/2009 Marketing - Processing                         80%/20% POL with a minimum $.13 /MMBtu by and between                  Fieldwood Energy LLC and Williams Field Services and Williams Field        Fieldwood Energy LLC      BA A133 Lease G02665, MU A85 Lease G03061, MU A-111 Lease G03068, W & T ENERGY VI LLC                                                           $0.00      Assume and Allocate Pursuant to
                                                                     Fieldwood Energy LLC and Williams Field Services and Williams          Services                                                                                             BA A47 Lease G03940                                                                                                                                              Divisive Mergers                   x                             x
                                                                     Field Services
  1015      12/1/2010 Marketing - Processing                         80%/20% POL with a minimum $.13 /MMBtu by and between                  Fieldwood Energy LLC and Williams Field Services and Williams Field        Fieldwood Energy LLC      BA A133 Lease G02665, MU A85 Lease G03061, MU A-111 Lease G03068, W & T ENERGY VI LLC                                                           $0.00      Assume and Allocate Pursuant to
                                                                     Fieldwood Energy LLC and Williams Field Services and Williams          Services                                                                                             BA A47 Lease G03940                                                                                                                                              Divisive Mergers                   x                             x
                                                                     Field Services
  1016       9/1/2009 Marketing - Processing                         If inlet volume is greater than 25,000; ((25,000 MMBTU * .03) +        Fieldwood Energy LLC and Williams Field Services and Williams Field        Fieldwood Energy LLC      MO 826 Lease G26176                                                          W & T OFFSHORE INC, W&T OFFSHORE INC                               $0.00      Assume and Allocate Pursuant to
                                                                     (Excess Daily Volume * 0.025))/Total Field Delivery Pt. Daily Volume   Services                                                                                                                                                                                                                                                              Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                     by and between Fieldwood Energy LLC and Williams Field Services
                                                                     and Williams Field Services
  1017       4/1/2015 Marketing - Processing                         GPM; < 1.8 = 82/18%, 1.8>3 = 85/15%, >3 = 88/12% by and between        Fieldwood Energy LLC and Williams Field Services and Williams Field        Fieldwood Energy LLC      ST 311 Lease G31418, ST 320 Lease G24990                                     WALTER OIL & GAS CORPORATION, W&T                                  $0.00      Assume and Allocate Pursuant to
                                                                     Fieldwood Energy LLC and Williams Field Services and Williams          Services                                                                                                                                                                          OFFSHORE INC                                                                        Divisive Mergers                   x
                                                                     Field Services
  1018      10/15/2018 Assignment of Oil & Gas Leasehold Interest(s) Assingment and Bill of Sale dated 10/25/2018 but effective             Fieldwood Energy LLC as Assignor and BP Exploration & Production as        Fieldwood Energy LLC      MC 562 Lease G19966                                                                                                                             $0.00      Assume and assign to Credit Bid
                                                                     10/15/2018 by and between Fieldwood Energy LLC as Assignor and         Assignee                                                                                                                                                                                                                                                                 Purchaser                                 x
                                                                     BP Exploration & Production as Assignee
                                                                                                                                                                                                                                            Page 35 of 61
                                                                                                              Case 20-33948 Document 1456 Filed in TXSB on 06/02/21 Page 40 of 65
Fieldwood Energy, LLC, et al.
Prepared June 2, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                      Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                  Cure Estimate                                                Credit Bid
    #                                 Contract Category                                    Contract Description [1][2]                                         Known Contract Counterparties [3]                          Debtor Entities [4]                               Associated Leases [5]                                           Related Lease Parties [6]                                     Proposed Contract Treatment [8]    FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                          [7]                                                     Purchaser
  1019      11/2/2020   Letter Agreement - Other Land                  Letter Agreement dated 11-20-2020 but acknowledged and agreed          Fieldwood Energy LLC, Arena Offshore, LP and Arena Energy, LLC           Fieldwood Energy LLC      PL 25 Lease G14535                                                           ARENA OFFSHORE LP                                                  $0.00     Assume and Allocate Pursuant to
                                                                       to 12-9-2020 by and between Fieldwood Energy LLC, Arena                                                                                                                                                                                                                                                                                   Divisive Mergers             x
                                                                       Offshore, LP and Arena Energy, LLC
  1020      1/28/2021   Settlement / Release / Relinquishment          Release and Settlement Agreement effective January 28, 2021 by         Fieldwood Energy LLC, Fieldwood SD Offshore LLC, Fieldwood Energy
                                                                                                                                                                                                              Fieldwood Energy LLC;              VR 229 Lease G27070, SP 89 Lease G01618, SM 40 Lease G13607, SS              SANARE ENERGY PARTNERS, LLC                                        $0.00     Assume and assign to Credit Bid
                        Agreements                                     and between Fieldwood Energy LLC, Fieldwood SD Offshore LLC,           Offshore LLC and Sanare Energy Partners LLC                     Fieldwood Energy                   252 Lease G01529, HIPS Lease ?, Venice Dehydration Station Lease ?,                                                                                                Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                       Fieldwood Energy Offshore LLC and Sanare Energy Partners LLC                                                                           Offshore LLC; Fieldwood            Grand Chenier Separation Facility
                                                                                                                                                                                                              SD Offshore LLC
  1021      11/1/2018   Letter Agreement - Other Land                  Letter Agreement re Project Team Letter Agreement re Project Team Fieldwood Energy LLC, Ridgewood Katmai, LLC and ILX Prospect Katmai, Fieldwood Energy LLC               EW 1009 Lease G34878, EW 1010 Lease G34879, EW 1011 Lease                    ILX PROSPECT KATMAI LLC, RIDGEWOOD KATMAI                          $0.00     Assume and assign to Credit Bid
                                                                       by and between Fieldwood Energy LLC, Ridgewood Katmai, LLC and LLC, effective November 1, 2018 covering Katmai                                                            G34880, GC 40 Lease G34536, GC 41 Lease G34537, GC 39A Lease                 LLC                                                                                   Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                       ILX Prospect Katmai, LLC, effective November 1, 2018 covering                                                                                                             G34966
                                                                       Katmai
  1022      12/4/1958   Operating Agreement - Other                    OPERATING AGREEMENT BY AND BETWEEN THE TEXAS                       Fieldwood Energy LLC; Fieldwood Energy Offshore LLC                 Fieldwood Energy LLC;              WD 103 Lease 840                                                                                                                                $0.00     Assume and Allocate Pursuant to
                                                                       COMPANY AND PAN AMERICAN PETROLEUM CORPORATION ,                                                                                       Fieldwood Energy                                                                                                                                                                                   Divisive Mergers             x
                                                                       AS AMENDED                                                                                                                             Offshore LLC
  1023      7/25/1960   Operating Agreement - Other                    Operating Agreement, dated effective July 25,1960, as amended,     Fieldwood Energy LLC; Fieldwood Energy Offshore LLC                 Fieldwood Energy LLC;              SS 169 Lease 820                                                                                                                                $0.00     Assume and Allocate Pursuant to
                                                                       between Second Mobil Oil Company, Inc., Gulf Oil 'Corporation, and                                                                     Fieldwood Energy                                                                                                                                                                                   Divisive Mergers             x                             x
                                                                       Humble Oil & Refining Company, as amended, SS 169 Field.                                                                               Offshore LLC
  1024       7/1/1974   Joint Operating Agreement                      OPERATING AGREEMENT DATED JULY 1, 1974, BY AND                     Fieldwood Energy LLC; Fieldwood Energy Offshore LLC                 Fieldwood Energy LLC;              HI A382 Lease G02757                                                                                                                            $0.00     Assume and Allocate Pursuant to
                                                                       BETWEEN MOBIL OIL CORPORATION, UNION OIL COMPANY OF                                                                                    Fieldwood Energy                                                                                                                                                                                   Divisive Mergers
                                                                       CALIFORNIA, TEXAS GAS EXPLORATION CORPORATION,                                                                                         Offshore LLC                                                                                                                                                                                                                    x
                                                                       AMOCO PRODUCTION COMPANY AND NORTHWEST MUTUAL
                                                                       LIFE INSURANCE COMPANY, AS AMENDED.
  1025       7/1/1974   Joint Operating Agreement                      OPERATING AGREEMENT DATED JULY 1, 1974, BY AND                     Fieldwood Energy LLC; Fieldwood Energy Offshore LLC                 Fieldwood Energy LLC;              HI A596 Lease G02722                                                                                                                            $0.00     Assume and Allocate Pursuant to
                                                                       BETWEEN MOBIL OIL CORPORATION, UNION OIL COMPANY OF                                                                                    Fieldwood Energy                                                                                                                                                                                   Divisive Mergers
                                                                       CALIFORNIA, TEXAS GAS EXPLORATION CORPORATION,                                                                                         Offshore LLC                                                                                                                                                                                                                    x
                                                                       AMOCO PRODUCTION COMPANY AND NORTHWEST MUTUAL
                                                                       LIFE INSURANCE COMPANY, AS AMENDED.
  1026      11/11/1980 Joint Operating Agreement                       JOINT OPERATING AGREEMENT DATED NOVEMBER 11, 1980,                 Fieldwood Energy LLC; Fieldwood Energy Offshore LLC                 Fieldwood Energy LLC;              VR 78 Lease G04421                                                                                                                              $0.00     Assume and assign to Credit Bid
                                                                       BY AND BETWEEN ANADARKO PETROLEUM CORPORATION, AS                                                                                      Fieldwood Energy                                                                                                                                                                                      Purchaser
                                                                       OPERATOR, AND CNG PRODUCING COMPANY AND HUNT OIL                                                                                       Offshore LLC                                                                                                                                                                                                                              x
                                                                       COMPANY, AS NON-OPERATORS, COVERING VERMILION AREA,
                                                                       BLOCK 78, OCS-G 4421, OFFSHORE LOUISIANA.
  1027       4/1/1981   Unit Agreement and/or Unit Operating           Unit Operating Agreement; dated April 1,1981, by and between       Fieldwood Energy LLC; Fieldwood Energy Offshore LLC                 Fieldwood Energy LLC;              SS 206 Lease G01522, SS 207 Lease G01523                                                                                                        $0.00     Assume and Allocate Pursuant to
                        Agreement                                      Conoco Inc., Atlantic Richfield Company, Getty Oil Company, Cities                                                                     Fieldwood Energy                                                                                                                                                                                   Divisive Mergers
                                                                       Service Company, Placid Oil Company, Hamilton Brother Oil                                                                              Offshore LLC
                                                                       Company, Mobil Oil Exploration and Producing S.E., Inc., Gulf Oil
                                                                       Corporation, Hunt Oil Company, Highland Resources, Inc., Hunt                                                                                                                                                                                                                                                                                                          x                             x
                                                                       Industries and Prosper Energy Corporation, comprising all working
                                                                       interest owners in the Ship ShOperating Agreementl Blocks 206,
                                                                       207„OCS-G:i523:ahd OCS-G 1523, respectively.
  1028       4/1/1981   Unit Agreement and/or Unit Operating           Unit Agreement for the C-6/JS Sand, effective April 1,1981, between.   Fieldwood Energy LLC; Fieldwood Energy Offshore LLC                      Fieldwood Energy LLC;     SS 206 Lease G01522, SS 207 Lease G01523                                                                                                        $0.00     Assume and Allocate Pursuant to
                        Agreement                                      Arco Oil and Gas,Company;,Getty Oil Company, Cities Service                                                                                     Fieldwood Energy                                                                                                                                                                          Divisive Mergers
                                                                       Company, Hamilton Brothers Oil Company, Mobil Oil. Exploration &>.                                                                              Offshore LLC
                                                                                                                                                                                                                                                                                                                                                                                                                                              x                             x
                                                                       Producing S.E. Inc., Gulf Oil Corporation, Hunt Oil Company,
                                                                       Highland Resources, Inc., Hunt; lndustries, and Prosper Energy
                                                                       Corporation.; Unit No. 891020231
  1029       7/1/1974   Joint Operating Agreement                      OPERATING AGREEMENT DATED JULY 1, 1974, BY AND                         Fieldwood Energy LLC; Fieldwood Energy Offshore LLC                      Fieldwood Energy LLC;     HI A595 Lease G02721                                                         APACHE DEEPWATER LLC, COX OPERATING,                               $0.00     Assume and Allocate Pursuant to
                                                                       BETWEEN MOBIL OIL CORPORATION, UNION OIL COMPANY OF                                                                                             Fieldwood Energy                                                                                       L.L.C., ENI Trading & Shipping Inc., NEXEN ENERGY                                  Divisive Mergers
                                                                       CALIFORNIA, TEXAS GAS EXPLORATION CORPORATION,                                                                                                  Offshore LLC                                                                                           MARKETING U.S.A. INC., SANARE ENERGY                                                                            x
                                                                       AMOCO PRODUCTION COMPANY AND NORTHWEST MUTUAL                                                                                                                                                                                                          PARTNERS, LLC, SHELL TRADING (US) COMPANY
                                                                       LIFE INSURANCE COMPANY, AS AMENDED.
  1030       8/1/1973   Joint Operating Agreement                      OPERATING AGREEMENT BY AND BETWEEN MOBIL OIL                           Fieldwood Energy LLC; Fieldwood Energy Offshore LLC               Fieldwood Energy LLC;            HI A573 Lease G02393, HI A572 Lease G02392                                   ERA HELICOPTERS INC.                                               $0.00     Assume and Allocate Pursuant to
                                                                       CORPORATION AND UNION OIL COMPANY OF CALIFORNIA ET                                                                                       Fieldwood Energy                                                                                                                                                                                 Divisive Mergers             x
                                                                       AL                                                                                                                                       Offshore LLC
  1031      8/19/2019   Termination / Ratification and Joinder of      Terminates Master Use Agreement and JEA by and between                Fieldwood Energy LLC; Fieldwood Energy Offshore LLC; GOM Shelf LLC Fieldwood Energy LLC;            GI 46 Lease 132                                                              APACHE SHELF EXPLORATION LLC, BP AMERICA                           $0.00     Assume and assign to Credit Bid
                        Operating or Other Agreements                  Fieldwood Energy LLC; Fieldwood Energy Offshore LLC; GOM Shelf        Juneau Oil & Gas LLC                                               Fieldwood Energy                                                                                              PRODUCTION COMPANY                                                                    Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                       LLC Juneau Oil & Gas LLC                                                                                                                 Offshore LLC; GOM
                                                                                                                                                                                                                Shelf LLC
  1032      11/1/2019   Property Participation & Exchange              Agree to prospect area; elects not to aquire GI 46 AMI; elects not to Fieldwood Energy LLC; Fieldwood Energy Offshore LLC; GOM Shelf LLC Fieldwood Energy LLC;            GI 46 Lease 132                                                              APACHE SHELF EXPLORATION LLC, BP AMERICA                           $0.00     Assume and assign to Credit Bid
                        Agreements                                     participate, etc. by and between Fieldwood Energy LLC; Fieldwood Juneau Oil & Gas LLC                                                    Fieldwood Energy                                                                                              PRODUCTION COMPANY                                                                    Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                       Energy Offshore LLC; GOM Shelf LLC Juneau Oil & Gas LLC                                                                                  Offshore LLC; GOM
                                                                                                                                                                                                                Shelf LLC
  1033       7/1/1995   Joint Operating Agreement                      OFFSHORE OPERATING AGREEMENT EFFECTIVE JULY 1, 1995, Fieldwood Energy LLC; Fieldwood Energy Offshore LLC; Tammany Oil and Fieldwood Energy LLC;                           EI 107 Lease G15241, EI 108 Lease G03811, EI 118 Lease G15242                                                                                   $0.00     Assume and Allocate Pursuant to
                                                                       BY AND BETWEEN NORCEN EXPLORER, INC, OPERATOR,                        Gas                                                                Fieldwood Energy                                                                                                                                                                                 Divisive Mergers
                                                                       DALEN RESOURCES OIL & GAS CO AND GLOBAL NATURAL                                                                                          Offshore LLC
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                       RESOURCES CORPORATION OF NEVADA COVERING
                                                                       PORTIONS OF BLOCK 117 AND 118, EUGENE ISLAND, AS
                                                                       AMENDED TO EXCLUDE JOINT DEVELOPMENT ACREAGE.
  1034      2/23/1996   Joint Development / Venture / Exploration      JOINT DEVELOPMENT AGREEMENT BY AND BETWEEN APACHE Fieldwood Energy LLC; Fieldwood Energy Offshore LLC; Tammany Oil and Fieldwood Energy LLC;                              EI 107 Lease G15241, EI 108 Lease G03811, EI 117 Lease G34293, EI 118                                                                           $0.00     Assume and Allocate Pursuant to
                        Agreements                                     CORPORATION, W & T, DEVON, NCX                                        Gas                                                                Fieldwood Energy                 Lease G15242                                                                                                                                                    Divisive Mergers             x
                                                                                                                                                                                                                Offshore LLC
  1035       2/1/1971   Joint Operating Agreement                      Operating Agreement, dated February 1,1971, between Tenneco Oil Fieldwood Energy LLC; Fieldwood Energy Offshore LLC; Tana Exploration Fieldwood Energy LLC;               EI 342 Lease G02319                                                          TANA EXPLORATION COMPANY LLC                                       $0.00     Assume and Allocate Pursuant to
                                                                       Company and Texaco Inc. Amendment to Operating Agreement,             Company LLC                                                        Fieldwood Energy                                                                                                                                                                                 Divisive Mergers
                                                                       dated effective May 1,1974, between Tenneco Oil Company, Texaco                                                                          Offshore LLC                                                                                                                                                                                                                  x                             x
                                                                       Inc. and Tenneco Exploration 11, Ltd., whereby Tenneco Exploration
                                                                       II became a party to, and ratified, the operating agreement.
  1036       1/1/1972   Joint Operating Agreement                      OPERATING AGREEMENT BY AN D BETWEEN SIGNAL OIL AND Fieldwood Energy LLC; GOM Shelf LLC; TALOS ERT LLC; The Louisiana Fieldwood Energy LLC;                                SP 87 Lease G07799, SP 89 Lease G01618                                       TALOS ERT LLC; TALOS ERT LLC, THE LOUISIANA                        $0.00     Assume and Allocate Pursuant to
                                                                       GAS COMPANY AND THE LOUISIANA LAND AND EXPLORATION Land Exploration Co LLC                                                               GOM Shelf LLC                                                                                                 LAND & EXPL CO LLC, SANARE ENERGY                                                  Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                       COMPANY, ET AL.                                                                                                                                                                                                                                        PARTNERS, LLC, Texas Eastern Transmission /
                                                                                                                                                                                                                                                                                                                              Spectra Energy
  1037      12/20/2016 Preferential Rights Agreement                   Preferential Right to Purchase Election Letter by and between          Fieldwood Energy Offshore LLC and ANKOR E&P Holdings Corporation         Fieldwood Energy          SS 79 Lease G15277                                                           CALYPSO EXPLORATION LLC                                            $0.00     Assume and assign to Credit Bid
                                                                       Fieldwood Energy Offshore LLC and ANKOR E&P Holdings                                                                                            Offshore LLC                                                                                                                                                                                 Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                       Corporation : ANKOR Waiver of Pref per GCER to Fieldwood
                                                                       Transaction
  1038      10/11/2017 Preferential Rights Agreement                   Preferential Right to Purchase Election Letter by and between          Fieldwood Energy Offshore LLC and ANKOR E&P Holdings Corporation         Fieldwood Energy          SS 79 Lease G15277                                                           CALYPSO EXPLORATION LLC                                            $0.00     Assume and assign to Credit Bid
                                                                       Fieldwood Energy Offshore LLC and ANKOR E&P Holdings                                                                                            Offshore LLC                                                                                                                                                                                 Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                       Corporation : ANKOR Waiver of Pref per SCL to Fieldwood
                                                                       Transaction
  1039      11/4/2014   Farmout Agreement                              Farmout Proposal by and between Fieldwood Energy Offshore LLC          Fieldwood Energy Offshore LLC and ANKOR Energy LLC; STX Energy           Fieldwood Energy          SS 79 Lease G15277                                                           CALYPSO EXPLORATION LLC                                            $0.00     Assume and assign to Credit Bid
                                                                       and ANKOR Energy LLC; STX Energy E&P Offshore Management,              E&P Offshore Management, LLC; SCL Resources, LLC                         Offshore LLC                                                                                                                                                                                 Purchaser                           x
                                                                       LLC; SCL Resources, LLC : Proposal Letter from Fieldwood
  1040       7/7/2015   Preferential Rights Agreement                  Preferential Right to Purchase Election Letter by and between          Fieldwood Energy Offshore LLC and Apache Shelf Exploration LLC           Fieldwood Energy          GI 110 Lease G13943, GI 116 Lease G13944                                     W & T OFFSHORE INC                                                 $0.00     Assume and assign to Credit Bid
                                                                       Fieldwood Energy Offshore LLC and Apache Shelf Exploration LLC :                                                                                Offshore LLC                                                                                                                                                                                 Purchaser                           x
                                                                       Waiver of pref relevant to Black Elk's Interest
  1041       7/1/2016   Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between      Fieldwood Energy Offshore LLC and Enlink Gas Marketing, LP               Fieldwood Energy          n.a.                                                                                                                                            $0.00     Assume and assign to Credit Bid
                                                                       Fieldwood Energy Offshore LLC and Enlink Gas Marketing, LP                                                                                      Offshore LLC                                                                                                                                                                                 Purchaser                           x

  1042       6/1/2017   Other Notices                                  Notice of Default by and between Fieldwood Energy Offshore LLC         Fieldwood Energy Offshore LLC and Knight Resources, LLC                  Fieldwood Energy          SS 79 Lease G15277                                                           CALYPSO EXPLORATION LLC                                            $0.00     Assume and assign to Credit Bid
                                                                       and Knight Resources, LLC : Notice Default per 87 of JOA dated                                                                                  Offshore LLC                                                                                                                                                                                 Purchaser                           x
                                                                       07/15/2000 non payment JIBS
  1043       1/1/2017   Withdrawal Agreement                           by and between Fieldwood Energy Offshore LLC and Lamar Hunt            Fieldwood Energy Offshore LLC and Lamar Hunt Trust Estate                Fieldwood Energy          SS 206 Lease G01522                                                                                                                             $0.00     Assume and Allocate Pursuant to
                                                                       Trust Estate: Withdrawal Letter Agreement dated 6-15-2017 but                                                                                   Offshore LLC                                                                                                                                                                              Divisive Mergers             x                             x
                                                                       effective 1/1/2017
  1044       1/1/2017   Withdrawal Agreement                           by and between Fieldwood Energy Offshore LLC and Lamar Hunt            Fieldwood Energy Offshore LLC and Lamar Hunt Trust Estate                Fieldwood Energy          SS 207 Lease G01523                                                                                                                             $0.00     Assume and Allocate Pursuant to
                                                                       Trust Estate: Withdrawal Letter Agreement dated 6-15-2017 but                                                                                   Offshore LLC                                                                                                                                                                              Divisive Mergers             x                             x
                                                                       effective 1/1/2017

                                                                                                                                                                                                                                            Page 36 of 61
                                                                                                              Case 20-33948 Document 1456 Filed in TXSB on 06/02/21 Page 41 of 65
Fieldwood Energy, LLC, et al.
Prepared June 2, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                             Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                  Cure Estimate                                                       Credit Bid
    #                                 Contract Category                                    Contract Description [1][2]                                          Known Contract Counterparties [3]                         Debtor Entities [4]                               Associated Leases [5]                                           Related Lease Parties [6]                                      Proposed Contract Treatment [8]          FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                          [7]                                                            Purchaser
  1045       1/1/2017   Withdrawal Agreement                           by and between Fieldwood Energy Offshore LLC and Lamar Hunt            Fieldwood Energy Offshore LLC and Lamar Hunt Trust Estate                 Fieldwood Energy         SS 216 Lease G01524                                                                                                                             $0.00      Assume and Allocate Pursuant to
                                                                       Trust Estate: Withdrawal Letter Agreement dated 6-15-2017 but                                                                                    Offshore LLC                                                                                                                                                                              Divisive Mergers                   x
                                                                       effective 1/1/2017
  1046       1/1/2017   Withdrawal Agreement                           by and between Fieldwood Energy Offshore LLC and Lamar Hunt            Fieldwood Energy Offshore LLC and Lamar Hunt Trust Estate                 Fieldwood Energy         SM 269 Lease G02311                                                                                                                             $0.00      Assume and Allocate Pursuant to
                                                                       Trust Estate: Withdrawal Letter Agreement dated 6-15-2017 but                                                                                    Offshore LLC                                                                                                                                                                              Divisive Mergers                   x
                                                                       effective 1/1/2017
  1047       1/1/2017   Withdrawal Agreement                           by and between Fieldwood Energy Offshore LLC and Lamar Hunt            Fieldwood Energy Offshore LLC and Lamar Hunt Trust Estate                 Fieldwood Energy         SM 281 Lease G02600                                                                                                                             $0.00      Assume and Allocate Pursuant to
                                                                       Trust Estate: Withdrawal Letter Agreement dated 6-15-2017 but                                                                                    Offshore LLC                                                                                                                                                                              Divisive Mergers                   x
                                                                       effective 1/1/2017
  1048       1/1/2017   Withdrawal Agreement                           by and between Fieldwood Energy Offshore LLC and Lamar Hunt            Fieldwood Energy Offshore LLC and Lamar Hunt Trust Estate                 Fieldwood Energy         SS 204 Lease G01520                                                          EPL OIL & GAS, LLC, KINETICA DEEPWATER                             $0.00      Assume and Allocate Pursuant to
                                                                       Trust Estate: Withdrawal Letter Agreement dated 6-15-2017 but                                                                                    Offshore LLC                                                                                          EXPRESS, LLC                                                                        Divisive Mergers                   x
                                                                       effective 1/1/2017
  1049       1/1/2017   Withdrawal Agreement                           by and between Fieldwood Energy Offshore LLC and Lamar Hunt            Fieldwood Energy Offshore LLC and Lamar Hunt Trust Estate                 Fieldwood Energy         SM 268 Lease G02310                                                          HELIS OIL & GAS CO, AMERICAN PANTHER, LLC,                         $0.00      Assume and Allocate Pursuant to
                                                                       Trust Estate: Withdrawal Letter Agreement dated 6-15-2017 but                                                                                    Offshore LLC                                                                                          MP GULF OF MEXICO, LLC                                                              Divisive Mergers                   x
                                                                       effective 1/1/2017
  1050       1/1/2017   Withdrawal Agreement                           by and between Fieldwood Energy Offshore LLC and Lamar Hunt            Fieldwood Energy Offshore LLC and Lamar Hunt Trust Estate                 Fieldwood Energy         SM 280 Lease G14456                                                          MP GULF OF MEXICO, LLC                                             $0.00      Assume and Allocate Pursuant to
                                                                       Trust Estate: Withdrawal Letter Agreement dated 6-15-2017 but                                                                                    Offshore LLC                                                                                                                                                                              Divisive Mergers                   x
                                                                       effective 1/1/2017
  1051       6/1/2014   Marketing - Separation & Stablization          LSSA putting all Blocks on one contract by and between Fieldwood       Fieldwood Energy Offshore LLC and Manta Ray Offshore Gathering            Fieldwood Energy         GI 116 Lease G13944                                                          W & T OFFSHORE INC                                                 $0.00     Assume and (i) assign to Credit Bid
                                                                       Energy Offshore LLC and Manta Ray Offshore Gathering Company,          Company, L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.          Offshore LLC                                                                                                                                                                     Purchaser (pursuant to the Plan and the
                                                                       L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.                                                                                                                                                                                                                                                                             Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                         account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
  1052       3/1/2014   Marketing - Separation & Stablization          LSSA putting all Blocks on one contract by and between Fieldwood       Fieldwood Energy Offshore LLC and Manta Ray Offshore Gathering            Fieldwood Energy         GC 109 Lease G05900, GI 110 Lease G13943, GI 116 Lease G13944                WILD WELL CONTROL INC                                              $0.00     Assume and (i) assign to Credit Bid
                                                                       Energy Offshore LLC and Manta Ray Offshore Gathering Company,          Company, L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.          Offshore LLC                                                                                                                                                                     Purchaser (pursuant to the Plan and the
                                                                       L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.                                                                                                                                                                                                                                                                             Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                         account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
  1053       6/1/2014   Marketing - Separation & Stablization          LSSA putting all Blocks on one contract by and between Fieldwood       Fieldwood Energy Offshore LLC and Manta Ray Offshore Gathering            Fieldwood Energy         GC 108 Lease G14668, GC 109 Lease G05900, GI 110 Lease G13943                WILD WELL CONTROL INC                                              $0.00     Assume and (i) assign to Credit Bid
                                                                       Energy Offshore LLC and Manta Ray Offshore Gathering Company,          Company, L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.          Offshore LLC                                                                                                                                                                     Purchaser (pursuant to the Plan and the
                                                                       L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.                                                                                                                                                                                                                                                                             Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                         account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
  1054       1/1/2015   Marketing - Separation & Stablization          LSSA putting all Blocks on one contract by and between Fieldwood       Fieldwood Energy Offshore LLC and Manta Ray Offshore Gathering            Fieldwood Energy         GC 108 Lease G14668, GC 109 Lease G05900, GC 200 Lease G12209, GC WILD WELL CONTROL INC                                                         $0.00     Assume and (i) assign to Credit Bid
                                                                       Energy Offshore LLC and Manta Ray Offshore Gathering Company,          Company, L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.          Offshore LLC             201 Lease G12210, GC 244 Lease G11043, GI 110 Lease G13943, GI 116                                                                                      Purchaser (pursuant to the Plan and the
                                                                       L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.                                                                                                                   Lease G13944, GI 116 Lease G13944                                                                                                                         Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                         account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
  1055       3/1/2014   Marketing - Separation & Stablization          LSSA putting all Block on one contract by and between Fieldwood        Fieldwood Energy Offshore LLC and Manta Ray Offshore Gathering            Fieldwood Energy         GC 065 Lease G05889, GC 108 Lease G14668                                     WILD WELL CONTROL INC, DEEPWATER                                   $0.00      Assume and assign to Credit Bid
                                                                       Energy Offshore LLC and Manta Ray Offshore Gathering Company,          Company, L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.          Offshore LLC                                                                                          ABANDONMENT ALTERNATIVES INC, MARUBENI                                                 Purchaser
                                                                       L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.                                                                                                                                                                                                OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                              CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                         x
                                                                                                                                                                                                                                                                                                                              RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                              OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                              CHEVRON USA INC, W & T ENER
  1056       6/1/2014   Marketing - Separation & Stablization          LSSA putting all Blocks on one contract by and between Fieldwood       Fieldwood Energy Offshore LLC and Manta Ray Offshore Gathering            Fieldwood Energy         GC 065 Lease G05889                                                          WILD WELL CONTROL INC, DEEPWATER                                   $0.00      Assume and assign to Credit Bid
                                                                       Energy Offshore LLC and Manta Ray Offshore Gathering Company,          Company, L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.          Offshore LLC                                                                                          ABANDONMENT ALTERNATIVES INC, MARUBENI                                                 Purchaser
                                                                       L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.                                                                                                                                                                                                OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                              CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                         x
                                                                                                                                                                                                                                                                                                                              RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                              OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                              CHEVRON USA INC, W & T ENER
  1057       1/1/2015   Marketing - Separation & Stablization          LSSA putting all Blocks on one contract by and between Fieldwood       Fieldwood Energy Offshore LLC and Manta Ray Offshore Gathering            Fieldwood Energy         GC 065 Lease G05889                                                          WILD WELL CONTROL INC, DEEPWATER                                   $0.00      Assume and assign to Credit Bid
                                                                       Energy Offshore LLC and Manta Ray Offshore Gathering Company,          Company, L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.          Offshore LLC                                                                                          ABANDONMENT ALTERNATIVES INC, MARUBENI                                                 Purchaser
                                                                       L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.                                                                                                                                                                                                OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                              CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                         x
                                                                                                                                                                                                                                                                                                                              RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                              OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                              CHEVRON USA INC, W & T ENER
  1058      5/30/2017   Other Notices                                  Notice of Default by and between Fieldwood Energy Offshore LLC         Fieldwood Energy Offshore LLC and Rooster Oil & Gas, LLC                  Fieldwood Energy         SS 79 Lease G15277                                                           CALYPSO EXPLORATION LLC                                            $0.00      Assume and assign to Credit Bid
                                                                       and Rooster Oil & Gas, LLC : Notice Default per 87 of JOA dated                                                                                  Offshore LLC                                                                                                                                                                                 Purchaser                                 x
                                                                       07/15/2000 non payment JIBS
  1059     Effective as Marketing - PHA                                Fieldwood Energy Offshore LLC and Wild Well Control, Inc. (WWCI")      Fieldwood Energy Offshore LLC and Wild Well Control, Inc. (WWCI") in      Fieldwood Energy         GC 065 Lease G05889                                                          WILD WELL CONTROL INC, DEEPWATER                                   $0.00      Assume and assign to Credit Bid
           of 1/14/2019                                                in their capacity as co-owners of the Platform and Fieldwood, Talos    their capacity as co-owners of the Platform and Fieldwood, Talos Energy   Offshore LLC                                                                                          ABANDONMENT ALTERNATIVES INC, MARUBENI                                                 Purchaser
                                                                       Energy Offshore LLC("Talos") and Red Willow Offshore, LLC ("Red        Offshore LLC("Talos") and Red Willow Offshore, LLC ("Red Willow")                                                                                                               OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                       Willow")                                                                                                                                                                                                                                               CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                         x
                                                                                                                                                                                                                                                                                                                              RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                              OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                              CHEVRON USA INC, W & T ENER
  1060       5/1/1997   Joint Operating Agreement                      Amendment to Operating Agreement, dated effective May 1,1997,          Fieldwood Energy Offshore LLC; Fieldwood Energy Offshore LLC; GOM         Fieldwood Energy         BA A133 Lease G02665                                                         W & T ENERGY VI LLC                                                $0.00      Assume and Allocate Pursuant to
                                                                       between GOM Shelf, LLC, and ChevronTexaco and Kerr-McGee Oil           Shelf; GOM Shelf LLC; W & T Energy VI LLC                                 Offshore LLC; GOM                                                                                                                                                                         Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x                             x
                                                                       & Gas Corporation, amending Exhibit "A" to reflect a new division of                                                                             Shelf LLC
                                                                       interest.
  1061      1/12/1965   Joint Operating Agreement                      Main Agreement, dated effective January 12,1965, between Cities        Fieldwood Energy Offshore LLC; GOM Shelf LLC; W & T Energy VI LLC         Fieldwood Energy         BA A133 Lease G02665                                                         W & T ENERGY VI LLC                                                $0.00      Assume and Allocate Pursuant to
                                                                       Service Oil Company, Skelly Oil Company, Sunray DX Oil Company                                                                                   Offshore LLC; GOM                                                                                                                                                                         Divisive Mergers
                                                                       and Tidewater Oil Company, governing operations on the contract                                                                                  Shelf LLC
                                                                       area. The Operating Agreement contained in Exhibit "C" of the Main                                                                                                                                                                                                                                                                                                            x                             x
                                                                       Agreement was superseded by the Joint Operating Agreement eff.
                                                                       1/1/97

  1062       4/1/2010   Marketing - Transportation                     It Gathering, dedication for GC 243 - Aspen, $.09 by and between       Fieldwood Energy Offshore, LLC and Manta Ray Offshore Gathering           Fieldwood Energy         GC 243 Lease G20051                                                                                                                             $0.00      Assume and assign to Credit Bid
                                                                       Fieldwood Energy Offshore, LLC and Manta Ray Offshore Gathering        Company and Manta Ray Offshore Gathering Company                          Offshore LLC                                                                                                                                                                                 Purchaser                                 x
                                                                       Company and Manta Ray Offshore Gathering Company
  1063       4/1/2010   Marketing - Transportation                     Manta Ray firm Gatheing and Dedicaiton , Disount Rate of $.12 by       Fieldwood Energy Offshore, LLC and Manta Ray Offshore Gathering           Fieldwood Energy         GC 244 Lease G11043, GC 200 Lease G12209, GI 116 Lease G13944, GI            RED WILLOW OFFSHORE LLC, TALOS ENERGY                              $0.00     Assume and (i) assign to Credit Bid
                                                                       and between Fieldwood Energy Offshore, LLC and Manta Ray               Company and Manta Ray Offshore Gathering Company                          Offshore LLC             110 Lease G13943                                                             OFFSHORE, LLC                                                              Purchaser (pursuant to the Plan and the
                                                                       Offshore Gathering Company and Manta Ray Offshore Gathering                                                                                                                                                                                                                                                                         Credit Bid Purchase Agreement) on
                                                                       Company                                                                                                                                                                                                                                                                                                                           account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
  1064      10/1/2011   Marketing - Transportation                     Searobin West Pipeline - sandridge /Dynamic IT transport plus          Fieldwood Energy Offshore, LLC and Sea Robin Pipeline Company and         Fieldwood Energy         SM 142 Lease G01216, SM 40 Lease G13607, SM 40 Lease G13607                                                                                     $0.00      Assume and assign to Credit Bid
                                                                       Discount letter for SMI 142 and SMI 40 by and between Fieldwood        Sea Robin Pipeline Company                                                Offshore LLC                                                                                                                                                                                 Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       Energy Offshore, LLC and Sea Robin Pipeline Company and Sea
                                                                       Robin Pipeline Company
                                                                                                                                                                                                                                            Page 37 of 61
                                                                                                              Case 20-33948 Document 1456 Filed in TXSB on 06/02/21 Page 42 of 65
Fieldwood Energy, LLC, et al.
Prepared June 2, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                             Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                  Cure Estimate                                                       Credit Bid
    #                                  Contract Category                                   Contract Description [1][2]                                           Known Contract Counterparties [3]                        Debtor Entities [4]                               Associated Leases [5]                                           Related Lease Parties [6]                                      Proposed Contract Treatment [8]          FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                          [7]                                                            Purchaser
  1065      10/1/2011   Marketing - Transportation                     Searobin Pipeline - sandridge /Dynamic IT transport by and between     Fieldwood Energy Offshore, LLC and Sea Robin Pipeline Company and        Fieldwood Energy          EC 178 Lease G34229                                                                                                                             $0.00      Assume and Allocate Pursuant to
                                                                       Fieldwood Energy Offshore, LLC and Sea Robin Pipeline Company          Sea Robin Pipeline Company                                               Offshore LLC                                                                                                                                                                               Divisive Mergers                   x
                                                                       and Sea Robin Pipeline Company
  1066      10/1/2011   Marketing - Transportation                     SearobinWest Pipeline - sandridge /Dynamic IT Retrograde by and        Fieldwood Energy Offshore, LLC and Sea Robin Pipeline Company and        Fieldwood Energy          EC 178 Lease G34229                                                                                                                             $0.00      Assume and Allocate Pursuant to
                                                                       between Fieldwood Energy Offshore, LLC and Sea Robin Pipeline          Sea Robin Pipeline Company                                               Offshore LLC                                                                                                                                                                               Divisive Mergers                   x
                                                                       Company and Sea Robin Pipeline Company
  1067       8/1/2012   Marketing - Transportation                     Searobin West Discounted Trans =.1758 plus Discounted Gathering        Fieldwood Energy Offshore, LLC and Sea Robin Pipeline Company and        Fieldwood Energy          SM 39 Lease G16320                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                       .0642 = total discounted rate - $.24 - Discount only for SMI 39 & EI   Sea Robin Pipeline Company                                               Offshore LLC                                                                                                                                                                               Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                       337 by and between Fieldwood Energy Offshore, LLC and Sea Robin
                                                                       Pipeline Company and Sea Robin Pipeline Company
  1068       8/1/2012   Marketing - Transportation                     Searobin West Discounted Trans =.1758 plus Discounted Gathering        Fieldwood Energy Offshore, LLC and Sea Robin Pipeline Company and        Fieldwood Energy          SM 39 Lease G16320                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                       .0642 = total discounted rate - $.24 - Discount only for SMI 39 & EI   Sea Robin Pipeline Company                                               Offshore LLC                                                                                                                                                                               Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                       337 by and between Fieldwood Energy Offshore, LLC and Sea Robin
                                                                       Pipeline Company and Sea Robin Pipeline Company
  1069       8/1/2012   Marketing - Transportation                     Searobin West Discounted Trans =.1758 plus Discounted Gathering        Fieldwood Energy Offshore, LLC and Sea Robin Pipeline Company and        Fieldwood Energy          SM 39 Lease G16320                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                       .0642 = total discounted rate - $.24 - Discount only for SMI 39 & EI   Sea Robin Pipeline Company                                               Offshore LLC                                                                                                                                                                               Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                       337 by and between Fieldwood Energy Offshore, LLC and Sea Robin
                                                                       Pipeline Company and Sea Robin Pipeline Company
  1070      10/1/2011   Marketing - Transportation                     Searobin West Pipeline - sandridge /Dynamic IT Retrograde by and       Fieldwood Energy Offshore, LLC and Sea Robin Pipeline Company and        Fieldwood Energy          SM 40 Lease G13607, SM 40 Lease G13607                                       SANARE ENERGY PARTNERS, LLC                                        $0.00      Assume and assign to Credit Bid
                                                                       between Fieldwood Energy Offshore, LLC and Sea Robin Pipeline          Sea Robin Pipeline Company                                               Offshore LLC                                                                                                                                                                                  Purchaser                                 x
                                                                       Company and Sea Robin Pipeline Company
  1071      10/1/2011, Marketing - Transportation                      Searobin WestIT PTR Contract for Discount SMI 142 and SMI 40 by        Fieldwood Energy Offshore, LLC and Sea Robin Pipeline Company and        Fieldwood Energy          SM 40 Lease G13607, SM 40 Lease G13607                                       SANARE ENERGY PARTNERS, LLC                                        $0.00      Assume and assign to Credit Bid
             disoucnt                                                  and between Fieldwood Energy Offshore, LLC and Sea Robin               Sea Robin Pipeline Company                                               Offshore LLC                                                                                                                                                                                  Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
               letter                                                  Pipeline Company and Sea Robin Pipeline Company
            9/16/2011
  1072      7/21/2018 Marketing - Transportation                       Ticonderoga - GC 768 by and between Fieldwood Energy, LLC and          Fieldwood Energy, LLC and Nautilus Pipeline Company and Nautilus         Fieldwood Energy LLC      GC 768 Lease G21817                                                          ANADARKO US OFFSHORE LLC                                           $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       Nautilus Pipeline Company and Nautilus Pipeline Company                Pipeline Company                                                                                                                                                                                                                                                          Purchaser
  1073      10/30/2017 Marketing - Transportation                      EW 910 / ST 320 by and between Fieldwood Energy, LLC and               Fieldwood Energy, LLC and Nautilus Pipeline Company and Nautilus         Fieldwood Energy LLC      ST 320 Lease G24990                                                          W&T OFFSHORE INC, WALTER OIL & GAS                                 $0.00    Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       Nautilus Pipeline Company and Nautilus Pipeline Company                Pipeline Company                                                                                                                                                                CORPORATION                                                                           Divisive Mergers
  1074      3/27/2017   Marketing - Connection Agreement               CONSENT TO ASSIGN BY FIELDWOOD TO OFFSHORE TIE IN                      FIELDWOOD, AMBERJACK PIPELINE, EMPIRE DEEPWATER LLC                      Fieldwood Energy LLC      GI 116 Lease G13944                                                          W & T OFFSHORE INC                                                 $0.00 Assume and (i) assign to Credit Bid
                                                                       AGREEMENT BY AMBERJACK PIPELINE AND EMPIRE                                                                                                                                                                                                                                                                                      Purchaser (pursuant to the Plan and the
                                                                       DEEPWATER LLC AND ADDENDUM TO CONSENT TO ASSIGN                                                                                                                                                                                                                                                                                   Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                       account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                         (ii) allocate pursuant to the Divisive      x         x
                                                                                                                                                                                                                                                                                                                                                                                                         Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                         Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                  Purchase Agreement)
  1075       6/8/2017   Marketing - Lease of Platform Space            FIELDWOOD LEASES PLATFORM SPACE AT ST 292 from Manta Fieldwood, Manta Ray Offshore Gathering Company, L.L.C.                                    Fieldwood Energy LLC      ST 295 Lease G05646                                                          APACHE OFFSHORE INVESTMENT GP, BRISTOW                             $0.00       Assume and allocate pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       Ray Offshore Gathering Company, L. L. C.                                                                                                                                                                                                               US LLC, TAMPNET INC                                                                     divisive mergers
  1076                  Non-Oilfield Services                          Amendment to Master Subscription Agreement effective Jan 1, 2016 FILETRAIL INC                                                                  Fieldwood Energy LLC      n.a.                                                                         n.a.                                                           $2,344.52       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1077                  Oilfield Services                              777817_PO Terms & Conditions dated effective 01/15/2019                FITZGERALD INSPECTION, INC.                                              Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1078                  Oilfield Services                              503898_Master_Service_Contract Effective_11-1-2013                     FLUID CRANE & CONSTRUCTION                                               Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1079                  Oilfield Services                              Fluids Consultant                                                      FLUID TECHNOLOGY SERVICE INTERNATIONAL LLC                               Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1080                  Oilfield Services                              530551_Master Services Agreement dated effective 08/13/2015            FMC TECHNOLOGIES INC                                                     Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1081       1/1/1994   Marketing - Connection Agreement               Tie in Agreement between ForceEnergy Gas Exploration, Inc. and         ForceEnergy Gas Exploration, Inc. and Shell Oil Company                                            SM132 Lease G02282, SM 149 Lease G02592                                                                                                         $0.00     Assume and (i) assign to Credit Bid
                                                                       Shell Oil Company                                                                                                                                                                                                                                                                                                                 Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                                                                                                                                                                           Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                         account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x                   x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
  1082      11/8/1995   Letter Agreement - Other Land                  LETTER AGREEMENT BY AND BETWEEN FORCENERGY GAS                         FORCENERGY GAS EXPLORATION INC. AND ENERGY INVESTMENTS                                             VR 380 Lease G02580                                                                                                                             $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       EXPLORATION INC. AND ENERGY INVESTMENTS INC.                           INC.                                                                                                                                                                                                                                                                Divisive Mergers
  1083      4/17/1996   Joint Development / Venture / Exploration      Plan of Development by and between Shell Offshore Inc, BP              FORCENERGY GAS EXPLORATION INC. AND ENERGY INVESTMENTS Fieldwood Energy LLC                        GC 200 Lease G12209, GC 201 Lease G12210, GC 244 Lease G11043                RED WILLOW OFFSHORE LLC, TALOS ENERGY                              $0.00      Assume and assign to Credit Bid
                        Agreements                                     Exploration and Oil, Inc and marathon oil compnay dated effective 17   INC.; Plan of Development by and between Shell Offshore Inc, BP                                                                                                                 OFFSHORE, LLC, WILD WELL CONTROL INC,                                                  Purchaser
                                                                       Apr 1996.                                                              Exploration and Oil, Inc and marathon oil compnay dated effective 17 Apr                                                                                                        CHEVRON USA INC, W & T ENERGY VI LLC, SHELL
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                              1996.                                                                                                                                                                           TRADING (US) COMPANY



  1084                  Oilfield Services                              700468_Master Services Agreement dated effective 06/20/2019            FOREFRONT EMERGENCY MANAGEMENT LP                                        Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                                                                                                                  Divisive Mergers
  1085      2/25/2004   Joint Operating Agreement                      Ratification and Amdt. Of Operating Agreement eff. 2-25-2004 b/b       Forest Oil Corporation et al                                             Fieldwood Energy          WD 34 Lease G03414                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       Forest Oil Corporation et al                                                                                                                    Offshore LLC                                                                                                                                                                               Divisive Mergers
  1086      7/20/2004   Other Handling / Stabilization Agreements      PHA eff. 7-20-2004 b/b Forest Oil Corporation, as operator and co-     Forest Oil Corporation, as operator and co-owner of the WD 34 A PF and   Fieldwood Energy          WD 34 Lease G03414                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                       owner of the WD 34 A PF and Red Willow Offshore, LLC, et al, as        Red Willow Offshore, LLC, et al, as producers                            Offshore LLC                                                                                                                                                                               Divisive Mergers                   x
                                                                       producers
  1087       4/5/1972   Farmout Agreement                              Farmout Agmt by and between Forest Oil Corporation, et al and          Forest Oil Corporation, et al and Pelto Oil Company, et al                                         SS 249 Lease G01030                                                          TALOS ERT LLC, W & T ENERGY VI LLC                                 $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       Pelto Oil Company, et al                                                                                                                                                                                                                                                                                                                   Divisive Mergers
  1088      2/25/2004   Farmout Agreement                              Farmout Agmt eff. 2-25-2004 b/b Forest Oil Corporation, Texas          Forest Oil Corporation, Texas Standard Oil Company, Noble Energy, Inc.   Fieldwood Energy          WD 34 Lease G03414                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                       Standard Oil Company, Noble Energy, Inc. and Pioneer Natural           and Pioneer Natural Resources USA, Inc., as Farmors, and Houston         Offshore LLC                                                                                                                                                                               Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       Resources USA, Inc., as Farmors, and Houston Energy, L.P., as          Energy, L.P., as Farmee
                                                                       Farmee
  1089                  Oilfield Services                              700602_Master Services Agreement dated effective 10/09/2014            FORUM US INC                                                             Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1090       4/1/2006   Right of Way                                   Frances L. Welch Perry                                                 Frances L. Welch Perry                                                                             WC 66                                                                                                                                           $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                                                                                                                  Divisive Mergers
  1091       4/1/2006   Right of Way                                   Frances L. Welch Perry ETAL                                            Frances L. Welch Perry ETAL                                                                        WC 66                                                                                                                                           $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                                                                                                                  Divisive Mergers
  1092                  Non-Oilfield Services                          Janitorial Services Agreement / Master Services Contract effective     FRANCIS JANITORIAL SERVICES INC                                          Fieldwood Energy LLC      n.a.                                                                         n.a.                                                           $2,632.26      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       01/01/2014                                                                                                                                                                                                                                                                                                                                    Purchaser
  1093                  Oilfield Services                              Drilling: Tubular Handling; Casing Running Service                     FRANK'S INTERNATIONAL LLC                                                Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1094       8/7/2014   Elections                                      MP 259 A-7 Recompletion Proposal Election: McMoRan elects not to Freeport-McMoRan Oil & Gas                                                     Fieldwood Energy LLC      MP 259 Lease G07827                                                          MCMORAN OIL & GAS LLC                                              $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       participate in A-7 welll to Tex W-5 Sand                                                                                                                                                                                                                                                                                                   Divisive Mergers
  1095      11/5/2014   Other Misc.                                    MP 259 A-7 Recompletion Request for extneion of Timely           Freeport-McMoRan Oil & Gas                                                     Fieldwood Energy LLC      MP 259 Lease G07827                                                          MCMORAN OIL & GAS LLC                                              $0.00      Assume and Allocate Pursuant to
                                                                       Operations: Request timely operations extension for propoed A-7                                                                                                                                                                                                                                                                            Divisive Mergers                   x
                                                                       well
  1096                  Oilfield Services                              700620_Joinder dated effective 11/15/2018                        FUGRO GEOSERVICES, INC                                                         Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1097      6/30/2020   Other                                          Consulting Agreement                                                   G. MATT MCCARROLL                                                        Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1098      6/30/2020   Other                                          Separation and Release Agreement                                       G. MATT MCCARROLL                                                        Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1099                  Oilfield Services                              777869_Master Services Agreement dated effective 12/05/2018            GAIA EARTH SCIENCES LIMITED                                              Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1100                  Oilfield Services                              777877_Master Services Agreement dated effective 02/11/2019            GATE                                                                     Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1101                  Oilfield Services                              700651_Master Services Agreement dated effective 07/01/2014            GAUGINGS UNLIMITED LLC                                                   Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1102                  Oilfield Services                              Turbines / Compressor Equipment Purchases and Maintainence             GE OIL & GAS COMPRESSION SYSTEMS, LLC                                    Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
                                                                                                                                                                                                                                            Page 38 of 61
                                                                                                              Case 20-33948 Document 1456 Filed in TXSB on 06/02/21 Page 43 of 65
Fieldwood Energy, LLC, et al.
Prepared June 2, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                             Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                  Cure Estimate                                                       Credit Bid
    #                                  Contract Category                                    Contract Description [1][2]                                          Known Contract Counterparties [3]                          Debtor Entities [4]                             Associated Leases [5]                                           Related Lease Parties [6]                                      Proposed Contract Treatment [8]          FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                          [7]                                                            Purchaser
  1103                   Oilfield Services                             557242_Master Services Agreement dated effective 11/01/2013             GE OIL & GAS LOGGING SERVICES INC                                          Fieldwood Energy LLC    n.a.                                                                        n.a.                                                               $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1104                   Oilfield Services                             555510_MSA dated effective 02/09/2015; Joinder effective                GE OIL & GAS PRESSURE CONTROL LP (Hydril)                                  Fieldwood Energy LLC    n.a.                                                                        n.a.                                                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       04/02/2019; Joinder effective 05/14/2019                                                                                                                                                                                                                                                                                                       Divisive Mergers
  1105                   Non-Oilfield Services                                                                                                 GEOCOMPUTING GROUP LLC                                                     Fieldwood Energy LLC    n.a.                                                                        n.a.                                                        $137,685.20        Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1106                   Oilfield Services                             Geological and Geophysical Integrated Modeling                          GEOLOGICAL & GEOPHYSICAL INTEGRATED MODELING                               Fieldwood Energy LLC    n.a.                                                                        n.a.                                                               $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1107                   Oilfield Services                             777549_Master Services Agreement dated effective 12/17/2017             GIR SOLUTIONS LLC                                                          Fieldwood Energy LLC    n.a.                                                                        n.a.                                                               $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1108                   Oilfield Services                             Tank & Vessel Builder                                                   GLOBAL VESSEL & TANK, LLC                                                  Fieldwood Energy LLC    n.a.                                                                        n.a.                                                               $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1109      12/31/2007 Acquisition / PSA / Other Purchase or Sale      PURCHASE AND SALE AGREEMENT BY AND BETWEEN GOM                          GOM SHELF LLC AND WILD WELL CONTROL INC.                                   Fieldwood Energy LLC    GI 40 Lease 128, GI 41 Lease 129, GI 41 Lease 130, GI 47 Lease 133, GI 48 APACHE SHELF EXPLORATION LLC, BP AMERICA                             $0.00     Assume and (i) assign to Credit Bid
                       Agreements                                      SHELF LLC AND WILD WELL CONTROL INC.                                                                                                                                       Lease 134, WD 69 Lease 181, WD 70 Lease 182                               PRODUCTION COMPANY                                                           Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                                                                                                                                                                           Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                         account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
  1110      3/28/2005    Property Participation & Exchange             PARTICIPATION AGREEMENT BY AND BETWEEN GOM SHELF                        GOM SHELF LLC BY APACHE CORPORATION AND RIDGEWOOD                          Fieldwood Energy LLC    WD 94 Lease 839, WD 95 Lease G01497, WD 96 Lease G01498                                                                                        $0.00      Assume and assign to Credit Bid
                         Agreements                                    LLC BY APACHE CORPORATION AND RIDGEWOOD ENERGY                          ENERGY CORPORATION                                                                                                                                                                                                                                                    Purchaser                                 x
                                                                       CORPORATION
  1111      12/19/2007 Letter Agreement - Other Land                   Retention of 2007 AFEs rather than issue 2008 AFEs by and               GOM Shelf LLC Chevron U.S.A. Inc.                                          GOM Shelf LLC           GI 39 Lease 127, GI 40 Lease 128, GI 41 Lease 129, GI 41 Lease 130, GI 47 APACHE SHELF EXPLORATION LLC, BP AMERICA                             $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       between GOM Shelf LLC Chevron U.S.A. Inc.                                                                                                                                  Lease 133, GI 46 Lease 132, GI 48 Lease 134, GI 52 Lease 177              PRODUCTION COMPANY                                                                       Purchaser
  1112      7/18/2007    Water Bottom Contracts                        Renewal of term Contract No. 194 with State of LA by and between        GOM Shelf LLC State of LA State Land Office                                GOM Shelf LLC           GI 43 Et al. Lease 175                                                    APACHE SHELF EXPLORATION LLC, BP AMERICA                             $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       GOM Shelf LLC State of LA State Land Office                                                                                                                                                                                                          PRODUCTION COMPANY                                                                       Purchaser
  1113       7/2/2012    Water Bottom Contracts                        Renewal of term Contract No. 194 with State of LA by and between        GOM Shelf LLC State of LA State Land Office                                GOM Shelf LLC           AREA 5 GI 43 Lease 175                                                    APACHE SHELF EXPLORATION LLC, BP AMERICA                             $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       GOM Shelf LLC State of LA State Land Office                                                                                                                                                                                                          PRODUCTION COMPANY                                                                       Purchaser
  1114       7/6/2017    Water Bottom Contracts                        Renewal of term Contract No. 194 with State of LA by and between        GOM Shelf LLC State of LA State Land Office                                GOM Shelf LLC           GI 43 Et al. Lease 175                                                    APACHE SHELF EXPLORATION LLC, BP AMERICA                             $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       GOM Shelf LLC State of LA State Land Office                                                                                                                                                                                                          PRODUCTION COMPANY                                                                       Purchaser
  1115      11/21/2019 Letter Agreement - Other Land                   Letter Agreement SS 198 J-11 Well zone shift: Zone shift                GOM Shelf Offshore LLC and Talos Energy Offshore LLC                       GOM Shelf LLC           SS 198 Lease 593                                                          RENAISSANCE OFFSHORE, LLC, TALOS                                     $0.00      Assume and Allocate Pursuant to
                                                                       recommended and election fron HO to HG sand by and between                                                                                                                                                                                           PRODUCTION LLC                                                                        Divisive Mergers                   x
                                                                       GOM Shelf Offshore LLC and Talos Energy Offshore LLC
  1116                   Oilfield Services                             529966_Master Services Agreement dated effective 11/01/2013             GREENE'S ENERGY GROUP, LLC                                                 Fieldwood Energy LLC    n.a.                                                                        n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1117                   Oilfield Services                           Pressure Testing, Pipleine Flushes, Flowback Equipment, Tree,             GREENES HOLDING CORPORATION                                                Fieldwood Energy LLC    n.a.                                                                        n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                     Valve and Wellhead Services                                                                                                                                                                                                                                                                                                                     Purchaser
  1118      11/21/2016 Well / Prospect Proposals                     by and between Fieldwood Energy Offshore LLC and GS E&R                   GS E&R America Offshore, LLC                                               Fieldwood Energy        GI 94 Lease G02163, SS 79 Lease G15277, VR 332 Lease G09514, WD 34                                                                             $0.00      Assume and assign to Credit Bid
                                                                     America Offshore, LLC: Offer to Purchase GS E &R America                                                                                             Offshore LLC            Lease G03414                                                                                                                                                       Purchaser                                 x
                                                                     Offshore, LLC's Interest in GI 94, SS 79, VR 332 and WD 34
  1119       10/1/2016 Assignment of Oil & Gas Leasehold Interest(s) by and between Fieldwood Energy Offshore LLC and GS E&R                   GS E&R America Offshore, LLC; Fieldwood Energy Offshore LLC; Bureau Fieldwood Energy               GI 94 Lease G02163, SS 79 Lease G15277, VR 332 Lease G09514, WD 34                                                                             $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                     America Offshore, LLC:                                                    of Ocean Energy Management                                          Offshore LLC                   Lease G03414                                                                                                                                                            Purchaser
  1120                 Oilfield Services                             528563_Master_Service_Contract Effective_11-1-2013                        GULF COAST MARINE FABRICATORS, INC                                  Fieldwood Energy LLC           n.a.                                                               n.a.                                                                        $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1121                   Oilfield Services                             530974_Master Services Agreement dated effective 11/01/2013             GULF CRANE SERVICES, INC.                                                  Fieldwood Energy LLC    n.a.                                                                        n.a.                                                               $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1122                   Oilfield Services                             500963_Master_Service_Contract Effective_7-1-2019                       GULF ISLAND SERVICES, LLC                                                  Fieldwood Energy LLC    n.a.                                                                        n.a.                                                               $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1123                   Oilfield Services                             700921_Rental Agreement dated effective 04/10/2015                      GULF OFFSHORE RENTALS LLC                                                  Fieldwood Energy LLC    n.a.                                                                        n.a.                                                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                                                                                                                      Divisive Mergers
  1124      11/17/1978 Farmout Agreement                               Farmout Agreement dated November 17,1978 between Gulf Oil               Gulf Oil Corporation and Shell Oil Company                                 Fieldwood Energy        SP 61 Lease G01609                                                                                                                             $0.00     Assume and (i) assign to Credit Bid
                                                                       Corporation and Shell Oi! Company covering the Northeast Quarter                                                                                   Offshore LLC                                                                                                                                                                   Purchaser (pursuant to the Plan and the
                                                                       (NE/4) of that certain Oil and Gas Lease dated July 1,1967 bearing                                                                                                                                                                                                                                                                  Credit Bid Purchase Agreement) on
                                                                       Serial No. OCS-G 1609, South Pass Area Block 61.                                                                                                                                                                                                                                                                                  account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
  1125      4/28/1982    Letter Agreement - Other Land                 Letter Agreement dated April 28,1982 between Gulf Oil Corporation Gulf Oil Corporation and Shell Oil Company                                       Fieldwood Energy        SP 61 Lease G01609                                                                                                                             $0.00     Assume and (i) assign to Credit Bid
                                                                       and Shell Oil Company evidencing an agreement for Gulf Oil                                                                                         Offshore LLC                                                                                                                                                                   Purchaser (pursuant to the Plan and the
                                                                       Company to install a Drilling Platform in the Northeast Quarter (NE/4)                                                                                                                                                                                                                                                              Credit Bid Purchase Agreement) on
                                                                       South Pass Area Block 61.                                                                                                                                                                                                                                                                                                         account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
  1126      11/1/1972    Operating Agreement - Other                   b/b Gulf Oil Corporation, Mobil Oil Corporation, Pennzoil Offshore      Gulf Oil Corporation, Mobil Oil Corporation, Pennzoil Offshore Gas                                 MP 138 G02191, MP 140 Lease G02193, MP 146 G02195, SP 49 Lease              JX NIPPON OIL EXPLORATION USA LTD                                  $0.00      Assume and Allocate Pursuant to
                                                                       Gas Operators, Inc. , and Pennzoil Louisiana and Texas Offshore,        Operators, Inc. , and Pennzoil Louisiana and Texas Offshore, Inc. , as                             G02177                                                                                                                                                          Divisive Mergers                   x
                                                                       Inc. , as amended                                                       amended
  1127      11/1/1980    Joint Operating Agreement                     Operating Agreement, Main Pass Area, Blocks 77 and 78, Gulf of          Gulf Oil Corporation, Texoma Production Company, The Anschutz              Fieldwood Energy        MP 77 Lease G04481                                                                                                                             $0.00      Assume and Allocate Pursuant to
                                                                       Meidco, dated effective November 1, 1980,between Gulf Oil               Corporation, NICOR Exploration                                             Offshore LLC                                                                                                                                                                            Divisive Mergers
                                                                       Corporation, Texoma Production'Company, The Anschutz                    Company, and The Superior Oil Company
                                                                       Corporation, NICOR Exploration
                                                                       Company, and The Superior Oil Company, covering the federal Oil                                                                                                                                                                                                                                                                                                               x                             x
                                                                       and Gas Lease OCS-G 4481, Blocks 77>and78 Main Pass Area,
                                                                       Offshore Louisiana, a true copy of the original is recorded in C.O.B.
                                                                       592, Folio 658,
                                                                       Plaquemines Parish, Louisiana.
  1128      1/31/2014    Construction Agreements                       Construction and Coordination Agreement by and among Gulf Star          Gulf Star One, LLC, Noble Energy, Inc. (Fieldwood is successor-in-interest Fieldwood Energy LLC    MC 948 Lease G28030, MC 949 Lease G32363, MC 992 Lease G24133, MC ECOPETROL AMERICA LLC, TALOS ENERGY                                          $0.00      Assume and assign to Credit Bid
                                                                       One, LLC, Noble Energy, Inc. (Fieldwood is successor-in-interest to     to Noble Energy, Inc.), Ecopetrol America Inc., Samson Offshore, LLC and                           993 Lease G24134                                                  OFFSHORE, LLC                                                                                    Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       Noble Energy, Inc.), Ecopetrol America Inc., Samson Offshore, LLC       Marathon Oil Company effective January 31, 2014.
                                                                       and Marathon Oil Company effective January 31, 2014.
  1129     Effective as Marketing - PHA                                Gulstar One LLC, Noble Energy, Inc., Ecopetrol America, Inc.,           Gulstar One LLC, Noble Energy, Inc., Ecopetrol America, Inc., Samson                               MC 948 Lease G28030                                                         ECOPETROL AMERICA LLC, TALOS ENERGY                                $0.00      Assume and assign to Credit Bid
           of 7/1/2016                                                 Samson Offshore Mapleleaf, LLC and Maraton Oil Company. Noble,          Offshore Mapleleaf, LLC and Maraton Oil Company. Noble, Ecopetrol,                                                                                                             OFFSHORE, LLC                                                                          Purchaser                                 x
                                                                       Ecopetrol, Samson and Marathon Oil Company                              Samson and Marathon Oil Company
  1130       Effective   Marketing - PHA                               Gulstar One, Noble Energy, Inc, Ecopetrol America Inc., Samson          Gulstar One, Noble Energy, Inc, Ecopetrol America Inc., Samson Offshore                            MC 948 Lease G28030                                               ECOPETROL AMERICA LLC, TALOS ENERGY                                          $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
             8/4/2016                                                  Offshore Mapleleaf, Inc and Marathon Oil Company                        Mapleleaf, Inc and Marathon Oil Company                                                                                                                              OFFSHORE, LLC                                                                                    Purchaser
  1131      11/5/2013    Letter Agreement - Other Land                 Vote to end Appraisal ops between the Gunflint Parnters                 Gunflint Partners                                                       Fieldwood Energy LLC       MC 948 Lease G28030, MC 949 Lease G32363, MC 992 Lease G24133, MC ECOPETROL AMERICA LLC, TALOS ENERGY                                          $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                  993 Lease G24134                                                  OFFSHORE, LLC                                                                                    Purchaser
  1132                   Oilfield Services                             536275_Master Services Agreement dated effective 03/10/2014             GYRODATA, INC                                                              Fieldwood Energy LLC    n.a.                                                              n.a.                                                                         $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1133       7/9/2012    Joint Operating Agreement                     Offshore Operating Agreement (Ship ShOperating Agreementl 176           Hall-Houston Exploration IV, L.P, as Operator and GOM Offshore             Fieldwood Energy        SS 176 Lease G33646                                                                                                                            $0.00      Assume and Allocate Pursuant to
                                                                       Prospect OCS-G 33646) Originally by and between Hall-Houston            Exploration I, LLC and Apache Corporation as Non-Operators                 Offshore LLC                                                                                                                                                                            Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       Exploration IV, L.P, as Operator and GOM Offshore Exploration I,
                                                                       LLC and Apache Corporation as Non-Operators
  1134       3/2/2016    Withdrawal Agreement                          by and between Fieldwood Energy LLC and Hall-Houston Exploration        Hall-Houston Exploration IV, L.P.                                          Fieldwood Energy LLC    SS 176 Lease G33646                                                                                                                            $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       IV, L.P.: Hall Houston withdrawal Agreement                                                                                                                                                                                                                                                                                                Divisive Mergers
  1135       9/1/1988    Operating Agreement - Other                   Ownership and Operating Agreement BY Hall-Houston Offshore,             Hall-Houston Offshore, Exxon Corporation, Ridgewood, et al, Amerada                                HI 176 Lease G27509                                                                                                                            $0.00      Assume and assign to Credit Bid
                                                                       Exxon Corporation, Ridgewood, et al and Amerada Hess Coropration        Hess Coropration                                                                                                                                                                                                                                                      Purchaser                                 x

  1136                   Oilfield Services                             500672_Master Services Agreement dated effective 11/01/2013;            HALLIBURTON ENERGY SERVICES                                                Fieldwood Energy LLC    n.a.                                                                        n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       Amendment dated effective 07/06/2016                                                                                                                                                                                                                                                                                                          Purchaser
  1137       3/7/1996    Joint Development / Venture / Exploration     Letter Agreement by and between Hardy Oil & Gas USA, Inc., British-     Hardy Oil & Gas USA, Inc., British-Borneo Exploration by Hardy Oil & Gas                           GA 151 Lease G15740                                                         ENVEN ENERGY VENTURES LLC                                          $0.00      Assume and Allocate Pursuant to
                         Agreements                                    Borneo Exploration by Hardy Oil & Gas USA, inc., British Borneo         USA, inc., British Borneo Exploration, Inc. and Zilkha Energy Company                                                                                                                                                                                              Divisive Mergers                   x
                                                                       Exploration, Inc. and Zilkha Energy Company
  1138      2/26/1996    Joint Development / Venture / Exploration     Hardy Oil & Gas USA, Inc., British-Borneo Exploration, Inc. and         Hardy Oil & Gas USA, Inc., British-Borneo Exploration, Inc. and Zilkha                             GA 151 Lease G15740                                                         ENVEN ENERGY VENTURES LLC                                          $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                         Agreements                                    Zilkha Energy Company                                                   Energy Company                                                                                Page 39 of 61                                                                                                                                                        Divisive Mergers
                                                                                                              Case 20-33948 Document 1456 Filed in TXSB on 06/02/21 Page 44 of 65
Fieldwood Energy, LLC, et al.
Prepared June 2, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                      Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                  Cure Estimate                                                Credit Bid
    #                                 Contract Category                                    Contract Description [1][2]                                         Known Contract Counterparties [3]                          Debtor Entities [4]                               Associated Leases [5]                                           Related Lease Parties [6]                                     Proposed Contract Treatment [8]    FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                          [7]                                                     Purchaser
  1139                  Oilfield Services                              777856_Master Services Agreement dated effective 01/16/2019           HARDY OILFIELD SERVICE LLC                                                Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1140      6/15/2012   Marketing - Connection Agreement               CONNECTION AGREEMENT BETWEEN HARVEST-MARKS                            HARVEST-MARKS PIPELINE, LLC AND APACHE CORPORATION FOR                                              MP 140 Lease G02193                                                          JX NIPPON OIL EXPLORATION USA LTD                                  $0.00     Assume and Allocate Pursuant to
                                                                       PIPELINE, LLC AND APACHE CORPORATION FOR 10" CRUDE                    10" CRUDE OIL LINE                                                                                                                                                                                                                                                  Divisive Mergers             x
                                                                       OIL LINE
  1141                  Oilfield Services                              501029_Master Services Agreement dated effective 12/01/2013           HB RENTALS LC                                                             Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1142                  Non-Oilfield Services                          Annual contract and quarterly installment agreement                   HCL MECHANICAL SERVICES. LLC                                              Fieldwood Energy LLC      n.a.                                                                         n.a.                                                           $2,559.04     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1143       1/1/2019   Non-Oilfield Services                          Administrative Services Agreement                                     HEALTH CARE SERVICE CORP                                                  Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1144      3/30/2009   Property Participation & Exchange              Participation Agreement dated March 30, 2009 between Helis Oil &      Helis Oil & Gas Company, L.L.C. , et al and Challenger Minerals Inc.      Fieldwood Energy SP       SS 252 Lease G01529                                                          BADGER OIL CORPORATION, CL&F RESOURCES                             $0.00     Assume and allocate pursuant to
                        Agreements                                     Gas Company, L.L.C. , et al and Challenger Minerals Inc.                                                                                        LLC                                                                                                    LP, HELIS OIL & GAS COMPANY LLC, HOUSTON                                           divisive mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                              ENERGY LP, HOUSTON ENERGY HOLDINGS, LLC,
                                                                                                                                                                                                                                                                                                                              SANARE ENERGY PARTNERS, LLC
  1145      3/30/2009   Operating Agreement - Other                    Memorandum of Offshore Operating Agreement and Financing              Helis Oil & Gas Company, L.L.C. et al                                     Fieldwood Energy LLC;     SS 252 Lease G01529                                                          BADGER OIL CORPORATION, CL&F RESOURCES                             $0.00     Assume and allocate pursuant to
                                                                       Agreement dated March 30, 2009 between Helis Oil & Gas                                                                                          Fieldwood Energy SP                                                                                    LP, HELIS OIL & GAS COMPANY LLC, HOUSTON                                           divisive mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                       Company, L.L.C. et al                                                                                                                           LLC                                                                                                    ENERGY LP, HOUSTON ENERGY HOLDINGS, LLC,
                                                                                                                                                                                                                                                                                                                              SANARE ENERGY PARTNERS, LLC
  1146      3/30/2009   Joint Operating Agreement                      Offshore Operating Agreement dated March 30 2009 between Helis Helis Oil & Gas Company, L.L.C., Operator, and Houston Energy, LP, et al, Fieldwood Energy SP              SS 252 Lease G01529                                                          BADGER OIL CORPORATION, CL&F RESOURCES                             $0.00     Assume and allocate pursuant to
                                                                       Oil & Gas Company, L.L.C., Operator, and Houston Energy, LP, et al, Non-operators                                                        LLC                                                                                                           LP, HELIS OIL & GAS COMPANY LLC, HOUSTON                                           divisive mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                       Non-operators; as Ratified and Amended by Ratification And                                                                                                                                                                                             ENERGY LP, HOUSTON ENERGY HOLDINGS, LLC,
                                                                       Amendment of Operating Agreement dated March 16, 2012                                                                                                                                                                                                  SANARE ENERGY PARTNERS, LLC
  1147      10/19/2015 Operating Agreement - Other                     by and between Fieldwood Energy LLC and Helis Oil and Gas           Helis Oil and Gas Company L.L.C.                                     Fieldwood Energy LLC             HI 129 Lease G01848                                                          W & T OFFSHORE INC, HELIS OIL & GAS COMPANY                        $0.00     Assume and Allocate Pursuant to
                                                                       Company L.L.C.: Contract Operations Agreement #18 Helis well                                                                                                                                                                                           LLC, HELIS OIL & GAS CO, CALYPSO                                                   Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                                                                                                                                                                                                                                                                              EXPLORATION LLC, CHEYENNE PETROLEUM
                                                                                                                                                                                                                                                                                                                              COMPANY, MAGNUM HUNTER PRODUCTION INC
  1148                  Oilfield Services                              777516-Daywork Drilling Contract dated 7/17/2018                      HELIX ENERGY SOLUTIONS GROUP INC                                          Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1149       4/1/2013 Other Services Agreements                        Response Resources Agreement                                          Helix Energy Solutions Group, Inc.                                                                  Area wide                                                                                                                                       $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
            12/10/2010                                                 Utilization Agreement                                                                                                                                                                                                                                                                                                                        Purchaser
  1150                 Oilfield Services                               557021-Daywork Drilling Contract dated 1-31-2012                      HELMERICH & PAYNE INT'L DRILLING CO                                       Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1151                  Non-Oilfield Services                          PCOOSA Usage (January and December 2020)                              HGC CONSULTING                                                            Fieldwood Energy LLC      n.a.                                                                         n.a.                                                         $16,500.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1152      8/15/1991   Operating Agreement - Other                    HI A442 Operating Agreement C-XX-XXXXXXX                              HI A442 OA C-XX-XXXXXXX                                                   Fieldwood Energy LLC      HI A442 Lease G11383                                                                                                                            $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                                                                                                                                                                                                                                                                                                                                                                 Divisive Mergers
  1153                  Oilfield Services                              531398_Master Services Agreement dated effective 12/09/2013           HOLE OPENER CORP                                                          Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1154                  Oilfield Services                              Rigging Supplies                                                      HOLLOWAY HOUSTON                                                          Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                                                                                                                                                                                                                                                                                                                                                                 Divisive Mergers
  1155       5/1/2019   Joint Operating Agreement                      Santiago / Santa Cruz Joint Operating Agreement dated effective         Houston Energy Deepwater Ventures I, LLC; Red Willow Offshore           Fieldwood Energy LLC      MC 519 Lease G27278                                                          BP EXPLORATION & PRODUCTION INC, HOUSTON                           $0.00     Assume and assign to Credit Bid
                                                                       May 1, 2019, by and between Fieldwood, Red Willow and HEDV,                                                                                                                                                                                            ENERGY DEEPWATER VENTURES I, RED WILLOW                                               Purchaser
                                                                       which governs the operating rights interest on that certain oil and gas                                                                                                                                                                                OFFSHORE LLC
                                                                       lease OCS-G 27278 (MC 519) as amended                                                                                                                                                                                                                                                                                                                                            x
                                                                       (a) by that certain First Amendment to the Santiago / Santa Cruz
                                                                       JOperating Agreement made effective 31 May 2019 by and between
                                                                       Fieldwood, Red Willow and HEDV
  1156      10/15/2018 Joint Operating Agreement                       Joint Operating Agreement by and among BP Exploration &           Houston Energy Deepwater Ventures I, LLC; Red Willow Offshore, LLC            Fieldwood Energy LLC      MC 519 Lease G27278                                                          BP EXPLORATION & PRODUCTION INC, HOUSTON                           $0.00     Assume and assign to Credit Bid
                                                                       Production Inc., Fieldwood Energy LLC, Red Willow Offshore, LLC                                                                                                                                                                                        ENERGY DEEPWATER VENTURES I, RED WILLOW                                               Purchaser
                                                                       and Houston Energy Deepwater Ventures I, LLC made effective as of                                                                                                                                                                                      OFFSHORE LLC
                                                                       October 15, 2018 and as amended by                                                                                                                                                                                                                                                                                                                                               x
                                                                       a) that First Amendment to the CPN Joint Operating Agreement
                                                                       made effective 31 May 2019.

  1157      3/12/2019   Letter Agreement - Operating Agreement         Letter Agreement by and between Fieldwood Energy LLC, Red             Houston Energy Deepwater Ventures I, LLC; Red Willow Offshore, LLC        Fieldwood Energy LLC      MC 519 Lease G27278                                                          BP EXPLORATION & PRODUCTION INC, HOUSTON                           $0.00     Assume and assign to Credit Bid
                                                                       Willow Offshore and HEDVI waiving certain requirements under the                                                                                                                                                                                       ENERGY DEEPWATER VENTURES I, RED WILLOW                                               Purchaser                           x
                                                                       Operating Agreement for Project Team                                                                                                                                                                                                                   OFFSHORE LLC
  1158      6/10/2019   Joint Development / Venture / Exploration      Genovesa Development Plan by and between Fieldwood Energy             Houston Energy Deepwater Ventures I, LLC; Red Willow Offshore, LLC        Fieldwood Energy LLC      MC 519 Lease G27278                                                          BP EXPLORATION & PRODUCTION INC, HOUSTON                           $0.00     Assume and assign to Credit Bid
                        Agreements                                     LLC, Red Willow Offshore and HEDVI approving the development of                                                                                                                                                                                        ENERGY DEEPWATER VENTURES I, RED WILLOW                                               Purchaser                           x
                                                                       the Genovesa Discovery on MC 519                                                                                                                                                                                                                       OFFSHORE LLC
  1159       5/1/2007   Joint Operating Agreement                      Joint Operating Agreement - Santiago Prospect, dated effective 1      Houston Energy Deepwater Ventures I, LLC; Red Willow Offshore; BP         Fieldwood Energy LLC      MC 519 Lease G27278, MC 563 Lease G21176                                     BP EXPLORATION & PRODUCTION INC, HOUSTON                           $0.00     Assume and assign to Credit Bid
                                                                       May 2007 by and between Noble Energy, Inc (as predecessor in          Exploration & Production Inc.; Kosmos Energy GOM Op; Ridgewood S                                                                                                                 ENERGY DEEPWATER VENTURES I, RED WILLOW                                               Purchaser
                                                                       interest to Fieldwood Energy LLC) as Operator and Red Willow          Santa Cruz; ILX Prospect Santa Cruz                                                                                                                                              OFFSHORE LLC
                                                                       Offshore, LLC and HE&D Offshore, L.P. covering MC 519 and MC
                                                                       563 and superseded by that certain Unit Operating Agreement
                                                                       (Offshore Operating Agreement) dated dated effective January 1,
                                                                       2009, originally by and between Noble Energy, Inc. (as predecessor
                                                                       in interest of Fieldwood), as Operator, and BP, Red Willow and
                                                                       HE&D Offshore, L.P. as Non-Operators, as amended
                                                                       (a)by that certain First Amendment of the Unit Operating Agreement
                                                                       and Establishment of Lease Offshore Operating Agreements, dated
                                                                       effective as of October 10, 2014, by and among BP, Red Willow,
                                                                       HEDV, Noble Energy, Inc. (as predecessor in interest of Fieldwood),                                                                                                                                                                                                                                                                                                              x
                                                                       Deep Gulf Energy III, LLC, Ridgewood South Santa Cruz, LLC and
                                                                       ILX Prospect South Santa Cruz, LLC and
                                                                       (b)by that certain Second Amendment of the Offshore Operating
                                                                       Agreement, dated effective as of October 15, 2018, by and among
                                                                       BP, Red Willow, HEDV and Fieldwood and
                                                                       (c) by by that certain Third Amendment of the Offshore Operating
                                                                       Agreement, dated effective as of 1 May 2019, by and among BP,
                                                                       Red Willow, HEDV and Fieldwood and
                                                                       (d) by that certain Fourth Amendment of the Offshore Operating
                                                                       AGreement, dated effective as of 31 MAy 2019 by and among Red
                                                                       Willow, HEDV and Fieldwood.

  1160       6/1/2012   Joint Operating Agreement                      Joint Operating Agreement made and entered into effective 1 jun 12,   Houston Energy Deepwater Ventures V, LLC; Red Willow Offshore, LLC;       Fieldwood Energy LLC      MC 697 Lease G28021, MC 698 Lease G28022, MC 742 Lease G32343                HOUSTON ENERGY DEEPWATER VENTURES V,                               $0.00     Assume and assign to Credit Bid
                                                                       among Noble Energy, Inc. LLC, Red Willow Offshore, LLC, and           W & T Energy VI, LLC                                                                                                                                                             RED WILLOW OFFSHORE LLC, W & T ENERGY VI                                              Purchaser                           x
                                                                       Houston Energy Deepwater Ventures V, LLC                                                                                                                                                                                                               LLC
  1161      10/1/2015   Unit Agreement and/or Unit Operating           Unit Agreement (754316002) by and between the Big Bend                Houston Energy Deepwater Ventures V, LLC; Red Willow Offshore, LLC;       Fieldwood Energy LLC      MC 697 Lease G28021, MC 698 Lease G28022, MC 742 Lease G32343                HOUSTON ENERGY DEEPWATER VENTURES V,                               $0.00     Assume and assign to Credit Bid
                        Agreement                                      Producers (Noble Energy Inc, W+T Energy VI, LLC, Red Willow           W & T Energy VI, LLC                                                                                                                                                             RED WILLOW OFFSHORE LLC, W & T ENERGY VI                                              Purchaser
                                                                       Offshore, LLC and HEDV V, LLC) and the US Dept of Interior dated                                                                                                                                                                                       LLC                                                                                                                       x
                                                                       29 Mar 16, but effective 1 Oct 15 and whose Exhibit A/B has been
                                                                       revised dated 18 Jan 19, but effecitve 26 OCt 18
  1162      5/16/2014   Termination / Ratification and Joinder of      Terminates Farmouts dated 05.01.13 and 06.01.13                       Houston Energy, L.P.                                                      Fieldwood Energy SP       SS 252 Lease G01529                                                          BADGER OIL CORPORATION, CL&F RESOURCES                             $0.00     Assume and allocate pursuant to
                        Operating or Other Agreements                                                                                                                                                                  LLC                                                                                                    LP, HELIS OIL & GAS COMPANY LLC, HOUSTON                                           divisive mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                              ENERGY LP, HOUSTON ENERGY HOLDINGS, LLC,
                                                                                                                                                                                                                                                                                                                              SANARE ENERGY PARTNERS, LLC
  1163      2/22/2011   Marketing - PHA                                Production Handling Agreement for Monforte Exploration Operated Humt Oil Company as Owner and Monforte Exploration LLC as Producer                                        SM 48 00786                                                                                                                                     $0.00     Assume and Allocate Pursuant to
                                                                       SMI 48 Well No. E-2 at Hunt Oil Owned and Operated SM 39        and Amendment and Ratification eff. April 1, 2013 by and between                                                                                                                                                                                                          Divisive Mergers
                                                                       Facilities effective February 22, 2011 by and between Humt Oil  Dynamic Offshore Resources, LLC as owner and successor to Hunt Oil C
                                                                       Company as Owner and Monforte Exploration LLC as Producer and
                                                                       Amendment and Ratification eff. April 1, 2013 by and between                                                                                                                                                                                                                                                                                                           x
                                                                       Dynamic Offshore Resources, LLC as owner and successor to Hunt
                                                                       Oil Company and Apache Corporation as producer and successor to
                                                                       Monforte Exploration LLC
  1164      2/17/2010   Farmout Agreement                              Farmout Agmt b/b Hunt Oil Company (Farmor) and Castex Offshore Hunt Oil Company (Farmor) and Castex Offshore Inc. and Walter Oil &                                        HI 176 Lease G27509                                                                                                                             $0.00     Assume and assign to Credit Bid
                                                                       Inc. and Walter Oil & Gas Corporation (Farmees); created HI 176 orri Gas Corporation (Farmees); created HI 176 orri                                                                                                                                                                                                                          Purchaser                           x
                                                                                                                                                                                                                                            Page 40 of 61
                                                                                                              Case 20-33948 Document 1456 Filed in TXSB on 06/02/21 Page 45 of 65
Fieldwood Energy, LLC, et al.
Prepared June 2, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                      Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                  Cure Estimate                                                Credit Bid
    #                                 Contract Category                                    Contract Description [1][2]                                          Known Contract Counterparties [3]                          Debtor Entities [4]                              Associated Leases [5]                                           Related Lease Parties [6]                                     Proposed Contract Treatment [8]    FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                          [7]                                                     Purchaser
  1165      2/24/2003   Operating Agreement - Other                    PA and Joint Operating Agreement dated 2/24/03 between Hunt            Hunt Petroleum (AEC), Inc. and LLOG Exploraiton Offshore, Inc              Fieldwood Energy LLC    SM 0040 Lease G13607, SM 0041 Lease G01192                                   SANARE ENERGY PARTNERS, LLC                                        $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                       Petroleum (AEC), Inc. and LLOG Exploraiton Offshore, Inc                                                                                                                                                                                                                                                                                     Purchaser
  1166       6/1/2003   Joint Area Agreements                          Hunt Petroleum, Devon Energy, LLOG Exploration, as ratified by         Hunt Petroleum, Devon Energy, LLOG Exploration, as ratified by Apache                              SM 40 Lease G13607, SM 41 Lease G01192                                       SANARE ENERGY PARTNERS, LLC                                        $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                       Apache Corp with letter dated 06-30-2003                               Corp with letter dated 06-30-2003                                                                                                                                                                                                                                     Purchaser
  1167       7/1/2003   Lease of Platform Space                        Lease and Operations Agreement between Hunt Petroleum, LLOF            Hunt Petroleum, LLOF and Apache                                                                    SM 40 Lease G13607, SM 41 Lease G01192                                       SANARE ENERGY PARTNERS, LLC                                        $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                       and Apache                                                                                                                                                                                                                                                                                                                                   Purchaser
  1168       6/1/2003   Joint Area Agreements                          Hunt Petroleum, LLOG Exploration, ratification with Apache Corp -      Hunt Petroleum, LLOG Exploration, ratification with Apache Corp - letter                           SM 40 Lease G13607, SM 41 Lease G01192                                       SANARE ENERGY PARTNERS, LLC                                        $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                       letter dated 06-30-2003 - Letter                                       dated 06-30-2003                                                                                                                                                                                                                                                      Purchaser
  1169       6/1/2003   Operating Agreement - Other                    Operating Agreement SM 40 W/2 and SM 41 E/2 by and between             Hunt Petroleum, LLOG Exploration,Inc and Devon Energy Production                                   SM 40 Lease G13607, SM 41 Lease G01192                                       SANARE ENERGY PARTNERS, LLC                                        $0.00     Assume and assign to Credit Bid
                                                                       Hunt Petroleum, LLOG Exploration,Inc and Devon Energy Production       Company attached to the Joint Area Agreement                                                                                                                                                                                                                          Purchaser                           x
                                                                       Company attached to the Joint Area Agreement
  1170       7/2/2018   HWCG SUB LLC Organizational Docs.              Limited Liability Company                                              HWCG Sub LLC                                                               Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1171       7/2/2018   HWCG SUB LLC Organizational Docs.              Organizational Consent                                                 HWCG Sub LLC                                                               Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1172      8/13/2018   HWCG SUB LLC Organizational Docs.              Assignment of Membership Interest                                      HWCG Sub LLC                                                               Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1173      8/13/2018   HWCG SUB LLC Organizational Docs.              Contribution Agreement                                                 HWCG Sub LLC                                                               Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1174      8/13/2018   HWCG SUB LLC Organizational Docs.              Consent of Noble Energy, Inc.                                          HWCG Sub LLC                                                               Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1175                  Oilfield Services                              700974_Master Services Agreement dated effective 04/16/2015            IDEAL ENERGY SOLUTIONS LLC                                                 Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1176                  Non-Oilfield Services                          Perpetual Software License Agreement                                   IHS GLOBAL INC                                                             Fieldwood Energy LLC    n.a.                                                                         n.a.                                                         $84,265.64      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1177       4/1/2018   Unit Agreement and/or Unit Operating           GC 40 Unit Operating Agreement by and between Fieldwood Energy         ILX Prospect Katmai, LLC; Ridgewood Katmai, LLC                            Fieldwood Energy LLC    EW 1009 Lease G34878, EW 1010 Lease G34879, EW 1011 Lease                    ILX PROSPECT KATMAI LLC, RIDGEWOOD KATMAI                          $0.00     Assume and assign to Credit Bid
                        Agreement                                      LLC, Ridgewood Katmai, LLC and ILX Prospect Katmai, LLC,                                                                                                                  G34880, GC 040 Lease G34536, GC 041 Lease G34537, GC 39 A Lease              LLC                                                                                   Purchaser                           x
                                                                       effective April 1, 2018                                                                                                                                                   G34966, GC 039 B Lease G36476
  1178      11/1/2018   Joint Development / Venture / Exploration      Letter Agreement re Abbreviated Development PLan by and between        ILX Prospect Katmai, LLC; Ridgewood Katmai, LLC                            Fieldwood Energy LLC    EW 1009 Lease G34878, EW 1010 Lease G34879, EW 1011 Lease                    ILX PROSPECT KATMAI LLC, RIDGEWOOD KATMAI                          $0.00     Assume and assign to Credit Bid
                        Agreements                                     Fieldwood Energy LLC, Ridgewood Katmai, LLC and ILX Prospect                                                                                                              G34880, GC 040 Lease G34536, GC 041 Lease G34537, GC 39 A Lease              LLC                                                                                   Purchaser                           x
                                                                       Katmai, LLC, effective November 1, 2018                                                                                                                                   G34966, GC 039 B Lease G36476
  1179       8/1/2013   Operating Agreement - Other                    Offshore Operating Agreement, effective as of August 1, 2013,          ILX; Ridgewood; W & T Energy Offshore                                      Fieldwood Energy LLC    MC 782 Lease G33757                                                          RIDGEWOOD DANTZLER LLC, TALOS                                      $0.00     Assume and assign to Credit Bid
                                                                       between Noble Energy, Inc. (Fieldwood is successor-in-interest to                                                                                                                                                                                      EXPLORATION LLC, W & T ENERGY VI LLC                                                  Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                       Noble Energy, Inc.) and Ridgewood Energy Corporation as amended
                                                                       by that First Amendment dated 1 Aug 2016
  1180      1/17/2019   Other                                          Equipment Lease Agreement (Sales order # 307392)                       IMAGENET CONSULTING LLC                                                    Fieldwood Energy LLC    n.a.                                                                         n.a.                                                           $6,687.99     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1181      1/17/2019   Other                                          Equipment Service Agreement (Sales order # 307392)                     IMAGENET CONSULTING LLC                                                    Fieldwood Energy LLC    n.a.                                                                         n.a.                                                           $6,687.99     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1182      10/4/2018   Other                                          Equipment Lease Agreement (Sales order # 303672)                       IMAGENET CONSULTING LLC                                                    Fieldwood Energy LLC    n.a.                                                                         n.a.                                                           $6,687.99     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1183      10/4/2018   Other                                          Equipment Service Agreement (Sales order # 303672)                     IMAGENET CONSULTING LLC                                                    Fieldwood Energy LLC    n.a.                                                                         n.a.                                                           $6,687.99     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1184                  Oilfield Services                              Manage Design and Construction of Drill Site / Production Facilities   INDUSTRIAL & OILFIELD SERVICES, INC                                        Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                       in "Wetlands"                                                                                                                                                                                                                                                                                                                                Purchaser
  1185                  Oilfield Services                              DOT Pipeline Training Provider                                         INDUSTRIAL SOLUTIONS GROUP LLC                                             Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1186                  Oilfield Services                              Gas and Gas Cylinders, Welding Supply                                  INDUSTRIAL WELDING SUPPLY CO OF HARVEY INC                                 Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1187                  Oilfield Services                              Chemical Pump                                                          INJECT-TECH & SUPPLY, LLC                                                  Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1188      11/30/1994 Joint Development / Venture / Exploration       Amendment to Joint Venture Development Agreement, dated                iNorcen Explorer,.'lnc., Texaco Exploration, and Production; Inc., Hunt    Fieldwood Energy        SS 206 Lease G01522, SS 207 Lease G01523                                                                                                        $0.00     Assume and Allocate Pursuant to
                       Agreements                                      November'30,1994, between iNorcen Explorer,.'lnc., Texaco              Industries, The George.R..Brown Partnership, JOG Venture, Laniar Hunt      Offshore LLC                                                                                                                                                                            Divisive Mergers
                                                                       Exploration, and Production; Inc., Hunt Industries, The                Trust Estate, Mobil Oil Exploration
                                                                       George.R..Brown Partnership, JOG Venture, Laniar Hunt Trust                                                                                                                                                                                                                                                                                                            x                             x
                                                                       Estate, Mobil Oil Exploration &«Producing Southeast Inc., and Hunt
                                                                       Oil Company, covering all of Blocks 206 and 207 Ship ShOperating
                                                                       Agreementl Area.
  1189                  Oilfield Services                              701010_Master Services Agreement dated effective 09/11/2015            INSULATION TECHNOLOGIES, INC                                               Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1190                  Oilfield Services                              700603_Master Services Agreement dated effective 12/01/2013            INTERNATIONAL SNUBBING SERVICES LLC                                        Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                                                                                                                                                                                                                                                                                                                                                                 Divisive Mergers
  1191                  Oilfield Services                              777938_Master Services Agreement dated effective 09/11/2019            INTERWELL US LLC                                                           Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1192                  Oilfield Services                              701222_Master Services Agreement dated effective 10/03/2016            IPT GLOBAL LLC                                                             Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1193                  Non-Oilfield Services                          Amendment to Recall Document Management Services Agreement             IRON MOUNTAIN                                                              Fieldwood Energy LLC    n.a.                                                                         n.a.                                                         $37,318.16      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                       Effective 10/26/2015                                                                                                                                                                                                                                                                                                                         Purchaser
  1194                  Oilfield Services                              Surface BOP Rental Tools                                               IRONGATE RENTAL SERVICES LLC                                               Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1195                  Oilfield Services                              701004_Master_Service_Contract Effective_1-1-2014                      IRONGATE TUBULAR SERVICES, LLC                                             Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1196                  Oilfield Services                              501047_MSA effective 11/01/2013; Amendment effective                   ISLAND OPERATING COMPANY INC                                               Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                       09/03/2014; Amendment effective 01/31/2015                                                                                                                                                                                                                                                                                                   Purchaser
  1197                  Oilfield Services                              SEMS Compliance Software                                               ISN SOFTWARE CORPORATION                                                   Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1198                  Oilfield Services                              777643_Master Services Agreement dated effective 06/18/2019            ITT C'TREAT LLC                                                            Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1199                  Oilfield Services                              700526_Master Services Agreement dated effective 01/27/2014            J & J MARINE PEST SOLUTIONS, LLC                                           Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1200                  Non-Oilfield Services                          Service agreement for 3343 CO RD 166 COM PR STATIC                     JACKSON ELECTRIC COOP INC                                                  Fieldwood Energy LLC    n.a.                                                                         n.a.                                                             $473.87     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1201                  Oilfield Services                              777754_Master Services Agreement dated effective 09/25/2018            JAMES FISHER SUBSEA EXCAVATION INC                                         Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1202                  Oilfield Services                              510197_Master Services Agreement dated effective 11/01/2013            JANIC DIRECTIONAL SURVEY INC                                               Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1203                  Oilfield Services                              700823_Master Services Agreement dated effective 01/08/2015            JAVELER MARINE SERVICES, LLC                                               Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1204                  Oilfield Services                              Tubular Supplier                                                       JD RUSH CORPORATION                                                        Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1205                  Oilfield Services                              Utilities                                                              JEFFERSON DAVIS ELECTRIC COOPERATIVE INC                                   Fieldwood Energy LLC    n.a.                                                                         n.a.                                                         $17,264.77      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                                                                                                                                                                                                                                                                                                                                                                 Divisive Mergers
  1206                  Oilfield Services                              Choke Parts                                                            JIM CAMEL SALES                                                            Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1207      9/16/2015   Withdrawal Agreement                           by and between Fieldwood Energy LLC and JOC Venture: JOC               JOC Venture                                                                Fieldwood Energy LLC    SS 207 Lease G01523                                                                                                                             $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                              x                             x
                                                                       Venture withdrawal                                                                                                                                                                                                                                                                                                                        Divisive Mergers
  1208      9/16/2015   Withdrawal Agreement                           by and between Fieldwood Energy LLC and JOC Venture: JOC               JOC Venture                                                                Fieldwood Energy LLC    SS 216 Lease G01524                                                                                                                             $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                       Venture withdrawal                                                                                                                                                                                                                                                                                                                        Divisive Mergers
  1209      9/16/2015   Withdrawal Agreement                           by and between Fieldwood Energy LLC and JOC Venture: JOC               JOC Venture                                                                Fieldwood Energy LLC    SS 204 Lease G01520                                                          EPL OIL & GAS, LLC, KINETICA DEEPWATER                             $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                       Venture withdrawal                                                                                                                                                                                                                                     EXPRESS, LLC                                                                       Divisive Mergers
  1210                  Oilfield Services                              777511_Master Services Agreement dated effective 06/25/2018            JOHN C HEALY JR CONSULTING LLC                                             Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1211                  Oilfield Services                              Onshore Surveys                                                        JOHN CHANCE LAND SURVEYS INC                                               Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1212                  Oilfield Services                              502327_PO Terms & Conditions dated effective 07/27/2015                JOHN W STONE OIL DISTRIBUTOR LLC                                           Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser

                                                                                                                                                                                                                                            Page 41 of 61
                                                                                                              Case 20-33948 Document 1456 Filed in TXSB on 06/02/21 Page 46 of 65
Fieldwood Energy, LLC, et al.
Prepared June 2, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                             Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                  Cure Estimate                                                       Credit Bid
    #                                 Contract Category                                    Contract Description [1][2]                                         Known Contract Counterparties [3]                          Debtor Entities [4]                               Associated Leases [5]                                           Related Lease Parties [6]                                      Proposed Contract Treatment [8]          FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                          [7]                                                            Purchaser
  1213       6/1/1999   Operating Agreement - Other                    Joint Operating Agreement dated June 1, 1999 by and between JP       JP Petroleum Company, Inc., as Operator, and LLOG Exploration                                        VR 326 Lease G21096                                                          HELIS OIL & GAS COMPANY LLC                                        $0.00      Assume and Allocate Pursuant to
                                                                       Petroleum Company, Inc., as Operator, and LLOG Exploration           Offshore, Inc. Et al as Non-Operators                                                                                                                                                                                                                                 Divisive Mergers                   x
                                                                       Offshore, Inc. Et al as Non-Operators
  1214                  Oilfield Services                              Pipeline Patrol Flights (PJ)                                         KENAN AVIATION, LLC                                                        Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                                                                                                                  Divisive Mergers
  1215      5/20/2003   Letter Agreement - Operating Agreement         Letter Agreement Pursuant to Operating and Processing Agreement Kerr McGee Oil & Gas Corporation and Gryphon Exploration Company                                          SS 301 Lease G10794                                                                                                                             $0.00      Assume and assign to Credit Bid
                                                                       dated 06/13/1996 by and between Kerr McGee Oil & Gas                                                                                                                                                                                                                                                                                          Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       Corporation and Gryphon Exploration Company : Depth Severance,
                                                                       Etc.
  1216      5/22/2003   Termination / Ratification and Joinder of      Ratification of Operating and Processing Agreement by and between Kerr McGee Oil & Gas Corporation and Gryphon Exploration Company                                        SS 301 Lease G10794                                                                                                                             $0.00     Assume and (i) assign to Credit Bid
                        Operating or Other Agreements                  Kerr McGee Oil & Gas Corporation and Gryphon Exploration                                                                                                                                                                                                                                                                          Purchaser (pursuant to the Plan and the
                                                                       Company : Ratifies Operating Agreement effective 04/01/1996                                                                                                                                                                                                                                                                         Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                         account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
  1217       7/1/1992   Operating Agreement - Other                    Operating Agreement 7-1-92 b/b Kerr-McGee and Samedan                Kerr-McGee and Samedan                                                     Fieldwood Energy LLC      SS 314 Lease G26074                                                          W&T OFFSHORE INC                                                   $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                                                                                                                      Divisive Mergers
  1218       9/5/2002   Farmout Agreement                              Farmout Agreement by and between Kerr-McGee Oil & Gas Corp.          Kerr-McGee Oil & Gas Corp. and LLOG Exploration Offshore, Inc.                                       BS 27 Lease SL4574, BS 28 Lease SL1999, BS 29 Lease 20, BS 36 Lease                                                                             $0.00     Assume and (i) assign to Credit Bid
                                                                       and LLOG Exploration Offshore, Inc.                                                                                                                                       SL1230, BS 37 Lease SL4409                                                                                                                              Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                                                                                                                                                                           Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                         account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
  1219      3/19/2003   Operating Agreement - Other                    by and between Kerr-McGee Oil & Gas Corp. and LLOG Exploration Kerr-McGee Oil & Gas Corp. and LLOG Exploration Offshore, Inc.                                             BS Lease 1999, BS Lease 20, BS Lease G01230, BS Lease 4409                                                                                      $0.00     Assume and (i) assign to Credit Bid
                                                                       Offshore, Inc.                                                                                                                                                                                                                                                                                                                    Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                                                                                                                                                                           Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                         account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
  1220                  Oilfield Services                              KILGORE AIRCRAFT LEASE AGREEMENT                                     KILGORE MARINE SERVICES INC                                                Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1221      11/1/1989   Operating Agreement - Other                    Ownership and Operating Agreement b/b Kilroy Company of TX, et al Kilroy Company of TX, et al                                                   Fieldwood Energy LLC      HI 31 MF114921 Lease 114921, HI 31 MF106158 Lease 106158, HI 31                                                                                 $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                 MF106159 Lease 106159                                                                                                                                               Purchaser
  1222      10/10/2018 Facilities & Tie-In Agreements                  FACILIITIES, CONNECTION FOR GAS CONNECTION WITH                      KINETICA ENERGY EXPRESS, LLC                                               Fieldwood Energy LLC      SS 169 Lease 820, SS 182 Lease G03998, SS 193 Lease G13917                   BOIS D'ARC EXPLORATION, LLC                                        $0.00      Assume and Allocate Pursuant to
                                                                       KINETICA ENERGY EXPRESS, LLC AND FIELDWOOD ENERGY                                                                                                                                                                                                                                                                                          Divisive Mergers                   x                             x
                                                                       LLC
  1223       1/1/2016   Other                                          SecurePlan Agreement (#10941)                                        KNIGHT SECURITY SYSTEMS LLC                                                Fieldwood Energy LLC      n.a.                                                                         n.a.                                                             $697.17      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1224                  Oilfield Services                              777949_Master Services Agreement dated effective 04/09/2019          KNIGHTEN INDUSTRIES                                                        Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1225                  Non-Oilfield Services                          Consulting Agreements                                                KPMG LLP                                                                   Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1226                  Other                                          HR and payroll system                                                Kronos                                                                     Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1227                  Oilfield Services                              PO Terms & Conditions entered into by and between Fieldwood          L&J TECHNOLOGIES D/B/A SHAND AND JURS                                      Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       Energy LLC and L&J Technologies                                                                                                                                                                                                                                                                                                               Purchaser
  1228                  Oilfield Services                              Cylinder Head Repairs, Replacement Parts, Maintenance Services       LA ENERGY SERVICES OF IBERIA, LLC                                          Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1229                  Non-Oilfield Services                          Global Warehouse - Water Acct# 9182640924 & Acct# 0841689191 LAFAYETTE UTILITIES SYSTEM                                                         Fieldwood Energy LLC      n.a.                                                                         n.a.                                                              $43.32      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1230                  Non-Oilfield Services                          Perpetual software license agreement                                 LANDMARK GRAPHICS CORP                                                     Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1231                  Oilfield Services                              777602_Master Services Agreement dated effective 01/01/2014          LAREDO OFFSHORE SERVICES, INC                                              Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1232                  Oilfield Services                              777602_Master Services Agreement dated effective 01/01/2014          LAREDO OFFSHORE SERVICES, INC                                              Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                                                                                                                  Divisive Mergers
  1233                  Oilfield Services                              777711_Master Services Agreement dated effective 07/18/2018          LARRY DOIRON, LLC                                                          Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1234                  Non-Oilfield Services                          Perpetual software license agreement                                 LARSON SOFTWARE TECHNOLOGY, INC                                            Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1235                  Non-Oilfield Services                                                                                               LEASEQUERY, LLC                                                            Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1236      10/3/2012   Letter Agreement - Other Land                  Letter Agreement between Statoil USA E+P Inc and Marathon Oil        Letter Agreement between Statoil USA E+P Inc and Marathon Oil       Fieldwood Energy LLC             MC 992 S/2 Lease G24133                                                      ECOPETROL AMERICA LLC, TALOS ENERGY                                $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       Company dated 3 October 2012                                         Company dated 3 October 2012                                                                                                                                                      OFFSHORE, LLC                                                                          Purchaser
  1237       1/1/2013   Letter Agreement - Other Land                  Letter Agreement between Western Geco by Samson Offshore, LLC        Letter Agreement between Western Geco by Samson Offshore, LLC dated Fieldwood Energy LLC             GC 679 Lease G21811, GC 768 Lease G21817                                     ANADARKO US OFFSHORE LLC                                           $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       dated 17 December 2014 covering blocks GC 679 and GC768              17 December 2014 covering blocks GC 679 and GC768                                                                                                                                                                                                                        Purchaser
  1238                  Non-Oilfield Services                          Data subscription agreement                                          LEXCO DATA SYSTEMS, LP                                              Fieldwood Energy LLC             n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1239                  Oilfield Services                              512590_Master Services Agreement dated effective 11/01/2013          LINEAR CONTROLS INC                                                        Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1240      1/15/2001   Operating Agreement - Other                    Operating Agreement b/b LLOG and Century                             LLOG and Century                                                                                     BS 44 Lease 3770, BS 45 Lease 15683                                                                                                             $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1241      3/27/2003   Operating Agreement - Other                    Operating Agreement b/b LLOG and Century                             LLOG and Century                                                                                     BS 45 Lease 15683, BS 52/53 Lease 17675                                      UPSTREAM EXPLORATION LLC                                           $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1242      11/1/2010   Pipeline Use / Tie-In / Modification           Pipeline Use Agreement b/b LLOG and XTO                              LLOG and XTO                                                                                         MP 112 Lease G09707                                                                                                                             $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                        Agreements                                                                                                                                                                                                                                                                                                                                                                                Divisive Mergers
  1243      10/9/2013   Unit Agreement and/or Unit Operating           Unit Agreement by and between LLOG Bluewater Holdings, L.L.C.;       LLOG Bluewater Holdings, L.L.C.; LLOG Exploration Offshore, L.L.C.;                                  BS 25 Lease 19718, BS 25 Lease G31442                                        TANA EXPLORATION COMPANY LLC                                       $0.00      Assume and assign to Credit Bid
                        Agreement                                      LLOG Exploration Offshore, L.L.C.; Sandridge Energy Offshore, LLC    Sandridge Energy Offshore, LLC and Sandridge Energy Offshore, LLC;                                                                                                                                                                                                       Purchaser
                                                                       and Sandridge Energy Offshore, LLC; LLOG Bluewater Holdings,         LLOG Bluewater Holdings, L.L.C.; LLOG Exploration Company, L.L.C.                                                                                                                                                                                                                                                  x
                                                                       L.L.C.; LLOG Exploration Company, L.L.C.; LA State Mineral Board :
                                                                       Federal/State Unit
  1244      5/20/2003   Unit Agreement and/or Unit Operating           Order No. 1245-B Unit Textularia W Zone Reservoir A BS 53 Field by   LLOG Exploration Company, L.L.C. and Office of Conservation State of LA                              BS Lease 15683                                                                                                                                  $0.00      Assume and assign to Credit Bid
                        Agreement                                      and between LLOG Exploration Company, L.L.C. and Office of                                                                                                                                                                                                                                                                                    Purchaser                                 x
                                                                       Conservation State of LA
  1245       3/1/2009   Property Participation & Exchange              Participation Agreement by and between LLOG Exploration Offshore,    LLOG Exploration Offshore, Inc.; LLOG Exploration Company, L.L.C. and                                BS 25 Lease 19718, BS 25 Lease G31442                                        TANA EXPLORATION COMPANY LLC                                       $0.00      Assume and assign to Credit Bid
                        Agreements                                     Inc.; LLOG Exploration Company, L.L.C. and XTO Offshore Inc. :       XTO Offshore Inc.                                                                                                                                                                                                                                                        Purchaser                                 x

  1246                  Non-Oilfield Services                          Perpetual Software License Agreement                                 LMK RESOURCES INC                                                          Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1247                  Oilfield Services                              777800_PO Terms & Conditions dated effective 08/14/2018              LOADMASTER INDUSTRIES                                                      Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1248                  Non-Oilfield Services                                                                                               LOGIX FIBER NETWORKS                                                       Fieldwood Energy LLC      n.a.                                                                         n.a.                                                        $158,435.97       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1249      5/12/2020   Non-Oilfield Services                          IT Services Agreement                                                LONG VIEW SYSTEMS CORP                                                     Fieldwood Energy LLC      n.a.                                                                         n.a.                                                        $843,446.16       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1250                  Non-Oilfield Services                          IT Services Agreement; Addendum                                      LONG VIEW SYSTEMS CORP                                                     Fieldwood Energy LLC      n.a.                                                                         n.a.                                                        $843,446.16       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1251                  Oilfield Services                              Labor & Parts                                                        LOUISIANA MACHINERY COMPANY LLC                                            Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser



                                                                                                                                                                                                                                            Page 42 of 61
                                                                                                              Case 20-33948 Document 1456 Filed in TXSB on 06/02/21 Page 47 of 65
Fieldwood Energy, LLC, et al.
Prepared June 2, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                             Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                  Cure Estimate                                                       Credit Bid
    #                                 Contract Category                                    Contract Description [1][2]                                           Known Contract Counterparties [3]                        Debtor Entities [4]                               Associated Leases [5]                                           Related Lease Parties [6]                                      Proposed Contract Treatment [8]          FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                          [7]                                                            Purchaser
  1252      11/4/2003   Government Orders                              Louisiana Office of Conservation;Order No. 255-R, 10,200' RA SUA        Louisiana Office of Conservation                                                                  BS Lease 1999, BS Lease 20, BS Lease G01230, BS Lease 4409                                                                                      $0.00     Assume and (i) assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                                                                                                                                                                           Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                         account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
  1253                  Oilfield Services                              503189_Master Services Agreement dated effective 11/01/2013             LOUISIANA SAFETY SYSTEMS INC                                            Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1254      12/16/2020 Indemnity and Release Agreement                 Offshore Facilities Boarding, Release and Idmenification Agreement Louisiana State University and Fieldwood Energy LLC extended 12-16-          Fieldwood Energy LLC      SS 91 Lease G02919                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                       for SS 91 A &B platforms by and between Louisiana State University 2020 through 12-15-2021                                                                                                                                                                                                                                                 Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       and Fieldwood Energy LLC extended 12-16-2020 through 12-15-
                                                                       2021
  1255                  Oilfield Services                              533957_Master Services Agreement dated effective 03/11/2014        LQT INDUSTRIES, LLC                                                          Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                      Purchaser
  1256                  Oilfield Services                              507057_Rental Agreement dated effective 03/12/2014                      LSE CRANE AND TRANSPORTATION                                            Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                      Purchaser
  1257                  Oilfield Services                              701037_Master_Service_Contract Effective_12-14-2015                     M&R MANAGEMENT, LLC                                                     Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                                                                                                                  Divisive Mergers
  1258                  Oilfield Services                              531437_Master Services Agreement dated effective 11/01/2013             M.R. HARLAN, INC.                                                       Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                      Purchaser
  1259                  Oilfield Services                              Subsea Tree Hydraulic Oil (Shelf - HI A573 Only)                        MACDERMID OFFSHORE SOLUTIONS                                            Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                      Purchaser
  1260      10/21/2019 Equipment Lease                                 125 Generator, Serial No. 1003815-08                                    MACQUARIE CORPORATE AND ASSET FUNDING, INC.                             Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and allocate pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                                                                                                                   divisive mergers
  1261      10/21/2019 Equipment Lease                                 150 Generator, Serial No. 1006511/03                                    MACQUARIE CORPORATE AND ASSET FUNDING, INC.                             Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and allocate pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                   divisive mergers
  1262      10/21/2019 Equipment Lease                                 300 Generator, Serial No. 1000010                                       MACQUARIE CORPORATE AND ASSET FUNDING, INC.                             Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and allocate pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                                                                                                                   divisive mergers
  1263      10/21/2019 Equipment Lease                                 300 Generator, Serial No. 5263/19                                       MACQUARIE CORPORATE AND ASSET FUNDING, INC.                             Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and allocate pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                                                                                                                   divisive mergers
  1264      10/21/2019 Equipment Lease                                 300 Generator, Serial No. 5263/23                                       MACQUARIE CORPORATE AND ASSET FUNDING, INC.                             Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and allocate pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                                                                                                                   divisive mergers
  1265      10/21/2019 Equipment Lease                                 500 Generator, Serial No. 1004626-002                                   MACQUARIE CORPORATE AND ASSET FUNDING, INC.                             Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and allocate pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                                                                                                                   divisive mergers
  1266      10/21/2019 Equipment Lease                                 500 Generator, Serial No. 1009733-01                                    MACQUARIE CORPORATE AND ASSET FUNDING, INC.                             Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and allocate pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                                                                                                                   divisive mergers
  1267      10/21/2019 Equipment Lease                                 60 Generator, Serial No. 1013275-04                                     MACQUARIE CORPORATE AND ASSET FUNDING, INC.                             Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and allocate pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                                                                                                                   divisive mergers
  1268      10/21/2019 Equipment Lease                                 Compressor, Serial No. 271420                                           MACQUARIE CORPORATE AND ASSET FUNDING, INC.                             Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and allocate pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                                                                                                                   divisive mergers
  1269      10/21/2019 Equipment Lease                                 Compressor, Serial No. 361534                                           MACQUARIE CORPORATE AND ASSET FUNDING, INC.                             Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                      Purchaser
  1270      10/21/2019 Equipment Lease                                 Compressor, Serial No. 7B1282                                           MACQUARIE CORPORATE AND ASSET FUNDING, INC.                             Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and allocate pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                                                                                                                   divisive mergers
  1271      10/21/2019 Equipment Lease                                 Compressor, Serial No. F04564                                           MACQUARIE CORPORATE AND ASSET FUNDING, INC.                             Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and allocate pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                                                                                                                   divisive mergers
  1272      10/21/2019 Equipment Lease                                 Compressor, Serial No. F11695                                           MACQUARIE CORPORATE AND ASSET FUNDING, INC.                             Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and allocate pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                                                                                                                   divisive mergers
  1273      10/21/2019 Equipment Lease                                 Compressor, Serial No. F12162                                           MACQUARIE CORPORATE AND ASSET FUNDING, INC.                             Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and allocate pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                                                                                                                   divisive mergers
  1274      10/21/2019 Equipment Lease                                 Compressor, Serial No. F-13008                                          MACQUARIE CORPORATE AND ASSET FUNDING, INC.                             Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and allocate pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                                                                                                                   divisive mergers
  1275      10/21/2019 Equipment Lease                                 Compressor, Serial No. F-13806                                          MACQUARIE CORPORATE AND ASSET FUNDING, INC.                             Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and allocate pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                                                                                                                   divisive mergers
  1276      10/21/2019 Equipment Lease                                 Compressor, Serial No. F-14881                                          MACQUARIE CORPORATE AND ASSET FUNDING, INC.                             Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and allocate pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                                                                                                                   divisive mergers
  1277      10/21/2019 Equipment Lease                                 Compressor, Serial No. F151                                             MACQUARIE CORPORATE AND ASSET FUNDING, INC.                             Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and allocate pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                                                                                                                   divisive mergers
  1278      10/21/2019 Equipment Lease                                 Compressor, Serial No. F-25819                                          MACQUARIE CORPORATE AND ASSET FUNDING, INC.                             Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and allocate pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                                                                                                                   divisive mergers
  1279      10/21/2019 Equipment Lease                                 Compressor, Serial No. L-81582                                          MACQUARIE CORPORATE AND ASSET FUNDING, INC.                             Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                      Purchaser
  1280      10/21/2019 Equipment Lease                                 Fuel Tank, Serial No. 10101669158                                       MACQUARIE CORPORATE AND ASSET FUNDING, INC.                             Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and allocate pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                   divisive mergers
  1281      10/21/2019 Equipment Lease                                 Fuel Tank, Serial No. 51415                                             MACQUARIE CORPORATE AND ASSET FUNDING, INC.                             Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and allocate pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                                                                                                                   divisive mergers
  1282      10/21/2019 Equipment Lease                                 Fuel Tank, Serial No. 51456                                             MACQUARIE CORPORATE AND ASSET FUNDING, INC.                             Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and allocate pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                                                                                                                   divisive mergers
  1283      10/21/2019 Equipment Lease                                 Fuel Tank, Serial No. C852006                                           MACQUARIE CORPORATE AND ASSET FUNDING, INC.                             Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and allocate pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                   divisive mergers
  1284                  Oilfield Services                              509878_Master Services Agreement dated effective 11/01/2013             MAGNOLIA TORQUE & TESTING INC                                           Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                      Purchaser
  1285       9/1/2004   Joint Operating Agreement                      Operating Agreement eff. 9-1-04                      Magnum Hunter                                          Fieldwood Energy                                              ST 242 Lease G23933                                                          MAGNUM HUNTER PRODUCTION INC                                       $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                   Offshore LLC                                                                                                                                                                                                                   Divisive Mergers
  1286      11/7/2007   Farmout Agreement                              FARMOUT AGREEMENT BY AND BETWEEN MAGNUM HUNTER MAGNUM HUNTER PRODUCTION, INC. AND APACHE CORPORATION Fieldwood Energy LLC                                                 ST 287 Lease G24987                                                          RIDGEWOOD ENERGY CORPORATION                                       $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       PRODUCTION, INC. AND APACHE CORPORATION                                                                                                                                                                                                                                                                                                        Purchaser
  1287      12/1/1999   Joint Operating Agreement                      JOINT OPERATING AGREEMENT BY AND BETWEEN             Mako Offshore Exploration Inc.; Pruet Offshore Company Fieldwood Energy LLC                                          VR 381 Lease G16314                                                          MAKO OFFSHORE EXPLORATION INC, PRUET                               $0.00      Assume and Allocate Pursuant to
                                                                       FORCENERGY INC. AND MAKO OFFSHORE EXPLORATION, INC.,                                                                                                                                                                                                   Offshore Company                                                                    Divisive Mergers                   x
                                                                       ET AL.
  1288                  Oilfield Services                              Derrick Barge Work                                   MANSON GULF                                            Fieldwood Energy LLC                                          n.a.                                                                         n.a.                                                               $0.00    Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                       Purchaser
  1289      10/1/1999   Marketing - Connection Agreement               AGREEMENT TO TIE IN AND FOR OPERATION AND                               MANTA RAY OFFSHORE GATHERING COMPANY, L.L.C. AND                                                  GI 110 Lease G13943, GI 111 G35611, GI 116 Lease G13944                      W & T OFFSHORE INC                                                 $0.00 Assume and (i) assign to Credit Bid
                                                                       CONSTRUCTION BETWEEN MANTA RAY OFFSHORE                                 ANADARKO PETROLEUM CORPORATION, OCEAN ENERGY INC., AND                                                                                                                                                                                                 Purchaser (pursuant to the Plan and the
                                                                       GATHERING COMPANY, L.L.C. AND ANADARKO PETROLEUM                        SHELL OFFSHORE INC.                                                                                                                                                                                                                                      Credit Bid Purchase Agreement) on
                                                                       CORPORATION, OCEAN ENERGY INC., AND SHELL OFFSHORE                                                                                                                                                                                                                                                                             account of the Acquired Interests and/or
                                                                       INC.                                                                                                                                                                                                                                                                                                                             (ii) allocate pursuant to the Divisive       x         x
                                                                                                                                                                                                                                                                                                                                                                                                        Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                        Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                 Purchase Agreement)
  1290      10/1/1999   Marketing - Connection Agreement               Manta Ray Offshore Gathering Company, L.L.C. and Anadarko               Manta Ray Offshore Gathering Company, L.L.C. and Anadarko Petroleum                               GI 110 Lease G13943, GI 111 G35611, GI 116 Lease G13944                      W & T OFFSHORE INC                                                 $0.00     Assume and (i) assign to Credit Bid
                                                                       Petroleum Corporation, Ocean Energy Inc., Shell Offshore Inc.           Corporation, Ocean Energy Inc., Shell Offshore Inc.                                                                                                                                                                                                       Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                                                                                                                                                                           Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                         account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
  1291       6/8/2017   Other Assignment / Bill of Sale (or            by and between Fieldwood Energy LLC and Manta Ray Offshore              Manta Ray Offshore Gathering Company, L.L.C.; Manta Ray Offshore        Fieldwood Energy LLC      ST 295 Lease G05646                                                          APACHE OFFSHORE INVESTMENT GP, BRISTOW                             $0.00      Assume and Allocate Pursuant to
                        Conveyance, Notice of Exercise) & Related      Gathering, L.L.C.: Manta Ray sells to Fieldood pursuant to reverse of   Gathering, L.L.C.                                                                                                                                                              US LLC, TAMPNET INC                                                                 Divisive Mergers                   x
                        Consents                                       gas flow in ST 295 block to direct flow of gas to ST 292 Platform
  1292       6/8/2017   Interconnection and Measurement Agreement      by and between Fieldwood Energy LLC and Manta Ray Offshore              Manta Ray Offshore Gathering, L.L.C.                                    Fieldwood Energy LLC      ST 295 Lease G05646                                                          APACHE OFFSHORE INVESTMENT GP, BRISTOW                             $0.00      Assume and Allocate Pursuant to
                                                                       Gathering, L.L.C.: Fieldwood desires to connect with Mata Ray's ST                                                                                                                                                                                     US LLC, TAMPNET INC                                                                 Divisive Mergers                   x
                                                                       292 platform and piping, etc.
  1293       4/1/2011   Marketing - Separation & Stablization          Liquids Separation Agreement betweeen Noble Energy, Inc and             Manta Ray Offsoure Gathering Company, L.L.C.                                                      GC 768 Lease G21817                                                          ANADARKO US OFFSHORE LLC                                           $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       Manta Ray Offsoure Gathering Company, L.L.c.                                                                                                                                                                                                                                                                                                  Purchaser
                                                                                                                                                                                                                                            Page 43 of 61
                                                                                                              Case 20-33948 Document 1456 Filed in TXSB on 06/02/21 Page 48 of 65
Fieldwood Energy, LLC, et al.
Prepared June 2, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                             Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                  Cure Estimate                                                       Credit Bid
    #                                 Contract Category                                    Contract Description [1][2]                                         Known Contract Counterparties [3]                           Debtor Entities [4]                              Associated Leases [5]                                           Related Lease Parties [6]                                      Proposed Contract Treatment [8]          FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                          [7]                                                            Purchaser
  1294       1/1/2012   Lease Rental and Minimum Royalty Payment       Lease Rental and Minimum Royalty Payment Agreement by and            Marathon Oil Cmpany, Samson Offshore, LLC, BHP Billiton Petroluem                                    MC 992 N/2 Lease G24133                                                      ECOPETROL AMERICA LLC, TALOS ENERGY                                $0.00      Assume and assign to Credit Bid
                        Agreement                                      between Marathon Oil Cmpany, Samson Offshore, LLC, BHP Billiton      (Deepwater) Inc and Noble Energy, Inc dated 9 March 2012, but effective 1                                                                                                         OFFSHORE, LLC                                                                          Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       Petroluem (Deepwater) Inc and Noble Energy, Inc dated 9 March        Jan 12
                                                                       2012, but effective 1 Jan 12
  1295      10/1/1990   Unit Agreement and/or Unit Operating           UA and Unit Operating Agreement dated 10/1/90 between Marathon       Marathon Oil Co and Phillips Petroleum etal                                  Fieldwood Energy LLC    WD 0057 Lease G01449                                                                                                                            $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                        Agreement                                      Oil Co and Phillips Petroleum etal                                                                                                                                                                                                                                                                                                            Purchaser
  1296      6/11/2012   Joint Operating Agreement                      Area of Mutual Interest Agreement and Joint Operating Agreement      Marathon Oil Company, Statoil USA E&P Inc and Woodside Energy (USA)                                  MC 992 S/2 Lease G24133                                                      ECOPETROL AMERICA LLC, TALOS ENERGY                                $0.00      Assume and assign to Credit Bid
                                                                       made and entered into between Marathon Oil Company, Statoil USA      Inc dated and effective 11 June 2012 (including JOA to be identical to JOA                                                                                                        OFFSHORE, LLC                                                                          Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       E&P Inc and Woodside Energy (USA) Inc dated and effective 11         for MC 993 S/2)
                                                                       June 2012 (including JOA to be identical to JOA for MC 993 S/2)
  1297       4/1/1981   Operating Agreement - Other                    b/b Marathon, Amerada Hess, LL&E and Texas Eastern Coproation        Marathon, Amerada Hess, LL&E and Texas Eastern Coproation                                            HI A-550 Lease G04081                                                        TAMPNET INC                                                        $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                  Divisive Mergers
  1298       5/1/2008   Joint Operating Agreement                      JOINT OPERATING AGREEMENT BY AND BETWEEN MARINER                     MARINER ENERGY, INC. AND APACHE CORPORATION                                  Fieldwood Energy LLC    ST 49 Lease G24956                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       ENERGY, INC. AND APACHE CORPORATION                                                                                                                                                                                                                                                                                                        Divisive Mergers
  1299       1/1/2005   Operating Agreement - Other                    Operating Agreement 1-1-05 by an between Maritech and Arena          Maritech and Arena                                                           Fieldwood Energy LLC    EC 328 Lease G10638                                                                                                                             $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                                                                                                                  Divisive Mergers
  1300       8/1/1987   Operating Agreement - Other                    OA by and between Mark Producing, Inc. as Operator and EP            Mark Producing, Inc. as Operator and EP Operating Company and Non-                                   EC 332 Lease G09478                                                          CAIRN ENERGY USA INC, CONTINENTAL LAND &                           $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                       Operating Company and Non-Operartor                                  Operartor                                                                                                                                                                         FUR CO INC                                                                          Divisive Mergers
  1301                  Oilfield Services                              556438_Master Services Agreement dated effective 06/20/2018          MARLIN OILFIELD DIVERS INC.                                                  Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1302      11/13/2018 Non-Oilfield Services                           Consulting Agreement - Katmai Development                            MARS OFFSHORE TECHNOLOGY INC                                                 Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1303                  Oilfield Services                              533060_Master Services Agreement dated effective 12/03/2013;         MARTIN HOLDINGS, LLC                                                         Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       Amendment dated effective 01/28/2019                                                                                                                                                                                                                                                                                                          Purchaser
  1304                  Oilfield Services                              777710_Master Services Agreement dated effective 07/17/2018          MASTER FLO VALVE (USA) INC.                                                  Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1305                  Oilfield Services                              700795_Rental Agreement dated effective 10/22/2014                   MAVERICK ENERGY SOLUTIONS, LLC                                               Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1306                  Oilfield Services                              Inspection and Service                                               MAXIM SILENCERS INC                                                          Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1307       7/1/1978   Operating Agreement - Other                    b/b McMoRan and Transco et al                                        McMoRan and Transco et al                                                                            HI A447 Lease G02360                                                                                                                            $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                  Divisive Mergers
  1308      11/28/1979 Operating Agreement - Other                     McMoRan et al                                                        McMoRan et al                                                                                        HI A-446 Lease G02359                                                                                                                           $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                  Divisive Mergers
  1309                  Oilfield Services                              556487_Master Services Agreement dated effective 11/01/2013          MECHANICAL & PERFORMANCE ANALYSIS                                            Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                                                                                                                  Divisive Mergers
  1310                  Oilfield Services                              777724_Master_Service_Contract Effective_6-6-2018                    MELANCON'S WELDING & REPAIR, LLC                                             Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1311      11/1/2005   Joint Development / Venture / Exploration      JOINT DEVELOPMENT AGREEMENT BY AND BETWEEN MERIT                     MERIT ENERGY COMPANY AND STONE ENERGY CORPORATION ET                         Fieldwood Energy LLC;   SS 198 Lease 593, SS 198 Lease G12355                                        RENAISSANCE OFFSHORE, LLC, TALOS                                   $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                        Agreements                                     ENERGY COMPANY AND STONE ENERGY CORPORATION ET AL                    AL                                                                           GOM Shelf LLC                                                                                        PRODUCTION LLC                                                                      Divisive Mergers
  1312       7/1/1975   Joint Operating Agreement                      Operating Agreement eff. 7/1/75 by and between Mesa Petroleum as     Mesa Petroleum as Operator and American Natural Gas Production Co, et        Fieldwood Energy LLC    PL 13 Lease G03171                                                           ANKOR ENERGY LLC, ENVEN ENERGY VENTURES,                           $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       Operator and American Natural Gas Production Co, et al               al                                                                                                                                                                                LLC                                                                                 Divisive Mergers
  1313                  Oilfield Services                              Mud, Completion Brine, Cleanout Tools, Solids Handling Equipment     M-I SWACO                                                                    Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                                                                                                                  Divisive Mergers
  1314                  Non-Oilfield Services                          Software Licensing Agreement                                         MICROSOFT LICENSING, GP                                                      Fieldwood Energy LLC    n.a.                                                                         n.a.                                                             $293.97      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1315                  Oilfield Services                              Blast Media                                                          MINERAL TECH LLC                                                             Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1316      11/7/2005   Unit Agreement and/or Unit Operating           Amendment to Unit Agreement, Viosca Knoll Block 252 Unit,            Minerals Management Service                                                                          VK 251 Lease G10930, VK 340 Lease G10933                                     Williams Field Services                                            $0.00      Assume and Allocate Pursuant to
                        Agreement                                      Contract No. 754394013, dated November 7, 2005 (effective                                                                                                                                                                                                                                                                                  Divisive Mergers
                                                                       November 1, 2005) as approved by the Minerals Management
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x                      x
                                                                       Service by letter dated January 10,2007, but made effective
                                                                       November 8, 2006, replacing Exhibits "A", "B" and "C" and Article
                                                                       13.1 in its entirety (reduction of Unit Area)
  1317       7/1/1974   Joint Operating Agreement                      Operating Agreement originally by and between Mobil Oil              Mobil Oil Corporation, Union Oil Company of Califomia and Amoco                                      EB 160 Lease G02647                                                                                                                             $0.00      Assume and Allocate Pursuant to
                                                                       Corporation, Union Oil Company of Califomia and Amoco Production     Production Company, as amended                                                                                                                                                                                                                                        Divisive Mergers                                                 x
                                                                       Company, as amended
  1318       7/1/1974   Joint Operating Agreement                      Operating Agreement originally by and between Mobil Oil              Mobil Oil Corporation, Union Oil Company of Califomia and Amoco                                      EB 161 Lease G02648                                                                                                                             $0.00      Assume and Allocate Pursuant to
                                                                       Corporation, Union Oil Company of Califomia and Amoco Production     Production Company, as amended                                                                                                                                                                                                                                        Divisive Mergers                                                 x
                                                                       Company, as amended
  1319       7/1/1974   Joint Operating Agreement                      Operating Agreement originally by and between Mobil Oil              Mobil Oil Corporation, Union Oil Company of Califomia and Amoco                                      EB 158 Lease G02645                                                          APACHE DEEPWATER LLC                                               $0.00      Assume and Allocate Pursuant to
                                                                       Corporation, Union Oil Company of Califomia and Amoco Production     Production Company, as amended                                                                                                                                                                                                                                        Divisive Mergers                                                 x
                                                                       Company, as amended
  1320       7/1/1974   Joint Operating Agreement                      Operating Agreement originally by and between Mobil Oil              Mobil Oil Corporation, Union Oil Company of Califomia and Amoco                                      EB 159 Lease G02646                                                          APACHE DEEPWATER LLC                                               $0.00      Assume and Allocate Pursuant to
                                                                       Corporation, Union Oil Company of Califomia and Amoco Production     Production Company, as amended                                                                                                                                                                                                                                        Divisive Mergers                                                 x
                                                                       Company, as amended
  1321       1/1/1988   Marketing - Connection Agreement               OFFSHORE TIE-IN AGREEMENT EWING BANK 826 PIPELINE                    MOBILE EXPLORATION & PRODUCING U.S. INC., KERR-MCGEE                                                 EW 826 Lease G05800                                                          APACHE DEEPWATER LLC, WALTER OIL & GAS                             $0.00      Assume and Allocate Pursuant to
                                                                       SYSTEM TIE-IN TO SHELL PIPE LINE COROPRATION'S COUGAR                PIPELINE CORP., AND SOHIO PIPELINE                                                                                                                                                CORPORATION, W & T OFFSHORE INC                                                     Divisive Mergers
                                                                       PIPELINE BETWEEN MOBILE EXPLORATION & PRODUCING U.S.                                                                                                                                                                                                                                                                                                                          x
                                                                       INC., KERR-MCGEE PIPELINE CORP., AND SOHIO PIPELINE
                                                                       (document just shows 1988)
  1322      5/27/1968   Operating Agreement - Other                    OA by and between Mobill Oil Corporation and Union Oil Company of    Mobill Oil Corporation and Union Oil Company of California                                           BA A102 Lease G01754                                                                                                                            $0.00     Assume and allocate pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                       California                                                                                                                                                                                                                                                                                                                                   divisive mergers
  1323                  Oilfield Services                              700363_Master Services Agreement dated effective 02/06/2014          MODERN AMERICAN RECYCLING SERVICES INC                                       Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00    Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                                                                                                                    Divisive Mergers
  1324                  Oilfield Services                              777951_Master Services Agreement dated effective 03/29/2019          MONCLA WORKOVER & DRILLING OPERATIONS, LLC.                                  Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchaser
  1325      12/31/2013 Property Participation & Exchange               First Amendment to the Participation Agreement OCS-G0786, South Monforte Exploration L.L.C.                                                       Fieldwood Energy LLC    SM 48 Lease 786                                                                                                                                 $0.00 Assume and (i) assign to Credit Bid
                       Agreements                                      Marsh Island Area, Block 48 Offshore Federal Waters                                                                                                                                                                                                                                                                             Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                                                                                                                                                                         Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                       account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                         (ii) allocate pursuant to the Divisive      x         x
                                                                                                                                                                                                                                                                                                                                                                                                         Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                         Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                  Purchase Agreement)
  1326      5/14/2015   Property Participation & Exchange              by and between Fieldwood Energy LLC and Monforte Exploration     Monforte Exploration L.L.C.                                                      Fieldwood Energy LLC    SM 48 Lease 786                                                                                                                                 $0.00     Assume and (i) assign to Credit Bid
                        Agreements                                     L.L.C.: Second Amendment to the Participation Agreement OCS-                                                                                                                                                                                                                                                                      Purchaser (pursuant to the Plan and the
                                                                       G0786, South Marsh Island Area, Block 48 Offshore Federal Waters                                                                                                                                                                                                                                                                    Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                         account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
  1327      9/13/2016   Other Misc.                                    by and between Fieldwood Energy LLC and Monforte Exploration         Monforte Exploration L.L.C.                                                  Fieldwood Energy LLC    SS 271 Lease G01038                                                                                                                             $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       L.L.C.: Fieldwood agrees to pay Monforte's insurance charges                                                                                                                                                                                                                                                                               Divisive Mergers
  1328      12/12/2019 Acquisition / PSA / Other Purchase or Sale      by and between Fieldwood Energy LLC and Monforte Exploration         Monforte Exploration L.L.C.                                                  Fieldwood Energy LLC    SS 274 Lease G01039                                                          ERA HELICOPTERS INC.                                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                       Agreements                                      L.L.C.: SS 274 A Platform to EI 259 A Platform                                                                                                                                                                                                                                                                                             Divisive Mergers
  1329      12/12/2019 Pipeline Purchase Agreement                     Terms and condition of sale of pipeline and associated equipment     Monforte Exploration L.L.C.                                                                          SS 274 Lease G01039                                                          ERA HELICOPTERS INC.                                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                                                                                                                  Divisive Mergers
  1330                  Oilfield Services                              515485_Master Services Agreement dated effective 11/01/2013          MONTCO OFFSHORE INC                                                          Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1331                  Oilfield Services                              558865_Master Services Agreement dated effective 12/03/2013          MONTCO OILFIELD CONTRACTORS LLC                                              Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1332      5/19/2016   Letter Agreement - Other Land                  Letter Agreement governing the Transition of Operatorship from       MURPHY EXPLORATION AND PRODUCITON COMPANY - USA                              Fieldwood Energy LLC    MC 697 Lease G28021, MC 698 Lease G28022, MC 742 Lease G32343                HOUSTON ENERGY DEEPWATER VENTURES V,                               $0.00      Assume and assign to Credit Bid
                                                                       Murphy Exploration and Produciton Company - USA to Noble                                                                                                                                                                                               RED WILLOW OFFSHORE LLC, W & T ENERGY VI                                               Purchaser                                 x
                                                                       Energy, Inc dated 19 May 2016                                                                                                                                                                                                                          LLC
  1333      1/10/2020   Non-Oilfield Services                          Consulting Agreement                                                 N DARLENE WALKER & ASSOCIATES                                                Fieldwood Energy LLC    n.a.                                                                         n.a.                                                           $8,750.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                            Page 44 of 61                                                                                                                                                            Purchaser
                                                                                                              Case 20-33948 Document 1456 Filed in TXSB on 06/02/21 Page 49 of 65
Fieldwood Energy, LLC, et al.
Prepared June 2, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                      Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                  Cure Estimate                                                Credit Bid
    #                                 Contract Category                                    Contract Description [1][2]                                         Known Contract Counterparties [3]                          Debtor Entities [4]                               Associated Leases [5]                                           Related Lease Parties [6]                                     Proposed Contract Treatment [8]    FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                          [7]                                                     Purchaser
  1334      1/10/2020   Non-Oilfield Services                          Consulting Agreement                                                  N DARLENE WALKER & ASSOCIATES                                             Fieldwood Energy LLC      n.a.                                                                         n.a.                                                           $8,750.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1335                  Oilfield Services                              Daywork Drilling Contract dated 3-11-2014                             NABORS OFFSHORE CORPORATION                                               Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1336                  Oilfield Services                              528377_Master Services Agreement dated effective 11/01/2013;          NALCO COMPANY                                                             Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                       Amendment dated effective 02/01/2020                                                                                                                                                                                                                                                                                                         Purchaser
  1337                  Oilfield Services                              556324_Master Services Agreement dated effective 11/01/2013           NATIONAL OILWELL VARCO, LP                                                Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1338                  Oilfield Services                              777952_Master Services Agreement dated effective 05/30/2019           NATIONAL RESPONSE CORPORATION                                             Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1339                  Oilfield Services                              701142_Master Services Agreement dated effective 11/14/2016           NEO PRODUCTS                                                              Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1340                  Non-Oilfield Services                          Perpetual Software License Agreement                                  NEURALOG LP                                                               Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1341                  Oilfield Services                              546928_Master Services Agreement dated effective 01/01/2014           NEW TECH GLOBAL VENTURES LLC                                              Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1342      2/28/2007   Farmout Agreement                              FO eff. 2/28/07 by and between Newfield and Apache                    Newfield and Apache                                                       Fieldwood Energy LLC      EI 346 Lease G14482                                                          BRISTOW US LLC                                                     $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                                                                                                                                                                                                                                                                                                                                                                 Divisive Mergers
  1343       6/1/2004  Operating Agreement - Other                  Operating Agreement eff. 6-1-04 by and between Newfield                  Newfield Exploration Co & Triumph Energy LLC                              Fieldwood Energy LLC      WD 133 Lease G01106                                                                                                                             $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                    Exploration Co & Triumph Energy LLC                                                                                                                                                                                                                                                                                                          Divisive Mergers
  1344       5/2/2012  Confidentiality Agreements / AMI and Related Letter, dated May 2, 2012 between Newfield Exploration Company           Newfield Exploration Company and Chevron U.S.A. Inc.                      Fieldwood Energy          VK 251 Lease G10930, VK 340 Lease G10933                                     Williams Field Services                                            $0.00     Assume and Allocate Pursuant to
                       Consents                                     and Chevron U.S.A. Inc., being a waiver of confidentiality provision                                                                               Offshore LLC                                                                                                                                                                              Divisive Mergers             x                      x
                                                                    grant by Chevron in favor of Newfield;
  1345       4/19/2004 Farmout Agreement                            Farmout Agreement by and between Newfield Exploration Company            Newfield Exploration Company and Westport Resources Company, as           Fieldwood Energy          WC 72 Lease G23735                                                                                                                              $0.00     Assume and Allocate Pursuant to
                                                                    and Westport Resources Company, as Owners of WC 73, and                  Owners of WC 73, and Dominion Exploration & Production, Inc. and          Offshore LLC                                                                                                                                                                              Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                    Dominion Exploration & Production, Inc. and Spinnaker Exploration        Spinnaker Exploration Company, LLC as Owners of WC 72
                                                                    Company, LLC as Owners of WC 72
  1346      11/18/2004 Letter Agreement - Other Land                Letter Agreement, dated November 18; 2004, between Chevron               Newfield Exploration Company, Chevron U.S.A. Inc., Noble Energy, Inc.     Fieldwood Energy          VK 251 Lease G10930, VK 340 Lease G10933                                     Williams Field Services                                            $0.00     Assume and Allocate Pursuant to
                                                                    U.S.A. Inc. and Newfield Exploration Company, amendihg'the;terms                                                                                   Offshore LLC                                                                                                                                                                              Divisive Mergers
                                                                    of Letter Agreement•,dated October f4, 2004, between Chevron
                                                                    U.S.A. Inc. and                                                                                                                                                                                                                                                                                                                                                           x                      x
                                                                    Noble Energy, Inc. concerning Production Handling Agreement
                                                                    Terms, Viosca knoll.251 "A"' Platform, Cadillac Prospect and any
                                                                    Other Future Non-unit Production:
  1347                  Oilfield Services                              Wireline Tools and Parts                                              NEWLIN RENTAL-REPAIR & SUPPLIES INC                                       Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1348                  Oilfield Services                              501111_Master Services Agreement dated effective 11/01/2013           NEWMAN CRANE SERVICE INC                                                  Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1349                  Oilfield Services                              Gas and Gas Cylinders, Welding Supply                                 NI WELDING SUPPLY LLC                                                     Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1350       4/2/2008  Confidentiality Agreements / AMI and Related AREA OF MUTUAL INTEREST AGREEMENT BY AND BETWEEN                         NOBLE ENERGY INC , DAVIS OFFSHORE, L.P. AND STATOILHYDRO                  Fieldwood Energy          GC 198 Lease G36021                                                                                                                             $0.00     Assume and assign to Credit Bid
                       Consents                                     NOBLE ENERGY INC , DAVIS OFFSHORE, L.P. AND                              USA E&P INC                                                               Offshore LLC                                                                                                                                                                                 Purchaser                           x
                                                                    STATOILHYDRO USA E&P INC
  1351       5/8/2008 Confidentiality Agreements / AMI and Related AREA OF MUTUAL INTEREST AGREEMENT BY AND BETWEEN                          NOBLE ENERGY INC , DAVIS OFFSHORE, L.P. AND STATOILHYDRO                  Fieldwood Energy          GC 198 Lease G36021                                                                                                                             $0.00     Assume and assign to Credit Bid
                       Consents                                     NOBLE ENERGY INC , DAVIS OFFSHORE, L.P. AND                              USA E&P INC                                                               Offshore LLC                                                                                                                                                                                 Purchaser                           x
                                                                    STATOILHYDRO USA E&P INC
  1352      12/20/2012 Letter Agreement - Other Land                Letter Agreement by and between Noble Energy Inc and Anadarko            Noble Energy Inc and Anadarko Petroleum Corporation dated 20 Dec 2012 Fieldwood Energy LLC          GC 768 Lease G21817                                                          ANADARKO US OFFSHORE LLC                                           $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                    Petroleum Corporation dated 20 Dec 2012                                                                                                                                                                                                                                                                                                         Purchaser
  1353      5/30/2008 Confidentiality Agreements / AMI and Related AREA OF MUTUAL INTEREST AGREEMENT BY AND BETWEEN                          NOBLE ENERGY INC AND DAVIS OFFSHORE LP; PIONEER NTAURAL                   Fieldwood Energy          NE/4 GC 198 Lease G36021                                                                                                                        $0.00     Assume and assign to Credit Bid
                       Consents                                     NOBLE ENERGY INC AND DAVIS OFFSHORE LP                                   RESOURCES USA INC, DAVIS OFFSHORE, L.P. AND STEPHENS                      Offshore LLC                                                                                                                                                                                 Purchaser                           x
                                                                                                                                             PRODUCTION COMPANY, LLC.
  1354       5/4/2015   Letter Agreement - Other Land                  by and between Fieldwood Energy LLC and : Oil Test Sampling           Noble Energy Inc and Deep Gulf Energy III, LLC                            Fieldwood Energy LLC      MC 519 Lease G27278, MC 563 Lease G21176                                     BP EXPLORATION & PRODUCTION INC, HOUSTON                           $0.00     Assume and assign to Credit Bid
                                                                       Agreement by and between Noble Energy Inc and Deep Gulf Energy                                                                                                                                                                                         ENERGY DEEPWATER VENTURES I, RED WILLOW                                               Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                       III, LLC for samples of Santiago/Santa Cruz Well to be shared with                                                                                                                                                                                     OFFSHORE LLC
                                                                       MC 563 Parties
  1355      3/20/2008   Property Participation & Exchange              Participation Agreement by and between Noble Energy Inc and           Noble Energy Inc and Marathon Oil Company for the drilling of the MC 948 Fieldwood Energy LLC       MC 948 Lease G28030                                                          ECOPETROL AMERICA LLC, TALOS ENERGY                                $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                        Agreements                                     Marathon Oil Company for the drilling of the MC 948 #1 Well           #1 Well                                                                                                                                                                          OFFSHORE, LLC                                                                         Purchaser
  1356      8/28/2014   Letter Agreement - Other Land                  Letter Agreement by and between Noble Energy Inc and Murphy           Noble Energy Inc and Murphy                                              Fieldwood Energy LLC       MC 697 Lease G28021, MC 698 Lease G28022, MC 742 Lease G32343, MC                                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                       dated 28 Aug 14 covering certain operational issues at Thunderhawk                                                                                                        782 Lease G33757                                                                                                                                                   Purchaser
  1357      2/26/2015   Letter Agreement - Other Land                  Letter Agreement by and between Noble Energy Inc and Murphy           Noble Energy Inc and Murphy dated 11 Jul 16 governing certain             Fieldwood Energy LLC      MC 697 Lease G28021, MC 698 Lease G28022, MC 736, MC 738, MC 742                                                                                $0.00     Assume and assign to Credit Bid
                                                                       dated 11 Jul 16 governing certain operational issues at Thunderhawk   operational issues at Thunderhawk                                                                   Lease G32343, MC 782 Lease G33757                                                                                                                                  Purchaser                           x

  1358      5/24/2016   Letter Agreement - Other Land                  Letter Agreement by and between Noble Energy Inc and Murphy         Noble Energy Inc and Murphy dated 11 Jul 16 governing certain               Fieldwood Energy LLC      MC 697 Lease G28021, MC 698 Lease G28022, MC 742 Lease G32343                HOUSTON ENERGY DEEPWATER VENTURES V,                               $0.00     Assume and assign to Credit Bid
                                                                       dated 11 Jul 16 governing certain operational issues at Thunderhawk operational issues at Thunderhawk                                                                                                                                                  RED WILLOW OFFSHORE LLC, W & T ENERGY VI                                              Purchaser                           x
                                                                                                                                                                                                                                                                                                                              LLC
  1359      11/1/2005   Ownership & Partnership Agreements             Partnership agreement by and between Noble Energy Inc and             Noble Energy Inc and Samson Offshore Company                              Fieldwood Energy LLC      GC 768 Lease G21817                                                          ANADARKO US OFFSHORE LLC                                           $0.00     Assume and assign to Credit Bid
                                                                       Samson Offshore Company covering multiple blocks in DWGOM                                                                                                                                                                                                                                                                                    Purchaser
                                                                       dated 1 Nov 2005 as amended
                                                                       (a) First Amendment dated 22 Aug 06 and
                                                                       (b) Second Amendment dated 20 Mar 07 and                                                                                                                                                                                                                                                                                                                                         x
                                                                       © Third Amendment dated 21 Mar 07 and
                                                                       (d) Fourth Amendment dated 1 Apr 07
                                                                       (AMI Expired 1 Sep 07)
  1360       2/2/2009   Letter Agreement - Other Land                  LETTER AGREEMENT BY AND BETWEEN NOBLE ENERGY INC,                     NOBLE ENERGY INC, DAVIS OFFSHORE, L.P., ENERGY PARTNERS,                  Fieldwood Energy          NE/4 GC 198 Lease G36021                                                                                                                        $0.00     Assume and assign to Credit Bid
                                                                       DAVIS OFFSHORE, L.P., ENERGY PARTNERS, LTD AND                        LTD AND STEPHENS PRODUCTION COMPANY, LLC                                  Offshore LLC                                                                                                                                                                                 Purchaser                           x
                                                                       STEPHENS PRODUCTION COMPANY, LLC
  1361      6/17/2009   Farmout Agreement                              Farm out agreement by and between Noble Energy Inc, Samson            Noble Energy Inc, Samson Offshore Company and Exxon Mobil                 Fieldwood Energy LLC      GC 768 Lease G21817                                                          ANADARKO US OFFSHORE LLC                                           $0.00     Assume and assign to Credit Bid
                                                                       Offshore Company and Exxon Mobil Exploration Company where            Exploration Company                                                                                                                                                                                                                                                    Purchaser
                                                                       XOM assigns GC 767 in return for well comittment and ORRI on GC                                                                                                                                                                                                                                                                                                                  x
                                                                       679, 680, 723, 724 and 768 (below 17,000 to 100' below
                                                                       commitment well). Commitment well drilled on GC 723
  1362      6/29/2012   Letter Agreement - JOA                         LETTER AGREEMENT BY AND BETWEEN NOBLE ENERGY INC,                     NOBLE ENERGY INC, STATOIL, USA E&P INC., ENERGY PARTNERS                  Fieldwood Energy          GC 198 Lease G36021                                                                                                                             $0.00     Assume and assign to Credit Bid
                                                                       STATOIL, USA E&P INC., ENERGY PARTNERS LTD., CALYPSO                  LTD., CALYPSO EXPLORATION LLC AND DAVIS OFFSHORE, L.P.                    Offshore LLC                                                                                                                                                                                 Purchaser
                                                                       EXPLORATION LLC AND DAVIS OFFSHORE, L.P.:Establishment of                                                                                                                                                                                                                                                                                                                        x
                                                                       the Talon Shallow JOA and Talon Deep JOA Exhibit "A" Substitution
                                                                       page
  1363      8/28/2014   Facilities & Tie-In Agreements                 Bridging Agreement by and between Noble Energy Inc, W+T Energy        Noble Energy Inc, W+T Energy VI, LLC, ILX Prospect Dantzler, LLC and                                MC 782 Lease G33757                                                          RIDGEWOOD DANTZLER LLC, TALOS                                      $0.00     Assume and assign to Credit Bid
                                                                       VI, LLC, ILX Prospect Dantzler, LLC and Ridgewood Dantzler            Ridgewood Dantzler bridging responsbilities of Loop Operator and Field                                                                                                           EXPLORATION LLC, W & T ENERGY VI LLC                                                  Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                       bridging responsbilities of Loop Operator and Field Operated dated    Operated dated 28 Aug 14
                                                                       28 Aug 14
  1364      8/15/2014   Assignment of Wellbores                        by and between Fieldwood Energy LLC and W & T Offshore, Inc. :        Noble Energy Inc, W+T Energy VI, LLC, ILX Prospect Dantzler, LLC,         Fieldwood Energy LLC      HI 129 Lease G01848                                                          W & T OFFSHORE INC, HELIS OIL & GAS COMPANY                        $0.00     Assume and Allocate Pursuant to
                                                                       RE: High Island 129 No. 12 Well Assignment                            Ridgewood Dantzler, Houston Energy Deepwater Ventures V, LLC; Red                                                                                                                LLC, HELIS OIL & GAS CO, CALYPSO                                                   Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                                                                                             Willow Offshore, LLC                                                                                                                                                             EXPLORATION LLC, CHEYENNE PETROLEUM
                                                                                                                                                                                                                                                                                                                              COMPANY, MAGNUM HUNTER PRODUCTION INC
  1365      10/22/2008 Joint Operating Agreement                       JOINT OPERATING AGREEMENT BY AND BETWEEN NOBLE                        NOBLE ENERGY INC., DAVIS OFFSHORE, L.P., ENERGY PARTNERS,                 Fieldwood Energy          NE/4 GC 198 Lease G36021                                                                                                                        $0.00     Assume and assign to Credit Bid
                                                                       ENERGY INC., DAVIS OFFSHORE, L.P., ENERGY PARTNERS,                   LTDE AND STEPHENS PRODCUTION COMPANY, LLC                                 Offshore LLC                                                                                                                                                                                 Purchaser                           x
                                                                       LTDE AND STEPHENS PRODCUTION COMPANY, LLC




                                                                                                                                                                                                                                            Page 45 of 61
                                                                                                              Case 20-33948 Document 1456 Filed in TXSB on 06/02/21 Page 50 of 65
Fieldwood Energy, LLC, et al.
Prepared June 2, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                      Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                  Cure Estimate                                                Credit Bid
    #                                 Contract Category                                    Contract Description [1][2]                                         Known Contract Counterparties [3]                          Debtor Entities [4]                               Associated Leases [5]                                           Related Lease Parties [6]                                     Proposed Contract Treatment [8]    FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                          [7]                                                     Purchaser
  1366       1/1/2013   Unit Agreement and/or Unit Operating           Unit Operating Agreement, Gunflint Prospect, Gunflint Unit, Offshore Noble Energy Inc., Ecopetrol America Inc., Samson Offshore, LLC and        Fieldwood Energy LLC      MC 948 S/2,S/2N/2 Lease G28030, MC 949 S/2,S/2N/2 Lease G32363, MC           ECOPETROL AMERICA LLC, TALOS ENERGY                                $0.00     Assume and assign to Credit Bid
                        Agreement                                      Louisiana, by and among Noble Energy, Inc. (Fieldwood is successor- Marathon Oil Company                                                                                  992 N/2 Lease G24133, MC 993 N/2 Lease G24134                                OFFSHORE, LLC                                                                         Purchaser
                                                                       in-interest to Noble Energy, Inc.), Samson Offshore, LLC, Marathon
                                                                       Oil Company, BP Exploration & Production Inc., and BHP Billiton
                                                                       Petroleum (Deepwater) Inc., dated effective January 1, 2013,
                                                                       including any memorandums or financial statements of the same, as
                                                                       amended by:
                                                                       A. Ratification and First Amendment of the MC 948 Unit Operating
                                                                       Agreement dated effective January 1, 2013 by and among Noble
                                                                       Energy, Inc., Ecopetrol America Inc., Samson Offshore, LLC and
                                                                       Marathon Oil Company.                                                                                                                                                                                                                                                                                                                                                            x
                                                                       B. Second Amendment to the MC 948 Unit Operating Agreement
                                                                       dated effective May 23, 2013 by and between Noble Energy Inc.,
                                                                       Ecopetrol America Inc., Samson Offshore, LLC and Marathon Oil
                                                                       Company.
                                                                       C. Ratification and Third Amendment to the MC 948 Unit Operating
                                                                       Agreement dated effective November 30, 2018 by and between
                                                                       Fieldwood Energy LLC, Samson Offshore Mapleleaf, LLC and
                                                                       Ecopetrol America Inc.


  1367       4/1/2011   Marketing - Transportation                     Nautilus Liquids Transporation Agreement between Noble Energy,      Noble Energy, Inc and Nautilus Pipeline Company, LLC                                                  GC 768 Lease G21817                                                          ANADARKO US OFFSHORE LLC                                           $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                       Inc and Nautilus Pipeline Company, LLC                                                                                                                                                                                                                                                                                                       Purchaser
  1368      10/10/2014 Assignment of ORRI                              Assignment Agreement dated 10 Oct 14 by and between Noble           Noble Energy, Inc, BP Exploration and Produciton, Inc and Houston           Fieldwood Energy LLC      MC 563 Lease G21176                                                                                                                             $0.00     Assume and assign to Credit Bid
                                                                       Energy, Inc, BP Exploration and Produciton, Inc and Houston Energy Energy Deepwater Ventures I, LLC                                                                                                                                                                                                                                          Purchaser
                                                                       Deepwater Ventures I, LLC whereby Noble and BP assigned their
                                                                       combined 69.75% WI from 0-19,000'TVDSS on MC 563 in return for
                                                                       2% (proportionately reduced) ORRI in S Santa Cruz Well and                                                                                                                                                                                                                                                                                                                       x
                                                                       retained back in rights for its WI in 19,001-99,999 TVDSS on MC 563
                                                                       and Noble/FW retained operatorship in such 19,001-99,999 TVDSS
                                                                       interval if back in was excercised
  1369       1/1/2009   Unit Agreement and/or Unit Operating           Unit Operating Agreement (Offshore Operating Agreement) dated        Noble Energy, Inc. (as predecessor in interest of Fieldwood), as Operator, Fieldwood Energy LLC      MC 519 Lease G27278                                                          BP EXPLORATION & PRODUCTION INC, HOUSTON                           $0.00     Assume and assign to Credit Bid
                        Agreement                                      dated effective January 1, 2009, originally by and between Noble     and BP, Red Willow and HE&D Offshore, L.P. as Non-Operators                                                                                                                       ENERGY DEEPWATER VENTURES I, RED WILLOW                                               Purchaser
                                                                       Energy, Inc. (as predecessor in interest of Fieldwood), as Operator,                                                                                                                                                                                   OFFSHORE LLC
                                                                       and BP, Red Willow and HE&D Offshore, L.P. as Non-Operators, as
                                                                       amended
                                                                       (a)by that certain First Amendment of the Unit Operating Agreement
                                                                       and Establishment of Lease Offshore Operating Agreements, dated
                                                                       effective as of October 10, 2014, by and among BP, Red Willow,
                                                                       HEDV, Noble Energy, Inc. (as predecessor in interest of Fieldwood),
                                                                       Deep Gulf Energy III, LLC, Ridgewood South Santa Cruz, LLC and
                                                                       ILX Prospect South Santa Cruz, LLC and                                                                                                                                                                                                                                                                                                                                           x
                                                                       (b)by that certain Second Amendment of the Offshore Operating
                                                                       Agreement, dated effective as of October 15, 2018, by and among
                                                                       BP, Red Willow, HEDV and Fieldwood and
                                                                       (c) by by that certain Third Amendment of the Offshore Operating
                                                                       Agreement, dated effective as of 1 May 2019, by and among BP,
                                                                       Red Willow, HEDV and Fieldwood and
                                                                       (d) by that certain Fourth Amendment of the Offshore Operating
                                                                       AGreement, dated effective as of 31 MAy 2019 by and among Red
                                                                       Willow, HEDV and Fieldwood.

  1370      12/10/2013 Facilities & Tie-In Agreements                  Authorization Agreement for Tie-Back Development by and among   Noble Energy, Inc. (Fieldwood is successor-in-interest to Noble Energy,         Fieldwood Energy LLC      MC 948 Lease G28030, MC 949 Lease G32363, MC 992 Lease G24133, MC ECOPETROL AMERICA LLC, TALOS ENERGY                                           $0.00     Assume and assign to Credit Bid
                                                                       Noble Energy, Inc. (Fieldwood is successor-in-interest to Noble Inc.), Ecopetrol America Inc., Samson Offshore, LLC and Marathon Oil                                      993 Lease G24134                                                  OFFSHORE, LLC                                                                                    Purchaser
                                                                       Energy, Inc.), Ecopetrol America Inc., Samson Offshore, LLC and Company
                                                                       Marathon Oil Company effective December 10, 2013 as amended by
                                                                       that Amended and Restated Authorization Agreement for Tie-Back                                                                                                                                                                                                                                                                                                                   x
                                                                       Development dated effective as of January 31, 2014 by and among
                                                                       Noble Energy, Inc., Ecopetrol America Inc., Samson Offshore
                                                                       Mapleleaf, LLC, and Marathon Oil Company.
  1371      10/1/2015   Unit Agreement and/or Unit Operating        Unit Operating Agreement made and entered into effective October        Noble Energy, Inc. (the "Unit Operator", Fieldwood is successor-in-interest Fieldwood Energy LLC     MC 697 SE/4 SE/4; E/2 NE/4 SE/4 Lease G28021, MC 698 Lease G28022,           HOUSTON ENERGY DEEPWATER VENTURES V,                               $0.00     Assume and assign to Credit Bid
                        Agreement                                   1, 2015, among Noble Energy, Inc. (the "Unit Operator", Fieldwood is    to Noble Energy, Inc.), W&T Energy VI, LLC, Red Willow Offshore, LLC,                                MC 742 Lease G32343                                                          RED WILLOW OFFSHORE LLC, W & T ENERGY VI                                              Purchaser
                                                                    successor-in-interest to Noble Energy, Inc.), W&T Energy VI, LLC,       and Houston Energy Deepwater Ventures V, LLC                                                                                                                                      LLC                                                                                                                       x
                                                                    Red Willow Offshore, LLC, and Houston Energy Deepwater Ventures
                                                                    V, LLC
  1372      12/20/2005 Confidentiality Agreements / AMI and Related Letter Agreement, dated December 20, 2005, between Noble                Noble Energy, Inc. and Ghevron U.S.A. Inc., being a consent.to.disclose    Fieldwood Energy          VK 251 Lease G10930, VK 340 Lease G10933                                     Williams Field Services                                            $0.00     Assume and Allocate Pursuant to
                       Consents                                     Energy, Inc. and Ghevron U.S.A. Inc., being a consent.to.disclose       confidential data                                                          Offshore LLC                                                                                                                                                                              Divisive Mergers             x                      x
                                                                    confidential data
  1373       3/7/2003 Joint Operating Agreement                     JOINT OPERATING AGREEMENT BY AND BETWEEN NOBLE                          NOBLE ENERGY, INC., STATOILHYDRO USA E&P INC, STEPHENS                     Fieldwood Energy          GC 198 Lease G36021                                                                                                                             $0.00     Assume and assign to Credit Bid
                                                                    ENERGY, INC., STATOILHYDRO USA E&P INC, STEPHENS                        PRODUCTION COMPANY AND DAVIS OFFSHORE, L.P.                                Offshore LLC                                                                                                                                                                                 Purchaser                           x
                                                                    PRODUCTION COMPANY AND DAVIS OFFSHORE, L.P.
  1374       8/1/2016 Unit Agreement and/or Unit Operating          Amendment No. 1 to Big Bend Prospect Offshore Operating                 Noble Energy, Inc., W & T Energy VI, LLC, Red Willow Offshore, LLC, and                              MC 697 Lease G28021, MC 698 Lease G28022, MC 742 Lease G32343                HOUSTON ENERGY DEEPWATER VENTURES V,                               $0.00     Assume and assign to Credit Bid
                       Agreement                                    Agreement and Unit Operating Agreement , Big Bend Prospect, MC          Houston Energy Deepwater Ventures V, LLC                                                                                                                                          RED WILLOW OFFSHORE LLC, W & T ENERGY VI                                              Purchaser
                                                                    698 Unit by and between Noble Energy, Inc., W & T Energy VI, LLC,                                                                                                                                                                                         LLC                                                                                                                       x
                                                                    Red Willow Offshore, LLC, and Houston Energy Deepwater Ventures
                                                                    V, LLC
  1375       4/2/2012 Other Notices                                 NOTICE AGREEMENT BY AND BETWEEN NOBLE ENERGY,                           NOBLE ENERGY, INC.,STEPHENS PRODUCTION COMPANY AND                         Fieldwood Energy          NE/4 GC 198 Lease G36021                                                                                                                        $0.00     Assume and assign to Credit Bid
                                                                    INC.,STEPHENS PRODUCTION COMPANY AND DAVIS                              DAVIS OFFSHORE, L.P. AND ENERGY PARTNERS LTD                               Offshore LLC                                                                                                                                                                                 Purchaser                           x
                                                                    OFFSHORE, L.P. AND ENERGY PARTNERS LTD
  1376      12/11/2008 Letter Agreement - Other Land                LETTER AGREEMENT BY AND BETWEEN NOBLE ENERGY,                           NOBLE ENERGY, INC.,STEPHENS PRODUCTION COMPANY, ENERGY Fieldwood Energy                              NE/4 GC 198 Lease G36021                                                                                                                        $0.00     Assume and assign to Credit Bid
                                                                    INC.,STEPHENS PRODUCTION COMPANY, ENERGY PARTNERS,                      PARTNERS, LTD. AND DAVIS OFFSHORE, L.P.                Offshore LLC                                                                                                                                                                                                     Purchaser                           x
                                                                    LTD. AND DAVIS OFFSHORE, L.P.
  1377       6/1/1994 Joint Operating Agreement                     OPERATING AGREEMENT DATED JUNE 1, 1994, BY AND                          NORCEN EXPLORER, INC, OPERATOR, AND DALEN RESOURCES OIL Fieldwood Energy                             SM 280 Lease G14456                                                          MP GULF OF MEXICO, LLC                                             $0.00     Assume and Allocate Pursuant to
                                                                    BETWEEN NORCEN EXPLORER, INC, OPERATOR, AND DALEN                       & GAS CO.                                               Offshore LLC                                                                                                                                                                                                 Divisive Mergers             x
                                                                    RESOURCES OIL & GAS CO.
  1378      10/19/1994 Joint Development / Venture / Exploration    Joint Venture Development Agreement, dated October                      Norcen Explorer, Inc. and Texaco Exploration and Production, Inc.          Fieldwood Energy          SS 206 Lease G01522, SS 207 Lease G01523                                                                                                        $0.00     Assume and Allocate Pursuant to
                       Agreements                                   19,1994',,between Norcen Explorer, Inc. and Texaco Exploration and                                                                                 Offshore LLC                                                                                                                                                                              Divisive Mergers
                                                                    Production, Inc. forming a working-interest unit comprising portions                                                                                                                                                                                                                                                                                                      x
                                                                    of'Ship .ShOperating Agreementl Block 206 and OCS-G 1523,-Ship
                                                                    ShOperating Agreementl Block 207;
  1379       4/6/1995 Joint Development / Venture / Exploration     Amendment tp Joint Venture Development Agreement, dated April 6,        Norcen. Explorer, Inc., Texaco Exploration and Production; Inc., Hunt      Fieldwood Energy          SS 206 Lease G01522, SS 207 Lease G01523                                                                                                        $0.00     Assume and Allocate Pursuant to
                       Agreements                                   1995, between Norcen. Explorer, Inc., Texaco Exploration and            Industries, The George R. Brown, Partnership; JOC Venture, Lamar Hunt      Offshore LLC                                                                                                                                                                              Divisive Mergers
                                                                    Production; Inc., Hunt Industries, The George R. Brown, Partnership;    Trust Estate, Mobil Oil Exploration
                                                                    JOC Venture, Lamar Hunt Trust Estate, Mobil Oil Exploration 8i                                                                                                                                                                                                                                                                                                            x
                                                                    Producing Southeast Inc., and Hunt Oil Company, covering; all
                                                                    of'Blocks.206 and 207 Ship ShOperating Agreementl Area.

  1380      11/16/1994 Joint Development / Venture / Exploration       Joint Venture Development Agreement, dated November 16><1994, Norcen.Explorer, Inc., Texaco Exploration and Production, Inc, Industries,        Fieldwood Energy          SS 206 Lease G01522, SS 207 Lease G01523                                                                                                        $0.00     Assume and Allocate Pursuant to
                       Agreements                                      between Norcen.Explorer, Inc.,                                      The George R. Brown Partnership, JOC                                        Offshore LLC                                                                                                                                                                              Divisive Mergers
                                                                       Texaco Exploration and1                                             Venture, LamarHunt Trust Estate, Mobil Oil Exploration
                                                                        Production, Inc,, Industries, TheiGeorge R. Brown Partnership, JOC
                                                                       Venture, LamarHunt Trust Estate, Mobil Oil Exploration                                                                                                                                                                                                                                                                                                                 x
                                                                       SoProducingiSoutheast Inc.,-and Hunt Oil
                                                                       Company,.covering all of Blocks 206 and 207 Ship ShOperating
                                                                       Agreementl Area.

  1381                  Oilfield Services                              540735_Master Services Agreement dated effective 11/11/2013          NORD-SUD SHIPPING, INC                                                     Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1382                  Oilfield Services                              777653_Master_Service_Contract Effective_6/28/2018                   NORSAFE MARINE & OFFSHORE SERVICES LLC                                     Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                            Page 46 of 61                                                                                                                                                           Purchaser
                                                                                                                 Case 20-33948 Document 1456 Filed in TXSB on 06/02/21 Page 51 of 65
Fieldwood Energy, LLC, et al.
Prepared June 2, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                      Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                  Cure Estimate                                                Credit Bid
    #                                 Contract Category                                         Contract Description [1][2]                                       Known Contract Counterparties [3]                       Debtor Entities [4]                               Associated Leases [5]                                           Related Lease Parties [6]                                     Proposed Contract Treatment [8]    FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                          [7]                                                     Purchaser
  1383       5/1/1982   Ownership & Partnership Agreements             Terms for construction and operation of the facility and allocation of   Northern Natural Gas Company                                           Fieldwood Energy LLC                                                                                   n.a.                                                               $0.00     Assume and allocate pursuant to
                                                                       commingled condensate - Operated by Northern Natural Gas                                                                                                                                                                                                                                                                                  divisive mergers             x
                                                                       Company
  1384      11/1/2005   Other Misc.                                    Partitiion and Redemption Agmt. dated 11-1-2005 b/b Northstar            Northstar Gulfsands, LLC and Gulfsands Petroleum USA, Inc.             Fieldwood Energy          VR 332 Lease G09514                                                  ANKOR E&P HOLDINGS CORPORATION, CANNAT                                     $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                              x                      x
                                                                       Gulfsands, LLC and Gulfsands Petroleum USA, Inc.                                                                                                Offshore LLC                                                                                   ENERGY INC.                                                                                Divisive Mergers
  1385       7/7/2008   Letter Agreement - Other Land                  VR 332 A5 Letter Agmt dated July 7, 2008 b/b Northstar Interests,        Northstar Interests, L.C. and Dynamic Offshore Resources, LLC          Fieldwood Energy          VR 332 Lease G09514                                                  ANKOR E&P HOLDINGS CORPORATION, CANNAT                                     $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                              x                      x
                                                                       L.C. and Dynamic Offshore Resources, LLC                                                                                                        Offshore LLC                                                                                   ENERGY INC.                                                                                Divisive Mergers
  1386       6/1/2014   Acquisition / PSA / Other Purchase or Sale     by and between Fieldwood Energy Offshore LLC, NW Pipeline, Inc.          Northwestern Mutual Life Ins. Co; NW Pipeline, Inc.                    Fieldwood Energy          HI A-573 Lease G02393, HI A-382 Lease G02757, HI A-572 Lease G02392, ERA HELICOPTERS INC.                                                       $0.00     Assume and Allocate Pursuant to
                        Agreements                                     and Northwestern Mutual Life Ins. Co:HIPS 13-III                                                                                                Offshore LLC              HI A-595 Lease G02721, HI A-596 Lease G02722, HI A-531 Lease G02696,                                                                                            Divisive Mergers             x                             x
                                                                                                                                                                                                                                                 BA A-105 Lease G01757, WC 163 Lease G05299
  1387                  Oilfield Services                              701064_Joinder dated effective 02/14/2019                                NOV PROCESS & FLOW TECHNOLOGIES US, INC                                Fieldwood Energy LLC      n.a.                                                                 n.a.                                                                       $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1388       1/1/1991   Operating Agreement - Other                    b/b NW Mutual, Hardy and Unocal                                          NW Mutual, Hardy and Unocal                                                                      BA-A 102 Lease G01754, BA-A 105 Lease G01757                                 ERA HELICOPTERS INC., TAMPNET INC                                  $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                              x                             x
                                                                                                                                                                                                                                                                                                                                                                                                                 Divisive Mergers
  1389                  Oilfield Services                              701100_Master Services Agreement dated effective 04/29/2016              OCC-MED OF LAFAYETTE                                                   Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1390                  Oilfield Services                              777655_Master Services Agreement dated effective 05/21/2018              OCEAN EDGE SERVICES INC                                                Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1391       6/1/1999   Confidentiality Agreements / AMI and Related AREA OF MUTUAL INTEREST BY AND BETWEEN OCEAN                        OCEAN ENERGY INC. AND DUKE ENERGY HYDROCARBONS, LLC                           Fieldwood Energy LLC      EI 126 Lease 52                                                                                                                                 $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                        Consents                                     ENERGY INC. AND DUKE ENERGY HYDROCARBONS, LLC                                                                                                                                                                                                                                                                                               Divisive Mergers
  1392       2/9/1999   Joint Operating Agreement                    Offshore Operating Agreement, dated February 9, 1999, between       Ocean Energy, Inc., Shell Offshore Inc., McMoran Oil                          Bandon Oil and Gas, LP; VR 196 Lease G19760, VR 207 Lease G19761                                       HALLIBURTON ENERGY SERV INC; ARENA                                 $0.00     Assume and Allocate Pursuant to
                                                                     Ocean Energy, Inc. and Shell Offshore Inc., covering Vermilion 195,                                                                               Fieldwood Energy LLC;                                                                                  ENERGY LP, ARENA OFFSHORE LP                                                       Divisive Mergers
                                                                     196 and 207, as amended December 23, 1999 by that certain Letter                                                                                  Fieldwood Energy
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                     Agreement regarding the sale of properties to McMoran Oil & Gas                                                                                   Offshore LLC
                                                                     LLC, and further amended August 22, 2000, December 31, 2001 and
                                                                     September 15, 2010.
  1393                  Oilfield Services                            553294_Master_Service_Contract Effective_4-22-2015                  OCEAN FLOW INTERNATIONAL LLC                                                  Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1394                  Oilfield Services                              Master Services Agreement dated effective 11/05/2013; Amendment OCEANEERING INTERNATIONAL INC                                                   Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                       dated effective 01/01/2015                                                                                                                                                                                                                                                                                                                    Purchaser
  1395       3/1/1998   Termination / Ratification and Joinder of      Ratification and Joinder by and between OEI & SOI               OEI & SOI                                                                                                 GI 110 Lease G13943, GI 116 Lease G13944                                     W & T OFFSHORE INC                                                 $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                        Operating or Other Agreements                                                                                                                                                                                                                                                                                                                                                                Purchaser
  1396                  Oilfield Services                              503720_Master Services Agreement dated effective 11/01/2013              OFFSHORE ENERGY SERVICES, INC                                          Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1397                  Oilfield Services                              513875_Master Services Agreement dated effective 11/01/2013              OFFSHORE EQUIPMENT SOLUTIONS                                           Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                                                                                                                                                                                                                                                                                                                                                                 Divisive Mergers
  1398                  Oilfield Services                              541788_Master Services Agreement dated effective 11/01/2013              OFFSHORE SERVICES OF ACADIANA LLC                                      Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1399      7/31/2008   Articles of Merger                             Articles of Merger by and between Offshore Shelf LLC and W&T             Offshore Shelf LLC and W&T Offshore, Inc.                                                        MC 110 Lease G18192                                                          MARUBENI OIL & GAS (USA) LLC, TALOS                                $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                       Offshore, Inc. : Pursuant to Plan of Merger                                                                                                                                                                                                            RESOURCES LLC                                                                          Purchaser
  1400                  Oilfield Services                              546893_Master Services Agreement dated effective 09/20/2016              OFFSHORE TECHNICAL COMPLIANCE, LLC                                     Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1401                  Oilfield Services                              700682_Master Services Agreement dated effective 03/24/2014              OFFSHORE TECHNICAL SOLUTIONS LLC                                       Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                                                                                                                                                                                                                                                                                                                                                                 Divisive Mergers
  1402                  Oilfield Services                              700271_Master Services Agreement dated effective 12/17/2018              OIL & GAS EVALUATIONS AND CONSULTING LLC                               Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1403      7/17/2013   Non-Oilfield Services                          Software Agreement, End User Support Agreement, DocVue Product OIL & GAS INFORMATIONS SYSTEMS, INC                                              Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                       Schedule                                                                                                                                                                                                                                                                                                                                      Purchaser
  1404                  Oilfield Services                              700364_Master Services Agreement dated effective 01/01/2014    OIL STATES QCS                                                                   Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1405                  Oilfield Services                              777866_Master Services Agreement dated effective 01/28/2019              OLIVIER INTERNATIONAL, LLC                                             Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1406                  Oilfield Services                              Spill Response - GTIB Remidiation Work in '14 / Early '15, OSRO          OMI ENVIRONMENTAL SOLUTIONS                                            Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1407                  Oilfield Services                              Joinder to Master Services Contract dated November 19, 2018              OneSubea LLC                                                           Fieldwood Energy, LLC     n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1408                  Oilfield Services                              700966_Joinder dated effective 11/19/2018                                ONESUBSEA LLC                                                          Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1409       1/4/2007   Operating Agreement - Other                    Operating Agreement as Amended                                           Operating Agreement as Amended                                                                   SM 44 Lease G23840                                                                                                                              $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                                                                                                                                                                                                                                                                                                                                                                 Divisive Mergers
  1410      5/14/2014   Non-Oilfield Services                          Perpetual Software License Agreement                                     OPPORTUNE LLP                                                          Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1411      5/31/2014   Non-Oilfield Services                          Perpetual Software License/Master Agreement                              OPPORTUNE LLP                                                          Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1412                  Non-Oilfield Services                          Consulting Agreement; Engagement Letter                                  OPPORTUNE LLP                                                          Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1413       4/1/1976   Joint Operating Agreement                      Operating Agreement eff. 4-1-76 as amended                               Orinoco Natural Resources                                              Fieldwood Energy LLC      VR 261 Lease G03328                                                                                                                             $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                              x                             x
                                                                                                                                                                                                                                                                                                                                                                                                                 Divisive Mergers
  1414                  Non-Oilfield Services                          Perpetual Software License Agreement                                     OSIsoft LLC                                                            Fieldwood Energy LLC      n.a.                                                                         n.a.                                                           $5,221.75     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1415                  Oilfield Services                              GC 65 PI Data Software Company                                           OSIsoft LLC                                                            Fieldwood Energy LLC      n.a.                                                                         n.a.                                                           $5,221.75     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1416      12/2/1985   Marketing - Construction, Operations,          Governs the Ownership and Operations of the Producers' Facility.   Owners and Producers of Sabine Pass Facility                                 Fieldwood Energy LLC      SA 10                                                                        n.a.                                                               $0.00     Assume and allocate pursuant to
                        Management, Ownership Agreements               The Producers' Facility consists of assets owned by Producers, as                                                                                                                                                                                                                                                                          divisive mergers
                                                                       well as those assets co-owned by the Producers and Owners.                                                                                                                                                                                                                                                                                                             x
                                                                       Fieldwood, as the designated Producers' Representive, reprents th
                                                                       by and between Fieldwood Energy LLC and and
  1417       1/1/1997   Joint Operating Agreement                      Joint Operating Agreement, dated effective January 1,1997, between OXY USA Inc., as Operator, Texaco Exploration and Production Inc. and                                  BA-A133 Lease G02665                                                         W & T ENERGY VI LLC                                                $0.00     Assume and Allocate Pursuant to
                                                                       OXY USA Inc., as Operator, Texaco Exploration and Production Inc. Sun Operating Limited Partnership, for Brazos Block A-133.                                                                                                                                                                                                              Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                              x                             x
                                                                       and Sun Operating Limited Partnership, for Brazos Block A-133.

  1418       9/6/2019   Non-Oilfield Services                          Perpetual Software License Agreement                                     P2 ENERGY SOLUTIONS                                                    Fieldwood Energy LLC      n.a.                                                                         n.a.                                                        $202,808.97      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1419      10/15/2018 Non-Oilfield Services                           Consulting Agreement                                                     PAINTMIRE LLC                                                          Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1420                  Non-Oilfield Services                          Data subscription agreement                                              PALEO DATA                                                             Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1421                  Non-Oilfield Services                          Perpetual Software License Agreement                                     PANDELL TECHNOLOGY USA CORPORATION                                     Fieldwood Energy LLC      n.a.                                                                         n.a.                                                           $7,617.47     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1422      5/16/2019   Letter Agreement - Operating Agreement         by and between Fieldwood Energy LLC and Panther Pipeline, LLC:           Panther Pipeline, LLC                                                  Fieldwood Energy LLC      MI 518 Lease G05169                                                                                                                             $0.00     Assume and Allocate Pursuant to
                                                                       Letter Agreement Matagorda Operating Agreement MI 518/519 with                                                                                                                                                                                                                                                                            Divisive Mergers             x
                                                                       regard to natural gas pipeline work.
  1423       2/1/2016   Non-Oilfield Services                          Consulting Agreement                                                     PARADIGM                                                               Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1424                  Oilfield Services                              Industrial Air Filters                                                   PARKER HANNIFIN                                                        Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1425                  Oilfield Services                              BOP Rental, Downhole tools                                               PATTERSON RENTAL TOOLS, PATTERSON FISHING TOO                          Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1426                  Oilfield Services                              555709_Rental Agreement dated effective 02/11/2014                       PAWS ENERGY SERVICES INC.                                              Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1427                  Oilfield Services                              778044_Master_Rental_Agreement dated 6-27-2020                           PELICAN WASTE AND DEBRIS LLC                                           Fieldwood Energy LLC      n.a.                                                                         n.a.                                                             $104.19     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1428                  Oilfield Services                              700604_Master_Service_Contract Effective_7-28-2015                       PENINSULA MARINE INC                                                   Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1429      5/17/1999   Farmout Agreement                              by and between PennzEnergy Exploration and Production L.L.C. and PennzEnergy Exploration and Production L.L.C. and Aviara Energy                                          EI 313 Lease G02608                                                          EPL OIL & GAS, LLC                                                 $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                       Aviara Energy Corporation                                        Corporation                                                                                                                                                                                                                                                              Divisive Mergers

                                                                                                                                                                                                                                            Page 47 of 61
                                                                                                               Case 20-33948 Document 1456 Filed in TXSB on 06/02/21 Page 52 of 65
Fieldwood Energy, LLC, et al.
Prepared June 2, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                      Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                  Cure Estimate                                                Credit Bid
    #                                 Contract Category                                     Contract Description [1][2]                                           Known Contract Counterparties [3]                       Debtor Entities [4]                               Associated Leases [5]                                           Related Lease Parties [6]                                     Proposed Contract Treatment [8]    FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                          [7]                                                     Purchaser
  1430      2/10/1994   Joint Development / Venture / Exploration      JOINT DEVELOPMENT AGREEMENT DATED FEBRUARY 10,                        PENNZOIL EXPLORATION AND PRODUCTION COMPANY, SONAT      Fieldwood Energy                            EI 53 Lease 479                                                              ENVEN ENERGY VENTURES LLC                                          $0.00     Assume and Allocate Pursuant to
                        Agreements                                     1994, BY AND BETWEEN PENNZOIL EXPLORATION AND                         EXPLORATION COMPANY AND UNION OIL COMPANY OF CALIFORNIA Offshore LLC                                                                                                                                                                                                Divisive Mergers
                                                                       PRODUCTION COMPANY, SONAT EXPLORATION COMPANY                                                                                                                                                                                                                                                                                                                          x
                                                                       AND UNION OIL COMPANY OF CALIFORNIA - TERMINATED BY
                                                                       LETTER AGREEMENT DATED MARCH 10, 1999.
  1431                  Oilfield Services                              700471_Master_Service_Contract Effective_07-2-2019                    PERC ENGINEERING, LLC                                                     Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1432                  Oilfield Services                              777953_Master Services Agreement dated effective 12/04/2018           PETRAM CONSULTING, LLC.                                                   Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1433                  Oilfield Services                              Pipe Supplier                                                         PETRO AMIGOS SUPPLY INC                                                   Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1434       1/7/2016   Other                                          Contract for the Extraction of Hydrocarbons under the Production      Petrobal Upstream Delta 1, S.A. de C.V.                                   Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                       Sharing Modality - Fieldwood Energy E&P Mexico, S. De R.L. De                                                                                                                                                                                                                                                                                Purchaser                           x
                                                                       C.V.
  1435                  Oilfield Services                              777567_Master Services Agreement dated effective 02/08/2018           PETROLEUM CO-ORDINATORS                                                   Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1436                  Non-Oilfield Services                          Perpetual Software License Agreement                                  PETROLEUM EXPERTS, INC.                                                   Fieldwood Energy LLC      n.a.                                                                         n.a.                                                         $41,309.38      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1437                  Oilfield Services                              PHI 2019-2020 Pricing Agreement (4); Ninth Amendment dated            PETROLEUM HELICOPTERS INC                                                 Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                       04/22/2020                                                                                                                                                                                                                                                                                                                                   Purchaser
  1438      7/24/2018   Non-Oilfield Services                          Consulting Agreement                                                  Petrophysical Applications International, Inc.                            Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1439                  Non-Oilfield Services                          Consulting Agreement; Subscription License Agreement                  PETROPHYSICAL SOLUTIONS INC                                               Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1440      11/10/2017 Non-Oilfield Services                           Master Consulting Agreement                                           PETROPLAN USA LLC                                                         Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1441      7/15/2000   Joint Operating Agreement                      Operating Agreement eff. 7-15-00 b/b Petroquest Energy One, L.L.C     Petroquest Energy One, L.L.C and LLOG Exploration and Production          Fieldwood Energy          SS 79 Lease G15277                                                           CALYPSO EXPLORATION LLC                                            $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                       and LLOG Exploration and Production Company                           Company                                                                   Offshore LLC                                                                                                                                                                                 Purchaser
  1442      1/12/2001   Property Participation & Exchange              Participation Agreement by and between PetroQuest Energy One,         PetroQuest Energy One, L.L.C. and Challenge Minerals Inc; Stephens                                  SS 79 Lease G15277                                                           CALYPSO EXPLORATION LLC                                            $0.00     Assume and assign to Credit Bid
                        Agreements                                     L.L.C. and Challenge Minerals Inc; Stephens Production Company,       Production Company, LLC                                                                                                                                                                                                                                                Purchaser                           x
                                                                       LLC : Exploration and Development of contract area including SS 79
  1443      7/15/2000   Property Participation & Exchange              Participation Agreement by and between PetroQuest Energy One,         PetroQuest Energy One, L.L.C. and LLOG Exploration & Production                                     SS 79 Lease G15277                                                           CALYPSO EXPLORATION LLC                                            $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                        Agreements                                     L.L.C. and LLOG Exploration & Production Company                      Company                                                                                                                                                                                                                                                                Purchaser
  1444      1/12/2001   Joint Operating Agreement                      Joinder and Ratification Agreement by and between PetroQuest          PetroQuest Energy One, L.L.C. and LLOG Exploration & Production                                     SS 79 Lease G15277                                                           CALYPSO EXPLORATION LLC                                            $0.00     Assume and assign to Credit Bid
                                                                       Energy One, L.L.C. and LLOG Exploration & Production Company;         Company; Challenter Minerals Inc.; GMT, Inc.; Stephens Production                                                                                                                                                                                                      Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                       Challenter Minerals Inc.; GMT, Inc.; Stephens Production Company,     Company, L.L.C.
                                                                       L.L.C. : Joinder and Ratification to 07/15/2000 JOA
  1445                  Oilfield Services                              547503_PO Terms & Conditions dated effective 07/24/2018               PETROQUIP ENERGY SERVICES LLC                                             Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1446                  Oilfield Services                              Pipeline Repair Clamps                                                PETROQUIP INC                                                             Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1447                  Non-Oilfield Services                          Perpetual Software License Agreement                                  Petroseismic Software                                                     Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1448      10/1/2014   Other Services Agreements                      MOU                                                                   PetroSkills (OGCI)                                                                                  Area wide                                                                                                                                       $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1449                  Oilfield Services                              Fishing Tools (Formerly Extreme Energy Services)                      PETROSTAR SERVICES, LLC                                                   Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                                                                                                                                                                                                                                                                                                                                                                 Divisive Mergers
  1450                  Oilfield Services                              777661_Master_Service_Contract Effective_12-19-2019                   PETROSTREAM LP                                                            Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1451                  Oilfield Services                              700006_Master Services Agreement dated effective 01/01/2013           PHARMASAFE INDUSTRIAL SERVICES INC                                        Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1452                  Non-Oilfield Services                          Perpetual Software License Agreement                                  Phi Helipass, Llc                                                         Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1453                  Oilfield Services                              Personnel Check-in, Cargo Processing, Etc., at Heliparts, Marine      PHI HELIPASS, LLC                                                         Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                       Ports, and Other Ports                                                                                                                                                                                                                                                                                                                       Purchaser
  1454                  Oilfield Services                              700975_Master Services Agreement dated effective 06/08/2015           PHOENIX INTERNATIONAL HOLDING, INC                                        Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                                                                                                                                                                                                                                                                                                                                                                 Divisive Mergers
  1455      8/27/2008   Farmout Agreement                              FARMOUT AGREEMENT BY AND BETWEEN PIESCES ENERGY                       PIESCES ENERGY LLC AND APACHE CORPORATION                                 Fieldwood Energy LLC      ST 291 Lease G16455                                                          ENVEN ENERGY VENTURES LLC                                          $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                       LLC AND APACHE CORPORATION                                                                                                                                                                                                                                                                                                                Divisive Mergers
  1456       3/7/2019   Other                                          Second Amendment to Standard Lease Agreement                          PINHOOK TOWER                                                             Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1457      4/15/2017   Other                                          Standard Lease Agreement                                              PINHOOK TOWER                                                             Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1458       5/1/2018   Other                                          Amendment to Standard Lease Agreement                                 PINHOOK TOWER                                                             Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1459                  Oilfield Services                              Facility and Structural Engineering for Construction Dept (Topside)   PINNACLE PROJECT SERVICES LLC                                             Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1460                  Oilfield Services                              Slickline and E-line, Coil Tubing Units, Well Servicing               PIONEER WIRELINE SERVICES                                                 Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1461                  Oilfield Services                              Pipe Supplier                                                         PIPECO SERVICES                                                           Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1462      4/20/2017   Other                                          PitneyBowes Lease Agreement (0040071677)                              PITNEY BOWES POSTAGE BY PHONE                                             Fieldwood Energy LLC      n.a.                                                                         n.a.                                                           $1,126.96     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1463       8/6/2018   Other                                          PitneyBowes Lease Agreement (G240047002)                              PITNEY BOWES POSTAGE BY PHONE                                             Fieldwood Energy LLC      n.a.                                                                         n.a.                                                           $1,126.96     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1464                  Non-Oilfield Services                          Agreement for postage for machines in Houston and Lafayette           PITNEY BOWES POSTAGE BY PHONE                                             Fieldwood Energy LLC      n.a.                                                                         n.a.                                                             $545.86     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1465       9/2/1992   Surface Lease                                  PLAQUEMINE PARISH GOVERNMENT S-92-1 SL#33                             PLAQUEMINE PARISH GOVERNMENT                                                                        GRANDBAY / MP140                                                                                                                                $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                                                                                                                                                                                                                                                                                                                                                                 Divisive Mergers
  1466      9/14/1992   Surface Lease                                  SURFACE LEASE AGREEMENT BETWEEN PLAQUEMINES                           PLAQUEMINES PARISH GOVERNMENT AS LESSOR AND CHEVRON                                                 MP 140 Lease G02193                                                          JX NIPPON OIL EXPLORATION USA LTD                                  $0.00     Assume and Allocate Pursuant to
                                                                       PARISH GOVERNMENT AS LESSOR AND CHEVRON PIPELINE                      PIPELINE COMPANY, LESSEE FOR MP 140                                                                                                                                                                                                                                 Divisive Mergers             x
                                                                       COMPANY, LESSEE FOR MP 140
  1467                  Oilfield Services                              777972_Master Services Agreement dated effective 11/01/2019           PMB SAFETLY & REGULATORY, INC.                                            Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1468       7/7/1994   Letter Agreement - Other Land                  LETTER AGREEMENT BY AND BETWEEN POGO PRODUCING                        POGO PRODUCING COMPANY AND COCKRELL OIL AND GAS, L.P., ET Fieldwood Energy LLC                      EI 330 Lease G02115                                                          ENERGY XXI GOM LLC, RENAISSANCE OFFSHORE,                          $0.00     Assume and Allocate Pursuant to
                                                                       COMPANY AND COCKRELL OIL AND GAS, L.P., ET AL                         AL                                                                                                                                                                               LLC, Arena, TANA EXPLORATION COMPANY LLC                                           Divisive Mergers             x

  1469      5/17/2006   Marketing - Other                              LETTER AGREEMENT, PLATFORM & FACILITIES OWNERSHIP               POGO PRODUCING COMPANY, APACHE CORPORATION,                                                               EI 330 Lease G02115                                                          ENERGY XXI GOM LLC, RENAISSANCE OFFSHORE,                          $0.00     Assume and Allocate Pursuant to
                                                                       AND ABANDONMENT LIABILITY, EUGENE ISLAND 330 D BY AND EXXONMOBIL CORPORATION, MARINER ENERGY RESOURCES, INC.                                                                                                                                           LLC, Arena, TANA EXPLORATION COMPANY LLC                                           Divisive Mergers
                                                                       BETWEEN POGO PRODUCING COMPANY, APACHE                                                                                                                                                                                                                                                                                                                                 x
                                                                       CORPORATION, EXXONMOBIL CORPORATION, MARINER
                                                                       ENERGY RESOURCES, INC.
  1470       3/1/1976   Joint Operating Agreement                      Operating Agreement eff. 3-1-76 b/b POGO, Mesa and Mobil, et al POGO, Mesa and Mobil, et al                  Fieldwood Energy LLC                                         EI 337 Lease G03332, EI 354 Lease G10752                                     RIDGEWOOD ENERGY CORPORATION;                                      $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                              RIDGEWOOD ENERGY CORPORATION, COX                                                  Divisive Mergers             x
                                                                                                                                                                                                                                                                                                                              OPERATING LLC
  1471      1/31/2010   Other Services Agreements                      Preferred Provider Agreement by and between Wild Well Control, Inc Preferred Provider Agreement by and between Wild Well Control, Inc and       Fieldwood Energy          GC 65GC 108GC 109 Lease G05889                                               WILD WELL CONTROL INC, DEEPWATER                                   $0.00     Assume and assign to Credit Bid
                                                                       and Dynamic Offshore Resources Inc dated 31 Jan 2010               Dynamic Offshore Resources Inc dated 31 Jan 2010                             Offshore LLC                                                                                           ABANDONMENT ALTERNATIVES INC, MARUBENI                                                Purchaser
                                                                                                                                                                                                                                                                                                                              OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                              CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                  x
                                                                                                                                                                                                                                                                                                                              RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                              OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                              CHEVRON USA INC, W & T ENER
  1472                  Oilfield Services                              500736_Master Services Agreement dated effective 01/01/2014           PREMIERE, INC                                                             Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1473                  Oilfield Services                              700844_Master_Service_Contract Effective_11-1-2013                    PRIORITY ARTIFICIAL LIFT SERVICES, LLC                                    Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1474                  Oilfield Services                              Wellhead Maintanence and Testing, Valve Repairs                       PRO VALVE SERVICES, INC                                                   Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                            Page 48 of 61                                                                                                                                                           Purchaser
                                                                                                              Case 20-33948 Document 1456 Filed in TXSB on 06/02/21 Page 53 of 65
Fieldwood Energy, LLC, et al.
Prepared June 2, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                      Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                  Cure Estimate                                                Credit Bid
    #                                 Contract Category                                    Contract Description [1][2]                                         Known Contract Counterparties [3]                          Debtor Entities [4]                               Associated Leases [5]                                           Related Lease Parties [6]                                     Proposed Contract Treatment [8]    FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                          [7]                                                     Purchaser
  1475                  Oilfield Services                              Pipe, Valves & Fittings                                              PROCESS PIPING MATERIALS INC                                               Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1476                  Oilfield Services                              564958_Master Services Agreement dated effective 10/01/2014          PROCOR CHEMICALS INC                                                       Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1477       6/1/2012   Other Services Agreements                      Production Technician Services Contract by and between June 1,       Production Technician Services                                                                       MC 519 Lease G27278, MC 562 Lease G19966, MC 563 Lease G21176                BP EXPLORATION & PRODUCTION INC, HOUSTON                           $0.00     Assume and assign to Credit Bid
                                                                       2012, as amended yearly                                                                                                                                                                                                                                ENERGY DEEPWATER VENTURES I, RED WILLOW                                               Purchaser                           x
                                                                                                                                                                                                                                                                                                                              OFFSHORE LLC
  1478                  Oilfield Services                              777941_Master Services Agreement dated effective 10/23/2018          PRODUCTION TECHNOLOGY & SERVICES, INC.                                     Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1479       9/1/2013   Other Services Agreements                      Response Resources Agreement                                         Production Testing Services Inc.                                                                     Area wide                                                                                                                                       $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
             9/1/2013                                                  Utilization Agreement                                                                                                                                                                                                                                                                                                                        Purchaser
  1480                  Oilfield Services                              515220_Master Services Agreement dated effective 02/14/2014          PROFESSIONAL FLUID SERVICES, LLC                                           Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1481                  Oilfield Services                              777510_Master Services Agreement dated effective 03/14/2016          PROFESSIONAL RENTAL TOOLS LLC                                              Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1482                  Oilfield Services                              Wireline Rentals                                                     PROFESSIONAL WIRELINE RENTALS                                              Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1483                  Oilfield Services                              Machine Shop                                                         PROGRESS MACHINE INC                                                       Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1484                  Oilfield Services                              565442_Master Services Agreement dated effective 02/24/2014          PROSERV OPERATIONS INC                                                     Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1485                  Oilfield Services                              700472_Master_Service_Contract Effective_2-14-2014                   PROSPER OPERATORS, INC                                                     Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1486                  Oilfield Services                              Master Service Contract dated July 19, 2019; Amendment dated         PROVISIONS ENERGY & MARINE SUPPORT                                         Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                       December 1, 2019                                                                                                                                                                                                                                                                                                                             Purchaser
  1487                  Oilfield Services                              Pipe Supplier                                                        PYRAMID TUBULAR PRODUCTS LP                                                Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1488                  Oilfield Services                              522792_Master Services Agreement dated effective 01/01/2014          QUALITY CONSTRUCTION & PRODUCTION L                                        Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1489                  Oilfield Services                              554639_Master Services Agreement dated effective 11/25/2013          QUALITY ENERGY SERVICES, INC                                               Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1490                  Oilfield Services                              506420_Master Services Agreement dated effective 07/08/2014          QUALITY PREHEAT & PRESSURE WASHERS INC                                     Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1491                  Oilfield Services                              539026_Master Services Agreement dated effective 11/01/2013          QUALITY PROCESS SERVICES LLC                                               Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1492                  Oilfield Services                              Production Operators; Quality Company - Operators, Area 8            QUALITY PRODUCTION MGMT LLC                                                Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1493                  Oilfield Services                              777581_PO Terms & Conditions dated effective 04/03/2018              QUALITY WIRELINE & CABLE INC.                                              Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1494                  Oilfield Services                              564799_Master Services Agreement dated effective 07/25/2018          QUEST INTEGRITY USA LLC                                                    Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1495      7/18/2013   Non-Oilfield Services                          Software Licensing Agreement                                         QUORUM BUSINESS SOLUTIONS (USA), INC.                                      Fieldwood Energy LLC      n.a.                                                                         n.a.                                                         $57,818.45      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1496                  Oilfield Services                              PO Terms & Conditions                                                R&R ENERGY SERVICES LLC                                                    Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1497      10/23/2000 Letter Agreement - Other Land                   Letter Agreement, dated October 23, 2000, between Range              Range Resources Corporation and Chevron U.S.A. Inc.                        Fieldwood Energy          MP 154 Lease G10902                                                                                                                             $0.00     Assume and Allocate Pursuant to
                                                                       Resources Corporation and Chevron U.S.A. Inc.,entitled "Annual                                                                                  Offshore LLC                                                                                                                                                                              Divisive Mergers
                                                                       Reciprocity Notice Regarding Conveyance to Chevron U.S.A. Inc. of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       Main Pass Black 154,
                                                                       South and East Addition Platform "A" arid Two'Wells Thereon,
                                                                       Federal OCS, Offshore Alabama."
  1498      7/12/1998   Joint Operating Agreement                      JOINT OPERATING AGREEMENT DATED JULY 12, 1998 BY AND                 RANGER OIL COMPANY, THE HOUSTON EXPLORATION COMPANY                        Fieldwood Energy          PN 883 Lease MF100410, PN 883 Lease MF100411, PN 883 Lease                                                                                      $0.00     Assume and Allocate Pursuant to
                                                                       BETWEEN RANGER OIL COMPANY, THE HOUSTON                              AND SPINNAKER EXPLORATION COMPANY, L.L.C.                                  Offshore LLC              MF100412, PN 883 Lease MF101898, PN 883 Lease MF96146, PN 883                                                                                                   Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                       EXPLORATION COMPANY AND SPINNAKER EXPLORATION                                                                                                                             Lease MF96147, PN 883 Lease SL96146
                                                                       COMPANY, L.L.C.
  1499       8/5/1999   Joint Development / Venture / Exploration      EXPLORATION AGREEMENT DATED AUGUST 5, 1999 BY AND                    RANGER OIL COMPANY, THE HOUSTON EXPLORATION COMPANY                        Fieldwood Energy          PN 883 Lease MF100410, PN 883 Lease MF100411, PN 883 Lease                                                                                      $0.00     Assume and Allocate Pursuant to
                        Agreements                                     BETWEEN RANGER OIL COMPANY, THE HOUSTON                              AND SPINNAKER EXPLORATION COMPANY, L.L.C.                                  Offshore LLC              MF100412, PN 883 Lease MF101898, PN 883 Lease MF96146, PN 883                                                                                                   Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                       EXPLORATION COMPANY AND SPINNAKER EXPLORATION                                                                                                                             Lease MF96147, PN 883 Lease SL96146
                                                                       COMPANY, L.L.C.
  1500                  Oilfield Services                              Spotting Fluid                                                       RAPID DRILLING LLC                                                         Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1501                  Oilfield Services                              Solid Body Centralizers                                              RAY OIL TOOL CO. INC                                                       Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1502      1/14/2019   Operating Agreement - Other                    Operating Agreement, effective as of January 14, 2019, among         Red Willow Offshore; Talos Energy Offshore                                 Fieldwood Energy          GC 200 (NW/4 SE/4; SW/4 NE/4; E/2 SE/4 NW/4; S/2 NE/4 NW/4; W/2 E/2          RED WILLOW OFFSHORE LLC, TALOS ENERGY                              $0.00     Assume and assign to Credit Bid
                                                                       Fieldwood Energy Offshore LLC, Red Willow Offshore, LLC, and                                                                                    Offshore LLC              SE/4; NE/4 SW/4 SE/4; SW/4 NW/4 NE/4) Lease G12209                           OFFSHORE, LLC, WILD WELL CONTROL INC,                                                 Purchaser
                                                                       Talos Energy Offshore LLC                                                                                                                                                                                                                              CHEVRON USA INC, W & T ENERGY VI LLC, SHELL                                                                               x
                                                                       (AMI on S/2S/2 GC 156 through 14 Jan 21 in Art 26.8 of Operating                                                                                                                                                                                       TRADING (US) COMPANY
                                                                       Agreement)
  1503       3/4/2020   Unit Agreement and/or Unit Operating           Ratification of GC 244 Unit Agreement by Red Willow Offshore LLC     Red Willow Offshore; Talos Energy Offshore                                 Fieldwood Energy          GC 200 (NW/4 SE/4; SW/4 NE/4; E/2 SE/4 NW/4; S/2 NE/4 NW/4; W/2 E/2          RED WILLOW OFFSHORE LLC, TALOS ENERGY                              $0.00     Assume and assign to Credit Bid
                        Agreement                                      and Talos Energy Offshore dated 4 March 2020                                                                                                    Offshore LLC              SE/4; NE/4 SW/4 SE/4; SW/4 NW/4 NE/4) Lease G12209                           OFFSHORE, LLC, WILD WELL CONTROL INC,                                                 Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                              CHEVRON USA INC, W & T ENERGY VI LLC, SHELL
                                                                                                                                                                                                                                                                                                                              TRADING (US) COMPANY
  1504                  Oilfield Services                              Tension Packers                                                      RELIABLE PACKER SALES & SERVICES TOOLS LLC                                 Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1505                  Oilfield Services                              Training Provider                                                    RELYON NUTEC USA, LLC                                                      Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1506       1/1/1973   Operating Agreement - Other                    Offshore Operating Agreement* (VR 369/386+)                          Renaissance Offshore, W & T Energy VI, Marathon Oil                        Fieldwood Energy LLC      VR 369 Lease G02274, VR 386 Lease G02278                                                                                                        $0.00     Assume and Allocate Pursuant to
                                                                       *Unit Operating Agreement supersedes JOperating Agreement                                                                                                                                                                                                                                                                                 Divisive Mergers             x
                                                                       1/1/1973
  1507      12/12/1977 Unit Agreement and/or Unit Operating            Unit Agreement (VR 369 Unit Area) 12/12/1977                         Renaissance Offshore, W & T Energy VI, Marathon Oil                        Fieldwood Energy LLC      VR 369 Lease G02274                                                                                                                             $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                       Agreement                                                                                                                                                                                                                                                                                                                                                                                 Divisive Mergers
  1508      12/23/1977 Unit Agreement and/or Unit Operating            Unit Operating Agreement* (VR 369 Unit Area)                         Renaissance Offshore, W & T Energy VI, Marathon Oil                        Fieldwood Energy LLC      VR 369 Lease G02274                                                                                                                             $0.00     Assume and Allocate Pursuant to
                       Agreement                                       *UOperating Agreement supersedes JOperating Agreement                                                                                                                                                                                                                                                                                     Divisive Mergers             x
                                                                       12/23/1977
  1509       8/7/2012   Master Service Agreement                       Master Services Agreement                                            Rentsys Recovery Services, Inc.                                                                      Area wide                                                                                                                                       $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1510                  Oilfield Services                              Workstrings                                                          RESOURCE RENTAL TOOLS LLC                                                  Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1511      2/10/2019   Non-Oilfield Services                          IT Services Agreement                                                REVOLUTIONARY SECURITY LLC                                                 Fieldwood Energy LLC      n.a.                                                                         n.a.                                                        $178,256.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1512       4/1/2007   Marketing - PHA                                RID108101-MP289C-MP275 by and between Fieldwood and                  RIDGEWOOD ENERGY CORPORATION                                               Fieldwood Energy LLC      MP 275 Lease G15395                                                          RIDGEWOOD ENERGY CORPORATION                                       $0.00     Assume and Allocate Pursuant to
                                                                       RIDGEWOOD ENERGY CORPORATION and RIDGEWOOD                                                                                                                                                                                                                                                                                                Divisive Mergers             x
                                                                       ENERGY CORPORATION
  1513                  Oilfield Services                              777813_Master Services Agreement dated effective 01/02/2019          RIG QA INTERNATIONAL INC.                                                  Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1514                  Oilfield Services                              700947_Master_Service_Contract Effective_5-22-2015                   RIGHT HAND OILFIELD ASSOCIATES, LLC                                        Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1515                  Oilfield Services                              526151_Master Services Agreement dated effective 01/01/2014;         RIGNET INC                                                                 Fieldwood Energy LLC      n.a.                                                                         n.a.                                                        $976,052.20      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                       Amendment dated effective 06/28/2018                                                                                                                                                                                                                                                                                                         Purchaser
  1516                  Oilfield Services                              Parts Only                                                           RINO-K&K COMPRESSION, INC                                                  Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1517                  Oilfield Services                              Crane Mats                                                           RITTER FOREST PRODUCTS                                                     Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1518                  Oilfield Services                              508791-Helicopter Service Agreement Dated 7/17/2014                  RLC, LLC                                                                   Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser



                                                                                                                                                                                                                                            Page 49 of 61
                                                                                                              Case 20-33948 Document 1456 Filed in TXSB on 06/02/21 Page 54 of 65
Fieldwood Energy, LLC, et al.
Prepared June 2, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                      Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                  Cure Estimate                                                Credit Bid
    #                                 Contract Category                                     Contract Description [1][2]                                        Known Contract Counterparties [3]                          Debtor Entities [4]                               Associated Leases [5]                                           Related Lease Parties [6]                                     Proposed Contract Treatment [8]    FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                          [7]                                                     Purchaser
  1519      6/15/2001   Joint Operating Agreement                      JOINT DEVELOPMENT AGREEMENT EFFECTIVE JUNE 15, 2001, RME PETROLEUM COMPANY, W&T OFFSHORE, INC, RME ET AL                                        Fieldwood Energy          SM 280 Lease G14456, SM 281 Lease G02600                                     MP GULF OF MEXICO, LLC                                             $0.00     Assume and Allocate Pursuant to
                                                                       BY AND BETWEEN RME PETROLEUM COMPANY AND W&T                                                                                                    Offshore LLC                                                                                                                                                                              Divisive Mergers
                                                                       OFFSHORE, INC, "SM280 OWNERS" AND RME ET AL "SM 281                                                                                                                                                                                                                                                                                                                    x
                                                                       OWNERS" AND THAT CERTAIN JOINT OPERATING AGREEMENT
                                                                       ATTACHED THERETO AS EXHIBIT "B".
  1520                  Oilfield Services                              701080_Master_Service_Contract Effective_1-05-2016   ROGUE INDUSTRIAL GROUP LLC                                                                 Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1521      Original - Non-O&G Real Property Lease / Rental /          Lease agreement between Fieldwood and Ronnie White Custom            Ronnie White Custom Homes                                                  Fieldwood Energy LLC      Total Area: Level 7, 8 and 9 Square Footage: 32,543 SF                                                                                          $0.00     Assume and assign to Credit Bid
            9/1/2017; Sublease Agreements                              Homes                                                                                                                                                                                                                                                                                                                                        Purchaser
           1st Amend                                                   Total Area: Level 7, 8 and 9
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
            5/1/2018;                                                  Square Footage: 32,543 SF
           2nd Amend                                                   Address: 2014 W Pinhook Road Lafayette, LA 70508
            3/7/2019
  1522                 Oilfield Services                               Rowan Amendment (12-18-13)                                           ROWAN COMPANIES, INC                                                       Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1523                  Oilfield Services                              Rig Company                                                          ROWAN DRILLING AMERICAS LIMITED                                            Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1524                  Oilfield Services                              Rig Company                                                          ROWAN DRILLING US LIMITED                                                  Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1525                  Oilfield Services                              511430_Master Services Agreement dated effective 11/01/2013          ROYAL SERVICE AND RENTALS INC                                              Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1526                  Other                                          Engagement Letter                                                    RYAN, LLC                                                                  Fieldwood Energy LLC      n.a.                                                                         n.a.                                                      $1,294,629.12      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1527      11/17/2000 Operating Agreement - Other                     Participation Agreement and Operating Agreement 11-17-00 b/b         Samedan and Stone                                                          Fieldwood Energy LLC      VR 261 Lease G03328                                                                                                                             $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                              x                             x
                                                                       Samedan and Stone                                                                                                                                                                                                                                                                                                                         Divisive Mergers
  1528      9/20/1995   Operating Agreement - Other                    Operating Agreement eff. 9-20-95 b/b Samedan and Walter              Samedan and Walter                                                         Fieldwood Energy LLC      VR 314 Lease G05438, VR 315 Lease G04215                                     WALTER OIL & GAS CORPORATION                                       $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                                                                                                                 Divisive Mergers
  1529       3/1/2002   Farmout Agreement                              Farmout Agmt. eff. 3-1-2002 b/b Samedan Oil Corporation (Farmor)     Samedan Oil Corporation (Farmor) and Pure Resources, L.P. (Farmee)         Fieldwood Energy          VR 332 Lease G09514                                                          ANKOR E&P HOLDINGS CORPORATION, CANNAT                             $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                              x                      x
                                                                       and Pure Resources, L.P. (Farmee)                                                                                                               Offshore LLC                                                                                           ENERGY INC.                                                                        Divisive Mergers
  1530      6/11/1993   Joint Operating Agreement                      Operating Agreement eff. 6-11-1993 b/b Samedan Oil Corporation       Samedan Oil Corporation and British Borneo Exploration Inc., et al         Fieldwood Energy          VR 332 Lease G09514, VR 333 Lease G14417                                     ANKOR E&P HOLDINGS CORPORATION, CANNAT                             $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                              x                      x
                                                                       and British Borneo Exploration Inc., et al                                                                                                      Offshore LLC                                                                                           ENERGY INC.                                                                        Divisive Mergers
  1531       6/9/2003   Property Participation & Exchange              Participation Agmt. eff. 6-9-2003 b/b Samedan Oil Corporation and    Samedan Oil Corporation and CLK Company                                    Fieldwood Energy          VR 332 Lease G09514                                                          ANKOR E&P HOLDINGS CORPORATION, CANNAT                             $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                              x                      x
                        Agreements                                     CLK Company                                                                                                                                     Offshore LLC                                                                                           ENERGY INC.                                                                        Divisive Mergers
  1532      1/20/1993   Joint Operating Agreement                      Offshore Operating Agreement, effective January 20, 1993, between    Samedan Oil Corporation and Energy Development Corporation                 Bandon Oil and Gas, LP;   VR 362 Lease G10687, VR 363 Lease G09522, VR 371 Lease G09524                                                                                   $0.00     Assume and assign to Credit Bid
                                                                       Samedan Oil Corporation and Energy Development Corporation, as                                                                                  Fieldwood Energy LLC                                                                                                                                                                         Purchaser                           x
                                                                       amended effective February 1, 2011.
  1533      1/21/1994   Unit Agreement and/or Unit Operating           Unit Operating Agreement for the Viosca Knoll .252 Unit, by and      Samedan Oil Corporation, as Operator, and Continental Land &"Fur Co.,      Fieldwood Energy          VK 251 Lease G10930, VK 340 Lease G10933                                     Williams Field Services                                            $0.00     Assume and Allocate Pursuant to
                        Agreement                                      between Samedan Oil Corporation, as Operator, and Continental        Inc., dated effective January 21,1994.                                     Offshore LLC                                                                                                                                                                              Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                              x                      x
                                                                       Land &"Fur Co., Inc., dated effective January 21,1994.               Preferential Right to Purchase - 15 Days. (Section 26.2)
                                                                       Preferential Right to Purchase - 15 Days. (Section 26.2)
  1534       2/1/1995   Marketing - Connection Agreement               Lateral Project Agreement between Samedan Oil Corporation,           Samedan Oil Corporation, Energy Development Corporation, Shell                                       VR 371 Lease G09524, VR 362 Lease G10687                                                                                                        $0.00     Assume and assign to Credit Bid
                                                                       Energy Development Corporation, Shell Offshore, Inc. and Stingray    Offshore, Inc. and Stingray Pipeline Company                                                                                                                                                                                                                            Purchaser                           x
                                                                       Pipeline Company
  1535       2/1/1995   Marketing - Connection Agreement               Lateral Project Agreement between Samedan Oil Corporation,           Samedan Oil Corporation, Energy Development Corporation, Shell                                       VR 371 Lease G09524, VR 362 Lease G10687                                                                                                        $0.00     Assume and assign to Credit Bid
                                                                       Energy Development Corporation, Shell Offshore, Inc. and Stingray    Offshore, Inc. and Stingray Pipeline Company                                                                                                                                                                                                                            Purchaser                           x
                                                                       Pipeline Company
  1536      1/19/2000   Farmout Agreement                              Farmout Agreement Samson Offshore Company - Farmor and W&T           Samson Offshore Company, W&T Offshore, Inc.                                                          EC 345 Lease G15156                                                                                                                             $0.00     Assume and assign to Credit Bid
                                                                       Offshore, INC.-Farmee - ORRI difference between Lease burdens                                                                                                                                                                                                                                                                                Purchaser                           x
                                                                       and 21.67% proportionately reduced.
  1537      2/16/2017   Letter Agreement - Other Land                  Letter Establishing Initial Rates by                                 Samson Offshore Mapleleaf, LLC and Chevron Pipeline Company                Fieldwood Energy LLC      MC 948 Lease G28030, MC 949 Lease G32363, MC 992 Lease G24133, MC ECOPETROL AMERICA LLC, TALOS ENERGY                                           $0.00     Assume and assign to Credit Bid
                                                                       and between Samson Offshore Mapleleaf, LLC and Chevron Pipeline      dated February 16, 2017.                                                                             993 Lease G24134, MC 904 Lease G36566, MC 905 Lease G36405        OFFSHORE, LLC                                                                                    Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                       Company
                                                                       dated February 16, 2017.
  1538                  Oilfield Services                              Utilities                                                            SAN LEON MUNICIPAL UTILITY DISTRICT                                        Fieldwood Energy LLC      n.a.                                                                         n.a.                                                             $597.80     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1539      10/9/1982   Joint Operating Agreement                      Operating Agreement effective October 9, 1982                        Sanare Energy Partners                                                     Fieldwood Energy          VR 229 Lease G27070                                                          SANARE ENERGY PARTNERS, LLC                                        $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                       Offshore LLC                                                                                                                                                                                 Purchaser
  1540      10/12/1987 Joint Operating Agreement                       Joint Operating Agreement effective 10-12-1987                       Sanare Energy Partners                                                     Fieldwood Energy          VR 229 Lease G27070                                                          SANARE ENERGY PARTNERS, LLC                                        $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                       Offshore LLC                                                                                                                                                                                 Purchaser
  1541      10/12/1988 Joint Operating Agreement                       Joint Operating Agreement effective 10-12-1988                       Sanare Energy Partners                                                     Fieldwood Energy          VR 229 Lease G27070                                                          SANARE ENERGY PARTNERS, LLC                                        $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                       Offshore LLC                                                                                                                                                                                 Purchaser
  1542      6/14/2018   Performance Bond & Supplemental Bonding        Sanare Energy Partners, LLC is the new principal replacing Northstar Sanare Energy Partners, LLC                                                Fieldwood Energy LLC      EI 246; Lease 810, EI 267 Lease 812                                                                                                             $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                        Agreement                                      Offshore Ventures LLC                                                                                                                                                                                                                                                                                                                     Divisive Mergers
  1543                  Marketing - Construction, Operations,          Owners constructed and own the Lateral Line which is used to         Sandridge Offshore, LLC, Enterprise GTM Offshore Operating Company,        Fieldwood Energy          EB 160 Lease G02647, EB 165 Lease G06280                                     WALTER OIL & GAS CORPORATION                                       $0.00     Assume and Allocate Pursuant to
                        Management, Ownership Agreements               connect Gas supplies in the High Island Area to s trunk              LLC                                                                        Offshore LLC                                                                                                                                                                              Divisive Mergers
                                                                       pipelinesystem owned hy High Island Offshore System. Theis
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                       Agreement sets forth Operator and Owners rights and
                                                                       responsibilities with respe by and between Fieldwood Energy
                                                                       Offshore LLC and and
  1544      7/11/2018   Letter Agreement - Other Land                  Joinder Agreement by and Between Fieldwood Energy, Noble Energy SBM Gulf Production, LLC                                                        Fieldwood Energy LLC      MC 697 Lease G28021, MC 698 Lease G28022, MC 742 Lease G32343                HOUSTON ENERGY DEEPWATER VENTURES V,                               $0.00     Assume and assign to Credit Bid
                                                                       and SBM Gulf Produciton, LLC dated 11 April 2018 governing                                                                                                                                                                                             RED WILLOW OFFSHORE LLC, W & T ENERGY VI                                              Purchaser                           x
                                                                       transition from NBL to Fieldwood Operatorship of THK                                                                                                                                                                                                   LLC
  1545                  Oilfield Services                              777956_Master Services Agreement dated effective 02/12/2019          SBS ENERGY SERVICES, LLC.                                                  Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1546                  Non-Oilfield Services                          Master Services Agreements                                           SCHLUMBERGER TECHNOLOGY CORPORATION                                        Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1547                  Oilfield Services                              501538_Master Services Agreement dated effective 11/21/2013          SCHLUMBERGER TECHNOLOGY CORPORATION                                        Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1548       8/1/2017  Assignment of Oil & Gas Leasehold Interest(s) by and between Fieldwood Energy Offshore LLC and SCL            SCL Resources LLC; SCL Resources, LLC                                             Fieldwood Energy          SS 79 Lease G15277                                                           CALYPSO EXPLORATION LLC                                            $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                     Resources, LLC:                                                                                                                                   Offshore LLC                                                                                                                                                                                 Purchaser
  1549      9/19/2017 Well / Prospect Proposals                      by and between Fieldwood Energy Offshore LLC and SCL            SCL Resources, LLC                                                                Fieldwood Energy          GI 94 Lease G02163, SS 79 Lease G15277, VR 332 Lease G09514, WD 34                                                                              $0.00     Assume and assign to Credit Bid
                                                                     Resources, LLC: Offer to Purchase SCL Resources, LLC'S Interest                                                                                   Offshore LLC              Lease G03414                                                                                                                                                       Purchaser                           x
                                                                     in GI 94, SS 79, VR 332 and WD 34
  1550      Start date Marketing - Transportation                    Liquids Transportation Service by and between Fieldwood Energy  SEA ROBIN PIPELINE, LLC                                                           Fieldwood Energy LLC      EC 261 Lease G00971, EC 278 Lease G00974, EI 330 Lease G02115, EI                                                                               $0.00     Assume and Allocate Pursuant to
            12/1/2013-                                               LLC and Sea Robin Pipeline Company, LLC and Sea Robin Pipeline                                                                                                              337 Lease G03332, SM 128 Lease G02587, EI 333 Lease G02317, EI 315                                                                                              Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
             End Date                                                Company, LLC                                                                                                                                                                Lease G02112, EI 316 Lease G05040
             1/1/2200
  1551      Start date Marketing - Transportation                    Liquids Transportation Service by and between Fieldwood Energy  SEA ROBIN PIPELINE, LLC                                                           Fieldwood Energy LLC      EC 261 Lease G00971, EC 278 Lease G00974, EI 330 Lease G02115, EI                                                                               $0.00     Assume and Allocate Pursuant to
             5/1/2014-                                               LLC and Sea Robin Pipeline Company, LLC and Sea Robin Pipeline                                                                                                              337 Lease G03332, SM 128 Lease G02587, EI 333 Lease G02317, EI 315                                                                                              Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
             End date                                                Company, LLC                                                                                                                                                                Lease G02112, EI 316 Lease G05040
             1/1/2200
  1552      4/14/2015 Marketing - Connection Agreement               INTERCONNECT AND REIMBURSEMENT AGREEMENT                        SEA ROBIN PIPELINE, LLC                                                           Fieldwood Energy LLC      SS 274 Lease G01039                                                          ERA HELICOPTERS INC.                                               $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                                                                                                                                                                                                                                                                                                                                                                 Divisive Mergers
  1553      6/13/2018   Marketing - Other                              PIPING REIMBURSEMENT AGREEMENT; SHIP SHOAL BLOCK        SEA ROBIN PIPELINE, LLC AND FIELDWOOD ENERGY LLC                                        Fieldwood Energy LLC      SS 274 Lease G01039                                                          ERA HELICOPTERS INC.                                               $0.00     Assume and Allocate Pursuant to
                                                                       274 BETWEEN SEA ROBIN PIPELINE AND FIELDWOOD ENERGY                                                                                                                                                                                                                                                                                       Divisive Mergers             x
                                                                       LLC
  1554                  Oilfield Services                              777828_PO Terms & Conditions dated effective 01/11/2019 SEAHORSE ENERGY                                                                         Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1555                  Oilfield Services                              533257_Master Services Agreement dated effective 12/04/2013          SEAL-TITE INTERNATIONAL                                                    Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1556                  Oilfield Services                              565610_Master Services Agreement dated effective 11/01/2013          SELECT OILFIELD SERVICES LLC                                               Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1557                  Non-Oilfield Services                          communication software                                               SEND WORD NOW                                                              Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1558      6/17/2011   Master Service Agreement                       Master Services Agreement                                            Send Word Now (SWN)                                                                                  Area wide                                                                                                                                       $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1559                  Oilfield Services                              Wire Rope / Slings                                                   SERVICE RIGGING                                                            Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                            Page 50 of 61                                                                                                                                                           Purchaser
                                                                                                              Case 20-33948 Document 1456 Filed in TXSB on 06/02/21 Page 55 of 65
Fieldwood Energy, LLC, et al.
Prepared June 2, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                      Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                  Cure Estimate                                                Credit Bid
    #                                 Contract Category                                    Contract Description [1][2]                                         Known Contract Counterparties [3]                           Debtor Entities [4]                              Associated Leases [5]                                           Related Lease Parties [6]                                     Proposed Contract Treatment [8]    FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                          [7]                                                     Purchaser
  1560                  Oilfield Services                              565757_Master Services Agreement dated effective 11/01/2013          SHAMROCK ENERGY SOLUTIONS                                                    Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1561                  Oilfield Services                              HSE Training and Facility Use                                        SHELL EXPLORATION AND PRODUCTION COMPANY                                     Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1562       8/4/1983   Confidentiality Agreements / AMI and Related Area of Mutual Interest Agreement effective August 4, 1984 BY AND SHELL OFFSHORE                                                                    Fieldwood Energy LLC    SS 198 Lease 593, SS 199 Lease G12358, SS 223 G01526, SS 238 Lease           RENAISSANCE OFFSHORE, LLC, TALOS                                   $0.00     Assume and Allocate Pursuant to
                        Consents                                     BETWEEN APACHE CORPORATION AND SHELL OFFSHORE                                                                                                                               G03169, SP 82 G05685, SP 83 Lease G05052, ST 276 Lease G07780, ST            PRODUCTION LLC; APACHE OFFSHORE                                                    Divisive Mergers
                                                                     CONTIGUOUS BLOCK TO SHELL VENTURE PROPERTY THAT                                                                                                                             295 Lease G05646, ST 296 Lease G12981                                        INVESTMENT GP; APACHE OFFSHORE
                                                                     MAY TRIGGER AMI RESPONSIBILITY REGARDING FUTURE                                                                                                                                                                                                          INVESTMENT GP, BRISTOW US LLC, TAMPNET INC                                                                      x
                                                                     PURCHASE OR BID OF TRACTS COVERING GEOLOGIC
                                                                     STRUCTURE COMMON TO EXISTING SHELL VENTURE
                                                                     PROPERTY
  1563       1/7/2004   Confidentiality Agreements / AMI and Related Area of Mutual Interest Agreement by and between Apache                SHELL OFFSHORE ET AL                                                         Fieldwood Energy LLC    SS 258, 259. APACHE WAIVED PREF RIGHT TO BUY SHELL'S RIGHTS                  APACHE OFFSHORE INVESTMENT GP                                      $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                        Consents                                     Corporation and Shell Offshore et al                                                                                                                                        BELOW 15,000' Lease G05044                                                                                                                                      Divisive Mergers
  1564       8/1/2009   Marketing - PHA                              Shell Offshore Inc (Bullwinkle Owner and Operator) and Shell           Shell Offshore Inc (Bullwinkle Owner and Operator) and Shell Offshore Inc.                           GC 65 Lease G05889                                                           WILD WELL CONTROL INC, DEEPWATER                                   $0.00     Assume and assign to Credit Bid
                                                                     Offshore Inc. and Marathon Oil Company (Troika Group) and              and Marathon Oil Company (Troika Group) and Marathon Oil Company                                                                                                                  ABANDONMENT ALTERNATIVES INC, MARUBENI                                                Purchaser
                                                                     Marathon Oil Company (Droshky Owner)                                   (Droshky Owner)                                                                                                                                                                   OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                              CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                  x
                                                                                                                                                                                                                                                                                                                              RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                              OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                              CHEVRON USA INC, W & T ENER
  1565      11/2/1987   Property Participation & Exchange              EXCHANGE AGREEMENT BY AND BETWEEN SHELL OFFSHORE SHELL OFFSHORE INC AND CONOCO INC                                                                Fieldwood Energy LLC    MP 303 Lease G04253, MP 304 Lease G03339, MP 310 Lease G04126                EPL OIL & GAS, LLC                                                 $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                        Agreements                                     INC AND CONOCO INC                                                                                                                                                                                                                                                                                                                        Divisive Mergers
  1566       8/1/2009   Other Handling / Stabilization Agreements      Droshky Production Handling Agreement by and between Shell       Shell Offshore Inc and Marathon Oil Company                                      Fieldwood Energy        GC 65 Lease G05889, GC 108 Lease G14668, GC 109 Lease G05900                 WILD WELL CONTROL INC, DEEPWATER                                   $0.00     Assume and assign to Credit Bid
                                                                       Offshore Inc and Marathon Oil Company dated 1 Aug 2009 including                                                                                  Offshore LLC                                                                                         ABANDONMENT ALTERNATIVES INC, MARUBENI                                                Purchaser
                                                                       flow back agreement                                                                                                                                                                                                                                    OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                              CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                  x
                                                                                                                                                                                                                                                                                                                              RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                              OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                              CHEVRON USA INC, W & T ENER
  1567       3/1/1999   Other Handling / Stabilization Agreements      Angus Production Handling Agreement by and between Shell             Shell Offshore Inc and Shell Deepwater Development and Marathon Oil          Fieldwood Energy        GC 65 Lease G05889, GC 108 Lease G14668, GC 109 Lease G05900                 WILD WELL CONTROL INC, DEEPWATER                                   $0.00     Assume and assign to Credit Bid
                                                                       Offshore Inc and Shell Deepwater Development and Marathon Oil        Company dated 1 March 99                                                     Offshore LLC                                                                                         ABANDONMENT ALTERNATIVES INC, MARUBENI                                                Purchaser
                                                                       Company dated 1 March 99                                                                                                                                                                                                                               OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                              CORPORATION, ERA HELICOPTERS INC., MANTA
                                                                                                                                                                                                                                                                                                                              RAY OFFSHORE GATHERING, RED WILLOW                                                                                        x
                                                                                                                                                                                                                                                                                                                              OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                              CHEVRON USA INC, W & T ENER; WILD WELL
                                                                                                                                                                                                                                                                                                                              CONTROL INC




                                                                                                                                                                                                                                            Page 51 of 61
                                                                                                              Case 20-33948 Document 1456 Filed in TXSB on 06/02/21 Page 56 of 65
Fieldwood Energy, LLC, et al.
Prepared June 2, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                          Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                  Cure Estimate                                                    Credit Bid
    #                                 Contract Category                                    Contract Description [1][2]                                             Known Contract Counterparties [3]                        Debtor Entities [4]                             Associated Leases [5]                                           Related Lease Parties [6]                                     Proposed Contract Treatment [8]        FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                          [7]                                                         Purchaser
  1568      6/15/1993   Unit Agreement and/or Unit Operating           Unit Operating Agreement dated effective June 15, 1993 between          Shell Offshore Inc and                                                     Fieldwood Energy        GC 200 Lease G12210, GC 201 Lease G12209, GC 244 Lease G11043               LLOG EXPLORATION COMPANY, RED WILLOW                               $0.00     Assume and assign to Credit Bid
                        Agreement                                      Shell Offshore Inc and                                                  Marathon Oil Company, as successors in interest.                           Offshore LLC                                                                                        OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC                                              Purchaser                               x
                                                                       Marathon Oil Company, as successors in interest.
  1569       4/1/1982   Operating Agreement - Other                    b/b Shell Offshore Inc, and Florida Exploration Company, et al          Shell Offshore Inc, and Florida Exploration Company, et al                                         SS 258 Lease G05560, SS 259 Lease G05044                                    APACHE OFFSHORE INVESTMENT GP                                      $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                                                                                                                                                                                                                                                                                                                                                                 Divisive Mergers
  1570      10/1/1983   Operating Agreement - Other                    b/b Shell Offshore Inc, and Florida Exploration Company, et al          Shell Offshore Inc, and Florida Exploration Company, et al                                         PN 969 Lease G05953, PN 976 Lease G05954                                    PEREGRINE OIL AND GAS II, LLC                                $62,197.36      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                                                                                                                                                                                                                                                                                                                                                                 Divisive Mergers
  1571       3/3/2005   Other Handling / Stabilization Agreements      Lorien Production Handling Agreement by and between Shell      Shell Offshore Inc, Noble Energy, Inc, Hydro Gulf of Mexico, LLC and                Fieldwood Energy        GC 65 Lease G05889, GC 108 Lease G14668, GC 109 Lease G05900                WILD WELL CONTROL INC, DEEPWATER                                   $0.00     Assume and assign to Credit Bid
                                                                       Offshore Inc, Noble Energy, Inc, Hydro Gulf of Mexico, LLC and Davis Offshore, LP dated 3 March 05 and as amended 10 Dec 2006                      Offshore LLC                                                                                        ABANDONMENT ALTERNATIVES INC, MARUBENI                                                Purchaser
                                                                       Davis Offshore, LP dated 3 March 05 and as amended 10 Dec 2006                                                                                                                                                                                         OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                              CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                      x
                                                                                                                                                                                                                                                                                                                              RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                              OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                              CHEVRON USA INC, W & T ENER
  1572      11/1/1997   Marketing - PHA                                Shell Offshore Inc. (SOI) as owner and operator of GC 65 Platform   Shell Offshore Inc. (SOI) as owner and operator of GC 65 Platform and BP                               GC 65 Lease G05889                                                          WILD WELL CONTROL INC, DEEPWATER                                   $0.00     Assume and assign to Credit Bid
                                                                       and BP Exploration & Oil Inc., Marathon Oil Company, and Shell      Exploration & Oil Inc., Marathon Oil Company, and Shell Deepwater                                                                                                                  ABANDONMENT ALTERNATIVES INC, MARUBENI                                                Purchaser
                                                                       Deepwater Development Inc., successor in interest to Shell Offshore Development Inc., successor in interest to Shell Offshore Inc.                                                                                                                     OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                       Inc.                                                                                                                                                                                                                                                   CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                      x
                                                                                                                                                                                                                                                                                                                              RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                              OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                              CHEVRON USA INC, W & T ENER
  1573       6/1/1991   Unit Agreement and/or Unit Operating           UNIT AGREEMENT, SOUTH TIMBALIER BLOCK 295 FIELD UNIT                    SHELL OFFSHORE INC. AND APACHE CORPORATION, ET AL.                                                 ST 276 Lease G07780, ST 295 Lease G05646, ST 296 Lease G12981               APACHE OFFSHORE INVESTMENT GP                                      $0.00     Assume and Allocate Pursuant to
                        Agreement                                      BY AND BETWEEN SHELL OFFSHORE INC. AND APACHE                                                                                                                                                                                                                                                                                             Divisive Mergers                 x
                                                                       CORPORATION, ET AL.
  1574      2/11/1993   Letter Agreement - Other Land                  Letter Agreement by and between Shell Offshore Inc. and BP              Shell Offshore Inc. and BP Exploration & Oil Inc.                                                  MC 110 Lease G18192                                                         MARUBENI OIL & GAS (USA) LLC, TALOS                                $0.00     Assume and assign to Credit Bid
                                                                       Exploration & Oil Inc. : btw BP and Shell in Lieu of PHA with Apache,                                                                                                                                                                                  RESOURCES LLC                                                                         Purchaser                               x
                                                                       exploration area
  1575       3/7/2005   Termination / Ratification and Joinder of      Termination of Exploration Program Agreement by and between             Shell Offshore Inc. and Devon Louisiana Corporation; Apache Corporation                            GI 110 Lease G13943, GI 116 Lease G13944                                    W & T OFFSHORE INC                                                 $0.00     Assume and assign to Credit Bid
                        Operating or Other Agreements                  Shell Offshore Inc. and Devon Louisiana Corporation; Apache                                                                                                                                                                                                                                                                                  Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                       Corporation : Termination of 01/01/1998 Exploration Program
                                                                       Agreement
  1576       5/7/1993   Letter Agreement - Other Land                  Letter Agmt. dated 5-7-1993 b/b Shell Offshore Inc. and Freeport        Shell Offshore Inc. and Freeport McMoRan Oil and Gas Company.              Fieldwood Energy        VR 332 Lease G09514                                                         ANKOR E&P HOLDINGS CORPORATION, CANNAT                             $0.00   Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x                      x
                                                                       McMoRan Oil and Gas Company.                                                                                                                       Offshore LLC                                                                                        ENERGY INC.                                                                          Divisive Mergers
  1577       1/1/1998   Joint Development / Venture / Exploration      Exploration Program Agreement by and between Shell Offshore Inc.        Shell Offshore Inc. and Ocean Energy Inc.                                                          GI 110 Lease G13943, GI 116 Lease G13944                                    W & T OFFSHORE INC                                                 $0.00 Assume and (i) assign to Credit Bid
                        Agreements                                     and Ocean Energy Inc. : Exploration Program Agreement Shell ID                                                                                                                                                                                                                                                                 Purchaser (pursuant to the Plan and the
                                                                       prospects Ocean to Participate                                                                                                                                                                                                                                                                                                   Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                      account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                        (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                        Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                        Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                 Purchase Agreement)
  1578       6/1/1993   Farmout Agreement                              Farmout Agmt. eff. 6-1-1993 b/b Shell Offshore Inc. and Samedan         Shell Offshore Inc. and Samedan Oil Coporation                             Fieldwood Energy        VR 332 Lease G09514                                                         ANKOR E&P HOLDINGS CORPORATION, CANNAT                             $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x                      x
                                                                       Oil Coporation.                                                                                                                                    Offshore LLC                                                                                        ENERGY INC.                                                                        Divisive Mergers
  1579       4/1/1998   Joint Operating Agreement                      OFFSHORE OPERATING AGREEMENT DATED APRIL 1, 1998, BY                    SHELL OFFSHORE INC. AND SNYDER OIL CORPORATION, ET AL.                     Fieldwood Energy        VK 780 Lease G06884, VK 824 Lease G15436                                    ENERGY XXI GOM LLC, MARUBENI OIL & GAS                             $0.00     Assume and Allocate Pursuant to
                                                                       AND BETWEEN SHELL OFFSHORE INC. AND SNYDER OIL                                                                                                     Offshore LLC                                                                                        (USA) LLC, TOTAL E & P USA INC                                                     Divisive Mergers                 x
                                                                       CORPORATION, ET AL.
  1580      12/18/1997 Property Participation & Exchange               PARTICIPATION AGREEMENT BY AND BETWEEN SHELL                            SHELL OFFSHORE INC. AND WESTPORT OIL AND GAS COMPANY                 Fieldwood Energy LLC          MC 110 Lease G18192                                                         MARUBENI OIL & GAS (USA) LLC, TALOS                                $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                       Agreements                                      OFFSHORE INC. AND WESTPORT OIL AND GAS COMPANY INC.                     INC.                                                                                                                                                                           RESOURCES LLC                                                                         Purchaser
  1581      12/1/2006 Farmout Agreement                                Droshky Farmout Agreement dated effective December 1, 2006              Shell Offshore Inc. and                                              Fieldwood Energy              GC 244 Lease G11043                                                         RED WILLOW OFFSHORE LLC, TALOS ENERGY                              $0.00     Assume and assign to Credit Bid
                                                                       between Shell Offshore Inc. and                                         Marathon Oil Company designating Marathon Oil Company as operator of Offshore LLC                                                                                              OFFSHORE, LLC                                                                         Purchaser
                                                                       Marathon Oil Company designating Marathon Oil Company as                GC 244 16,000'                                                                                                                                                                                                                                                                                               x
                                                                       operator of GC 244 16,000'                                              TVDSS to 24,000' TVDSS
                                                                       TVDSS to 24,000' TVDSS
  1582      9/25/1997   Operating Agreement - Other                    b/b Shell Offshore Inc. andf Barrett Resources Corporation              Shell Offshore Inc. andf Barrett Resources Corporation                                             HI A545 Lease G17199                                                        TALOS ERT LLC                                                      $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                                                                                                                                                                                                                                                                                                                                                                 Divisive Mergers
  1583       4/8/2010   Letter Agreement - UOA                         Letter Agreement, dated 4/8/2010 between Shell Offshore Inc.,           Shell Offshore Inc., Apache Corporation and Nippon Oil Exploration U.S.A. Fieldwood Energy         GI 110 Lease G13943, GI 116 Lease G13944                                    W & T OFFSHORE INC                                                 $0.00     Assume and assign to Credit Bid
                                                                       Apache Corporation and Nippon Oil Exploration U.S.A. Limited            Limited amending the Unit Operating Agreement, dated                      Offshore LLC                                                                                                                                                                               Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                       amending the Unit Operating Agreement, dated                            March 1, 1998.
                                                                       March 1, 1998.
  1584      12/15/1989 Farmout Agreement                               FARMOUT AGREEMENT BY AND BETWEEN SHELL OFFSHORE                         SHELL OFFSHORE INC., ET AL. AND CNG PRODUCING COMPANY                      Fieldwood Energy LLC    ST 276 Lease G07780                                                         APACHE OFFSHORE INVESTMENT GP                                      $0.00   Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                       INC., ET AL. AND CNG PRODUCING COMPANY                                                                                                                                                                                                                                                                                                      Divisive Mergers
  1585       2/1/1998   Joint Operating Agreement                      OPERATING AGREEMENT BY AND BETWEEN SHELL                                SHELL OFFSHORE, INC, OPERATOR. AND WESTPORT OIL & GAS                      Fieldwood Energy LLC;   MC 110 Lease G18192                                                         MARUBENI OIL & GAS (USA) LLC, TALOS                                $0.00 Assume and (i) assign to Credit Bid
                                                                       OFFSHORE INC. AND WESTPORT OIL AND GAS COMPANY INC                      COMPANY, INC                                                               Fieldwood Energy                                                                                    RESOURCES LLC                                                           Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                          Offshore LLC                                                                                                                                                                  Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                      account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                        (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                        Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                        Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                 Purchase Agreement)
  1586       4/1/1998   Joint Development / Venture / Exploration      JOINT VENTURE AGREEMENT - SPECTER PROSPECT DATED                        SHELL OFFSHORE, INC. AND ELF EXPLORATION INC. ET AL.                       Fieldwood Energy        VK 780 Lease G06884, VK 824 Lease G15436                                    ENERGY XXI GOM LLC, MARUBENI OIL & GAS                             $0.00     Assume and Allocate Pursuant to
                        Agreements                                     APRIL 1, 1998 BY AND BETWEEN SHELL OFFSHORE, INC. AND                                                                                              Offshore LLC                                                                                        (USA) LLC, TOTAL E & P USA INC                                                     Divisive Mergers                 x
                                                                       ELF EXPLORATION INC. ET AL., as amended.
  1587      11/5/1998   Joint Development / Venture / Exploration      ADDENDUM TO JOINT VENTURE AGREEMENT DATED                               SHELL OFSSHORE INC. AND NIPPON OIL EXPLORATION U.S.A.                      Fieldwood Energy        VK 780 Lease G06884, VK 824 Lease G15436                                    ENERGY XXI GOM LLC, MARUBENI OIL & GAS                             $0.00     Assume and Allocate Pursuant to
                        Agreements                                     NOVEMBER 5, 1998, BY AND BETWEEN SHELL OFSSHORE INC.                    LIMITED, ET AL.                                                            Offshore LLC                                                                                        (USA) LLC, TOTAL E & P USA INC                                                     Divisive Mergers                 x
                                                                       AND NIPPON OIL EXPLORATION U.S.A. LIMITED, ET AL.
  1588      12/1/1979   Operating Agreement - Other                    OFFSHORE OPERATING AGREEMENT b/b SHELL OIL                              SHELL OIL COMPANYand FLORIDA EXPLORATION COMPANY, ET AL                    Fieldwood Energy LLC    SS 189 Lease G04232                                                         CASTEX OFFSHORE INC, WALTER OIL & GAS                              $0.00     Assume and Allocate Pursuant to
                                                                       COMPANYand FLORIDA EXPLORATION COMPANY, ET AL                                                                                                                                                                                                          CORPORATION, WALTER OIL & GAS                                                      Divisive Mergers                 x
                                                                                                                                                                                                                                                                                                                              CORPORATION, BRISTOW US LLC
  1589       6/1/2021   Surface Lease                                  SHELL PIPELINE                                                          SHELL PIPELINE                                                                                     MP 69 /Perez Family Surface Lease                                                                                                              $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                                                                                                                                                                                                                                                                                                                                                                 Divisive Mergers
  1590       7/1/1986   Marketing - Construction, Operations,          Shell Pipeline is contract operator - Fieldwood Energy LLC has          Shell Pipeline                                                             Fieldwood Energy LLC    GC 065 Lease G05889                                                         WILD WELL CONTROL INC, DEEPWATER                                   $0.00     Assume and assign to Credit Bid
                        Management, Ownership Agreements               ownership along with various other owners including shell.                                                                                                                                                                                             ABANDONMENT ALTERNATIVES INC, MARUBENI                                                Purchaser
                                                                                                                                                                                                                                                                                                                              OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                              CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                      x
                                                                                                                                                                                                                                                                                                                              RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                              OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                              CHEVRON USA INC, W & T ENER
  1591      3/30/2010   Elections                                      Ship ShOperating Agreementl 252 Marketing Election Letter dated         Ship Shoal 252 Marketing Election Letter dated March 30, 2010 (Helis Oil   Fieldwood Energy SP     SS 252 Lease G01529                                                         BADGER OIL CORPORATION, CL&F RESOURCES                             $0.00     Assume and allocate pursuant to
                                                                       March 30, 2010 (Helis Oil & Gas Company, L.L.C.)                        & Gas Company, L.L.C.)                                                     LLC                                                                                                 LP, HELIS OIL & GAS COMPANY LLC, HOUSTON                                           divisive mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                x
                                                                                                                                                                                                                                                                                                                              ENERGY LP, HOUSTON ENERGY HOLDINGS, LLC,
                                                                                                                                                                                                                                                                                                                              SANARE ENERGY PARTNERS, LLC
  1592                  Oilfield Services                              2018 Shore Offshore Services LLC - Platform Removal Contract            SHORE OFFSHORE SERVICE LLC                                                 Fieldwood Energy LLC    n.a.                                                                        n.a.                                                               $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                                                                                                                                                                                                                                                                                                                                                                 Divisive Mergers
  1593                  Oilfield Services                              777955_Master Services Agreement dated effective 01/22/2019             SIGNA ENGINEERING CORP                                                     Fieldwood Energy LLC    n.a.                                                                        n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1594                  Oilfield Services                              Master Services Agreement dated effective 03/07/2019                    Skoflo Industries, Inc.                                                    Fieldwood Energy, LLC   n.a.                                                                        n.a.                                                         $30,480.96      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1595                  Oilfield Services                              777962_PO Terms & Conditions dated effective 10/10/2019                 SKYSPRING OIL & GAS SERVICES, INC.                                         Fieldwood Energy LLC    n.a.                                                                        n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1596                  Oilfield Services                              MWD, LWD, Whipstocks, Drilling Tools, Fishing Services                  SMITH INTERNATIONAL INC                                                    Fieldwood Energy LLC    n.a.                                                                        n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1597      7/21/2016   Non-Oilfield Services                          Solex Agreement (Final)                                                 SOLEX                                                                      Fieldwood Energy LLC    n.a.                                                                        n.a.                                                         $50,165.13      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1598                  Oilfield Services                              Catering Services & Personnel (Cooks, Galleyhands, Etc.)                SONOCO                                                                     Fieldwood Energy LLC    n.a.                                                                        n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1599      5/31/2019   Non-Oilfield Services                          Consulting Agreement                                                    SOREAP LLC                                                                 Fieldwood Energy LLC    n.a.                                                                        n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
                                                                                                                                                                                                                                             Page 52 of 61
                                                                                                              Case 20-33948 Document 1456 Filed in TXSB on 06/02/21 Page 57 of 65
Fieldwood Energy, LLC, et al.
Prepared June 2, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                           Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                  Cure Estimate                                                     Credit Bid
    #                                  Contract Category                                   Contract Description [1][2]                                          Known Contract Counterparties [3]                         Debtor Entities [4]                               Associated Leases [5]                                           Related Lease Parties [6]                                     Proposed Contract Treatment [8]         FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                          [7]                                                          Purchaser
  1600                  Non-Oilfield Services                          Consulting Agreements                                                  SOREAP LLC                                                               Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1601       8/1/1994   Operating Agreement - Other                    OPERATION AND MAINTENACE OF MEASUREMENT FACILITIES SOUTHERN NATURAL GAS COMPANY AND PENZOIL PETROLEUM                                                                     MP 140 Lease G02193                                                          JX NIPPON OIL EXPLORATION USA LTD                                  $0.00     Assume and Allocate Pursuant to
                                                                       GRAND BAY RECEIVING STATION BETWEEN SOUTHERN       COMPANY                                                                                                                                                                                                                                                                                Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                       NATURAL GAS COMPANY AND PENZOIL PETROLEUM
                                                                       COMPANY
  1602                  Oilfield Services                              558442-Daywork Drilling Contract dated 1-3-2012    SPARTAN OFFSHORE DRILLING, LLC                                                               Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1603                  Oilfield Services                              701192_Master Services Agreement dated effective 08/16/2016            SPECIALTY RTP LLC                                                        Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1604                  Oilfield Services                              Water Analyzers                                                        SPECTRO SCIENTIFIC, INC                                                  Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1605       1/1/2005   Unit Agreement and/or Unit Operating           VOLUNTARY UNIT AGREEMENT DATED JANUARY 1, 2005, BY                     SPINNAKER EXPLORATION COMPANY, L.L.C. AND THE HOUSTON Fieldwood Energy                             GA 210 Lease G25524                                                                                                                             $0.00     Assume and Allocate Pursuant to
                        Agreement                                      AND BETWEEN SPINNAKER EXPLORATION COMPANY, L.L.C.                      EXPLORATION COMPANY AND GRYPHON EXPLORATION COMPANY. Offshore LLC                                                                                                                                                                                                  Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                       AND THE HOUSTON EXPLORATION COMPANY AND GRYPHON
                                                                       EXPLORATION COMPANY.
  1606      10/15/2004 Operating Agreement - Other                     b/b SPN and Arena as amended by Amendment and Supplement to            SPN and Arena                                                                                      WD 57 Lease G01449, WD 79/80 Lease G01874, WD 80 Lease G01989,                                                                                  $0.00     Assume and assign to Credit Bid
                                                                       Evaluation Agreement dated November 5, 2004, Amendment and                                                                                                                WD 85 Lease G04895, WD 86 Lease G02934                                                                                                                             Purchaser
                                                                       Supplement to Evaluation Agreement dated December 13, 2004,
                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                                                       Extension Request dated November 8, 2005, and Assignment
                                                                       Agreement and Amendment to Operating Agreements dated May 5,
                                                                       2006
  1607       11/5/2004 Amendment and Supplement to Evaluation          b/b SPN and Arena                                                      SPN and Arena                                                                                      WD 57 Lease G01449, WD 79/80 Lease G01874, WD 80 Lease G01989,                                                                                  $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                       Agreement                                                                                                                                                                                                                 WD 85 Lease G04895, WD 86 Lease G02934                                                                                                                             Purchaser
  1608      12/13/2004 Amendment and Supplement to Evaluation          b/b SPN and Arena                                                      SPN and Arena                                                                                      WD 57 Lease G01449, WD 79/80 Lease G01874, WD 80 Lease G01989,                                                                                  $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                       Agreement                                                                                                                                                                                                                 WD 85 Lease G04895, WD 86 Lease G02934                                                                                                                             Purchaser
  1609        5/5/2006 Operating Agreement - Other                     b/b SPN and Arena                                                      SPN and Arena                                                                                      WD 57 Lease G01449, WD 79/80 Lease G01874, WD 80 Lease G01989,                                                                                  $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                                                                                                                                                                                                                                 WD 85 Lease G04895, WD 86 Lease G02934                                                                                                                             Purchaser
  1610      11/1/2004   Operating Agreement - Other                    b/b SPN and Arena                                                      SPN and Arena                                                                                      WD 57 Lease G01449, WD 79/80 Lease G01874, WD 80 Lease G01989                TAMPNET INC, VENICE GATHERING SYSTEMS                              $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1611      12/27/2007 Property Participation & Exchange               b/b SPN and Arena                                                      SPN and Arena                                                                                      WD 57 Lease G01449, WD 79/80 Lease G01874, WD 80 Lease G01989, EI TAMPNET INC, VENICE GATHERING SYSTEMS                                         $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                       Agreements                                                                                                                                                                                                                100 Lease 796                                                                                                                                                      Purchaser
  1612       2/15/2009 Farmout Agreement                               Farmout Agreement dated February 15, 2009 between SPN                  SPN Resources LLC and Moreno Offshore Resources, L.L.C., Farmors,        Fieldwood Energy SP       SS 252 Lease G01529                                               BADGER OIL CORPORATION, CL&F RESOURCES                                        $0.00     Assume and allocate pursuant to
                                                                       Resources LLC and Moreno Offshore Resources, L.L.C., Farmors,          and Houston Energy, L.P., Farmee                                         LLC                                                                                         LP, HELIS OIL & GAS COMPANY LLC, HOUSTON                                                      divisive mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
                                                                       and Houston Energy, L.P., Farmee                                                                                                                                                                                                            ENERGY LP, HOUSTON ENERGY HOLDINGS, LLC,
                                                                                                                                                                                                                                                                                                                   SANARE ENERGY PARTNERS, LLC
  1613      4/27/2012   Other Handling / Stabilization Agreements      Production Handling Agreement dated August 1, 2009 between SPN SPN Resources, LLC and Moreno Offshore Resources, L.L.C., Platform               Fieldwood Energy SP       SS 252 Lease G01529                                               BADGER OIL CORPORATION, CL&F RESOURCES                                        $0.00     Assume and allocate pursuant to
                                                                       Resources, LLC and Moreno Offshore Resources, L.L.C., Platform    Owners, and Helis Oil & Gas Company, L.L.C., et al, Producers                 LLC                                                                                         LP, HELIS OIL & GAS COMPANY LLC, HOUSTON                                                      divisive mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
                                                                       Owners, and Helis Oil & Gas Company, L.L.C., et al, Producers; as                                                                                                                                                                           ENERGY LP, HOUSTON ENERGY HOLDINGS, LLC,
                                                                       amended by agreement on April 27, 2012.                                                                                                                                                                                                     SANARE ENERGY PARTNERS, LLC
  1614                  Oilfield Services                              Stabilizers                                                       STABIL DRILL                                                                  Fieldwood Energy LLC      n.a.                                                              n.a.                                                                          $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1615                  Oilfield Services                              Software at Grand Chenier Separating Facility (Wonderware West)        STANDARD AUTOMATION & CONTROL LP                                         Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1616      6/12/2013   Other Lease / Rental Agreement                 Lease Extension and Amendment State Lease No. 19718 by and      State Mineral Board and Dynamic Offshore Resources, LLC; LLOG                                             BS 25 Lease 19718                                                                                                                               $0.00     Assume and assign to Credit Bid
                                                                       between State Mineral Board and Dynamic Offshore Resources,     Bluewater Holdings, L.L.C.; LLOG Exploration Company, L.L.C.                                                                                                                                                                                                                 Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                                                       LLC; LLOG Bluewater Holdings, L.L.C.; LLOG Exploration Company,
                                                                       L.L.C. :
  1617      9/18/1975   Right of Way                                   ST OF LA ROW 1594                                               STATE OF LA                                                                                               SP 6 & 7                                                                                                                                        $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                 Divisive Mergers
  1618      6/28/2007   Water Bottom Contracts                         STATE OF LA WATER BOTTOM LEASE #576                                    STATE OF LA                                                                                        BURRWOOD / SP 42-43                                                                                                                             $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1619      10/17/2007 Surface Lease                                   ST OF LA NO 3011                                                       STATE OF LA                                                                                        BURRWOOD                                                                                                                                        $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1620      6/17/2014   Assignment of Oil & Gas Leasehold Interest(s) Assignment agreement dated 17 Jun 14 by and between Statoil Gulf        Statoil Gulf of Mexico LLC and Noble Energy, Inc., Phoenix Exploration   Fieldwood Energy LLC      EW 790 Lease G33140                                                                                                                             $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                                                      of Mexico LLC and Noble Energy, Inc                                     Company LP, Challenger Minerals Inc. et al                                                                                                                                                                                                                            Purchaser
  1621       3/1/2014   Letter Agreement - Other Land                 Letter Agreement dated effective March 1, 2014 by and between           Statoil Gulf of Mexico LLC, Noble Energy, Inc., Phoenix Exploration      Fieldwood Energy LLC      GC 40 Lease G34536, GC 41 Lease G34537, EW 1009 Lease G34878, EW ILX PROSPECT KATMAI LLC, RIDGEWOOD KATMAI                                      $0.00     Assume and assign to Credit Bid
                                                                      Statoil Gulf of Mexico LLC and Noble Energy, Inc., as amended by        Company LP, Challenger Minerals Inc. et al                                                         1010 Lease G34879, EW 1011 Lease G34880                          LLC                                                                                               Purchaser                                x
                                                                      letter dated June 9, 2014.
  1622                  Oilfield Services                             Tubing Supplier, Chrome                                                 STEEL SERVICE OILFIELD TUBULAR INC                                       Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchaser
  1623       4/7/2008   Surface Lease                                  STERLING SUGARS LLC                                                    STERLING SUGARS LLC                                                                                MYETTE POINT / SL1491403- FWE II                                                                                                                $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchaser
  1624                  Oilfield Services                              Threader                                                               STEWART TUBULAR PRODUCTS INC                                             Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchaser
  1625      2/23/2017   Marketing - Pipeline Transport                 Stingray Precedent Agreement by and between Stingray Pipeline          Stingray Pipeline Company L.L.C. and Fieldwood Energy LLC                Fieldwood Energy LLC      n.a., n.a., n.a., n.a.                                                                                                                          $0.00 Assume and (i) assign to Credit Bid
                                                                       Company L.L.C. and Fieldwood Energy LLC                                                                                                                                                                                                                                                                                         Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                                                                                                                                                                         Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                       account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                         (ii) allocate pursuant to the Divisive    x         x            x      x
                                                                                                                                                                                                                                                                                                                                                                                                         Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                         Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                  Purchase Agreement)
  1626                  Oilfield Services                              500187_MSA dated effective 11/01/2013; Master Services                 STOKES & SPIEHLER OFFSHORE INC                                           Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                                                       Agreement dated effective 01/01/2015                                                                                                                                                                                                                                                                                                         Purchaser
  1627                  Oilfield Services                              Texas RRC Permits                                                      STOKES & SPIEHLER REGULATORY SERVICES, INC                               Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1628       9/9/2015   Performance Bond & Supplemental Bonding        by and between Fieldwood Energy LLC and Stone Energy                   Stone Energy Corporation                                                 Fieldwood Energy LLC      MC 108 Lease G09777                                                          TALOS PRODUCTION LLC                                               $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                        Agreement                                      Corporation: Stone acknowledgement of reciept of Bond                                                                                                                                                                                                                                                                                     Divisive Mergers
  1629      6/29/2004   Letter Agreement - Other Land                  LETTER AGREEMENT DATED JUNE 29, 2004, BY AND BETWEEN                   STONE ENERGY CORPORATION AND BP AMERICA PRODUCTION                       Fieldwood Energy          WC 34 Lease G03251, WC 35 Lease G02819, WC 35, WC 66 Lease                                                                                      $0.00     Assume and Allocate Pursuant to
                                                                       STONE ENERGY CORPORATION AND BP AMERICA                                COMPANY.                                                                 Offshore LLC              G01860, WC 35/66 Lease G01860, WC 65 Lease G02825, WC 66 Lease                                                                                                  Divisive Mergers                  x
                                                                       PRODUCTION COMPANY.                                                                                                                                                       G02826, WC 67 Lease G03256
  1630      3/28/1995   Letter Agreement - Other Land                  LETTER AGREEMENT DATED MARCH 28,1995, BY AND                           STONE ENERGY CORPORATION AND DAVID U. MELOY, ET AL.                      Fieldwood Energy          WC 34 Lease G02819, WC 35 Lease G01860, WC 65 Lease G02825, WC                                                                                  $0.00     Assume and Allocate Pursuant to
                                                                       BETWEEN STONE ENERGY CORPORATION AND DAVID U.                                                                                                   Offshore LLC              66 Lease G02826, WC 67 Lease G03256                                                                                                                             Divisive Mergers                  x
                                                                       MELOY, ET AL.
  1631      7/15/1994   Letter Agreement - Other Land                  LETTER AGREEMENT DATED JULY 15, 1994 BY AND BETWEEN                    STONE ENERGY CORPORATION AND DAVID U. MELOY.                             Fieldwood Energy          WC 34 Lease G02819, WC 35 Lease G01860, WC 65 Lease G02825, WC                                                                                  $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                       STONE ENERGY CORPORATION AND DAVID U. MELOY.                                                                                                    Offshore LLC              66 Lease G02826, WC 67 Lease G03256                                                                                                                             Divisive Mergers
  1632       4/4/2006   Joint Operating Agreement                      STONE ENERGY CORPORATION AND GOM SHELF LLC, ET AL                      STONE ENERGY CORPORATION AND GOM SHELF LLC, ET AL                        Fieldwood Energy LLC      SS 198 Lease 593, SS 198 Lease G12355                                        RENAISSANCE OFFSHORE, LLC, TALOS                                   $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                              PRODUCTION LLC                                                                     Divisive Mergers
  1633      1/10/2014   Well / Prospect Proposals                      Gilligan & Bingo: Stone offering of prospects to Fieldwood Fieldwood   Stone Energy Offshore, L.L.C.                                            Fieldwood Energy LLC      MC 65 Lease G21742                                                                                                                              $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                       election                                                                                                                                                                                                                                                                                                                                  Divisive Mergers
  1634       2/5/2014   Well / Prospect Proposals                      Gilligan & Bingo: Stone requesting extension and fieldowood's          Stone Energy Offshore, L.L.C.                                            Fieldwood Energy LLC      MC 65 Lease G21742                                                                                                                              $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                       election                                                                                                                                                                                                                                                                                                                                  Divisive Mergers
  1635      3/24/2014   Well / Prospect Proposals                      Gilligan & Bingo: Stone requesting extension and fieldowood's          Stone Energy Offshore, L.L.C.                                            Fieldwood Energy LLC      MC 65 Lease G21742                                                                                                                              $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                       election                                                                                                                                                                                                                                                                                                                                  Divisive Mergers
  1636      3/28/2014   Well / Prospect Proposals                      Proposal Amendment and Various requests for extension from Stone       Stone Energy Offshore, L.L.C.                                            Fieldwood Energy LLC      MC 65 Lease G21742                                                                                                                              $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                       and election by Fieldwood                                                                                                                                                                                                                                                                                                                 Divisive Mergers
  1637      1/10/2014   Well / Prospect Proposals                      Gilligan & Bingo: Stone offering of prospects to Fieldwood Fieldwood   Stone Energy Offshore, L.L.C.                                            Fieldwood Energy LLC      MC 108 Lease G09777                                                          TALOS PRODUCTION LLC                                               $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                       election                                                                                                                                                                                                                                                                                                                                  Divisive Mergers
  1638       2/5/2014   Well / Prospect Proposals                      Gilligan & Bingo: Stone requesting extension and fieldowood's          Stone Energy Offshore, L.L.C.                                            Fieldwood Energy LLC      MC 108 Lease G09777                                                          TALOS PRODUCTION LLC                                               $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                       election                                                                                                                                                                                                                                                                                                                                  Divisive Mergers
  1639      3/24/2014   Well / Prospect Proposals                      Gilligan & Bingo: Stone requesting extension and fieldowood's          Stone Energy Offshore, L.L.C.                                            Fieldwood Energy LLC      MC 108 Lease G09777                                                          TALOS PRODUCTION LLC                                               $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                       election                                                                                                                                                                                                                                                                                                                                  Divisive Mergers
  1640       9/9/2015   Performance Bond & Supplemental Bonding        by and between Fieldwood Energy LLC, SEO A LLC, Stone Energy           Stone Energy Offshore, L.L.C.; Stone Energy Offshore, L.L.C., Stone      Fieldwood Energy LLC      MC 108 Lease G09777                                                          TALOS PRODUCTION LLC                                               $0.00     Assume and Allocate Pursuant to
                        Agreement                                      Corporation and Stone Energy Offshore, L.L.C.: Fieldwood will apply    Energy Corporation, SEO A LLC                                                                                                                                                                                                                                      Divisive Mergers                  x
                                                                       own Supp Bonding
  1641                  Oilfield Services                              Core Sample / Fluid Sample Analysis                                    STRATUM RESERVOIR ISOTECH LLC                                            Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                                                                                                                                                                                                                            Page 53 of 61                                                                                                                                                           Purchaser
                                                                                                              Case 20-33948 Document 1456 Filed in TXSB on 06/02/21 Page 58 of 65
Fieldwood Energy, LLC, et al.
Prepared June 2, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                      Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                  Cure Estimate                                                Credit Bid
    #                                 Contract Category                                      Contract Description [1][2]                                         Known Contract Counterparties [3]                          Debtor Entities [4]                             Associated Leases [5]                                           Related Lease Parties [6]                                     Proposed Contract Treatment [8]    FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                          [7]                                                     Purchaser
  1642                  Oilfield Services                              Master Service Contract dated Feb 11, 2020                             STRATUM RESERVOIR, LLC                                                      Fieldwood Energy LLC    n.a.                                                                        n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1643                  Oilfield Services                              MSA dated effective 08/07/2014 (Net 30 for PO 29323 only)              STRESS ENGINEERING SERVICES, INC.                                           Fieldwood Energy LLC    n.a.                                                                        n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1644                  Oilfield Services                              Master Agreement for the Provision of Marine Construction Services Subsea 7 (US) LLC                                                               Fieldwood Energy, LLC   n.a.                                                                        n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                       dated effective 09/28/2018                                                                                                                                                                                                                                                                                                                   Purchaser
  1645                  Oilfield Services                              Master Agreement for the Provision of Marine Construction Services Subsea 7 (US) LLC                                                               Fieldwood Energy, LLC   n.a.                                                                        n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                       dated effective May 20, 2019                                                                                                                                                                                                                                                                                                                 Purchaser
  1646                  Oilfield Services                              Marine Construction Services (EPCI) dated May 20, 2019             SUBSEA 7 US LLC                                                                 Fieldwood Energy LLC    n.a.                                                                        n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1647                  Oilfield Services                              777785_Master Services Agreement dated effective 11/13/2018            SUBSEA SOLUTIONS, LLC                                                       Fieldwood Energy LLC    n.a.                                                                        n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1648                  Oilfield Services                              Marine Construction Services Agreement dated effective May 20th        SUBSEA7 I-TECH US INC                                                       Fieldwood Energy LLC    n.a.                                                                        n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                       2019                                                                                                                                                                                                                                                                                                                                         Purchaser
  1649      12/17/2019 Non-Oilfield Services                           Consulting Agreement                                                   SULLEXIS, LLC                                                               Fieldwood Energy LLC    n.a.                                                                        n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1650                  Oilfield Services                              Specialty Fluids                                                       SUN DRILLING PRODUCTS CORP                                                  Fieldwood Energy LLC    n.a.                                                                        n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1651                  Oilfield Services                              512944_Master Services Agreement dated effective 12/01/2013            SUPERIOR ENERGY SERVICES LLC                                                Fieldwood Energy LLC    n.a.                                                                        n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1652                  Oilfield Services                              Various Contractor Services (CT Units, GP Tools, Rental Equip.,        SUPERIOR ENERGY SERVICES LLC                                                Fieldwood Energy LLC    n.a.                                                                        n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                       Cement Services, Well Support, Etc.)                                                                                                                                                                                                                                                                                                         Purchaser
  1653      1/31/2010   Acquisition / PSA / Other Purchase or Sale     Purchase and Sale Agreement, dated January 31, 2010, by and            Superior Energy Services, Inc.; Wild Well Control, Inc.                     Fieldwood Energy        GC 65 Lease G05889, GC 64 Lease G34539                                      WILD WELL CONTROL INC, DEEPWATER                                   $0.00     Assume and assign to Credit Bid
                        Agreements                                     between Superior Energy Services, Inc., Wild Well Control, Inc. and                                                                                Offshore LLC                                                                                        ABANDONMENT ALTERNATIVES INC, MARUBENI                                                Purchaser
                                                                       Dynamic Offshore Resources, LLC.                                                                                                                                                                                                                       OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                              CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                  x
                                                                                                                                                                                                                                                                                                                              RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                              OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                              CHEVRON USA INC, W & T ENER
  1654                  Oilfield Services                              Grating & Handrail Pipe, Valves and Fittings                           SUPERIOR SUPPLY & STEEL                                                     Fieldwood Energy LLC    n.a.                                                                        n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1655                  Oilfield Services                              Wellheads                                                              SURFACE SYSTEMS CAMERON                                                     Fieldwood Energy LLC    n.a.                                                                        n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1656                  Oilfield Services                              777861_PO Terms & Conditions dated effective 04/01/2019                SWAGELOK LOUISIANA                                                          Fieldwood Energy LLC    n.a.                                                                        n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1657      9/27/2013   Surface Lease                                  SWEET LAKE LAND & OIL CO                                               SWEET LAKE LAND & OIL CO                                                                            GIBBSTOWN                                                                                                                                      $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                                                                                                                                                                                                                                                                                                                                                                 Divisive Mergers
  1658                  Other                                          stop loss insurance                                                    Symetra, Partner re                                                         Fieldwood Energy LLC    n.a.                                                                        n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1659       9/1/1994   Farmout Agreement                              Farmout Agmt Eff. 9-1-94                                               Talos Energy Offshore                                                       Fieldwood Energy LLC    PL 5 Lease G12027                                                                                                                              $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                                                                                                                                                                                                                                                                                                                                                                 Divisive Mergers
  1660      12/4/1958   Operating Agreement - Other                    Operating Agreement eff. 12/4/58                                       Talos Energy Offshore                                                       Fieldwood Energy LLC    EC 265 Lease G00972                                                         TALOS ENERGY OFFSHORE, LLC                                         $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                                                                                                                                                                                                                                                                                                                                                                 Divisive Mergers
  1661      11/21/2019 Letter Agreement - Other Land           Letter Agreement SS 198 J-11 Well zone shift: Zone shift                       Talos Energy Offshore LLC, Renaissance Offshore, LLC                        GOM Shelf LLC           SS 198 Lease 593                                                            RENAISSANCE OFFSHORE, LLC, TALOS                                   $0.00     Assume and Allocate Pursuant to
                                                               recommended and election fron HO to HG sand by and between                                                                                                                                                                                                     PRODUCTION LLC                                                                     Divisive Mergers             x
                                                               GOM Shelf Offshore LLC and Renaissance Offshore LLC
  1662      10/18/2018 Abandonment / Decommissioning Agreement pursuant to that certain PHA for MC 496 produced at SP B Platform              Talos ERT LLC, The Louisiana Land and Exploration Company LLC,              Fieldwood Energy LLC    SP 89 Lease G01618                                                          TALOS ERT LLC, THE LOUISIANA LAND & EXPL CO                        $0.00     Assume and Allocate Pursuant to
                                                               dated 11/1/2002                                                                Marubeni Oil & Gas (USA) LLC                                                                                                                                                    LLC, SANARE ENERGY PARTNERS, LLC, Texas                                            Divisive Mergers             x
                                                                                                                                                                                                                                                                                                                              Eastern Transmission / Spectra Energy
  1663                  Oilfield Services                              504973_Master Services Agreement dated effective 02/21/2014            TAM INTERNATIONAL                                                           Fieldwood Energy LLC    n.a.                                                                        n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1664                  Oilfield Services                              Communication for L/B Man O War (P&A)                                  TAMPNET INC                                                                 Fieldwood Energy LLC    n.a.                                                                        n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1665      12/16/2013 Joint Operating Agreement                       TANA EXPLORATION COMPANY LLC AND APACHE                                TANA EXPLORATION COMPANY LLC AND APACHE CORPORATION                         Fieldwood Energy LLC    EI 315 N2 Lease G24912                                                      ARENA ENERGY LP, TANA EXPLORATION                                  $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                       CORPORATION                                                                                                                                                                                                                                            COMPANY LLC                                                                        Divisive Mergers
  1666      8/13/2012   Property Participation & Exchange              Participation Agreement by and between Tana Exploration Company        Tana Exploration Company LLC and Dyanmice Offshore Resources, LLC                                   BS 25 Lease 19718, BS 25 Lease G31442                                       TANA EXPLORATION COMPANY LLC                                       $0.00     Assume and assign to Credit Bid
                        Agreements                                     LLC and Dyanmice Offshore Resources, LLC : BS 25 Federal and                                                                                                                                                                                                                                                                                 Purchaser                           x
                                                                       State
  1667       6/6/2013   Elections                                      BS No. 1 Well Election Completion Letter by and between Tana           Tana Exploration Company LLC and Dynamic Offshore Resources, LLC;                                   BS 25 Lease G31442                                                          TANA EXPLORATION COMPANY LLC                                       $0.00     Assume and assign to Credit Bid
                                                                       Exploration Company LLC and Dynamic Offshore Resources, LLC;           Walter Oil & Gas Corporation                                                                                                                                                                                                                                          Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                       Walter Oil & Gas Corporation : Tana drilled well No. 1 federal Lease
                                                                       G31442
  1668       6/3/2013   Other Misc.                                    BS No. 1 Well Recommendation Discontinue Drilling by and between       Tana Exploration Company LLC and Dynamic Offshre Resources, LLC;                                    BS 25 Lease G31442                                                          TANA EXPLORATION COMPANY LLC                                       $0.00     Assume and assign to Credit Bid
                                                                       Tana Exploration Company LLC and Dynamic Offshre Resources,            Walter Oil & Gas Corporation                                                                                                                                                                                                                                          Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                       LLC; Walter Oil & Gas Corporation : Tana drilled well No. 1 federal
                                                                       Lease G31442
  1669      12/7/2017   Termination / Ratification and Joinder of      Termination of Ratification and Joinder of Operating Agreement by      Tana Exploration Company LLC and Fieldwood Energy LLC                       Fieldwood Energy LLC    BS 25 Lease 19718, BS 25 Lease G31442                                       TANA EXPLORATION COMPANY LLC                                       $0.00     Assume and assign to Credit Bid
                        Operating or Other Agreements                  and between Tana Exploration Company LLC and Fieldwood Energy                                                                                                                                                                                                                                                                                Purchaser                           x
                                                                       LLC : Tax Partnership election
  1670      8/21/2012   Termination / Ratification and Joinder of      Ratification and Joinder of Offshore Operating Agreement by and        Tana Exploration Company LLC and LLOG Exploration Offshore, L.L.C.;                                 BS 25 Lease 19718, BS 25 Lease G31442                                       TANA EXPLORATION COMPANY LLC                                       $0.00     Assume and assign to Credit Bid
                        Operating or Other Agreements                  between Tana Exploration Company LLC and LLOG Exploration              LLOG Exploration Company, L.L.C.; Walter Oil & Gas Corporation;                                                                                                                                                                                                       Purchaser
                                                                       Offshore, L.L.C.; LLOG Exploration Company, L.L.C.; Walter Oil &       Dynamic Offshore Resources, LLC                                                                                                                                                                                                                                                                           x
                                                                       Gas Corporation; Dynamic Offshore Resources, LLC : Of JOA
                                                                       covering federal and state lease dated 03/01/2009
  1671      8/21/2012   Operating Agreement - Other                    Amendment No. 1 to Offshore Operating Agreement by and between         Tana Exploration Company LLC and Walter Oil & Gas Corporation; LLOG                                 BS 25 Lease 19718, BS 25 Lease G31442                                       TANA EXPLORATION COMPANY LLC                                       $0.00     Assume and assign to Credit Bid
                                                                       Tana Exploration Company LLC and Walter Oil & Gas Corporation;         Exploration Offshore, L.L.C.; LLOG Exploration Company, L.L.C.; LLOG                                                                                                                                                                                                  Purchaser
                                                                       LLOG Exploration Offshore, L.L.C.; LLOG Exploration Company,           Bluewater Holdings, L.L.C.; Dynamic Offshore Resources, LLC                                                                                                                                                                                                                                               x
                                                                       L.L.C.; LLOG Bluewater Holdings, L.L.C.; Dynamic Offshore
                                                                       Resources, LLC : Amend JOA 03/01/2009
  1672                  Other                                          Flexible spending account                                              TaxSaver                                                                    Fieldwood Energy LLC    n.a.                                                                        n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1673                  Oilfield Services                              701035_Master Services Agreement dated effective 11/30/2015            TCB FABRICATION, INC                                                        Fieldwood Energy LLC    n.a.                                                                        n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1674                  Other                                          telemedicine                                                           Teladoc                                                                     Fieldwood Energy LLC    n.a.                                                                        n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1675                  Oilfield Services                              Hazard Surveys and Vessel Positioning (Purchased Tesla                 TELESIS GEOPHYSICAL SERVICES,LLC                                            Fieldwood Energy LLC    n.a.                                                                        n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                       Equipment)                                                                                                                                                                                                                                                                                                                                   Purchaser
  1676                  Oilfield Services                              553360_Master_Services_Contract dated effective 01/31/20               TENARIS GLOBAL SERVICES USA CORP                                            Fieldwood Energy LLC    n.a.                                                                        n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1677                  Oilfield Services                              501430_Master Services Agreement dated effective 11/01/2013            TETRA APPLIED TECHNOLOGIES, INC                                             Fieldwood Energy LLC    n.a.                                                                        n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1678      5/18/1999   Property Participation & Exchange              by and between Texaco Exploration and Production Inc. and Aviara       Texaco Exploration and Production Inc. and Aviara Energy Corporation                                EI 313 Lease G02608                                                         EPL OIL & GAS, LLC                                                 $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                        Agreements                                     Energy Corporation                                                                                                                                                                                                                                                                                                                        Divisive Mergers
  1679       5/1/1991   Operating Agreement - Other                    Operating Agreement, as amended by and between Texaco                  Texaco Exploration and Production Inc. and Mobil Oil Exploration &                                  SS 204 Lease G01520, SS 207 Lease G01523, SS 216 Lease G01524               EPL OIL & GAS, LLC, KINETICA DEEPWATER                             $0.00     Assume and Allocate Pursuant to
                                                                       Exploration and Production Inc. and Mobil Oil Exploration &            Producing Southeast Inc., et al                                                                                                                                                 EXPRESS, LLC                                                                       Divisive Mergers             x                             x
                                                                       Producing Southeast Inc., et al
  1680      3/13/1998   Joint Operating Agreement                      AMENDMENT TO OPERATING AGREEMENT DATED MARCH 13,                       TEXACO EXPLORATION AND PRODUCTION INC. AND VASTAR                           Fieldwood Energy        WC 34 Lease G03251, WC 35 Lease G02819, WC 35, WC 66 Lease                                                                                     $0.00     Assume and Allocate Pursuant to
                                                                       1998, BY AND BETWEEN TEXACO EXPLORATION AND                            RESOURCES, INC.                                                             Offshore LLC            G01860, WC 66 Lease G02826                                                                                                                                     Divisive Mergers             x
                                                                       PRODUCTION INC. AND VASTAR RESOURCES, INC.
  1681       5/1/1991   Joint Operating Agreement                      JOINT OPERATING AGREEMENT BY AND BETWEEN TEXACO                        Texaco Exploration and Production Inc., Mobil Oil Exploration & Producing   Fieldwood Energy LLC;   SM 281 Lease G02600                                                                                                                            $0.00     Assume and Allocate Pursuant to
                                                                       EXPLORATION AND PRODUCTION INC., MOBIL OIL                             Southeast lnc, Chevron Southeast lnc., Hunt Oil Company, The George R.      Fieldwood Energy                                                                                                                                                                       Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                       EXPLORATION & PRODUCING SOUTHEAST ET AL                                Brown Partnership, Torch Energy Advisors Incorporated, Torc, Norcen         Offshore LLC
                                                                                                                                              Explorer, Inc., Norcen Offshore Properties
  1682      6/15/2001   Joint Operating Agreement                      JOINT OPERATING AGREEMENT BY AND BETWEEN TEXACO                        TEXACO EXPLORATION AND RWE PERTROLEUM COMPANY ET AL                         Fieldwood Energy LLC    SM 280 Lease G14456, SM 281 Lease G02600                                    MP GULF OF MEXICO, LLC                                             $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                       EXPLORATION AND RWE PERTROLEUM COMPANY ET AL                                                                                                                                                                                                                                                                                              Divisive Mergers
  1683      8/27/2003   Marketing - Connection Agreement               INTERCONNECT AGREEMENT FOR SP 87                                       TEXAS EASTERN TRANSMISSION CORPORATION, MARATHON OIL                                                SP 87 Lease G07799                                                          TALOS ERT LLC                                                      $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                                                                                              COMPANY                                                                                                                                                                                                                                                            Divisive Mergers
                                                                                                                                                                                                                                             Page 54 of 61
                                                                                                              Case 20-33948 Document 1456 Filed in TXSB on 06/02/21 Page 59 of 65
Fieldwood Energy, LLC, et al.
Prepared June 2, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                      Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                  Cure Estimate                                                Credit Bid
    #                                 Contract Category                                     Contract Description [1][2]                                        Known Contract Counterparties [3]                          Debtor Entities [4]                               Associated Leases [5]                                           Related Lease Parties [6]                                     Proposed Contract Treatment [8]    FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                          [7]                                                     Purchaser
  1684      2/16/2010   Marketing - Connection Agreement               Interconnect and Reimbursement Agreement                             TEXAS EASTERN TRANSMISSION, LP, PHOENIX EXPLORATION                                                  CA 43 Lease G32268                                                           CASTEX OFFSHORE INC, PEREGRINE OIL AND                             $0.00     Assume and Allocate Pursuant to
                                                                                                                                            COMPANY, LP, PEREGRINE OIL AND GAS II, LLC, CHALLENGER                                                                                                                            GAS II LLC                                                                         Divisive Mergers             x
                                                                                                                                            MINERALS INC.
  1685                  Oilfield Services                              Provides SuperSacks of Cement                                        TEXAS LEHIGH CEMENT COMPANY LP                                             Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1686                  Oilfield Services                              700479_Master_Service_Contract Effective_02-28-2014                  TEXAS MARINE SHIPYARD LLC                                                  Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1687      10/10/2018 Non-Oilfield Services                           Consulting Agreement                                                 TH1, LLC                                                                   Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1688                  Oilfield Services                              Slickline / Cased Hole Bailers                                       THE CAVINS CORPORATION                                                     Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1689       1/1/2017   Non-Oilfield Services                          Insurance Policy                                                     THE GUARDIAN LIFE INSURANCE COMPANY                                        Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1690      10/1/2016   Non-Oilfield Services                          Services Agreement                                                   THE GUARDIAN LIFE INSURANCE COMPANY                                        Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1691      10/6/2004   Other Misc.                                    LETTER OF INTENT DATED OCTOBER 6, 2004, BY AND                       THE HOUSTON EXPLORATION COMPANY AND SPINNAKER                              Fieldwood Energy          GA 210 Lease G25524                                                                                                                             $0.00     Assume and Allocate Pursuant to
                                                                       BETWEEN THE HOUSTON EXPLORATION COMPANY AND                          EXPLORATION COMPANY, L.L.C.                                                Offshore LLC                                                                                                                                                                              Divisive Mergers             x
                                                                       SPINNAKER EXPLORATION COMPANY, L.L.C.
  1692      10/7/2004   Joint Development / Venture / Exploration      EXPLORATION AGREEMENT DATED OCTOBER 7, 2004, BY AND                  THE HOUSTON EXPLORATION COMPANY AND SPINNAKER                              Fieldwood Energy          GA 210 Lease G25524                                                                                                                             $0.00     Assume and Allocate Pursuant to
                        Agreements                                     BETWEEN THE HOUSTON EXPLORATION COMPANY AND                          EXPLORATION COMPANY, L.L.C.                                                Offshore LLC                                                                                                                                                                              Divisive Mergers             x
                                                                       SPINNAKER EXPLORATION COMPANY, L.L.C.
  1693      2/22/2006   Farmout Agreement                              Farmout Proposal Letter Agreement between The Houston                The Houston Exploration Company                                            Fieldwood Energy LLC      VR 408 Lease G15212                                                                                                                             $0.00     Assume and Allocate Pursuant to
                                                                       Exploration Company                                                  and Noble Energy Inc. 2/22/2006                                                                                                                                                                                                                                      Divisive Mergers             x
                                                                       and Noble Energy Inc. 2/22/2006
  1694      12/1/2018   Other                                          Sublease - One Briar Lake Plaza--Suite 320                           THE LUBRIZOL CORPORATION                                                   Fieldwood Energy LLC      n.a.                                                                         n.a.                                                           $1,858.38     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1695      2/11/1994   Unit Agreement and/or Unit Operating           Unit Agreement For Outer Continental Shelf Exploration,           The Minerals Management Service, Samedan Oil Corporation and                                            VK 251 Lease G10930, VK 340 Lease G10933                                     Williams Field Services                                            $0.00     Assume and Allocate Pursuant to
                        Agreement                                      Development and Production Operations on theViosca Knoll 252 Unit Chevron U.S.A. Inc.                                                                                                                                                                                                                                                     Divisive Mergers
                                                                       designated Contract No. 754394013, by the Minerals Management
                                                                       Service, dated                                                                                                                                                                                                                                                                                                                                                         x                      x
                                                                       effective February 11, 1994, executed by Samedan Oil Corporation
                                                                       (as Unit Operator) and Chevron U.S.A. Inc.(as a working interest
                                                                       owner).
  1696                  Oilfield Services                              Mud Logging                                                          THE MUDLOGGING COMPANY USA LP                                              Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1697                  Oilfield Services                              504791_Master Services Agreement dated effective 11/01/2013          THE NACHER CORPORATION                                                     Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1698      3/13/1962   Operating Agreement - Other                    Operating Agreement dated 3/13/62 between The Pure Oil Company The Pure Oil Company and The Ohio Oil Company                                    Fieldwood Energy LLC      SS 253 Lease G01031                                                          BADGER OIL CORPORATION, CL&F RESOURCES                             $0.00     Assume and allocate pursuant to
                                                                       and The Ohio Oil Company                                                                                                                                                                                                                               LP, HELIS OIL & GAS COMPANY LLC, HOUSTON                                           divisive mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                              ENERGY LP, HOUSTON ENERGY HOLDINGS, LLC,
                                                                                                                                                                                                                                                                                                                              SANARE ENERGY PARTNERS, LLC
  1699                  Oilfield Services                              Drill Pipe, Downhole Tools, Other Rental Tools                       THOMAS TOOLS                                                               Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1700      1/30/2019   Non-Oilfield Services                          Subscription Agreement                                               TIBCO SOFTWARE, INC                                                        Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1701                  Oilfield Services                              Filter Media                                                         TIMBALIER SALES & RENTAL INC                                               Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1702                  Oilfield Services                              565612_Master Services Agreement dated effective 05/11/2017          TIMKEN GEARS & SERVICES INC                                                Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1703      9/10/2018   Non-Oilfield Services                          Consultuing Agreement                                                TIORAM SUBSEA INC.                                                         Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1704      10/1/1991   Farmout Agreement                              FO and Operating Agreement dated 10/1/91 between Torch Energy        Torch Energy Advisors Inc etal and Hall-Hosuton Oil Company                Fieldwood Energy LLC      SS 291 Lease G02923                                                                                                                             $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                       Advisors Inc etal and Hall-Hosuton Oil Company                                                                                                                                                                                                                                                                                            Divisive Mergers
  1705      5/28/2009   Marketing - Connection Agreement               CONNECTION AGREEMENT INSTALLATION OF FACILITIES                      TOTAL E&P USA, INC., STONE ENERGY OFFSHORE LLC                                                       MC 108 Lease G09777                                                          TALOS PRODUCTION LLC                                               $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                                                                                                                                                                                                                                                                                                                                                                 Divisive Mergers
  1706                  Oilfield Services                              Daily Operating Supplies                                             TOTAL PRODUCTION SUPPLY, LLC                                               Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1707                  Oilfield Services                              501635_Master Services Agreement dated effective 01/01/2014          TOTAL SAFETY U.S. INC                                                      Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1708      12/20/2018 Other Misc.                                     by and between Fieldwood Energy LLC and TR Offhsore. L.L.C.:         TR Offhsore. L.L.C.                                                        Fieldwood Energy LLC      MI 518 Texas SL 80522 Lease MF80522                                                                                                             $0.00     Assume and Allocate Pursuant to
                                                                       Contemplation of Contract Operating Agreement, Transportation                                                                                                                                                                                                                                                                             Divisive Mergers             x
                                                                       Agreement
  1709       1/3/1997   Joint Operating Agreement                      Operating Agreement eff. 1-3-1977 b/b Transco Exploration            Transco Exploration Company, as Operator, and Freeport Oil Company,        Fieldwood Energy          WD 34 Lease G03414                                                                                                                              $0.00     Assume and Allocate Pursuant to
                                                                       Company, as Operator, and Freeport Oil Company, Energy               Energy Development Corporation, Pioneer Production Corporation, et al      Offshore LLC                                                                                                                                                                              Divisive Mergers             x
                                                                       Development Corporation, Pioneer Production Corporation, et al
  1710      6/16/1991   Marketing - Connection Agreement               CONNECTION AND LATERAL LINE INTERCONNECT                             TRANSCONTINENENTAL GAS PIPELINE CORPORATION, BP                                                      MC 108 Lease G09777                                                          TALOS PRODUCTION LLC                                               $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                                                                                            EXPLORATION INC                                                                                                                                                                                                                                                      Divisive Mergers
  1711      1/25/2005   Letter Agreement - Operating Agreement         Letter Agreement for the Operation and Ownership Transfer of         Transcontinental Gas Pipeline Corporation, Union Oil Company of            Fieldwood Energy          SM 66 Lease G01198                                                                                                                              $0.00     Assume and Allocate Pursuant to
                                                                       Certain South Marsh Island Block 66 Facilities, dated effective      California and Forest Oil                                                  Offshore LLC                                                                                                                                                                              Divisive Mergers
                                                                       January 25, 2005, between Transcontinental Gas Pipeline
                                                                                                                                                                                                                                                                                                                                                                                                                                              x                             x
                                                                       Corporation,;as Seller> and Union Oil "Company-of California and
                                                                       Forest Oil Corporation, as Purchasers, for facilities and pipeline
                                                                       associated with "A" and "C" Platforms'. NEVER CONSOMATED.
  1712      12/4/1996   Joint Operating Agreement                      OPERATING AGREEMENT BY AND BETWEEN TRANSTEXAS                        TRANSTEXAS AND DAVIS PETROLEUM CORP                                        Fieldwood Onshore LLC ST 331/332; EAGLE BAY ST 329 #1; SAN LEON GAS UNIT                                                                                                  $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                       AND DAVIS PETROLEUM CORP                                                                                                                                                                                                                                                                                                                     Purchaser
  1713      2/20/2000   Pooling Agreement                              POOLING AGREEMENT BY AND BETWEEN TRANSTEXAS GAS                      TRANSTEXAS GAS CORPORATION, DAVIS PETROLEUM CORP AND                       Fieldwood Onshore LLC SAN LEON GAS UNIT NO. 1                                                                                                                             $0.00     Assume and assign to Credit Bid
                                                                       CORPORATION, DAVIS PETROLEUM CORP AND GENERAL                        GENERAL LAND OFFICE OF TEXAS                                                                                                                                                                                                                                            Purchaser                           x
                                                                       LAND OFFICE OF TEXAS
  1714      10/3/2020   Non-O&G Real Property Lease / Rental /         COVID-19 Testing locations. Monthly agreement between Fieldwood      Trend Services                                                             Fieldwood Energy LLC      Total Area: Work Trailer & Furniture - 3 LocationsSquare Footage: 8'x24'                                                                        $0.00     Assume and assign to Credit Bid
                        Sublease Agreements                            and Trend Services                                                                                                                                                        Trailer                                                                                                                                                            Purchaser
                                                                       Total Area: Work Trailer & Furniture - 3 Locations                                                                                                                                                                                                                                                                                                                               x
                                                                       Square Footage: 8'x24' Trailer
                                                                       Address: PHI - Galveston, Houma and Abbeville
  1715                  Oilfield Services                              777675_Master Services Agreement dated effective 06/22/2018          TRENDSETTER ENGINEERING INC                                                Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1716      4/1/2011    Other Services Agreements                      Response Resources Agreement                                         Trendsetter Subsea International LLC                                                                 Area wide                                                                                                                                       $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
            4/15/2011                                                  Utilization Agreement                                                                                                                                                                                                                                                                                                                        Purchaser
  1717                  Oilfield Services                              Thread Protectors                                                    TRI-STAR PROTECTOR SVC CO                                                  Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1718                  Oilfield Services                              Primary Cleaning - Confined Space Entry Crews, Clean Out Crews       TRUSSCO, INC                                                               Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                       (also called Gibsons Trussco / Gibsons)                                                                                                                                                                                                                                                                                                      Purchaser
  1719                  Oilfield Services                              778061_Master Services Agreement dated effective 09/21/20            TRUSTED COMPLIANCE, LLC                                                    Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1720                  Oilfield Services                              P&A ARO Reports (Topside)                                            TSB OFFSHORE INC                                                           Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1721                  Oilfield Services                              Thread and Tubular Inspection                                        TUBOSCOPE                                                                  Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1722                  Oilfield Services                              559582_Master Services Agreement dated effective 11/01/2013          TUBULAR SOLUTIONS, INC.                                                    Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1723                  Oilfield Services                              Fieldwood Core Network Provider (G&A)                                TW TELECOM HOLDINGS LLC                                                    Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1724      10/1/2001   Operating Agreement - Other                    Operating Agreement eff. 10-1-01 b/b Union and Forest                Union and Forest                                                                                     SM 18 Lease G08680                                                                                                                              $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                                                                                                                                                                                                                                                                                                                                                                 Divisive Mergers
  1725      10/1/2001   Operating Agreement - Other                    Operating Agreement eff. 10-1-01 b/b Union and Forest                Union and Forest                                                                                     VR 380 Lease G02580                                                                                                                             $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                                                                                                                                                                                                                                                                                                                                                                 Divisive Mergers
  1726       3/1/2001   Joint Operating Agreement                      Joint Development Agreement with Operating Agreement, dated          Union Oil Company of Califomia, Vastar Offshore, Inc. and Panaco, Inc.     Fieldwood SD Offshore     EB 161 Lease G02648                                                                                                                             $0.00     Assume and Allocate Pursuant to
                                                                       March 1, 2001, between Union Oil Company of Califomia, Vastar                                                                                   LLC                                                                                                                                                                                       Divisive Mergers                                           x
                                                                       Offshore, Inc. and Panaco, Inc., parts of EB 161 and 205.                                                                                                            Page 55 of 61
                                                                                                              Case 20-33948 Document 1456 Filed in TXSB on 06/02/21 Page 60 of 65
Fieldwood Energy, LLC, et al.
Prepared June 2, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                             Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                  Cure Estimate                                                       Credit Bid
    #                                 Contract Category                                     Contract Description [1][2]                                            Known Contract Counterparties [3]                      Debtor Entities [4]                                 Associated Leases [5]                                         Related Lease Parties [6]                                      Proposed Contract Treatment [8]          FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                          [7]                                                            Purchaser
  1727       2/1/2005   Letter Agreement - UOA                         Letter Agreement, dated February 1, 2005, between Union Oil          Union Oil Company of California and Forest Oil                              Fieldwood Energy         SM 137 Lease G02589                                                                                                                             $0.00      Assume and Allocate Pursuant to
                                                                       Company of California and Forest Oil , covering OCS-G 2589, South                                                                                Offshore LLC                                                                                                                                                                              Divisive Mergers
                                                                       Marsh Island Block 137, asthe Unit Operating Agreement for South
                                                                       Marsh Island Block 137 Unit, identified as Unit Agreement No. 14-08-
                                                                       001-20237, replacing and superseding, effective October 1, 2001,                                                                                                                                                                                                                                                                                                              x                             x
                                                                       that certain Unit Operating Agreement dated January 1,1989
                                                                       between Conoco Inc., Texaco Producing Inc. and CanadianOXY
                                                                       Offshore Production Company.
  1728      10/1/2001   Operating Agreement - Other                    Joint Operating Agreement, dated effective October 1,2001, between      Union Oil Company of California and Forest Oil Corporation                                        SM 66 Lease G01198                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                       Union Oil Company of California and Forest Oil Corporation, covering                                                                                                                                                                                                                                                                       Divisive Mergers                   x                             x
                                                                       SM 66
  1729      10/1/2001   Operating Agreement - Other                    Joint Operating Agreement, dated effective October 1,2001, between      Union Oil Company of California and Forest Oil Corporation                                        SM 132 Lease G02282                                                                                                                             $0.00      Assume and Allocate Pursuant to
                                                                       Union Oil Company of California and Forest Oil Corporation, covering                                                                                                                                                                                                                                                                       Divisive Mergers                   x                             x
                                                                       OCS-G 2282, South Marsh Island Block 132.
  1730      10/1/2001   Operating Agreement - Other                    Joint Operating Agreement, dated effective October 1,2001, between      Union Oil Company of California and Forest Oil Corporation                                        SM 135 Lease G19776                                                                                                                             $0.00      Assume and Allocate Pursuant to
                                                                       Union Oil Company of California and Forest Oil Corporation, covering                                                                                                                                                                                                                                                                       Divisive Mergers                   x
                                                                       SM 135
  1731      10/1/2001   Operating Agreement - Other                    Joint Operating Agreement, dated effective October 1,2001, between      Union Oil Company of California and Forest Oil Corporation                                        SM 136 Lease G02588                                                                                                                             $0.00      Assume and Allocate Pursuant to
                                                                       Union Oil Company of California and Forest Oil Corporation, covering                                                                                                                                                                                                                                                                       Divisive Mergers                   x                             x
                                                                       SM 136
  1732      10/1/2001   Operating Agreement - Other                    Joint Operating Agreement, dated effective October 1,2001, between      Union Oil Company of California and Forest Oil Corporation                                        SM 137 Lease G02589                                                                                                                             $0.00      Assume and Allocate Pursuant to
                                                                       Union Oil Company of California and Forest Oil Corporation, covering                                                                                                                                                                                                                                                                       Divisive Mergers                   x                             x
                                                                       SM 137
  1733      10/1/2001   Operating Agreement - Other                    Joint Operating Agreement, dated effective October 1,2001, between      Union Oil Company of California and Forest Oil Corporation                                        SM 149 Lease G02592                                                                                                                             $0.00     Assume and (i) assign to Credit Bid
                                                                       Union Oil Company of California and Forest Oil Corporation, covering                                                                                                                                                                                                                                                              Purchaser (pursuant to the Plan and the
                                                                       SM 149                                                                                                                                                                                                                                                                                                                              Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                         account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
  1734      10/1/2001   Operating Agreement - Other                    Joint Operating Agreement, dated effective October 1,2001, between Union Oil Company of California and Forest Oil Corporation                                             SM 150 Lease G16325                                                                                                                             $0.00      Assume and Allocate Pursuant to
                                                                       Union Oil Company of California and Forest Oil Corporation, covering                                                                                                                                                                                                                                                                       Divisive Mergers                   x                             x
                                                                       SM 150
  1735       3/1/1979   Joint Operating Agreement                      OPERATING AGREEMENT DATED MARCH 1, 1979, BY AND                      UNION OIL COMPANY OF CALIFORNIA AND MOBIL OIL EXPLORATION Fieldwood Energy LLC;                      ST 53 Lease G04000                                                                                                                              $0.00     Assume and (i) assign to Credit Bid
                                                                       BETWEEN UNION OIL COMPANY OF CALIFORNIA AND MOBIL                    & PRODUCTION SOUTHEAST INC.                               Fieldwood Energy                                                                                                                                                                                   Purchaser (pursuant to the Plan and the
                                                                       OIL EXPLORATION & PRODUCTION SOUTHEAST INC.                                                                                    Offshore LLC                                                                                                                                                                                         Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                         account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
  1736      4/30/1993   Unit Agreement and/or Unit Operating           VR 371 Unit Agreement effective 4-30-33                                 Unit Agreement (VR 371/363/362 Unit) 4/30/1993; VR 371 UA                Fieldwood Energy LLC     VR 371 Lease G09524                                                                                                                             $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                        Agreement                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1737      1/11/2001   Letter Agreement - UOA                         Letter, dated January 11, 2001, from the United States Department       United States Department of the Interior, Minerals Management Service,   Fieldwood Energy         VK 251 Lease G10930, VK 340 Lease G10933                                     Williams Field Services                                            $0.00      Assume and Allocate Pursuant to
                                                                       of the Interior, Minerals Management Serviceto Chevron U.S.A. Inc.,     Chevron U.S.A. Inc.                                                      Offshore LLC                                                                                                                                                                              Divisive Mergers
                                                                       approving the initial participating area plat and Exhibit C for the                                                                                                                                                                                                                                                                                                           x                      x
                                                                       Viosca Knoll 252 Unit,Agreement No. 754394013, effective
                                                                       November 8, 2000
  1738       1/9/2002   Letter Agreement - UOA                         Letter, dated January 9, 2002, from the United States Department of     United States Department of the Interior, Minerals Management Service,   Fieldwood Energy         VK 251 Lease G10930, VK 340 Lease G10933                                     Williams Field Services                                            $0.00      Assume and Allocate Pursuant to
                                                                       the Interior, Minerals Management Service to Chevron U.S:A. Inc.,       Chevron U.S.A. Inc.                                                      Offshore LLC                                                                                                                                                                              Divisive Mergers
                                                                       approving.a revision to the participating area plat and Exhibit C for                                                                                                                                                                                                                                                                                                         x                      x
                                                                       the Viosca Knoll 252 Unit, Agreement No. 754394bl'3, effective
                                                                       December 1, 2001.
  1739      5/28/2004   Letter Agreement - UOA                         Letter, dated May 28, 2004, from the United States Department of        United States Department of the Interior, Minerals Management Service,   Fieldwood Energy         VK 251 Lease G10930, VK 340 Lease G10933                                     Williams Field Services                                            $0.00      Assume and Allocate Pursuant to
                                                                       the Interior, Minerals Management Service to Chevron U.S.A. Inc.,       Chevron U.S.A. Inc.                                                      Offshore LLC                                                                                                                                                                              Divisive Mergers
                                                                       approving a revision to the participating area plat and Exhibit Cfor                                                                                                                                                                                                                                                                                                          x                      x
                                                                       theiViosca Knoll 252
                                                                       Unit, Agreement No. 754394013, effective December 1, 2003.
  1740      1/10/2007   Letter Agreement - UOA                         Letter dated January 10, 2007, from the.United States Department of     United States Department of the Interior, Minerals Management Service,   Fieldwood Energy         VK 251 Lease G10930, VK 340 Lease G10933                                     Williams Field Services                                            $0.00      Assume and Allocate Pursuant to
                                                                       the Interior, Minerals Management Service to Chevron U.S.A. Inc.,       Chevron U.S.A. Inc.                                                      Offshore LLC                                                                                                                                                                              Divisive Mergers
                                                                       approving a revision Exhibits "A", "B" and "C" reflecting a change in                                                                                                                                                                                                                                                                                                         x                      x
                                                                       the Unit Area due to contraction provisions in the Viosca Knoll 252
                                                                       Unit, Agreement No. 754394013.
  1741                  Oilfield Services                              778024_Master_Service_Contract Effective_3/4/2020                       UNITED STATES K-9 UNLIMITED, LLC                                         Fieldwood Energy LLC     n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1742                  Oilfield Services                              Master Service Contract dated effective July 28, 2020                   UNITED SUBSEA SPECIALISTS LLC                                            Fieldwood Energy LLC     n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1743       8/1/2010   Joint Operating Agreement                      Amdt to JOA dated 5/16/2001 by and between Unocal and Callon            Unocal and Callon                                                                                 EC 257 Lease G21580                                                          UNION OIL COMPANY OF CALIFORNIA, W & T                             $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                              ENERGY VI LLC                                                                       Divisive Mergers
  1744      5/16/2001   Joint Operating Agreement                      Unocal and Callon dated 5/16/2001 but effective 2/14/2001               Unocal and Callon dated 5/16/2001 but effective 2/14/2001                                         EC 257 Lease G21580                                                          UNION OIL COMPANY OF CALIFORNIA, W & T                             $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                              ENERGY VI LLC                                                                       Divisive Mergers
  1745       1/1/1991   Property Participation & Exchange              Offshore Participation Agreement, dated effectiveJanuary 1,1991,        Unocal Exploration Corporation, The Northwestern Mutual Life Insurance   Fieldwood Energy         BA A105 Lease G01757                                                         ERA HELICOPTERS INC., TAMPNET INC                                  $0.00      Assume and Allocate Pursuant to
                        Agreements                                     between Unocal Exploration Corporation, The Northwestern Mutual         Company, and Hardy Oil & Gas USA Inc.                                    Offshore LLC                                                                                                                                                                              Divisive Mergers                   x
                                                                       Life Insurance Company, and Hardy Oil & Gas USA Inc., BA A105.
  1746                  Oilfield Services                              509603_Master Services Agreement dated effective 11/01/2013             VARIABLE BORE RAMS INC                                                   Fieldwood Energy LLC     n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1747      12/15/1996 Operating Agreement - Other                     Operating Agreement eff. 12-15-96 b/b Vastar and Union                  Vastar and Union                                                         Fieldwood Energy LLC     SS 105 Lease G09614                                                                                                                             $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                                                                                                                  Divisive Mergers
  1748      11/16/2001 Property Participation & Exchange               N/2 Gi 52 #L-8 ST 1 Well by and between Vastar Resources, Inc, a        Vastar Resources, Inc, a part of BP America Inc. Spinnaker Exploration                            GI 52 Lease 177                                                              APACHE SHELF EXPLORATION LLC, BP AMERICA                           $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                       Agreements                                      part of BP America Inc. Spinnaker Exploration Company, L.L.C.           Company, L.L.C.                                                                                                                                                                PRODUCTION COMPANY                                                                     Purchaser
  1749      10/29/2020 Non-O&G Real Property Lease / Rental /          Lease agreement between Fieldwood Energy and Vector Aviation            Vector Aviation                                                          Fieldwood Energy LLC     Total Area: Heliport and office trailer                                                                                                         $0.00      Assume and assign to Credit Bid
                       Sublease Agreements                             Total Area: Heliport and office trailer                                                                                                                                                                                                                                                                                                       Purchaser
                                                                       Address: 112 Revis Simon Loop Abbeville LA 70510
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x



  1750      10/2/2019   Non-Oilfield Services                          Software License Agreement                                              VERIS GLOBAL, LLC                                                        Fieldwood Energy LLC     n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1751      10/2/2019   Non-Oilfield Services                          Software Licensing Agreement                                            VERIS GLOBAL, LLC                                                        Fieldwood Energy LLC     n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1752                  Oilfield Services                              777930_Master Services Agreement dated effective 06/24/2019             VERIS GLOBAL, LLC                                                        Fieldwood Energy LLC     n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1753                  Non-Oilfield Services                          Services Agreement                                                      VERIZON WIRELESS                                                         Fieldwood Energy LLC     n.a.                                                                         n.a.                                                           $3,696.73      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1754                  Oilfield Services                              536859_Master Services Agreement dated effective 11/22/2013             VERSABUILD LLC                                                           Fieldwood Energy LLC     n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1755                  Oilfield Services                              Paraffin Wax Remediation Product Vendor                                 VERSALIS AMERICAS INC.                                                   Fieldwood Energy LLC     n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1756                  Oilfield Services                              Rigging; Derrick Barges                                                 VERSAMARINE, LLC                                                         Fieldwood Energy LLC     n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1757                  Oilfield Services                              I&E Control and Power Systems; Provides Engineering, Fabrication, VERSATECH AUTOMATION SERVICES LLC                                              Fieldwood Energy LLC     n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       Installation, and Startup                                                                                                                                                                                                                                                                                                                     Purchaser
  1758                  Oilfield Services                              508136_Master Services Agreement dated effective 01/01/2014       VESCO RENTAL & PRESSURE CONTROL LLC                                            Fieldwood Energy LLC     n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1759                  Oilfield Services                              Provides Wellhead Equipment and Rental Tools                            VETCO GRAY INC                                                           Fieldwood Energy LLC     n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
                                                                                                                                                                                                                                            Page 56 of 61
                                                                                                              Case 20-33948 Document 1456 Filed in TXSB on 06/02/21 Page 61 of 65
Fieldwood Energy, LLC, et al.
Prepared June 2, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                             Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                  Cure Estimate                                                       Credit Bid
    #                                 Contract Category                                     Contract Description [1][2]                                        Known Contract Counterparties [3]                          Debtor Entities [4]                               Associated Leases [5]                                           Related Lease Parties [6]                                      Proposed Contract Treatment [8]          FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                          [7]                                                            Purchaser
  1760      11/26/2013 Non-Oilfield Services                           Consulting Agreement                                                 VIKING ENGINEERING LC                                                      Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1761                  Oilfield Services                              777494_PO Terms & Conditions dated effective 09/06/2017              VIKING FABRICATORS LLC                                                     Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                                                                                                                  Divisive Mergers
  1762                  Oilfield Services                              Life Raft Exchange                                                   VIKING LIFE SAVING EQUIPMENT AMERICA, INC.                                 Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1763                  Oilfield Services                              777904_PO Terms & Conditions dated effective 03/28/2019              VME PROCESS, INC.                                                          Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1764                  Other                                          Vision Service Provider                                              VSP                                                                        Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1765      4/23/1975   Joint Operating Agreement                      Operating Agreement eff. 4-23-75                                     W & T Energy VI, Arena, W & T Offshore, Wichita Partnership                Fieldwood Energy LLC      ST 148 Lease G01960                                                                                                                             $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                                                                                                                  Divisive Mergers
  1766      8/28/2014   Facilities & Tie-In Agreements                 Bridging Agreement dated 28 Aug 2014 by and between the Big          W & T Energy VI, LLC; Red Willow Offshore, LLC; Houston Energy             Fieldwood Energy LLC      MC 697 Lease G28021, MC 698 Lease G28022, MC 742 Lease G32343                HOUSTON ENERGY DEEPWATER VENTURES V,                               $0.00      Assume and assign to Credit Bid
                                                                       Bend Producers Noble Energy Inc, W+T Energy VI, LLC, Red Willow      Deepwater Ventures V, LLC; Noble Energy Inc, ILX Prospect Dantzler,                                                                                                               RED WILLOW OFFSHORE LLC, W & T ENERGY VI                                               Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       Offshore, LLC and HEDV V, LLC bridging the responsbilities of the    LLC, Ridgewood Dantzler                                                                                                                                                           LLC
                                                                       Loop Operator and Big Bend Field Operator
  1767       2/1/1994   Joint Operating Agreement                      JOperating Agreement eff. 2/1/94                                     W & T Offshore                                                             Fieldwood Energy          SS 301 Lease G10794                                                                                                                             $0.00     Assume and (i) assign to Credit Bid
                                                                                                                                                                                                                       Offshore LLC                                                                                                                                                                      Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                                                                                                                                                                           Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                         account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
  1768      5/19/2003   Joint Operating Agreement                      JOperating Agreement eff. 5/19/03                                    W & T Offshore                                                             Fieldwood Energy          SS 301 Lease G10794                                                                                                                             $0.00     Assume and (i) assign to Credit Bid
                                                                                                                                                                                                                       Offshore LLC                                                                                                                                                                      Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                                                                                                                                                                           Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                         account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
  1769      4/10/1956 Unit Agreement and/or Unit Operating             Unit No. 891002891 - SS 32                                           W & T Offshore, Inc.                                                       Fieldwood Energy LLC      SS 30 Lease 333, SS 31 Lease 334, SS 32 Lease 335, SS 33 Lease 336           W&T OFFSHORE INC                                                   $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                       Agreement                                                                                                                                                                                                                                                                                                                                                                                  Divisive Mergers
  1770      11/21/2019 Withdrawal Agreement                            by and between Fieldwood Energy LLC and W&T Offshore, Inc.:          W&T Offshore, Inc.                                                         Fieldwood Energy LLC      EC 2 Lease 18121                                                                                                                                $0.00      Assume and Allocate Pursuant to
                                                                       W&T Wihdrawal from EC 2 SL 18121 - W&T did not prepay                                                                                                                                                                                                                                                                                      Divisive Mergers                   x
                                                                       abandonment
  1771      12/10/2019 Other Misc.                                     by and between Fieldwood Energy LLC and W&T Offshore, Inc.:          W&T Offshore, Inc.                                                         Fieldwood Energy LLC      EC 2 Lease 18121                                                                                                                                $0.00      Assume and Allocate Pursuant to
                                                                       W&T Non-consent lease saving ovperation on EC 2 SL 18121 for                                                                                                                                                                                                                                                                               Divisive Mergers                   x
                                                                       failure to respond to lease number FW194042
  1772       7/8/2016   Letter Agreement - Other Land                  by and between Fieldwood Energy LLC and W&T Offshore, Inc.:          W&T Offshore, Inc.                                                         Fieldwood Energy LLC      HI 129 Lease G01848                                                          W & T OFFSHORE INC, HELIS OIL & GAS COMPANY                        $0.00      Assume and Allocate Pursuant to
                                                                       Fieldwood's response to W&T Letter Agreement - HI 129 #16 Well -                                                                                                                                                                                       LLC, HELIS OIL & GAS CO, CALYPSO                                                    Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       Final Agreement                                                                                                                                                                                                                                        EXPLORATION LLC, CHEYENNE PETROLEUM
                                                                                                                                                                                                                                                                                                                              COMPANY, MAGNUM HUNTER PRODUCTION INC
  1773      7/21/2016   Operating Agreement - Other                    by and between Fieldwood Energy LLC and W&T Offshore, Inc. :         W&T Offshore, Inc.                                                         Fieldwood Energy LLC      HI 129 Lease G01848                                                          W & T OFFSHORE INC, HELIS OIL & GAS COMPANY                        $0.00      Assume and Allocate Pursuant to
                                                                       Contract Operating Agreement eff. 7-21-16                                                                                                                                                                                                              LLC, HELIS OIL & GAS CO, CALYPSO                                                    Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                              EXPLORATION LLC, CHEYENNE PETROLEUM
                                                                                                                                                                                                                                                                                                                              COMPANY, MAGNUM HUNTER PRODUCTION INC
  1774      7/21/2016   Operating Agreement - Other                    by and between Fieldwood Energy LLC and W&T Offshore, Inc.:          W&T Offshore, Inc.                                                         Fieldwood Energy LLC      HI 129 Lease G01848                                                          W & T OFFSHORE INC, HELIS OIL & GAS COMPANY                        $0.00      Assume and Allocate Pursuant to
                                                                       Contract Operating Agreement - #16 well                                                                                                                                                                                                                LLC, HELIS OIL & GAS CO, CALYPSO                                                    Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                              EXPLORATION LLC, CHEYENNE PETROLEUM
                                                                                                                                                                                                                                                                                                                              COMPANY, MAGNUM HUNTER PRODUCTION INC
  1775      7/11/2012   Letter Agreement - Operating Agreement         Letter Agreement Pursuant to Operating and Processing Agreement      W&T Offshore, Inc. and Dynamic Offshore Resources, LLC                                               SS 300 Lease G07760, SS 301 Lease G10794                                     W&T OFFSHORE INC                                                   $0.00      Assume and assign to Credit Bid
                                                                       dated 06/13/1996 by and between W&T Offshore, Inc. and Dynamic                                                                                                                                                                                                                                                                                Purchaser                                 x
                                                                       Offshore Resources, LLC
  1776      11/1/2014   Unit Agreement and/or Unit Operating           Unit Agreement between Walter and FedGov for EW 834 Unit dated       Walter and FedGov for EW 834 Unit dated 1 Nov 14 as amended by that                                  EW 790 Lease G33140, EW 834 Lease G27982, EW 835 Lease G15156,                                                                                  $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                        Agreement                                      1 Nov 14 as amended by that first amendment dated 1 April 2016       first amendment dated 1 April 2016                                                                   MC 793 Lease G33177, EW 789 Lease G35805                                                                                                                            Purchaser
  1777       9/1/1988   Operating Agreement - Other                    Agreement for ownership and operation of Platfomr and Facilities     Walter O&G, Castex, GOME 1271                                                                        HI 176 Lease G06164                                                                                                                             $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                                                                                                                  Divisive Mergers
  1778      4/23/2014   Other Misc.                                    Letters of No Objection, Lease & Pipeline Crossings: Appies to ST    Walter Oil & Gas Corporation                                               Fieldwood Energy LLC      ST 276 Lease G07780                                                          APACHE OFFSHORE INVESTMENT GP                                      $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       276, 296 & 311, includes indemnification                                                                                                                                                                                                                                                                                                   Divisive Mergers
  1779      7/15/2008   Property Participation & Exchange              ST 311 Participation Agreement-Walter & APA-7-15-2008                WALTER OIL & GAS CORPORATION                                                                         ST 311 Lease G31418                                                          WALTER OIL & GAS CORPORATION, W&T                                  $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                        Agreements                                                                                                                                                                                                                                                                                            OFFSHORE INC                                                                        Divisive Mergers
  1780      7/15/2008   Assignment of ORRI                             ST 311 Walter ORRI Assign.                                           WALTER OIL & GAS CORPORATION                                                                         ST 311 Lease G31418                                                          WALTER OIL & GAS CORPORATION, W&T                                  $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                              OFFSHORE INC                                                                        Divisive Mergers
  1781      9/15/2017   Operating Agreement - Other                    ST 311-320 JDA Offshore Operating Agreement dtd 9-15-17, as          Walter Oil & Gas Corporation and W & T Offshore , et al                    Fieldwood Energy LLC      ST 311 Lease G31418, ST 320 Lease G24990                                     WALTER OIL & GAS CORPORATION, W&T                                  $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       amended                                                                                                                                                                                                                                                OFFSHORE INC                                                                        Divisive Mergers
  1782      12/1/2011   Property Participation & Exchange              ST 311 Participation Agreement-Walter & APA & Castex-12-1-2011       Walter Oil & Gas Corporation, Apache, Castex                                                         ST 311 Lease G31418                                                          WALTER OIL & GAS CORPORATION, W&T                                  $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                        Agreements                                                                                                                                                                                                                                                                                            OFFSHORE INC                                                                        Divisive Mergers
  1783       7/2/2015   Assignment of Oil & Gas Leasehold Interest(s) By and between Walter Oil & Gas Corporation, Castex Offshore, Inc.,   Walter Oil & Gas Corporation, Castex Offshore, Inc., Fieldwood Energy   Fieldwood Energy LLC         ST 311 Lease G31418                                                          WALTER OIL & GAS CORPORATION, W&T                                  $0.00      Assume and Allocate Pursuant to
                                                                      Fieldwood Energy LLC and Apache Shelf Exploration LLC as "Seller"     LLC and Apache Shelf Exploration LLC as "Seller" and Discovery Producer                                                                                                           OFFSHORE INC                                                                        Divisive Mergers                   x
                                                                      and Discovery Producer Services LLC as "Buyer"                        Services LLC as "Buyer"
  1784      1/15/2010   Farmout Agreement                             Farmout Agreement by and between Noble Energy Inc and Walter          Walter Oil and Gas Corporation                                          Fieldwood Energy LLC         EW 790 Lease G33140, EW 834 Lease G27982                                                                                                        $0.00      Assume and assign to Credit Bid
                                                                      Oil and Gas Corporation dated 15 Jan 10 as amended by                                                                                                                                                                                                                                                                                          Purchaser
                                                                      (a) First Amndt dated
                                                                      (b) Second Amndt dated
                                                                      © Third Amndt dated                                                                                                                                                                                                                                                                                                                                                                      x
                                                                      (d) Fourth Amndt dated 1 March 15
                                                                      (Walter assigned NBL an ORRI)
                                                                      € Fifth Amendment dated 1 June 2018
                                                                      (f) Consent to Assign dated 31 Jan 20
  1785      11/1/2014   Unit Agreement and/or Unit Operating           Unit Operating Agreement between Walter and Non-Ops (FW holds Walter Oil and Gas Corporation                                                    Fieldwood Energy LLC      EW 790 Lease G33140, EW 789 Lease G35805, EW 834 Lease G27982,                                                                                  $0.00      Assume and assign to Credit Bid
                        Agreement                                      0% WI in UOperating Agreement). Included only as it farmed out its                                                                                                        EW 835 Lease G15156, MC 793 Lease G33177                                                                                                                            Purchaser                                 x
                                                                       WI to Walter and retained ORRI.
  1786      12/1/2014   Letter Agreement - UOA                         Nobles stipulations to Walter prior to signing Unit Agreement dated 1 Walter Oil and Gas Corporation                                            Fieldwood Energy LLC      EW 790 Lease G33140, EW 834 Lease G27982, EW 835 Lease G15156,                                                                                  $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       Dec 14                                                                                                                                                                    EW 793 Lease G33177                                                                                                                                                 Purchaser
  1787                  Oilfield Services                              Master Service Contract dated effective November 01, 2013             WARD LEONARD                                                              Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1788                  Oilfield Services                              548135_Master Services Agreement dated effective 12/01/2013          WARRIOR ENERGY SERVICES CORPORATION                                        Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1789                  Non-Oilfield Services                          Dumpster rental and pickup agreement                                 WASTE CONNECTIONS BAYOU, INC                                               Fieldwood Energy LLC      n.a.                                                                         n.a.                                                              $27.33      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1790                  Oilfield Services                              Trash Disposal (Creole, FW North, and Myette Point)                  WASTE MANAGEMENT, INC                                                      Fieldwood Energy LLC      n.a.                                                                         n.a.                                                           $1,433.59      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                                                                                                                  Divisive Mergers
  1791                  Oilfield Services                              525177_Master Services Agreement dated effective 01/01/2014          WAVELAND SERVICES, INC                                                     Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1792                  Oilfield Services                              Casing, Cement, Float Equipment                                      WEATHERFORD GEMOCO                                                         Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1793                  Oilfield Services                              Master Service Contract dated Feb 11, 2020                           WEATHERFORD LABORATORIES, INC                                              Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1794                  Oilfield Services                              Casing Services, Liner Hanger, Float Equip., Packers Completion      WEATHERFORD U.S. LLC                                                       Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       Tools, Eline/Wireline, Fishing, Sample Analysis, Trucking                                                                                                                                                                                                                                                                                     Purchaser
  1795                  Oilfield Services                              Master Service Contract dated November 01, 2013                      WEATHERFORD U.S., L.P                                                      Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1796                  Oilfield Services                              509006_Master Services Agreement dated effective 11/17/2014          WEIR SEABOARD                                                              Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1797      1/17/2014   Non-Oilfield Services                          MSA - WellEz / Quorum (WellEz) - Fieldwood Amendment 11.4.19 -- WELLEZ INFORMATION MANAGEMENT, LLC                                              Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       signed 2019 11 05                                                                                                                                                    Page 57 of 61                                                                                                                                                            Purchaser
                                                                                                              Case 20-33948 Document 1456 Filed in TXSB on 06/02/21 Page 62 of 65
Fieldwood Energy, LLC, et al.
Prepared June 2, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                      Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                  Cure Estimate                                                Credit Bid
    #                                 Contract Category                                      Contract Description [1][2]                                       Known Contract Counterparties [3]                          Debtor Entities [4]                               Associated Leases [5]                                           Related Lease Parties [6]                                     Proposed Contract Treatment [8]    FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                          [7]                                                     Purchaser
  1798       1/1/2013   Overriding Royalty Interest Agreement          ORRI granted to Western Geco by Samson Offshore, LLC dated 1         Western Geco, Samson Offshore                                              Fieldwood Energy LLC      GC 679 Lease G21811, GC 768 Lease G21817                                     ANADARKO US OFFSHORE LLC                                           $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                       January 2013 covering blocks GC 679 and GC768                                                                                                                                                                                                                                                                                                Purchaser
  1799       3/3/1998   Property Participation & Exchange              PARTICIPATION AGREEMENT BY AND BETWEEN WESTPORT                      WESTPORT OIL AND GAS COMPANY INC. AND BASIN EXPLORATION Fieldwood Energy LLC                         MC 110 Lease G18192                                                          MARUBENI OIL & GAS (USA) LLC, TALOS                                $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                        Agreements                                     OIL AND GAS COMPANY INC. AND BASIN EXPLORATION INC                   INC                                                                                                                                                                               RESOURCES LLC                                                                         Purchaser
  1800       3/3/1988   Property Participation & Exchange              PARTICIPATION AGREEMENT EFFECTIVE MARCH 3, 1988, BY                  WESTPORT OIL AND GAS COMPANY, INC, AND BASIN EXPLORATION, Fieldwood Energy                           MC 110 Lease G18192                                                          MARUBENI OIL & GAS (USA) LLC, TALOS                                $0.00     Assume and assign to Credit Bid
                        Agreements                                     AND BETWEEN WESTPORT OIL AND GAS COMPANY, INC, AND                   INC.                                                      Offshore LLC                                                                                                            RESOURCES LLC                                                                         Purchaser                           x
                                                                       BASIN EXPLORATION, INC.
  1801                  Oilfield Services                              531921_Master Services Agreement dated effective 10/02/2018          WHITCO PUMP & EQUIPMENT LLC                                                Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1802                  Oilfield Services                              529263_PO Terms & Conditions dated effective 02/10/2017              WHITCO SUPPLY LLC                                                          Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1803       3/1/2010   Marketing - Transportation                     Gathering and Dedicaiton of Reserves by and between Wild Well Wild Well (FWE) and Manta Ray Offshore Gathering Company and Manta Fieldwood Energy LLC                     GC 065 Lease G05889                                                          WILD WELL CONTROL INC, DEEPWATER                                   $0.00     Assume and assign to Credit Bid
                                                                       (FWE) and Manta Ray Offshore Gathering Company and Manta Ray Ray Offshore Gathering Company                                                                                                                                                            ABANDONMENT ALTERNATIVES INC, MARUBENI                                                Purchaser
                                                                       Offshore Gathering Company                                                                                                                                                                                                                             OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                              CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                  x
                                                                                                                                                                                                                                                                                                                              RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                              OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                              CHEVRON USA INC, W & T ENER
  1804      11/1/2020   Marketing - Transportation                     It Gathering, dedication for GC 243 - Aspen, $.09 by and between     Wild Well Aspen (FWE) and Manta Ray Offshore Gathering Company and Fieldwood Energy LLC              GC 243 Lease G20051                                                                                                                             $0.00     Assume and assign to Credit Bid
                                                                       Wild Well Aspen (FWE) and Manta Ray Offshore Gathering               Manta Ray Offshore Gathering Company                                                                                                                                                                                                                                    Purchaser                           x
                                                                       Company and Manta Ray Offshore Gathering Company
  1805                  Oilfield Services                              511358_Master Services Agreement dated effective 12/01/2013          WILD WELL CONTROL INC                                                      Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1806       1/1/2010   Acquisition / PSA / Other Purchase or Sale     Purchase and Sale Agreement by and between Wild Well Control,        Wild Well Control, Inc and Shell Offshore Inc dated 31 Jan 2010 but                                  GC 65 Lease G05889, GC 108 Lease G14668, GC 109 Lease G05900, GC             WILD WELL CONTROL INC, DEEPWATER                                   $0.00     Assume and assign to Credit Bid
                        Agreements                                     Inc and Shell Offshore Inc dated 31 Jan 2010 but effective 1 Jan     effective 1 Jan 2010 as Amended 26 Aug 2010                                                          64 Lease G07005                                                              ABANDONMENT ALTERNATIVES INC, MARUBENI                                                Purchaser
                                                                       2010 as Amended 26 Aug 2010                                                                                                                                                                                                                            OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                              CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                  x
                                                                                                                                                                                                                                                                                                                              RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                              OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                              CHEVRON USA INC, W & T ENER
  1807      11/1/2016   Acquisition / PSA / Other Purchase or Sale     by and between Fieldwood Energy Offshore LLC and Wild Well           Wild Well Control, Inc.                                                    Fieldwood Energy          GC 19/65                                                                                                                                        $0.00     Assume and assign to Credit Bid
                        Agreements                                     Control, Inc. : 51% of the Rocky 12-in pipeline Segment 8255 running                                                                            Offshore LLC                                                                                                                                                                                 Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                       approximately 7.3 miles between the GC 65 "A" platform and the GC
                                                                       19 "A" Platform
  1808      12/2/2016   Well / Prospect Proposals                      Fieldwood Offer to Purchase Wild Well's Interest in the Rocky 12'    Wild Well Control, Inc.                                                    Fieldwood Energy          GC 19/65                                                                                                                                        $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                       Pipeline                                                                                                                                        Offshore LLC                                                                                                                                                                                 Purchaser
  1809       1/1/2010   Joint Operating Agreement                      Joint Operating Agreement by and between Wild Well Control, Inc      Wild Well Control, Inc.                                                    Fieldwood Energy          GC 65 Lease G05889, GC 108 Lease G14668, GC 109 Lease G05900, GC             WILD WELL CONTROL INC, DEEPWATER                                   $0.00     Assume and assign to Credit Bid
                                                                       and Dynamic Offshore Resources Inc dated effective 1 Jan 2010                                                                                   Offshore LLC              64 Lease G34539                                                              ABANDONMENT ALTERNATIVES INC, MARUBENI                                                Purchaser
                                                                                                                                                                                                                                                                                                                              OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                              CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                  x
                                                                                                                                                                                                                                                                                                                              RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                              OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                              CHEVRON USA INC, W & T ENER
  1810      1/26/2012   Letter Agreement - JOA                         Letter Agreement regarding Green Canyon 65 Unit Joint Operating      Wild Well Control, Inc.                                                    Fieldwood Energy          GC 65 Lease G05889                                                           WILD WELL CONTROL INC, DEEPWATER                                   $0.00     Assume and assign to Credit Bid
                                                                       Agreement Amendment for Bullwinkle Drilling Program, dated                                                                                      Offshore LLC                                                                                           ABANDONMENT ALTERNATIVES INC, MARUBENI                                                Purchaser
                                                                       January 26, 2012, between Dynamic Offshore Resources, LLC and                                                                                                                                                                                          OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                       Wild Well Control, Inc.                                                                                                                                                                                                                                CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                  x
                                                                                                                                                                                                                                                                                                                              RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                              OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                              CHEVRON USA INC, W & T ENER
  1811                  Oilfield Services                              Weather Service                                                      WILKENS WEATHER TECHNOLOGIES INC                                           Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1812                  Oilfield Services                              Trash Disposal (Cameron Dock)                                        WILKERSON TRANSPORTATION, INC                                              Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1813       3/1/2001   Marketing - Gas Sales                          MP 259 no longer flowing by and between WILLIAMS ENERGY              WILLIAMS ENERGY SERVICES COMPANY, AND DEVON SFS                                                      MP 255/259, VK 692, 693, 694, 698 Lease G07827                               MCMORAN OIL & GAS LLC                                              $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                       SERVICES COMPANY, AND DEVON SFS OPERATING, INC.                      OPERATING, INC.                                                                                                                                                                                                                                                      Divisive Mergers
  1814       8/1/1998   Marketing - Gas Sales                          MP 259 no longer flowing by and between WILLIAMS ENERGY              WILLIAMS ENERGY SERVICES COMPANY, AND SNYDER OIL                                                     MP 255/259, VK 692, 693, 694, 698 Lease G07827                               MCMORAN OIL & GAS LLC                                              $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                       SERVICES COMPANY, AND SNYDER OIL COMPANY                             COMPANY                                                                                                                                                                                                                                                              Divisive Mergers
  1815      6/24/1997   Marketing - Gas Sales                          MP 259 no longer flowing by and between WILLIAMS ENERGY              WILLIAMS ENERGY SERVICES COMPANY, AND SNYDER OIL                                                     MP 255/259, VK 692, 693, 694, 698 Lease G07827                               MCMORAN OIL & GAS LLC                                              $0.00     Assume and Allocate Pursuant to
                                                                       SERVICES COMPANY, AND SNYDER OIL COMPANY AND SOCO                    COMPANY AND SOCO OFFSHORE, INC.                                                                                                                                                                                                                                      Divisive Mergers             x
                                                                       OFFSHORE, INC.
  1816      12/10/2013 Marketing - Gas Export Agreement                Williams Field Services Lateral agreement                            Williams Field Services                                                                              MC 904 Lease G36566, MC 948 Lease G28030, MC 949 Lease G32363, MC ECOPETROL AMERICA LLC, TALOS ENERGY                                           $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                 992 Lease G24133, MC 993 Lease G24134                             OFFSHORE, LLC; ECOPETROL AMERICA LLC,                                                            Purchaser                           x
                                                                                                                                                                                                                                                                                                                   TALOS ENERGY OFFSHORE, LLC
  1817      12/10/2013 Marketing - Gas Export Agreement                Williams Field Services Lateral agreement                            Williams Field Services                                                                              MC 904 Lease G36566, MC 948 Lease G28030, MC 949 Lease G32363, MC ECOPETROL AMERICA LLC, TALOS ENERGY                                           $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                 992 Lease G24133, MC 993 Lease G24134                             OFFSHORE, LLC; ECOPETROL AMERICA LLC,                                                            Purchaser                           x
                                                                                                                                                                                                                                                                                                                   TALOS ENERGY OFFSHORE, LLC
  1818      12/10/2013 Marketing - Gas Export Agreement                Williams Field Services Lateral agreement                            Williams Field Services                                                                              MC 904 Lease G36566, MC 948 Lease G28030, MC 949 Lease G32363, MC ECOPETROL AMERICA LLC, TALOS ENERGY                                           $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                 992 Lease G24133, MC 993 Lease G24134                             OFFSHORE, LLC; ECOPETROL AMERICA LLC,                                                            Purchaser                           x
                                                                                                                                                                                                                                                                                                                   TALOS ENERGY OFFSHORE, LLC
  1819      12/10/2013 Marketing - Transportation                      Willliams Field Services Gas Gathering Agreement (Canyon Chief)      Williams Field Services                                                                              MC 904 Lease G36566, MC 948 Lease G28030, MC 949 Lease G32363, MC ECOPETROL AMERICA LLC, TALOS ENERGY                                           $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                 992 Lease G24133, MC 993 Lease G24134                             OFFSHORE, LLC; ECOPETROL AMERICA LLC,                                                            Purchaser                           x
                                                                                                                                                                                                                                                                                                                   TALOS ENERGY OFFSHORE, LLC
  1820      12/10/2013 Marketing - Transportation                      Willliams Field Services Gas Gathering Agreement (Canyon Chief)      Williams Field Services                                                                              MC 904 Lease G36566, MC 948 Lease G28030, MC 949 Lease G32363, MC ECOPETROL AMERICA LLC, TALOS ENERGY                                           $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                 992 Lease G24133, MC 993 Lease G24134                             OFFSHORE, LLC; ECOPETROL AMERICA LLC,                                                            Purchaser                           x
                                                                                                                                                                                                                                                                                                                   TALOS ENERGY OFFSHORE, LLC
  1821      12/10/2013 Marketing - Transportation                      Willliams Field Services Gas Gathering Agreement (Canyon Chief)      Williams Field Services                                                                              MC 904 Lease G36566, MC 948 Lease G28030, MC 949 Lease G32363, MC ECOPETROL AMERICA LLC, TALOS ENERGY                                           $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                 992 Lease G24133, MC 993 Lease G24134                             OFFSHORE, LLC; ECOPETROL AMERICA LLC,                                                            Purchaser                           x
                                                                                                                                                                                                                                                                                                                   TALOS ENERGY OFFSHORE, LLC
  1822                  Oilfield Services                              525605_Master_Service_Contract Effective_6-27-2018                   W-INDUSTRIES INC - TEXAS                                                   Fieldwood Energy LLC      n.a.                                                              n.a.                                                                          $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1823                  Oilfield Services                              Wireline Rentals; No Longer a Schlumberger Entity                    WIRELINE CONTROL SYSTEMS                                                   Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1824                  Non-Oilfield Services                          DocVue Software License                                              WOLFEPAK SOFTWARE, LLC                                                     Fieldwood Energy LLC      n.a.                                                                         n.a.                                                           $8,802.70     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1825       8/1/2019   Non-Oilfield Services                          Annual Subscription                                                  WOOD MACKENZIE INC                                                         Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1826                  Non-Oilfield Services                          Subscription Software License                                        Workshare Technology Inc.                                                  Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1827                  Oilfield Services                              553388_Master Services Agreement dated effective 12/01/2013          WORKSTRINGS INTERNATIONAL, LLC                                             Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1828                  Oilfield Services                              Non-Rotating Casing Protectors                                       WWT INTERNATIONAL INC                                                      Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1829                  Oilfield Services                              510196_Master Services Agreement dated effective 01/01/2014          XL SYSTEMS LP                                                              Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                                                                                                                                                                                                                                                                                                                                                                 Divisive Mergers
  1830      11/1/2010   Farmout Agreement                              Farmout Agmt b/b XTO Offshore, Inc. and Century Exploration New      XTO Offshore, Inc. and Century Exploration New Orleans                                               BS 45 Lease 15683                                                                                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                       Orleans                                                                                                                                                                                                                                                                                                                                      Purchaser
  1831      7/22/2020   Non-Oilfield Services                          Consulting Agreement                                                 YAMMM Software LLC                                                         Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1832      10/18/2018 Non-Oilfield Services                           Software License Agreement                                           ZETAWARE INC.                                                              Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1833                  Non-Oilfield Services                          System Services / License Agreements                                 ZETAWARE INC.                                                              Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1834                  Oilfield Services                              License and System Services Agreement dated effective 10-18-2018 ZETAWARE INC.                                                                  Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1835                  Other                                          AD&D insurance, business travel insurance                            Zurich                                                                     Fieldwood Energy LLC      n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                        x
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
                                                                                                                                                                                                                                            Page 58 of 61
                                                                                                              Case 20-33948 Document 1456 Filed in TXSB on 06/02/21 Page 63 of 65
Fieldwood Energy, LLC, et al.
Prepared June 2, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                             Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                  Cure Estimate                                                       Credit Bid
    #                                 Contract Category                                    Contract Description [1][2]                                         Known Contract Counterparties [3]                          Debtor Entities [4]                               Associated Leases [5]                                           Related Lease Parties [6]                                      Proposed Contract Treatment [8]          FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                          [7]                                                            Purchaser
  1836       4/1/1992   Unit Agreement and/or Unit Operating           Unit Agreement for Outer Continental Shelf Exploration,                                                                                                                   SP 61 Lease G01609, SP 66 Lease G01611, SP 67 Lease G01612, SP 6             ANKOR E&P HOLDINGS CORPORATION                                     $0.00     Assume and (i) assign to Credit Bid
                        Agreement                                      Development and. Production Operations on the South Pass Block                                                                                                            Lease G03337, SP 17 Lease G02938, SP 59 Lease G02942, SP 59 Lease                                                                                       Purchaser (pursuant to the Plan and the
                                                                       60 Unit (Blocks.6,17, 59, 60, 66 and 67) South Pass Area, Offshore                                                                                                        G02943, SP 59 / 60 Lease G01608, SP 60 Lease G02137                                                                                                       Credit Bid Purchase Agreement) on
                                                                       Louisiana Outer Continental Shelf, Contract No. 754394018, as                                                                                                                                                                                                                                                                     account of the Acquired Interests and/or
                                                                       amended                                                                                                                                                                                                                                                                                                                             (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
  1837       4/1/1992   Unit Agreement and/or Unit Operating           Amendment to Unit Agreement. For Outer Continental Shelf                                                                                                                  SP 61 Lease G01609, SP 66 Lease G01611, SP 67 Lease G01612, SP 6             ANKOR E&P HOLDINGS CORPORATION                                     $0.00     Assume and (i) assign to Credit Bid
                        Agreement                                      Exploration, Development and Production Operations on the South                                                                                                           Lease G03337, SP 17 Lease G02938, SP 59 Lease G02942, SP 59 Lease                                                                                       Purchaser (pursuant to the Plan and the
                                                                       Pass Block 60 Unit (Blocks 6,17, 59, 60, 66 and 67) South Pass                                                                                                            G02943, SP 59 / 60 Lease G01608, SP 60 Lease G02137                                                                                                       Credit Bid Purchase Agreement) on
                                                                       Area, Offshore Louisiana Outer Continental Shelf (Contract No.                                                                                                                                                                                                                                                                    account of the Acquired Interests and/or
                                                                       754394018) to expand the Unit Agreement to include the NE/4 of the                                                                                                                                                                                                                                                                  (ii) allocate pursuant to the Divisive    x         x
                                                                       NW/4 of Block 61, OCS-G 1609, South. Pass Area.                                                                                                                                                                                                                                                                                     Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
  1838       7/1/1983  Unit Agreement and/or Unit Operating            ST 295 UOA. As amended                                                                                                                          Fieldwood Energy LLC      ST 276 Lease G07780, ST 295 Lease G05646, ST 296 Lease G12981                APACHE OFFSHORE INVESTMENT GP                                      $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                       Agreement                                                                                                                                                                                                                                                                                                                                                                                  Divisive Mergers
  1839       9/1/2010  Joint Development / Venture / Exploration       mp-295-Joint Venture Letter Agreement                                                                                                                                     MP 295 Lease G32263                                                          APACHE SHELF EXPLORATION LLC, ENERGY XXI                           $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                       Agreements                                                                                                                                                                                                                                                                                             GOM LLC                                                                             Divisive Mergers
  1840      12/20/2012 Farmout Agreement                               MP 295 Extension 12-20-12                                                                                                                                                 MP 295 Lease G32263                                                          APACHE SHELF EXPLORATION LLC, ENERGY XXI                           $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                              GOM LLC                                                                             Divisive Mergers
  1841       2/1/2013   Operating Agreement - Other                    Primary Term Lands - MOA Recorded 01-2015 Revision                                                                                                                        MP 295 Lease G32263                                                          APACHE SHELF EXPLORATION LLC, ENERGY XXI                           $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                              GOM LLC                                                                             Divisive Mergers
  1842      2/22/2013   Joint Development / Venture / Exploration      Heron Prospect (MP 295) Letter of Agreement 2-22-13                                                                                                                       MP 295 Lease G32263                                                          APACHE SHELF EXPLORATION LLC, ENERGY XXI                           $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                        Agreements                                                                                                                                                                                                                                                                                            GOM LLC                                                                             Divisive Mergers
  1843       6/1/2014   Operating Agreement - Other                    Heron Prospect MOA amd. No.2 6-1-14                                                                                                                                       MP 295 Lease G32263                                                          APACHE SHELF EXPLORATION LLC, ENERGY XXI                           $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                              GOM LLC                                                                             Divisive Mergers
  1844      1/13/2015   Letter Agreement - Other Land                  Heron Prospect (MP 295) Letter Agmt 1-13-15                                                                                                                               MP 295 Lease G32263                                                          APACHE SHELF EXPLORATION LLC, ENERGY XXI                           $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                              GOM LLC                                                                             Divisive Mergers
  1845      7/10/2015   Termination / Ratification and Joinder of      MP 295 9-18-2012 Farmout Termination Ltr dtd 7-10-15                                                                                                                      MP 295 Lease G32263                                                          APACHE SHELF EXPLORATION LLC, ENERGY XXI                           $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                        Operating or Other Agreements                                                                                                                                                                                                                                                                         GOM LLC                                                                             Divisive Mergers
  1846       8/7/1953   Unit Agreement and/or Unit Operating           HI 179 Unit Agreement                                                                                                                           Fieldwood Energy LLC      HI 179 Lease G03236                                                          ARENA ENERGY LP, Transcontinental Gas Pipeline                     $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                        Agreement                                                                                                                                                                                                                                                                                             Co LLC                                                                              Divisive Mergers
  1847       1/1/1978   Unit Agreement and/or Unit Operating           HI 179 Unit Operating Agreement                                                                                                                 Fieldwood Energy LLC      HI 179 Lease G03236, GA 180 Lease G03228                                     ARENA ENERGY LP, Transcontinental Gas Pipeline                     $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                        Agreement                                                                                                                                                                                                                                                                                             Co LLC; ARENA ENERGY LP                                                             Divisive Mergers
  1848       8/1/1997   Unit Agreement and/or Unit Operating           EC 331/332 Unit Operating Agreement                                                                                                             Fieldwood Energy LLC      EC 331 Lease G08658, EC 332 Lease G09478                                     CAIRN ENERGY USA INC, CONTINENTAL LAND &                           $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                        Agreement                                                                                                                                                                                                                                                                                             FUR CO INC                                                                          Divisive Mergers
  1849       6/1/2009   Operating Agreement - Other                    JOperating Agreement CA 42/43                                                                                                                                             CA 42/43 Lease G32267, CA 43 Lease G32268                                    CASTEX OFFSHORE INC, PEREGRINE OIL AND                             $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                              GAS II LLC                                                                          Divisive Mergers
  1850       1/1/1987   Joint Operating Agreement                      Joint Operating Agreement 1-1-87                                                                                                                Fieldwood Energy LLC      GI 83 Lease G03793                                                           CLK EXPLORATION COMPANY                                            $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                  Divisive Mergers
  1851       1/1/1990   Operating Agreement - Other                    Operating Agreement effective January 1, 1990                                                                                                   Fieldwood Energy LLC      EI 361 Lease G02324                                                          COX OPERATING LLC                                                  $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                                                                                                                  Divisive Mergers
  1852       7/1/1994   Operating Agreement - Other                    Operating Agreement 7/1/1974                                                                                                                    Fieldwood Energy LLC      HI A582 Lease G02719                                                         COX OPERATING LLC                                                  $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                                                                                                                  Divisive Mergers
  1853       8/4/2000   Farmout Agreement                              Farmout Agreement 8/4/2000                                                                                                                      Fieldwood Energy LLC      HI A582 Lease G02719                                                         COX OPERATING LLC                                                  $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                                                                                                                  Divisive Mergers
  1854      4/13/2009   Letter Agreement - JOA                         Letter Agreement AmendingArticle 12.2 of Joint Operating                                                                                        Fieldwood Energy LLC      MC 948 Lease G28030, MC 949 Lease G32363, MC 992 Lease G24133, MC            ECOPETROL AMERICA LLC, TALOS ENERGY                                $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       Agreement                                                                                                                                                                 993 Lease G24134, MC 904 Lease G36566, MC 905 Lease G36405                   OFFSHORE, LLC                                                                          Purchaser
  1855       5/7/2009   Letter Agreement - JOA                         Letter Agreement AmendingArticle 12.2 of Joint Operating                                                                                        Fieldwood Energy LLC      MC 948 Lease G28030, MC 949 Lease G32363, MC 992 Lease G24133, MC            ECOPETROL AMERICA LLC, TALOS ENERGY                                $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                       Agreement                                                                                                                                                                 993 Lease G24134, MC 904 Lease G36566, MC 905 Lease G36405                   OFFSHORE, LLC                                                                          Purchaser
  1856      4/25/2011   Letter Agreement - Other Land                  Rescinds AFE                                                                                                                                                              MC 948 Lease G28030, MC 949 Lease G32363, MC 992 N/2 Lease G24133,           ECOPETROL AMERICA LLC, TALOS ENERGY                                $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                 MC 993 N/2 Lease G24134                                                      OFFSHORE, LLC                                                                          Purchaser




                                                                                                                                                                                                                                            Page 59 of 61
                                                                                                              Case 20-33948 Document 1456 Filed in TXSB on 06/02/21 Page 64 of 65
Fieldwood Energy, LLC, et al.
Prepared June 2, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                             Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                  Cure Estimate                                                       Credit Bid
    #                                 Contract Category                                    Contract Description [1][2]                                         Known Contract Counterparties [3]                          Debtor Entities [4]                               Associated Leases [5]                                           Related Lease Parties [6]                                      Proposed Contract Treatment [8]          FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                          [7]                                                            Purchaser
  1857      10/25/2012 Letter Agreement - UOA                          One time supersedence of UOperating Agreement provision 11.2                                                                                    Fieldwood Energy LLC      MC 948 Lease G28030, MC 949 Lease G32363, MC 992 Lease G24133, MC            ECOPETROL AMERICA LLC, TALOS ENERGY                                $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                 993 Lease G24134                                                             OFFSHORE, LLC                                                                          Purchaser
  1858       1/1/2013   Unit Agreement and/or Unit Operating           Unit Agreement for Outer Continental Shelf Exploration,                                                                                                                   MC 948 Lease G28030, MC 949 Lease G32363, MC 992 Lease G24133, MC            ECOPETROL AMERICA LLC, TALOS ENERGY                                $0.00      Assume and assign to Credit Bid
                        Agreement                                      Development, and Production Operations on the Mississippi Canyon                                                                                                          993 Lease G24134                                                             OFFSHORE, LLC                                                                          Purchaser                                 x
                                                                       Block 948 Unit, Contract No. 754313005.
  1859      12/10/2013 Marketing - Gathering                                                                                                                                                                                                     MC 904 Lease G36566, MC 948 Lease G28030, MC 949 Lease G32363, MC            ECOPETROL AMERICA LLC, TALOS ENERGY                                $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                 992 Lease G32363, MC 993 Lease G32363                                        OFFSHORE, LLC                                                                          Purchaser
  1860      12/10/2013 Marketing - Gathering                                                                                                                                                                                                     MC 904 Lease G36566, MC 948 Lease G28030, MC 949 Lease G32363, MC            ECOPETROL AMERICA LLC, TALOS ENERGY                                $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                 992 Lease G32363, MC 993 Lease G32363                                        OFFSHORE, LLC                                                                          Purchaser
  1861      12/10/2013 Marketing - Gathering                                                                                                                                                                                                     MC 948 Lease G28030, MC 949 Lease G32363, MC 992 Lease G32363, MC            ECOPETROL AMERICA LLC, TALOS ENERGY                                $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                 993 Lease G32363, MC 904 Lease G36566                                        OFFSHORE, LLC                                                                          Purchaser
  1862      2/20/2014   Letter Agreement - UOA                         One time supersedence of UOperating Agreement provision 8.3.1                                                                                   Fieldwood Energy LLC      MC 948 Lease G28030, MC 949 Lease G32363, MC 992 Lease G24133, MC            ECOPETROL AMERICA LLC, TALOS ENERGY                                $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                 993 Lease G24134                                                             OFFSHORE, LLC                                                                          Purchaser
  1863      10/1/1997  Unit Agreement and/or Unit Operating            MI 623 Unit Operating Agreement                                                                                                                 Fieldwood Energy LLC      MI 623 Lease G03088                                                          EOG RESOURCES INC                                                  $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                       Agreement                                                                                                                                                                                                                                                                                                                                                                                  Divisive Mergers
  1864        7/1/1983 Unit Agreement and/or Unit Operating            EI 212 Unit Operating Agreement                                                                                                                 Fieldwood Energy LLC      EI 212 Lease G05503                                                          EPL OIL & GAS, LLC                                                 $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                       Agreement                                                                                                                                                                                                                                                                                                                                                                                  Divisive Mergers
  1865        7/1/1984 Unit Agreement and/or Unit Operating            MP 310 Unit Operating Agreement                                                                                                                 Fieldwood Energy LLC      MP 303 Lease G04253, MP 304 Lease G03339, MP 310 Lease G04126                EPL OIL & GAS, LLC                                                 $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                       Agreement                                                                                                                                                                                                                                                                                                                                                                                  Divisive Mergers
  1866        6/7/1988 Unit Agreement and/or Unit Operating            EI 212 Unit Agreement                                                                                                                           Fieldwood Energy LLC      EI 212 Lease G05503                                                          EPL OIL & GAS, LLC                                                 $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                       Agreement                                                                                                                                                                                                                                                                                                                                                                                  Divisive Mergers
  1867       3/29/2005 Confidentiality Agreements / AMI and Related    Area of Mutual Interest - EI 312 N/2                                                                                                                                      EI 312 Lease G22679                                                          EPL OIL & GAS, LLC                                                 $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                       Consents                                                                                                                                                                                                                                                                                                                                                                                   Divisive Mergers
  1868      10/25/2005 Operating Agreement - Other                     Operating Agreement 10-25-05                                                                                                                    Fieldwood Energy LLC      EI 312 Lease G22679, EI 311 Lease G27918                                     EPL OIL & GAS, LLC                                                 $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                                                                                                                  Divisive Mergers
  1869       2/8/2006   Letter Agreement - Other Land                  SS 204 A36ST1 Non-Consent 500% Penalty                                                                                                                                    SS 204 Lease G01520                                                          EPL OIL & GAS, LLC, KINETICA DEEPWATER                             $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                              EXPRESS, LLC                                                                        Divisive Mergers
  1870       8/1/1973   Operating Agreement - Other                    Operating Agreement eff. 8-1-73                                                                                                                 Fieldwood Energy LLC      HI A474 Lease G02366                                                         FREEPORT MCMORAN OIL & GAS LLC                                     $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                                                                                                                  Divisive Mergers
  1871       8/1/1973   Operating Agreement - Other                    Operating Agreement eff. 8-1-73                                                                                                                                           HI A489 Lease G02372                                                         FREEPORT MCMORAN OIL & GAS LLC                                     $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                                                                                                                  Divisive Mergers
  1872      10/1/2004   Operating Agreement - Other                    Operating Agreement eff. 10-1-04                                                                                                                Fieldwood Energy LLC      SS 159 Lease G11984                                                          HOACTZIN PARTNERS LP                                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                                                                                                                  Divisive Mergers
  1873      2/11/2009   Other Handling / Stabilization Agreements      Anchor Producer PHA dated 11 Feb 2009 (FW/NBL not a party; info                                                                                 Fieldwood Energy LLC      MC 697 Lease G28021, MC 698 Lease G28022, MC 742 Lease G32343                HOUSTON ENERGY DEEPWATER VENTURES V,                               $0.00      Assume and assign to Credit Bid
                                                                       only)                                                                                                                                                                                                                                                  RED WILLOW OFFSHORE LLC, W & T ENERGY VI                                               Purchaser                                 x
                                                                                                                                                                                                                                                                                                                              LLC
  1874       9/1/2016   Letter Agreement - Other Land                                                                                                                                                                                            MC 697 Lease G28021, MC 698 Lease G28022, MC 742 Lease G32343                HOUSTON ENERGY DEEPWATER VENTURES V,                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                              RED WILLOW OFFSHORE LLC, W & T ENERGY VI                                               Purchaser                                 x
                                                                                                                                                                                                                                                                                                                              LLC
  1875       5/5/2017   Letter Agreement - Other Land                                                                                                                                                                                            MC 697 Lease G28021, MC 698 Lease G28022, MC 742 Lease G32343                HOUSTON ENERGY DEEPWATER VENTURES V,                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                              RED WILLOW OFFSHORE LLC, W & T ENERGY VI                                               Purchaser                                 x
                                                                                                                                                                                                                                                                                                                              LLC
  1876      9/11/2017   Letter Agreement - Other Land                                                                                                                                                                                            MC 697 Lease G28021, MC 698 Lease G28022, MC 742 Lease G32343                HOUSTON ENERGY DEEPWATER VENTURES V,                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                              RED WILLOW OFFSHORE LLC, W & T ENERGY VI                                               Purchaser                                 x
                                                                                                                                                                                                                                                                                                                              LLC
  1877       4/1/2018   Unit Agreement and/or Unit Operating           Unit Agreement No. 754318002 for the Green Canyon Block 40 Unit                                                                                                           EW 1009 Lease G34878, EW 1010 Lease G34879, EW 1011 Lease                    ILX PROSPECT KATMAI LLC, RIDGEWOOD KATMAI                          $0.00      Assume and assign to Credit Bid
                        Agreement                                      approved by the BOEM effective April 1, 2018                                                                                                                              G34880, GC 040 Lease G34536, GC 041 Lease G34537, GC 39 A Lease              LLC                                                                                    Purchaser                                 x
                                                                                                                                                                                                                                                 G34966, GC 039 B Lease G36476
  1878       7/1/1990   Unit Agreement and/or Unit Operating           MP 259 Unit Agreement and Unit Operating Agreement                                                                                              Fieldwood Energy LLC      MP 259 Lease G07827, VK 692/693 Lease G07898                                 MCMORAN OIL & GAS LLC                                              $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                        Agreement                                                                                                                                                                                                                                                                                                                                                                                     Divisive Mergers
  1879      7/24/2006   Operating Agreement - Other                    Operating Agreement eff. 7-24-06                                                                                                                Fieldwood Energy LLC      PL 9 Lease G02924                                                            MCMORAN OIL & GAS LLC, RIDGEWOOD ENERGY                            $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                              CORPORATION                                                                             Divisive Mergers
  1880      1/17/1963   Marketing - Construction, Operations,          Governs the Facility Operations and ownership. by and between                                                                                   Fieldwood Energy LLC      WC 65 G02825, WC 66 G02826, WC 72 G23735, EC 2 SL16473 16473                 n.a.                                                               $0.00       Assume and allocate pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                        Management, Ownership Agreements               Fieldwood Energy LLC and and                                                                                                                                                                                                                                                                                                                   divisive mergers
  1881      3/24/1972   Unit Agreement and/or Unit Operating           SP 65 G G-1 Unit Res B Unit Agreement -891012327                                                                                                Fieldwood Energy LLC      SP 65 Lease G01610, MP 152 Lease G01966, MP 153 Lease G01967                 RENAISSANCE OFFSHORE, LLC                                          $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                        Agreement                                                                                                                                                                                                                                                                                                                                                                                     Divisive Mergers
  1882      5/18/1972   Unit Agreement and/or Unit Operating           SP 65 G G-1 Unit Res A Unit Agreement-891012332                                                                                                 Fieldwood Energy LLC      SP 65 Lease G01610, MP 152 Lease G01966, MP 153 Lease G01967, SP             RENAISSANCE OFFSHORE, LLC                                          $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                        Agreement                                                                                                                                                                                                                64 Lease G01901                                                                                                                                                      Divisive Mergers
  1883      5/18/1972   Unit Agreement and/or Unit Operating           SP 65 G2-G3 Unit Agreement-891012333                                                                                                            Fieldwood Energy LLC      SP 65 Lease G01610, MP 152 Lease G01966, MP 153 Lease G01967, SP             RENAISSANCE OFFSHORE, LLC                                          $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                        Agreement                                                                                                                                                                                                                64 Lease G01901                                                                                                                                                      Divisive Mergers
  1884      10/1/1997   Unit Agreement and/or Unit Operating           SP 65 G G-1 Unit Res A UOperating Agreement                                                                                                     Fieldwood Energy LLC      SP 65 G G-1 Unit Res A Lease G01610                                          RENAISSANCE OFFSHORE, LLC                                          $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                        Agreement                                                                                                                                                                                                                                                                                                                                                                                     Divisive Mergers
  1885      10/1/1997   Unit Agreement and/or Unit Operating           SP 65 G G-1 Unit Res B UOperating Agreement                                                                                                     Fieldwood Energy LLC      SP 65 G G-1 Unit Res B Lease G01610                                          RENAISSANCE OFFSHORE, LLC                                          $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                        Agreement                                                                                                                                                                                                                                                                                                                                                                                     Divisive Mergers
  1886      10/1/1997   Unit Agreement and/or Unit Operating           SP 65 G2-G3 UOperating Agreement                                                                                                                Fieldwood Energy LLC      SP 65 G2-G3 Lease G01610                                                     RENAISSANCE OFFSHORE, LLC                                          $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                        Agreement                                                                                                                                                                                                                                                                                                                                                                                     Divisive Mergers
  1887       4/1/2008   Marketing - PHA                                Ratification of SM 44 "C"- SM 40"JA" PHA for SM 40 C-2/C2D Well                                                                                                           SM 40 Lease G13607, SM 44 Lease G23840                                       SANARE ENERGY PARTNERS, LLC                                        $0.00     Assume and (i) assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                                                                                                                                                                           Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                         account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
  1888      10/1/1981   Marketing - Construction, Operations,          Provides for the construction management of the Facility by and                                                                                 Fieldwood Energy LLC      SP 87 Lease G07799, SP 89 Lease G01618, WD 105 Lease 842, WD 86              TALOS ERT LLC                                                      $0.00      Assume and Allocate Pursuant to
                        Management, Ownership Agreements               between Fieldwood Energy LLC and N/A and N/A                                                                                                                              Lease G02934, WD 104 Lease 841, WD 105 Lease 842, WD 121 Lease                                                                                                   Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                 G19843, WD 122 Lease G13645, WD 128 Lease G10883, SP 87 Lease
                                                                                                                                                                                                                                                 G07799, SP 88 Lease G10894
  1889      9/26/1982   Marketing - Construction, Operations,          Provides for the use of the Venice Dehydration Station by the Venice                                                                            Fieldwood Energy LLC      SP 89 Lease G01618, WD 86 Lease G02934, WD 128 Lease G10883, WD              TALOS ERT LLC, THE LOUISIANA LAND & EXPL CO                        $0.00      Assume and Allocate Pursuant to
                        Management, Ownership Agreements               Dehydration Station Owners by and between Fieldwood Energy LLC                                                                                                            104 Lease 841                                                                LLC, SANARE ENERGY PARTNERS, LLC, Texas                                             Divisive Mergers                   x
                                                                       and and                                                                                                                                                                                                                                                Eastern Transmission / Spectra Energy
  1890       8/3/1964   Unit Agreement and/or Unit Operating           Operating Agreement eff. 8-3-64                                                                                                                 GOM Shelf LLC             SM 108 Lease 792                                                             TALOS PRODUCTION LLC                                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                        Agreement                                                                                                                                                                                                                                                                                                                                                                                 Divisive Mergers
  1891       5/1/2000   Operating Agreement - Other                    Operating Agreement eff. 5/1/00                                                                                                                 Fieldwood Energy LLC      SM 93 Lease G21618                                                           TALOS PRODUCTION LLC                                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                                                                                                                  Divisive Mergers
  1892      3/28/2014   Well / Prospect Proposals                      Proposal Amendment and Various requests for extension from Stone                                                                                Fieldwood Energy LLC      MC 108 Lease G09777                                                          TALOS PRODUCTION LLC                                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                       and election by Fieldwood                                                                                                                                                                                                                                                                                                                  Divisive Mergers
  1893      10/1/1997   Operating Agreement - Other                    SP 61, 70 Joint Operating Agreement eff. 10-1-97                                                                                                Fieldwood Energy LLC      SP 70 Lease G01614                                                           TAMPNET INC                                                        $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                                                                                                                  Divisive Mergers
  1894       3/1/2009   Operating Agreement - Other                    Operating Agreement                                                                                                                                                       BS 25 Lease 19718, BS 25 Lease G31442                                        TANA EXPLORATION COMPANY LLC                                       $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1895      8/14/2003   Unit Agreement and/or Unit Operating           UV B RA Voluntary Unit Agreement                                                                                                                                          BS 45 Lease 15683, BS 52/53 Lease 17675                                      UPSTREAM EXPLORATION LLC                                           $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                               x
                        Agreement                                                                                                                                                                                                                                                                                                                                                                                    Purchaser
  1896      11/1/1978   Operating Agreement - Other                    Operating Agreement eff. 11/1/78                                                                                                                Fieldwood Energy LLC      HI 129 Lease G01848                                                          W & T OFFSHORE INC, HELIS OIL & GAS COMPANY                        $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                              LLC, HELIS OIL & GAS CO, CALYPSO                                                    Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                              EXPLORATION LLC, CHEYENNE PETROLEUM
                                                                                                                                                                                                                                                                                                                              COMPANY, MAGNUM HUNTER PRODUCTION INC
  1897      9/15/2003   Operating Agreement - Other                    9/15/2003 operating agreement                                                                                                                                             HI 129 Lease G01848                                                          W & T OFFSHORE INC, HELIS OIL & GAS COMPANY                        $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                              LLC, HELIS OIL & GAS CO, CALYPSO                                                    Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                              EXPLORATION LLC, CHEYENNE PETROLEUM
                                                                                                                                                                                                                                                                                                                              COMPANY, MAGNUM HUNTER PRODUCTION INC
  1898       2/5/2004   Other Handling / Stabilization Agreements      2/5/2004 production handling agreement (which was amended and                                                                                                             HI 129 Lease G01848                                                          W & T OFFSHORE INC, HELIS OIL & GAS COMPANY                        $0.00      Assume and Allocate Pursuant to
                                                                       ratified by the 8/25/2016 PHA)                                                                                                                                                                                                                         LLC, HELIS OIL & GAS CO, CALYPSO                                                    Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                              EXPLORATION LLC, CHEYENNE PETROLEUM
                                                                                                                                                                                                                                                                                                                              COMPANY, MAGNUM HUNTER PRODUCTION INC



                                                                                                                                                                                                                                            Page 60 of 61
                                                                                                                     Case 20-33948 Document 1456 Filed in TXSB on 06/02/21 Page 65 of 65
Fieldwood Energy, LLC, et al.
Prepared June 2, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Applicable Entity

              Contract                                                                                                                                                                                                                                                                                                                                                                                        Cure Estimate                                                        Credit Bid
    #                                    Contract Category                                        Contract Description [1][2]                                            Known Contract Counterparties [3]                              Debtor Entities [4]                                  Associated Leases [5]                                               Related Lease Parties [6]                                         Proposed Contract Treatment [8]          FW I                 FW III   FW IV
               Date                                                                                                                                                                                                                                                                                                                                                                                                [7]                                                             Purchaser
  1899         1/6/2005    Termination / Ratification and Joinder of        1/6/2005 ratification of 9/15/2003 operating agreement                                                                                                                              HI 129 Lease G01848                                                               W & T OFFSHORE INC, HELIS OIL & GAS COMPANY                            $0.00      Assume and Allocate Pursuant to
                           Operating or Other Agreements                                                                                                                                                                                                                                                                                          LLC, HELIS OIL & GAS CO, CALYPSO                                                        Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                                                                                                                                                                                                                                                                                                                                  EXPLORATION LLC, CHEYENNE PETROLEUM
                                                                                                                                                                                                                                                                                                                                                  COMPANY, MAGNUM HUNTER PRODUCTION INC
  1900         8/1/1973    Operating Agreement - Other                      Operating Agreement eff. 8/1/73                                                                                                                          Fieldwood Energy LLC       HI 110 W/2 Lease G02353                                                           W&T OFFSHORE INC                                                       $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                                                                                                                                                                                                                                                                                                                                                                                                                              Divisive Mergers
  1901         8/1/1973    Operating Agreement - Other                      Operating Agreement eff. 8/1/73                                                                                                                                                     HI 111 E/2 Lease G02354                                                           W&T OFFSHORE INC                                                       $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                                                                                                                                                                                                                                                                                                                                                                                                                              Divisive Mergers
  1902         6/1/2001    Operating Agreement - Other                      Offshore Operating Agreement 6/1/2001                                                                                                                    Fieldwood Energy LLC       ST 315 Lease G23946, ST 316 Lease G22762                                          W&T OFFSHORE INC                                                       $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                                                                                                                                                                                                                                                                                                                                                                                                                              Divisive Mergers
  1903         3/1/2014    Operating Agreement - Other                      ST 320 Contract Operating Agreement dtd 3-1-14                                                                                                                                      ST 320 Lease G24990                                                               W&T OFFSHORE INC, WALTER OIL & GAS                                     $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                                                                                                                                                                                                                                                                                                                                  CORPORATION                                                                                 Divisive Mergers
  1904         9/1/1981    Joint Operating Agreement                        Offshore Operating Agreement 9/1/1981                                                                                                                    Fieldwood Energy LLC       WC 290 Lease G04818                                                               WALTER OIL & GAS CORPORATION                                           $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x                      x
                                                                                                                                                                                                                                                                                                                                                                                                                                              Divisive Mergers
  1905         1/1/1985    Operating Agreement - Other                      Operating Agreement eff. 1/1/85                                                                                                                          Fieldwood Energy LLC       MP 300 Lease G01317                                                               WALTER OIL & GAS CORPORATION                                           $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                                                                                                                                                                                                                                                                                                                                                                                                                              Divisive Mergers
  1906         7/2/1986    Farmout Agreement                                Farmout Agreement 7/2/1986                                                                                                                               Fieldwood Energy LLC       WC 290 Lease G04818                                                               WALTER OIL & GAS CORPORATION                                           $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x                      x
                                                                                                                                                                                                                                                                                                                                                                                                                                              Divisive Mergers
  1907        6/28/2006    Operating Agreement - Other                      JOperating Agreement eff. 6-28-86                                                                                                                        Fieldwood Energy LLC       MP 301 Lease G04486                                                               WALTER OIL & GAS CORPORATION                                           $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                                                                                                                                                                                                                                                                                                                                                                                                                              Divisive Mergers
  1908       10/16/2013 Other Misc.                                         ST 311 A Platform Construction Contract Gulf Island LLC and Walter                                                                                                                  ST 311 Lease G31418                                                               WALTER OIL & GAS CORPORATION, W&T                                      $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                                                            Oil and Gas dtd 10-16-13                                                                                                                                                                                                                                              OFFSHORE INC                                                                                Divisive Mergers
  1909         4/1/2015    Dedication Agreements                            ST 311 Gas Dedication and Gathering Agreement eff 04012015                                                                                                                          ST 311 Lease G31418                                                               WALTER OIL & GAS CORPORATION, W&T                                      $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                                                                                                                                                                                                                                                                                                                                  OFFSHORE INC                                                                                Divisive Mergers
  1910         4/1/2015    Other Handling / Stabilization Agreements        ST 311 Liquids Separation, Handling, Stabilization and Redeliv                                                                                                                      ST 311 Lease G31418                                                               WALTER OIL & GAS CORPORATION, W&T                                      $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                                                            Agreement eff 04012015                                                                                                                                                                                                                                                OFFSHORE INC                                                                                Divisive Mergers
  1911         4/1/2015    Other Transportation Agreements                  ST 311 Liquids Transportation Agreement eff 04012015                                                                                                                                ST 311 Lease G31418                                                               WALTER OIL & GAS CORPORATION, W&T                                      $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                                                                                                                                                                                                                                                                                                                                  OFFSHORE INC                                                                                Divisive Mergers
  1912        9/15/2017    Other Misc.                                      ST 311 320 UCC_Mortgage and Conveyance                                                                                                                                              ST 311 Lease G31418, ST 320 Lease G24990                                          WALTER OIL & GAS CORPORATION, W&T                                      $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                                                                                                                                                                                                                                                                                                                                  OFFSHORE INC                                                                                Divisive Mergers
  1913        9/15/2017    Property Participation & Exchange                ST 311-320 JDA Participation Agreement dtd 9-15-17                                                                                                                                  ST 311 Lease G31418, ST 320 Lease G24990                                          WALTER OIL & GAS CORPORATION, W&T                                      $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                           Agreements                                                                                                                                                                                                                                                                                                             OFFSHORE INC                                                                                Divisive Mergers
  1914        11/5/2019    Transfer Agreement & Notices                                                                                                                                                                                                         ST 311 Lease G31418, ST 320 Lease G24990                                          WALTER OIL & GAS CORPORATION, W&T                                      $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                                                                                                                                                                                                                                                                                                                                  OFFSHORE INC                                                                                Divisive Mergers
  1915        6/16/2003    Unit Agreement and/or Unit Operating             TEX W RA SUA Unit Agreement                                                                                                                                                         BS 45 Lease 15683                                                                                                                                        $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
                           Agreement                                                                                                                                                                                                                                                                                                                                                                                                              Purchaser
  1916        5/11/2011    Pipeline Use / Tie-In / Modification             Pipeline Tie-In and Use Agreement                                                                                                                                                   MP 112 Lease G09707                                                                                                                                      $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    x
                           Agreements                                                                                                                                                                                                                                                                                                                                                                                                         Divisive Mergers
  1917        11/1/2013    Master Service Agreement                         Platform Audits / BSEE Drawings                                                                                                                                                     Area wide                                                                                                                                                $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
                                                                                                                                                                                                                                                                                                                                                                                                                                                  Purchaser
  1918        6/24/2019    Master Service Agreement                         – IT and Consulting Support for the HWCG - Fieldwood Portal for                                                                                          Fieldwood Energy LLC       Area wide                                                                                                                                                $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
                                                                            Various Exercises                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1919         8/6/2019    Right of Use Easement                            USACE RUE DACW29-2-17-73 SP60                                                                                                                                                       SP 60                                                                                                                                                    $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             x
                                                                                                                                                                                                                                                                                                                                                                                                                                              Divisive Mergers
  1920        10/2/2019    Other Services Agreements                        IT and Consulting Support for the HWCG - Fieldwood Portal for                                                                                            Fieldwood Energy LLC       Area wide                                                                                                                                                $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
                                                                            Various Exercises                                                                                                                                                                                                                                                                                                                                                     Purchaser
  1921       10/30/2019 Master Service Agreement                            Industry Standards, Analytics, and Research / Subscription Service                                                                                                                  Area wide                                                                                                                                                $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
                                                                                                                                                                                                                                                                                                                                                                                                                                                  Purchaser
  1922       11/15/2019 Master Service Agreement                            Industry Standards, Analytics, and Research / Subscription Service                                                                                                                  Area wide                                                                                                                                                $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
                                                                                                                                                                                                                                                                                                                                                                                                                                                  Purchaser
  1923         1/1/2004 Marketing - Construction, Operations,               Governs the Ownership and Operations of the Facility. Operator to                                                                                        Fieldwood Energy LLC       EC 178 Lease G34229, EC 261 Lease G00971, EC 278 Lease G00974, EC                                                                                        $0.00     Assume and (i) assign to Credit Bid
               (Amends Management, Ownership Agreements                     perform the physical operations, maintenance, and repair of the                                                                                                                     338 Lease G02063, EC 332 Lease G09478, EI 337 Lease G03332, EI 307                                                                                               Purchaser (pursuant to the Plan and the
                  and                                                       System, as well as the management and administrative functions for                                                                                                                  Lease G02110, EI 315 Lease G24912, EI 361 Lease G02324, EI 316 Lease                                                                                               Credit Bid Purchase Agreement) on
             supercedes                                                     the System. Facility separates condesate from Sea Robin Pi by and                                                                                                                   G05040, EI 330 Lease G02115, EI 330 Lease G02115, EI 333 Lease                                                                                                   account of the Acquired Interests and/or
                   the                                                      between Fieldwood Energy LLC and and                                                                                                                                                G02317, EI 337 Lease G03332, EI 361 Lease G02324, SM 39 Lease                                                                                                      (ii) allocate pursuant to the Divisive
             Construction                                                                                                                                                                                                                                       G16320, SM 40 Lease G13607, SM 142 Lease G01216, SM 128 Lease                                                                                                      Mergers on account of the Excluded        x         x            x      x
                  and                                                                                                                                                                                                                                           G02587                                                                                                                                                             Assets (as defined in the Credit Bid
              Operations                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
              Agreement
             dated June
                1, 1972.
  1924       11/19/2018 Master Service Agreement                            Regulatory                                                                                                                                                                          Area wide                                                                                                                                                $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
                                                                                                                                                                                                                                                                                                                                                                                                                                             Purchaser

        ** Upon Apache’s information and belief, the Cure Amount for the Apache Decommissioning Agreement is $48,269,559 (the “Apache Decom Cure Amount”). Notwithstanding anything contained in the Plan or any other document, the Apache Decom Cure Amount will be satisfied solely by a drawdown on the Standby Facility (as defined in that certain Agreement and Plan of Merger attached to the Apache Implementation
        Agreement), and not from any other source. The Debtors reserve all rights in the event of any dispute regarding this agreement, including as to the amount or payment of the Apache Decom Cure Amount.




                                                                                                                                                                                                                                                           Page 61 of 61
